      Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 1 of 205




                 APPENDIX OF UNPUBLISHED OPINIONS


1.    Bognetv. Secretary Commonwealth ofPennsylvania, — F.3d —
      No. 20-3214, 2020 WL 6686120 (3d Cir. Nov. 13, 2020)


2.    In re Canvassing Observation Appeal of City ofPhiladelphia Bd. of
      Elections, — A.3d —, No. 30 EAP 2020, 2020 WL 6737895
      (Pa. Nov. 17, 2020)


3.    Conde-Shenery v. Snow, No. 18-929, 2019 WL 2399720
      (M.D. Pa. 2019)


4.    Donald J. Trump for President, Inc. v. Boockvar, — F. Supp. 3d —,
      No. 20-966, 2020 WL 5997680 (W.D. Pa. Oct. 10, 2020)


5.    Hotze v. Hollins, No. 20-03709, 2020 WL 6437668 (S.D. Tex.
      Nov. 2, 2020)


6.    Nelson v. Warner, — F. Supp. 3d —, No. 19-0898, 2020 WL 4582414
      (S.D. W.Va. Aug. 10, 2020)


7.    Pa. Democratic Party v. Boockvar, No. 133 MM 2020, 2020 WL
      5554644 (Pa. Sept. 17, 2020)


8.    Pa. Voters Alliance v. Centre Cnty., — F. Supp. 3d — , No. 20-1761,
      2020 WL 6158309 (M.D. Pa. Oct. 21, 2020)


9.    Ron Barberfor Cong. v. Bennett, No. 14-2489, 2014 WL 6694451
       (D. Ariz. Nov. 27, 2014)


10.    Tex. Democratic Party v. Williams, No. 07-1 15, 2007 WL 971021 1
       (W.D. Tex. Aug. 16, 2007)
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 2 of 205




                               1
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 3 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)

2020 WL 6686120


                                                              of Elections; Indiana County Board
                  2020 WL 6686120                            of Elections; Jefferson County Board
   Only the Westlaw citation is currently available.
                                                             of Elections; Juniata County Board of
    United States Court of Appeals, Third Circuit.
                                                             Elections; Lackawanna County Board
       Jim BOGNET, Donald IC. Miller,                        of Elections; Lancaster County Board
           Debra Miller, Alan Clark,          !              of Elections; Lawrence County Board
           Jennifer Clark, Appellants                         of Elections; Lebanon County Board
                          v.                                 of Elections; Lehigh County Board of
    SECRETARY COMMONWEALTH OF                                 Elections; Luzerne County Board of
   PENNSYLVANIA; Adams County Board                           Elections; Lycoming County Board
    of Elections; Allegheny County Board                      of Elections; Mckean County Board
    of Elections; Armstrong County Board                      of Elections; Mercer County Board
      of Elections; Beaver County Board                      of Elections; Mifflin County Board of
     of Elections; Bedford County Board                       Elections; Monroe County Board of
     of Elections; Berks County Board of                     Elections; Montgomery County Board
 Elections; Blair County Board of Elections;                 of Elections; Montour County Board
     Bradford County Board of Elections;                       of Elections; Northampton County
   Bucks County Board of Elections; Butler                   Board of Elections; Northumberland
     County Board of Elections; Cambria                    County Board of Elections; Perry County
     County Board of Elections; Cameron                    Board of Elections; Philadelphia County
 County Board of Elections; Carbon County                   Board of Elections; Pike County Board
  Board of Elections; Centre County Board                     of Elections; Potter County Board of
      of Elections; Chester County Board                      Elections; Schuylkill County Board
    of Elections; Clarion County Board of                    of Elections; Snyder County Board of
    Elections; Clearfield County Board of                    Elections; Somerset County Board of
      Elections; Clinton County Board of                      Elections; Sullivan County Board of
    Elections; Columbia County Board of                    Elections; Susquehanna County Board of
     Elections; Crawford County Board of                 Elections; Tioga County Board of Elections;
    Elections; Cumberland County Board                    Union County Board of Elections; Venango
    of Elections; Dauphin County Board of                 County Board of Elections; Warren County
     Elections; Delaware County Board of                    Board of Elections; Washington County
  Elections; Elk County Board of Elections;                Board of Elections; Wayne County Board
   Erie County Board of Elections; Fayette                of Elections; Westmoreland County Board
  County Board of Elections; Forest County                  of Elections; Wyoming County Board of
     Board of Elections; Franklin County                  Elections; York County Board of Elections
  Board of Elections; Fulton County Board                            Democratic National
    of Elections; Greene County Board of                            Committee, Intervenor

    Elections; Huntingdon County Board


 WSSTLAW     © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      1
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 4 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)

2020 WL 6686120


                          No. 20-3214                               Affirmed.


             Submitted Pursuant to Third Circuit
               L.A.R. 34.1(a) November 9, 2020
                                                                     West Headnotes (45)

                   (Filed: November 13, 2020)

                                                                     [1]   : ElectionLaw #=»
Synopsis
                                                                            The Elections Clause effectively gives state
Background: Voters and congressional candidate brought
                                                                            governments the default authority to regulate the
action against Secretary of Commonwealth of Pennsylvania
                                                                            mechanics of federal elections, with Congress
and county boards of elections, seeking to enjoin the counting
                                                                            retaining exclusive control to make or alter any
of mail-in ballots received during the three-day extension
                                                                            state's regulations. U.S. Const, art. 1, § 4, el. 1.
of the ballot-receipt deadline ordered by the Pennsylvania
Supreme Court, and seeking a declaration that the extension
period and presumption of timeliness was unconstitutional.
The United States District Court for the Western District            [2]    ElectionLaw

of Pennsylvania, Kim R. Gibson, Senior District Judge,                      When exercised, the action of Congress under
2020 WL 6323121, denied voters' and candidate's motion                      the Elections       Clause,   so    far as    it extends
for a temporary restraining order (TRO) and preliminary                     and conflicts with the regulations of a state,
injunction. Voters and candidate appealed.                                  necessarily supersedes them. U.S. Const, art. 1,

                                                                            § 4, cl. 1.


Holdings: The Court of Appeals, Smith, Chief Judge, held
that:                                                                [3]    Federal Courts #=

                                                                            District court's order that denied voters' and
[1] the District Court's order was immediately appealable;                  congressional candidate's request for temporary
                                                                            restraining order (TRO) to prevent counting
[2] voters and candidate lacked standing to bring action                    of   certain   mail-in   ballots     in   Pennsylvania
alleging violation of Constitution's Elections Clause and                   was immediately appealable, where order went
Electors Clause;                                                            beyond simply ruling on TRO request, court
                                                                            ruled on merits of request for injunctive relief
[3] voters lacked concrete injury for their alleged harm ofvote             after parties filed supporting, opposing, and reply
dilution, and thus voters did not have standing for such claim;             briefs and after hearing arguments from parties
                                                                            during 90-minute hearing, and order confirmed
[4] voters lacked particularized injury for their alleged harm              that Commonwealth was to count mailed ballots.
ofvote dilution, and thus voters did not have standing for such             28 U.S.C.A. § 1292(a)(1).

claim;


[5] voters failed to allege legally cognizable "preferred class,"    [4]    Federal Courts #=
for purposes of standing to claim equal protection violation;
                                                                            Ordinarily,    an    order    denying     a   temporary
                                                                            restraining order (TRO)            is not immediately
[6]     alleged harm from presumption of timeliness was
                                                                            appealable.
hypothetical or conjectural, and thus voters did not have
standing to challenge presumption; and


                                                                     [5]    Federal Courts <8=»
[7] voters and candidate were not entitled to receive injunction
so close to election.                                                       Review of a legal issue that does not require
                                                                            resolution of any factual dispute is de novo.




 W6STIAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    2
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 5 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



                                                                                 that is fairly traceable to the challenged conduct
 [6]    Federal Courts €•=                                                       of the defendant, and (3) that is lilcely to be
        When reviewing a district court's denial of                              redressed by a favorable judicial decision, U.S.
        a preliminary injunction, the appellate court                            Const, art. 3, § 2.
        reviews the district court's findings of fact for
        clear error, its conclusions of law de novo, and
        the ultimate decision for an abuse of discretion.       ,   j;,   jq2]   Federal Civil Procedure #=

                                                                                 To plead an injury in fact, as required for
                                                                                 Article III standing, the party invoking federal
 [7]    Federal Civil Procedure                                                  jurisdiction must establish three sub-elements:
        Derived from separation-of-powers principles,                            first, the invasion of a legally protected interest,
        the law of standing serves to prevent the judicial                       second, that the injury is both concrete and
        process from being used to usurp the powers of                           particularized, and third, that the injury is actual
        the political branches. U.S. Const, art. 3, § 2.                         or imminent, not conjectural or hypothetical.
                                                                                 U.S. Const, art. 3, § 2.



 [8]    Federal Civil Procedure #=

        To    ensure    that   judges     avoid   rendering               [13]   Federal Civil Procedure #=

        impermissible advisoxy opinions, parties seeking                         A concrete and particularized injury, as required
        to invoke federal judicial power must first                              to plead the injury-in-fact element of Article III
        establish their standing to do so. U.S. Const, ait.                      standing, is an injury that affects the plaintiff in
        3, §2.                                                                   a personal and individual way. U.S. Const, art. 3,
                                                                                 §2.



 [9]    Federal Civil Procedure #=•

        Article III standing doctrine means that to bring                 [14]   Federal Civil Procedure <&=>

        suit, you—and you personally—must be injured,                            When a plaintiff alleges future injury, as part
        and you must be injured in a way that concretely                         of pleading an injury in fact to establish Article
        impacts your own protected legal interests; ifyou                        III standing,    such injury must be certainly
        are complaining about something that does not                            impending; allegations of possible future injury
        harm you—and does not harm you in a way that                             simply are not enough. U.S. Const, art. 3, § 2.
        is concrete—then you lack standing. U.S. Const,
        art. 3, § 2.

                                                                          [15]   Federal Civil Procedure ®=*

                                                                                 All elements of Article III standing must exist at
 [10]   Federal Civil Procedure #=                                               the time the complaint is filed. U.S. Const, art.
        Article III standing doctrine means that if the                          3, §2.
        injxiry that you claim is an injury that does no
        specific harm to you, or if it depends on a harm
        that may never happen, then you lack an injury                    [16]   Election Law ©=»
        for which you may seek relief from a federal
                                                                                 Voters   and    congressional   candidate    lacked
        court. U.S. Const, ait. 3, § 2.
                                                                                 standing to bring § 1983 action alleging that
                                                                                 counting of mail-in ballots received during
                                                                                 three-day extension of ballot-receipt deadline
 [11]   Federal Civil Procedure ©=»                                              ordered by Pennsylvania Supreme Court violated
        The elements of Article III standing require a                           Constitution's Elections Clause and Electors
        plaintiff to have (1) suffered an injury in fact, (2)                    Clause; relief under clauses would have no




 WESTIAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                            3
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 6 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



        more directly benefited voters and candidate                      A plaintiffmay assert the rights of another ifhe or
        than public    at large,    voters   and    candidate             she has a close relationship with the person who
        lacked any relationship to        state    lawmaking              possesses the right and there is a hindrance to the
        process, precluding them from suing over alleged                  possessor's ability to protect his own interests.
        usurpation of General Assembly's rights, and
        there was no hindrance to General Assembly's
        ability to protectits own interests. U.S. Const.           [23]   Election Law <0=
        art. 1, § 4, cl. 1; U.S. Const, art. 2, § 1, cl. 2; 42
                                                                          States have no inherent or reserved power over-
        U.S.C.A. § 1983.
                                                                          federal elections.




 [17]   Federal Courts ©=
                                                                   [24]   Election Law €=
        Federal courts are not venues for plaintiffs to
                                                                          When deciding issues raised under the Elections
        assert a bare right to have the Government act in
                                                                          Clause, courts need not be concerned with
        accordance with law.
                                                                          preserving a delicate balance between competing
                                                                          sovereigns; either federal and state election law
                                                                          operate harmoniously in a single procedural
 [18]   Federal Civil Procedure #=                                        scheme, or they do, not—and the federal law
        When the alleged injury is undifferentiated and                   preempts state election law under the Elections
        common to all members of the public, courts                       Clause. U.S. Const, art. 1, § 4, cl. 1.
        routinely dismiss such cases as generalized
        grievances    that   cannot   support      Article   III
        standing. U.S. Const, art. 3, § 2.                         [25]   Election Law #=

                                                                          Voters who planned to vote in person lacked
                                                                          concrete Equal Protection Clause injury for
 [19]   Election Law €*=>                                                 their alleged harm of vote dilution attributable
        Private plaintiffs lack Article III standing to                   to three-day extension of mail-in ballot-receipt
        sue for alleged injuries attributable to a state                  deadline    ordered by Pennsylvania Supreme
        government's violations of the Elections Clause.                  Court, and thus voters did not have Article III
        U.S. Const, art. 1, § 4, cl. 1; U.S. Const, art. 3,               standing for such claim; only cognizable basis
        §2.                                                               for alleging dilution from "unlawful" counting
                                                                          of invalid ballots was state law defining lawful
                                                                          and unlawful ballot counting practices, which

 [20]   Federal Civil Procedure 0=                                        was not a concrete harm as Equal Protection
                                                                          Clause was concerned with votes being weighed
        Even a party that meets Article III standing
                                                                          differently, and any alleged harm of vote dilution
        requirements must ordinarily rest its claim for
                                                                          that turned on federal illegality of deadline
        relief on violation of its own rights, not those of
                                                                          extension was quintessentially abstract. U.S.
        a third party. U.S. Const, art. 3, § 2.
                                                                          Const, art. 3, § 2; U.S. Const. Amend. 14.



 [21]   Federal Civil Procedure <&=»
                                                                   [26]   Election Law &=*
        Prudential standing can suspend Article Ill's
                                                                          Federal     law   does    not   provide    for   when
        general prohibition on a litigant's raising another
                                                                          or how ballot counting occurs; instead, the
        person's legal rights. U.S. Const, art. 3, § 2.
                                                                          Elections    Clause      delegates   to   each   state's
                                                                          lawmaking function the authority to prescribe
                                                                          such procedural regulations applicable to federal
 [22]   Federal Civil Procedure #=
                                                                          elections. U.S. Const, art. 1, § 4, cl. 1.



                                                                                                                                     4
 WiSTlAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
                 Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 7 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)
_____




                                                                               did not have Article III standing for such claim;
                                                                               even though right to vote had been labeled

 [27]       Election Law ©=                                                    as "personal," votes allegedly counted illegally
                                                                               resulted in dilution suffered equally by all voters,
            The    Elections     Clause's     delegation    to   each
                                                                               and no Pennsylvania voter's vote would have
            state's   lawmaking function the authority to
                                                                               counted for less than that of any other voter as
            prescribe procedural regulations applicable to
                                                                               a result of deadline extension and presumption
        :   federal elections embraces all procedures which
                                                                               of timeliness. U.S. Const, art. 3, § 2; U.S. Const.
            experience shows are necessary in order to
                                                                               Amend. 14.
            enforce the fundamental right involved. U.S.
            Const, art. 1, § 4, cl. 1.


                                                                        [33]   Election Law €=

 [28]       Election Law #=»                                                   A vote cast by fraud or mailed in by the wrong
                                                                               person through mistake, or otherwise counted
            Congress exercises its power under the Elections
                                                                               illegally, has a mathematical impact on the final
            Clause to alter state election regulations only
                                                                               tally and thus on the proportional effect of
            if the state regime cannot operate harmoniously
                                                                               eveiy vote, but no single voter is specifically
            with federal election laws in a single procedural
                                                                               disadvantaged; such an alleged "dilution" is
            scheme. U.S. Const, art. 1, § 4, cl. 1.
                                                                               suffered   equally by      all   voters   and   is   not
                                                                               particularized for Article III standing purposes.
                                                                               U.S. Const, art. 3, § 2.
 [29]       Election Law €==»

            Violation of state election laws by state officials
            or other unidentified third parties is not always
                                                                        [34]   Election Law #=•
            amenable to a federal constitutional claim.
                                                                               A voter who complains of gerrymandering, but
                                                                               who does not live in a gerrymandered district,
                                                                               asserts, for purposes of Article III standing, only
 [30]       Constitutional Law 0=
                                                                               a generalized grievance against governmental
            It    was    not     intended     by    the    Fourteenth          conduct of which he or she does not approve.
            Amendment that all matters formerly within                         U.S. Const, art. 3, § 2.
            the exclusive cognizance of the states should
            become matters of national concern. U.S. Const.
            Amend. 14.
                                                                        [35]   Election Law #=

                                                                               The key inquiry for Article III standing in an
                                                                               equal protection claim is whether the alleged
 [31]       Election Law ©=
                                                                               violation of the right to vote arises from an
            Vote      dilution   under      the    Equal   Protection          invidious classification—including those based
            Clause is concerned with votes being weighed                       on race, sex,     economic       status, or place of
            differently. U.S. Const. Amend. 14.                                residence within a State—to which the plaintiff
                                                                               is subject and in which the favored group has full
                                                                               voting strength and the groups not in favor have
 [32]       Election Law                                                       their votes discounted. U.S. Const, art. 3, § 2;

            Voters who planned to vote in person lacked                        U.S. Const. Amend, 14.

            particularized Equal Protection Clause injury for
            their alleged harm of vote dilution attributable
            to three-day extension of mail-in ballot-receipt            [36]   Election Law <Q=»
            deadline and presumption of timeliness ordered                     Voters who allege facts showing disadvantage
            by Pennsylvania Supreme Court, and thus voters                     to themselves have Article III standing to



 WESTLAW              © 2.020 Thomson Reuters, No claim to original U.S. Government Works.                                                5
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 8 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



           bring an equal protection suit to remedy that                 A plaintiff lacks standing to complain about his

           disadvantage, but a disadvantage to the plaintiff             inability to commit crimes because no one has a

           exists only when the plaintiff is part of a group             right to commit a crime.

           of voters whose votes will be weighed differently
           compared to another group. U.S. Const, art. 3, §
           2; U.S. Const. Amend, 14.                              [42]   Election Law ©=

A                                                                        Alleged   harm     from    votes   counted   solely     '   "
                                                                         due to Pennsylvania Supreme Court's ordered
 [37]      Election Law #=»                                              presumption of timeliness, which held that mail-

           Voters who planned to vote in person failed to                in ballots with missing or illegible postmarks

           allege legally cognizable "preferred class," for              were presumed timely if received by deadline,

           purposes of claimed equal protection violation                was hypothetical or conjectural, and thus voters

           attributable   to three-day   extension   of mail-            who planned to vote in person did not have

           in ballot-receipt deadline and presumption of                 Article III standing for such equal protection

           timeliness ordered by Pennsylvania Supreme                    claim; presumption could have inflicted injury

           Court, and thus voters did not have Article III               on voters only if another voter violated law

           standing for such claim; deadline extension and               by casting absentee ballot after Election Day,

           presumption applied to all voters, rather than                illegally cast ballot did not bear legible postmark

           subset of "preferred" voters, and voters showed               and still arrived within three days of Election

           no disadvantage to themselves that arose simply               Day, and ballot lacked sufficient indicia of its

           by being separated into groupings. U.S. Const.                untimeliness to overcome presumption, such that

           art. 3, § 2; U.S. Const. Amend. 14.                           ballot was ultimately counted. U.S. Const, art. 3,
                                                                         § 2; U.S. Const. Amend. 14.



    [38]   Constitutional Law €»=»
                                                                  [43]   Federal Civil Procedure
           An equal protection claim will not lie by
           conflating all persons not injured into a preferred           When determining Article III standing, a court

           class receiving better treatment than the plaintiff.          accepts allegations based on well-pleaded facts,

           U.S. Const. Amend. 14.                                        but it does not credit bald assertions that rest on
                                                                         mere supposition. U.S. Const, art. 3, § 2.



    [39]   Election Law #=>
                                                                  [44]   Federal Civil Procedure #=
           The right of suffrage can be denied by a
           debasement or dilution ofthe weight of a citizen's            An Article III standing theory becomes more

           vote just as effectively as by wholly prohibiting             speculative when it requires that independent

           the free exercise of the franchise.                           actors make decisions to act unlawfully. U.S.
                                                                         Const, art. 3, § 2.



    [40]   Federal Civil Procedure €=>
                                                                  [45]   Election Law #=
           A private citizen lacks a judicially cognizable
           interest in the prosecution or nonprosecution of              Voters who planned to vote in person and

           another.                                                       congressional candidate were not entitled to
                                                                         receive injunction preventing enforcement of
                                                                          Pennsylvania     Supreme    Court's   extension   of

                                                                          ballot-receipt   deadline   and   presumption     of
    [41]   Federal Civil Procedure <£>=»
                                                                          timeliness for mail-in ballots, where injunction
                                                                          was requested less       than two weeks before
                                                                          Election Day, and extension and presumption




    WISTLAW       © 2020 Thomson Reuters, No claim to original U.S. Government Works,                                            6
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 9 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



        had been established nearly seven weeks before
                                                                 Marc     E.    Elias,   Uzoma Nkwonta,           Courtney A.      Elgart,
        Election Day, which may have informed some
                                                                 Perkins Coie, 700 13th Street, N.W. Suite 800, Washington,                  ,
        voters' decisions about whether and when to
                                                                 D.C. 20005, Counsel for Intervenor Democratic National
        request mail-in ballots, as well as when and how
                                                                 Committee
        they cast or intended to cast them.

                                                                 Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
                                                                 Circuit Judges



On Appeal from the United States District Court for the
                                                                 OPINION OF THE COURT
Western District of Pennsylvania, District Court No. 3-20-
cv-00215, District Judge: Honorable Kim. R. Gibson
                                                                 SMITH, Chief Judge.

Attorneys and Law Firms
                                                                    *1    A share in the sovereignty of the state, which is
                                                                   exercised by the citizens at large, in voting at elections is
Brian W. Barnes, Peter A. Patterson, David H. Thompson,
                                                                   one of the most important rights of the subject, and in a
Cooper & Kirk,        1523 New Hampshire Avenue, N.W.,
                                                                   republic ought to stand foremost in the estimation of the
Washington, D.C. 20036, Counsel for Appellants
                                                                                                       1
                                                                   law. —Alexander Hamilton
Mark A. Aronchick, Michele D. Hangley, Robert A. Wiygul,         The year 2020 has brought the country unprecedented
Hangley Aronchick Segal Pudlin & Schiller, One Logan             challenges. The COVID-19 pandemic, which began early
Square, 18th & Cherry Streets, 27th Floor, Philadelphia, PA      this year and continues today, has caused immense loss and
19103, J. Bart DeLone, Sean A. Kirkpatrick, Keli M. Neary,       vast disruption. As this is a presidential election year, the
Office of Attorney General of Pennsylvania, Strawberry           pandemic has also presented unique challenges regarding
Square, Harrisburg, PA 17120, Dimitrios Mavroudis, Jessica       where and how citizens shall vote, as well as when and how
Rickabaugh, Joe H. Tucker, Jr., Tucker Law Group, Ten Penn       their ballots shall be tabulated. The appeal on which we now
Center, 1801 Market Street, Suite 2500, Philadelphia, PA         rule stems from the disruption COVID-19 has wrought on
19103, Counsel Secretary Commonwealth of Pennsylvania            the national elections. We reach our decision, detailed below,
                                                                 having carefully considered the full breadth of statutory
Elizabeth A. Dupuis, Molly E. Meachem, Babst Calland, 330
                                                                 law and constitutional authority applicable to this unique
Innovation Boulevard, Suite 302, State College, PA 16803,
                                                                 dispute over Pennsylvania election law. And we do so with
Counsel for Armstrong, Bedford, Blair, Centre Columbia,
                                                                 commitment to a proposition indisputable in our democratic
Dauphin,   Fayette,    Huntingdon,    Indiana,   Lackawanna,
                                                                 process: that the lawfully cast vote of every citizen must
Lawrence, Northumberland, Venango, and York County
                                                                 count.
Boards of Elections


Christine D.   Steere, Deasey Mahoney & Valentini,         103
Chesley Drive, Lafayette Building, Suite 101, Media, PA          I. Background & Procedural History
19063, Counsel for Berks County Board ofElections
                                                                   A. The Elections and Presidential Electors Clause
Edward D. Rogers, Elizabeth V. Wingfield, Ballard Spahr,                       [2]   The     U.S.    Constitution     delegates     to   state
                                                                  [1]
1735 Market Street, 51st Floor, Philadelphia, PA 19103,          "Legislature[s]"          the   authority   to   regulate   the   "Times,
Counsel for Delaware County Board ofElections                    Places and Manner of holding Elections for Senators and
                                                                 Representatives," subject to Congress's ability to "make or
Stephen B. Edwards, Frank J. Laveiy, Jr., Andrew W.
                                                                 alter such Regulations." U.S. Const, art. I, § 4, cl. 1. This
Norfleet, Lavery Law, 225 Market Street, Suite 304, P.O. Box
                                                                 provision is known as the "Elections Clause." The Elections
1245, Harrisburg, PA 17108, Counsel for Franklin and Perry
                                                                 Clause effectively gives state governments the "default"
County Boards ofElections
                                                                 authority to regulate the mechanics of federal elections,
                                                                 Foster v. Love, 522 U.S. 67, 69, 118 S.Ct. 464, 139 L.Ed.2d
Thomas R. Shaffer, Glassmire & Shaffer Law Offices, 5 East
                                                                 369 (1997), with Congress retaining "exclusive control" to
Third Street, P.O. Box 509, Coudersport, PA 16915, Counsel
                                                                 "make or alter" any state's regulations, Colegrove v. Green,
for Potter County Board ofElections



  WE5TL.AW     © 2020 Thomson Reuters. No claim to original U.S. Government Works,
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 10 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d —- (2020)
___________




328 U.S. 549, 554, 66 S.Ct. 1198, 90 L.Ed. 1432 (1946).
                                                                      C. The Pennsylvania Supreme Court Decision
Congress has not often wielded this power but, "[w]hen
                                                                    Soon after Act 77's passage, Donald J. Trump for President,
exercised, the action of Congress, so far as it extends
                                                                    Inc., the Republican National Committee ("RNC"), and
and conflicts with the regulations of the State, necessarily
                                                                    several Republican congressional candidates and voters
supersedes them." Ex Parte Siebold, 100 U.S. 371, 384, 399,
                                                                    brought suit against Kathy Boocltvar,         Secretary of the
25 L.Ed. 717 (1879) ("[T]he Constitution and constitutional
                                                                    Commonwealth of Pennsylvania, and all of Pennsylvania's
laws of the [United States] are ... the supreme law ofthe land;
                                                                    county boards of elections. That suit, filed in the Westerh
and, when they conflict with the laws of the States, they are of
                                                                    District of Pennsylvania, alleged that Act 77's "no-excuse"
paramount authority and obligation."). By statute, Congress
                                                                    mail-in   voting   regime   violated   both   the   federal   and
has set "[t]he Tuesday next after the 1 st Monday inNovember,
                                                                    Pennsylvania constitutions. Donald J. Trumpfor Pres., Inc. v.
in every even numbered year-," as the day for the election. 2
                                                                    Boocltvar, No. 2:20-cv-966,       F.Supp.3d               -, 2020
U.S.C. § 7.
                                                                    WL 4920952, at *1 (W.D. Pa. Aug. 23, 2020). Meanwhile,
                                                                    the Pennsylvania Democratic Party and several Democratic
Much like the Elections Clause, the "Electors Clause" of the
                                                                    elected officials and congressional candidates filed suit in
U.S. Constitution provides that "[e]ach State shall appoint,
                                                                    Pennsylvania's Commonwealth Court, seeking declaratory
in such Manner as the Legislature thereof may direct, a
                                                                    and injunctive relief related to statutory-interpretation issues
Number of [Presidential] Electors." U.S. Const, art. II, §
                                                                    involving Act 77 and the Pennsylvania Election Code. See
1, cl. 2. Congress can "determine the Time of chusing the
                                                                    Pa. Democratic Party v. Boocltvar,          Pa.      -, 238 A.3d
Electors, and the Day on which they shall give their Votes;
                                                                    345, 352 (2020). Secretary Boockvar asked the Pennsylvania
which Day shall be the same throughout the United States."
                                                                    Supreme Court to exercise extraordinary jurisdiction to allow
U.S. Const, art. II, § 1, cl. 4. Congress has set the time
                                                                    it to immediately consider the case, and her petition was
for appointing electors as "the Tuesday next after the first
                                                                    granted without objection. Id. at 354-55.
Monday in November, in every fourth year succeeding every
election of a President and Vice President." 3 U.S.C. § 1 .
                                                                    Pending resolution of the Pennsylvania Supreme Court case,
                                                                    Secretary Boockvar requested that the Western District of
 *2 This year, both federal statutes dictate that the day for
                                                                    Pennsylvania stay the federal case.       Trump for Pres.      v.
the election was to fall on Tuesday, November 3 ("Election
                                                                    Boocltvar,      F.Supp.3d at       , 2020 WL 4920952, at * 1 .
Day").
                                                                    The District Court obliged and concluded that it would abstain
                                                                    under Railroad Commission ofTexasv. Pullman Co., 312U.S.

  B. Pennsylvania's Election Code                                   496, 61 S.Ct. 643, 85 L.Ed. 971 (1941). See Trump for Pres.
In keeping with the Constitution's otheiwise broad delegation       v. Boocltvar,      F.Supp.3d at        , 2020 WL 4920952, at

of authority to states to regulate the times, places, and manner    *21. The RNC then filed a motion for limited preliminary
of holding federal elections, the Pennsylvania General              injunctive relief asking that all mailed ballots be segregated,

Assembly has enacted a comprehensive elections code. In             but the District Court denied the motion, finding that the

2019, the General Assembly passed Act 77, which (among              plaintiffs' harm had "not yet materialized in any actualized or

other things) established "no-excuse" absentee voting in            imminent way." Donald J. Trump for Pres., Inc. v. Boockvar,
                                                                    No. 2:20-cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept.
Pennsylvania : all eligible voters in Pennsylvania may vote
                                                                    8, 2020).              ,
by mail without the need to show their absence from their
voting district on the day ofthe election. 25 Pa. Stat, and Cons.
                                                                     *3   With the federal case stayed, the state court matter
Stat. §§ 3150.11—3150.17. Under Act 77, "[applications for
                                                                    proceeded. The Pennsylvania Democratic Party argued that
mail-in ballots shall be processed if received not later than
                                                                    a combination of the COVID-19 pandemic and U.S. Postal
five o'clock P.M. of the first Tuesday prior to the day of
                                                                    Service ("USPS") mail-delivery delays made it difficult for
any primary or election." Id. § 3150. 12a(a). After Act 77, "a
                                                                    absentee voters to timely return their ballots in the June 2020
completed absentee [or mail-in] ballot must be received in
                                                                    Pennsylvania primary election. Pa. Democratic Party, 238
the office of the county board of elections no later than eight
                                                                    A.3d at 362. The Pennsylvania Democratic Party claimed
o'clock P.M. on the day of the primary or election" for that
                                                                    that this voter disenffanchisement violated the Pennsylvania
vote to count. Id. §§ 3146.6(c), 3150.16(c).
                                                                                                                                       •5


                                                                    Constitution's Free and Equal Elections Clause, art I., § 5,




  WE5TLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                8
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 11 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)

2020 WL 6686120


and sought, among other things, a weeklong extension of the       Court denied the emergency stay request in a 4-4 decision.
deadline for receipt of ballots cast by Election Day in the       Republican Party of Pa. v. Booch'ar, No. 20A54, 592

upcoming general election—the same deadline for the receipt       U.S.        ,         S.Ct.           ,           L.Ed.2d        , 2020 WL
of ballots cast by servicemembers residing overseas. Id. at       6128193 (Oct. 19, 2020); Scarnati v. Booclcvar, No. 20A53,

3 53-54. Secretary Boockvar originally opposed the extension      592 U.S.         -,           S.Ct.                  1 L.Ed.2d        2020

deadline; she changed her position after receiving a letter       WL 6128194 (Oct. 19, 2020). After denial of the stay, the
from USPS General Counsel which stated that Pennsylvania's        petitioners moved for expedited consideration of their petition
ballot deadlines were "incongruous with the Postal Service's      for certiorari. In denying that'motion, Justice Alito noted that,
delivery standards," and that to ensure that a ballot in          per the Pennsylvania Attorney General, all county boards
Pennsylvania would be received by 8:00 P.M. on Election           of elections would segregate ballots received during the
Day, the voter would need to mail it a full week in advance,      Deadline Extension period from those received by 8:00 P.M.

by October 27, which was also the deadline to apply for a         on Election Day. Republican Party of Pa. v. Booch'ar, No.
mail-in ballot. Id. at 365-66; 25 Pa. Stat, and Cons. Stat. §     20-542, 592 U.S.               -,         S.Ct.             -,     L.Ed. 2d

3150.12a(a). Secretary Boockvar accordingly recommended                  -, 2020 WL 6304626, at *2 (Oct. 28, 2020) (Alito, J.,
a three-day extension to the received-by deadline. Pa.            statement). Justice Alito later issued an order requiring that all

Democratic Party, 238 A.3d at 364-65.                             county boards of elections segregate such ballots and count
                                                                  them separately. Republican Party of Pa. v. Boockvar, No.
In a September 17, 2020 decision, the Pennsylvania Supreme        20A84,          U.S.           -,         S.Ct.             L.Ed.2d

Court concluded that USPS's existing delivery standards           2020 WL 6536912 (Mem.) (U.S. Nov. 6, 2020) (Alito, J.).
could not meet the timeline built into the Election Code and
that circumstances beyond voters' control should not lead to       *4 In the meantime, on October 22, 2020, three days after

their disenfranchisement. Pa. Democratic Party, 238 A.3d          the U.S. Supreme Court declined to stay the Pennsylvania
at 371. The Court accordingly held that the Pennsylvania          Supreme Court's order, Plaintiffs herein filed this suit in

Constitution's Free and Equal Elections Clause required a         the Western District of Pennsylvania. Plaintiffs are four
three-day extension of the ballot-receipt deadline for the        registered voters from Somerset County, Pennsylvania, who
November 3 general election. Id. at 371, 386-87. All ballots      planned to vote in person on Election Day ("Voter Plaintiffs")

postmarked by 8:00 P.M. on Election Day and received              and Pennsylvania         congressional             candidate Jim Bognet.

by 5:00 P.M. on the Friday after Election Day, November           Defendants are Secretary Boockvar and each Pennsylvania

6, would be considered timely and counted ("Deadline              county's board of elections.

Extension"). Id. at 386-87. Ballots postmarked or signed
after Election Day, November 3, would be rejected. Id. If the     Bognet,    the   congressional             candidate,   claimed that the

postmark on a ballot received before the November 6 deadline      Deadline Extension and Presumption of Timeliness "allow[ ]

was missing or illegible, the ballot would be presumed to be      County Boards of Elections to accept votes ... that would
timely unless "a preponderance of the evidence demonstrates       otherwise be unlawful" and "undermine[ ] his right to run in

that it was mailed after Election Day" ("Presumption of           an election where Congress has paramount authority to set

Timeliness"). Id. Shortly after the ruling, Pennsylvania voters   the 'times, places, and manner' " of Election Day. Bognet

were notified of the Deadline Extension and Presumption of        v. Booclcvar, No. 3:20-cv-215, 2020 WL 6323121, at *2
Timeliness.                                                       (W.D. Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by
                                                                  voting in person, they had to comply with the single, uniform
                                                                  federal Election Day deadline, whereas mail-in voters could
   D. Appeal to the U.S. Supreme Court, and This                  submit votes any time before 5:00 P.M. on November 6.
   Litigation                                                     Id. Thus, they alleged, the Pennsylvania Supreme Court
The   Republican    Party   of   Pennsylvania    and   several    treated them in an arbitrary and disparate way by elevating
interveners, including the President pro tempore of the           mail-in voters to a "preferred class of voters" in violation
Pennsylvania Senate, sought to challenge in the Supreme           of the U.S. Constitution's Equal Protection Clause and the
Court of the United States the constitutionality of the           single, uniform, federal Election Day set by Congress. Id. The
Pennsylvania Supreme Court's ruling. Because the November         Voter Plaintiffs also asserted that counting ballots received
election date was fast approaching, they filed an emergency       after Election Day during the Deadline Extension period
application for a stay of the Pennsylvania Supreme Court's
order pending review on the merits. The U.S. Supreme



  WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                        9
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 12 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



would unlawfully dilute their votes in violation of the Equal         would be due on October 30 and the response briefs on

Protection Clause. Id.                                                November 2. Notably, Plaintiffs sought to file a reply brief
                                                                      on November 3—Election Day. Appellants' Emergency Mot.

All Plaintiffs sought to enjoin Defendants from counting              for Expedited Briefing, Dkt. No. 17. Defendants opposed

ballots received during the Deadline Extension period. Id.            the expedited briefing schedule, arguing that Plaintiffs' own
They also sought a declaration that the Deadline Extension            delay had caused the case to reach this Court mere days

and Presumption of Timeliness are unconstitutional under              before the election. Sec'y Boockvar's Opp. to Appellants'

the Elections Clause and the Electors Clause as well as the           Emergency Mot. for Expedited Briefing, Dkt. No. 33.

Equal Protection Clause. Id. Because Plaintiffs filed their suit      Defendants also contended that Plaintiffs sought to punish
less than two weeks before Election Day, they moved for a             voters by invalidating the very rules mail-in voters had relied
temporary restraining order ("TRO"), expedited hearing, and           on when they cast their ballots. Defendants asked us to deny

preliminary injunction. Id.                                           the motion for expedited briefing and offered to supply us
                                                                      with the actual numbers of mail-in ballots received during

The District Court commendably accommodated Plaintiffs'               the Deadline Extension period together with an approximate

request for an expedited hearing, then expeditiously issued           count of how many of those mail-in ballots lacked legible

a thoughtful memorandum order on October 28, denying                  postmarks. Id.

the motion for a TRO and preliminary injunction. Id. at *7.
The District Court held that Bognet lacked standing because           Even had we granted Plaintiffs ' motion for expedited briefing,

his claims were too speculative and not redressable. Id. at           the schedule they proposed would have effectively foreclosed

*3. Similarly, the District Court concluded that the Voter            us from ruling on this appeal before Election Day. So

Plaintiffs lacked standing to bring their Equal Protection            we denied Plaintiffs' motion and instead ordered that their

voter dilution claim because they alleged only a generalized          opening brief be filed by November 6. Order, No. 20-3214,
grievance. Id. at *5.                                                 Oct. 30, 2020, Diet. No. 37. We directed Defendants to file
                                                                      response briefs by November 9, forgoing receipt of a reply
At the same time, the District Court held that the Voter              brief.4 Id. With the matter now fully briefed, we consider
Plaintiffs had standing to pursue their Equal Protection              Plaintiffs' appeal of the District Court's denial of a TRO and
arbitrary-and-disparate-treatment claim. But it found that the        preliminary injunction.
Deadline Extension did not engender arbitrary and disparate
treatment because that provision did not extend the period
for mail-in voters to actually cast their ballots; rather, the
                                                                      II. Standard of Review
extension only directed that the timely cast ballots of mail-in
voters be counted. Id. As to the Presumption of Timeliness,
                                                                       [3]   The District Court exercised jurisdiction under 28 U.S.C.
the District Court held that the Voter Plaintiffs were likely
                                                                      § 1331. We exercise jurisdiction under § 1292(a)(1).
to succeed on the merits of their arbitrary-and-disparate-
treatment challenge. Id. at *6. Still, the District Court declined
                                                                       [4]   Ordinarily, an order denying a TRO is not immediately
to grant a TRO because the U.S. Supreme Court "has
                                                                      appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
repeatedly emphasized that ... federal courts should ordinarily
                                                                      159 (3d Cir. 2020). Here, although Bognet and the Voter
not alter the election rales on the eve of an election." Id. at
                                                                      Plaintiffs styled their motion as an Emergency Motion for
*7 (citing Pureed v. Gonzalez, 549 U.S. 1, 127 S.Ct. 5, 166
                                                                      a TRO and Preliminary Injunction, see Bognet v. Boockvar,
L.Ed.2d 1 (2006) (per curiam)). The District Court concluded
                                                                      No. 3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
that with "less than two weeks before the election.             ...
                                                                      District Court's order plainly went beyond simply ruling on
[g] ranting the relief Plaintiffs seek would result in significant
                                                                      the TRO request.
voter confusion; precisely the kind of confusion that Pureed
seeks to avoid." Id.
                                                                      Plaintiffs filed their motion for a TRO and a preliminary
                                                                      injunction on October 22, along with a supporting brief.
 *5 Plaintiffs appealed the denial of then motion for a TRO
                                                                      Defendants then filed briefs opposing the motion, with
and preliminary injunction to this Court on October 29, less
                                                                      Plaintiffs filing a reply in support oftheir motion. The District
than a week before Election Day. Plaintiffs requested an
                                                                      Court heard argument from the parties, remotely, during a
expedited briefing schedule: specifically, their opening brief
                                                                      90-minute hearing. The next day, the District Court ruled on




  WESTLAW       © 2020 1 hornson Reuters. No claim to original U.S. Government Works.                                              10
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 13 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d —- (2020)



the merits of the request for injunctive relief. Bognet, 2020      injury for which you may seek relief from a federal court.
WL 6323121, at *7. The District Court's Memorandum Order           As we will explain below, Plaintiffs here have not suffered a
denied both Bognet and the Voter Plaintiffs the affirmative        concrete, particularized, and non-speculative injuiy necessary
relief they sought to obtain prior to Election Day, confirming     under the U.S. Constitution for them to bring this federal
that the Commonwealth was to count mailed ballots received         lawsuit.
after the close of the polls on Election Day but before 5:00
P.M. on November 6.     i 1,1                                       [11]      [12]   [13]     [14]     [15]   The familiar elements of

   !                                                               Article III standing require a plaintiff to have "(1) suffered
 [5]    [6]   In determining whether Bognet and the Voter          an injuiy in fact, (2) that is fairly traceable to the challenged
Plaintiffs had standing to sue, we resolve a legal issue that      conduct of the defendant, and (3) that is likely to be
does not require resolution of any factual dispute. Our review     redressed by a favorable judicial decision." Id. (citing Lujan
is de novo. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,        v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct.
266 (3d Cir. 2014). "When reviewing a district court's denial      2130, 119 L.Ed.2d 351 (1992); Friends of the Earth, Inc.
of a preliminary injunction, we review the court's findings        v. Laidlaw Env't Sen's. (TOC), Inc., 528 U.S. 167, 1 80—
of fact for clear error, its conclusions of law de novo, and       81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)). To plead an
the ultimate decision ... for an abuse of discretion." Reilly v.   injury in fact, the party invoking federal jurisdiction must
City ofHarrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (quoting       establish three sub-elements: first, the "invasion of a legally
Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 109 (3d      protected interest"; second, that the injury is both "concrete
Cir. 2010)) (cleaned up).                                          and particularized"; and third, that the injury is "actual or
                                                                   imminent, not conjectural or hypothetical." Spokeo, 136 S.
                                                                   Ct. at 1548 (quoting Lujan, 504 U.S. at 560, 112 S.Ct. 2130);
                                                                   see also Mielo v. Steak 'n Shake Operations, 897 F.3d 467,
III. Analysis
                                                                   479 n. 1 1 (3d Cir. 201 8). The second sub-element requires that

   A. Standing                                                     the injury "affect the plaintiff in a personal and individual

 [7] [8] Derived from separation-of-powers principles, the         way-" Lujan, 504 U.S. at 560 n.l, 112 S.Ct. 2130, As for the
law of standing "serves to prevent the judicial process from       third, when a plaintiff alleges future injury, such injury must
being used to usurp the powers of the political branches."              certainly impending. Clapper, 568 U.S. at 409, 133 S.Ct.
Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct.          I138 (quoting Lujan, 504 U.S. at 565 n.2, 112 S.Ct. 2130).
 1138, 185 L.Ed.2d 264 (2013) (citations omitted). Article         Allegations of "possible" future injury simply aren't enough.
Ill of the U.S. Constitution vests "[t]he judicial Power of        Id- (quoting Whitmore v. Arkansas, 495 U.S. 149, 158, 110
the United States" in both the Supreme Court and "such             S.Ct. 1717, 109 L.Ed.2d 135 (1990)). All elements ofstanding
inferior Courts as the Congress may from time to time ordain       must exist at the time the complaint is filed. See Lujan, 504
and establish." U.S. Const, art. Ill, § 1. But this "judicial      U.S. at 569 n.4, 112 S.Ct. 2130.
Power" extends only to "Cases" and "Controversies." Id. art.
Ill, § 2; see also Spokeo, Inc. v. Robins,         U.S.        ,   With these guideposts in mind, we turn to whether Plaintiffs
136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016). To ensure           have pleaded an Article III injury. They bring several
that judges avoid rendering impermissible advisory opinions,       claims under 42 U.S.C. § 1983, asserting deprivation of
parties seeking to invoke federal judicial power must first        their constitutional rights. They allege that Defendants
establish their standing to do so. Spokeo, 136 S. Ct. at 1547.     implementation of the Pennsylvania Supreme Court's
                                                                   Deadline Extension and Presumption of Timeliness violates

 *6 [9]       [10] Article III standing doctrine speaks in jargon, hie Elections Clause of Article I, the Electors Clause of
                                                                   Article II, and the Equal Protection Clause of the Fourteenth
but the gist of its meaning is plain enough. To bring suit,
                                                                   Amendment. Because Plaintiffs lack standing to assert these
you—and you personally—must be injured, and you must be
injured in a way that concretely impacts your own protected        claims, we will affirm the District Court's denial of injunctive
                                                                   relief.
legal interests. If you are complaining about something that
does not harm you—and does not harm you in a way that is
concrete—then you lack standing. And if the injury that you
claim is an injury that does no specific harm to you, or if it
depends on a harm that may never happen, then you lack an




  WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   11
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 14 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



                                                                       *7 Because the Elections Clause and the Electors Clause
                                                                       have "considerable similarity," Ariz. State Legislature v.
1. Plaintiffs lack standing under the Elections Clause and
                                                                       Ariz. Indep. Redisricting Comm'n, 576 U.S. 787, 839,
Electors Clause.
                                                                       135 S.Ct. 2652, 192 L.Ed.2d 704 (2015) (Roberts, C.J.,

 [16]   [17]    [18] Federal couits are not venues for plaintiffs      dissenting) (discussing how Electors Clause similarly vests
to assert a bare right "to have the Government act in                  Power t0 determine manner of appointing electors in "the
accordance with law." Allen v. Wright, 468 U.S. 737, 754,              Legislature of each State), the same logic applies to                  .
 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other             Plaintiffs' alleged injury stemming from the claimed violation
grounds by Lexmark Int'l, Inc. v. Static Control Components,           of the Electors Clause. See also Foster, 522 U.S. at 69,
Inc., 572 U.S. 118, 126-27, 134 S.Ct. 1377, 188 L.Ed.2d                H8 S.Ct. 464 (characterizing Electors Clause as Elections
392 (2014). When the alleged injury is undifferentiated and            Clause's "counterpart for the Executive Branch"); U.S. Term
common to all members ofthe public, courts routinely dismiss           Limits, Inc. v. Thornton, 514 U.S. 779, 804—05, 115 S.Ct.
such cases as "generalized grievances" that cannot support             1842, 131 L.Ed.2d 881 (1995) (noting that state's duty
standing. United States v. Richardson, 418 U.S. 166, 173-              under Elections Clause "parallels the duty" described by
75, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974). Such is the                  Electors Clause),
case here insofar as Plaintiffs, and specifically candidate
                                                                        [20]   Even    a   party   that   meets   Article   III    standing
Bognet, theorize their harm as the right to have government
                                                                       requirements must ordinarily rest its claim for relief on
administered in compliance with the Elections Clause and
                                                                       violation of its own rights, not those of a third party. Pitt
Electors Clause.
                                                                       News v. Fisher, 215 F.3d 354, 361-62 (3d Cir. 2000).
                                                                       Plaintiffs assert that the Pennsylvania Supreme Court's
 [19]    To begin with, private plaintiffs lack standing to sue for
                                                                       Deadline Extension and Presumption of Timeliness usurped
alleged injuries attributable to a state government's violations
                                                                       the General Assembly's prerogative under the Elections
of the Elections Clause. For example, in Lance v. Coffrnan,
                                                                       Clause to prescribe "[t]he Times, Places and Manner of
549 U.S. 437, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per
                                                                       holding Elections." U.S. Const,        art. I,   § 4, cl.   1. The
curiam), four private citizens challenged in federal district
                                                                       Elections Clause grants that right to "the Legislature" of "each
court a Colorado Supreme Court decision invalidating a
                                                                       State." Id. Plaintiffs' Elections Clause claims thus "belong,
redistricting plan passed by the state legislature and requiring
                                                                       if they belong to anyone, only to the Pennsylvania General
use of a redistricting plan created by Colorado state courts.
                                                                       Assembly." Corman v. Torres, 287 F. Supp. 3d 558, 573
Id. at 438, 127 S.Ct. 1194. The plaintiffs alleged that the
                                                                       (M.D. Pa. 2018) (three-judge panel) (per curiam). Plaintiffs
Colorado Supreme Court's interpretation of the Colorado
                                                                       here are four individual voters and a candidate for federal
Constitution violated the Elections Clause "by depriving the
                                                                       office; they in no way constitute the General Assembly, nor
state legislature of its responsibility to draw congressional
                                                                       can they be said to comprise any part of the law-making
districts." Id. at 441, 127 S.Ct. 1194. The U.S. Supreme Court
                                                                       processes of Pennsylvania. Ariz. State Legislature, 576 U.S.
held that the plaintiffs lacked Article III standing because
they claimed harm only to their interest, and that of every            at 824, 1 35 S.Ct. 2652.5 Because Plaintiffs are not the General
citizen, in proper application of the Elections Clause. Id.            Assembly, nor do they bear any conceivable relationship to
at 442, 127 S.Ct. 1194 ("The only injury plaintiffs allege             state lawmaking processes, they lack standing to sue over the
is that the law—specifically the Elections Clause—has not              alleged usurpation ofthe General Assembly's rights under the

been followed."). Their relief would have no more directly             Elections and Electors Clauses. No member of the General
benefitted them than the public at large. Id. The same is              Assembly is a party to this lawsuit.

true here. If anything, Plaintiffs' "interest in the State's
ability to 'enforce its duly enacted laws' " is even less               [21]    [22]   That said, prudential standing can suspend Article
compelling because Pennsylvania's "election officials support          Ill's general prohibition on a litigant's raising another person's
the challenged decree." Republican Nat'l Comm. v. Common               legal rights. Yet Plaintiffs don't fit the bill. A plaintiff may
 Cause R.I., No. 20A28, 591 U.S.         -,      S.Ct.      ,      ,    assert the rights of another if he or she "has a 'close'
        L.Ed.2d      -, 2020 WL 4680151 (Mem.), at *1 (Aug.            relationship with the person who possesses the right" and
 13, 2020) (quoting Abbott v. Perez,          U.S.       138 S. Ct.    "there is a 'hindrance' to the possessor's ability to protect

2305, 2324 n.17, 201 L.Ed.2d 714 (2018)).                              his own interests." Kowalski v. Tesmer, 543 U.S. 125, 130,
                                                                        125 S.Ct. 564, 160 L.Ed.2d 519 (2004) (citation omitted).




  WEST LAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  12
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 15 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)

2020 WL66861 20"

Plaintiffs cannot invoke this exception to the rule against            1842. When "deciding issues raised under the Elections
raising the rights of third parties because they enjoy no close        Clause," courts "need not be concerned with preserving a
relationship with the General Assembly, nor have they alleged          'delicate balance' between competing sovereigns." Gonzalez
any hindrance to the General Assembly's ability to protect its         v. Arizona, 677 F.3d 383, 392 (9th Cir. 2012). Either federal
own interests. See, e.g., Corinan, 287 F. Supp. 3d at 573. Nor         and state election law "operate harmoniously in a single
does Plaintiffs' other theory of prudential standing, drawn            procedural scheme," or they don't—and the federal law

fromBondv. United States, 564U.S.211, 131 S.Ct. 2355, 180              preempts ("alter[s]") state election law under the Elections
L.Ed.2d269 (2011), advance the ball.                                   Clause. Id. at 394. An assessment that the Pennsylvania
                                                                       Supreme Court lacked the legislative authority under the

 *8     In Bond, the Supreme Court held that a litigant has            state's constitution necessary to comply with the Elections
prudential standing to challenge a federal law that allegedly          Clause (Appellants' Br. 24—27) does not implicate Bond,
impinges on the state's police powers, "in contravention of            the Tenth Amendment, or even Article VI's Supremacy
constitutional principles of federalism" enshrined in the Tenth        Clause.15 See Gonzalez, 677 F.3d at 390-92 (contrasting
Amendment. Id. at 223-24, 131 S.Ct. 2355. The defendant                Elections Clause with Supremacy Clause and describing
in Bond challenged her conviction under 18 U.S.C. § 229,               former as "unique," containing "[an] unusual delegation of
which Congress enacted to comply with a chemical weapons               power," and "unlike virtually all other provisions of the
treaty that the United States had entered. Id. at 214-15,              Constitution"). And, of course, third-party standing under
131 S.Ct. 2355. Convicted under the statute she sought to              Bond still presumes that the plaintiff otherwise meets the
challenge, Bond satisfied Article Ill's standing requirements.         requirements of Article III; as discussed above, Plaintiffs do
Id. at 217, 131 S.Ct. 2355 (characterizing Bond's sentence             not.
and incarceration as concrete, and redressable by invalidation
of her conviction); id. at 224—25, 131 S.Ct. 2355 (noting              Plaintiff Bognet, a candidate for Congress who is currently a
that Bond was subject to "[a] law," "prosecution," and                 private citizen, does not plead a cognizable injury by alleging
"punishment" she might not have faced "if the matter were              a "right to run in an election where Congress has paramount
left for the Commonwealth of Pennsylvania to decide"). She             authority," Compl. f 69, or by pointing to a "threatened"
argued that her conduct was "local in nature" such that §              reduction in the competitiveness of his election from counting
229 usurped the Commonwealth's reserved police powers.                 absentee ballots received within three days after Election Day.
Id. Rejecting the Government's contention that Bond was                Appellants' Br. 21. Bognet does not explain how that "right
barred as a third party from asserting the rights of the               to run" affects him in a particularized way when, in fact,
Commonwealth, id. at 225, 131 S.Ct. 2355, the Court held               all candidates in Pennsylvania, including Bognet's opponent,
that "[t]he structural principles secured by the separation of         are subject to the same rules. And Bognet does not explain
powers protect the individual as well" as the State. Id. at 222,       how counting more timely cast votes would lead to a less
131 S.Ct. 2355 ("Federalism also protects the liberty of all           competitive race, nor does he offer any evidence tending to
persons within a State by ensuring that laws enacted in excess         show that a greater proportion of mailed ballots received after
of delegated governmental power cannot direct or control               Election Day than on or before Election Day would be cast for
their actions. ... When government acts in excess of its lawful        Bognet's opponent. What's more, for Bognet to have standing
powers, that [personal] liberty is at stake.").                        to enjoin the counting of ballots arriving after Election Day,
                                                                       such votes would have to be sufficient in number to change the
 [23]      [24]    But the nub of Plaintiffs   aigument here is that   outcome of the election to Bognet's detriment. See, e.g. , Sibley
the Pennsylvania Supreme Court intruded on the authority               v Alexander, 916 F. Supp. 2d 58, 62 (D.D.C. 2013) ("[E]ven
delegated to the Pennsylvania General Assembly under                   y?     court granted the requested relief, [plaintiff] would
Articles I and II of the U.S. Constitution to regulate federal         stqj fajj to satisfy the redressability element [of standing]
elections. They do not allege any violation of the Tenth               because enjoining defendants from casting the ...votes would
Amendment, which provides that [t]he powers not delegated              not cfiange the outcome of the election." (citing Newdow
to the United States hy the Constitution, nor prohibited by            v Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010) (citations
it to the States, are reserved to the States respectively, or to       omitted)). Bognet does not allege as much, and such a
the people.       U.S. Const, amend. X. Nor could they. After          prediction was inherently speculative when the complaint was
all, states have no inherent or reserved power over fedeial            filed. The same can be said for Bognet's alleged wrongfully
elections. U.S. Term Limits, 514 U.S. at 804—05, 115 S.Ct.             incurred expenditures and future expenditures. Any harm




  VVESTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              13
                  Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 16 of 205
   Bognet v. Secretary Commonwealth of Pennsylvania, — F,3d — (2020)



   Bognet sought to avoid in making those expenditures was                nor is it particularized for Article III purposes as to votes
   not "certainly impending"—he spent the money to avoid                  counted under the Deadline Extension or the Presumption of
   a speculative harm. See Donald J. Trump for Pres., Inc.                Timeliness.                               ;

   v. Boockvar, No. 2:20-cv-966,              F.Supp.3d        ,      ,
   2020 WL 5997680, at *36 (W.D. Pa. Oct. 10, 2020). Nor
   are those expenditures "fairly traceable" under Article III to
                                                                          i. No concrete injury from vote dilution attributable to the
. , the actions that Bognet challenges. See, e.g., Clapper, 568
                                                                          Deadline Extension.
  .U.S. at 402, 416, 133 S.Ct. 1138 (rejecting argument that
   plaintiff can "manufacture standing by choosing to make                 [25]   The    Voter     Plaintiffs   claim   that   Defendants'
   expenditures based on hypothetical future harm that is not             implementation of the Deadline Extension violates the Equal
                              7                                           Protection Clause because "unlawfully" counting ballots
   certainly impending").
                                                                          received within three days of Election Day dilutes their votes.

    *9 Plaintiffs therefore lack Article III standing to challenge        But the source of this purported illegality is necessarily a

   Defendants' implementation of the Pennsylvania Supreme                 matter of state law, which makes any alleged harm abstract for

   Court's Deadline Extension and Presumption of Timeliness               purposes of the Equal Protection Clause. And the purported

   under the Elections Clause and Electors Clause.                        vote dilution is also not concrete because it would occur
                                                                          in equal proportion without the alleged procedural illegality
                                                                          —that is, had the General Assembly enacted the Deadline
                                                                          Extension, which the Voter Plaintiffs do not challenge
   2. The Voter Plaintiffs lack standing under the Equal
   Protection Clause.
                                                                          substantively.9

   Stressing the "personal" nature of the right to vote, the               *10    [26]      [27]      [28]   The concreteness of the Voter

   Voter Plaintiffs assert two claims under the Equal Protection          Plaintiffs' alleged vote dilution stemming from the Deadline
             8                                                            Extension turns on the federal and state laws applicable to
   Clause.       First, they contend that the influence of their votes,
                                                                          voting procedures. Federal law does not provide for when
   cast in person on Election Day, is "diluted" both by (a)
                                                                          or how ballot counting occurs. See, e.g., Trump for Pres.,
   mailed ballots cast on or before Election Day but received
                                                                          Inc. v. Way, No. 20-cv-01753,           F.Supp.3d        ,        ,
   between Election Day and the Deadline Extension date,
                                                                          2020 WL 5912561, at *12 (D.N.J. Oct. 6, 2020) ("Plaintiffs
   ballots which Plaintiffs assert cannot be lawfully counted; and
                                                                          direct the Court to no federal law regulating methods of
   (b) mailed ballots that were unlawfully cast (i.e., placed in
                                                                          determining the timeliness of mail-in ballots or requiring that
   the mail) after Election Day but are still counted because of
                                                                          mail-in ballots be postmarked."); see also Smiley v. Holm,
   the Presumption of Timeliness. Second, the Voter Plaintiffs
                                                                          285 U.S. 355, 366, 52 S.Ct. 397, 76 L.Ed. 795 (1932) (noting
   allege that the Deadline Extension and the Presumption
                                                                          that Elections Clause delegates to state lawmaking processes
   of Timeliness create a preferred class of voters based on
                                                                          all authority to prescribe "procedure and safeguards" for
   "arbitrary and disparate treatment" that values "one person's
                                                                          "counting of votes"). Instead, the Elections Clause delegates
   vote over that of another." Bush v. Gore, 53 1 U.S. 98, 104-415,
                                                                          to each state's lawmaking function the authority to prescribe
   121 S.Ct. 525, 148 L.Ed.2d 388 (2000). The Voter Plaintiffs
                                                                          such procedural regulations applicable to federal elections.
   lack Article III standing to assert either injury.
                                                                          U.S. Term Limits, 514 U.S. at 832-35, 115 S.Ct. 1842
                                                                          ("The Framers intended the Elections Clause to grant States
                                                                          authority to create procedural regulations            [including]
   a. Vote Dilution                                                       'whether the electors should vote by ballot or viva voce ....'
                                                                          " (quoting James Madison, 2 Records of the Federal
   As discussed above, the foremost element of standing is injury
                                                                          Convention of 1787, at 240 (M. Farrand ed. 1911) (cleaned
   in fact, which requires the plaintiff to show a harm that is both
                                                                          up)); Smiley, 285 U.S. at 366, 52 S.Ct. 397 (describing state
   "concrete and particularized" and "actual or imminent, not
                                                                          authority under Elections Clause "to provide a complete
   conjectural or hypothetical." Spokeo, 136 S. Ct. at 1547-48
                                                                          code for congressional elections ... in relation to notices,
   (citation omitted). The Voter Plaintiffs lack standing to redress
                                                                          registration, supervision of voting, protection of voters,
   their alleged vote dilution because that alleged injury is not
                                                                          prevention of fraud and corrupt practices,           counting of
   concrete as to votes counted under the Deadline Extension,
                                                                          votes, duties of inspectors and canvassers, and making




     WESTLAW           © 2.020 Thomson Reuters. No claim to original U.S. Government Works.                                            14
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 17 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F,3d — (2020)



and publication of election returns"). That delegation of           Constitution.") (cleaned up); Powell v. Power, 436 F.2d 84,

authority embraces all procedures "which experience shows           88 (2d Cir. 1970) (rejecting Equal Protection Clause claim

are necessaiy in order to enforce the fundamental right             arising from state's erroneous counting of votes cast by voters :

involved." Smiley, 285 U.S. at 366, 52 S.Ct. 397. Congress          unqualified to participate in closed primary). "It was not

exercises its power to "alter" state election regulations only if   intended by the Fourteenth Amendment ... that all matters
the state regime cannot "operate harmoniously" with federal         formerly within the exclusive cognizance of the states should
election laws "in a single procedural scheme." Gonzalez, 677        become matters of national concern." Snowden v. Hughes,.

F.3d at 394.                                                        321 U.S. 1, 11, 64 S.Ct. 397, 88 L.Ed. 497 (1944).



The Deadline Extension and federal laws setting the date for         [3 1]   Contrary to the Voter Plaintiffs ' conceptualization, vote

federal elections can, and indeed do, operate harmoniously.         dilution under the Equal Protection Clause is concerned
At least 19 other States and the District of Columbia have          with votes being weighed differently. See Rucho v. Common             :   ,

                                                                    Cause,        U.S.       -, 139 S. Ct. 2484, 2501, 204 L.Ed.2d
post-Election Day absentee ballot receipt deadlines.10 And
                                                                    931 (2019) (" '[Vjote dilution' in the one-person, one-
many States also accept absentee ballots mailed by overseas
                                                                    vote cases refers to the idea that each vote must carry
uniformed servicemembers that are received after Election
                                                                    equal weight      (emphasis added)); cf. Baten v. McMaster,
Day, in accordance with the federal Uniformed and Overseas
                                                                    967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,
Citizens Absentee Voting Act, 52 U.S.C. §§ 20301-20311.
                                                                    2020) ("[N]o vote in the South Carolina system is diluted.
So the Voter Plaintiffs' only cognizable basis for alleging
                                                                    Every qualified person gets one vote and each vote is
dilution from the "unlawful" counting of invalid ballots
                                                                    counted equally in determining the final tally."). As explained
is state law defining lawful and unlawful ballot counting
                                                                    below, the Voter Plaintiffs cannot analogize their Equal
practices. Cf. Wise v. Circosta, 978 F.3d 93, 100-01 (4th
                                                                    Protection claim to gerrymandering cases in which votes were
Cir. 2020) ("Whether ballots are illegally counted if they are
                                                                    weighted differently. Instead, Plaintiffs advance an Equal
received more than three days after Election Day depends on
                                                                    Protection Clause argument based solely on state officials'
an issue of state law from which we must abstain." (emphasis
                                                                    alleged violation of state law that does not cause unequal
in original)), application for injunctive relief denied sub
                                                                    treatment. And if dilution of lawfully cast ballots by the
nom. Moore v. Circosta, No. 20A72, 592 U.S.                ,
                                    2020 WL 6305036 (Oct.
                                                                    "unlawful" counting of invalidly cast ballots "were a true
S.Ct.       -,      L.Ed,2d
                                                                    equal-protection problem, then it would transform every
28, 2020). The Voter Plaintiffs seem to admit as much,
                                                                    violation of state election law (and, actually, every violation
arguing "that counting votes that are unlawful under the
                                                                    of eveiy law) into a potential federal equal-protection claim
General Assembly's enactments will unconstitutionally dilute
                                                                    requiring scrutiny of the government's 'interest' in failing
the lawful votes" cast by the Voter Plaintiffs. Appellants'
                                                                    to do more to stop the illegal activity." Trump for Pres. v.
Br. 38; see also id.      at 31.   In other words, the Voter
                                                                    Booclcvar,       F.Supp.3d at               -, 2020 WL 5997680,
Plaintiffs say that the Election Day ballot receipt deadline
                                                                    at *45—46. That is not how the Equal Protection Clause
in Pennsylvania's codified election law renders the ballots
untimely and therefore unlawful to count. Defendants, for           works.11
their part, contend that the Pennsylvania Supreme Court's
extension of that deadline under the Free and Equal Elections       Even if we were to entertain an end-run around the Voter

Clause of the state constitution renders them timely, and           Plaintiffs' lack of Elections Clause standing—by viewing the
therefore lawful to count.                                          federal Elections Clause as the source of "unlawfulness" of
                                                                    Defendants' vote counting—the alleged vote dilution would

 *11    [29]     [30]   This conceptualization of vote dilution— not be a concrete injury. Consider, as we've noted, that the
state actors counting ballots in violation of state election law    Voter Plaintiffs take no issue with the content of the Deadline

—is not a concrete harm under the Equal Protection Clause           Extension; they concede that the General Assembly, as other
of the Fourteenth Amendment. Violation of state election            state legislatures have done, could have enacted exactly the
laws by state officials or other unidentified third parties is      same Deadline Extension as a valid "time[ ], place[ ], and
not always amenable to a federal constitutional claim. See          manner" regulation consistent with the Elections Clause.
Shipley v. Chicago Bd. ofElection Comm'rs, 947 F.3d 1056,           Cf. Snowden, 321 U.S. at 8, 64 S.Ct. 397 (concluding that
1062 (7th Cir. 2020) ("A deliberate violation of state election     alleged "unlawful administration by state officers of a state
laws by state election officials does not transgress against the    statute fair on its face, resulting in its unequal application




  W6STUAW        © 2020 1 homson Reuters. No claim to original U.S. Government Works.                                             15
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 18 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)




to those who are entitled to be treated alike, is not a denial        and Presumption of Timeliness, assuming they operate to
of equal protection" (emphasis added)); Powell, 436 F.2d              allow the illegal counting of unlawful votes, "dilute" the
at 88 ("Uneven or erroneous application of an otherwise               influence of all voters in Pennsylvania equally and in an

valid statute constitutes a denial of equal protection only           "undifferentiated" manner and do not dilute a certain group
                                                                                      .19
if it represents 'intentional or purposeful discrimination.'          of voters particularly.
" (emphasis added) (quoting Snowden , 321 U.S. at 8, 64
S.Ct. 397)). Reduced to its essence, the Voter Plaintiffs'             [33]    Put another way, "[a] vote cast by fraud or mailed
claimed vote dilution would rest on their allegation that             in by the wrong person through mistake," or otherwise
federal law required a different state organ to issue the             counted illegally, "has a mathematical impact on the final
Deadline Extension. The Voter Plaintiffs have not alleged,            tally and thus on the proportional effect of every vote,
for example, that they were prevented from casting their              but no single voter is specifically disadvantaged." Martel
votes, Guinn v. United States, 238 U.S. 347, 35 S.Ct. 926,            v. Condos, No. 5:20-cv-00131,              F.Supp.3d
59 L.Ed. 1340 (1915), nor that their votes were not counted,          2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such an
United States v. Mosley, 238 U.S. 383, 35 S.Ct. 904, 59               alleged "dilution" is suffered equally by all voters and is not
L.Ed. 1355 (1915). Any alleged harm of vote dilution that             "particularized" for standing purposes. The courts to consider
turns not on the proportional influence of votes, but solely          this issue are in accord. See id.-, Carson,            F.Supp.3d at
on the federal illegality of the Deadline Extension, strikes                          , 2020 WL 6018957, at *7—8; Moore v. Circosta,
us as quintessentially abstract in die election law context           Nos. l:20-cv-00911, l:20-c'v-00912,                F.Supp.3d         ,
and "divorced from any concrete harm." Spokeo, 136 S.                         -, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
Ct. at 1549 (citing Summers v. Earth Island Inst, 555 U.S.            emergency injunction pending appeal denied sub nom. Wise
488, 496, 129 S.Ct. 1142, 173 L.Ed.2d 1 (2009)). That                 v. Circosta, 978 F.3d 93 (4th Cir. 2020), application for
the alleged violation here relates to election law and the            injunctive relief denied sub nom. Moore v. Circosta, No.
U.S. Constitution, rather than the mine-run federal consumer          20A72, 592 U.S.                   S.Ct.      -,      L.Ed.2d
privacy statute, does not abrogate the requirement that a             2020 WL 6305036 (U.S. Oct. 28, 2020); Paher v. Cegavske,
concrete harm must flow from the procedural illegality. See,          457 F. Supp. 3d 919, 926-27 (D. Nev. Apr. 30, 2020).
e.g., Lujan, 504 U.S. at 576, 112 S.Ct. 2130 ("[TJhere is
absolutely no basis for making the Article III inquiry turn on        But the Voter Plaintiffs argue that their purported "vote
the source of the asserted right.").                                  dilution" is an injury in fact sufficient to confer standing, and
                                                                      not a generalized grievance belonging to all voters, because
 *12    The Voter Plaintiffs thus      lack a concrete Equal          the Supreme Court has "long recognized that a person's
Protection Clause injury for their alleged harm of vote               right to vote is 'individual and personal in nature.' " Gill v.
dilution attributable to the Deadline Extension.                      Whitford,        U.S.         138 S. Ct. 1916, 1929,201 L.Ed.2d
                                                                      313 (2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561, 84
                                                                      S.Ct. 1362, 12L.Ed.2d506 (1964)). "Thus, 'voters who allege
                                                                      facts showing disadvantage to themselves as individuals have
ii. No particularized injury from votes counted under the
                                                                      standing to sue' to remedy that disadvantage." Id. (quoting
Deadline Extension or the Presumption of Timeliness.
                                                                      Baker v. Carr, 369 U.S. 186, 206, 82 S.Ct. 691, 7 L.Ed.2d 663
 [32]   The   opposite   of a    "particularized"   injury   is   a   (1962)).
"generalized grievance," where "the impact on plaintiff is
plainly undifferentiated and common to all members of the              *13      The   Voter   Plaintiffs'   reliance    on this   language
public." Id. at 575, 112 S.Ct. 2130 (cleaned up); see also            from Baker and Reynolds is misplaced. In Baker, the
Lance, 549 U.S. at 439, 127 S.Ct. 1194. The District Court            plaintiffs challenged Tennessee's apportionment of seats in its
correctly held that the Voter Plaintiffs' "dilution" claim is         legislature as violative of the Equal Protection Clause of the
a "paradigmatic generalized grievance that cannot support             Fourteenth Amendment. 369 U.S. at 193, 82 S.Ct. 691. The
standing." Bognet, 2020 WL 6323 121, at *4 (quoting Carson            Supreme Court held that the plaintiffs did have standing under
v. Simon, No. 20-cv-02030,             F.Supp.3d                      Article III because "[t]he injury which appellants assert is that
2020 WL 6018957, at *7 (D. Minn. Oct. 12, 2020), rev'd                this classification disfavors the voters in the counties in which
on other grounds, No. 20-3139,           F.3d       -, 2020 WL        they reside, placing them in a position of constitutionally
6335967 (8th Cir. Oct. 29, 2020)). The Deadline Extension




  WESTIAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   16
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 19 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, -- F.3d — (2020)

2020 WL 6686120


unjustifiable inequality vis-a-vis voters in irrationally favored     any alleged illegality affecting voting rights rises to the level

counties." Id. at 207-08, 82 S.Ct. 691.                               of an injury in fact. After all, the Court has observed that
                                                                      the harms underlying a racial gerrymandering claim under the

Although the Baker Court did not decide the merits of the             Equal Protection Clause "are personal" in part because they

Equal Protection claim, the Court in a series of cases—               include the harm of a voter "being personally subjected to a

including Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801,                racial classification." Ala. Legis. Black Caucus v. Alabama,

9 L.Ed.2d 821 (1963), and Reynolds-—made clear, that the.             575 U.S. 254, 263, 135 S.Ct. 12^, 191 L.Ed.2d 314 (2015)
Equal Protection Clause prohibits a state from "diluti[ng] ...        (cleaned up). Yet a voter "who complains of gerrymandering,

the weight of the votes of certain ... voters merely because          but who does not live in a gerrymandered district, 'assert[s]

of where they reside[ ]," just as it prevents a state from            only a generalized grievance against governmental conduct

discriminating on the basis of the voter's race or sex.               of which he or she does not approve.' " Gill, 138 S. Ct. at

Reynolds, 377 U.S. at 557, 84 S.Ct. 1362 (emphasis added).            1930 (quoting United States v. Hays, 515 U.S. 737, 745, 115

The Voter Plaintiffs consider it significant that the Court in        S.Ct. 2431, 132 L.Ed.2d 635 (1995)) (alteration in original).
Reynolds noted—though not in the context of standing—that             The key inquiry for standing is whether the alleged violation

"the right to vote" is "individual and personal in nature."           of the right to vote arises from an invidious classification—

Id. at 561, 84 S.Ct. 1362 (quoting United States v. Bathgate,         including those based on "race, sex, economic status, or place

246 U.S. 220, 227, 38 S.Ct. 269, 62 L.Ed. 676 (1918)). The            of residence within a State," Reynolds, 377 U.S. at 561, 84

Court then explained that a voter's right to vote encompasses         S.Ct. 1362—to which the plaintiff is subject and in which "the

both the right to cast that vote and the right to have that vote      favored group has full voting strength and the groups not in

counted without "debasement or dilution":                             favor have their votes discounted," id. at 555 n.29, 84 S.Ct.
                                                                      1362 (cleaned up). In other words, "voters who allege facts
   The right to vote can neither be denied outright, Guinn            showing disadvantage to themselves" have standing to bring
   v. United States, 238 U.S. 347 [35 S.Ct. 926, 59 L.Ed.             suit to remedy that disadvantage, Baker, 369 U.S. at 206, 82
   1340 (1915) ], Lane v. Wilson, 307 U.S. 268 [59 S.Ct.              S.Ct. 691 (emphasis added), but a disadvantage to the plaintiff
   872, 83 L.Ed. 1281 (1939) ], nor destroyed by alteration           exists only when the plaintiffis part of a group ofvoters whose
   of ballots, see United States v. Classic, 313 U.S. 299, 315        votes will be weighed differently compared to another group.
   [61 S.Ct. 1031, 85 L.Ed. 1368 (1941) ], nor diluted by             Here, no Pennsylvania voter's vote will count for less than that
   ballot-box stuffing, Ex parte Siebold, 100 U.S. 371 [25            of any other voter as a result of the Deadline Extension and
   L.Ed. 717 (1880) ], United States v. Saylor, 322 U.S. 385                                        i q


                                                                      Presumption of Timeliness.
   [64 S.Ct. 1101, 88 L.Ed. 1341 (1944) ]. As the Court
   stated in Classic, "Obviously included within the right to
                                                                       *14   This conclusion cannot be avoided by describing
   choose, secured by the Constitution, is the right of qualified
                                                                      one group of voters as "those ... who lawfully vote in
   voters within a state to cast their ballots and have them
                                                                      person and submit their ballots on time" and the other
   counted ...."313 U.S. at 315 [61 S.Ct. 1031],
                                                                      group of voters as those whose (mail-in) ballots arrive
                                                                      after Election Day and are counted because of the Deadline
                                                                      Extension and/or the Presumption of Timeliness. Appellants'
   "The right to vote includes the right to have the ballot           Br. 33 (emphasis in original). Although the former group,

   counted. ... It also includes the right to have the vote           under Plaintiffs' theory, should make up 100% of the total

   counted at full value without dilution or discount. ... That       votes counted and the latter group 0%, there is simply no
   federally protected right suffers substantial dilution ...         differential weighing of the votes. See Wise, 978 F.3d at

   [where a] favored group has full voting strength ... [and]          104 (Motz, J., concurring) ("But if the extension went into
   [t]he groups not in favor have their votes discounted."             effect, plaintiffs' votes would not count for less relative to
Reynolds, 377 U.S. at 555 &n.29, 84 S.Ct. 1362 (alterations            other North Carolina voters. This is the core of an Equal
 in last paragraph in original) (quoting South v. Peters, 339         Protection Clause challenge." (emphasis in original)). Unlike
 U.S. 276, 279, 70 S.Ct. 641, 94 L.Ed. 834 (1950) (Douglas,            the malapportionment or racial gerrymandering cases, a vote
 J., dissenting)).                                                     cast by a voter in the so-called "favored" group counts not one
                                                                       bit more than the same vote cast by the "disfavored" group—
  [34]    [35]       [36]   Still, it does not follow from the labeling no matter what set of scales one might choose to employ. Cf.
 of the right to vote as "personal" in Baker and Reynolds that         Reynolds, 377 U.S. at 555 n.29, 84 S.Ct. 1362. And, however




  WESTLAW            © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                            17
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 20 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



one tries to draw a contrast, this division is not based on              never an issue in those cases because the Government was
a voter's personal characteristics at all, let alone a person's          enforcing its criminal laws. Here, the Voter Plaintiffs, who
race, sex, economic status, or place of residence. Two voters        i   bear the burden to show standing, have presented no instance

could each have cast a mail-in ballot before Election Day at             in which an individual voter had Article III standing to claim

the same time, yet perhaps only one of their ballots arrived             an equal protection harm to his or her vote from the existence
by 8:00 P.M. on Election Day, given USPS's mail delivery                 of an allegedly illegal vote cast by someone else in the same

process. It is passing strange to assume that one ofthese voters         election.

would be denied "equal protection of the laws" were both
votes counted. U.S. Const, amend. XIV, § 1.                              Indeed, the logical conclusion of the Voter Plaintiffs' theory
                                                                         is that whenever an elections board counts any ballot that
The Voter Plaintiffs also emphasize language from Reynolds               deviates in some way from the requirements of a state's
that "[t]he right to vote can neither he denied outright ... nor         legislatively enacted election code, there is a particularized

diluted by ballot-box stuffing." 377 U.S. at 555, 84 S.Ct. 1362          injury in fact sufficient to confer Article III standing on every
(citing Ex parte Siebold, 100 U.S. 371, 25 L.Ed. 717 (1879);             other voter—provided the remainder of the standing analysis

United States v. Saylor, 322 U.S. 385, 64 S.Ct. 1101, 88 L.Ed.           is satisfied. Allowing standing for such an injury strikes us

1341 (1944)). In the first place, casting a vote in accordance           as indistinguishable from the proposition that a plaintiff has
with a procedure approved by a state's highest court—even                Article III standing to assert a general interest in seeing

assuming that approval violates the Elections Clause—is not              the "proper application of the Constitution and laws"—a

equivalent to "ballot-box stuffing." The Supreme Court has               proposition that the Supreme Court has firmly rej ected. Lujan,

only addressed this "false"-tally type of dilution where the             504 U.S. at 573-74, 112 S.Ct. 2130. The Voter Plaintiffs thus

tally was false as a result of a scheme to cast falsified or             lack standing to bring their Equal Protection vote dilution
fraudulent votes. See Saylor, 322 U.S. at 386, 64 S.Ct. 1101.            claim.

We are in uncharted territory when we are asked to declare
that a tally that includes false or fraudulent votes is equivalent
to a tally that includes votes that are or may be unlawful
                                                                         b. Arbitrary and Disparate Treatment
for non-fraudulent reasons, and so is more aptly described as
"incorrect." Cf. Gray, 372 U.S. at 386, 83 S.Ct. 801 (Harlan,             *15     The Voter Plaintiffs also lack standing to allege an
J., dissenting) ("[I]t is hard to take seriously the argument            injury in the form of "arbitrary and disparate treatment"
that 'dilution' of a vote in consequence of a legislatively              of a preferred class of voters because the Voter Plaintiffs
sanctioned electoral system can, without more, be analogized             have not alleged a legally cognizable "preferred class" for
to an impairment of the political franchise by ballot box                equal protection purposes, and because the alleged harm from
stuffing or other criminal activity.").                                  votes counted solely due to the Presumption of Timeliness is
                                                                         hypothetical or conjectural.
Yet even were this analogy less imperfect, it still would not
follow that every such "false" or incorrect tally is an injury
in fact for purposes of an Equal Protection Clause claim. The
                                                                         i. No legally protected "preferred class. "
Court's cases that describe ballot-box stuffing as an injury
to the right to vote have arisen from criminal prosecutions               [37]    The District Court held that the Presumption of
under statutes making it unlawful for anyone to injure the               Timeliness creates a "preferred class of voters" who are
exercise of another's constitutional right. See, e.g., Ex parte          "able to cast their ballots after the congressionally established
Siebold, 100 U.S. at 373-74 (application for writ of habeas              Election Day" because it "extends the date of the election
corpus); Saylor, 322 U.S. at 385-86, 64 S.Ct. 1101 (criminal             by multiple days for a select group of mail-in voters whose
appeal regarding whether statute prohibiting "conspir[ing]               ballots will be presumed to be timely in the absence of
to injure ... any citizen in the free exercise ... of any right
                                                                         a verifiable postmark."14 Bognet, 2020 WL 6323121, at
or privilege secured to him by the Constitution" applied to
                                                                          *6. The District Court reasoned, then, that the differential
conspiracy to stuff ballot boxes); Anderson v. United States,
                                                                         treatment between groups of voters is by itself an injury
417 U.S. 211, 226, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)
                                                                         for standing purposes. To the District Court, this supposed
(criminal prosecution for conspiracy to stuff ballot boxes
                                                                          "unequal treatment of voters ... harms the [Voter] Plaintiffs
under successor to statute in Saylor). Standing was, of course,
                                                                         because, as in-person voters, they must vote by the end of




  WESTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                   18
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 21 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)




the congressionally established Election Day in order to have       *16     [40]     [41]    What about the risk that some ballots placed

their votes counted." Id. The District Court cited no case law      in the mail after Election Day may still be counted? Recall

in support of its conclusion that the injury it identified gives    that no voter—whether in person or by mail—is permitted to

rise to Article III standing.                                       vote after Election Day. Under Plaintiffs' argument, it might
                                                                    theoretically be easier for one group ofvoters—mail-in voters

The District Court's analysis suffers from several flaws. First,    —to illegally cast late votes than it is for another group of

the Deadline Extension, and Presumption of Timeliness apply         voters—in-person voters. But even if that is the case, no

to all voters, not just a subset of "preferred" voters. It is an    group of voters has the right to vote after the deadline.15 We
individual voter's choice whether to vote by mail or in person,     remember that "a private citizen lacks a judicially cognizable
and thus whether to become a part of the so-called "preferred       interest in the prosecution or nonprosecution of another."
class" that the District Court identified. Whether to join the      Linda R.S. v. RichardD., 410 U.S. 614, 619, 93 S.Ct. 1146, 35
"preferred class" of mail-in voters was entirely up to the Voter    L.Ed.2d 536 (1973) (citations omitted). And "a plaintiff lacks
Plaintiffs.                                                         standing to complain about his inability to commit crimes
                                                                    because no one has a right to commit a crime." Citizen Ctr.
 [38]   Second, it is not clear that the mere creation of so-       v. Gessler, 770 F.3d 900, 910 (10th Cir. 2014). Without a
called "classes" of voters constitutes an injury in fact. An        showing of discrimination or other intentionally unlawful
injury in fact requires the "invasion of a legally protected        conduct, or at least some burden on Plaintiffs' own voting
interest." Lujan, 504 U.S. at 560, 112 S.Ct. 2130. We doubt         rights, we discern no basis on which they have standing to
that the mere existence of groupings of voters qualifies as         challenge the slim opportunity the Presumption of Timeliness
an injury per se. "An equal protection claim will not lie           conceivably affords wrongdoers to violate election law. Cf.
by 'conflating all persons not injured into a preferred class       Minn. Voters Alliance v. Ritchie, 720 F.3d 1029, 1033 (8th Cir.
receiving better treatment' than the plaintiff." Thornton v. City   2013) (affirming dismissal of claims "premised on potential
of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (quoting         harm in the form of vote dilution caused by insufficient
Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir. 1986)); see          pre-election verification of [election day registrants'] voting
also, e.g.,Batrav. Bd. ofRegents ofUniv. ofNeb. ,19V. 3d717,        eligibility and the absence of post-election ballot rescission
721 (8th Cir. 1996) ("[T]he relevant prerequisite is unlawful       procedures").
discrimination, not whether plaintiff is part of a victimized
class."). More importantly, the Voter Plaintiffs have shown
no disadvantage to themselves that arises simply by being
                                                                    ii.   Specidative       injwy from   ballots   counted   under   the
separated into groupings. For instance, there is no argument
                                                                    Presumption of Timeliness.
that it is inappropriate that some voters will vote in person and
others will vote by mail. The existence of these two groups of
                                                                     [42]     [43]      [44]   Plaintiffs' theory as to the Presumption of
voters, without more, simply does not constitute an injury in
                                                                    Timeliness focuses on the potential for some voters to vote
fact to in-person voters.
                                                                    after Election Day and still have their votes counted. This
                                                                    argument reveals that their alleged injury in fact attributable
 [39]   Plaintiffs may believe that injury arises because of
                                                                    to the Presumption is "conjectural or hypothetical" instead of
a preference shown for one class over another. But what,
                                                                    "actual or imminent." Spokeo, 136 S. Ct. at 1547-48 (quoting
precisely, is the preference of which Plaintiffs complain? In
                                                                    Lujan, 504 U.S. at 560, 112 S.Ct. 2130). The Supreme Court
Bush v. Gore, the Supreme Court held that a State may not
                                                                    has emphasized that a threatened injury must be "certainly
engage in arbitrary and disparate treatment that results in
                                                                    impending" and not merely "possible" for it to constitute
the valuation of one person's vote over that of another. 531
                                                                    an injury in fact. Clapper, 568 U.S. at 409, 133 S.Ct. 1138
U.S. at 104-05, 121 S.Ct. 525. Thus, "the right of suffrage
                                                                    (emphasis in original) (quoting Whitmore v. Ark., 495 U.S.
can be denied by a debasement or dilution of the weight of
                                                                     149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990)). When
a citizen's vote just as effectively as by wholly prohibiting
                                                                    determining Article III standing, our Court accepts allegations
the free exercise of the franchise." Id. at 105, 121 S.Ct. 525
                                                                    based on well-pleaded facts; but we do not credit bald
(quoting Reynolds, 377 U.S. at 555, 84 S.Ct. 1362) (emphasis
                                                                    assertions that rest on mere supposition. Finkelman v. NFL,
added). As we have already discussed, vote dilution is not an
                                                                     810 F.3d 187, 201-02 (3d Cir. 2016). The Supreme Court has
 injury in fact here.
                                                                     also emphasized its "reluctance to endorse standing theories
                                                                    that rest on speculation about the decisions of independent




  WBSTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 19
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 22 of 205
    Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)

    2020 WL 6686120


    actors." Clapper, 568 U.S. at414, 133 S.Ct. 1138. A standing        is merely "possible," not "actual or imminent," and thus

    theory becomes even more speculative when it requires that          cannot constitute an injury in fact.

.   independent actors make decisions to act unlawfully. See City
    ofL.A. v. Lyons, 461 U.S. 95, 105-06 & 106 n.7, 103 S.Ct.
                                                                          B. Purcell
    1660, 75 L.Ed.2d 675 (1983) (rejecting Article III standing
                                                                         [45]   Even were we to conclude that Plaintiffs have standing,
    to seek injunction where party invoking federal jurisdiction
                                                                        we could not say that the District Court abused its discretion in
    would have to establish that he would unlawfully resist arrest
                                                                        concluding on this record that the Supreme Court's election-
    or police officers would violate department orders in future).
                                                                        law jurisprudence counseled against injunctive relief. Unique
                                                                        and important equitable considerations, including voters'
    Here, the Presumption of Timeliness could inflict injury on
                                                                        reliance on the rules in place when they made their plans
    the Voter Plaintiffs only if: (1) another voter violates the
                                                                        to vote and chose how to cast their ballots, support that           ,
    law by casting an absentee ballot after Election Day; (2)
                                                                        disposition. Plaintiffs' requested relief would have upended
    the illegally cast ballot does not bear a legible postmark,
                                                                        this status quo, which is generally disfavored under the "voter
    which is against USPS policy;16 (3) that same ballot still          confusion" and election confidence rationales of Purcell v.
    arrives within three days of Election Day, which is faster
                                                                        Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006).
                                                        1 7
    than USPS anticipates mail delivery will occur;           (4) the   One can assume for the sake of argument that aspects of
    ballot lacks sufficient indicia of its untimeliness to overcome     the now-prevailing regime in Pennsylvania are unlawful as
    the Presumption of Timeliness; and (5) that same ballot is          alleged and still recognize that, given the timing of Plaintiffs'
    ultimately counted. See Donald J. Trump for Pres., Inc. r>.         request for injunctive relief, the electoral calendar was such
    Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J.                that following it "one last time" was the better of the choices
    Oct. 22, 2020) (laying out similar "unlikely chain of events"       available. Perez, 138 S. Ct. at 2324 ("And if a [redisricting]
    required for vote dilution harm from postmark rule under            plan is found to be unlawful very close to the election date, the
    New Jersey election law); see also Reilly v. Ceridian Corp.,        only reasonable option may be to use the plan one last time.").
    664 F.3d 38, 43 (3d Cir. 2011) (holding purported injury
    in fact was too conjectural where "we cannot now describe           Here, less than two weeks before Election Day, Plaintiffs
    how Appellants will be injured in this case without beginning       asked the District Court to enjoin a deadline established by
    our explanation with the word 'if' "). This parade of               the Pennsylvania Supreme Court on September 17, a deadline
    horribles "may never come to pass," Trump for Pres. v.              that may have informed voters' decisions about whether and
    Booclcvar, 2020 WL 5997680, at *33, and we are especially           when to request mail-in ballots as well as when and how
    reluctant to endorse such a speculative theory of injury            they cast or intended to cast them. In such circumstances,
    given Pennsylvania's "own mechanisms for deterring and              the District Court was well within its discretion to give heed
    prosecuting voter fraud," Donald J. Trump for Pres., Inc. v.        to Supreme Court decisions instructing that "federal courts
    Cegavske, No. 20-1445,        F.Supp.3d              2020 WL        should ordinarily not alter the election rules on the eve of

    5626974, at *6 (D. Nev. Sept. 18, 2020).18                          an election." Republican Nat'l Comm. v. Democratic Natl
                                                                        Comm.,         U.S.        140 S. Ct. 1205, 1207, 206 L.Ed.2d

     *17 To date, the Secretary has reported that at least 655          452 (2020) (per curiam) (citing Purcell, 549 U.S. at 1, 127

    ballots without a legible postmark have been collected within       S.Ct. 5).

    the Deadline Extension period.19 But it is mere speculation
                                                                        In Purcell, an appeal from a federal court order enjoining
    to say that any one of those ballots was cast after Election
                                                                        the State of Arizona from enforcing its voter identification
    Day. We are reluctant to conclude that an independent actor
                                                                        law, the Supreme Court acknowledged that "[cjonfidence
    —here, one of 655 voters—decided to mail his or her ballot
                                                                        in the integrity of our electoral processes is essential to
    after Election Day contrary to law. The Voter Plaintiffs have
                                                                        the functioning of our participatory democracy." 549 U.S.
    not provided any empirical evidence on the frequency ofvoter
                                                                        at 4, 127 S.Ct. 5. In other words, "[cjourt orders affecting
    fraud or the speed of mail delivery that would establish a
                                                                        elections, especially conflicting orders, can themselves result
    statistical likelihood or even the plausibility that any of the
                                                                        in voter confusion and consequent incentive to remain away
    655 ballots was cast after Election Day. Any injury to the
                                                                        from the polls. As an election draws closer, that risk will
    Voter Plaintiffs attributable to the Presumption of Timeliness
                                                                        increase."M at 4-5, 127 S.Ct. 5. Mindful of "the necessity for
                                                                        clear guidance to the State of Arizona" and "the imminence



      WESTLAW       © 2020 I'homson Reuters. No claim to original U.S. Government Works.                                             20
                Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 23 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)



                                                                          until sufficiently close to the election to raise a reasonable
of the election," the Court vacated the injunction. Id. at 5, 127
                                                                          concern in the District Court that more harm than good would
S.Ct. 5.
                                                                          come from an injunction changing the rule. In sum, the
                                                                          District Court's justifiable reliance on Purcell constitutes an
The principle announced in Purcell has very recently been
                                                                          "alternative and independent reason[ ]" for concluding that
reiterated. First, in Republican National Committee, the
                                                                          an "injunction was unwarranted" here. Wis. State Legislature,
Supreme Court stayed on the eve of the April 7 Wisconsin
                                                                               S.Ct. at       -, 2020 WL 6275871, at *3 (Kavanaugh, J.,
primary a district court order that altered the State's voting
                                                                          concurring).
rules by extending certain deadlines applicable to absentee
ballots. 140 S. Ct. at 1206. The Court noted that it was
adhering to Purcell and had "repeatedly emphasized that
lower federal courts should ordinarily not alter the election             IV. Conclusion
rales on the eve of an election." Id. at 1207 (citing Purcell,
                                                                          We do not decide today whether the Deadline Extension
549 U.S. at 1, 127 S.Ct. 5). And just over two weeks
ago, the Court denied an application to vacate a stay of a                or the Presumption of Timeliness are proper exercises of
                                                                          the Commonwealth of Pennsylvania's lawmaking authority,
district court order that made similar changes to Wisconsin's
                                                                          delegated by the U.S.        Constitution, to regulate federal
election rales six weeks before Election Day. Democratic
                                                                          elections. Nor do we evaluate the policy wisdom of those
Nat'l Comm. v. Wis. State Legislature, No. 20A66, 592 U.S.
                S.Ct.       -,   L.Ed.2d       , 2020 WL 627587 1         two features of the Pennsylvania Supreme Court's ruling.

(Oct. 26, 2020) (denying application to vacate stay). Justice
                                                                          We hold only that when voters cast their ballots under a
                                                                           state's facially lawful election rale and in accordance with
Kavanaugh explained that the injunction was improper for
                                                                          instructions from the state's election officials, private citizens
the "independent reason[ ]" that "the District Court changed
                                                                          lack Article III standing to enj oin the counting of those ballots
Wisconsin's election rales too close to the election, in
                                                              -, 2020     on the grounds that the source of the rale was the wrong
contravention of this Court's precedents." Id. at
WL 6275871 at *3 (Kavanaugh, J., concurring). Purcell and
                                                                           state organ or that doing so dilutes their votes or constitutes

           00                                                              differential treatment of voters in violation of the Equal
a string        of Supreme Court election-law decisions in 2020
                                                                           Protection Clause. Further, and independent of our holding
"recognize a basic tenet of election law: When an election is
                                                                           on standing, we hold that the District Court did not err in
close at hand, the rales ofthe road should be clear and settled."
                                                                           denying Plaintiffs' motion for injunctive relief out of concern
Id.
                                                                           for the settled expectations ofvoters and election officials . We
                                                                           will affirm the District Court's denial of Plaintiffs' emergency
 *18   The prevailing state election rale in Pennsylvania
                                                                           motion for a TRO or preliminary injunction.
permitted voters to mail ballots up through 8:00 P.M. on
Election Day so long as their ballots arrived by 5:00 P.M.
on November 6. Whether that rale was wisely or properly                    All Citations
put in place is not before us now. What matters for our
purposes today is that Plaintiffs' challenge to it was not filed           — F.3d —, 2020 WL 6686120




Footnotes
1          Second Letter from Phocion (April 1784), reprinted in 3 The Papers of Alexander Hamilton, 1782-1786, 530-58 (Harold
           C. Syretted., 1962).

2          Throughout this opinion, we refer to absentee voting and mail-in voting interchangeably.

3          The Free and Equal Elections Clause of the Pennsylvania Constitution provides: "Elections shall be free and equal; and no
           power, civil or military, shall at anytime interfere to prevent the free exercise of the right of suffrage." Pa. Const, art. 1, § 5.
4          Because we have received comprehensive briefing, and given the weighty public interest in a prompt ruling on the matter
           before us, we have elected to forgo oral argument.

5          Bognet seeks to represent Pennsylvania in Congress, but even if he somehow had a relationship to state lawmaking
           processes, he would lack personal standing to sue for redress of the alleged "institutional injury (the diminution of
           legislative power), which necessarily damagejd] all Members of [the legislature] ... equally." Raines v. Byrd, 521 U.S. 811,
           821, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (plaintiffs were six out of 535 members of Congress); see also Corman, 287
           F. Supp. 3d at 568-69 (concluding that "two of 253 members of the Pennsylvania General Assembly" lacked standing to




    WE5TLAW             © 2.020 Thomson Reuters. Mo claim to original U.S. Government Works.                                              21
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 24 of 205
    Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)




           sue under Elections Clause for alleged "deprivation of 'their legislative authority to apportion congressional districts' ");
           accord I/a. House of Delegates v. Bethune-Hill,        U.S.        139 S. Ct. 1945, 1953, 204 L.Ed.2d 305 (2019).

    6      Our conclusion departs from the recent decision of an Eighth Circuit panel which, over a dissent, concluded that
           candidates for the position of presidential elector had standing under Bond to challenge a Minnesota state-court consent
           decree that effectively extended the receipt deadline for mailed ballots. See Carson v. Simon, No. 20-3139,   F.3d

                ,     , 2020 WL 6335967, at *5 (8th Cir. Oct. 29, 2020). The Carson court appears to have cited language from
           Bond without considering the context—specifically, the Tenth Amendment and the reserved police powers—in which the
©          U.S. Supreme Court employed that language. There is no precedent for expanding Bond beyond this context, and the
           Carson court cited none.                                                                               1

    7      The alleged injury specific to Bognet does not implicate the Qualifications Clause or exclusion from Congress, Powell
           v. McCormack, 395 U.S. 486, 550, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969), nor the standing of members of Congress
           to bring actions alleging separation-of-powers violations. Moore v. U.S. House of Reps., 733 F.2d 946, 959 (D.C. Cir.
           1984) (Scalia, J., concurring).

    8      Only the Voter Plaintiffs bring the Equal Protection count in the Complaint; Bognet did not join that count.

    9      We exclude the Presumption of Timeliness from our concreteness analysis. Plaintiffs allege that the federal statutes
           providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C. § 7, conflict with, and thus displace, any state law that
           would authorize voting after Election Day. They claim that the Presumption permits, theoretically at least, some voters
           whose ballots lack a legible postmark to vote after Election Day, in violation of these federal statutes. So unlike the
           Deadline Extension, Plaintiffs contend that the General Assembly could not enact the Presumption consistent with the
           Constitution. This conceptualization of injury is thus more properly characterized as "concrete" than is the purported
           Deadline Extension injury attributable to voters having their timely voted ballots received and counted after Election Day.
           That said, we express no opinion about whether the Voter Plaintiffs have, in fact, alleged such a concrete injury for
           standing purposes.

    10     See AS § 15.20.081(e) & (h) (Alaska - 10 days after Election Day if postmarked on or before Election Day); West's Ann.
           Cal. Elec. Code § 3020(b) (California - three days after Election Day if postmarked on or before Election Day); DC ST §
           1-1001.05(a)(1 OA) (District of Columbia -seven days after the election if postmarked on or before Election Day); 10 ILCS
           5/1 9-8, 5/1 8A-1 5 (Illinois - 14 days after the election if postmarked on or before Election Day); K.S.A. 25-1 1 32 (Kansas
           - three days after the election if postmarked before the close of polls on Election Day); MD Code, Elec. Law, § 9-505
           (Maryland - the second Friday after Election Day if postmarked on or before Election Day); Miss. Code Ann. § 23-15-637
           (Mississippi - five business days after Election Day if postmarked on or before Election Day); NV Rev Stat § 293.317
           (Nevada - by 5:00 P.M. on the seventh day after Election Day if postmarked by Election Day, and ballots with unclear
           postmarks must be received by 5:00 P.M. on the third day after Election Day); N.J.S.A. 19:63-22 (New Jersey - 48
           hours after polls close If postmarked on or before Election Day); McKinney's Elec. Law § 8-412 (New York - seven days
           after the election for mailed ballots postmarked on Election Day); N.C. Gen. Stat. § 163-231 (b)(2) and Wise v. Circosta,
           978 F.3d 93, 96 (4th Cir. 2020) (North Carolina - recognizing extension from three to nine days after the election the
           deadline for mail ballots postmarked on or before Election Day); Texas Elec. Code § 86.007 (the day after the election
           by 5:00 P.M. if postmarked on or before Election Day); Va. Code 24.2-709 (Virginia - by noon on the third day after
           the election if postmarked on or before Election Day); West's RCWA 29A.40.091 (Washington - no receipt deadline for
           ballots postmarked on or before Election Day); W. Va. Code, §§3-3-5, 3-5-17 (West Virginia -five days after the election
            if postmarked on or before Election Day); see also Iowa Code § 53.17(2) (by noon the Monday following the election if
            postmarked by the day before Election Day); NDCC 16.1-07-09 (North Dakota - before the canvass if postmarked the
            day before Election Day); R.C. § 3509.05 (Ohio - 1 0 days after the election if postmarked by the day before Election
            Day); Utah Code Ann. § 20A-3a-204 (seven to 14 days after the election if postmarked the day before the election).
    11      Bush v. Gore does not require us to perform an Equal Protection Clause analysis of Pennsylvania election law as
            interpreted by the Pennsylvania Supreme Court. See 531 U.S. at 109, 121 S.Ct. 525 ("Our consideration is limited to the
            present circumstances ...."); id. at 139-40, 121 S.Ct. 525 (Ginsburg, J., dissenting) (discussing "[r]are[ ]" occasions when
            Supreme Court rejected state supreme court's interpretation of state law, one of which was in 1813 and others occurred
            during Civil Rights Movement—and none decided federal equal protection issues).

    12      In their complaint, the Voter Plaintiffs alleged that they are all "residents of Somerset County, a county where voters are
            requesting absentee ballots at a rate far less than the state average" and thus, somehow, the Voter Plaintiffs' votes "will
            be diluted to a greater degree than other voters." Compl.    71 (emphasis in original). Plaintiffs continue to advance this
            argument on appeal in support of standing, and it additionally suffers from being a conjectural or hypothetical injury under




        WESTLA.W    © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              22
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 25 of 205
Bognet v. Secretary Commonwealth of Pennsylvania, — F.3d — (2020)
2020 WL 6686120


      the framework discussed infra Section l!I.A.2.b.ii. It is purely hypothetical that counties where a greater percentage of
      voters request absentee ballots will more frequently have those ballots received after Election Day.
13    Plaintiffs also rely on FEC v. Akins, 524 U.S. 11, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998), for the proposition that a
      widespread injury—such as a mass tort injury or an injury "where large numbers of voters suffer interference with voting
      rights conferred by law"—does not become a "generalized grievance" just because many share it. Id. at 24-25, 1 18 S.Ct.
      1777. That's true as far as it goes. But the Voter Plaintiffs have not alleged an injury like that at issue in Akins. There,
      the plaintiffs' claimed injury was their inability to obtain information they alleged was required to be disclosed under the
      Federal Election Campaign Act. Id. at 21, 118 S.Ct. 1777. The plaintiffs alleged a statutory right to obtain information                    '
      and that the same information was being withheld. Here, the Voter Plaintiffs' alleged injury is to their right under the
      Equal Protection Clause not to have their votes "diluted," but the Voter Plaintiffs have not alleged that their votes are
      less influential than any other vote.
14    The District Court did not find that the Deadline Extension created such a preferred class.                                         .
                                                                                                                                              i
15    Moreover, we cannot overlook that the mail-in voters potentially suffer a disadvantage relative to the in-person voters.'
      Whereas in-person ballots that are timely cast will count, timely cast mail-in ballots may not count because, given mail
      delivery rates, they may not be received by 5:00 P.M. on November 6.

16    See Defendant-Appellee's Br. 30 (citing 39 C.F.R. § 21 1 .2(a)(2); Postal Operations Manual at 443.3).

17    See Pa. Democratic Party, 238 A.3d at 364 (noting "current two to five day delivery expectation of the USPS").
18    Indeed, the conduct required of a voter to effectuate such a scheme may be punishable as a crime under Pennsylvania
      statutes that criminalize forging or "falsely mak[ing] the official endorsement on any ballot," 25 Pa. Stat. & Cons. Stat. §
      3517 (punishable by up to two years' imprisonment); "willfully disobey[ing] any lawful instruction or order of any county
      board of elections," id. § 3501 (punishable by up to one year's imprisonment); or voting twice in one election, id. § 3535
      (punishable by up to seven years' imprisonment).

19    As of the morning of November 12, Secretary Boockvar estimates that 655 of the 9383 ballots received between 8:00
      P.M. on Election Day and 5:00 P.M. on November 6 lack a legible postmark. See Dkt. No. 59. That estimate of 655 ballots
      does not include totals from five of Pennsylvania's 67 counties: Lehigh, Northumberland, Tioga, Warren, and Wayne. Id.
      The 9383 ballots received, however, account for all of Pennsylvania's counties. Id.
20    See, e.g., Andino v. Middleton, No. 20A55, 592 U.S.                 S.Ct.               ,   L.Ed.2d       , 2020 WL 5887393,

      at *1 (Oct. 5, 2020) (Kavanaugh, J., concurring) ("By enjoining South Carolina's witness requirement shortly before the
      election, the District Court defied [the Purcell\ principle and this Court's precedents." (citations omitted)); Merrill v. People
      First of Ala., No. 19A1063, 591 U.S.                S.Ct.                    L.Ed. 2d        2020 WL 3604049 (Mem.), at *1

      (July 2, 2020); Republican Nat'l Comm., 140 S. Ct. at 1207; see also Democratic Nat'i Comm. v. Bostelmann, 977 F.3d
      639, 641 (7th Cir. 2020) (per curiam) (holding that injunction issued six weeks before election violated Purceliy, New Ga.
      Project v. Raffensperger, 976 F.3d 1278, 1283 (11th Cir. Oct. 2, 2020) ("[Wje are not on the eve of the election—we
      are in the middle of it, with absentee ballots already printed and mailed. An injunction here would thus violate Purcelf s
      well-known caution against federal courts mandating new election rules—especially at the last minute." (citing Purcell,
       549 U.S. at 4-5, 127 S.Ct. 5)).



 End of Document                                                        © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 23
  WESTLAW
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 26 of 205




                               2
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 27 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d — - (2020)



                                                                   the election, it arranged the workspace of its employees
                                                                   at this facility in a manner that it considered best suitable
                        2020 WL 6737895
                                                                   for the processing and maintenance of the security of the
     Only the Westlaw citation is currently available.
                                                                   estimated 350,000 absentee and mail-in ballots it anticipated
              Supreme Court of Pennsylvania.
                                                                   receiving, while ensuring that the social distancing protocols
                                                                   for COVID-19 promulgated by the federal Centers for
      IN RE: CANVASSING OBSERVATION
                                                                   Disease Control were maintained and the voter's privacy in
     APPEAL OF: CITY OF PHILADELPHIA                               his or her ballot was protected, and providing a candidate

               BOARD OF ELECTIONS                                  or campaign representative with the ability to observe the
                                                                   entirety of the pre-canvassing and canvassing process. N.T.
                                                                                                 1
                         No. 30 EAP 2020                           Hearing, 11/3/20, at 10-11.


              SUBMITTED: November 13, 2020                         Under the Board's     authority,       a designated area of the
                                                                   Convention    Center was          divided   into   discrete   sections,
                DECIDED: November 17, 2020                         each devoted to various aspects of the pre-canvassing and
                                                                   canvassing process. Id. at 22. Each section contained three
Appeal from the November 5, 2020, Single-Judge Order
                                                                   rows of fifteen folding tables with each table separated by
of    the   Honorable    Christine   Fizzano   Cannon   of   the
                                                                   5-6 feet. Id. at 24. In the first section, workers examined the
Commonwealth Court at No. 1094 CD 2020, reversing the
                                                                   back of the ballot return envelopes and then, based on that
November 3, 2020 Order of the Honorable Stella Tsai of the
                                                                   examination, sorted the envelopes into different trays. Id. at
Court of Common Pleas of Philadelphia County at November
                                                                   27. In the next section, ballots in their secrecy envelopes were
Term 2020, No. 07003
                                                                   first extracted from the ballot return envelope by machine, and
                                                                   then, while encased in their secrecy envelopes, were sent on to
SAYLOR,         C.J.,      BAER,       TODD,      DONOHUE,
                                                                   another machine which sliced open the secrecy envelope and
DOUGHERTY, WECHT, MUNDY, JJ.
                                                                   removed the ballot from within. Id. at 28. During this phase,
                                                                   ballots without secrecy envelopes - so-called "naked" ballots

                                                                   - were segregated and placed into a separate tray. Id. at 30.
OPINION


JUSTICE TODD                                                       Pursuant to the Election Code, designated observers for
                                                                   campaigns or candidates were permitted to physically enter
 *1 This appeal arises out of the processing of mail-in and        the Convention Center hall and observe the entirety of this
absentee ballots received from voters in Philadelphia County       process; however, the Board erected a waist-high security
in the November 3, 2020 General Election. Specifically,            fence to separate the observers from the above-described
Appellee Donald J. Trump, Inc. (the "Campaign") orally             workspace of Board employees. The fence, behind which
moved for the Philadelphia County Court of Common Pleas             observers could freely move, was separated from the first
to give its representative more proximate access to the            row of employees' desks in each section by a distance
canvassing activities being carried out by Appellant, the           of approximately 15-18 feet. Id. at 23. Board employees
Philadelphia County Board of Elections (the "Board"). The           used this "buffer" area between the security fence and their
trial court denied relief, the Commonwealth Court reversed,         workspace to enter or leave their work areas for their shifts,
and the Board now appeals that order. For the following             or to take scheduled breaks. Id. at 30-31.
reasons, we vacate the order ofthe Commonwealth Court, and
reinstate the trial court's order denying the Campaign relief.       *2 On the morning of November 3, 2020 - Election Day
                                                                    - the Campaign sent a designated representative, Attorney
                                                                    Jeremy Mercer, to observe the pre-canvassing and canvassing

 I. Background
                                                                    process. Attorney Mercer entered the Convention Center at
                                                                    7:00 a.m. and remained there throughout the entire day. He
 This dispute concerns the Board's pre-canvassing and               testified that he was able to move freely along the length
 canvassing of mail-in and absentee ballots at the Philadelphia     of the security fence and observe the employees engaged in
 Convention Center. According to the Board, in advance of           their pre-canvassing and canvassing activities from various



                                                                                                                                         1
     WESTLAW     © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 28 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d ---- (2020)




vantage points. Id. at 21. He related that, while he could see     that would require a watcher to see the writing or markings

the Board employees in the first section of the workspace          on the outside of either envelope, including challenging the

examining the back of the ballot return envelopes, from his        ballots or ballot signatures." Id. Consequently, that same day,

position, he could not read the actual declarations on the         the trial court denied the Campaign's request that the Board

ballot envelopes. Id. at 27. Regarding the ballot extraction       modify the work area to allow for closer observation of the

activities in the next section, Attorney Mercer testified that     ongoing ballot canvassing. The court indicated, however,

he could see employees removing the ballots contained in           that it was not discouraging the Board from providing an

secrecy envelopes from the return envelopes, and that, when        additional corridor for observers along the side of the tables

"watching closely," he could discern if any return envelopes       to watch the proceedings, provided COVID-19 protocols and

contained naked ballots. Id. at 30. However, he stated that he     voter information secrecy protections were maintained.4 Trial
could not see whether there were any markings on the security      Court Order, 11/3/20.

envelopes themselves. Id. at 38.
                                                                    *3      The      Campaign   immediately    appealed     to     the

At 7:45 a.m. on Election Day, the Campaign filed a suit in the     Commonwealth Court, and the matter was assigned to

Philadelphia Court of Common Pleas challenging the location        the Honorable Christine Fizzano Cannon.5 Judge Fizzano
where observers such as Attorney Mercer could watch the            Cannon held a status conference on the night of November
process. The Campaign subsequently withdrew that action,           4, 2020, and issued an order on the morning of November
without prejudice, but then refiled it at 9:45 p.m. that night.    5, 2020, which reversed the trial court. She directed the trial
The trial court subsequently conducted an evidentiary hearing      court to enter an order by 1 0:30 a.m. to require "all candidates,
that same night utilizing the "Zoom" videoconference tool,         watchers, or candidate representatives be permitted to be
which enabled Attorney Mercer to testify remotely.                 present for the canvassing process pursuant to 25 RS. §
                                                                   2650 and/or 25 P.S. § 3146.8 and to be permitted to observe
After hearing Attorney Mercer's testimony and argument             all aspects of the canvassing process within 6 feet, while
from the Campaign and the Board, the trial court rejected          adhering to all COVID-19 protocols." Commonwealth Court
the Campaign's primary argument, raised orally during the          Order, 11/5/20.
hearing, that Section 3146.8(b) of the Election Code - which
allows designated watchers or observers of a candidate "to         In her opinion, filed later that day, Judge Fizzano Cannon
be present when the envelopes containing official absentee          focused her analysis on what she considered to be the relevant
ballots and mail-in ballots are opened and when such ballots        governing provisions of the Election Code, Section 3 146.8(b)
are counted and recorded," 25 PS. § 3 146.8(b) - requires that      and Section 3146. 8(g)(l.l). Section 3146.8(b) provides:
 the observers have the opportunity to "meaningfully ... see
 the process." N.T. Hearing, 11/3/20, at 49. In rejecting the            Watchers shall be permitted to be present when the

 argument, the trial court noted that Section 3 146.8 contained          envelopes containing official absentee ballots and mail-in

 no language mandating "meaningful observation"; rather,                 ballots are opened and when such ballots are counted and

 the court interpreted the section as requiring only that the            recorded.

 observer be allowed to be "present" at the opening, counting,      25 P.S. § 3146.8(b) (emphasis added). Section 3146. 8(g)( 1.3)

 and recording of the absentee or mail-in ballots. Trial Court      states, in relevant part:

 Opinion, 11/4/20, at 3-4.
                                                                         The county board of elections shall meet no earlier than
                                                                         seven o'clock A.M. on election day to pre-canvass all
 The court observed that Attorney Mercer's testimony that he
                                                                         ballots received prior to the meeting ... One authorized
 could not see individual markings on the secrecy envelopes,
                                                                         representative of each candidate in an election and one
 or determine whether the signature on all the ballot envelopes
                                                                         representative from each political party shall be permitted
 was properly completed, did not establish a violation of
                                                                         to remain in the room in which the absentee ballots and
 Section 3416.8, inasmuch as that statute "provides for no
                                                                         mail-in ballots are pre-canvassed.
 further specific activities for the watchers to observe, and
                                                                    25 P.S. § 3146,8(g)(l.l) (emphasis added).
 no activities for the watchers to do other than simply 'be
 present'." Id. at 4. The court opined that, under this section,
                                                                    Judge     Fizzano    Cannon noted that the parties           offered
 "[wjatchers are not directed to audit ballots or to verify
                                                                    competing interpretations of the phrases "present," and "to
 signatures, to verify voter address[es], or to do anything else



                                                                                                                                     2
   WiSTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 29 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d —- (2020)




remain in the room," with the Board arguing that these             for Emergency Injunction in Donald J. Trump For President,

terms require only that the observer be physically present         Inc. v. Philadelphia County Board ofElections, No. 20-5533

in the room where the ballot counting occurs; whereas the          (E.D. Pa. filed Nov. 5 2020) (hereinafter "Trump") (attached

Campaign contended that these phrases required the observer        as Exhibit 2 to Board's Brief), at ff 4 & 5.

to be able to observe "meaningfully," in addition to being
physically present. Judge Fizzano Cannon deemed each of            That case was assigned to District Court Judge Paul S.

these interpretations to be reasonable, and, hence, concluded      Diamond, who held a hearing on the request for an emergency

the statutory language was ambiguous.                              injunction at 5:30 p.m. on November 5, 2020. During the
                                                                   hearing, counsel for the Campaign stated that the Campaign

Because these provisions of the Election Code had as               had "a nonzero number of people in the room." N.T. Hearing

their purpose "maintaining the integrity of the elective           in Trump, 1 1/5/20 at 10. Judge Diamond, seeking clarification

process in the Commonwealth," the judge determined that            of the meaning of the term "nonzero", asked counsel for the

the    language in question   "imports upon          candidates'   Campaign directly: "as a member of the bar of this Court,

representatives at least a modicum of observational leeway         are people representing the Donald J. Trump for President

to ascertain sufficient details of the canvassing process for      [campaign], representing the plaintiff in that room?" Id. at 1 1 .

the purpose of intelligently assessing and/or reporting to the     Counsel replied "yes." Id.
candidate represented the details of the canvassing process."
Commonwealth Court Opinion, 11/5/20, at 5. In her view,            Because the District Court recognized that the petition for

in order for representatives to fulfill their reporting duty to    allowance of appeal filed by the Board was pending before

their candidate, they are required to "have the opportunity to     our Court, and that a decision from our Court on the proper

observe the processes upon which they are to report," id., and     interpretation of the governing provisions of the Election

so mere physical presence of the observers was insufficient to     Code would obviate the need for it to rule on a question of

guarantee this "meaningful observation," id. at 6.                 state law, the District Court encouraged the parties to reach an
                                                                   interim accommodation. Thus, the Board and the Campaign

Judge Fizzano Cannon then found that, based on Attorney            reached an agreement, which was entered on the record in

Mercer's testimony that, while he was physically present in        open court before Judge Diamond, under which the crowd

the room where the pre-canvassing and canvassing processes          control barrier, which the Board had moved to within six

were occurring, the distance from which he was observing            feet of the first row of tables in its employees' work area

those processes, as well as the physical barriers in the room,      as the result of the Commonwealth Court decision, would

prevented him from observing the ballots being processed,           remain in that position, and that all campaign observers would

the ballot envelopes, the secrecy envelopes, and any markings       have equal access to positions behind that barrier to watch

 on the secrecy envelopes, depriving him of the ability to          the canvassing process. Id. at 38-40. Judge Diamond deferred

 actually observe those processes "in any meaningful way."          action on the merits of the underlying claims in the lawsuit,

Id. at 8. Consequently, the judge concluded that the trial          which remains pending.

 court erred as a matter of law in determining that the Board
 had complied with the Election Code. The Board filed an            Subsequently, on November 9, 2020, the Campaign filed yet

 emergency petition for allowance of appeal with our Court on       another federal lawsuit, in the United States District Court

 the morning of November 5, 2020.                                   of the Middle District of Pennsylvania, seeking to enjoin
                                                                    Pennsylvania from certifying the results of the November

  *4    While this petition was pending, that same day, the         3, 2020 General Election or, alternatively, to exclude from

 Campaign filed a one-page "Complaint and Motion for                the certified results "the tabulation of absentee and mail-in

 Emergency Injunction" in the United States District Court          and ballots for which [its] watchers were prevented from

 for the Eastern District of Pennsylvania alleging, inter alia,     observing during the pre-canvass and canvass in the County

 that, in the aftermath of the Commonwealth Court's order in        Election Boards." Complaint for Declaratory and Injunctive

 the instant case, the Board was violating the Election Code        Relief in Donald J. Trump, Inc., et.al. v. Boockvar, No. 20-

 by "refusing to allow any representatives and poll watchers        CV-02078 (M.D. Pa. filedNov. 9, 2020) (Exhibit 1 to Board's

 for President Trump and the Republican Party" to observe           Brief), at 84. This matter was assigned to District Court

 the counting of the ballots, and that the "counting continues      Judge Matthew Brann who promptly issued an order setting

 with no Republicans present." See Complaint and Motion             an expedited schedule for the Campaign to file motions




                 © 2.020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
      WESTLAW
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 30 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d —- (2020)



                                                                                                n

for injunctive relief, and for the Board to file a responsive          before us is not moot.       In this regard, we note that the interim
motion thereto as well as a motion to dismiss. Notably,                agreement between the parties entered in the federal litigation
however, on November 15, 2020, the Campaign filed an                   being overseen by Judge Diamond did not purport to resolve
amended complaint, removing all counts which were based                this question, and, indeed, Judge Diamond expressly refrained
on canvassing access. See First Amended Complaint Verified             from addressing it as he viewed it as purely a question of
Complaint for Declaratory and Injunctive Relief in Donald J.           Pennsylvania law which could be definitively resolved only
Trump, Inc., et.al. v. Boockvar, No. 20-CV-02078 (M.D, Pa.             by our Court. We will, therefore, proceed to address the merits
filed Nov. 15,2020).                                                   of the issue before us.


During the interim, on November 9, 2020, our Court granted
the Board's emergency petition for allowance of appeal on the
                                                                       III. Access under the Election Code
following issues:


   *5   1. Whether, as a matter of statutory construction
                                                                       A. Arguments of the Parties
     pursuant to Pennsylvania law, the Commonwealth Court
     erred in reversing the trial court, which concluded               The Board argues that the Election Code granted to it the
     that Petitioner City of Philadelphia Board of Elections'          express statutory authority "[t]o make and issue such rules,
     regulations regarding observer and representative access          regulations and instructions, not inconsistent with law, as they
     complied with applicable Election Code requirements.              may deem necessary for the guidance of ... elections officers
                                                                       and electors." Board Brief at 32 (quoting 25 P.S. § 2642(f)).
  2. Whether the issue raised in Petitioner's petition for
                                                                       Thus, it reasons that the access rules it established for ballot
     allowance of appeal is moot.
                                                                       processing in Philadelphia County - which were based on
                                                                       its perceived need for protecting its workers' safety from
   3 . If the issue raised in Petitioner's petition for allowance of
                                                                       COVID-19 and physical assault from those individuals who
     appeal is moot, does there remain a substantial question
                                                                       have contact with its workers; ensuring security of the ballots;
     that is capable of repetition yet likely to evade review,
                                                                       efficiently processing large numbers of ballots; protecting
     and, thus, fall within an exception to the mootness
                                                                       the privacy of voters; and ensuring campaign access to the
     doctrine.
                                                                       canvassing proceedings - are a valid exercise of its authority.
In our order, we directed the Prothonotary to establish an
                                                                       The Board maintains that these rules can be invalidated by a
expedited briefing schedule; we also indicated that our grant
                                                                       court only if they are inconsistent with the Election Code.
order was not a stay of the Board's canvassing process, which

is ongoing as of this writing.6                                         *6 In determining whether its access rules are consistent
                                                                       with the Election Code, the Board contends that only two
                                                                        provisions of the Code are relevant: 25 P.S. § 3146.8(g)

II. Mootness                                                            (1.1) (specifying that "[o]ne authorized representative of each
                                                                        candidate in an election and one representative from each
We begin by addressing whether the central legal issue in this          political party shall be permitted to remain in the room
matter - involving an interpretation of the provisions of the           in which the absentee ballots and mail-in ballots are pre-
 Election Code establishing campaign access requirements to             canvassed"), and Section 3 146.8(g)(2) (providing that "[o]ne
ballot canvassing activities - is moot. See Stuckley v. Zoning          authorized representative of each candidate in an election and
 Hearing Board ofNewtown Township, 79 A.3d 510, 516 (Pa.                one representative from each political party shall be permitted
 2013) (we will generally not address matters where there is no         to remain in the room in which the absentee ballots and mail-
 actual case or controversy between the parties). Both parties          in ballots are canvassed.").
 and Intervenor argue that this case is not moot because the
 Board continues to count ballots, and the Campaign continues           The Board rejects the relevance of Section 3146.8(b), given
 to want its representatives to have maximal access to the                                                                                     8
                                                                        that it sets forth the access requirements for "watchers".
 canvassing process.
                                                                        The Board characterizes this provision as vestigial in nature,
                                                                        reflecting the manner in which absentee ballots were handled
 We conclude that, because ballots are still being canvassed
                                                                        prior to the 2006 and 2019 amendments to the Election
 by the Board at the time of this writing, the legal question



                                                                                                                                          4
  WESTfAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 31 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..,, — A.3d —- (2020)




Code which, respectively, added Section 3146.8(g)(2) and            the Board maintains that a candidate's representative has

Section 3146.8(g)(l.l). Prior to those amendments, absentee         no need for the information about which Attorney Mercer

ballots received by a board of elections were taken to the          complains, as the representative cannot lodge a challenge
electors' local polling places to be canvassed, and, thus,          based on it. Most importantly, however, from the Board's

candidates' designated poll watchers were permitted by              perspective, there is nothing in the statutory language of

Section 3146.8(b) to remain in the room at the polling place        Sections 3146.8(g)(l.l) and (2) which grants a candidate's
while the absentee ballots were canvassed. According to the         representative an unqualified right of access to that kind
Board, Sections 3 1 46.8(g)(l . 1) and (2) established that all     of information during the pre-canvassing and canvassing
                                                                               9
mail-in and absentee ballots would be pre-canvassed and             process.

canvassed at a central location designated by the board of
elections; hence, poll watchers are not granted access to these      *7   The Campaign responds that "the plain meaning and
proceedings. Consequently, in the Board's view, the rights of       purpose of the statutes at issue is to provide the public
the Campaign's designated representative in this matter are         the opportunity to observe and vet the canvassing and
delineated exclusively by Sections 3146.8(g)(l.l) and (2).          tabulation of the vote." Campaign Brief at 17. The Campaign
                                                                    reasons that, as   the Election Code gives a candidate's
The Board contends that these statutory provisions should be        representative the right to be "present" and to "remain in
construed in accordance with the plain meaning of their terms,      the room" during the canvassing of absentee and mail-in
i.e., requiring only that a candidate's authorized representative   ballots, citing 25 P.S. § 2650 ("Every candidate shall be
be permitted to remain in the room while the ballots are pre-       entitled to be present in person or by attorney in fact duly
canvassed or canvassed. The Board notes that the Campaign's         authorized, and to participate in any proceeding before any
representative was, in fact, permitted to be in the room at         county board whenever any matters which may affect his
the Convention Center where the ballots were being pre-             candidacy are being heard, including any computation and
canvassed and canvassed at all times during this process, just      canvassing of returns of any primary or election or recount
as these provisions require. Relatedly, the Board contends          of ballots or recanvass of voting machines affecting his
that, even if Section 3146.8(b) of the Election Code were           candidacy." (emphasis added)); id. § 3146.8(b) (allowing
deemed to be applicable herein, its requirements were met           watchers to "be present when the envelopes containing
as well, given that the Campaign's representative was present       official absentee ballots and mail-in ballots are opened and
at all times when absentee and mail-in ballots were opened,         when such ballots are counted and recorded" (emphasis
counted, and recorded.                                              added)); id. § 3146.8(g)(2) (providing that an "authorized
                                                                    representative of each candidate in an election and one
Moreover, the Board emphasizes that, contrary to the                representative from each political party shall be permitted to
Commonwealth Court's conclusion, the evidence of record             remain in the room in which the absentee ballots and mail-in
indicated that Attorney Mercer could see every portion of           ballots are canvassed" (emphasis added)), these terms should
the pre-canvassing and canvassing process and, as a result,         be broadly interpreted consistent with their overall purpose
could confirm that the only ballots which were scanned              of allowing public observation of the vote and the counting
and tabulated were those which had been removed from                thereof. The Campaign rejects the Board's interpretation as
secrecy envelopes, and that the outer ballot envelope had been      "a hyper-technical focus on the words themselves," that
inspected for sufficiency and then sorted.                          disregards this purpose. Campaign Brief at 19.


The Board points out that Attorney Mercer's complaints              The Campaign argues that, under the Board's interpretation,
 about being unable to read the actual declarations on the          merely being in the far end of a room like the Convention
ballot envelopes, or his inability to see whether the secrecy        Center, which is as large as a football field, would be
 envelopes contained improper markings, were relevant only           sufficient to comport with these requirements. This, in the
 to his desire to determine if the ballots met the requirements      Campaign's view, "defies logic and reasonableness." Id.
 of the Election Code. However, the Board stresses that our          at 20. The Campaign contends that the Board's setup -
 Court very recently, in In re: November 3, 2020 General             imposing a barrier and having some tables in the area over
 Election,      A. 3d.       2020 WL 6252803 (Pa. Oct. 23,           a hundred feet away from the edge of the security fence
 2020), interpreted the Election Code as precluding timeof-          - effectively deprived its representative of the ability to be
 canvassing challenges by campaign representatives; hence,           truly present, and effectively eliminates the representative's




  WE5TLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works,                                            5
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 32 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..,, --- A.3d —- (2020)




ability to perform his or her role of ensuring openness and         — we regard Sections 3146.8(g)(l.l) and (2) of the Code

transparency in the electoral process.                              to be the governing statutory provisions, as they directly set
                                                                    forth the rights of such individuals. Section 2650, offered by

The Campaign denies that it was seeking the right to challenge      the Campaign, by its plain terms is inapplicable, as we are

mail-in or absentee ballots at the time of canvassing; rather,      addressing the right of access of a campaign's representative

it claims that it was merely seeking the right to observe "in a     to canvassing proceedings, not a candidate or his "attorney
meaningful way" the Board's conduct of the electoral process        in fact". Section 3146.8(b) is likewise not controlling, given

so that it could "challenge that process through appropriate        that it applies only to the right of "watchers" to be present

litigation." Campaign Brief at 22 (emphasis omitted). The           while ballots are canvassed. The Election Code contains

Campaign asserts its ability to do so is vital given that these     specific certification requirements for an individual to be

canvassing activities have a high prospect of human error.          appointed as a "watcher," see 25 P.S. § 2687 ("Appointment
                                                                    of watchers"), and there is no evidence of record establishing
                                                                    that Attorney Mercer met these requirements, and, critically,
                                                                    he did not identify himself as a watcher, but rather as "one of
B. Analysis
                                                                    the representatives designated by the Trump campaign ... to
                                                                    observe the pre-canvass." N.T. Hearing, 11/3/20, at 20-21.
As this issue presents a question of statutory interpretation
under Pennsylvania law, our standard of review is de novo ,
                                                                     *8 As recited above, Section 3146.8(g)(l.l) requires only
and our scope of review is plenary. Danganan v. Guardian
                                                                    that an authorized representative "be permitted to remain
Protection Services , 645 Pa. 181, 179 A.3d 9, 15 (2018).
                                                                    in the room in which the absentee ballots and mail-in
Our objective is, therefore, to ascertain and effectuate the
                                                                    ballots are pre-canvassed," 25 P.S. § 3146.8(g)(l.l)(emphasis
intent of the General Assembly. Id.; see also 1 Pa.C.S. §
                                                                    added), and Section 3146.8(g)(2) likewise mandates merely
 1921(a). It is well established that "[t]he best indication of
                                                                    that an authorized representative "be permitted to remain
legislative intent is the plain language of the statute." Crown
                                                                    in the room in which the absentee ballots and mail-in
 Castle NG East v. Pennsylvania Public Utility Commission,
                                                                    ballots are canvassed." 25 P.S. § 3146.8(g)(2) (emphasis
234 A.3d 665, 674 (Pa. 2020), In ascertaining the plain
                                                                     added). While this language contemplates an opportunity to
meaning of statutory language, we consider it in context and
                                                                    broadly observe the mechanics of the canvassing process, we
 give words and phrases their "common and approved usage."
                                                                     note that these provisions do not set a minimum distance
 Commonwealth by Shapiro v. Golden Gate National Senior
                                                                     between authorized representatives and canvassing activities
 Care, 194 A.3d 1010, 1027-28 (Pa. 2017). When the words of
                                                                     occurring while they "remain in the room," The General
 a statute are free and clear of all ambiguity, they are the best
                                                                     Assembly, had it so desired, could have easily established
 indicator of legislative intent; hence, in such circumstances,
                                                                     such parameters; however, it did not. It would be improper
 "we cannot disregard the letter of the statute under the pretext
                                                                     for this Court to judicially rewrite the statute by imposing
 of pursuing its spirit." Fletcher v. Pennsylvania Property &
                                                                     distance requirements where the legislature has, in the
 Casualty Insurance Guarantee Association, 603 Pa. 452, 985
                                                                     exercise of its policy judgment, seen fit not to do so. See
 A.2d 678, 684 (2009) (citing 1 Pa.C.S. § 1921(b)). Consistent
                                                                     Sivick v. State Ethics Commission, ,      A. 3d      . 2020 WL
 with these principles, when interpreting a statute "we must
                                                                     5823822, at *10 (Pa. filed Oct. 1, 2020) ("It is axiomatic that
 listen attentively to what the statute says, but also to what it
                                                                     we may not add statutory language where we find the extant
 does not say." Discovery Charter School v. School District
                                                                     language somehow lacking.").
 of Philadelphia, 166 A. 3d 304, 321 (Pa. 2017). Moreover,
 regarding the factual findings of the trial court, we must defer
                                                                     Rather, we deem the absence of proximity parameters to
 to those findings ifthey are supported by the evidence. Gentex
                                                                     reflect the legislature's deliberate choice to leave such matters
 Corp. v. WCAB (Morack), 23 A.3d 528, 534 (Pa. 2011);
                                                                     to the informed discretion of county boards of elections, who
 Generette v. Donegal Mutual Insurance Company, 957 A.2d
                                                                     are empowered by Section 2642(f) of the Election Code "[t]o
 1180, 1189 (Pa. 2008).
                                                                     make and issue such rules, regulations and instructions, not
                                                                     inconsistent with law, as they may deem necessary for the
 As a threshold matter, given the specific issue in this case
                                                                     guidance of... elections officers." 25 P.S. § 2642(f).
 — the degree of access required by the Election Code for
 an "authorized representative" of a candidate to the pre-
 canvassing and canvassing proceedings of an election board



                                                                                                                                    6
   WESTtAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 33 of 205

IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d —- (2020)



In the case at bar, the Board promulgated regulations               and canvassing process, which appeared to be his primary

governing the locations in which authorized representatives         motivation in seeking such information. See id. at 37-38; Trial

were permitted to stand and move about while observing              Court Order, 1 1/3/20 ("His concerns pertained to his inability

the pre-canvassing and canvassing process. The Board's              to observe the writing on the outside of the ballots. Given

averments that it fashioned these rules based on its careful        that observers are directed only to observe and not to audit

consideration of how it could best protect the security and         ballots, we conclude, based on the witness's testimony, that

privacy of voters' ballots, as well as safeguard its employees      the Board of Elections has complied with the observation

and others who would be present during a pandemic for               requirements under 25 P.S. [§] 3 1 46.8."). As discussed above,

the pre-canvassing and canvassing process, while, at the            such challenges are not permissible under the Election Code.

same time, ensuring that the ballots would be counted in the        Thus, as found by the trial court, Attorney Mercer was able

most expeditious manner possible, were undisputed by the            to appropriately observe that the Board's employees were

Campaign. We discern no basis for the Commonwealth Court            performing their duties under the Election Code.

to have invalidated these rules and impose arbitrary distance
requirements.                                                        *9 In sum, we conclude the Board did not act contrary to
                                                                    law in fashioning its regulations governing the positioning

Significantly, as to any opportunity to observe the mechanics       of candidate representatives during the pre-canvassing and

of the canvassing process, the evidence of record, provided         canvassing process, as the Election Code does not specify

through the Campaign's own witness, Attorney Mercer, whom           minimum distance parameters for the location of such

the trial court deemed to be credible, indicates that the Board's   representatives. Critically, we find the Board's regulations as

rules regarding where campaign representatives could remain         applied herein were reasonable in that they allowed candidate

in the room to view the pre-canvassing and canvassing               representatives to observe the Board conducting its activities

process did not deprive Attorney Mercer of the ability "to           as prescribed under the Election Code. Accordingly, we

actually observe the ... process in any meaningful way," as          determine the Commonwealth Court's order was erroneous.

the Commonwealth Court concluded, Commonwealth Court                 Thus, we vacate that order, and reinstate the trial court's order.

Opinion, 11/5/20, at 8, and the Campaign presently argues.
According to Attorney Mercer's candid testimony, which the           Jurisdiction relinquished.

trial court accepted as credible, from his vantage point, he
 could view the entirety of the pre-canvassing and canvassing
 process. Clearly, then, Attorney Mercer had the opportunity         Justices Baer, Donohue, Dougherty and Wecht join the
 to  observe    the mechanics    of the    canvassing process.
                                                                     opinion.
 Specifically, Attorney Mercer witnessed Board employees
 inspecting the back of ballot envelopes containing the voter's      Chief Justice Saylor files a dissenting opinion in which Justice
 declaration, before sending them on for processing; witnessed       Mundy joins.
 ballots being removed from their secrecy envelopes, and
                                                                     Justice Mundy files a dissenting opinion.
 naked ballots which had been delivered to the Board without
 a secrecy envelope being segregated from ballots which
 arrived within such envelopes; saw that the ballot processing       CHIEF JUSTICE SAYLOR, dissenting
 methods utilized by the Board were not destroying the ballot        The Commonwealth Court reasonably directed election
 envelopes containing the voter's declaration; and perceived         officials in Philadelphia to move restrictive barriers in the
 that the ballot secrecy envelopes were being preserved during       Convention Center closer to the ballot-canvassing operations,
 their processing. See N.T. Hearing, 11/3/20, at 20-21, 27, 30,      which had been staged up to thirty-five yards from the areas
 38; Trial Court Order, 11/3/20 ("The [Campaign's] witness           to which the statutorily-authorized candidate representatives
 provided copious testimony as to his ability to observe the         were confined. Under the Commonwealth Court's order,
 opening and sorting of ballots."). Although Attorney Mercer         these representatives could then observe whether ballots were
 related that he could not view the actual declarations on the        being counted lawfully to the best of their ability, consistent
 ballot envelopes, nor examine individual secrecy envelopes           with health and safety restrictions. The record — as well
  for improper markings, as the trial court properly determined,      as publicly-available video recordings from the Convention
  this information would only be necessary if he were making          Center — amply demonstrate that this simply wasn't the case
  challenges to individual ballots during the pre-canvassing          previously.




      WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works,
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 34 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d — (2020)



                                                                        current global pandemic, I disagree with the majority that the
                                                                        "issue before us is one which is capable ofrepetition but likely
The canvassing has now proceeded to near conclusion under
                                                                        to evade review[.]" Majority Op. at 10, n. 7. As such, I join
an ensuing agreement among the parties associated with
                                                                        Chief Justice Saylor's dissenting opinion in full.
federal litigation. In my judgment, the matter is therefore
moot — or at least moot enough ~ so that this Court's
                                                                         *10   In denying Appellee's initial motion, the trial court
discretionary intervention was and is not required. Moreover,
                                                                        concluded "[Appellee] 's argument that the Board of Elections
the Legislature already is signaling that there will be an
                                                                        was not providing observers the opportunity to 'meaningfully
intense after-action review of the no-excuse mail-in voting
                                                                        observe' the canvassing ofballots" failed because "[Appellee]
regime, which is in its infancy in Pennsylvania. Accordingly,
                                                                        was unable to point to any statutory language or case
I doubt that the Court's present ruling, relative to governance
                                                                        law using the word 'meaningful' or elaborating on what
that is quite likely to be substantially refined, will be of any
                                                                        constitutes 'meaningful observation.' " Trial Court Op. at 3.
importance in the future.
                                                                        The Commonwealth Court reversed noting "the relegation
                                                                        of those representatives to a position where meaningful
I also note that, given the enormous scale of canvassing
                                                                        observation of the processes they are present to observe is
activities and the historical balkanization associated with the
                                                                        a practical impossibility would be an absurd interpretation
administration of the election franchise at the county-and-
                                                                        of the Election Code[.]" Cmwlth Ct. Op. at 6. I agree. The
district levels across the Commonwealth, there have been,
                                                                        majority now vacates the Commonwealth Court's order and
and will always be, some localized irregularities. This is why
                                                                        holds "[w]hile this language contemplates an opportunity to
courts are open throughout the election cycle, as here, to
                                                                        broadly observe the mechanics of the canvassing process, we
remedy these just as quickly as possible. It is also one of the
                                                                        note that these provisions do not set a minimum distance
reasons why we have a Commonwealth Court, with expertise
                                                                        between authorized representatives and canvassing activities
in election matters, and organized to act expeditiously via
                                                                        occurring while they 'remain in the room.' " Majority
single-judge consideration.
                                                                        Op. at 17. In so doing, the majority seemingly endorses
                                                                        what the Commonwealth Court did in its order, provide an
Finally,    short   of demonstrated    fraud,    the    notion   that
                                                                        "opportunity to broadly observe[.]"
presumptively       valid ballots   cast by     the    Pennsylvania
electorate would be disregarded based on isolated procedural
                                                                        Appellee was merely requesting the ability to be able to
irregularities that have been redressed — thus disenfranchising
                                                                        observe the ballots in order to accurately relay compliance
potentially thousands of voters ~ is misguided. Accordingly,
                                                                        information. Appellees' Brief at 22 ("The Campaign simply
to the degree that there is a concern with protecting or
                                                                        wants the right to observe in a meaningful way that
legitimizing the will ofthe Philadelphians who cast their votes
                                                                         would allow the Campaign to determine whether the Board
while candidate representatives were unnecessarily restrained
                                                                         was following legal processing procedures, and if not, to
at the Convention Center, I fail to see that there is any real
                                                                         challenge that process through appropriate litigation."). The
 issue.
                                                                         Commonwealth Court's order, and the subsequent mutual
                                                                         agreement of the parties in the Federal action, did precisely
                                                                         that, and I would not disturb it. Accordingly, I dissent.
 Justice Mundy joins this dissenting opinion.


                                                                         All Citations
 JUSTICE MUNDY, dissenting
 Based on the particular circumstances surrounding this                  ... A.3d — , 2020 WL 6737895

 election, and the volume of mail-in ballots cast due to the



 Footnotes
 1         Except as otherwise noted, such citations are to the notes of testimony of the hearing before the trial court.

 2         Ballots not placed into the provided secrecy envelopes are invalid. Pennsylvania Democratic Party v. Boockvar, 238 A.3d
           345, 380 (Pa. 2020).
 3         The Election Code prohibits the security envelope from containing any "text, mark or symbol which reveals the identity
           of the elector, the elector's political affiliation or the elector's candidate preference." 25 P.S. § 3146.8(g)(4)(ii).



     WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 35 of 205
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., — A.3d —- (2020)




4      It should be noted that the pre-canvassing and canvassing activities were also broadcast live on YouTube.

5     The Pennsylvania Democratic Party ("Intervenor") was granted leave to intervene in these proceedings by the
       Commonwealth Court.
6      Bryan Cutler, Speaker of the Pennsylvania House of Representatives, and Kerry Benninghoff, Majority Leader of the
       Pennsylvania House of Representatives, have filed a motion to intervene in this matter before our Court, as well as an
       accompanying brief. While we deny this motion, we, nevertheless, accept the accompanying brief as an amicus brief.
7      Even were the ballot counting process to conclude prior to our final disposition of this matter, we regard this issue before
       us as one which is capable of repetition but likely to evade review, and therefore subject to our review under this exception
       to the mootness doctrine. See Reutherv. Delaware County Bureau of Elections, 205 A.3d 302, 306 n,6 (Pa. 2019) ("Given
       the abbreviated time frame applicable to elections and the amount of time that it takes for litigation to reach this Court,
       this exception is particularly applicable when the question presented relates to an election dispute.").
8      Section 3146.8(b) provides:
         Watchers shall be permitted to be present when the envelopes containing official absentee ballots and mail-in ballots
         are opened and when such ballots are counted and recorded.

9      Intervenor's brief endorses the Board's contention that the Commonwealth Court erred in its interpretation of the relevant
       provisions of the Election Code, but it does not develop a separate argument to support this claim.



 End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works,




                                                                                                                                   9
    WES TLAW    © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 36 of 205




                               3
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 37 of 205
Conde-Shenery v. Snow, Slip Copy (2019)

MTFwT23997M~~—"~~

                                                                     earlier. Fed. R. Civ. P. 15(a)(1). In all other circumstances, a
                                                                     party may amend its pleading only with the opposing party's
                     2019 WL 2399720
                                                                     written consent or with leave of court. Fed. R. Civ. P. 15(a)
      Only the Westlaw citation is currently available.
                                                                     (2). Rule 15 embodies a liberal approach to amendment and
      United States District Court, M.D. Pennsylvania.
                                                                     specifies that "leave shall be freely given when justice so
                                                                     requires." Dole v. Arco Chemical Co., 921 F.2d 484, 486-87
       Aquiles CONDE-SHENERY, Plaintiff
                                                                     (3d Cir. 1990); Fed. R. Civ. P. 15(a)(l)(2). "An applicant
                               V.                                    seeking leave to amend a pleading has the burden of showing

            C.O. SNOW, et al., Defendants                            that justice requires the amendment." Katzenmoyer v. City
                                                                     of Reading, 158 F. Supp. 2d 491, 497 (E.D. Pa. 2001); see

                     Civil No. 3:i8-cv-929                           Garvin v. City of Phila., 354 F.3d 215, 222 (3d Cir. 2003)
                                                                     (explaining that a plaintiff must show that the elements of

                      Signed June 4, 2019                            Rule 15(c) are met in order to change the party or the naming
                                                                     of the party against whom claims are asserted). "The policy

                       Filed 06/05/2019                              favoring liberal amendment of pleadings is not, however,
                                                                     unbounded." Dole, 921 F.2d at 487. Factors which may
Attorneys and Law Firms                                              weigh against amendment include "undue delay, bad faith or
                                                                     dilatory motive on the part of the movant, repeated failure to
Aquiler Conde-Shenery, Albion, PA, pro se.
                                                                     cure deficiencies by amendments previously allowed, undue
                                                                     prejudice to the opposing party by virtue of allowance of the
Gerard J. Geiger, Newman, Williams, Mishkin, Corveleyn,
                                                                     amendment, futility of amendment, etc." Foman v. Davis, 371
Wolfe & Fareri, Stroudsburg, PA, for Defendants.
                                                                     U.S. 178, 182 (1962).


                                                                     Plaintiff's original complaint was filed on May 2, 2018. (Doc.
MEMORANDUM
                                                                     1 ). Defendants filed their answers to the complaint on June 1 9,

Robert D. Mariani, United States District Judge                      2018 and June 26, 2018. (Docs. 20, 27). Plaintiffs motion for
                                                                     leave to amend was not filed until February 20, 2019, (Doc.
I. Background                                                        76), clearly past the time period allotted for filing an amended
 *1    On May 2, 2018, Plaintiff Aquiles Conde-Shenery               complaint as a matter of course. Plaintiff has not obtained the
("Plaintiff"), a pretrial detainee who, at all relevant times, was   opposing parties' written consent thus, at this point, Plaintiff
housed at the Monroe County Correctional Facility, initiated         is required to request leave of court to file such a pleading.
the above-captioned action pursuant to 42 U.S.C. § 1983.             See Fed. R. Civ. P. 15(a)(2).
(Doc. 1). Named as Defendants are Benjamin Eyer, Radian
Laylor, James Nunez, Robert Redmond, Nathanial Snow, and             As stated, a court need not grant leave to amend in the
Joseph Fortunato. (Id. at p. 4). On June 19, 2018, Defendants        presence ofbad faith, undue delay, undue prejudice, or futility.
Eyer, Laylor, Nunez, Redmond, and Snow filed an answer               See Diaz v. Palakovich, 448 F. App'x 211, 215-16 (3d Cir.
to the complaint. (Doc. 20). On June 26, 2018, Defendant             2011) (citing Lake v. Arnold, 232 F.3d 360, 373 (3d Cir.
Fortunato filed an answer to the complaint, (Doc. 27).               2000)); see also Lorenz v. CSX Corp., 1 F.3d 1406, 1414
                                                                     (3d Cir. 1993). "Delay becomes 'undue,' and thereby creates
Presently pending before the Court is Plaintiffs motion for          grounds for the district court to refuse leave, when it places
leave to file an amended complaint. (Doc. 76). For the reasons       an unwarranted burden on the court or when the plaintiff has
set forth below, the Court will grant Plaintiffs motion for leave    had previous opportunities to amend." Bjorgung v. Whitetail
to amend.                                                            Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008) (citation
                                                                     omitted). Even where there is no undue delay, prejudice to
                                                                     the non-moving party remains the touchstone for the denial
II. Discussion
                                                                     of a motion to amend. Arthur v. Maersk, Inc., 434 F.3d 196,
Pursuant to Federal Rule of Civil Procedure 15, a party may
                                                                     202 (3d Cir. 2006). The Court must consider whether granting
amend its pleading once as a matter of course within 21 days
                                                                     leave to amend the complaint "would result in additional
of serving it, or 21 days after the service of a responsive
                                                                     discovery, cost, and preparation to defend against new facts or
pleading or motion under Rule 12(b), (e), or (f), whichever is



  W6STLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                       1
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 38 of 205
Conde-Shenery v. Snow, Slip Copy (2019)
_______




                                                                 that he identified the new Defendants through discovery
new theories." Cureton v. Nat'l Collegiate Athletic Ass'n, 252
                                                                 Plaintiff did not exhibit any undue delay in filing his proposed
F.3d 267, 273 (3d Cir. 2001). An amendment is futile when
                                                                 amended complaint, nor did he act in bad faith or with
"the complaint, as amended, would fail to state a claim upon
                                                                 improper motive. As such, Plaintiffs request for leave to file
which relief could be granted." Shanev. Fanver, 213F.3d 113,
                                                                 an amended complaint will be granted.
115 (3d Cir. 2000).


*2    The Court finds that accepting Plaintiffs proposed
                                                                 III. Conclusion
amended complaint would not result in prejudice to the
                                                                 Leave to amend should be liberally given "when justice
Defendants.1 In the proposed amended complaint, Plaintiff        so requires," Fed. R. Civ. P. 15(a)(2). Plaintiffs proposed
names the six originally named Defendants and sets forth         amended complaint will be accepted as filed. A separate
the same allegations against those Defendants. Plaintiff         Order shall issue.
also seeks to add constitutional claims against five new
Defendants, namely, Correctional Officer Kuebler, Stephanie
Dullen, Barbara Forsness, PrimeCare, and Monroe City or          All Citations

Borough. The claims against these new Defendants relate to
                                                                 Slip Copy, 2019 WL 2399720
the same conduct in the original complaint, Plaintiff contends



Footnotes
1       Defendants have not opposed nor moved to strike Plaintiffs proposed amended complaint.



 End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




    WEST LAW    © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 39 of 205




                              4
                Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 40 of 205
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d — (2020)

2020 WL 5997680

                                                                       [6]     state     law    did    not   impose       signature   comparison
                                                                       requirement for applications for mail-in and absentee ballots;
                         2020 WL 599768O

       Only the Westlaw citation is currently available.
                                                                       [7] fact that some county boards of elections intended
   United States District Court, W.D. Pennsylvania.
                                                                       to verity signatures on mail-in and absentee ballots and
                                                                       applications, while others did nob did not violate Equal
                 DONALD J. TRUMP FOR
                                                                       protection Clause;                           ...
          PRESIDENT, INC., et al., Plaintiffs
                                    V.                                 [8] fact that state did not require signature comparison for
                                                                       mail-in and absentee ballots, but did for in-person ballots, did
          Kathy BOOCKVAR, in her capacity
                                                                       not violate Equal Protection Clause; and
          as Secretary of the Commonwealth
          of Pennsylvania, et al., Defendants.                         [9] county residency requirement on being poll watcher did
                                                                       not violate plaintiffs' constitutional rights.
                              No. 2:20-cv~966


                                                                       Defendants' motion granted.
                           Signed 10/10/2020


Synopsis
Background: President's reelection campaign, Republican
                                                                        West Headnotes (56)
National        Committee,       and     Republican   congressional
candidates and electors filed suit against state and county
election officials alleging federal and state constitutional             [1]       Federal Civil Procedure ©=
violations stemming from Pennsylvania's implementation                             Summary judgment stage is essentially "put up
of mail-in voting plan for upcoming general election and                           or shut up" time for non-moving party which
its poll watcher residency requirement. State Democratic                           must rebut motion with facts in record and cannot
Party, advocacy organizations, and their members intervened.                       rest solely on assertions made in pleadings, legal
Parties filed cross-motions for summary judgment.                                  memoranda, or oral argument. Fed. R. Civ. P.
                                                                                   56(a).



Holdings: The District Court, J. Nicholas Ranjan, J., held
that:                                                                    [2]       Federal Civil Procedure <&=»

                                                                                   If non-moving party fails to make showing
[1] plaintiffs' claims were ripe for adjudication;                                 sufficient to        establish    existence    of element

                                                                                   essential to that party's case, and on which
[2] any injury that plaintiffs would suffer was too speculative                    that party will bear burden at trial, summary
to establish Article III standing;                                                 judgment is warranted. Fed. R. Civ, P. 56(a).


[3] use of unmanned drop boxes for mail-in ballots by some
counties, but not others, did not violate Equal Protection
                                                                         [3]       Federal Civil Procedure
Clause;
                                                                                       Parties' filing of cross-motions for summary
                                                                                   judgment does not constitute agreement that
 [4] use of unmanned drop boxes for mail-in ballots did not
                                                                                       if one      is rejected the other is necessarily
violate substantive due process principles;
                                                                                   justified, but court may resolve cross-motions
                                                                                       for summary judgment concurrently, viewing
 [5]    state    law    did   not   impose    signature   comparison
                                                                                       evidence in light most favorable to non-moving
requirement for mail-in and absentee ballots;
                                                                                       party with respect to each motion. Fed. R. Civ.

                                                                                       P. 56(a).




                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
  WESTLAW
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 41 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

2020 WL 5997680

                                                                                    residency requirement violated their federal
                                                                                    constitutional rights were ripe for adjudication;
                                                                                    general election was one month away, claims
 [4]   Federal Courts #=
                                                                                    could significantly affect implementation of
       Ripeness      doctrine    seeks        to   prevent      courts,
                                                                                    Pennsylvania's electoral procedures, delay would
       through avoidance of premature adjudication,
                                                                                    prevent court from providing meaningful relief,
       from      entangling      themselves             in     abstract
                                                                                    and parties had engaged in extensive discoveiy,
       disagreements.
                                                                                    creating sufficient factual record to permit court
                                                                                    to adequately address legal issues.


 [5]   Federal Courts €*=

        Ripeness          inquiry            involves           various
                                                                             [10]   Federal Courts ©=»
        considerations,      including        whether         there     is
                                                                                    Mootness stems from same principle as ripeness,
        sufficiently      adversarial        posture,        facts    are
                                                                                    but is stated in inverse: courts lack jurisdiction
        sufficiently developed, and party is genuinely
                                                                                    when     issues    presented     are    no     longer    live
        aggrieved.
                                                                                    or parties lack legally cognizable interest in
                                                                                    outcome.


 [6]    Federal Courts

        Ripeness requires case to have taken on fixed and
                                                                             [11]   Federal Courts
        final shape so that court can see what legal issues
                                                                                    Mootness     is    determined        at time    of court's
        it is deciding, what effect its decision will have
                                                                                    decision, rather than at time that complaint is
        on adversaries, and some useful purpose to be
                                                                                    filed.
        achieved in deciding them.




                                                                             [12]   Federal Courts «=»
 [7]    Federal Courts
                                                                                    For purposes of mootness analysis, court may
        Dispute is not ripe for judicial determination if it
                                                                                    assume that standing exists.
        rests upon contingent future events that may not
        occur as anticipated, or indeed may not occur at
        all.
                                                                             [13]   Federal Courts ©=»

                                                                                    Claims     by     President's    reelection     campaign,
                                                                                    Republican          National         Committee,          and
 [8]    Federal Courts ©=
                                                                                    Republican         congressional        candidates       and
        Ripeness involves weighing two factors: (1)
                                                                                    electors that Pennsylvania's use of drop boxes
        hardship     to    parties      of    withholding            court
                                                                                    for mail-in ballots, its guidance not to reject
        consideration;      and (2) fitness          of issues for
                                                                                    mail-in    ballots    where     voter's      signature   did
        judicial review.
                                                                                    not match         signature     on   file,   and   its   poll
                                                                                    watcher residency requirement violated their
                                                                                    federal constitutional rights were not rendered
 [9]    Federal Courts ©=-
                                                                                    moot by primary election,              Secretary of the
        Claims     by     President's    reelection          campaign,              Commonwealth's issuance of new guidance, or
        Republican          National          Committee,              and           Pennsylvania Supreme Court's clarification of
        Republican        congressional            candidates         and           Election Code; alleged harms were not solely
        electors that Pennsylvania's use of drop boxes                              dependent on already-passed primary election,
        for mail-in ballots, its guidance not to reject                             and state officials indicated their intention to
        mail-in ballots where voter's signature did not                             abide by guidelines and to use drop boxes during
        match the one on file, and its poll watcher                                 general election.




  WESTLAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                  2
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 42 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                                     was based on series of speculative events by
                                                                                     theoretical bad actors that might never come to
                                                                                     pass. U.S. Const, art. 3, § 2, cl. 1.
 [14]   Federal Civil Procedure #=

        County boards             of elections      were necessary

        paities    in    action      by   President's        reelection
                                                                              [18]   Injunction €=»
        campaign,        Republican       National      Committee,

        and Republican congressional1 candidates and                      "          Past exposure to illegal'; conduct does not in
        electors alleging that Pennsylvania's use of drop                            itself show present case or controversy regarding

        boxes for mail-in ballots, its guidance not to                               injunctive    relief if unaccompanied by          any

        reject mail-in ballots where voter's signature                               continuing, present adverse effects. U.S. Const.

        did not match signature on file, and its poll                                art. 3, § 2, cl. 1.

        watcher residency requirement violated their
        federal constitutional rights; county boards had
        discretion in certain areas when administering                        [19]   Election Law £=>
        elections, and court could not enjoin county                                 Plaintiff can have standing to bring vote-dilution
        boards if they were not parties. Fed. R. Civ. P.
                                                                                     claim—typically, in malapportionment case—by
        19(a), 65(d)(2).
                                                                                     putting forth statistical evidence and computer
                                                                                     simulations of dilution and establishing that he
                                                                                     or she is in packed or cracked district.
 [15]   Federal Civil Procedure ©=

        One       component         of    Article    Ill's     case-or-

        controversy       requirement        is   standing,      which        [20]   Federal Civil Procedure 0=
        requires plaintiff to demonstrate (1) injury in
                                                                                     Standing is measured based on theory of harm
        fact, (2) causation, and (3) redressability. U.S.                            and specific relief requested.
        Const, art. 3, § 2, cl. 1.



                                                                              [21]   Constitutional Law #=
 [16]   Federal Civil Procedure €=
                                                                                     Equal Protection Clause keeps governmental
        Article III standing selves to prevent judicial
                                                                                     decisionmakers from treating differently persons
        process     from being used to usurp political
                                                                                     who are in all relevant respects alike. U.S. Const.
        branches' powers. U.S. Const, art. 3, § 2, cl. 1.
                                                                                     Amend. 14, § 1.




 [17]   Election Law ©=»                                                             Constitutional Law <6=
                                                                              [22]
        Any        injury         that    President's        reelection                                                      some      form
                                                                                     Unless     classification   warrants
        campaign,        Republican        National      Committee,
                                                                                      of heightened review because it jeopardizes
        and Republican congressional candidates and                                   exercise of fundamental right or categorizes
        electors would suffer as result of Pennsylvania's
                                                                                      on basis of inherently suspect characteristic,
        allegedly unconstitutional use of drop boxes                                                                            only that
                                                                                     Equal Protection Clause requires
        without manned security personnel for mail-                                   classification rationally further legitimate state
        in    ballots,      its     guidance      not   to     perform
                                                                                      interest. U.S. Const. Amend. 14, § 1.
         signature comparison for mail-in ballots, and
        its poll watcher residency requirement was too
         speculative to           establish Article III standing
                                                                              [23]    Election Law >8=>
        to raise claims of vote dilution, despite their
                                                                                      Right of every citizen to vote is fundamental
         contention that these alleged deficiencies opened
                                                                                      right that helps to preserve all other rights.
         door to potential for massive fraud; no fraud
         had yet occurred, and possibility of future injury



  WESTIAW         © 2020 I homson Reuters. No claim to original U.S. Government Works.                                                        3
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 43 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




                                                              [29]    Election Law €=»

                                                                      If state imposes severe burden on right to vote,
 [24]   Election Law £=>
                                                                      strict scrutiny applies, and rule may survive
        Scope of right to vote is broad enough to
                                                                      only if it is narrowly tailored and only if state
        encompass not only right of each voter to cast
                                                                      advances compelling interest.
        ballot, but also right to have those votes counted
        without dilution as compared to votes of others.        ' '    '   S'-V -


                                                              [30]    Election Law ©=»

                                                                      If     state     imposes        only      reasonable,
 [25]   Election Law <Q=>
                                                                      nondiscriminatory restrictions on right to vote,
        State election procedure that burdens         right
                                                                      its important regulatory interests will usually be
        to   vote,   including   by   diluting   value   of
                                                                      enough to justify it.
        votes compared to others, must comport with
        equal protection and all other constitutional
        requirements. U.S. Const. Amend. 14, § 1.
                                                              [31]    Constitutional Law

                                                                      Pennsylvania's use of unmanned drop boxes
                                                                      for mail-in ballots by some counties, but not
 [26]   Election Law ©=
                                                                      others, did not result in differential treatment as
        Constitution confers on states broad authority to
                                                                      between counties, and thus did not violate Equal
        regulate conduct of elections, including federal
                                                                      Protection Clause, even though state permitted
        ones,   including broad powers to determine
                                                                      counties to use drop boxes to varying extents
        conditions under which right of suffrage may be
                                                                      and with vaiying degrees of security; any dilutive
        exercised. U.S. Const, art. 1, § 4, cl. 1.
                                                                      impact resulting from illegal voting in counties
                                                                      using drop boxes would be felt equally by voters
                                                                      in all counties. U.S. Const. Amend. 14, § 1.
 [27]   Election Law

        Fact that law or state action imposes some
        burden on right to vote does not make it subject      [32]    Constitutional Law >fr=
        to strict scrutiny; instead, any law respecting
                                                                      Equal protection does not demand imposition
        right   to   vote—whether      it   governs   voter
                                                                      of mechanical compartments of law all exactly
        qualifications, candidate selection, or voting
                                                                      alike; rather, Constitution is sufficiently flexible
        process—is subjected to deferential important
                                                                      to permit its requirements to be considered in
        regulatory   interests   standard for nonsevere,
                                                                      relation to contexts in which they are invoked.
        nondiscriminatory restrictions, reserving strict
                                                                      U.S. Const. Amend. 14, § 1.
        scrutiny for laws that severely restrict right to
        vote.


                                                              [33]    Constitutional Law ©=

                                                                      Possible risk of vote dilution resulting from
 [28]   Election Law #=»
                                                                      Pennsylvania's use of unmanned drop boxes
        In determining whether state law or action
                                                                      for mail-in ballots in some counties, but not
        imposes undue burden on right to vote, courts
                                                                      in   others,   was justified by important state
        must weigh character and magnitude of burden
                                                                      interests in increasing voter turnout, protecting
        that state's rule imposes on right to vote against
                                                                      voters' health in midst of ongoing pandemic,
        interests that state contends justify that burden,
                                                                      increasing     voter    satisfaction,   and   reducing
        and consider extent to which state's concerns
                                                                      costs for counties, despite possibility of voter
        make that burden necessary.
                                                                      fraud; potential for fraud was speculative, state
                                                                      provided lawful, comprehensive, and reasonable



                                                                                                                               4
 WEST LAW       © 2020 Thomson Reuters, No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 44 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



         standards regarding location, design, signage,                               and absentee ballots; word "signature" was

         security,     and    collection,     providing     security                  absent from provision, Code defined "proof

         guards would impose financial burden on cash-                                of identification" as mail-in/absentee voter's
         strapped counties, there were no equivalent                                  driver's license number,       last four digits      of

         security measures present at United States postal                            their Social Security number, or specifically

         mailboxes, and state chose to tolerate risks                                 approved form of identification,              and Code

         inherent in "no excuse" mail-in voting scheme.                               expressly referred to signature comparisons for

         U.S. Const. Amend. 14, § 1.                                   ,   .          in-person voting, but not for mail-in and absentee
                                                                                      ballots. 25 Pa. Stat. Ann. §§ 2602(z.5)(3)(i)-(iv),
                                                                                      3146.8(g)(3).

 [34]    Election Law €=>

         Constitution does not authorize federal courts to
                                                                               [39]   Election Law #=
         be state election monitors. U.S. Const, art. 1, §
         4, cl. 1.                                                                    Under Pennsylvania law, although election laws
                                                                                      must be strictly construed to prevent fraud, they
                                                                                      ordinarily will be construed liberally in favor of
                                                                                      right to vote.
 [35]    Election Law ©=

         Garden variety election irregularities, let alone
         risk of such irregularities, are not matter of
                                                                               [40]   Election Law
         federal constitutional         concern even if they
         control outcome of vote or election.                                         Under      Pennsylvania      law,    Election     Code

                                                                                      provision requiring       applications    for mail-in
                                                                                      and absentee ballots to be signed did not
                                                                                      impose signature-comparison requirement for
 [36]    Election Law §=>
                                                                                      such    applications;   Code      expressly     required
         It     is      job        of    democratically-elected
                                                                                      applicant to include several pieces of identifying
         representatives to weigh pros and cons ofvarious
                                                                                      information,     including   their    name,     mailing
         balloting systems, and so long as their choice is
                                                                                      address, and date of birth, and required election
         reasonable and neutral, it is free from judicial
                                                                                      official to verify proof of identification and
         second-guessing.
                                                                                      to compare it with information contained on
                                                                                      applicant's permanent registration card, but did
                                                                                      not mention signature verification. 25 Pa. Stat.
 [37]    Constitutional Law <§=*
                                                                                      Ann. §§ 3146.2(d), 3150.12(c).
         Pennsylvania's use of unmanned drop boxes
         for   mail-in        ballots   did    not   work     patent
         and fundamental unfairness, in violation of                           [41]   Constitutional Law <§=»
         substantive         due   process    principles,    despite
                                                                                      Pennsylvania's     failure   to     require    signature
         possible risk ofvote dilution; any burden on right
                                                                                      comparison for mail-in and absentee ballots or
         to vote was slight, and state took host of other
                                                                                      ballot applications did not violate substantive
         fraud-prevention measures. U.S. Const. Amend.
                                                                                      due process principles, despite possibility that
          14, § 1.
                                                                                      mail-in and absentee ballots would be prone to
                                                                                      fraud, thereby diluting other lawful ballots; there
                                                                                      was no evidence of actual fraud resulting from
  [38]   Election Law #=
                                                                                      failure to verify signatures. U.S. Const. Amend.
         Under        Pennsylvania       law,    Election      Code                    14, §1.
         provision requiring county election boards to
         verify proof of identification did not impose
         signature comparison requirement for mail-in                                  Constitutional Law
                                                                               [42]




  WESTLAW            © 2020 fhomson Reuters. No claim to original U.S. Government Works.                                                         5
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 45 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

2020 WL 5997680


          Fact that some county boards of elections in
                                                                  [46]   Federal Courts #=»
          Pennsylvania intended to verify signatures on
        ; mail-in and absentee ballots and applications,                 Under England, 84 S.Ct. 461, doctrine, after

          while   others    did   not,   did    not    violate           federal court has abstained under Pullman, if

          Equal   Protection   Clause;   Secretary     of the            party freely and without reservation submits

          Commonwealth's guidance instructing county                     his federal claims for decision by state courts,

          boards not to .verify signatures was uniform                   litigates them there, and has them decided there,

          and nondiscriminatory, and boards that verified                then he has elected to forgo his right to return to

          signatures did so without support from Secretary               district court.

          or Election Code. U.S. Const Amend. 14, § 1.


                                                                  [47]   Federal Courts #=

 [43]     Constitutional Law #=•                                         To reserve its right to litigate federal claims in
          Fact that Pennsylvania Election Code did not                   federal court, plaintiff forced into state court by

          require signature comparison for mail-in and                   way of Pullman abstention must inform state
          absentee ballots, but did for in-person ballots, did           court that it is exposing federal claims there only

          not violate Equal Protection Clause; signature                 to provide proper context for considering the

          comparison was only required verification for                  state law questions, and that it intends, should

          in-person voters, whereas there were several                   state court hold against it on question of state

          verification steps implemented before mail-in or               law, to return to district court for disposition of

          absentee ballot could be counted, and in-person                its federal contentions.

          voter would be notified of his or her signature
          deficiency and afforded opportunity to cure, but
          absentee and mail-in ballots could not be verified      [48]   Federal Courts §=»
          until Election Day, thus precluding opportunity                Failure    of President's       reelection     campaign,
          to cure. U.S. Const. Amend. 14, § 1; 25 Pa. Stat.              Republican          National        Committee,         and
          Ann. §§ 3050(a.3)(2), 3146.8(g)(3).                            Republican         congressional        candidates,     as
                                                                         intervenors       or amici     in   state   court   action,
                                                                         to reserve right to relitigate in federal court
 [44]     Election Law ©=                                                claim     that Pennsylvania's         county    residency

          States may employ in-person voting, absentee                   requirement for poll watchers violated then-

          voting, and mail-in voting, and each method need               constitutional rights as applied did not bar their

          not be implemented in exactly same way.                        claim in federal court pursuant to England,
                                                                         84 S.Ct. 461, doctrine; none of their poll-
                                                                         watching claims directly asked court to construe
                                                                         ambiguous state statute, they were not parties
 [45]     Election Law ©=*
                                                                         in state court case, and they were not given
          Pennsylvania      Election     Code's       signature
                                                                         opportunity       to   develop      record     or   present
          comparison requirement for mail-in and absentee
                                                                         evidence relevant to claim.
          ballots, but not for in-person ballots, did not
          impose undue burden on in-person voters' right
          to vote, even if failure to engage in signature
                                                                  [49]   Constitutional Law €=»
          comparison might increase risk of voter fraud;
           evidence of voter fraud was largely speculative,              Where right to vote is not burdened by state's

          Code imposed detailed verification procedure                   regulation on election process, state need only

          as to information on mail-in ballots, and state                provide rational basis for statute to survive equal

          imposed criminal penalties for voter fraud.                    protection challenge. U.S. Const. Amend. 14, §
                                                                         1.




 WSSTLAW          © 2.020 I homson Reuters. No claim to original U.S. Government Works.                                                6
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 46 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                          Ordinarily, litigant must assert his or her own
 [SO]    Constitutional Law ©=»                                           legal rights and interests and cannot rest claim of
         Pennsylvania statute imposing county residency                   relief on legal rights or interests of third parties.
         requirement on being poll watcher did not
         impose burden on any fundamental right or
         discriminate on based suspect classification, and        [55]    Federal Civil Procedure #=
         thus rational basis test applied in determining
                                                                          Only time that litigant can bring action on
         whether requirement violated equal protection,
                                                                          third party's behalf is when: (1) litigant suffered
         free speech, or association rights as applied. U.S.
                                                                          injury in fact, thus giving him or her sufficiently
         Const. Amends. 1, 14; 25 Pa. Stat. Ami. § 2687.
                                                                          concrete interest in outcome of issue in dispute;
                                                                          (2) litigant has close relation to third party; and
                                                                          (3) there is some hindrance to third party's ability
 [51]    Election Law <&=»                                                to protect his or her own interest.
         There is no individual right to serve as poll
         watcher protected by First Amendment. U.S.
         Const. Amend. 1.                                          [56]   Federal Courts >©=

                                                                          District   court    must     decline     to   exercise
                                                                          supplemental jurisdiction over state law claims
 [52]    Constitutional Law #=                                            if it has dismissed all claims over which it
         Political parties are not suspect class for purposes             has original jurisdiction unless considerations
         of equal protection analysis. U.S. Const. Amend.                 of judicial economy, convenience, and fairness

         14, § 1.                                                         to   parties   provide     affirmative   justification
                                                                          for exercising     supplemental jurisdiction.      28

                                                                          U.S.C.A. § 1367(c)(3).

 [53]    Election Law €=>

         Pennsylvania statute imposing county residency
         requirement on being poll watcher did not
         violate major political party's and Presidential
                                                                  Attorneys and Law Firms
         campaign's equal protection, free speech, or
         association   rights   as   applied,   despite   their
                                                                  Ronald L. Hicks, Jr., Carolyn Batz McGee, Jeremy A. Mercer,
         contention that requirement might make it more           Russell D. Giancola, Devin A. Winklosky, Porter Wright
         difficult to recruit poll watchers, and result in        Morris & Arthur LLP, Pittsburgh, PA, Justin R. Clark, Pro Hac
         election irregularities; they did not identify any       Vice, Matthew Earl Morgan, Pro Hac Vice, Elections LLC,
         counties where they actually tried and failed            Washington, DC, for Plaintiffs.
         to recruit poll watcher because of residency
         requirement or pandemic, there were significant          Daniel T. Donovan, Pro Hac Vice, Caroline Daimody, Pro

         numbers of party members in all counties,                Hac Vice, Rristen Leigh Bolthan, Michael Glick, Pro Hac
         and residency requirement ensured that poll              Vice, Susan Marie Davies, Pro Hac Vice, Kirkland & Ellis
         watchers would have some degree of familiarity           LLP, Washington, DC, Howard G. Hopkirk, Karen Mascio
         with voters    they were      observing    in    given   Romano, Keli Marie Neary, Pro Hac Vice, Nicole Boland, Pro

          election district, resulting in increased trust in      Hac Vice, Stephen Moniak, Pennsylvania Office of Attorney
          government, faith in elections, and voter turnout.      General, Kathleen M. Kotula, Kenneth L. Joel, M. Abbegael

         U.S. Const. Amends. 1, 14; 25 Pa. Stat. Ann. §           Giunta, Governor's Office of General Counsel, Timothy

         2687.                                                    Gates, Pennsylvania Department of State Office of Chief
                                                                  Counsel, Harrisburg, PA, Daniel T. Brier, Donna A. Walsh,
                                                                  John B. Dempsey, Nicholas F. Kravitz, Pro Hac Vice, Myers,
                                                                  Brier & Kelly, LLP, Scranton, PA, Jaywin Singh Malhi, Pro
  [54]    Federal Civil Procedure #=




  WEST LAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 47 of 205
 Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



 Hac Vice, Madelyn Moras, Sara S. Tatum, Kirkland & Ellis       Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal

 LLP, New York, NY, for Defendant Kathy Boockvar.               Pudlin & Schiller, Philadelphia, PA, for Defendant Chester
                                                                County Board of Elections.                               ,
 Molly R. Mudd, Pro Hac Vice, County ofAdams, Gettysburg,
 PA, for Defendant Adams County Board of Elections.             Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
                                                                Gabriel, Sewicldey, PA, for Defendant Clarion County Board
 Andrew F. Szefi, Allan J. Opsitnick, George M. Janocsko,       of Elections.
' Allegheny County Law Department, Pittsburgh, PA, for
 Defendant Allegheny County Board of Elections.                 Frank A. Blum, III, Jefferson Hills, PA, for Defendant
                                                                Clearfield County Board of Elections.
 Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
 Andrew Degoiy, Babst, Calland, Clements and Zomnir,            Keith A. Button, Shafer Law Firm, Meadville, PA, for
 P.C., Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland,      Defendant Crawford County Board of Elections.

 State College, PA, for Defendants Armstrong County Board
                                                                Keith O. Brenneman, Law Office of Keith O. Brenneman,
 of Elections, Bedford County Board of Elections, Centre
                                                                P.C., Mechanicsburg, PA, for Defendant Cumberland County
 County Board of Elections, Columbia County Board of
                                                                Board of Elections.
 Elections, Fayette County Board ofElections, Indiana County
 Board of Elections, Lackawanna County Board of Elections,
                                                                Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
 Lebanon County Board of Elections, Montour County Board
                                                                Andrew Degory, Babst Calland Clements and Zomnir, PC,
 of Elections, Northumberland County Board of Elections,
                                                                Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
 Venango County Board of Elections.
                                                                College, PA, Joseph A. Curcillo, III, Dauphin County,
                                                                Harrisburg, PA, for Defendant Dauphin County Board of
 Nathan A. Morgan, Beaver, PA, for Defendant Beaver County
                                                                Elections.
 Board of Elections.

                                                                Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro
 Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,
                                                                Hac Vice, Kalilil Williams, Pro Hac Vice, David S. Fryman,
 Media, PA, for Defendant Berks County Board of Elections.
                                                                Ballard, Spahr, Andrews & Ingersoll, Terence Grugan, Pro

  Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,        Hac Vice, Ballard Spahr, Philadelphia, PA, for Defendant

 Andrew Degoiy, Babst Calland Clements and Zomnir, PC,          Delaware County Board of Elections.

 Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
                                                                Thomas S. Talarico, Talarico & Niebauer, Erie, PA, for
  College, PA, Nathan W. Karn, Evey Black Attorneys LLC,
                                                                Defendant Erie County Board of Elections.
 Hollidaysburg, PA, for Defendant Blair County Board of
 Elections.
                                                                Andrew W. Norfleet, Frank J. Lavery, Jr., Stephen B.
                                                                Edwards, Lavery Law, Harrisburg, PA, for Defendants
 Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
                                                                Franklin County Board of Elections, Perry County Board of
 B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,
                                                                Elections.
 Peter V. Keays, Robert Wiygul, Pro Hac Vice, Hangley
  Aronchick Segal Pudlin & Schiller, Philadelphia, PA, Joseph
                                                                Robert Eugene Grimm, Robert Eugene Grimm Attorney,
  J. Khan, County of Bucks, Doylestown, PA, for Defendant
                                                                 Smithfield, PA, for Defendant Greene County Board of
  Bucks County Board of Elections.
                                                                Elections.

  William Gleason Barbin, Cambria County Solicitor's Office,
                                                                Peter M. McManamon, Pro Hac Vice, Gill, McManamon
  Ebensburg, PA, for Defendant Cambria County Board of
                                                                 & Ghaner, Huntingdon, PA, Steven B. Silverman, Molly E.
  Elections.
                                                                Meacham, Sean R. Keegan, Andrew Degory, Babst Calland
                                                                 Clements and Zomnir, PC, Pittsburgh, PA, Elizabeth A.
  Gerard Joseph Geiger, Pro Hac Vice, Newman Williams,
                                                                 Dupuis, Babst Calland, State College, PA, for Defendant
  Stroudsburg, PA, for Defendant Carbon County Board of
                                                                 Huntingdon County Board of Elections.
  Elections.


  Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
  B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,




                  © 2.020 Thomson Reuters. No claim to original U.S. Government Works.                                  8
   WISTLAW
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 48 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




C.J. Zwick, Zwiclc & Zwick LLP, DuBois, PA, Gregory D.           Brian Taylor, Pro Hac Vice, Richard E. Santee, Pro Hac Vice,

Sobol, Brookville, PA, for Defendant Jefferson County Board      County ofNorthampton, Easton, PA, Timothy P. Brennan, Pro(

of Elections.                                                    Elac Vice, County of Northampton, PA, PA, for Defendant
                                                                 Northampton County Board of Elections.
Donald Zagurslcie, Pro Hac Vice, Johnston & Zagurskie, PC,
Mifflin, PA, for Defendant Juniata County Board ofElections .    Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
                                                                 B. Hill, Pro Hac Vice, Michele D. Hangley, Robert Wiygul,
Christina L. Hausner, Pro Hac Vice, County of Lancaster,         Pro Hac Vice, Hangley Aronchick Segal Pudlin & Schiller,
Lancaster, PA, for Defendant Lancaster County Board of           Zachary Strassburger, City of Philadelphia Law Department,
Elections.                                                       Philadelphia, PA, for Defendant Philadelphia County Board
                                                                 of Elections.
Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degoiy, Babst Calland Clements and Zomnir, PC,            Thomas R. Shaffer, Glassmire & Shaffer Law Offices,
Pittsburgh, PA, Thomas W. Leslie, New Castle, PA, Elizabeth      Coudersport, PA, for Defendant Potter County Board of
A. Dupuis, Babst Calland, State College, PA, for Defendant       Elections.
Lawrence County Board of Elections.
                                                                 Michael P. Barbera, Barbera, Melvin, Svonavec & Sperlazza
Thomas M. Caffrey, Pro Hac Vice, PO BOX A, Coplay,               LLP, Somerset, PA, for Defendant Somerset County Board of
PA, Sarah Mae Murray, Pro Hac Vice, County of Lehigh,            Elections.
Allentown, PA, for Defendant Lehigh County Board of
Elections.                                                       ILenneth     R.   Levitzky,   Kenneth   R.   Levitzky,   Esquire,
                                                                 Dushore, PA, for Defendants Sullivan County Board of
Lawrence J.     Moran,   Jr.,   Matthew J.   Carmody,   Joyce,   Elections, Wyoming County Board of Elections.
Carmody & Moran, P.C., Regina M. Blewitt, Joyce Carmody
Moran, Pittston, PA, for Defendant Luzeme County Board of        Robert Gawlas, Robert Schaub, Rosenn Jenkins & Greenwald
Elections.                                                       LLP, Wilkes-Barre, PA, for Defendant Susquehanna County
                                                                 Board of Elections.
Joseph D. Smith, McCormiclc Law Firm, Williamsport, PA,
for Defendant Lycoming County Board of Elections.                Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
                                                                 Gabriel, Sewickley, PA, Raymond E. Ginn, Jr., Pro Hac Vice,
Anthony V. Clarke, The Clarke Firm, Bradford, PA, for            Ginn & Vickeiy, P.C., Wellsboro, PA, for Defendant Tioga
Defendant Mckean County Board of Elections.                      County Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,           Steven B. Silverman, Sean R. Keegan, Babst, Calland,
Babst, Calland, Clements and Zomnir, P.C., Pittsburgh, PA,       Clements and Zomnir, P.C., Pittsburgh, PA, Allen P. Page,
William J. Madden, Solicitor, Mercer County, Sharon, PA,         McNemey, Page, Vanderlin & Hall, Williamsport, PA, for
Elizabeth A. Dupuis, Babst Calland, State College, PA, for       Defendant Union County Board of Elections.
Defendant Mercer County Board of Elections.
                                                                 Nathaniel Justus Schmidt, Schmidt Law Firm, Warren, PA,
Gerard Joseph Geiger, Newman Williams, Stroudsburg, PA,          for Defendant Warren County Board of Elections.
for Defendants Monroe County Board of Elections, Pike
County Board of Elections, Schuylkill County Board of            Robert J. Grimm, Swartz Campbell, Ryan Michael Joyce,

Elections, Snyder County Board of Elections, Wayne County        Swartz Campbell, LLC,          Pittsburgh,   PA, for Defendant

Board of Elections.                                              Washington County Board of Elections.


Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John        David A. Regoli, New Kensington, PA, for Defendant

B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,         Westmoreland County Board of Elections.

Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
                                                                 Michelle Pokrifka, Pro Hac Vice, York County Solicitor's
Pudlin & Schiller, Philadelphia, PA, Maureen Calder, Pro Hac
                                                                 Office, York, PA, Steven B. Silverman, Molly E. Meacham,
Vice, Montgomery County Solicitor's Office, Norristown, PA,
                                                                 Sean R. Keegan, Andrew Degoiy, Babst Calland Clements
for Defendant Montgomery County Board of Elections.
                                                                 and Zomnir, PC, Pittsburgh, PA, Elizabeth A. Dupuis, Babst



  WISTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   9
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 49 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



Calland, State College, PA, for Defendant York County Board
of Elections.
                                                              OPINION
Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil      J. Nicholas Ranjan, United States District Judge
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
Vice, Eleanor Davis, Pro Hac Vice, Jared Vasconcellos         *1 Plaintiffs in this case are President Trump's reelection

Gmbow, Pro Hac Vice, Lori A. Martin, Wilmer Cutler            campaigri, the Republican National Committee, and several

Pickering Hale and Dorr LLP, New York, NY, Benjamin           other Republican congressional candidates and electors.

David Geffen, Mary McKenzie, Public Interest Law Center,      They originally filed this suit, alleging federal and state
                                                              constitutional   violations   stemming   from    Pennsylvania's
Philadelphia, PA, David P. Yin, Pro Hac Vice, Sarah E.
Brannon, Pro Hac Vice, American Civil Liberties Union         implementation of a mail-in voting plan for the upcoming

Foundation, John Michael Powers, Pro Hac Vice, Lawyers'       general election.

Committee for Civil Rights Under Law, Washington, DC,
Jason H. Liss, Pro Hac Vice, Boston, MA, Samantha Picans,     Since then, the Pennsylvania Supreme Court issued a decision

Pro Hac Vice, Wilmer Cutler Pickering Hale and Doit LLP,      involving similar claims, which substantially narrowed the

Denver, CO, Witold J. Walczak, Aclf of PA, Pittsburgh, PA,    focus of this case. And Secretary of the Commonwealth,

for Defendant NAACP Pennsylvania State Conference.            Kathy Boockvar, issued additional election "guidance,"
                                                              which further narrowed certain of the claims.
Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil      Therefore, as this case presently stands, only three claims
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
                                                              remain. First, whether the use of so-called "drop boxes"1 for
Vice, Eleanor Davis, Jared Vasconcellos Grubow, Pro Hac
                                                              mail-in ballots is unconstitutional, given the lack of guidance
Vice, Lori A. Martin, Wilmer Cutler Pickering Hale and
                                                              or mandates that those drop boxes have security guards to man
Dorr LLP, New York, NY, Benjamin David Geffen, Mary           them. Second, whether the Secretary's guidance as to mail-
McKenzie, Public Interest Law Center, Philadelphia, PA,
                                                              in ballots—specifically, her guidance that county election
David P. Yin, Pro Hac Vice, Sarah E. Brannon, Pro Hac Vice,   boards should not reject mail-in ballots where the voter's
American Civil Liberties Union Foundation, John Michael
                                                              signature does not match the one on file—is unconstitutional.
Powers, Pro Hac Vice, Lawyers' Committee for Civil Rights     Third, whether Pennsylvania's restriction that poll watchers
Under Law, Washington, DC, Jason H. Liss, Pro Hac Vice,       be residents in the county for which they are assigned, as
Boston, MA, Samantha Picans, Pro Hac Vice, Wilmer Cutler
                                                              applied to the facts of this case, is unconstitutional.
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,
Aclf of PA, Pittsburgh, PA, for Defendant Common Cause                                         claims to the Court on a
                                                              In order to present these
Pennsylvania.
                                                              complete record, the parties engaged in extensive fact and
                                                              expert discovery, and have filed cross-motions for summary
Adriel I. Cepeda Derieux, Dale E. Ho, Sophia Lin Lakin,
                                                              judgment. No party has raised a genuine dispute of material
American Civil Liberties Union Foundation, Christopher R.
                                                              fact that would require a trial, and the Court has found none.
Noyes, Eleanor Davis, Jared Vasconcellos Grubow, Lori A.
                                                              As such, the parties' cross-motions for summaryjudgment are
Martin, Wilmer Cutler Pickering Hale and Dorr LLP, New
                                                              ready for disposition.
York, NY, Benjamin David Geffen, Mary McKenzie, Public
Interest Law Center, Philadelphia, PA, David P. Yin, Pro
                                                              After a careful review of the parties' submissions and the
Hac Vice, Sarah E. Brannon, American Civil Liberties Union
                                                              extensive evidentiary record, the Court will enter judgment in
Foundation, John Michael Powers, Pro Hac Vice, Lawyers'
                                                              favor of Defendants on all of Plaintiffs' federal-constitutional
 Committee for Civil Rights Under Law, Washington, DC,
                                                               claims, decline to exercise supplemental jurisdiction over the
 Jason H. Liss, Boston, MA, Samantha Picans, Wilmer Cutler
                                                               state-constitutional claims, and dismiss this case. This is so
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,
                                                              for two main reasons.
 Aclf of PA, Pittsburgh, PA, for Defendants League of Women
 Voters of Pennsylvania, Patricia Demarco, Danielle Graham
                                                              First, the Court concludes that Plaintiffs lack Article III
 Robinson, Kathleen Wise.
                                                               standing to pursue their claims. Standing, of course, is a




  WEST LAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       10
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 50 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




necessaiy requirement to cross the threshold into federal         officials. See Andino v. Middleton,          U.S.           S.Ct.

court. Federal courts adjudicate cases and controversies,                      -,   L.Ed.2d       , 2020 WL 5887393, at *1 (Oct.

where a plaintiffs injury is concrete and particularized. Here,   5, 2020) (Kavanaugh, J. concurring) (state legislatures should
however, Plaintiffs have not presented a concrete injury to       not be subject to "second-guessing by an unelected federal
warrant federal-court review. All of Plaintiffs' remaining        judiciary," which is "not accountable to the people") (cleaned
claims have the same theory ofinjury—one of "vote dilution."      up).
Plaintiffs fear that absent jmplementation of the security ^                                             ,
measures that they seek (guards by drop boxes, signature          Put differently, "[fjederal judges can have a lot of power—
comparison of mail-in ballots, and poll watchers), there is a     especially when issuing injunctions. And sometimes we may
risk of voter fraud by other voters. If another person engages    even have a good idea or two. But the Constitution sets out our
in voter fraud, Plaintiffs assert that their own lawfully cast    sphere of decision-making, and that sphere does not extend
vote will, by comparison, count for less, or be diluted.          to second-guessing and interfering with a State's reasonable,
                                                                  nondiscriminatory election rules." New Georgia Project v.

 *2   The problem with this theory of harm is that it is          Raffensperger,        F.3d                 -, 2020 WL 5877588, at

speculative, and thus Plaintiffs' injury is not "concrete"—        :4 (11th Cir. Oct. 2, 2020).

a critical element to have standing in federal court. While
Plaintiffs may not need to prove actual voter fraud, they must    As     discussed below, the Court finds that the election

at least prove that such fraud is "certainly impending." They     regulations put in place by the General Assembly and
haven't met that burden. At most, they have pieced together a     implemented by Defendants do not significantly burden any
sequence of uncertain assumptions: (1) they assume potential      right to vote. They are rational. They further important state
fraudsters may attempt to commit election fraud through the       interests. They align with the Commonwealth's elaborate
use of drop boxes or forged ballots, or due to a potential        election-security measures. They do not run afoul of the
shortage of poll watchers; (2) they assume the numerous           United States Constitution. They will not otherwise be
election-security measures used by county election officials      second-guessed by this Court,
may not work; and (3) they assume their own security
measures may have prevented that fraud.

                                                                  BACKGROUND
All of these assumptions could end up being true, and these
events could theoretically happen. But so could many things.      I. Procedural Background
The relevant question here is: are they "certainly impending"?
At least based on the evidence presented, the answer to that is        A. Plaintiffs' original claims.

"no." And that is the legal standard that Plaintiffs must meet.   On June 29, 2020, Plaintiffs filed their original complaint

As the Supreme Court has held, this Court cannot "endorse         in this case against Defendants, who are the Secretary of

standing theories that rest on speculation about the decisions    the Commonwealth and the 67 county boards of elections.

of independent actors." See Clapper v. Amnesty Int'l USA , 568    [ECF 4]. With their lawsuit, Plaintiffs challenged a number

U.S. 398, 414, 133 S.Ct. 1138, 185 L.Ed.2d264 (2013).             of Pennsylvania's procedures with respect to mail-in voting
                                                                  —in particular, the use of drop boxes and the counting of

Second, even if Plaintiffs had standing, their claims fail on     mail-in ballots that contained certain procedural defects. See

the merits. Plaintiffs essentially ask this Court to second-      [id. ] . Shortly after filing their original complaint, Plaintiffs

guess the judgment of the Pennsylvania General Assembly           moved for expedited discovery and an expedited declaratory-

and election officials, who are experts in creating and           judgment healing. [ECF 6], Defendants opposed the motion.

implementing an election plan. Perhaps Plaintiffs are right       The Court partially granted the motion, scheduled a speedy

that guards should be placed near drop boxes, signature-          hearing, and ordered expedited discovery before that hearing.

analysis experts should examine every mail-in ballot, poll        [ECF 123; ECF 124],

watchers should be able to man any poll regardless of
location, and other security improvements should be made.          *3 After Plaintiffs filed the original complaint, many non

But the job of an unelected federal judge isn't to suggest        parties sought to intervene in the action, including several

election improvements, especially when those improvements         organizations.    The Court granted all intervention motions.
contradict the reasoned judgment of democratically elected        [ECF 309],




  W6STLAW       © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                             11
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 51 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




Defendants and Intervenors moved to dismiss the original               In Count II, Plaintiffs alleged a violation of the Equal-

complaint. In response, Plaintiffs filed an amended complaint.         1 Protection Clause under the 14th Amendment. [Id. at

[ECF 234]. The amended complaint maintained the gist of                206-15]. Plaintiffs asserted that the implementation of the

the original, but added two new counts and made a variety              foregoing (i.e., mail-in ballot drop boxes, the verification of

of other drafting changes. See [ECF 242], Defendants and               mail-in ballot applications, and the counting ofnon-compliant

Intervenors moved to dismiss the first amended   complaint,             ballots) was different in different counties, thereby treating
       i   .              q,           '    ,  i
                                           ..J-i

too, primarily asking the Court to abstain and stay the case.           voters across the state in an unequal fashion. [Id. at ^
                                                                        211-13],

Plaintiffs' first amended complaint asserted nine separate
counts, but they could be sorted into three overarching                  *4   In Count III, Plaintiffs asserted a violation of the

categories.                                                             Pennsylvania State Constitution. [Id. at        216-22]. Plaintiffs

                                                                        alleged that the same actions and conduct that comprised
                                                                        Counts I and II also violated similar provisions of the
                                                                        Pennsylvania Constitution. [Id. at *[ 220],
1. Claims alleging vote dilution due to unlawful ballot
collection and counting procedures.
                                                                        Finally, in Counts VI and VII, Plaintiffs alleged that

                                                     allegedly          Defendants violated provisions of the federal and state
The   first category covered claims related to
                                                                        constitutions by disregarding the Election Code's notice and
unlawful procedures implemented by some Defendants for
                                                                        selection requirements applicable to "polling places." [Id. at
the collection and counting of mail-in and absentee ballots.
                                                                        IHf 237-52], Plaintiffs alleged that drop boxes are "polling
Those included claims related to (1) Defendants' uneven use
                                                                        places," and thus subject to certain criteria for site selection
of drop boxes and other satellite ballot-collection sites, (2)
                                                                        and the requirement that county election boards provide 20
procedures for verifying the qualifications of voters applying
                                                                        days' public notice. [Id. at       239-42], Plaintiffs asserted that
in person for mail-in or absentee ballots, and (3) rules for
                                                                        Defendants ' failure to provide this notice or select appropriate
counting non-compliant ballots (such as ballots submitted
                                                                        "polling places" in the primary election, if repeated in the
without a secrecy envelope, without an elector declaration, or
                                                                        general election, would create the risk of voter fraud and vote
that contained stray marks on the envelope).
                                                                        dilution. [Id. at ffi[ 243-246].

In Count I, Plaintiffs alleged violations of the Elections
Clause and the related Presidential Electors Clause of the
U.S. Constitution. [ECF 234, ffl[ 193-205], Plaintiffs asserted         2. Poll-watcher claims.
that, under these provisions, only the state legislature may set
the time, place, and manner of congressional elections and              The second category of claims in the first amended complaint

determine how the state chooses electors for the presidency.            consisted of challenges to the constitutionality of Election-

 [Id. at 1 196],                                                        Code provisions related to poll watchers.



In support of this claim, Plaintiffs alleged that Secretary             In Count IV, Plaintiffs alleged violations of the 1st and 14th

Boockvar's guidance concerning the use of mail-in ballot           ,    Amendments. These claims had both a facial and an as-
 drop boxes, whether county boards of elections must                    applied component. [ECF 234, f 230 ("On its face and as

 independently verify mail-in ballot applications, and the               applied to the 2020 General Election ...") ].

 counting of non-compliant mail-in ballots, was an executive
 overreach—in that the Secretary's guidance allegedly violated           First, Plaintiffs alleged that 25 P.S. § 2687 was facially

 certain provisions of the Election Code enacted by the                  unconstitutional because it "arbitrarily and unreasonably"

 Pennsylvania General Assembly. [Id. at f 201]. Plaintiffs also          limits poll watchers to serving only in their county of
 claimed that the Secretary's "unlawful guidance" increased              residence and to monitoring only in-person voting at the

 the risk of fraudulent or unlawful voting and infringed on              polling place on election day. [Id. at     226], Second, Plaintiffs

 the right to vote, which, they said, amounted to additional             alleged that the same provision was unconstitutional as

 violations of the 1st and 14th Amendments to the U.S.                   applied in the context of Pennsylvania's new vote-by-mail
 Constitution. [Id. atff 202-03].                                        system, because these poll-watcher restrictions, combined




                                                                                                                                         12
  WSSTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 52 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —- (2020)




with insecure voting procedures, create unacceptable risks of          or substantially narrow the scope of adjudication of the

fraud and vote dilution. [Id. at K 228], Plaintiffs contended          constitutional claims'; and (3) an 'erroneous construction of
that these limitations make it "functionally impracticable"            state law would be disruptive of important state policies[.]'
for candidates to      ensure that they have poll watchers             " (citing Chez Sez 111 Corp. v. Township of Union, 945

present where ballots are deposited and collected, given the           F.2d 628, 631 (3d Cir. 1991))); id. at p. 30 (explaining

widespread use of remote drop boxes and other satellite                that after the three prongs of Pullman abstention are met,

collection sites. [Id.\.                                .       .      the court must "make a discretionary determination of
                                                                       whether abstention is appropriate given the particular' facts

Count V was the same as Count IV, but alleged that the                 of this case," which requires weighing "such factors as the
same poll-watching restrictions violated the Pennsylvania              availability of an adequate state remedy, the length of time the

Constitution, too. [Id. at      234],                                  litigation has been pending, and the impact of delay on the
                                                                       litigants." (cleaned up)) ].


                                                                       The   Court   found    that    abstaining   under Pullman     was
3. In-person voting claims.
                                                                       appropriate because of several unresolved ambiguities in

The third category of claims consisted of challenges to the            Pennsylvania's Election Code. Specifically, the Court found
                                                                       that there were significant ambiguities as to whether the
procedures for allowing electors to vote in person after
                                                                       Election Code (1) permitted delivery of ballots to locations
requesting a mail-in ballot.
                                                                       other than the county election board's headquarters, such

That is, in Counts VIII and IX, Plaintiffs asserted that the           as drop boxes, (2) permitted counties to count ballots
                                                                       that were not placed within the "secrecy envelope" {i.e.,
Election Code permits an elector that has requested a mail-in
                                                                       "naked ballots"), (3) considered drop boxes and other ballot-
ballot to still vote in person so long as he remits his spoiled
                           253-267]. Plaintiffs asserted that during   collection sites as "polling places," as defined in the Election
ballot. [ECF 234,
the primary, some counties allowed such electors to vote in            Code, and (4) required counties to automatically verily ballot
                                                                       applications for mail-in ballots (where the person applied
person, while others did not, and they fear the same will
                                               255, 259]. Plaintiffs   for the ballot in person), even if there was no "bona fide
happen in the general election. [Id. at
                                                                       objection" to the application. [ECF 409, pp. 17-23],
also asserted that some counties allowed electors who had
voted by mail to vote in person, in violation of the Election
                   257-58]. Plaintiffs alleged that this conduct       The Court explained that each of these ambiguities, if
Code. [Id. at
                                                                       settled, would significantly narrow—or even resolve—some
also violates the federal and state constitutional provisions
                                                                       of Plaintiffs' claims. As the Court explained, for example,
concerning the right to vote and equal protection. [Id. at ^
                                                                       if a state court interpreted the Election Code to disallow
261,265],
                                                                       drop boxes, Plaintiffs would obtain their requested relief (z. e. ,
                                                                       no drop boxes); alternatively, if drop boxes were authorized
   B. The Court's decision to abstain.                                 by the Election Code, then Plaintiffs' allegations that drop
 *5   Upon consideration of Defendants' and Intervenors'               boxes were illegal would be eliminated, which would, in turn,
motions to dismiss the first amended complaint, on August              significantly affect the constitutional analysis of Plaintiffs'
23, 2020, the Court issued an opinion abstaining under R.R.            claims. [Id. at pp. 25-28], The same held true for "naked
Comm'n of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643,             ballots," the breadth of coverage of "polling places," and the
85 L.Ed. 971 (1941) and temporarily staying the case. [ECF             requisite verification for personal ballot applications.
409, 410],
                                                                       The Court then explained that it was appropriate for it to
In doing so, the Court determined that the three requisite             abstain until a state court could interpret the ambiguous
prongs for Pullman abstention were met, and that the                   state law. [Id. at pp. 28-30], The Court concluded that if it
discretionary considerations weighed in favor of abstention.           interpreted the ambiguous state law, there was a sufficient
[ECF 409, p. 3 ("[Under Pullman, federal courts abstain] if            chance that a state court could disagree with the interpretation,
(1) doing so requires interpretation of 'unsettled questions           which would render this Court's interpretation not only
of state law'; (2) permitting resolution of the unsettled state-       advisory, but disruptive to state policies. The Court noted that
law questions by state courts would 'obviate the need for,             especially in the election context, states have considerable




  WISTLAW         © 2020 i homson Reuters. No claim to original U.S. Government Works.                                                13
                Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 53 of 205
     Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



     discretion to implement their own policies without federal           prejudice, and the Court's abstention opinion and order

     intervention. Accordingly, because these were questions of           remained in effect.

     uninterpreted state law that were sufficiently ambiguous,
     federalism and comity demanded that a state court, not this
                                                                            C. The Pennsylvania Supreme Court's decision.
     Court, be the first interpreter.        1
                                                                          On September 17, 2020, the Pennsylvania Supreme Court
                                                                          issued its decision in Pennsylvania Democratic Party v.
.   ], *6 Finally, the Court explained that, despite the imminence
                                                                          Boockvar,       Pa.             A,3d       , 2020 WL 5554644
     of the election, abstention was still proper.        [Id.   at pp.
                                                                          (Sept. 17, 2020). The court clarified three issues of state
     3 0-3 3 ]. The Court noted that state-court litigation was already
                                                                          election law that are directly relevant to this case.
     pending that would resolve some of the statutory ambiguities
     at issue. [Id. at p. 31], Further, the Court highlighted three
     courses Plaintiffs could immediately take to resolve the
     statutory ambiguities: intervene in the pending state-court          1. Counties are permitted under the Election Code to
     litigation; file their own state-court case; or appeal this          establish alternate ballot-collection sites beyond just their
     Court's abstention decision to the Third Circuit, and then           main county office locations.
     seek certification of the unsettled state-law issues in the
     Pennsylvania Supreme Court. [Id. at pp. 31-33],                      The Pennsylvania Supreme Court first considered whether the
                                                                          Election Code allowed a Pennsylvania voter to deliver his

     Additionally, the Court explained that it would stay the entire      or her mail-in ballot in person to a location other than the

     case, despite several of Plaintiffs' claims not being subject        established office address of the county's board of election.
                                                                          Boockvar,         A.3d at -   -, 2020 WL 5554644, at *8. The
     to Pullman abstention as they were not based on ambiguous
     state law. [Id. at pp. 34-37], That's because, in its discretion,    court further considered the means by which county boards

     the Court determined it would be more efficient for this case        of election could accept hand-delivered mail-in ballots. Id.

     to progress as a single proceeding, rather than in piecemeal
     fashion. [Id.]. However, the Court allowed any party to move         Consistent with this Court's abstention opinion, the court

     to lift the stay as to the few claims not subject to Pullman         found that "the parties' competing interpretations of the

     abstention, if no state-court decision had been issued by            Election Code on [these questions] are reasonable, rendering

     October 5, 2020. [Id.].                                              the Code ambiguous" on these questions. Id. After applying
                                                                          traditional principles of statutory interpretation, the court held

     On August 28, 2020, five days after the Court abstained,             that "the Election Code should be interpreted to allow county

     Plaintiffs moved to modify the Court's stay, and moved for           boards of election to accept hand-delivered mail-in ballots

      a preliminary injunction. [ECF 414]. Plaintiffs requested,          at locations other than then office addresses including drop-
                                                                          boxes." Id. at.       -, 2020 WL 5554644, at *9. The court
      among other things, that the Court order Defendants to
      segregate, and not pre-canvass or canvass, all ballots that         reached this conclusion due to "the clear legislative intent

      were returned in drop boxes, lacked a secrecy envelope, or          underlying Act 77 ... to provide electors with options to vote

      were delivered by a third party. [Id.]. Plaintiffs also requested   outside of traditional polling places." Id.

      that the Court lift the stay by September 14, 2020, instead of
      October 5, 2020. [Id.].                                              *7   The respondents in that case further argued that this
                                                                          interpretation would cause county boards of election to

      The Court denied Plaintiffs ' motion for preliminary injunctive     "employ myriad systems to accept hand-delivered mail-in

      relief, finding that Plaintiffs failed to show they would           ballots," which would "be unconstitutionally disparate from

      be irreparably harmed. [ECF 444; ECF 445], The Court                 one another in so much as some systems will offer more legal

      also declined to move up the date when the stay would               protections to voters than others will provide" and violate the

      be lifted. [Id.]. The Court noted that, at the request of           Equal-Protection Clause Id. The court rejected this argument.

      Secretary Boockvar, the Pennsylvania Supreme Court had               It found that "the exact manner in which each county board

      already exercised its extraordinary jurisdiction to consider         of election will accept these votes is entirely unknown at this

      five discrete issues and clarify Pennsylvania law in time for       point; thus, we have no metric by which to measure whether

      the general election. [Id. at p. 1], Since that case appeared        any one system offers more legal protection than another,

      to be on track, the Court denied Plaintiffs' motion without




       WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               14
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 54 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
_____




making an equal protection analysis impossible at this time."      First, "there is no individual constitutional right to serve as
Id.                                                                a poll watcher; rather, the right to do so is conferred by
                                                                   statute." Id. (citation omitted). Second, "poll watching is not '
                                                                   incidental to the right of free association and, thus, has no
                                                                   distinct First Amendment protection."//. (cleaned up). Third,
2. Ballots lacking inner secrecy envelopes should not be
                                                                   "poll watching does not implicate core political speech." Id.
counted.
                                                                   (citation omitted).                     .   .,     ,

The court next considered whether the boards of elections
"must 'clothe and count naked ballots,' i.e., place ballots        The court went on to find that there was a "clear rational

that were returned without the secrecy envelope into a             basis for the county poll watcher residency requirement^]" //.

proper envelope and count them, rather than invalidate them."      That is, given "Pennsylvania has envisioned a county-based

Boockvar,       A.3d at      -, 2020 WL 5554644, at *21. The       scheme for managing elections within the Commonwealth,"

court concluded that they should not.                              it is "reasonable that the Legislature would require poll
                                                                   watchers, who serve within the various counties of the state,

The court held that "the Legislature intended for the secrecy      to be residents of the counties in which they serve." Id.

envelope provision [in the Election Code] to be mandatory."
Id. at       -, 2020 WL 5554644, at *24. In other words,           In upholding the constitutionality ofthe "county poll watcher

the relevant provisions "make clear the General Assembly's         residency requirement," the court rejected the claim that "poll

intention that, during the collection and canvassing processes,    watchers are vital to protect against voter fraud and that

when the outer envelope in which the ballot arrived is             because ofthe distribution ofvoters throughout Pennsylvania,

unsealed and the sealed ballot removed, it should not be           the residency requirement makes it difficult to identify poll

readily apparent who the elector is, with what party he or         watchers in all precincts." Id. The court concluded that

she affiliates, or for whom the elector has voted." Id. The        the claims of "heightened election fraud involving mail-

secrecy envelope "properly unmarked and sealed ensures that        in voting" were "unsubstantiated" and "specifically belied

result," and "[w]hatever the wisdom of the requirement, the        by the Act 35 report issued by [Secretary Boockvar] on

command that the mail-in elector utilize the secrecy envelope      August 1, 2020." Id. Moreover, the court held that the

and leave it unblemished by identifying information is neither     "speculative claim that it is 'difficult' for both parties to

ambiguous nor unreasonable." Id.                                   fill poll watcher positions in every precinct, even if true, is
                                                                   insufficient to transform the Commonwealth's uniform and

As a result, the court ultimately concluded, "a mail-ballot that   reasonable regulation requiring that poll watchers be residents

is not enclosed in the statutorily-mandated secrecy envelope       of the counties they serve into a non-rational policy choice."

must be disqualified." Id. at       2020 WL 5554644, at *26        Id.


                                                                    *8 Based on the foregoing, the court declared "that the poll-
                                                                   watcher residency requirement does not violate the state or
3. Pennsylvania's county-residency requirement for poll                                                , 2020 WL 5554644, at *3 1 .
                                                                   federal constitutions." Id. at
watchers is constitutional.


The final relevant issue the court considered was whether
                                                                         D. Plaintiffs' notice of remaining claims.
the poll-watcher residency requirement found in 25 P.S.
                                                                   Following the Pennsylvania Supreme Court's decision, this
§ 2687(b) violates state or federal constitutional rights.
                                                                   Court lifted the stay it had imposed pursuant to the Pullman
Boockvar,        A.3d at        -, 2020 WL 5554644, at *26.
                                                                   abstention doctrine and ordered the parties to identify the
Relying on Republican Party ofPennsylvania v. Cortes, 218
                                                                   remaining viable claims and defenses in the case. [ECF 447].
F. Supp. 3d 396 (E.D. Pa. 2016), the court concluded that
the poll-watcher residency provision "impose[d] no burden
                                                                   In their notice, Plaintiffs took the position that nearly all
on one's constitutional right to vote and, accordingly, requires
                                                                   their claims remained viable, with a few discrete exceptions.
only a showing that a rational basis exists to be upheld." Id.     Plaintiffs conceded that their "federal and state constitutional
at       -, 2020 WL 5554644, at *30. The court found rational-
                                                                   claims of voter dilution solely on the basis that drop boxes
basis review was appropriate for three reasons.
                                                                   and other collection sites are not statutorily authorized by the
                                                                   Pennsylvania Election Code [were] no longer viable." [ECF




  WE5TIAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           15
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 55 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



448, p. 4], They also stated that their "facial challenge to        The Court found that "no Article III 'case or controversy'

the county residency requirement under 25 P.S. § 2687 is no         remain[ed]    with respect to      the   claims   on which      the

longer a viable claim." [Id. at p. 10]. Plaintiffs also moved       Pennsylvania Supreme Court effectively ruled in Plaintiffs'

for leave to amend their complaint a second time to add new         favor on state-law grounds (e.g. , illegality ofthird-party ballot

allegations and a new claim relating to Secretary Boockvar's        delivery; excluding 'naked ballots' submitted without inner-

recent signature-comparison guidance. [ECF 451],                    secrecy envelopes)." [ECF 459, p. 6], Because there was
                                                                    "no reason to believe Defendants plan to violate what they

Defendants and Intervenors, for their part, suggested that          themselves now agree the law requires," the Court held that

Plaintiffs' claims had been substantially narrowed, if not          Plaintiffs' claims were premature and speculative. [Id. atp.'7].

outright mooted, by the Pennsylvania              Supreme Court's   The Court therefore dismissed those claims as falling outside

decision, and reminded the Court that their arguments for           of its Article III power to adjudicate. [Id. (citations omitted) ] .

dismissal remained outstanding.
                                                                     *9     To resolve the remaining claims, the Court directed
                                                                    the parties to file cross-motions for summary judgment
  E. The Court's September 23, 2020, memorandum                     presenting all arguments for dismissal or judgment under
   orders.                                                          Federal Rule of Civil Procedure 56. [Id. at pp. 8-10]. Before
In response to the notices filed by the parties and Plaintiffs'     briefing on those motions, the Court authorized additional
motion for leave to amend the first amended complaint, the          expedited discovery. [Id. at pp. 4-5], The parties completed
Court issued an order granting Plaintiffs' motion, narrowing        discovery and timely filed their motions; they identified no
the scope of the lawsuit, and establishing the procedure for        material disputes of fact; and therefore, the motions are now
resolving the remaining claims. [ECF 459].                          fully briefed and ready for disposition.


As to Plaintiffs' proposed amendment to their complaint, the
Court found that the new claim and allegations were relatively         F. The claims now at issue.

narrow, and thus amendment wouldn't prejudice Defendants            Based on the Pennsylvania Supreme Court's prior ruling,

and Intervenors. [Id. at pp. 3-4], As aresult, the Court granted    this Court's prior decisions, Plaintiffs' nine-count Second

the motion. [Id. at p. 4],                                          Amended Complaint, and recent guidance issued by Secretary
                                                                    Boockvar, the claims remaining in this case are narrow and

The Court, however, did inform the parties that it would            substantially different than those asserted at the outset of the

"continue to abstain under Pullman as to Plaintiffs' claim          case.


pertaining to the notice of drop box locations and, more
generally, whether the "polling place" requirements under           Drop Boxes (Counts I-III). Plaintiffs still advance a claim

the Election Code apply to drop-box locations." [Id. at p.          that drop boxes are unconstitutional, but in a different way.

5], This was so because those claims involve still-unsettled        Now that the Pennsylvania Supreme Court has expressly

issues of state law. The Court explained that the "fact that        held that drop boxes are authorized under the Election Code,

the Pennsylvania Supreme Court did not address this issue           Plaintiffs now assert that the use of "unmanned" drop boxes

in its recent decision is immaterial" because the "propriety        is unconstitutional under the federal and state constitutions,

of Pullman abstention does not depend on the existence of            for reasons discussed in more detail below.

parallel state-court proceedings." [Id. (citing Stoe v. Flaherty,
436 F.3d 209, 213 (3d Cir. 2006)) ]. Moreover, Plaintiffs had        Signature Comparison (Counts I-III). Plaintiffs' newly

 several other avenues to pursue prompt interpretation of state      added claim relates to signature comparison. Secretary

 law after this Court abstained. [Id. at p. 6],                     Boockvar's September 2020 guidance informs the county
                                                                     boards that they are not to engage in a signature analysis of

 The Court also informed the parties, for similar reasons,           mail-in ballots and applications, and they must count those

 that it would continue to abstain with respect to Plaintiffs'       ballots, even if the signature on the ballot does not match the

 claims regarding Secretary Boockvar's guidance that personal        voter's signature on file. Plaintiffs assert that this guidance is

 applications for mail-in ballots shall be accepted absent a         unconstitutional under the federal and state constitutions.

 "bona fide objection." [ECF 460].
                                                                     Poll Watching (Counts IV, V). The Pennsylvania Supreme
                                                                     Court already declared that Pennsylvania's county-residency



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 16
  WfS'fLAW
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 56 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —- (2020)




requirement for poll watchers is facially constitutional.                  *10     On October 31, 2019, the Pennsylvania General
Plaintiffs now only assert that the requirement, as applied, is            Assembly        passed    "Act    77,"    a    bipartisan           reform   of

unconstitutional under the federal and state constitutions.                Pennsylvania's Election Code. See [ECF 461,                     91]; 2019 Pa.

                                                                           Legis. Serv. Act 2019-77 (S.B. 421).
The counts that remain in the Second Amended Complaint,
but which are not at issue, are the counts related to where                Among other things, by passing Act 77, Pennsylvania joined
poll watchers can be located. That is implicated mostly by                 34 other states in authorizing "no - excuse" mail-in voting
Counts VI and VII, and by certain allegations in Counts IV                 by all qualified electors. See [ECF 461,                  92]; 25 P.S. §§

and V. The Court continues to abstain from reaching that                   3150.11-3150.17; [ECF 549-11, p. 5 ("The largest number
issue. Plaintiffs have filed a separate state lawsuit that would           of states (34), practice no-excuse mail-in voting, allowing
appear to address many of those issues, in any event. [ECF                 any persons to vote by mail regardless of whether they have
549-22; ECF 573-1]. Counts VIII and IX concern challenges                  a reason or whether they will be out of their jurisdiction

related to voters that have requested mail-in ballots, but that            on Election Day.") ]. Previously, a voter could only cast an
instead seek to vote in person. The Secretary issued recent                "absentee" ballot if certain criteria were met, such as that the
guidance, effectively mooting those claims, and, based on                  voter would be away from the election district on election day.

Plaintiffs' positions taken in the course of this litigation, the          See 1998 Pa. Legis. Serv. Act. 1998-18 (H.B. 1760), § 14.

Court deems Plaintiffs to have withdrawn Counts VIII and IX.
[ECF 509, p. 15 n.4 ("[I]n the September 28 guidance memo,                 Like the previous absentee voting system, Pennsylvania's

the Secretary corrected [her] earlier guidance to conform                  mail-in   voting       system    requires     voters      to    "opt-in"     by

to the Election Code and states that any mail-in voter who                 requesting a ballot from either the Secretary or the voter's
spoils his/her ballot and the accompanying envelopes and                   county board of elections.             See    25   P.S.        §§    3146.2(a),

signs a declaration that they did not vote by mail-in ballot               3 1 50. 12(a). When requesting a ballot, the voter must provide,
will be allowed to vote a regular ballot. Therefore, Plaintiffs            among other things, his or her name, date of birth, voting

agree to withdraw this claim from those that still are being               district, length of time residing in the voting district, and
pursued.") ].                                                              party choice for primary elections. See 25 P.S. §§ 3146.2(b),
                                                                           3 1 50. 1 2(b). A voter must also provide proof of identification;
                                                                           namely, either a driver's license number or, in the case of
II. Factual Background                                                     a voter who does not have a driver's license, the last four
                                                                           digits of the voter's Social Security number, or, in the case
   A. Pennsylvania's Election Code, and the adoption of
                                                                           of a voter who has neither a driver's license nor a Social
   Act 77.
                                                                           Security number, another form of approved identification. 25
                                                                           P.S. § 2602(z.5)(3). In this respect, Pennsylvania differs from
1. The county-based election system.                                       states that automatically mail each registered voter a ballot—
                                                                           a practice known as "universal mail-in voting." [ECF 549-1 1 ,
Pennsylvania's       Election   Code,    first    enacted     in   1937,
                                                                           p. 6] ("[N]ine states conduct universal vote-by-mail elections
established     a    county-based     system       for     administering
                                                                           in which the state (or a local entity, such [as] a county or
elections.    See   25   P.S.   §   2641(a)      ("There    shall be   a
                                                                           municipality) mails all registered voters a ballot before each
county board of elections in and for each county of this                   election without voters' [sic] having to request them.").
Commonwealth, which shall have jurisdiction over the
conduct of primaries and elections in such county, in
accordance with the provisions of [the Election Code].").
                                                                           3. The COVID-19 pandemic.
The Election Code vests county boards of elections with
discretion to conduct elections and implement procedures
                                                                           Since early 2020, the United States, and Pennsylvania,
intended to ensure the honesty, efficiency, and uniformity of
                                                                           have been engulfed in a viral pandemic of unprecedented
Pennsylvania's elections. Id. §§ 2641(a), 2642(g).
                                                                           scope     and    scale.    [ECF      549-8,   ^    31].        In   that   time,
                                                                           COVID-19         has     spread to    every comer of the globe,
                                                                           including Pennsylvania, and jeopardized the safety and
2. The adoption of Act 77.                                                 health of many people. [Id. at fflf 31, 38-39, 54-55, 66],
                                                                           As of this date, more than 200,000 Americans have died,




  WBSTLAW           © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                 17
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 57 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

2020 WL 5997680


including more than 8,000 Pennsylvanians. See Covid in the             (75%) and Washington (56.9%). [ECF 547, p. 18 (citing ECF

U.S.: Latest Map and Case Count, The New York Times,                   549-16) ].

available   at https://www.nytimes.com/interactive/2020/us/
coronavirus-us-cases.html     (last    visited   Oct.   10,   2020);
COVID- 19 Data for Pennsylvania, Pennsylvania Department
                                                                       1. Secretary Boockvar's guidance with respect to drop
of Health,    available at https://www.health.pa.gov/topics/
                                                                       boxes.
disease/coronavirus/Pages/Cases.aspx (last visited Oct. 10,
2020).                                                                 Since' the passage of Act 77,         Secretary Boockvar has
                                                                       issued several guidance documents to die counties regarding
There have been many safety precautions that Pennsylvanians            the counties' implementation of mail-in voting, including
have been either required or urged to take, such as limiting           guidance with respect to the use of drop boxes. [ECF 504-21;
participation in large gatherings, maintaining social distance,        504-22; 504-23; 504-24; 504-25; 571-T, Ex. E], In general
and wearing face coverings. [ECF 549-8,            58, 63-65], The     terms, the Secretary's guidance as to drop boxes informed
threat of COVID- 19 is likely to persist through the November          the counties that the use of drop boxes was authorized
general election. [Id. at^fl] 53-56, 66-68].                           by the Election Code and recommended "best practices"
                                                                       for their use. Her latest guidance offered standards for
                                                                       (1) where drop boxes should be located, [ECF 504-23, §
  B. Facts relevant to drop boxes.
                                                                       1.2], (2) how drop boxes should be designed and what
 *11     Pennsylvania's county-based election system vests
                                                                       signage should accompany them, [id. at §§ 2.2-2.3], (3) what
county boards of elections with "jurisdiction over the conduct
                                                                       security measures should be employed, [id. at § 2.5], and
of primaries and elections in such county, in accordance with
                                                                       (4) what procedures should be implemented for collecting
the provisions" of the Election Code. 25 P.S. § 2641(a).
                                                                       and returning ballots to the county election office, [id. at §§
The Election Code further empowers the county boards to
                                                                       3.1-3.3,4].
"make and issue such rules, regulations and instructions, not
inconsistent with law, as they may deem necessary for the
                                                                       As to the location of drop boxes, the Secretary recommended
guidance ofvoting machine custodians, elections officers and
                                                                       that counties consider the following criteria, [id. at § 1.2]:
electors." Id. at § 2642(f). The counties are also charged with
the responsibility to "purchase, preserve, store and maintain             • Locations that serve heavily populated urban/suburban
primary and election equipment of all kinds, including voting               areas, as well as rural areas;
booths, ballot boxes and voting machines." Id. at § 2642(c).
                                                                          • Locations near heavy traffic areas such as commercial

As noted above,      in Pennsylvania Democratic Party v.                    corridors, large residential areas, major employers and

Boockvar, the Pennsylvania Supreme Court interpreted the                    public transportation routes;

Election Code, which allows for mail-in and absentee ballots
                                                                          • Locations that are easily recognizable and accessible
to be returned to the "county board of election," to "permitf ]
                                                                            within the community;
county boards of election to accept hand-delivered mail-in
ballots at locations other than their office addresses including          • Locations in areas in which there have historically been
drop-boxes."       A.3d at            2020 WL 5554644, at *10.
                                                                            delays at existing polling locations, and areas with
                                                                            historically low turnout;
Thus, it is now settled that the Election Code permits (but
does not require) counties to authorize drop boxes and other              • Proximity to communities with historically low vote by
satellite-collection locations for mailed ballots. 25 P.S. §                mail usage;
3 1 50. 1 6(a). Pennsylvania is not alone in this regard—as many
                                                                          • Proximity to language minority communities;
as 34 other states and the District of Columbia authorize
the use of drop boxes or satellite ballot collection sites to
                                                                          • Proximity to voters with disabilities;
one degree or another. [ECF 549-11, p. 8, fig. 4], Indeed,
Secretary Boockvar stated that as many as 16% of voters                   • Proximity to communities with low rates of household
nationwide had cast their ballots using drop boxes in the 20 1 6            vehicle ownership;
general election, including the majority of voters in Colorado
                                                                          • Proximity to low-income communities;



  WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                           18
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 58 of 205
Donald J, Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                                 declaration signed by the voter and the person rendering
  • Access to accessible and free parking; and                                   assistance; and


  • The distance and time a voter must travel by car or public                • Signage should provide a statement requesting that the
       transportation.                                                           designated county elections official should be notified
                                                                                 immediately in the event the receptacle is full, not
With respect to drop-box design criteria, the Secretary                          functioning, or is damaged in any fashion, and should
recommended to counties, [id. at § 2.2]:                         '               provide a phone number and email address for such
                                                                                 purpose.
   *12       • Hardware should be operable without any tight
       grasping, pinching, or twisting of the wrist;
                                                                            With respect to ballot security, the Secretary stated that county
                                                                            boards should implement the following security measures,
  • Hardware should require no more than 5 lbs. of pressure
                                                                            [id. at § 2.5]:
       for the voter to operate;

                                                                               • Only personnel authorized by the county board of
  • Receptacle should be operable within reach-range of 1 5 to
                                                                                 elections should have access to the ballots inside of a
       48 inches from the floor or ground for a person utilizing
                                                                                 drop-box;
       a wheelchair;

                                                                               • Drop-boxes should be secured in a manner to prevent their
   • The drop-box should provide specific points identifying
                                                                                  unauthorized removal;
       the slot where ballots are inserted;

                                                                               • All drop-boxes should be secured by a lock and sealed
   • The drop-box may have more than one ballot slot (e.g. one
                                                                                  with a tamper-evident seal. Only authorized election
       for drive-by ballot return and one for walk-up returns);
                                                                                  officials designated by the county board of elections may

   • To ensure that only ballot material can be deposited                         access the keys and/or combination of the lock;

       and not be removed by anyone but designated county
                                                                               • Drop-boxes should be securely fastened in a manner as
       board of election officials, the opening slot of a drop-
                                                                                  to prevent moving or tampering, such as fastening the
       box should be too small to allow tampering or removal
                                                                                  drop-box to concrete or an immovable object;
        of ballots; and

                                                                               • During the hours when the staffed return site is closed
   • The opening slot should also minimize the ability for
                                                                                  or staff is unavailable, the drop-box should be placed
        liquid to be poured into the drop-box or rainwater to seep
                                                                                  in a secure area that is inaccessible to the public and/or
        m.
                                                                                  otherwise safeguarded;

 The Secretary's guidance as to signage recommended, [id. at
                                                                               • The county boards of election should ensure adequate
 § 2.3]:                                                                          lighting is provided at all ballot return sites when the site
                                                                                  is in use;
   • Signage should be in all languages required under the
        federal Voting Rights Act of 1965 (52 U.S.C. Sec.
                                                                                • When feasible, ballot return sites should be monitored
        10503);
                                                                                  by a video security surveillance system, or an internal
                                                                                   camera that can capture digital images and/or video. A
   •     Signage     should   display   language       stating       that
                                                                                  video security surveillance system can include existing
        counterfeiting, forging, tampering with, or destroying
                                                                                   systems on county, city, municipal, or private buildings.
        ballots is a second-degree misdemeanor pursuant to
                                                                                   Video surveillance should be retained by the county
        sections 1816 and 1817 of the Pennsylvania Election
                                                                                   election office through 60 days following the deadline to
        Code (25 P.S. §§ 3516 and 3517);
                                                                                   certify the election; and

    • Signage should also provide a statement that third-party
                                                                                 *13    • To prevent physical damage and unauthorized
        return of ballots is prohibited unless the person returning
                                                                                   entry, the drop-box at a ballot return site located
        the ballot is rendering assistance to a disabled voter or
                                                                                   outdoors should be constructed of durable material able
        an emergency absentee voter. Such assistance requires a
                                                                                   to withstand vandalism, removal, and inclement weather.



                                                                                                                                           19
   WESTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 59 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




                                                                          • The completed collection form should be maintained in
With respect to ballot collection and "chain of custody"
                                                                            a manner proscribed by the board of elections to ensure
procedures, the Secretary stated that counties should adhere
                                                                            that the form is traceable to its respective secure ballot
to the following standards, [id. at §§ 3.1-3.2]:
                                                                            container; and

  • Ballots should be collected from ballot return sites only
                                                                          • The county elections official at the county election office
     by personnel authorized by the county board of elections
                                                                      ,     or central count location should note the number of
     'and at times determined by the board of elections, at least
                                                                            ballots delivered on the retrieval form.
     every 24 hours, excluding Saturdays and Sundays;


  • The county board of elections should designate at least          And finally,     as to      election day and post-election day

     two election officials to collect voted ballots from            procedures with respect to drop boxes, the Secretaiy provided
     a ballot return site. Each designated election official         as follows, [id. at §§ 3.3, 4]:
     should carry identification or an official designation
                                                                          • The county board of elections should arrange for
     that identifies them as an election official authorized to
                                                                            authorized personnel to retrieve ballots on election night
     collect voted ballots;
                                                                            and transport them to the county board of elections for
  • Election officials designated to collect voted ballots by               canvassing of the ballots;

     the board of elections should sign a declaration declaring
                                                                          • Authorized personnel should be present at ballot return
     that he or she will timely and securely collect and return
                                                                            sites immediately prior to 8:00 p.m. or at the time the
     voted ballots, will not permit any person to tamper with
                                                                            polls should otherwise be closed;
     a ballot return site or its contents, and that he or she will
     faithfully and securely perform his or her duties;
                                                                          • At 8:00 p.m. on election night, or later if the polling
                                                                            place hours have been extended, all ballot return sites
   • The designated election officials should retrieve the voted
                                                                            and drop-boxes must be closed and locked;
     ballots from the ballot return site and place the voted
     ballots in a secure ballot transfer container;
                                                                           *14 • Staff must ensure that no ballots are returned to the
                                                                            ballot return site after the close of polls;
   • The designated election officials should note on Ballot
     Return Site Collection Forms the site and unique
                                                                          • After the final retrieval after the closing of the polls, the
     identification number of the ballot return site and the
                                                                            drop-box must be removed or locked and/or covered to
     date and time of retrieval;
                                                                            prevent any further ballots from being deposited, and a
                                                                            sign shall be posted indicating that polling is closed for
   • Ballots collected from any ballot return site should
                                                                            the election; and
     be immediately transported to the county board of
     elections;
                                                                          • Any ballots collected from a return site should be
                                                                            processed in the       same manner as          mail-in ballots
   • Upon arrival at the office ofthe county board of elections,
                                                                            personally delivered to the central office of the county
     the county board of elections, or their designee(s),
                                                                            board of elections official by the voter and ballots
     should note the time of arrival on the same form, as
                                                                            received via the United States Postal Service or any other
     described above;
                                                                             delivery service.

   • The seal number should be verified by a county election
     official or a designated representative;                        The     Secretary   and     her   staff developed      this   guidance
                                                                     in    consultation with       subject-matter   experts    within her
   • The county board of elections, or their designee(s),            Department and after review of the policies, practices, and
     should inspect the drop-box or secure ballot transfer           laws in other states where drop boxes have been used. [ECF
     container for evidence of tampering and should receive          549-6, pp. 23:14-22], The evidence reflects at least one
     the retrieved ballots by signing the retrieval form and         instance in which the Secretary's deputies reiterated that these
     including the date and time of receipt. In the event            "best practices" should be followed in response to inquiries
     tampering is evident, that fact must be noted on the            from county officials considering whether to use drop boxes.
     retrieval form;




  W1STLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  20
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 60 of 205
 Donald J, Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



 [ECF 549-32 ("Per our conversation, the list of items are            In particular, she cites a recent news article, and a letter sent

 things the county must keep in mind if you are going to              by the General Counsel of the U.S. Postal Service regarding

: provide a box for voters to return their ballots in person.") ].    Pennsylvania's absentee and mail-in ballot deadline, which
                                                                      have raised concerns over the timeliness and reliability of the

 Approximately 24 counties plan to use drop boxes during the          U.S. Postal Service. [Id. atfH 60-61 (citing ECF 549-13; ECF

 November general election, to varying degrees. [ECF 549-28;          549-14); ECF 549-17; ECF 549-2 fl 42-43], Voters' fears that

 ECF 504-1]. Of these, about nine counties intend to staff the        votes returned by mail will not be timely counted could, the

 drop boxes with county officials, while about 17 counties            Secretary worries, "justifiably dissuade voters from wanting

 intend to use video surveillance in lieu of having staffpresent.     to rely upon the Postal Service for return of their mail-in or

 [ECF 549-28],                                                        absentee ballot." [ECF 547, f 61]. Drop boxes, she says, can
                                                                      address this concern by allowing voters to safely return mail-
                                                                      in ballots to an in-person location.

 2. Defendants' and Interveners' evidence of the benefits
                                                                      In exchange for these benefits, the Secretary insists that any
 and low risks associated with drop boxes.
                                                                      potential security risk associated with drop boxes is low. She
                                                                      notes that the federal Department of Homeland Security has
 Secretary Boockvar advocates for the use of drop boxes
                                                                      released guidance affirming that a "ballot drop box provides
 as a "direct and convenient way" for voters to deliver
                                                                      a secure and convenient means for voters to return their mail
 cast ballots to their county boards of elections, "thereby
                                                                      ballot," and recommending that states deploy one drop box
 increasing turnout." [ECF 547, p. 22 ^[ 54 (citing 549-11 at
                                                                      for every 15,000 to 20,000 registered voters. [Id. at      63-65
 pp. 10-11) ]. The Secretary also touts the special benefits
                                                                      (citingECF 549-24, p. 1) ]. She also points to a purported lack
 of expanding drop-box use in the ongoing COVID-19
                                                                      of evidence of systemic ballot harvesting or any attempts to
 pandemic. Specifically, she asserts that drop boxes reduce
                                                                      tamper with, destroy, or otherwise commit voter fraud using
 health risks and inspire voter confidence because "many
                                                                      drop boxes, either in Pennsylvania's recent primary election,
 voters understandably do not wish to cast their votes in person
                                                                      or in other states that have used drop boxes for many years.
 at their polling place on Election Day" due to COVID-19.
                                                                      [Id. at^f 68-74 (citations omitted) ]. And she asserts that "[i]n
  [Id at     55, 57 (citing ECF 549-2 | 39; ECF 549-11 at
                                                                      the last 20 years in the entire state of Pennsylvania, there have
 p. 10; 549-8, f 95) ]. Drop boxes, she says, allow voters
                                                                      been fewer than a dozen confirmed cases of fraud involving
 to vote in person without coming into "close proximity to
                                                                      a handful of absentee ballots" among the many millions of
  other members of the public, compared to in-person voting
                                                                      votes cast during that time period. [Id. at f 70 (citing ECF
  or personally delivering a mail-in ballot to a public office
                                                                      549-10, pp. 3-4)].
 building." [Id. atf 57].


                                                                      Finally, the Secretary, and other Defendants and Interveners,
  Secretary Boockvar also states that drop boxes are highly
                                                                       argue that Pennsylvania already has robust measures in
  convenient, and cost-saving, for both counties and voters. For
                                                                      place to prevent fraud, including its criminal laws, voter
  counties, she notes that "24-hour secure ballot drop boxes" are
                                                                       registration system, mail-in ballot application requirement,
  "cost-effective measures ... as they do not have to be staffed by
                                                                       and canvassing procedures. [Id. at 1fl[ 66-67 (citing 25 PS.
  electionjudges." [Id. atp. 24^62 (citingECF 549-11 atp. 11);
                                                                       §§ 3516 - 3518) ]; [ECF 549-9, p. 15, IflJ 46-47 ("These
  ECF 549-9 at f 34] . As for voters, the Secretary explains that,
                                                                       allegations are not consistent with my experience with drop
  in a state where "ten counties ... cover more than 1,000 square
                                                                       box security, particularly given the strong voter verification
  miles" and "two-thirds" of counties "cover more than 500
                                                                       procedures that are followed by elections officials throughout
  square miles," many Pennsylvania voters "could be required
                                                                       the country and in Pennsylvania. Specifically, die eligibility
  to drive dozens of miles (and perhaps in excess of 100 miles)
                                                                       and identity of the voter to cast a ballot is examined by an
  ifhe or she wished to deposit his or her mail-in ballot in person
                                                                       election judge who reviews and confirms all the personal
  at the main county board of elections office." [Id. at f 58
                                                                       identity information provided on the outside envelope. Once
  (citing ECF 549-29) ].
                                                                       voter eligibility is confirmed, the ballot is extracted and
                                                                       separated from the outside envelope to ensure the ballot
   *15 In addition to any tangible benefit drop boxes may have
                                                                       remains secret. During this step, election judges confirm
  for voter access and turnout, Secretary Boockvar also states
                                                                       that there is only one ballot in the envelope and checks for
  that drop boxes have a positive impact on voter confidence.




                                                                                                                                    21
    WESTUAW        © 2020 "I homson Reuters. No claim to original U.S. Government Works.
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 61 of 205                                                                   t
                                                                 — (2020)
    Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d
                    ___
             _______
    _______




                                                                          best practices and advice that NVAHI has provided across
    potential defects, such as tears in the ballot.... Regardless
                                                                          jurisdictions." [Id. at 35]. But she also notes that "[b]est
    of the receptacle used for acceptance of the ballot (drop
                                                                          practices will vary by county based on the county's available      :
    box versus USPS mailbox), ballot validation occurs when
                                                                          resources, population, needs, and assessment of risk." [Id. at
    the ballot is received by the county board of elections. The
    validation is the same regardless of how the ballots are              152].

    collected or who delivers the ballot, even where that delivery
                                                                          More generally, Ms. McReynolds argues that "[d]rop-boxes               ,
.   contravenes state law.") ]. . .         .
                                                                          do not create an increased opportunity for fraud" as compared
                                                                          to postal boxes.    [Id.    at ^ 44], She also suggests that
    Defendants and Intervenors also point to several expert
                                                                          Pennsylvania guards against such fraud through other "strong
    reports expressing the view that drop boxes are both low risk
                                                                          voter verification procedures," including "ballot validation
    and beneficial. These experts include:
                                                                          [that] occurs when the ballot is received by the county
                                                                          board of elections" and "[Reconciliation procedures adopted
    Professor Matthew A. Barreto, a Professor of Political
                                                                          by election officials ... [to] protect against the potential
    Science and Chicana/o Studies at UCLA. [ECF 549-7].
                                                                          risk of double voting." [Id. at      46-48], She notes that
    Professor Barreto offers the opinion that ballot drop boxes are
                                                                          "Pennsylvania's balloting system requires that those who
    an important tool in facilitating voting in Black and Latino
                                                                          request a mail-in vote and do not return the ballot (or spoil
    communities. Specifically, he discusses research showing that
                                                                           the mail-in ballot at their polling place), can only vote a
    Black and Latino voters are "particularly concerned about
                                                                           provisional ballot" and "[i]f a mail-in or absentee ballot was
    the USPS delivering their ballots." [Id. at f 22], And he
                                                                           submitted by an individual, their provisional ballot is not
     opines that ballot drop boxes help to reassure these voters that
                                                                           counted." [Id. at f 48].
     their vote will count, because "there is no intermediary step
     between the voters and the county officials who collect the
                                                                           Professor Lorraine C. Minnite, an Associate Professor and
     ballot." [Id. atf 24].
                                                                           Chair of the Department of Public Policy and Administration
                                                                           at Rutgers University-Camden. [ECF 549-10], Professor
      *16  Professor Donald S. Burke, a medical doctor and
                                                                           Minnite opines that "the incidence of voter fraud in
     Distinguished University Professor of Health Science and
                                                                           contemporary U.S. elections is exceedingly rare, including
     Policy, Jonas Salk Chair in Population Health, and Professor
                                                                           the incidence of voter impersonation fraud committed
     ofEpidemiology at the University ofPittsburgh. [ECF 549-8],
                                                                           through the use of mail-in absentee ballots." [Id. at p. 3],
     Professor Burke details the "significant risk of exposure" to
                                                                           In Pennsylvania specifically, she notes that "[i]n the last 20
     COVID- 19 in "enclosed areas like polling places." [Id. at ^
                                                                           years ... there have been fewer than a dozen confirmed cases
     69]. He opines that "depositing a ballot in a mailbox and
                                                                           of fraud involving a handful of absentee ballots, and most
     depositing a ballot in a drop-box are potential methods of
     voting that impart the least health risk to individual voters, and    of them were perpetrated by insiders rather than ordinary
                                                                95].       voters." [Id. at pp. 3-4], As a "point of reference," she notes
     the least public health risk to the community." [Id. at
                                                                           that 1,459,555 mail-in and absentee ballots were cast in
                                                                           Pennsylvania's 2020 primary election alone. [Id. at 4],
     Amber McReynolds, the CEO of the National Vote at Home
     Institute, with 13 years of experience administering elections
                                                                            Professor Robert M. Stein, a Professor of Political Science
     as an Elections Director, Deputy Director, and Operations
                                                                            at Rice University and a fellow in urban politics at the
      Manager for the City and County of Denver, Colorado. [ECF
      549-9], Ms. McReynolds opines that "[b]allot drop-boxes can
                                                                            Baker Institute. [ECF 549-11]. Professor Stein opines that
                                                                            "the Commonwealth's use of drop boxes provides a number
      be an important component of implementing expanded mail-
                                                                            of benefits without increasing the risk of mail-in or absentee
      in voting" that are "generally more secure than putting a
                                                                            voter fraud that existed before drop boxes were implemented
      ballot in post office boxes." [Id. at % 16 (a) ]. She notes that
                                                                            because (manned or unmanned) they are at least as secure
      "[d]rop boxes are managed by election officials ... delivered
                                                                            as U.S. Postal Service ('USPS') mailboxes, which have been
      to election officials more quickly than delivery through the
                                                                            successfully used to return mail-in ballots for decades in
      U.S. postal system, and are secure." [Id.].
                                                                            the Commonwealth and elsewhere around the U.S." [Id. at
                                                                            p. 3]. According to Professor Stein, the use of drop boxes
      Ms. McReynolds also opines that Secretary Boockvar's
                                                                            "has been shown to increase turnout," which he suggests is
      guidance with respect to drop boxes is "consistent with



                                                                                                                                       22
                                                                         ent Works.
        WESTLAW © 2020 Thomson Reuters, No claim to original U.S. Governm
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 62 of 205                                                                  f

Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



particularly important "during a global pandemic and where           dilutive impact of drop boxes, Plaintiffs offer a combination

research has shown that natural and manmade disasters have           of anecdotal and expert evidence.

historically had a depressive effect on voter turnout." [Id. at
p. 4]. Professor Stein notes that "[d]rop boxes are widely           Foremost among this evidence is the expert report of Greg

used across a majority of states as a means to return mail-in        Riddlemoser, the former Director of Elections and General
                                                                     Registrar for Stafford County, Virginia from 2011 until 2019.
ballots" and he is "not aware of any studies or research that
suggest that drop boxes (manned or unmanned) are a source            [ECF 504-19]. According to Mr. Riddlemoser, "voter fraud
                                                                     exists." [Id. at p. 2]. He defines the term "voter fraud" to          >.
for voter fraud." [W.]. Nor is he aware "of any evidence that
drop boxes have been tampered with or led to the destruction         mean any "casting and/or counting of ballots in violation of

of ballots." [Id.].                                                  a state's election code." [Id.]. Examples he gives include:
                                                                     "Voting twice yourself— even if in multiple jurisdictions,"

 *11  Professor Paul Gronke, a Professor of Political                "voting someone else's ballot," and "[ejection officials

Science at Reed College and Director of the Early                    giving ballots to or counting ballots from people who were

Voting Information Center. [ECF 545-7]. Professor Gronke             not entitled to vote for various reasons." [Id. at pp. 2-3], All

recommends that "drop boxes should be provided in                    of these things, he asserts, are "against the law and therefore

every jurisdiction that has        significant (20%     or more)     fraudulent." [Id.]?
percentage[ ] ofvoters casting a ballot by mail, which includes
Pennsylvania" for the general election. [Id. at f 6], He             Mr. Riddlemoser argues that "ballot harvesting" (which is
avers that "[scientific research shows that drop boxes raise         the teim Plaintiffs use to refer to situations in which an
voter turnout and enhance voter confidence in the elections          individual returns the ballots of other people) "persists in
process." [Id. atf 7]. Voters, he explains, "utilize drop boxes      Pennsylvania." [Id. at p. 3]. He points to the following
heavily—forty to seventy percent of voters in vote by mail            evidence to support this opinion:
states and twenty-five percent or more in no-excuse absentee
                                                                        •    Admissions         by   Pennsylvania's   Deputy   Secretary
 states." [Id.]. Professor Gronke further states that he is "not
                                                                             for   Elections     and   Commissions,    Jonathan   Marks,
 aware of any reports that drop boxes are a source for voter
                                                                             that "several Pennsylvania counties permitted ballot
 fraud" despite having "been in use for years all over the
                                                                             harvesting by counting ballots that were delivered in
 country." [Id. at f 8], And he suggests that die use of drop
                                                                             violation of Pennsylvania law" during the recent primary
 boxes is "especially important" in an election "that will be
                                                                             election, [Id.];
 conducted under the cloud of the COVID-19 pandemic, and
 for a state like Pennsylvania that is going to experience an
                                                                        • "[S]everal instances captured by the media where voters
 enormous increase in the number of by-mail ballots cast by
                                                                           in the June 2020 Primary deposited multiple ballots into
 the citizenry of the state." [Id. at^[ 9].
                                                                             unstaffed ballot drop boxes," [Id. at p. 4];

 Based on this evidence, and the purported lack of any contrary          • "Other photographs and video footage of at least one
 evidence showing great risks of fraud associated with the                   county's drop box (Elk County) on Primary Election
 use of drop boxes, Defendants and Intervenors argue that                    day" which "revealed additional instances of third-party
 Pennsylvania's authorization of drop boxes, and the counties'               delivery," [Id.]; and
 specific implementation of them, furthers important state
 interests at little cost to the integrity of the election system.          • "Documents produced by Montgomery County" which
                                                                              "reveal that despite signs warning that ballot harvesting
                                                                              is not permitted, people during the 2020 Primary
                                                                              attempted to deposit into the five drop boxes used by that
 3. Plaintiffs' evidence of the risks of fraud and vote
                                                                              county ballots that were not theirs," [Id.].
 dilution associated with drop boxes.


 Plaintiffs, on the other hand, argue that the drop boxes allow         *18 With respect to the use of "unstaffed" or "unmanned"
                                                                       ballot drop boxes, Mr. Riddlemoser expresses the opinion
 for an unacceptable risk of voter fraud and "illegal delivery
                                                                       that "the use of unmanned drop boxes presents the easiest
  or ballot harvesting" that, when it occurs, will "dilute" the
                                                                       opportunity for voter fraud" and "certain steps must be taken
  votes of all lawful voters who comply with the Election
                                     127-128]. As evidence of the      to make drop boxes 'secure' and 'monitored.' " [Id. at p. 16].
  Code. See, e.g., [ECF 461,



                                                                                                                                     23
   WiSTt AW           © 2020 Thomson Reuters, No claim to original U.S. Government Works.
                   Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 63 of 205
        Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
        ___




                                                                              ballot harvesting by depositing more than one ballot in the

        He states that, to be "secure," drop boxes must be "attended"         drop box[.]" [Id.].

        by "sworn election officials" at all times (i.e., "never left
        unattended at any time they are open for ballot drop-off.").          Beyond Mr. Riddlemoser's expert testimony, Plaintiffs proffer

        [Id. ] . He further suggests that officials stationed at drop boxes   several other pieces of evidence to support their claims

        must be empowered, and required, to "verify the person                that drop boxes pose a dilutive threat to the ballots of
                                                                              lawful voters. Most notably, they present photographs, and      ,
    .   seeking to drop off a ballot is the one who voted it and is
;       not dropping off someone else's ballot." [Id.]. Doing so, he          video stills of, by the Court's count, approximately seven

        says, would, in addition to providing better security, also           individuals returning more than one ballot to drop boxes

        "allow the election official to ask the voter if they followed        in Philadelphia and Elk County (the same photographs

        the instructions they were provided ... and assist them in            referenced by Mr. Riddlemoser). [ECF 504-19, PDF pp.

        doing so to remediate any errors, where possible, before ballot       49-71].

        submission." [Id.].
                                                                               *19 Those photographs depict the following:

        In addition to being "manned," Mr. Riddlemoser suggests
                                                                                 • An unidentified woman holding what appear to be two
        that certain procedures with respect to ballot collection are
                                                                                   ballots at a Philadelphia drop box.
        necessary to ensure the integrity of votes cast in drop boxes.
        For example, he suggests that, at the end of each day, drop
                                                                                                                -    t,    ^

        boxes, which should themselves be "tamperproof," should
        "be verifiably completely emptied into fireproof/tamperproof
        receptacles, which are then sealed and labeled by affidavit as
        to whom, where, when, etc." [Id.] Once sealed, the containers
        "must then be transported by sworn officials in a county
        owned vehicle (preferably marked law enforcement) back
                                                                                                                    at
        to the county board where they are properly receipted and
         safeguarded." [Id.]. Emptied drop boxes should also be sealed
         at the end of each day "such that they are not able to accept
         any additional ballots until they are 'open' again).]" [Id.]. And
        boxes should be "examined to ensure no ballots are in the
         box, that nothing else is inside the box, and that the structural
                                                                                  v:                 gm


                                                                                                       <1*
                                                                                                                          ri- .
         integrity and any security associated with the box remains
         intact." [Id.]. All ofthis, he suggests, should also be "available
         for monitoring by poll watchers." [Id.].
                                                                               hk              ft-

                                                                                  • Instagram user "thefoodiebarrister" posing for a selfie
         According to Mr. Riddlemoser, anything short of these robust
                                                                                    with two ballots in Philadelphia; captioned, in part,
         procedures won't do. In particular, "video cameras would not
                                                                                    "dropping of [sic] my votes in a designated ballot
         prevent anyone from engaging in activity that could or is
                                                                                    drop box."
         designed to spoil the ballots inside the box; such as dumping
         liquids into the box, lighting the ballots on fire by using
         gasoline and matches, or even removing the box itself." [Id.
         at p. 17], Even if the "identity of the person responsible may
         be determined ... the ballots themselves would be destroyed
            sffectively disenfranchising numerous voters." [Id.]. And
         given "recent footage of toppled statues and damage to
         government buildings" in the news, Mr. Riddlemoser finds
         the "forcible removal of ballot drop boxes" to be "a distinct
         possibility." [Id.]. In addition to increasing the risk of ballot
         destruction, Mr. Riddlemoser notes that reliance on video
         cameras would also "not prohibit someone from engaging in




                                                                                                                                         24
           WISTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 64 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
_____




    <               PtMffcfefphift City Hal                                                                    Stag       wmmef
  #
                                          MKmm
                                                      \        m


    -G
                                                                                                mfl
                            at      .*r re""*                                       m
1MM                                 %       *   **'
ili
H
                            I
                            I            Hi

                                                                                                                                            -sS#-
                                                                                                                                                         *
                                                                                                                                             A
                        *                                                                                                                            4

                                                                                                                                                     m
                                                                                                     «»
                                                      ,>                                                                                     \
 hSR


    O Q V                                                      R
    42 iA»
                        Cferwj              *-*i otDpp-.^ §i                     U Kramer Hafpern
    ifiiim « » 0jrwg»wt*4 b*«X
    .©©j&eSsK? mi<»m %*tt
                                     t»* <n h«S-.< cs* Csljr
                                        «© *•>«» 4 « <««* »**©
                                                                       6                                                            1            j




    sirt! ©!>! BU f<M Itll . 1 - - -           ..                    Cory and l voted! I miss my sticker,. If you're using the
    »r*'-M-ia/ti                      my-yer* •»©nVt tswAfi^t        drop box mi Nornstown, walk through the construction
                  rn%4-^rit^iMimfi m-sitHk.mfwrn,                    the building <s open. Closed at noon today but other
                                                                      days open 7am - 8pm through dune 2nd. https;//
                                                                      www.montcopa.org/ArchiveCenterAfiewFile/ltem/
    • A photograph posted to social media showing a hand              5177
         placing two ballots in a drop box; captioned, in part,
         "Cory and I voted!"                                          • A photograph of an unidentified man wearing a
                                                                           "Philadelphia Water" sweater and hat, placing two
                                                                           ballots in a Philadelphia drop box.
                                                                   L £.tj l«*Kh'D'J It'll   I        3u*p-xy   mtru 1.L1UVZV   r«yeouui/a




                                                                                                                                        t




                                                                                                                                             \

                                                                                                                                                     \
                                                                                                                                                         \.~




                                                                                                                                                     %
                                                                                                !-




                                                                                                                                                               25
    WBSTIAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 65 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
__




                                                                        ballots that lacked a completed certification on the
     • Several video stills that, according to Plaintiffs, show         outside of the envelope. [Id. (citation omitted) ].
       voters depositing more than one ballot in an Elk
       County drop box.                                               • The recent guilty plea of the former Judge of Elections
                                                                        in South Philadelphia, Domenick J. DeMuro, to adding
                                                 j   *4                 fraudulent votes to voting machines on election day.

                                                          at
                                                          i       J
                                                                        [ECF 461, J 61]; see United States v. DeMuro, No. 20-
                                                                        cr-112 (ii.lj. Pa. May 21, 2020).                         ,

                                                                      • The 2014 guilty plea of Harmar Township police chief
                                           "*T
                                                                        Richard Allen Toney to illegally soliciting absentee

                ft                                        M             ballots to benefit his wife and her running mate in the
                —                                                       2009 Democratic primary for town council, [ECF 461,
                                                                        1169];


                            "        ¥ .                              • The 2015 guilty plea of Eugene Gallagher for unlawfully

                        «       i.                                      persuading residents and non-residents of Taylor, in
                                                                                       County,    Pennsylvania,   to   register       for
                                           3                            Lackawanna
                                                                        absentee ballots and cast them for him during his
                                                                        councilman candidacy in die November 2013 election,

                                                                        [Id.];

                                                                       *20   • The 1999 indictment of Representative Austin J.
                                           -i                           Murphy in Fayette County for forging absentee ballots
                                                                        for residents of a nursing home and adding his wife as a
In addition to these photographs and video stills, Plaintiffs
                                                                        write-in candidate for township election judge, [Id.]\
also provide a May 24, 2020, email sent by an official
in Montgomery County (which placed security guards to                 • The 1994 Eastern District of Pennsylvania and Third
monitor its drop boxes) observing that security "have fumed
                                                                         Circuit case Marks v. Stinson, which involved an alleged
people away yesterday and today without incident who had
                                                                         incident of extensive absentee ballot fraud by a candidate
ballots other than their own." [ECF 504-28],
                                                                         for the Pennsylvania State Senate, see Marks v. Stinson,
                                                                         19 F.3d 873 (3d Cir. 1994); Marks v. Stinson, No.
Separate and apart from this evidence specific to the use of
                                                                         93-6157, 1994 WL 146113 (E.D. Pa. Apr. 26, 1994),
drop boxes, Plaintiffs and their expert also provide evidence            [ECF 461, K 78]; and
of instances of election fraud, voter fraud, and illegal voting
generally. These include, for example:                                • A report from the bipartisan Commission on Federal
                                                                         Election Reform, chaired by former President Jimmy
     • A case in which a New Jersey court ordered a                      Carter and former Secretary of State James A. Baker
        new municipal election after a city councilman and
                                                                         III, which observed that absentee voting is "the largest
        councilman-elect were charged with fraud involving
                                                                         source of potential voter fraud" and proposed that states
        mail-in ballots. [ECF 504-19, p. 3],
                                                                         "reduce the risks of fraud and abuse in absentee voting
                                                                         by prohibiting 'third-party' organizations, candidates,
      • A New York Post article written by an anonymous
                                                                         and political party activists from handling absentee
        fraudster who claimed to be a "master at fixing mail-in
                                                                         ballots." [ECF 461, ffl[ 66-67, 80],
        ballots" and detailed his methods. [Id.].


      • Philadelphia officials' admission that approximately 40
                                                                      C. Facts relevant to signature comparison.
        people were permitted to vote twice during the 2020
                                                                  Many of the facts relevant to Plaintiffs' signature-comparison
        primary elections. [Id.].
                                                                  claim relate to the verification procedures for mail-in and

      • A YouTube video purporting to show Philadelphia           absentee ballots, on one hand, and those procedures for in-

        election officials approving the counting of mail-in      person voting, on the other. These are described below.




     WISTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works,                                                26
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 66 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                      canvassing the mail-in ballots no earlier than election day. Id.
                                                                      at § 3146.8(g)(l.l).

1. Mail-in and absentee ballot verification.
                                                                      When pre-canvassing and canvassing the mail-in ballots, the
                                                                      county boards of elections must "examine the declaration on
As noted above, Pennsylvania does not distribute unsolicited
                                                                      the [larger] envelope of each ballot ... and shall compare the
mail-in and absentee ballots. Rather, a voter must apply for
                                                                      information thereon with that contained in the ...Voters File."
the ballot (and any voter e^n). [ECF 549-2, f .64] . As part of
                            /,

                                     A           |       '    '   '   Id. at § 3146.8(g)(3). The board shall then verify the "proof
the application for a mail-in ballot, an applicant must provide
                                                                      of identification" and shall determine if "the declaration [on
certain identifying information, including name, date ofbirth,
                                                                      the larger envelope] is sufficient." Id. If the information in the
length of time as a resident of the voting district, voting
                                                                      "Voters File ... verifies [the elector's] right to vote," the ballot
district if known, party choice in the primary, and address
                                                                      shall be counted. Id.
where the ballot should be sent. 25 P.S. § 3150.12(b). In
applying for a mail-in ballot, the applicant must also provide
"proof of identification," which is defined by statute as that
person's driver's license number, last four digits of Social          2. In-person voting verification.
Security number, or another specifically approved form of
                                                                      When a voter decides to vote in-person on election day, rather
identification. [ECF 549-2, % 64; ECF 549-27]; 25 P.S. §
                                                                      than vote by mail, the procedures are different. There is no
2602(z.5)(3). A signature is not mentioned in the definition
                                                                      application to vote in person. Rather, on election day, the in-
of "proof of identification." 25 PS. § 2602(z.5)(3). However,
                                                                      person voter arrives at the polling place and "presents] to
if physically capable, the applicant must sign the application.
                                                                      an election officer proof of identification," which the election
Id. at § 3150.12(c)-(d).
                                                                      officer "shall examine." Id. at § 3050(a). The in-person voter
                                                                      shall then sign a voter's certificate" and give it to "the election
Upon receiving the mail-in ballot application, the county
                                                                      officer in charge of the district register." Id. at § 3050(a.3)
board of elections determines if the applicant is qualified
                                                                      (1). Next, the election officer shall "announce the elector's
by "verifying the proof of identification and comparing the
                                                                      name" and "shall compare the elector's signature on his voter's
information provided on the application with the information
                                                                      certificate with his signature in the district register." Id. at
contained on the applicant's permanent registration card."
                                                                      § 3050(a.3)(2). If the election officer believes the signature
25 P.S. § 3150.12b(a). The county board of elections then
                                                                      to be "genuine," the in-person voter may vote. Id. But if the
either approves the application5 or "immediately" notifies
                                                                      election officer does not deem the signature "authentic," the
the applicant if the application is not approved. Id. at §
                                                                      in-person voter may still cast a provisional ballot and is given
3150.12b(a), (c). Upon approval, the county mails the voter
                                                                      the opportunity to remedy the deficiency. Id.
the mail-in ballot.


 *21 After receiving the ballot, the mail-in voter must "mark
the ballot" with his or her vote, insert the ballot into the          3. The September 11, 2020, and September 28, 2020, sets

"secrecy" envelope, and place the "secrecy" envelope into             of guidance.

a larger envelope. Id. at § 3150.16(a). Then, the voter must
                                                                      In September 2020, Secretary Boockvar issued two new
"fill out, date and sign the declaration printed on [the larger]
                                                                      sets   of guidance      related to   signature    comparisons     of
envelope. [The larger] envelope shall then be securely sealed
                                                                      mail-in and absentee ballots and applications. The first,
and the elector shall send [it] by mail ... or deliver it in person
                                                                      issued   on   September     11,   2020,   was    titled   "Guidance
to said county board of election." Id. The declaration on the
                                                                      Concerning Examination of Absentee and Mail-In Ballot
larger envelope must be signed, unless the voter is physically
                                                                      Return Envelopes." [ECF 504-24]. The guidance stated,
unable to do so. Id. at § 3150.16(a)-(a.l).
                                                                      in relevant part, the "Pennsylvania Election Code does
                                                                      not authorize the county board of elections to set aside
Once the voter mails or delivers the completed mail-in ballot
                                                                      returned absentee or mail-in ballots based solely on signature
to the appropriate county board of elections, the ballot is kept
                                                                      analysis by the county board of elections." [Id. at p. 3]. The
"in sealed or locked containers until they are to be canvassed
                                                                      second set of guidance, issued on September 28, 2020, was
by the county board of elections." Id. at § 3146.8(a). The
                                                                      titled, "Guidance Concerning Civilian Absentee and Mail-
county boards of elections can begin pre-canvassing and



  VVESTLAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   27
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 67 of 205
Donald J, Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



In Ballot Procedures." [ECF 504-25]. This September 28,             to the same signature-comparison requirement as in-person
2020, guidance stated, in relevant part, "The Election Code         voters. [Id. at pp. 13-14].

does not permit county election officials to rej ect applications
or voted ballots based solely on signature analysis. ... No
challenges may be made to mail-in and absentee ballots at
                                                                    4. Secretary Boockvar's King's Bench petition.
any time based on signature analysis." [Id. at p. 9], Thus, as
evidenced by thesp two sets of guidance, Secretary Boockvar ;       In light of this case and the parties' disagreement over

advised the county boards of elections not to engage in a           whether the Election Code mandates signature comparison
signature-comparison analysis ofvoters' signatures on ballots       for mail-in ballots, Secretary Boockvar filed a "King's Bench"
and applications for ballots.                                       petition with the Pennsylvania Supreme Court on October 4,
                                                                    2020. In that petition, she asked the Pennsylvania Supreme
 *22 Most of the counties intend to follow the Secretary's          Court to exercise its extraordinary jurisdiction, in light of

guidance and will not compare signatures on mail-in ballots         the impending election, to clarify whether the Election Code
and applications for the upcoming general election. E.g.,           mandates signature comparison of mail-in and absentee

[ECF 504-1], A few counties, however, stated their intent to        ballots and applications. [ECF 556, p. 11; ECF 557],

not comply with the guidance, and instead would compare
and verify the authenticity of signatures. E.g., [id. (noting the   Qn October 7, 2020, several groups, including Donald J.

counties of Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan,     Trump for President, Inc. and the Republican National
Susquehanna, and Wyoming, as not intending to follow                Committee—who are Plaintiffs in this case—moved to

Secretary Boockvar's guidance to not compare signatures) ] .        intervene as Respondents in the Pennsylvania Supreme Court

                                                                    case. [ECF 571-1], The Pennsylvania Supreme Court has not
According to Defendants, there are valid reasons to not             yet decided the motion to intervene or whether to accept the

require signature comparisons for mail-in and absentee              case. The petition remains pending,

ballots. For example, Secretary Boockvar notes that signature
verification is a technical practice, and election officers are
not "handwriting experts." [ECF 549-2, p. 19, f 68], Secretary         D. Facts relevant to poll-watcher claims.

Boockvar also notes that voters' signatures can change              The position of "poll watcher" is a creation of state statute.

over time, and various medical conditions {e.g., arthritis)         See 25 P.S. § 2687. As such, the Election Code defines how a

can impact a person's signature. [Id.] Defendants' expert,          poll watcher may be appointed, what a poll watcher may do,

Amber McReynolds, also finds that "signature verification"          and where a poll watcher may serve.

involves "inherent subjectivity." [ECF 549-9, p. 20, f 64],
Ms. McReynolds further notes the "inherent variability of
individuals' signatures over time." [Id.] And according to          1. The county-residency requirement for poll watchers.
Secretary Boockvar, these are just some reasons Pennsylvania
implements verification procedures other than signature              *23 The Election Code permits candidates to appoint two
comparisons for mail-in voters, who, unlike in-person voters,       poll watchers for each election district. 25 P.S. § 2687(a). The
are not present when their signature would be verified. [ECF        Election Code permits political parties and bodies to appoint

549-2, p. 20,1169],                                                 three poll watchers for each election district. Id.


Plaintiffs' expert, Greg Riddlemoser, on the other hand, states     For many years, the Pennsylvania Election Code required
that signature comparison is "a crucial security aspect ofvote-     that poll watchers serve only within their "election district,"
by-mail" and failing to verify signatures on mail-in ballots        which the Code defines as "a district, division or precinct, ...
would "undermine voter confidence and would increase the            within which all qualified electors vote at one polling place."
possibility of voter fraud." [ECF 504-19, pp. 10-11]. Mr.            25 P.S. § 2687(b) (eff. to May 15, 2002) (watchers "shall
Riddlemoser asserts that Secretary Boockvar's September              serve in only one district and must be qualified registered
 11, 2020, and September 28, 2020, guidance "encourage,              electors of the municipality or township in which the district
rather than prevent, voter fraud." [Id. at p. 12]. As such, Mr.      where they are authorized to act is located"); 25 P.S. §
Riddlemoser explains that mail-in voters should be subject           2602(g). Thus, originally, poll watching was confined to a




  WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            28
                Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 68 of 205
    Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
    _____




    more limited geographic reach than one's county, as counties       of returns of any primary or election and recount of ballots
    are themselves made up of many election districts.                 or recanvass of voting machines under" the Code. 25 P.S.
                                                                       § 2650. Additionally, one poll watcher for each candidate,

    Then, in 2004, the General Assembly amended the relevant           political party, or political body may "be present in the polling

    poll-watcher statute to provide that a poll watcher "shall         place ... from the time that the election officers meet prior to

    be authorized to serve in the election district for which the      the opening of the polls ... until the time that the counting of

,   watcher was appointed and, when the watcher is not serving         votes is complete and the district register and voting check list

    in the election district for which the watcher was appointed, in   is locked and sealed." 25 P.S. § 2687(b).
    any other election district in the county in which the watcher
    is a qualified registered elector." 25 P.S. § 2687(b) (eff. Oct.    *24   During this time, poll watchers may raise objections

    8, 2004).                                                          to "challenge any person making application to vote." Id.
                                                                       Poll watchers also may raise challenges regarding the voters'

    This county-residency requirement is in line with (or is, in       identity, continued residence in the election district, or

    some cases, more permissive than) the laws of at least eight       registration status. 25 P.S. § 3050(d).

    other states, which similarly require prospective poll watchers
    to reside in the county in which they wish to serve as a           Although Pennsylvania has historically allowed absentee

    watcher or (similar to the pre-2004 Pennsylvania statute) limit    ballots to be returned by U.S. Postal Service or by in-person

    poll watchers to a sub-division of the county. See, e.g., Fla.     delivery to a county board of elections office, the Election

    Stat. Ann. § 101.131(1) (Florida); Ind. Code Ann. § 3-6-8-2.5      Code does not provide (and has never provided for) any right

    (Indiana); Ky. Rev. Stat. Ann. § 117.315(1) (Kentucky); N.Y.       to have poll watchers in locations where absentee voters fill

    Elec. Law § 8-500(5) (New York); N.C. Gen. Stat Ann. §             out their ballots (which may include their home, office, or

    163-45(a) (North Carolina); Tex. Elec. Code Ann. § 33.031(a)       myriad other locations), nor where those votes are mailed

    (Texas); S.C. Code Ann. § 7-13-860 (South Carolina); Wyo.          (which may include their own mailbox, an official U.S. Postal

    Stat. Ann. § 22-15-109(b) (Wyoming). However, at least one         Service collection box, a work mailroom, or other places

    state (West Virginia) does not provide for poll watchers at all.   U.S. Postal Service mail is collected), nor at county board of

    See W. Va. Code Ann. § 3-1-37; W. Va. Code Ann. § 3-1-41           elections offices. [ECF 549-2, ^flf 86-90],


    The General Assembly has not amended the poll-watcher              Before Act 77, absentee ballots were held in election districts

    statute since 2004, even though some lawmakers have                rather than centralized at the county board of elections. See

    advocated for the repeal of the residency requirement. See         25 P.S. § 3146.8 (eff. Mar. 14, 2012 to Oct. 30, 2019) ("In

    Cortes, 218 F. Supp. 3d at 402 (observing that legislative         all election districts in which electronic voting systems are

    efforts to repeal the poll-watcher residency requirement have      used, absentee ballots shall be opened at the election district,

    been unsuccessful).                                                checked for write-in votes in accordance with section 1113-
                                                                       A and then either hand-counted or counted by means of the

    As part of its September 1 7, 2020, decision, the Pennsylvania     automatic tabulation equipment, whatever the case may be.").

    Supreme Court found that the county-residency requirement
    does not violate the U.S. or Pennsylvania constitutions.           At such time (again, before Act 77), poll workers opened

    Boockvar,       A.3d at       -, 2020 WL 5554644, at *31.          those absentee ballots at each polling place after the close of
                                                                       the polls. Id. ("Except as provided in section 1302.1(a.2), the
                                                                        county board of elections shall then distribute the absentee
                                                                       ballots, unopened, to the absentee voter's respective election
    2. Where and when poll watchers can be present during
                                                                        district concurrently with the distribution ofthe other election
    the election.
                                                                        supplies. Absentee ballots shall be canvassed immediately
                                                                        and continuously without interruption until completed after
     The Pennsylvania Election Code sets forth the rales for where
                                                                        the close of the polls on the day ofthe election in each election
     and when poll watchers are permitted to be present.
                                                                        district. The results of the canvass ofthe absentee ballots shall
                                                                        then be included in and returned to the county board with the
     The Election Code provides that poll watchers may be
                                                                        returns of that district." (footnote omitted)).
    present "at any public session or sessions of the county
     board of elections, and at any computation and canvassing




      WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              29
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 69 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —- (2020)




With the enactment of Act 77, processing and counting of             are not authorized to be present in those places. [ECF 573-1,

mail-in and absentee ballots is now centralized in each county       p. 12 ("It is clear from a reading of the above sections [of the
board of elections, with all mail-in and absentee ballots in         Election Code] that the satellite offices where these activities,
such county held and counted at the county board of elections        and only these activities, occur are true 'offices of the Board

(or such other site as the county board may choose) without          of Elections' and are not polling places, nor public sessions

regard to which election district those ballots originated from.     of the Board of Elections, at which watchers have a right to

25 P.S. § 3 146.8(a) (eff. Mar. 27, 2020); [ECF 549-2, 1 81].        be present under the Election Code.") ]. Immediately after "I
                                                                     issuance of this decision, the Trump Campaign filed a notice '

Under Act 12, comities are permitted to "pre-canvass" mail-in        of appeal, indicating its intention to appeal the decision to

or absentee ballots received before Election Day beginning at        the Commonwealth Court of Pennsylvania. Having just been

7:00 a.m. on Election Day. 25 P.S. § 3146.8(g)(l.l). Counties        noticed, that appeal remains in its infancy as of the date of
are further permitted to "canvass" ballots received after that       this Opinion.                                                        ,

time beginning "no earlier than the close of the polls on the
day of the election and no later than the third day following
the election." Id. § 3146.8(g)(2).
                                                                     3. Plaintiffs' efforts to recruit poll watchers for the
                                                                     upcoming general election.
The Election Code permits "[o]ne authorized representative
of each candidate" and "one representative from each political       In order to become a certified poll watcher, a candidate must
party" to "remain in the room in which the absentee ballots          meet certain criteria. [ECF 504-20, f 9] . That is, a poll watcher
and mail-in ballots are pre-canvassed." 25 P.S. § 3146.8(g)          needs to be "willing to accept token remuneration, which is
(1.1). Similarly, during canvassing, the Election Code permits       capped at $120 under Pennsylvania state law" and must be
"[o]ne authorized representative of each candidate" and "one         able to take off work or otherwise make arrangements to be at
representative from each political party" to "remain in the          the polling place during its open hours on Election Day, which
room in which the absentee ballots and mail-in ballots are           can mean working more than 14 hours in a single day. [Jd.].
canvassed." 25 P.S. § 3146.8(g)(2).

                                                                     The Pennsylvania Director for Election Day Operations
 *25 The Election Code provisions pertaining to the "pre-            for the Trump Campaign, James J. Fitzpatrick, stated that
canvass" and "canvass" do not make any separate reference            the Trump Campaign wants to recruit poll watchers for
to poll watchers, instead referring only to the "authorized          every county in Pennsylvania. [ECF 504-2, If 30], To that
representatives" of parties and candidates. See 25 P.S. §            end, the RNC and the Trump Campaign have initiated
3146.8.                                                              poll-watcher recruitment efforts for the general election by
                                                                     using a website calledDefendYourBallot.com. [ECF 528-14,
On October 6, 2020, Secretary Boockvar issued guidance               265:2-15, 326:14-329-7], That website permits qualified
concerning poll watchers and authorized representatives.             electors to volunteer to be a poll watcher. [Id.]. In addition,
[ECF 571-1]. The guidance states that poll watchers "have            Plaintiffs have called qualified individuals to volunteer
no legal right to observe or be present at ... ballot return         to be poll watchers, and worked with county chairs and
sites," such as drop-box locations. [ECF 571-1, Ex. E,               conservative activists to identify potential poll watchers. [Id.].
p. 5]. The guidance also states that while a candidate's
authorized representative may be present when mail-in ballots        Despite these efforts, the Trump Campaign claims it "is
are opened (including during pre-canvass and canvass), the           concerned that due to the residency restriction, it will not have
representative cannot challenge those ballots. [Id. at Ex. E, p.     enough poll watchers in certain counties." [ECF 504-2, If 25],
4].                                                                  Mi". Fitzpatrick, however, could not identify a specific county
                                                                     where the Trump Campaign has been unable to obtain full
On October 9, 2020, in a separate lawsuit brought by                 coverage ofpoll watchers or any county where they have tried
the Trump Campaign in the Philadelphia County Court of               and failed to recruit poll watchers for the General Election.
Common Pleas, the state court there confirmed Secretary               [ECF 528-14, 261:21-262:3, 263:8-19, 265:2-266:3],
Boockvar's    guidance.   Specifically,   the   state   court held
that satellite ballot-collection locations, such as drop-box          *26 In his declaration, Representative Reschenthaler shared
locations, are not "polling places," and therefore poll watchers     Mr. Fitzpatrick's concern, stating that he does not believe that




  WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               30
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 70 of 205
 Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                        267:23-268:1], For example, the Tramp Campaign utilized at
 he will "be able to recruit enough volunteers from Greene
                                                                        least two Democrats among the poll watchers it registered in
 County to watch the necessary polls in Greene County." [ECF
, 504-6, f 12]. But Representative Reschenthaler did not                the primary. [ECF 528-15, P001648].

  provide any information regarding his efforts to recruit poll
 watchers to date, or what he plans to do in the future to attempt
 to address his concern. See generally [id.].                           4. Rationale for the county-residency requirement.
                                                                                                                    «•

 Representative Kelly stated in his declaration that he was             Defendants have advanced several reasons to explain the
  "likely to have difficulty getting enough poll watchers from          rationale behind county-residency requirement for poll
  within Erie County to watch all polls within that county on           watchers.

  election day." [ECF 504-5, K 16]. Representative Kelly never
  detailed his efforts (e.g., the outreach he tried, prospective        Secretary Boockvar has submitted a declaration, in which
  candidates he unsuccessfully recruited, and the like), and he         she has set forth the reasons for and interests supporting

  never explained why those efforts aren't likely to succeed in         the county-residency requirement. Secretary Boockvar states
  the future. See generally [id.].                                      that the residency requirement "aligns with Pennsylvania's
                                                                        county-based election scheme[.]" [ECF 549-2, p. 22,        77].

  In his declaration, Representative Thompson only stated that          "By restricting poll watchers' service to the counties in which

  based on his experience, "parties and campaigns cannot                they actually reside, the law ensures that poll watchers should
  always find enough volunteers to serve as poll watchers in            have some degree of familiarity with the voters they are
                                                                         observing in a given election district." [Id. at p. 22,   78].
  each precinct." [ECF 504-4, f 20],


  According to statistics collected and disseminated by the               *27 In a similar vein, Intervenors' expert, Dr. Barreto, in his
  Pennsylvania Department of State, there is a gap between the           report, states that, voters are more likely to be comfortable

  number of voters registered as Democrats and Republicans               with poll watchers that "they know" and are "familiar with ...
  in some Pennsylvania counties. [ECF 504-34], Plaintiffs'               from their community." [ECF 524-1, p. 14, f 40]. That's

  expert, Professor Lockerbie, believes this puts the party with         because when poll watchers come from the community, "there
  less than a majority of voters in that county at a disadvantage        is increased trust in government, faith in elections, and voter

  in recruiting poll watchers. [ECF 504-20, f 15], However,              turnout[.]" [Id.].

  despite this disadvantage, Professor Lockerbie states that "the
  Democratic and Republican parties might be able to meet the            At his deposition, Representative Kelly agreed with this
  relevant criteria and recruit a sufficient population ofqualified      idea: "Yeah, I think - again, depending how die districts

   poll watchers who meet the residency requirement ]." [Id. at          are established, I think people are probably even more

   116].                                                                 comfortable with people that they - that they know and they
                                                                         recognize from their area." [ECF 524-23, 111:21-25],

   Additionally, Professor Lockerbie finds the gap in registered
   voters in various counties to be especially problematic for
   minor political parties. [Id. at f 16], As just one example,
                                                                         LEGAL STANDARD
   according to Professor Lockerbie, even if one were to assume
   that all third-party voters were members of the same minor             Summary judgment is appropriate "if the movant shows that
   party, then in Philadelphia County it would require "every 7th         there is no genuine dispute as to any material fact and the
   registrant" to be a poll watcher in order for the third party to       movant is entitled to judgment as a matter oflaw. "Fed. R. Civ.
   have a poll watcher observing each precinct." [Id.].                   P. 56(a). At summary judgment, the Court must ask whether
                                                                          the evidence presents "a sufficient disagreement to require
   Professor Lockerbie believes that disruptions to public                submission to the juiy or whether it is so one-sided that one
   life caused by the COVID-19 pandemic "magnified" the                   party must prevail as a matter of law." Anderson v. Liberty
   difficulties in securing sufficient poll watchers. [Id. at T[ 10].     Lobby, Inc. , 477 U.S. 242, 25 1 -52, 106S.Ct. 2505,91 L.Ed.2d
                                                                          202 (1986). In making that determination, the Court must
   Nothing in the Election Code limits parties from recruiting            "consider all evidence in the light most favorable to the party
   only registered voters from their own party. [ECF 528-14,



                                                                                                                                          31
     WESTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 71 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



opposing the motion." A. W. v. Jersey City Pub. 1S,c/js.,486F.3d    vote, and if they do, the burden is slight and outweighed

791,794 (3d Cir. 2007).                                             by the Commonwealth's interests—interests inherent in the
                                                                    Commonwealth's other various procedures to police fraud, as

 [1]   [2]   The summary-judgment stage "is essentially 'put up     well as its overall election scheme,
or shut up ' time for the non-moving party," which "must rebut
the motion with facts in the record and cannot rest solely on        *28 Finally, because the Court will be dismissing all federal-

assertions made in the pleadings, legal memoranda, or oral          constitutional claims,, it will decline to exercise supplemental

argument." Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195,       jurisdiction over any of the state-constitutional claims and,

201 (3d Cir. 2006). If the non-moving party "fails to make          will thus dismiss those claims without prejudice.

a showing sufficient to establish the existence of an element
essential to that party's case, and on which that party will
bear the burden at trial," summary judgment is warranted.             Defendants procedural and jurisdictional challenges.
Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548,        At the outset> Defendants and Interveners raise a number of
                                                                    jurisdictional, justiciability, and procedural arguments, which .
91 L.Ed.2d 265 (1986).
                                                                    they assert preclude review of the merits of Plaintiffs' claims.

 [3] "The rule is no different where there are cross-motions        Specifically, they assert (1) the claims are not ripe and are
for summary judgment." Lawrence v. City of Philadelphia,            moot> (2) there is a lack of evidence a8ainst certain county
527 F.3d 299, 310 (3d Cir. 2008). The parties' filing of            boards, and those boards are not otherwise necessary parties,
cross-motions "does not constitute an agreement that if one         and ^ Plaintiffs lack standing. The Court addresses each
is rejected the other is necessarily justified[.]" Id. But the      argument, in turn.
Court may "resolve cross-motions for summary judgment
concurrently." Hawkins v. Switchback MX, LLC, 339 F. Supp.
                                                                       A. Plaintiffs' claims are ripe and not moot.
3d 543, 547 (W.D. Pa. 2018). When doing so, the Court views
                                                                    Several Defendants have argued that Plaintiffs' claims in the
the evidence "in the light most favorable to the non-moving
                                                                    Second Amended Complaint are not ripe and are moot. The
party with respect to each motion." Id.
                                                                    Court disagrees.




DISCUSSION & ANALYSIS
                                                                    1. Plaintiffs' claims are ripe.

Plaintiffs, Defendants, and Intervenors all cross-move for                                [7]   The ripeness doctrine seeks to "prevent the
                                                                     [4]    [5]    [6]
summary judgment on all three of Plaintiffs' remaining
                                                                    courts, through the avoidance ofpremature adjudication, from
claims, which the Court refers to, in the short-hand, as (1) the
                                                                    entangling themselves in abstract disagreements." Artway
drop-box claim, (2) the signature-comparison claim, and (3)
                                                                    v. Attorney Gen. of N.J. , 81 F.3d 1235, 1246-47 (3d Cir.
the poll-watching claim. The common constitutional theory
                                                                     1996) (cleaned up). The ripeness inquiry involves various
behind each of these claims is vote dilution. Absent the
                                                                    considerations including whether there is a "sufficiently
security measures that Plaintiffs seek, they fear that others
                                                                     adversarial posture," the facts are "sufficiently developed,"
will commit voter fraud, which will, in turn, dilute their
                                                                    and a party is "genuinely aggrieved." Peachlum v. City of
lawfully cast votes. They assert that this violates the federal
                                                                     York, 333 F.3d 429, 433-34 (3d Cir. 2003). Ripeness requires
and Pennsylvania constitutions.
                                                                     the case to "have taken on fixed and final shape so that a court
                                                                     can see what legal issues it is deciding, what effect its decision
The Court will address only the federal-constitutional claims.
                                                                     will have on the adversaries, and some useful purpose to
For the reasons that follow, the Court finds that Plaintiffs lack
                                                                     be achieved in deciding them." Wyatt, Virgin Islands, Inc. v.
standing to bring their federal-constitutional claims because
                                                                     Gov't of the Virgin Islands, 385 F.3d 801, 806 (3d Cir. 2004)
Plaintiffs' injury of vote dilution is not "concrete" for Article
                                                                     (quoting Pub. Serv. Comm 'n of Utah v. Wycoff Co., 344 U.S.
 III purposes.
                                                                     237, 244, 73 S.Ct. 236, 97 L.Ed. 291 (1952)). "A dispute is
                                                                     not ripe for judicial determination if it rests upon contingent
 But even     assuming Plaintiffs had standing,       the Court
                                                                     future events that may not occur as anticipated, or indeed may
 also concludes that Defendants' regulations, conduct, and
                                                                     not occur at all." Id.
 election guidance here do not infringe on any right to




                                                                                                                                   32
   WISTIAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 72 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d              (2020)




[8]    Ultimately, "[rjipeness involves weighing two factors:         and can adequately address the remaining legal questions that
(1)    the   hardship   to   the   parties   of withholding   court   predominate this lawsuit. As such, the Court finds Plaintiffs'

consideration; and (2) the fitness of the issues for judicial         claims fit for judicial review.
review." Artway, 81 F.3d at 1247. Unlike standing, ripeness
is assessed at the time of the court's decision (rather than the      Thus, Plaintiffs' claims arc presently ripe.

time the complaint was filed). See Blanchette v. Connecticut
General Ins. Corp., 419 U.S. 102, 139-40, 95 S.Ct. 335, 42.
L.Ed.2d 320 (1974).
                                                                      2. Plaihtiffs' claims are not moot.


 [9]    The Court finds that Plaintiffs' claims are ripe. Applying    Some Defendants also assert that Plaintiffs' claims are moot
the two-factor test here, the Court first concludes that the          because Plaintiffs reference allegations of harm that occurred
parties would face significant hardship if the Court were to          during the primary election,       and since then, Secretary        :
hold that the case was unripe (assuming it was otherwise              Boockvar has issued new guidance and the Pennsylvania
justiciable). The general election is less than one month away,       Supreme Court has interpreted the Election Code to clarify
and Plaintiffs assert claims that could significantly affect          several ambiguities. The Court, however, concludes that
the implementation of Pennsylvania's electoral procedures.            Plaintiffs' remaining claims are not moot.
Further, if the Court were to find that Plaintiffs' claims
were not ripe, Plaintiffs would be burdened. This is because           [10]    [11]     [12]   Mootness stems from the same principle as
Plaintiffs would then have to either wait until after the election    ripeness, but is stated in the inverse: courts "lack jurisdiction
occurred—and thus after the alleged harms occurred—or                 when 'the issues presented are no longer 'live' or the parties
Plaintiffs would have to bring suit on the very eve of the            lack a legally cognizable interest in the outcome.' " Merle
election, and thus there would be insufficient time for the           v. U.S., 351 F.3d 92, 94 (3d Cir. 2003) (quoting Powell v.
Court to address the issues. This hardship makes judicial             McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d
review at this time appropriate. The first factor is met.             491 (1969)). Like ripeness and unlike standing, mootness is
                                                                      determined at the time of the court's decision (rather than at
 *29     Some Defendants argue that because some of the               the time the complaint is filed). See U.S. Parole Commission
Secretary's guidance was issued after the 2020 primary                v, Geraghty, 445 U.S. 388, 397, 100 S.Ct. 1202, 63 L.Ed.2d
election, Plaintiffs' claims that rely on such guidance are not       479 (1980). When assessing mootness, the Court may assume
ripe because the guidance has not been implemented in an              (for purposes of the mootness analysis) that standing exists.
election yet. The Court disagrees. Both the allegations in the        Friends of the Earth, Inc. v. Laidlaw Envtl. Sei-vs., 528 U.S.
Second Amended Complaint, and the evidence presented on               167, 180, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (citation
summary judgment, reveal that the guidance issued after the           omitted).
primary election will apply to the upcoming general election.

This is sufficient to make this a properly ripe controversy.6          *30    [13]    Here, the Court finds that Plaintiffs' claims are
                                                                      not moot, as the claims Plaintiffs are proceeding with are

The second factor the Court must consider in determining              "live." First, Plaintiffs' claims are based on guidance that

ripeness is "the fitness of the issues for judicial review."          issued after the primary election and are to be applied in the

Artway, 81 F.3d at 1247. "The principal consideration [for this       upcoming general election. As such, the harms alleged are

factor] is whether the record is factually adequate to enable the     not solely dependent on the already-passed primary election.

court to make the necessary legal determinations. The more             Second, Defendants, by and large, have made clear that

that the question presented is purely one of law, and the less        they intend to abide by guidance that Plaintiffs assert is

that additional facts will aid the court in its inquiry, the more     unlawful or unconstitutional. Third, Plaintiffs sufficiently

likely the issue is to be ripe, and vice-versa." Id. at 1249.          show that certain Defendants intend to engage in the conduct
                                                                       (e.g., use unmanned drop-boxes) that Plaintiffs say infringes

Under this framework, the Court concludes that the issues              their constitutional rights. Thus, these issues are presently

 are fit for review. The parties have engaged in extensive             "live" and are not affected by the completion of the primary
                                                                                n                <

 discovery, creating a developed factual record for the Court          election. Plaintiffs' claims are not moot.
 to review. Further, as shown below, the Court finds it can
 assess Plaintiffs' claims based on the current factual record



                                                                                                                                   33
  WISTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 73 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
_____




                                                                     county boards engage in unconstitutional conduct, the Court
                                                                     would not be able to remedy the violation by enjoining only
3. All named Defendants are necessary parties to this                                      9
                                                                     Secretary Boockvar.
lawsuit.


 [14]   Many of the county boards of elections that are              To grant Plaintiffs relief, if warranted, the Court would need

Defendants in this case argue that the claims against them           to enter an order affecting all county boards of elections—

should be dismissed because Plaintiffs did not specifically          which the Court could not do if some county boards were

allege or prove sufficient violative facts against them.             not joined in this case. Otherwise, the Court could only

Plaintiffs argue in response that all county boards have been        enjoin violative conduct in some counties but not others.

joined because they are necessary parties, and the Court             As a result, inconsistent rules and procedures would be in

cannot afford relief without their presence in this case. The        effect throughout the Commonwealth. While some counties

Court agrees with Plaintiffs, and declines to dismiss the            can pledge to follow orders issued by this Court, the judicial

county boards from the case. They are necessaiy parties.             system cannot rely on pledges and promises, regardless of
                                                                     the county boards' good intent. The only way to ensure that

Federal Rule of Civil Procedure 19(a) states that a party is         any illegal or unconstitutional conduct is uniformly remedied,

a necessary party that must be joined in the lawsuit if, "in         permanently, is to include all county boards in this case.

that [party's] absence, the court cannot accord complete relief
among existing parties." Fed. R. Civ. P. 19(a)(1)(A).                Thus, because the county boards are necessary parties, the
                                                                     Court cannot dismiss them.

Here, if the county boards were not named defendants in
this case, the Court would not be able to provide Plaintiffs
complete relief should Plaintiffs prove their case. That's
                                                                     4. Plaintiffs lack Article III standing to raise their claims
because the Court could not enjoin the county boards if
                                                                     of vote dilution because they cannot establish a "concrete"
they were not parties. See Fed. R. Civ. P. 65(d)(2).      This is    injury-in-fact.
important because each individual county board of elections
manages the electoral process within its county lines. As            While Plaintiffs can clear the foregoing procedural hurdles,

one court previously summarized, "Election procedures and             they cannot clear the final one—Article III standing.

processes are managed by each ofthe Commonwealth's sixty-
                                                                       [15]   Federal   courts   must    determine    that    they    have
seven counties. Each county has a board of elections, which
 oversees the conduct of all elections within the county."           jurisdiction before proceeding to the merits of any claim.

 Cortes, 21 8 F. Supp. 3d at 403 (citing 25 P.S. § 2641(a)). "The     Steel Co. v. Citizens for Better Env't, 523 U.S. 83, 94-95,

 county board of elections selects, fixes and at times alters the     118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). Article III of

 polling locations ofnew election districts. Individual counties      the Constitution limits the jurisdiction of federal courts to

 are also tasked with the preservation of all ballots cast in that    "Cases" and "Controversies." One component of the case-

 county, and have the authority to investigate fraud and report       or-controversy requirement is standing, which requires a

 irregularities or any other issues to the district attomey[.]"       plaintiff to demonstrate the now-familiar elements of (1)

 Id. (citing 25 P.S. §§ 2726, 2649, and 2642). The county             injury in fact, (2) causation, and (3) redressability. See Lujan v.

 boards of elections may also make rules and regulations "as          Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130,

 they may deem necessary for the guidance of voting machine           119 L.Ed.2d 351 (1992).

 custodians, elections officers and electors." 25 P.S. § 2642(f).
                                                                       ]16]   Standing is particularly important in the context of

  *31 Indeed, Defendants' own arguments suggest that they             election-law cases, including a case like this one, that

 must be joined in this case. As just one example, a handful          challenge the laws, regulations, and guidance issued by

 of counties assert in their summary-judgment brief that the          elected and appointed state officials through the democratic

 "[Election] Code permits Boards to exercise discretion in            processes. As the Supreme Court has explained, the standing

 certain areas when administering elections, to administer the        "doctrine developed in our case law to ensure that federal

 election in a manner that is both legally-compliant and meets        courts do not exceed their authority as it has been traditionally
                                                                      understood." Spokeo, Inc. v. Robins,             U.S.          -, 136
 the unique needs of each County's citizens." [ECF 518, p.
 6], Thus, because of each county's discretionary authority, if       S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016) (cleaned up).



                                                                                                                                       34
   WESTIAVY       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 74 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




The doctrine "limits the categoiy of litigants empowered to         With respect to injury-in-fact, the Supreme Court has made

maintain a lawsuit in federal court to seek redress for a legal     clear that an injury, must be "concrete" and "particularized."

wrong." Id. In this way, "Article III standing serves to prevent    See Spokeo, 136 S. Ct. at 1548. Defendants argue that the

the judicial process from being used to usurp the powers ofthe      claimed injury of vote dilution caused by possible voter fraud

political branches." Id. Nowhere is that concern more acute         here is too speculative to be concrete. The Court agrees.

than in a case that challenges a state's exercise of its core
constitutional authority tp regulate the most deeply political      To establish a "concrete" injury, Plaintiffs rely on a chain

arena of all—elections.          ,                                  of theoretical events. They first argue that Defendants' lack
                                                                    of election safeguards (poll watchers, drop-box guards, and

 *32    [17]    Here, Defendants and Interveners claim that         signature-comparison procedures) creates a risk ofvoter fraud

Plaintiffs lack standing, largely arguing that Plaintiffs' injury   or illegal voting. See [ECF 461,        230-31, 240, 256], That

is too speculative. [ECF 547, pp. 43-50], The Court agrees and      risk, they say, will lead to potential fraudsters committing

finds that Plaintiffs lack Article III standing for this reason.    voter fraud or ballot destruction. [Id.]. And if that happens,
                                                                    each vote cast in contravention of the Election Code will, in

Initially, to frame the standing inquiry, understanding the         Plaintiffs' view, dilute Plaintiffs' lawfully cast votes, resulting

specific claims at issue is important. As discussed above,          in a constitutional violation.

there are essentially three claims remaining in this case: (1)
a challenge to Secretary Boockvar's guidance that does not          The problem with this theory of harm is that this fraud hasn't

require all drop boxes to have manned security personnel; (2)       yet occurred, and there is insufficient evidence that the harm

a challenge to Secretary Boockvar's guidance that counties          is "certainly impending."

should not perform a signature comparison for mail-in ballots;
and (3) a challenge to Pennsylvania's county-residency              To be clear, Plaintiffs need not establish actual fraud at

restriction for poll-watchers. See [ECF 509, pp. 4-5], The          this stage; but they must establish that fraud is "certainly

theory behind all of these claims and the asserted injury is        impending," and not just a "possible future injury." See

one of vote dilution due to the heightened risk of fraud; that      Clapper, 568 U.S. at 409, 133 S.Ct. 1138 ("Thus, we have

is, without the above measures in place, there is an imminent       repeatedly reiterated that threatened injury must be certainly

risk of voter fraud (primarily by mail-in voters); and if that      impending to constitute injury in fact, and that allegations of

fraud occurs, it will dilute the votes of many of Plaintiffs,       possible future injury are not sufficient.") (cleaned up).

who intend to vote in person in the upcoming election. [ECF
551, p. 12 ("As qualified electors who will be voting in the         *33 This case is well past the pleading stage. Extensive fact

November election, Plaintiffs will suffer an injury through         and expert discovery are complete. [ECF 462]. Nearly 300

their non-equal treatment and/or the dilution or debasement         exhibits have been submitted on cross-motions for summary

of their legitimately case votes by absentee and mail-in votes      judgment (including 68 by Plaintiffs alone). Plaintiffs bear

that have not been properly verified by matching the voters'        the burden of proof on this issue, and unlike on a motion

signatures on then applications and ballots to the permanent        to dismiss, on summary judgment, they must come forward

voter registration record and/or that have been improperly          with proof of injury, taken as true, that will prove standing,

 delivered by others to drop boxes or other mobile collection        including a concrete injury-in-fact. See Lujan, 504 U.S. at

 sites in manners that are different[ ] from those offered or        561, 112 S.Ct. 2130 (1992) ("At the pleading stage, general

being used in their counties of residence.") ].                      factual allegations of injury resulting from the defendant's
                                                                     conduct may suffice ... In response to a summary judgment

 Turning to the familiar elements of Article III standing,           motion, however, the plaintiff can no longer rest on such mere

 the first and, in the Supreme Court's estimation, "foremost"        allegations, but must set forth by affidavit or other evidence

 element—injury-in-fact—is dispositive. See Gill v. Whitford,        specific facts ... which for purposes of the summary judgment

       U.S.       -, 138 S. Ct. 1916, 1929, 201 L.Ed.2d 313          motion will be taken to be true.") (cleaned up).

 (2018). Specifically, the Court finds that Plaintiffs' theory of
 vote dilution, based on the evidence presented, is insufficient     Based on the evidence presented by Plaintiffs, accepted as

 to establish standing because Plaintiffs' injury-in-fact is not     true, Plaintiffs have only proven the "possibility of future

 sufficiently "concrete."                                            injury" based on a series of speculative events—which falls
                                                                     short of the requirement to establish a concrete injury. For




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               35
  WE5TIAW
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 75 of 205
Donald J. Trump for President, inc. v. Boockvar, — F.Supp.3d -— (2020)




example, Plaintiffs' expert, Mr. Riddlemoser, opines that the         delivering more than one ballot to a drop box during the

use of "unstaffed or unmanned" drop boxes merely "increases          primary election. It is undisputed that during the primary

the possibility for voter fraud (and vote destruction)[.]" [ECF       election, some county boards believed it be appropriate to

504-19, p. 20 (emphasis added) ]. That's because, according           allow voters to deliver ballots on behalf of third parties. [ECF
to him (and Plaintiffs' other witnesses), theoretical bad             504-9, 92:4-10; ECF 504-10, 60:3-61:10; ECF 504-49],

actors might intentionally "target" a drop box as the "easiest
opportunity for vpter fraud" or with ,the malicious "intent           But this evidence of past injury is also speculative. Initially,
to destroy as many votes ... as possible." [Id. at pp. 16-18;         the evidence is scant. But even assuming the evidence were

see also ECF 504-2, "| 12 (declaring that drop boxes "may             more substantial, it would still be speculative to find that

serve as a target for bad actors that may wish to tamper              third-party ballot delivery will also occur in the general

with lawfully case ballots before such ballots are counted")          election. It may; it may not. Indeed, it may be less likely

(emphasis added) ]. But there's no way of knowing whether            ! to occur now that the Secretary issued her September 28,

these independent actors will ever surface, and if they do,           2020, guidance, which made clear to all county boards that for
whether they will act as Mr. Riddlemoser and Plaintiffs               the general election, third-party ballot delivery is prohibited.

predict.                                                              [ECF 504-25 ("Third-person delivery of absentee or mail-in
                                                                      ballots is not permitted, and any ballots delivered by someone

Similarly, Mr. Riddlemoser concludes that, at most, not               other than the voter are required to be set aside. The only

conducting signature analysis for mail-in and absentee ballots        exceptions are voters with a disability, who have designated

"open[s] the door to the potential for massive fraud through a        in writing an agent to deliver their ballot for them.") ]. It may

mechanism already susceptible to voter fraud." [ECF 504-19,           also be less likely to occur in light of the Secretary's other

p. 20],                                                               guidance, which recommends that county boards place signs
                                                                      near drop boxes, warning voters that third-party delivery is

This increased susceptibility to fraud and ballot destruction         prohibited.

is the impetus for Plaintiffs, in their various capacities, to
express their concerns that vote dilution might occur and              [18]   It is difficult—and ultimately speculative—to predict

disrupt their right to a "free and fair election." See, e.g.,         future injury from evidence of past injury. This is why

[504-3, % 6; 504-4, f 7; ECF 504-6,         6-8; ECF 504-7, Uf        the Supreme Court has recognized that "[p]ast exposure to

5-9]. But these concerns, as outlined above, are based solely         illegal conduct does not in itself show a present case or

on a chain of unknown events that may never come to pass.             controversy regarding injunctive relief if unaccompanied by
                                                                      any continuing, present adverse effects." Lujan, 504 U.S. at

In addition to Plaintiffs' expert report, Plaintiffs' evidence        564, 112 S.Ct. 2130 (cleaned up).

consists of instances of voter fraud in the past, including an
article in the N.Y. Post purporting to detail the strategies of an    In fact, based on Plaintiffs' theory of harm in this case, it
anonymous fraudster, as well as pointing to certain prior cases       is almost impossible for them to present anything other than
of voter fraud and election irregularities (e.g., Philadelphia        speculative evidence of injury. That is, they would have to
inadvertently allowing 40 people to vote twice in the 2020            establish evidence of a certainly impending illegal practice

primaiy election; some counties counting ballots that did not         that is likely to be prevented by the precautions they seek.

have a completed declaration in the 2020 primary election).           All of this sounds in "possible future injury," not "certainly

[ECF 461, fl 63-82; ECF 504-19, p. 3 & Ex. D]. Initially, with        impending" injury. In that way, this case is veiy much like the

one exception noted directly below, none of this evidence is          Supreme Court's decision in Clapper.

tied to individuals using drop boxes, submitting forged mail-
in ballots, or being unable to poll watch in another county           In Clapper,    plaintiffs-respondents were attorneys,       other

—and thus it is unclear how this can serve as evidence of             advocates, and media groups who communicated with clients
a concrete harm in the upcoming election as to the specific           overseas whom they feared would be subject to government

 claims in this case.                                                 surveillance under a FISA statute. 568 U.S. at 406, 133 S.Ct.
                                                                       1138. The plaintiffs there alleged that the FISA statute at issue

 *34      Perhaps the best evidence Plaintiffs present are the        created a risk of possible government surveillance, which

 several photographs and video stills, which are depicted             prevented them from communicating in confidence with their

 above, and which are of individuals who appear to be                 clients and compelled them to travel overseas instead and




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               36
  WSSTIAW
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 76 of 205
    Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




    incur additional costs. Id. at 406-07, 133 S.Ct. 1138. Based        Ct. at 1936 (Kagan, J., concurring). And a plaintiff can have

    on these asserted injures, the plaintiffs filed suit, seeking to    standing to bring a voter-fraud claim, but the proof of injury

    invalidate provisions ofFISA. Id. at 407, 133 S.Ct. 1138.           there is evidence of actual fraud in the election and thus the
                                                                        suit will be brought after the election has occurred. See, e.g.,

    The Supreme Court held that plaintiffs there lacked standing        Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994). But, at least

    because their risk of harm was not concrete—rather, it was          based on the evidence presented here, a claim of vote dilution

(   attenuated and based on a series of speculative events that         brought in advance of an election on the theory of the risk of

    may or may not ever occur. Id. at 410, 1.33 S.Ct. 1138              potential fraud fails to establish the requisite concrete injury

    (finding that "respondents' argument rests on their highly          for purposes of Article III standing.

    speculative fear that: (1) the Government will decide to
    target the communications of non-U. S. persons with whom            Plaintiffs advance three other theories of harm here, in order

    they communicate; (2) in doing so, the . Government will            to establish standing—none of which establish a concrete

    choose to invoke its authority under § 1881a rather than            injury-in-fact.

    utilizing another method of surveillance; (3) the Article III
    judges who serve on the Foreign Intelligence Surveillance           First, Plaintiffs assert that since some of them are Republican

    Court    will   conclude   that   the   Government's   proposed     candidates and that Republicans are more likely to vote in

    surveillance procedures satisfy § 188 la's many safeguards          person and Democrats more likely to vote by mail, that their

    and are consistent with the Fourth Amendment; (4) the               injury here is a competitive disadvantage in the electoral

    Government will succeed in intercepting the communications          process. [ECF 551, pp. 16-18 ("The challenged guidance will

    of respondents' contacts; and (5) respondents will be parties       further harm the RNC through the institutional prioritization

    to the particular communications that the Government                of voting by mail and the potential disenffanchisement of

    intercepts).                                                        Republican voters, who prefer to vote in person in the
                                                                        upcoming General Election.") ]. This too is a speculative,

     *35 In the end, the Court found that it would not "endorse         non-concrete injury. There is nothing in the record to establish

    standing theories that rest on speculation about the decisions      that potential voter fraud and dilution will impact Republicans

    of independent actors." Id. at 414, 133 S.Ct. 1138.                 more than Democrats.



    Like Clapper, here, Plaintiffs' theory of harm rests on              *36   To be sure, the information that Plaintiffs present

    speculation about the decisions         of independent actors.      shows that more Democrats are likely to use mail-in

    For drop boxes, that speculation includes that unknown              ballots. [ECF 551, p. 31 ("[I]n Pennsylvania, of the 1.9

    individuals will utilize drop boxes to commit fraud or other        million absentee or mail-in ballots that have been requested

    illegal activity; for signature comparison, that fraudsters will    for the November 3, 2020 General Election, 'nearly 1.5

    submit forged ballots by mail; for poll watchers, that illegal      million Democrats have requested a mail-in ballot—nearly

    votes will not be sufficiently challenged; and for all these        three times the requests from Republicans.' ") (quoting L.

    claims, that other security measures in place to monitor drop       Broadwater, "Both Parties Fret as More Democrats Request

    boxes, to verify ballot information, and to challenge ballots       Mail Ballots in Key States," New York Times (Sept. 30,

    will not work.                                                      2020), available at https://www.nytimes.com/2020/09/30/
                                                                        us/mail-voting-democrats-republicans-turnout.html) ]. But it

    All of this may occur and may result in some of Plaintiffs'          doesn't necessarily follow that more Democrats will commit

    votes being diluted; but the question is whether these events       voter fraud, such as through the destruction of drop boxes

     are "certainly impending." The evidence outlined above and          or third-party ballot harvesting, and thus more Republicans'

    presented by Plaintiffs simply fails to meet that standard.          votes will be diluted.



      [19]   This is not to say that claims of vote dilution or voter    In fact, as Plaintiffs' expert, Mr. Riddlemoser, explains,

     fraud never give rise to a concrete injury. A plaintiff can         fraudsters from either party could target drop boxes in specific

     have standing to bring a vote-dilution claim—typically, in a        areas in order to destroy ballots, depending on who may be

     malapportionment case—by putting forth statistical evidence         the predominant party in the area. [ECF 504-19, at pp. 17-18

     and computer simulations of dilution and establishing that          ("In short, nothing would prevent someone from intentionally

     he or she is in a packed or cracked district. See Gill, 138 S.      targeting a drop box in a predominantly Republican or




      WESTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            37
                   Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 77 of 205
        Donald J, Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




        predominantly Democratic area with an intent to destroy as            choice of selecting limited polling places to observe due to

        many votes for that political party or that party's candidate(s)      the residency requirement and accept that unobserved polling

        as possible. ") ] . Indeed, the more important fact for this theory   places must exist due to the inability to recruit a sufficient

        of harm is not the party of the voter, but the party of the           force of poll watchers due to the necessity that candidates be

        fraudster—and, on this, Plaintiffs present no evidence that one       county residents.") ].

        party over the other is likely to commit voter fraud.
. J.4                                                                         *37    [20]   And the remedy sought here is much broader I'

        Second, Plaintiffs also argue that the RNC, the Congressional         than simply allowing Ms. Patterson to poll watch in a certain

        Plaintiffs, and the Trump Campaign have organizational                county, but is tied to the broader harm of vote dilution that

        standing because they "have and will continue to devote               Plaintiffs assert. [ECF 503-1, p. 3, ^ 3 ("Plaintiffs shall be

        their time and resources to ensure that their Pennsylvania            permitted to have watchers present at all locations where

        supporters, who might otherwise be discouraged by the                 voters are registering to vote, applying for absentee or mail-

        Secretary's guidance memos favoring mail-in and absentee              in ballots, voting absentee or mail-in ballots, and/or returning

        voting and Defendants' implementation thereof, get out to the         or collecting absentee or mail-in ballots, including without

        polls and vote on Election Day." [ECF 551, p. 19]. This is            limitation any satellite or early voting sites established by any

        a similar argument raised by the plaintiffs in Clapper, and           county board of elections.") ]. Standing is measured based on

        rejected there by the Supreme Court. Because Plaintiffs' harm         the theory of harm and the specific relief requested. See Gill,

        is not "certainly impending," as discussed above, spending            138 S. Ct. at 1934 ("We caution, however, that 'standing is

        money in response to that speculative harm camiot establish           not dispensed in gross': A plaintiffs remedy must be tailored

        a concrete injury. Clapper, 568 U.S. at 416, 133 S.Ct. 1138           to redress the plaintiffs particular injury."). As with all of

        ("Respondents' contention that they have standing because             the claims, the poll-watching claim rests on evidence of vote

        they incurred certain costs as a reasonable reaction to a risk        dilution that does not rise to the level of a concrete harm.

        ofharm is unavailing—because the harm respondents seek to
        avoid is not certainly impending. In other words, respondents         In sum, Plaintiffs here, based on the evidence presented, lack

        cannot manufacture standing merely by inflicting harm on              Article III standing to assert their claims. Because they lack

        themselves based on their fears of hypothetical future harm           standing, the Court will enter judgment in Defendants' favor

        that is not certainly impending."); see also Donald J. Trump          and dismiss all claims.10 However, because of the novelty
        for President, Inc. v. Cegavske,        F. Supp. 3d     ">            of Plaintiffs' claims and theories, a potential appeal in this
        2020 WL 5626974, at *5 (D. Nev. Sept. 18, 2020) ( Outside             case> an(j ^ short ^me before the general election, out of

        of stating confusion and discouragement in a conclusory               an abundance of caution, the Court will, in the alternative,

        manner, plaintiffs make no indication of how AB 4 will                proCeedto examine the claims on the merits,

        discourage their member voters from voting. If plaintiffs
        did not expend any resources on educating their voters on
        AB4, their voters would proceed to vote in-person as they             H. Defendants and Interveners are entitled to summary

        overwhelmingly have in prior elections.").                            judgment on Plaintiffs' claim that drop boxes violate the
                                                                              U.S. Constitution.

        Third, with respect to the poll-watching claim, Plaintiffs            Plaintiffs' drop-box claim has materially changed since

        argue that at least one of the Plaintiffs, Ms. Patterson, is a        the Pennsylvania Supreme Court's decision authorizing the

        prospective poll watcher who is being denied the right to             use of drop boxes. Plaintiffs now allege that drop boxes

        poll watch based on the county-residency restriction, and             effectively allow third parties to return the ballots of voters

        thus she meets the Article III requirements. [ECF 551, p. 34          other than themselves because, they say, no one is there

        (citing ECF 551-3,      9-10)]. However, Ms. Patterson cannot         to stop them. Absent an in-person guard or poll worker to

        establish standing because, by Plaintiffs' own concession, the        monitor the drop boxes and prevent the return of ballots cast

        theory of harm in this case is not the denial of the right to poll    in a manner contrary to what the Election Code permits,

        watch, but instead dilution of votes from fraud caused from           Plaintiffs assert that they face an unacceptable risk of vote

        the failure to have sufficient poll watchers. [ECF 509, p. 67         dilution, which burdens their right to vote. Plaintiffs also

        ("But, the core of the as-applied challenge here is not that the      argue that the "uneven" use of drop boxes in Pennsylvania,

        Plaintiffs cannot staff a particular polling place, it is that a      by some counties but not others, violates equal protection by

        candidate and his or her party is presented with the Hobson's         subjecting voters in different counties to different amounts




          WESTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                 38
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 78 of 205
    Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



    of dilutive risk, and perhaps by diluting lawful votes cast by        course, most laws differentiate in some fashion between
    individuals who failed to comply with the Election Code.              classes of persons. The Equal Protection Clause does not
                                                                          forbid classifications."). Instead, equal protection "simply
    The evidence relevant to these claims is undisputed. See [ECF         keeps governmental decisionmakers from treating differently
    509, p. 45 ("After the completion of extensive discovery,             persons who are in all relevant respects alike." Id. (citation
    including numerous depositions and responses to discovery             omitted). What's more, "unless a classification warrants some

.   requests, no genuine dispute of material fact exists regarding        form ofheightened review because itjeopardizes exercise of a

    Plaintiffs' constitutional claims.") ]. Viewed in the light most      fundamental right or categorizes on the basis of an inherently

    favorable to Plaintiffs, the Court could conclude from this           suspect characteristic, the Equal Protection Clause requires
    evidence, and will assume for purposes of this decision, that         only that the classification rationally further a legitimate state
    (1) drop boxes allow for greater risk of third-party ballot           interest." Id. (citations omitted).

    delivery in violation of the Election Code than in-person
    polling locations or manned drop boxes, and (2) that the use           [23]     [24]   Of course, the right of eveiy citizen to vote

    of drop boxes is "uneven" across Pennsylvania due to its              is a fundamental right. See III. State Bd. of Elections v.
    county-based election system—i.e., some counties are using            Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983,

    "unmanned" drop boxes with vaiying security measures,                 59 L.Ed.2d 230 (1979) ("[F]or reasons too self-evident to
    some are using "manned" drop boxes, some are using dozens             warrant amplification here, we have often reiterated that
    of drop boxes in a variety of locations, some are using one           voting is of the most fundamental significance under our

    drop box in a county office building, and some are not using          constitutional structure.") (citations omitted). Indeed, it is a

    drop boxes at all. The question before the Court is whether           foundational right "that helps to preserve all other rights."

    this state of affairs violates equal protection or due process.       JTfer»iev.Mern7/,84F.3d479,483(lstCir. 1996); Wesberryv.
                                                                          Sanders, 376 U.S. 1, 17, 84 S.Ct. 526, 11 L.Ed.2d481 (1964)
     *38 The Court finds that it does not. The uneven use of              ("Other rights, even the most basic, are illusory if the right

    drop boxes across counties does not produce dilution as               to vote is undermined."). And its scope is broad enough to
    between voters in different counties, or between "lawful" and         encompass not only the right of each voter to cast a ballot, but

    "unlawful" voters, and therefore does not present an equal-           also the right to have those votes "counted without dilution
    protection violation. But even if it did, the guidelines provided     as compared to the votes of others." Minn. Voters Alliance v.
    by Secretary Boockvar are rational, and weighing the relative         Ritchie, 720 F.3d 1029, 1031 (8th Cir. 2013) (cleaned up).

    burdens and benefits, the Commonwealth's interests here
    outweigh any burden on Plaintiffs' right to vote.                      [25]   As a result, Plaintiffs are quite correct when they
                                                                          suggest that a state election procedure that burdens the right
                                                                          to vote, including by diluting the value of votes compared
      A. Pennsylvania's "uneven" use of drop boxes does not               to others, must "comport with equal protection and all other
       violate federal equal-protection rights.                           constitutional requirements." Cortes, 218 F. Supp. 3d at 407.
    Plaintiffs' primary claim concerns the uneven use of drop             That much, at least, is not in dispute.
    boxes across the Commonwealth, which they contend violates
    the Equal-Protection Clause of the 14th Amendment.                     [26]   At the same time, however, the Constitution "confers on
                                                                          the states broad authority to regulate the conduct of elections,
    The 14th Amendment's Equal-Protection Clause commands                 including federal ones." Griffin v. Roupas, 385 F.3d 1128,
    that "no State shall ... deny to any person within its jurisdiction   1130 (7th Cir. 2004) (citing U.S. Const. Art. I, § 4, cl. 1). This
    the equal protection of laws." U.S. Const, amend. XIV, § 1.           authority includes "broad powers to determine the conditions
    This broad and simple promise is "an essential part of the            under which the right of suffrage may be exercised." Shelby
    concept of a government of laws and not men." Reynolds                Cnty., Ala. v. Holder, 570 U.S. 529, 543, 133 S.Ct. 2612,
    v. Sims, 377 U.S. 533, 568, 84 S.Ct. 1362, 12 L.Ed.2d 506              186 L.Ed.2d 651 (2013) (cleaned up). Indeed, "[c]ommon
    (1964).                                                               sense, as well as constitutional law, compels the conclusion"
                                                                          that states must be free to engage in "substantial regulation
     [21]     [22]   But while the Constitution demands equal             0p elections" if "some sort of order, rather than chaos, is to
    protection, that does not mean all forms of differential              accompany the democratic processes." Burdick v. Takushi,
    treatment are forbidden.       See Nordlinger v.      Halm,    505    504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992)

    U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992) ("Of



      WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                39
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 79 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



(cleaned up). And all "[ejlection laws will invariably impose        up). If the state imposes a "severe" burden on the right

some burden upon individual voters." Id.                             to vote, strict scrutiny applies—the rule may survive only
                                                                     if it is "narrowly tailored" and only if the state advances

 *39 If the courts were "to subject every voting regulation to       a "compelling interest." Id. But if the state imposes only

strict scrutiny and to require that the regulation be narrowly       "reasonable, nondiscriminatory restrictions," its "important

tailored to advance a compelling state interest," it "would          regulatory interests will usually be enough" to justify it. Id.

tie the hands of States seeking to assure that elections are         Indeed, where state; regulations are "minimally burdensome

operated equitably and efficiently." Id. The "machinery of           and nondiscriminatory" a level of scrutiny "closer to rational

government would not work if it were not allowed a little            basis applies[.]" Ohio Council 8 Am. Fed'n ofState v. Husted,

play in its joints." Bain Peanut Co. of Tex. v. Pinson,              814 F.3d 329, 335 (6th Cir. 2016). And where the state

282 U.S. 499, 501, 51 S.Ct. 228, 75 L.Ed. 482 (1931).                imposes no burden on the "right to vote" at all, hue rational

Thus, when faced with a constitutional challenge to a state          basis review applies. See Biener v. Calio, 361 F.3d 206, 215 -

election law, or to the actions of state officials responsible       (3d Cir. 2004) ("Biener also cannot establish an infringement

for regulating elections, a federal court must weigh these           on the fundamental right to vote ... As the [election] filing

competing constitutional considerations and "make the 'hard          fee does not infringe upon a fundamental right, nor is Biener

judgment' that our adversary system demands." Crawford v.            in a suspect class, we consider the claims under a rational

Marion Cnty. Election Bd., 553 U.S. 181, 190, 128 S.Ct. 1610,        basis test.") (citation omitted); Common Cause/New York v.

170 L.Ed.2d 574(2008).                                               Brehm, 432 F. Supp. 3d 285, 310 (S.D.N.Y. 2020) ("Under
                                                                     this framework, election laws that impose no burden on the

The Supreme Court has supplied lower courts guidance                 right to vote are subject to rational-basis review.").

as to how to make these hard judgments, by "forg[ing]"
the "flexible standard" for assessing the constitutionality           *40 This operates as a "sliding scale"—the "more severe

of election       regulations into   "something resembling     an    the burden imposed, the more exacting our scrutiny; the less

administrable rule." Id. at 205, 128 S.Ct. 1610 (Scalia, J.          severe, the more relaxed our scrutiny." Arizona Libertarian

concurring) (citing Burdick, 504 U.S. at 434, 112 S.Ct. 2059).       Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir. 2019); see
                                                                      also Fish v. Schwab, 957 F.3d 1105, 1124 (10th Cir. 2020)

 [27]    Under this standard, first articulated in Anderson v.        ("We, and our sister circuits and commentators, have referred
 Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547             to this as a 'sliding scale' test."); Libertarian Party ofNew

 (1983) and then refined in Burdick, the fact "[t]hat a law or        Hampshire v. Gardner, 638 F.3d 6, 14 (1st Cir. 2011) ("We

 state action imposes some burden on the right to vote does           review all of the First and Fourteenth Amendment claims

 not make it subject to strict scrutiny." Donatelli v. Mitchell,      under the sliding scale approach announced by the Supreme

 2 F.3d 508, 513 (3d Cir. 1993); see also Libertarian Party           Court in Anderson ... and Burdick^.]"); Burdick, 504 U.S. at

 of Ohio v. Blackwell, 462 F.3d 579, 585 (6th Cir. 2006)              434, 112 S.Ct. 2059 ("[T]he rigorousness of our inquiry into

 ("[Vjoting regulations are not automatically subjected to            the propriety of a state election law depends upon the extent

 heightened scrutiny."). Instead, any "law respecting the right       to which a challenged regulation burdens First and Fourteenth

 to vote—whether it governs voter qualifications, candidate           Amendment rights.").

 selection, or the voting process," is subjected to "a deferential
 'important regulatory interests'       standard for nonsevere,       Against that backdrop, the Court now turns to Plaintiffs' claim

 nondiscriminatory restrictions, reserving strict scrutiny for        that the use of unmanned drop boxes by some Pennsylvania

 laws that severely restrict the right to vote." Crawford, 553        counties, but not others, violates equal protection. As will

 U.S. at 204, 128 S.Ct. 1610 (Scalia, J. concurring).                 be discussed, Plaintiffs' equal-protection claim fails at the
                                                                      threshold, without even reaching Anderson-Burdick, because
                                                                                                                            a's
  [28]     [29]        In practice, this means that courts must Plaintiffs have not alleged or shown that Pennsylvani
                     [30]
 weigh the "character and magnitude of the burden the State's   system will result in the dilution of votes in certain counties

 rule imposes" on the right to vote "against the interests the  and not others. Furthermore, even if the Court applies

 State contends justify that burden, and consider the extent          Anderson-Burdick, the attenuated "burden" Plaintiffs have

 to which the State's concerns make that burden necessary."           identified—an increased risk of vote dilution created by

 Timmons v. Twin Cities Area New Party, 520 U.S. 351,                 the use of unmanned drop boxes—is more than justified

 358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997) (cleaned




                                                                                                                                  40
   WS3TLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 80 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



by Defendants' important and precise interests in regulating           protection of one-person, one-vote in Pennsylvania, because

elections.                                                             her policies ... allowing inconsistently located/used drop
                                                                       boxes will result in illegal ballots being cast and counted with :
                                                                       legitimate votes[.]") ].

1. Plaintiffs have not shown that Pennsylvania treats
                                                                        [31]    As discussed below, both of these species of equal
equivalent votes in different counties differently.
                                                                     ,, protection fail because, there is, in fact, no differential ,

Plaintiffs'    equal-protection   claim    asserts   differential      treatment here—a necessary predicate for an equal-protection

treatment on a theory of vote dilution. As far as the Court can        claim.

discern, this claim has two dimensions.
                                                                       Initially, Plaintiffs "have to identity a burden before we

First, the main thrust concerns differential treatment as            : can weigh it." Crawford, 553 U.S. at 205, 128 S.Ct. 1610,

between counties. Plaintiffs assert that some counties will            (Scalia, J. concurring). In the equal-protection context, this

use drop boxes in certain ways (specifically, without in-              means the plaintiff "must present evidence that s/he has been

person guards or in varying number and locations), while               treated differently from persons who are similarly situated."

others will not—resulting in differential treatment. See,              Renchenski v. Williams, 622 F.3d 315, 337 (3d Cir. 2010)

e.g., [ECF 551, p. 44 ("Plaintiffs assert (and have proven)            (cleaned up). And not just any differential treatment will

that Defendants have adopted, and intend to implement                  do. As discussed above, differences in treatment raise equal-

in the General Election, an election regime that applies               protection concerns, and necessitate heightened scrutiny of
                                                                       governmental interests, only if they burden a fundamental
Pennsylvania's Election Code in a way that treats the citizens
of Pennsylvania unequally depending on ... the location                right (such as the right to vote) or involve a suspect

where they happen to live: in some counties, voters will               classification based on a protected class. See Obamafor Am.

have around-the-clock access to 'satellite election offices'           v. Husted, 697 F.3d 423, 429 (6th Cir. 2012) ("If a plaintiff

at which they can deposit their vote, but in other counties,           alleges only that a state treated him or her differently than
                                                                       similarly situated voters, without a corresponding burden on
voters will have no access at all to such drop boxes; in some
counties those drop boxes will be staffed and secure, but in           the fundamental right to vote, a straightforward rational basis

other counties drop boxes will be unmonitorcd and open to              standard of review should be used.").

tampering[.]") ]; [Id. at p. 46 ("Defendants' ongoing actions
and stated intentions ensure that votes will not be counted the        Plaintiffs argue that equal protection is implicated because
                                                                       Pennsylvania has permitted counties to use drop boxes to
same as those voting in other counties, and in some instances,
in the same Congressional district. For instance, the harm             varying extents, and with varying degrees of security. Some,

flowing from those actions will fall disproportionately on             like Delaware County, intend to use dozens of drop boxes.

the Republican candidates that bring suit here because many            See generally [ECF 549-28]. Many others will not use drop

Democrat-heavy counties have stated intentions to implement            boxes at all. See generally [ECF 504-1], And among the
                                                                       counties that do use drop boxes, some will staff them with
the Secretary's unconstitutional ... ballot collection guidance,
and many Republican-heavy counties have stated intentions              county officials, while others will monitor them only with

to follow the Election Code as it is written.") ].                     video surveillance or not at all. See generally [ECF 549-28],



 *41 Second, although less clear, Plaintiffs' equal-protection         In this respect, Plaintiffs argue that they suffer an equal-

claim may       also   concern broader differential treatment          protection harm similar to that found by the Supreme Court

between law-abiders and scofflaws. In other words, Plaintiffs          in Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d

appeal- to suggest that Pennsylvania discriminates against all         388 (2000). There, the Supreme Court held that the Florida

law-abiding voters by adopting policies which tolerate an               Supreme Court violated equal protection when it "ratified"

unacceptable risk of a lawfully cast votes being diluted by             election recount procedures that allowed different counties to

each unlawfully cast vote anywhere in Pennsylvania. See,               use "varying standards to determine what was a legal vote."

e.g., [ECF 509, p. 55 ("The use of unstaffed drop boxes ...            Id. at 107, 121 S.Ct. 525. This meant that entirely equivalent

not only dilutes the weight of all qualified Pennsylvanian             votes might be counted in one county but discounted

electors, it curtails a sense of security in the voting process.")     in another. See, e.g., id. ("Broward County used a more

(emphasis in original) ]; [ECF 509 p. 68 ("There will be no             forgiving standard than Palm Beach County, and uncovered




  WESHAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               41
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 81 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




almost three times as many new votes, a result markedly             suffrage can be denied by a debasement or dilution of the
disproportionate to the difference in population between            weight of a citizen's vote just as effectively as by wholly

the counties."). Given the absence of uniform, statewide            prohibiting the free exercise of the franchise.").

rules or standards to determine which votes counted, the
Court concluded that the patchwork recount scheme failed to         That is the sort of equal-protection claim Plaintiffs purport
"satisfy the minimum requirement for nonarbitrary treatment         to be asserting—a claim that voters in counties that use drop

ofvoters necessary to secure the fundamental right [to vote].".     boxes ace subjected to a much higher risk ofvote dilution than

Id.                                                                 those in other counties that do not. But that characterization
                                                                    falls apart under scrutiny. Indeed, despite their assertions,
 *42 While the Supreme Court expressly limited its holding          Plaintiffs have not actually alleged, let alone proven, that
in Bush "to the present circumstances" of a standardless            votes cast in some counties are diluted by a greater amount
"statewide recount under the authority of a single state judicial   relative to votes cast in others. Rather, they have, at best,

officer," id. at 109, 121 S.Ct. 525, a few courts have found        shown only that events causing dilution are more likely to

its reasoning to be persuasive as a broader principle of equal      occur in counties that use drop boxes. But, importantly, the

protection. See Stewart v. Blackwell, 444 F.3d 843, 859 (6th        effect of those events will, by Plaintiffs' own admission, be

Cir. 2006) ("Somewhat more recently decided is Rush v.              felt by every voter across all of Pennsylvania. [ECF 509, p.
Gore, ... which reiterated long established Equal Protection        55. ("The use of unstaffed drop boxes places the security of

principles."); TVe. Ohio Coal, for Homeless v. Husted, 696F.3d      unknown hundreds (if not thousands) of ballots in jeopardy

580, 598 (6th Cir. 2012) ("We agree with all of the parties         of theft, destruction, and manipulation. This not only dilutes

and the district court that the consent decree likely violates      the weight of all qualified Pennsylvanian electors, it curtails

the equal protection principle recognized in Bush v. Gore.")',      a sense of security in the voting process.") (citations omitted)
Pierce v. Allegheny Cty. Bd. ofElections, 324 F. Supp. 2d 684,      (emphasis in original) ]. Such dilution impacts the entire

705 (W.D. Pa. 2003) (Conti, J.) ("As noted above, the court         electorate equally; not just voters in the county where it

finds that the facts presented raise a serious equal protection     occurs.


claim under a theory similar to that espoused by the United
States Supreme Court in Bush v. Gore, supi'a."); Black v.           To   illustrate this   distinction,   consider,   for example,   a

McGuffage, 209 F. Supp. 2d 889, 899 (N.D. 111. 2002) ("The          presidential election. The Court agrees with Plaintiffs that

Court is certainly mindful of the limited holding of Bush.          the relevant electoral unit in such an election is "the entire

However, we believe that situation presented by this case is        Commonwealth of Pennsylvania." [ECF 551, p. 55 ("The

sufficiently related to the situation presented in Bush that the    electoral unit in this election is the entire Commonwealth

holding should be the same.").                                      of Pennsylvania.") ]. Indeed, on election night, votes cast
                                                                    in each of Pennsylvania's 67 counties will be canvassed,

Indeed, Bush's core proposition—that a state may not take           counted, and ultimately added to a statewide vote total that

the votes of two voters, similarly situated in all respects,        decides who wins Pennsylvania's 20 electoral votes. So, ask:

and, for no good reason, count the vote of one but not the          what is the dilutive impact of a hypothetical illegal vote cast
other—seems uncontroversial. It also seems reasonable (or at        in Philadelphia during that election? Does it cause, in any

least defensible) that this proposition should be extended to       sense, an "unequal evaluation of ballots" cast in different

situations where a state takes two equivalent votes and, for no     counties, Bush, 531 U.S. at 106, 121 S.Ct. 525, such that

good reason, adopts procedures that greatly increase the risk       lawful ballots cast in Philadelphia will be less likely to count,
that one of them will not be counted—or perhaps gives more          worth less ifthey do, or otheiwise disfavored when compared

weight to one over the other. See, e.g., Black, 209 F. Supp.        to votes cast in other counties? The answer is evident—it does

2d at 899 ("Plaintiffs in this case allege that the resulting       not. Rather, the hypothetical illegal vote cast in Philadelphia
vote dilution, which was found to be unacceptable in Bush           dilutes all lawful votes cast in the election anywhere in the

without any evidence of a disproportionate impact on any            Commonwealth by the exact same amount.

 group delineated by traditional suspect criteria, is impacting
African American and Hispanic groups disproportionately....          *43 The same reasoning holds in elections that occur within
Any voting system that arbitrarily and unnecessarily values         part of a state, rather than statewide. For example, consider

 some votes over others cannot be constitutional."); see also        a hypothetical legislative district covering two counties—one

 Reynolds, 377 U.S. at 555, 84 S.Ct. 1362 ("[T]he right of           that uses drop boxes and one that does not. There may well be




                                                                                                                                 42
  WESTIAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 82 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —- (2020)

2020 WL 5997680

a greater risk that illegal voting will occur- in the county that        Instead, as discussed, if Plaintiffs are correct that the use of

uses drop boxes. But any dilutive impact of those votes will             drop boxes increases the risk of vote dilution, all votes in the

be felt equally by voters in both counties.                              relevant electoral unit—whether that is statewide, a subset
                                                                         of the state, or a single county—face the same degree of

This is categorically different from the harm at issue in                increased risk and dilution, regardless ofwhich county is most

Bush and cases like it. In Bush, Florida's ai'bitrary use of             at fault for elevating that risk.

different recount standards in different counties meant that the     ,

state was counting equivalent ballots differently in different           What Plaintiffs have really identified, then, are not uneven

counties, meaning that voters in some counties were more                 risks of vote dilution—affecting voters in some counties

likely to have their votes counted than those in others.                 more than equivalent voters in others—but merely different
                                                                         voting procedures in different counties that may contribute

In Black v. McGuffage, an Illinois district-court case on                different amounts lof vote dilution distributed equally across

which Plaintiffs heavily rely, the plaintiffs alleged that the           the electorate as a whole. The Court finds that this is not an

type of voting machines used in some Illinois counties were              equal-protection issue.

statistically much more likely to result in equivalent votes
                                                                          *44   To be clear, the reason that there is no differential
being discounted at a much higher frequency in some counties
                                                                         treatment is solely based on Plaintiffs' theory of harm in
than others, and that the worst machines were those being
used in counties with high populations of minority groups.               this case. In the more "routine" vote-dilution cases, the state

209 F. Supp. 2d at 899. As a result, voters (and, specifically,          imposes some restriction or direct impact on the plaintiffs

minority voters) were much more likely to have their votes               right to vote—that results in his or her vote being weighed

 discounted, based just on the county in which they lived.               less (i.e., diluted) compared to those in other counties or

 See id. ("As a result, voters in some counties are statistically         election districts. See Gill, 138 S. Ct. at 1930, (explaining that

 less likely to have their votes counted than voters in other             "the holdings in Baker and Reynolds were expressly premised

 counties in the same state in the same election for the same             on the understanding that the injuries giving rise to those

 office. Similarly situated persons are treated differently in            claims were individual and personal in nature, because the

 an arbitrary manner.... In addition, the Plaintiffs in this case         claims were brought by voters who alleged facts showing

 allege that the resulting vote dilution ... is impacting African         disadvantage to themselves as individuals") (cleaned up). In
                                                                          this case, though, Plaintiffs complain that the state is not
 American and Hispanic groups disproportionately.").
                                                                          imposing a restriction on someone else 's right to vote, which,
                                                                          they say, raises the risk of fraud, which, if it occurs, could
 Finally, Stewart v. Blackwell, another case cited by Plaintiffs,
 was the same as Black—voters in counties that used punch-                dilute the value of Plaintiffs' vote. The consequence of this
                                                                          inverted theory of vote dilution is that all other votes are
 card voting were "approximately four times as likely not to
 have their votes counted" as a voter in a different county               diluted in the same way; all feel the same effect.

 "using reliable electronic voting equipment." 444 F.3d at 848.
                                                                          Finally, the Court's ruling in this regard is consistent with

 What ties these cases together is that each of them involves             the many courts that have recognized that counties may,
                                                                          consistent with equal protection, employ entirely different
 a state arbitrarily "valu[ing] one person's vote over that
                                                       S.Ct. 525,         election procedures and voting systems within a single state.
 of another," Bush, 531 U.S. at 104-05, 121
                                                                          See, e.g., Wexlerv. Anderson, 452 F.3d 1226, 1231-33 (11th
 by permitting counties to either apply different standards
 to decide what votes count (Bush) or use different voting                Cir. 2006) ("Plaintiffs do not contend that equal protection

 technologies that create a great risk of votes being discounted          requires a state to employ a single kind of voting system
                                                                           throughout the state. Indeed, local variety in voting systems
  in one county that does not exist in others (Black and Stewart).
                                                                           can be justified by concerns about cost, the potential value
  It is this sort of "differential treatment ... burden[ing] a
  fundamental right" that forms the bedrock of equal protection.           of innovation, and so on.") (cleaned up); Hendon v. N.C.

  Sullivan v. Benningfield, 920 F.3d401, 409 (6th Cir. 2019).              State Bd. of Elections, 710 F.2d 177, 181 (4th Cir. 1983)
                                                                           ("A state may employ diverse methods of voting, and the

                in contrast, have    shown no     constitutionally         methods by which a voter casts his vote may vary throughout
  Plaintiffs,
                                                                           the state."); Short v. Brown, 893 F.3d 671, 679 (9th Cir.
  significant differential treatment at all.
                                                                           2018) ("[Tjhe appellants' reading of the Supreme Court's




                                                                                                                                         43
    WiSTLAW        © 2020 l homson Reuters. Mo claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 83 of 205
 Donald J, Trump for President, Inc. v. Boockvar, — F.Supp.3d —- (2020)



 voting cases would essentially bar a state from implementing
 any pilot program to increase voter turnout. Under their             The distinction—between differences in county election

 theory, unless California foists a new system on alT fifty-          procedures and differences in the treatment ofvotes or voters

 eight counties at once, it creates 'unconstitutional vote-           between counties—is reflected in Bush itself. There, the

 dilution' in counties that do not participate in the pilot           Supreme Court took pains to clarify that the question before

  plan. Nothing in the Constitution, the Supreme Court's              it was "not whether local entities, in the exercise of their

. controlling precedent, or , our case law suggests that we, can ,    expertise, may develop different systems for implementing
  micromanage a state's election process, to this degree."); Fla. ,   elections." Bush, 531 U.S. at 109, 121 S.Ct. 525; see also

 State Conference of N.A.A.C.P. v. Browning, 569 F. Supp.             id. at 134, 121 S.Ct. 525 (Souter, J. dissenting) ("It is true

 2d 1237, 1258 (N.D. Fla. 2008) ("[A]s with countless public          that the Equal Protection Clause does not forbid the use of

 services delivered through Florida's political subdivisions—         a variety of voting mechanisms within a jurisdiction, even

 such as law enforcement and education—resource disparities ;         though different mechanisms will have different levels of

 are to some degree inevitable. They are not, however,                effectiveness in recording voters' intentions; local variety can

 unconstitutional."); Green Party of State of New York v.             be justified by concerns about cost, the potential value of
                                                                      innovation, and so on."); Bullock,      F.3dat       ,2020WL
 Werner, 21 6 F. Supp. 2d 176, 192 (S.D.N.Y. 2002) ("Even
 in that situation, [Bush v. Gore] did not challenge, and             5810556, at *14 ("[T]he Supreme Court was clear in Bush v.

 the Court did not question, the use of entirely different            Gore that the question was not whether local entities, in the

 technologies of voting in different parts of the state, even         exercise of their expertise, may develop different systems for

  in the same election."); Paher v. Cegavske, No. 20-243,             implementing elections.") (cleaned up).

  2020 WL 2748301, at *9 (D. Nev. May 27, 2020) ("[I]t
  cannot be contested that Clark County, which contains most          Thus, coming back to the theory of Plaintiffs' case, Plaintiffs
                                                                      contend that Secretary Booclcvar's drop-box guidance will
  of Nevada's population—and likewise voters (69% of all
  registered voters [ ] )—is differently situated than other          result in differences between counties and differing risks of

  counties. Acknowledging this as a matter of generally known         fraud. But the result of that uneven implementation will not

  (or judicially noticeable) fact and commonsense makes it             be votes in certain counties being valued less than others.

  more than rational for Clark County to provide additional            And the result won't be that voters who vote in person will

  accommodations to assist eligible voters."); Ron Barber for          have their votes valued less, either. Instead, if Plaintiffs are
                                                                       right, any unlawful votes will dilute all other lawful votes in
  Cong. v. Bennett, No. 14-2489, 2014 WL 6694451, at *5 (D.
                                                                       the same way. While certainly voter fraud and illegal voting
  Ariz. Nov. 27, 2014) ("[T]he [Bush v. Gore] Court did not
  invalidate different county systems regarding implementation         are bad, as a matter of equal protection, there is no unequal
                                                                       treatment here, and thus no burden on Plaintiffs' rights under
  of election procedures."); Tex. Democratic Party v. Williams,
                                                                       the Equal Protection Clause.
  No. 07-115, 2007 WL 9710211, at n.4 (W.D. Tex. Aug. 16,
  2007) ("In Bush v. Gore, the Supreme Court specifically
                                                                       In addition to their equal-protection claim based on county
  noted: 'The question before the Court is not whether local
  entities, in the exercise of their expertise, may develop            differences, Plaintiffs also appear to allude to a more

  different systems for implementing elections.' ").                   general type of equal-protection violation. They assert that
                                                                       Pennsylvania comprises a single election unit. [ECF 551,

   *45       Equal protection does not demand the imposition
          [32]                                                         p. 55 ("The electoral unit in this election is the entire
                                                                       Commonwealth of Pennsylvania.") ]. They assert that they
  of "mechanical compartments of law all exactly alike."
  Jackman v. Rosenbaum Co., 260 U.S. 22, 31, 43 S.Ct. 9,               intend to cast their ballots lawfully. See, e.g., [ECF 504-3,

   67 L.Ed. 107 (1922). Rather, "the Constitution is sufficiently      f 4 ("As a Pennsylvania qualified registered elector, I have

   flexible to permit its requirements to be considered in relation    always voted in-person at primary and general elections, and

   to the ... contexts in which they are invoked." Merchants Nat'l     I intend to vote in-person at the upcoming November 3, 2020
                                                                       General Election.") ]. And they assert that unmanned drop
   Bank of Mobile v. Dredge Gen. G. L. Gillespie, 663 F.2d
   1338, 1343 (5th Cir. 1981). And in this context, "few (if any)      boxes across the Commonwealth (regardless of the county)

   electoral systems could survive constitutional scrutiny if die      will, on a statewide basis, dilute their votes. See, e.g., [id.

   use of different voting mechanisms by counties offended the          at Tf 6 ("As a Pennsylvania qualified registered elector who

   Equal Protection Clause." Trump v. Bullock,      F.3d      ,         votes in-person, I do not want my in-person vote diluted

         -, 2020 WL 5810556, at *14 (D. Mont. Sept. 30, 2020).          or cancelled by votes that are cast in a manner contrary




                                                                                                                                    44-
     WSSILAW       © 2020 "! bomson Reuters. No claim to original U.S. Government Works.
                   Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 84 of 205
        Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




        to the requirements enacted by the Pennsylvania General             See Obama, 697 F.3d at 429 ("If a plaintiff alleges only that

        Assembly.") ]. For example, if one "qualified elector" casts        a state treated him or her differently than similarly situated
        a lawful ballot, but a fraudulent voter casts ten ballots, then     voters, without a corresponding burden on the fundamental
        that elector's vote will, under Plaintiffs' theory, be diluted by   right to vote, a straightforward rational basis standard of
        a magnitude of ten—resulting in differential treatment.             review should be used."); Brehm, 432 F. Supp. 3d at 310
                                                                            ("Under this framework, election laws that impose no burden

    ,    *46. The problem with this theory is that there..does not          on the right to vote are subject to rational-basis review.").
,       appear to be' any law to support it. Indeed, if this were a
        true equal-protection problem, then it would transform every        On rational-basis review, the Secretary's guidance here

        violation of state election law (and, actually, every violation     passes constitutional muster. Her guidance certainly provides

        of every law) into a potential federal equal-protection claim       some flexibility in how counties may use drop boxes, but

        requiring scrutiny of the government's "interest" in failing        the guidance overall is rationally related to a legitimate

        to do more to stop illegal activity. This is not the law. To        governmental interest—namely, the implementation of drop

        the contrary, it is well-established that even violations of        boxes in a secure manner, talcing into account specific county

        state election laws by state officials, let alone violations        differences. That Plaintiffs feel the decisions and actions of

        by unidentified third parties, do not give rise to federal          the Pennsylvania General Assembly, Secretary Boockvar, and

        constitutional claims except in unusual circumstances. See          the county Defendants are insufficient to prevent fraud or

        Shipley v. Chicago Bd. ofElection Commissioners, 947 F.3d           illegal voting is of no significance. "[R'Jational-basis review

        1056, 1062 (7th Cir. 2020) ("A violation of state law does not      in equal protection analysis is not a license for courts to judge
        state a claim under § 1983 , and, more specifically, a deliberate   the wisdom, fairness, or logic oflegislative choices." Heller v.

        violation of state election laws by state election officials        Doe by Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d

        does not transgress against the Constitution.") (cleaned up);       257 (1993).

        Martinez v. Colon, 54 F.3d 980, 989 (1st Cir. 1995) ("[T]he
        Constitution is not an empty ledger awaiting the entry of an        As detailed above, Secretary Booclcvar's guidance provides
        aggrieved litigant's recitation of alleged state law violations—    lawful, comprehensive, and reasonable standards with respect

        no matter how egregious those violations may appear within          to (1) selecting the location of drop boxes, (2) drop-box
        the local legal framework.").                                       design criteria, (3) signage, (4) drop-box security measures,
                                                                            and (5) drop-box ballot collection and chain of custody

        Thus, this type of equal-protection claim fails as a matter of      procedures. Of particular note, with respect to ballot security,

        law, as well.                                                       the Secretary's guidance calls for the use of reasonably robust
                                                                            measures like video surveillance, durable and tamperproof
                                                                            design features, regular ballot collection every 24 hours,
                                                                            chain-of-custody procedures to maintain ballot traceability,
        2. If Pennsylvania's "uneven" use of drop boxes indirectly
                                                                            and signage advising voters that third-party delivery is
        burdens the right to vote at all, that burden is slight, and
                                                                            prohibited, among other things.
        justified by important state interests.


                Even assuming that Plaintiffs could establish unequal       To be sure, the Secretary's guidance doesn't insist on the use
         [33]
                                                                            of security personnel—though some counties have decided to
        treatment to state an equal-protection claim, their claim
                                                                            post security guards outside of drop boxes on their own. But
        nonetheless fails because the governmental interests here
                                                                            the Court can't say that either the Secretary's failure to provide
        outweigh any burden on the right to vote.
                                                                            that requirement, or the decision of some counties to proceed
                                                                            with drop boxes "unmanned," is irrational. For example, the
        Initially, the Court finds that the appropriate level of
                                                                            evidence presented demonstrates that placing a security guard
        scrutiny is rational basis. Defendants' failure to implement a
                                                                            outside of a drop box at all times is costly, particularly for
        mandatory requirement to "man" drop boxes doesn't directly
                                                                            cash-strapped counties—at least $13 per hour or about $104
        infringe or burden Plaintiffs' rights to vote at all. Indeed, as
                                                                            (8 hours) to $3 12 (24 horns) per day, according to Defendants'
        discussed above in the context of standing, what Plaintiffs
                                                                            expert, Professor Robert McNair. [ECF 549-11, p. 11] In the
        characterize as the burden or harm here is really just an
                                                                            context of a broader election system that detects and deters
        ancillary 'increased risk' of a theoretical harm, the degree of
                                                                            fraud at many other stages of the voting process, and given
        which has not been established with any empirical precision.




          WBSTtAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                45
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 85 of 205
                                                               (2020)
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —



that that there are also no equivalent security measures present
                                                                     To     the   extent        Anderson-Burdick      applies        in    such
at U.S. postal mailboxes (which constitute an arguably more
                                                                     circumstances,      the     appropriate    course      would,    in    this
tempting vehicle for the would-be ballot harvester), the Court
finds that the lack of any statewide requirement that all drop       Court's view, be to weigh any burden stemming from
                                                                     the government's alleged failures against the government's
boxes be manned or otherwise surveilled is reasonable, and
certainly rational.
                                                                     interest in enacting the broader election scheme it has
                                                                     erected, of which the challenged piece is usually only one                    ,

                                                                     part. Focusing solely on the allegedly inadequate procedure                       ;
 *47 But even assuming Plaintiffs are right that their right
                                                                     being challenged, such as the state's authorization of "drop
to vote here has been burdened (and thus a heightened
                                                                     boxes" here, would ignore the fact that Election Code
level of scrutiny must apply), that burden is slight and
                                                                     provisions and regulations operate as part of a single,
cannot overcome Defendants' important state interests under
                                                                     complex organism balancing many competing interests, all of
the Anderson-Burdick framework. Indeed, courts routinely
                                                                     which are "important" for purposes of the Anderson-Burdick
find attenuated or ancillary burdens on the right to vote to
be "slight" or insignificant, even burdens considerably less         analysis. See, e.g., Crawford, 553 U.S. at 184, 128 S.Ct.
                                                                     1610 ("deterring and detecting voter fraud"); Tedards v.
attenuated or ancillary than any burden arguably shown here.
                                                                     Ducey, 951 F.3d 1041, 1067 (9th Cir. 2020) ("voter turnout");
See, e.g., Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003)
                                                                     Lunde v. Schultz, 221 F. Supp. 3d 1095, 1106 (S.D. Iowa
("Under Burdick, the use of touchscreen voting systems is
not subject to strict scrutiny simply because this particular        2014) ("expanding ballot access to nonparty candidates");
                                                                     Greenville Cnty. Republican Party Exec. Comm. v. South
balloting system may make the possibility of some kinds of
                                                                     Carolina,     824     F.    Supp.   2d    655,   671     (D.S.C.      2011)
 fraud more difficult to detect.").11
                                                                     ("promoting voter participation in the electoral process");
                                                                     Mays v. LaRose, 951 F.3d 775, 787 (6th Cir. 2020) ("orderly
 To    begin   with,    application   of   the   Anderson-Burdick
                                                                     administration of elections"); Dudum, 640 F.3d at 1115
 framework here presents something of a "square peg,
                                                                      ("orderly administration of ... elections"); Paher v. Cegavske
 round hole" dilemma. After all, that test assumes there is
                                                                      , 457 F. Supp. 3d 919,             -, 2020 WL 2089813, at *7
 some constitutional injury to "weigh" against the state's
                                                                      (2020) ("protecting] the health and safety of ... voters" and
 "important" regulatory interests in the first place. And without                                                          F. Supp.
                                                                      "safeguard[ing] the voting franchise"); Hemes,
 differential treatment of votes or voters, there isn't any equal-
                                                                      3d at        2020 WL 3402345, at *13 ("implementing voting
 protection injury for the Court to balance.
                                                                      plans that provide for a free and fair election while attempting
                                                                      to minimize the spread of COVID-19").
 The Anderson-Burdick test is also ill-fitted to Plaintiffs'
 claims for another reason. Typically, Anderson-Burdick is
                                                                      Thus, on the "burden" side of the equation is Plaintiffs' harm
 invoked where the government takes some direct action to
                                                                      of vote dilution predicated on a risk of fraud. As discussed
 burden or restrict a plaintiffs right to vote. Here, in contrast,
                                                                      above in the context of lack of standing, that burden is slight,
 Plaintiffs complain that Pennsylvania has indirectly burdened
                                                                      factually, because it is based on largely speculative evidence
 the right to vote through inaction—i.e., by not imposing
                                                                      of voter fraud generally, anecdotal evidence of the mis-use of
 enough regulation to secure the voting process it has adopted,
                                                                      certain drop boxes during the primary election, and worries
 which, Plaintiffs say, will allow third parties to vote in an
                                                                      that the counties will not implement a "best practice" of
 unlawful way, which, if it happens, will dilute (and thus
                                                                      having poll workers or guards man the drop boxes. See [EOF
 burden) the right to vote.
                                                                      461, fflj 63-82; ECF 504-2, If 12; 504-3, If 6; 504-4, f7;; ECF
                                                                      504-6,      6-8; ECF 504-7,         5-9; ECF 504-9, 92:4-10; ECF
   *48 This unusual causal daisy-chain makes it difficult to
                                                                      504-10, 60:3-61:10; 504-19, pp. 3, 16-18, 20 & Ex. D; ECF
  apply Anderson-Burdick'' s balancing approach. After all, it
                                                                      504-25; ECF 504-49; ECF 509, p. 67; ECF 551, p. 34],
  is one thing to assess the government's interest in taking a
  specific action that imposed burdens on the right to vote.
                                                                          [34]This somewhat scant evidence demonstrates, at most,
  It is much less natural for a court to evaluate whether the
                                                                       an increased risk of some election irregularities—which,
  government had a good reason for not doing something
                                                                       as many courts have held, does not impose a meaningful
  differently, or for failing to do more to prevent (or reduce the
                                                                       burden under Anderson-Burdick. "Elections are, regrettably,
  risk of) misconduct by third parties that could burden the right
                                                                       not always free from error," Hutchinson v. Miller, 797 F.2d
  to vote.




                                                                                                                                              46
      WISTLAW         © 2020 Thomson Reuters, No claim to original U.S. Government Works.
                      Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 86 of 205
        Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

        2020 WL 5997680


        1279, 1286-87 (4th Cir. 1986), let alone the "risk" of error.             issued uniform guidance to all counties regarding the use of
        In just about every election, votes are counted, or discounted,           drop boxes, which is noted above. That guidance includes
m:;-    when the state election code says they should not be. But the             (1) advising counties that the Election Code permits the -
        Constitution "d[oes] not authorize federal courts to be state             use of drop boxes, and (2) setting forth best practices that
        election monitors." Gamza v. Aguirre, 619 F.2d 449, 454 (5th              the counties should "consider" with respect to their use.
        Cir. 1980). It is "not an empty ledger awaiting the entry of an           Among other things, the Secretary advised that counties
        aggrieved litigant's recitation of alleged state law violations."         should maintain a traceable chain, of custody for mail-in ,        J.i



       : Fournier v. Reardon, 160 F.3d 754, 757 (1st Cir. 1998). Nor              and absentee ballots retrieved from drop boxes; utilize, drop
        is it "an election fraud statute." Minnesota Voters, 720 F.3d             boxes with various security features (e.g., anti-tampering
        at 1031.                                                                  features, locks, video surveillance, and removal when the site
                                                                                  is closed or cannot be monitored); and designate sworn county
         *49    [35]     "Garden variety" election irregularities, let alone      personnel to remove ballots from drop boxes. And evidence 1
        the "risk" of such irregularities, are simply not a matter                suggests that the Secretary's deputies have emphasized these
        of federal constitutional concern "even if they control the               best practices when queried by county officials. [ECF 549-32
        outcome of the vote or election." Bennett v. Yoshina, 140                 ("Per our conversation, the list of items are things the county
        F.3d 1218, 1226 (9th Cir. 1998). And as discussed above,                  must keep in mind if you are going to provide a box for voters
        most often, even "a deliberate violation of state election laws           to return their ballots in person.") ].
        by state election officials does not transgress against the
        Constitution." Shipley, 947 F.3d at 1062. see, e.g., Lecky v.             This guidance is lawftd, reasonable, and non-discriminatory,
         Virginia State Bd. ofElections,!^ F. Supp. 3d 908, 919 (E.D.             and so does not create any constitutional issue in its own
        Va. 2018) ("[E]ven assuming the Fredericksburg officials'                 right. With this guidance, the Secretary has diminished the
        failure to provide provisional ballots amounted to a violation            risks tolerated by the legislature in adopting mail-in voting
         of state law, it would not rise to the level of an equal protection      and authorizing drop-boxes, by encouraging the counties to
         violation.").                                                            adopt rather comprehensive security and chain-of-custody
                                                                                  procedures if they do elect to use drop boxes. Conversely,
         Compared,        then,   to    Plaintiffs'     slight    burden,   the   the legislature's decision to leave the counties with ultimate
         Commonwealth has put forward reasonable, precise, and                    discretion when it comes to how, and to what extent,

         sufficiently weighty interests that are undisputed and that can          to use drop boxes (as opposed to adopting a scheme in
        be distilled into three general categories: (1) the benefits of           which the Secretary could enforce compliance with her
         drop boxes, (2) the Commonwealth's interests in furthering its           guidance) is also reasonable, and justified by sufficiently
         overall election-security plan concerning drop boxes, and (3)            weighty governmental interests, given the many variations
         the interests inherent in the Commonwealth's general mail-in             in population, geography, local political culture, crime rates,
        ballot scheme.                                                            and resources. [ECF 549-9 ("There is no logical reason why
                                                                                  ballot receptacles such as drop boxes must be uniform across
         The first categoiy concerns tire benefits of drop boxes                  different counties; particularly because the verification of the
         generally.      Secretary     Boockvar       has   pointed   out   the   voter is determined by election officials upon receipt of the
         Commonwealth's interests generally in using drop boxes—                  ballot. Counties vaiy in size and need. Across the country,
         including, (1) the increase of voter turnout, (2) the protection         best practices dictate that counties determine what type of
         of voters' health in the midst of the ongoing pandemic, (3) the          box and size works for them. The needs of a laxge county
         increase of voter satisfaction, in light of ongoing U.S. Postal          are very different from the needs of a smaller county."); ECF
         Service issues, and (4) the reduction of costs for counties.             549-1 1, p. 9 ("Such variation between counties even within a
         [ECF No. 547, at pp. 22-25; ECF No. 549-2, ffl] 36-39, 42-44],           state makes sense, since the needs of different counties vary
         Plaintiffs do not dispute any of these interests.                        and their use of drop boxes reflects those considerations (e.g.,
                                                                                  the geographic size of a county, the population of the county,
         The     second      category      of     interests      concerns   the   and the ease with which voters in the county can access other
         Commonwealth's interests in implementing drop boxes with                 locations to return mail-in ballots)."].

         appropriate and effective safety measures and protocols in
         place. That is, Secretary Boockvar has, in her capacity as                *50 The third category of interests is, more generally, the
         the chief state official charged with overseeing elections,              interests of the Commonwealth in administering its overall




          WESTL.AW         © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                47
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 87 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



mail-in ballot regime, including the various security and           counterfeiting of ballots 25 P.S § 3516; and much more of the

accountability measures inherent in that legislative plan.          conduct Plaintiffs fear, see 25 P.S. § 3501, ef seq.


                                                                    In this    larger context,   the Court cannot say that the
Pennsylvania did not authorize drop boxes in a vacuum. Last
year, the Pennsylvania legislature "weigh[edj the pros and          balance Pennsylvania struck across the Election Code was

cons," Weber, 347 F.3d at 1107, and adopted a broader system        unreasonable, illegitimate, or otherwise not "sufficiently
                                                                    weighty to justify," Crawford, 553 U.S., at 191^ 128, S.Ct.          ,
of "no excuse" mail-in voting as part ofthe Commonwealth's
Election Code. As the Pennsylvania Supreme Court has now            1610, whatever ancillary risks may be associated with the

confirmed, that system left room for counties to authorize          use of drop boxes, or with allowing counties to exercise

drop boxes and other satellite locations for returning ballots      discretion in that regard. Pennsylvania may balance the many

to the county boards of elections. See Boockvar,     A. 3d          important and often contradictory interests at play in the

at     -, 2020 WL 5554644, at *9 ("[W]e   need not belabor          democratic process however it wishes, and it must be free to

our ultimate conclusion that the Election Code should be            do so "without worrying that a rogue district judge might later

interpreted to allow county boards of election to accept hand-      accuse it of drawing lines unwisely." Abbott, 961 F.3d at 407.

delivered mail-in ballots at locations other than their office
                                                                     *51      [36]Thus, balancing the slight burden of Plaintiffs'
addresses including drop-boxes.").
                                                                    claim of dilution against the categories of interests above, the

Inherent in any mail-in or absentee voting system is some           Court finds that the Commonwealth and Defendants ' interests

degree of increased risk of votes being cast in violation of        in administering a comprehensive county-based mail-in ballot

other provisions of the Election Code, regardless of whether        plan, while both promoting voting and minimizing fraud,

those ballots are returned to drop boxes, mailboxes, or some         are sufficiently "weighty," reasonable, and justified. Notably,

 other location. For example, there is simply no practical           in weighing the burdens and interests at issue, the Court is

 way to police third party delivery of ballots to any mailbox       mindful ofits limited role, and careful to not intrude on what is

 anywhere in the Commonwealth, where Plaintiffs do not              "quintessentially a legislative judgment." Griffin, 385 F.3d at

 dispute that such ballots can be lawfully returned. It is also      1131. "[I]t is the job of democratically-elected representatives
                                                                     to weigh the pros and cons of various balloting systems."
 likely that more (and perhaps many more) voters than usual
                                                                     Weber, 347 F.3d at 1 106. "So long as their choice is reasonable
 will be disenfranchised by technicalities this year, for failing
 to comply with the procedural requirements associated with          and neutral, it is free from judicial second-guessing." Id.; see

 mail-in ballots, such as the requirement that such ballots be       also Abbott, 961 at 407, ("That the line might have been

 placed in "inner secrecy envelopes."                                drawn differently ... is a matter for legislative, rather than
                                                                     judicial, consideration.") (cleaned up); Trinseyv. Com. ofPa.,

 But in enacting the "no excuse" mail-in voting system that          941 F.2d 224, 235 (3d Cir. 1991) ("We take no position on the

 it did, the Pennsylvania legislature chose to tolerate the risks    balancing of the respective interests in this situation. That is

 inherent in that approach. And the key point is that the            a function for which the legislature is uniquely fitted.").

 legislature made that judgment in the context of erecting a
 broader election scheme that authorizes other forms of voting       Thus, even under the Anderson-Burdick framework, the Court
                                                                     finds that Plaintiffs' constitutional challenge fails as a matter
 and has many other safeguards in place to catch or deter
                                                                     of law.
 fraud and other illegal voting practices. These safeguards
 include voter registration; a mail-in ballot application and
 identity verification process, 25 P.S. §§ 3146.2, 3150.12; a
                                                                        B. Pennsylvania's use of drop boxes does not violate
 system for tracking receipt of mail-in ballots, 25 P.S. §§
                                                                        federal due process.
 3146.3(a), 3150.13(a); and, perhaps most important of all, a
                                                                       [37]    In addition to their equal-protection challenge to the
 pre-canvassing and canvassing process during which mail-
                                                                      use of drop boxes, Plaintiffs also appear to argue that the
 in ballots are validated before being counted. In addition,
                                                                      use of unmanned drop boxes violates substantive due process
 Pennsylvania law also seeks to deter and punish fraud by
                                                                      protected by the 14th Amendment. This argument is just a
  imposing criminal penalties for unlawful voting, 25 P.S §
                                                                      variation on their equal-protection argument— i. e. , the uneven
  3533; voting twice in one election, 25 P.S § 3535; forging
                                                                      use of drop boxes will work a "patent and fundamental
  or destroying ballots, 25 P.S § 3517; unlawful possession or
                                                                      unfairness" in violation of substantive due process principles.
                                                                      See Griffin v. Burns, 570 F.2d 1065, 1077 (1st Cir. 1978)



                                                                                                                                   48
   WIST LAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 88 of 205
                                                            d — (2020)
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3
                      __
__________




(substantive due process rights are violated "[i]f the election
                                                                      Plaintiffs initially assert that the Election Code requires a
process itself reaches the point of patent and fundamental
                                                                      signature comparison for mail-in and absentee applications
unfairness[.]"). The analysis for this claim is the same as that
                                                                      and    ballots.   Thus,    according    to   Plaintiffs,    Secretary
for equal protection, and thus it fails for the same reasons.
                                                                      Boockvar's guidance, which says the opposite, is creating
                                                                      unconstitutional vote dilution, in violation of due-process
But beyond that, this claim demands even stricter proof. Such
                                                                      principles —i.e., certain unlawful, unverified ballots will .
a claim exists in only the most extraordinary circumstances.
See Nolles v.    State Comm. for Reorganization of Sch.               now be counted, thereby diluting the lawful ones cast by
                                                                      other voters (such as in-person voters, whose signatures are
Districts, 524 F.3d 892, 898 (8th Cir. 2008) ("A canvass
                                                                      verified). Plaintiffs also appear to argue more generally that
of substantive due process cases related to voting rights
                                                                      absent signature comparison, there is a heightened risk of
reveals that voters can challenge a state election procedure
                                                                      voter fraud, and therefore a heightened risk of vote dilution
in federal court only in limited circumstances, such as
                                                                      of lawful votes.
when the complained of conduct discriminates against a
discrete group of voters, when election officials refuse to
                                                                      In    addition    to   due process,    Plaintiffs   argue    that the
hold an election though required by state law, resulting in a
                                                                      guidance     violates     equal-protection   principles —first,    by
complete disenfranchisement, or when the willful and illegal
                                                                      counties engaging in a patchwork of procedures (where some
conduct of election officials results in fraudulently obtained or
                                                                      counties intend to do a signature comparison for mail-in
fundamentally unfair voting results.") (cleaned up); Yoshina,
                                                                      ballots, while others do not); and second, by implementing
 140 F.3d at 1226 ("We have drawn a distinction between
                                                                       different standards between mail-in ballots and in-person
 'garden variety' election irregularities and a pervasive error
 that undermines the integrity of the vote. In general, garden
                                                                       ones.


 variety election irregularities do not violate the Due Process
                                                                       In contrast, Defendants and Intervenors take the position
 Clause, even if they control the outcome of the vote or
                                                                       that state law does not require signature comparison, and for
 election.") (citation omitted); Bennett v. Mollis, 590 F. Supp.
                                                                       good reason. According to them, requiring such comparisons
 2d 273, 278 (D.R.I. 2008) ("Before an election error becomes
                                                                       is fraught with trouble, as signatures change over time and
 a key that unlocks the restraints on the federal court's authority
                                                                       elections officials are not signature-analysis experts. This
 to act, the Plaintiffs must demonstrate either an intentional
                                                                       leaves open the possibility for arbitrary and discriminatory
 election fraud or an unintentional error resulting in broad-
                                                                       application that could result in the disenfranchisement of
 gauge unfairness.").
                                                                       valid voters.

 Indeed, "only the most egregious official conduct can be said
                                                                       For the reasons that follow, the Court will dismiss the
 to be arbitrary in the constitutional sense"—the "executive
                                                                       signature-comparison claims and enter judgment in favor
 action must be so ill-conceived or malicious that it 'shocks
                                                                       of Defendants. A plain reading of the Election Code
 the conscience.' " Miller v. City ofPhila., 174 F.3d 368, 375
                                                                       demonstrates that it does not impose a signature-comparison
 (3d Cir. 1999) (cleaned up).
                                                                       requirement for mail-in ballots and applications, and thus

                the   slight   burden   imposed here,     and   the    Plaintiffs' vote-dilution claim sounding in due process fails
 Based    on
                                                                        at the outset. Further, the heightened risk of fraud resulting
  Commonwealth's interests in their overall county specific
                                                                        from a lack of signature comparison, alone, does not rise
  voting regime, which includes a host of other fraud-
                                                                        to the level of a federal constitutional violation. Finally, the
  prevention measures, the Court finds that the drop-box claim
                                                                        equal-protection claims fail because there are sound reasons
  falls short of the standard of substantive due process.
                                                                        for the different treatment of in-person ballots versus mail-
                                                                        in ballots; and any potential burdens on the right to vote are
  III. Defendants and Intervenors are entitled to summary               outweighed by the state's interests in their various election
  judgment on Plaintiffs' signature-comparison claims.                  security measures.
   *52 Plaintiffs' next claim concerns whether the Secretary's
  recent guidance on signature comparison violates the federal
                                                                            A. The Election Code does not require signature
  Constitution. Plaintiffs frame their claims pertaining to
                                                                            comparison for mail-in and absentee ballots or ballot
  signature comparison in two ways—one based on due process
                                                                            applications.
  and the other based on equal protection.


                                                                                                                                         49
                                                                      ent Works.
    WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Governm
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 89 of 205                                                                 I:
                                                           3d — (2020)
Donald J. Trump for President, inc. v. Boockvar, — F.Supp.
          ______
__________




                                                                           right to vote, the county board shall provide a list of the
Plaintiffs' federal-constitutional claims in Count I of their
                                                                           names of electors whose absentee ballots or mail-in ballots
Second Amended Complaint are partially based on the
                                                            s'             are to be pre-canvassed or canvassed.
Secretary's guidance violating state law. That is, Plaintiff
                                                                         *54 25 P.S. § 3146.8(g)(3).
first theory is that by the Secretary violating state law,
unlawful votes are counted and thus lawfully cast votes are
                                                                         According to Plaintiffs, Section 3146.8(g)(3)'s requirement
diluted. According to Plaintiffs, this violates the 1st and 14th
                                                        of               to verify the proof of identification, and compare the
Amendments, as well as the Elections Clause (the latter
                                                                         information on the declaration, is tantamount to signature
which requires the legislature, not an executive, to issue
                  j 9                                                    comparison. The Court disagrees, for at least three reasons.
election laws). ~

                                                                         First, nowhere does the plain language of the statute require
 *53     Thus, a necessary predicate for these constitutional
claims is whether the Election Code mandates signature                   signature comparison as part oftheverification analysis ofthe
                                                                         ballots.
comparison for mail-in and absentee ballots. If it doesn't,
                                                       no
as the Secretary's guidance advises, then there can be
                                                                         When interpreting a statute enacted by the Pennsylvania
                                                            a
vote dilution as between lawful and unlawful votes, nor
                                                                         General Assembly, courts apply Pennsylvania's Statutory
usurpation of the legislature's authority in violation of the
                                                                         Construction Act, 1 Pa. C.S. §§ 1501-1991. And as the Act
 Elections Clause.
                                                                         instincts, the "object of all interpretation and construction
                                                                         of statutes is to ascertain and effectuate the intention of the
  [38]    After carefully considering the parties'        arguments
                                                                                                                                      of
                                                                         General Assembly." 1 Pa C.S. § 1921(a). If the words
 and the relevant law, the Court finds that the plain
                                                                         the statute are clear and unambiguous, the letter of the law
 language of the Election Code imposes no requirement for
                                                                         applies. Id. at § 1921(b). Otherwise, courts may consider
 signature comparison for mail-in and absentee ballots and
                                                                          a variety of factors to determine the legislature's intent,
 applications.          In other words, the Secretary's guidance is       including "other statutes upon the same or similar subjects"
 consistent with the Election Code, and creates no vote-                  and "[t]he consequences of a particular interpretation." Id. at
 dilution problems.14                                                     § 1921 (c) (5) -(6) .


                                                                                                                                       e
 Plaintiffs, in advancing their claim, rely on section 3146.8(g
                                                                )         Section 3146.8(g)(3) does not expressly require any signatur
 (3)-(7) of the Election Code to   assert that the Code requires          verification or signature comparison. 25 P.S. § 3146.8(g)
 counties to "verify" the signatures on mail-in and absentee              (3). It instead requires election officials to (1) "examine the
                                                                                                                                        e
 ballots (i.e., examine the signatures to determine whether               declaration on the envelope of each ballot," (2) "compar
 they are authentic). Plaintiffs specifically point to section            the information thereon with that contained in the ... 'Voters
 3146.8(g)(3) as requiring this signature verification. [ECF              file' [or] the absentee voters' list," and (3) if "the county board
  509, pp. 17-18],                                                        has [a] verified the proof of identification as required under
                                                                          this act and [b] is satisfied that the declaration is sufficient and
  Section 3146.8(g)(3) states:                                            the information contained in the [Voter's file] ... verifies his
                                                                          right to vote," the election official shall include the ballot to
    When the county board meets to pre-canvass or canvass                 be counted. Id.
    absentee ballots and mail-in ballots ... the board shall
    examine the declaration on the envelope of each ballot ...            Under the express terms of the statute, then, the information
    and shall compare the information thereon with that                   to be "verified" is the "proof of identification." Id. The
     contained in the "Registered Absentee and Mail-in Voters              Election Code defines "proof of identification" as the mail-
     File," the absentee voters' list and/or the "Military Veterans        in/absentee voter's driver's license number, last four digits
                                                                                                                                         of
       andEmergency Civilians Absentee Voters File," whichever             their Social Security number, or a specifically approved form
       is applicable. If the county board has verified the proof of
                                                                           of identification. 25 P.S. § 2602(z.5)(3)(i)-(iv).15 The only
       identification as required under this act and is satisfied that                                                                to
                                                                           other "verification" the election official must conduct is
       the declaration is sufficient and the information contained
                                                                           determine whether "the information contained in the [Voter's
       in the "Registered Absentee and Mail-in Voters File," the
                                                                           file] ... verifies his right to vote."
       absentee voters' list and/or the "Military Veterans and
       Emergency Civilians Absentee Voters File" verifies his



                                                                                  ment Works.                                             50
    WISTLAW              © 2020 Thomson Reuters. No claim to original U.S. Govern
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 90 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

2020 WL 5997680


*55    Nowhere does this provision require the election                 "compare the elector's signature on his voter's certificate
official to compare and verify the authenticity of the elector's        with his signature in the district register. If, upon such

signature. In fact, the word "signature" is absent1 from the            comparison, the signature upon the voter's certificate appears

provision. It is true that the elector must fill out and sign           to be genuine, the elector who has signed the certificate shall,

the declaration included on the ballot. 25 P.S. §§ 3146.6(a),           if otherwise qualified, be permitted to vote: Provided, That
3 1 50. 1 6(a). However, while section 3 146.8(g)(3) instructs the      if the signature on the voter's certificate, as compared with

election official to "examine the declaration ... and, compare          the signature as recorded in the district register, shall not be
the information thereon with that contained in the [Voter's             deemed authentic by any ofthe election officers, such elector
file]," the provision clarifies that this is so the election official   shall not be denied the right to vote for that reason, but shall
can be "satisfied that the declaration is sufficient." 25 P.S.          he considered challenged as to identity and required to [cure

§ 3146.8(g)(3). In other words, the election official must be           the deficiency]." 25 P.S. § 3050(a.3)(2) (emphasis added).
"satisfied" that the declaration is "fill[ed] out,; date[d] and
sign[ed]," as required by sections 3150.16(a) and 3146.6(a)             Elsewhere, the General Assembly also explicitly accounts

of the Election Code. Notably absent is any instruction to              for signature comparison of in-person voters: "[I]f it is
verify the signature and set aside the ballot if the election           determined that the individual was registered and entitled

official believes the signature to be non-genuine. There is an          to vote at the election district where the ballot was cast,

obvious difference between checking to see if a signature was           the county board of elections shall compare the signature

provided at all, and checking to see ifthe provided signature is        on the provisional ballot envelope with the signature on

sufficiently authentic. Only the former is referred to in section       the elector's registration form and, if the signatures are

3146.8(g)(3).                                                           determined to be genuine, shall count the ballot if the
                                                                        county board of elections confirms that the individual did

Second, beyond the plain language of the statute, other                 not cast any other ballot, including an absentee ballot, in the

canons of construction compel the Court's interpretation.               election. ... [But a] provisional ballot shall not be counted

When interpreting statutes passed by the General Assembly,              if ... the signature[s] required ... are either not genuine

Pennsylvania law instructs courts to look at other aspects of           or are not executed by the same individual ..." 25 P.S. §

the statute for context. See 1 Pa. C.S. § 1921(c)(5) ("When             3050(a.4)(5)(i)-(ii) (emphasis added); see also 25 P.S. § 2936

the words of the statute are not explicit, the intention of the         ("[When reviewing nomination papers], the Secretary of the

General Assembly may be ascertained by considering . . . other          Commonwealth or the county board of elections, although

statutes upon the same or similar subjects."); O'Rourke v.              not hereby required so to do, may question the genuineness

Commonwealth, 566 Pa. 161, 778 A.2d 1194, 1201 (2001)                   of any signature or signatures appearing thereon , and if

("The cardinal rule of all statutory construction is to ascertain       he or it shall thereupon find that any such signature or
and effectuate the intent ofthe Legislature. To accomplish that         signatures are not genuine, such signature or signatures shall

goal, we should not interpret statutory words in isolation, but         be disregarded[.]" (emphasis added)).
must read them with reference to tire context in which they
appear." (citation omitted)).                                            *56   Clearly then, the General Assembly, in enacting the
                                                                        Election Code, knew that it could impose a signature-

Context here is important because the General Assembly                  comparison     requirement    that   requires   an   analysis    to

mandated      signature    comparison     for   in-person     voting    determine whether a signature is "genuine." And when

elsewhere in the Election Code—thus evidencing its intention            that was its intent, the General Assembly explicitly and

not to require such comparison for mail-in ballots. See Fonner          unequivocally imposed that requirement. It is thus telling,
v. Shandon, Inc., 555 Pa. 370, 724 A.2d 903, 907 (1999)                 from a statutory construction standpoint, that no such explicit
("[W]here a section of a statute contains a given provision,            requirement is imposed for returned mail-in or absentee

the omission of such a provision from a similar section is              ballots. Indeed, the General Assembly is aware—and in fact,

significant to show a different legislative intent.") (citation         requires—that a voter must sign their application for an

omitted).                                                               absentee or mail-in ballot, and must sign the declaration
                                                                        on their returned ballot. 25 P.S. §§ 3146.2(d) (absentee-

In addressing in-person voting,          the General Assembly           ballot application), 3150.12(c) (mail-in-ballot application),

explicitly instructs that the election official shall, after            3146.6(a) (absentee-voter declaration), 3150.16(a) (mail-in

receiving the in-person elector's voter certificate, immediately        voter declaration). Despite this, the General Assembly did




  WE5TLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                           51
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 91 of 205
                                                               (2020)
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —
            _______
____________




                                                                         Respondent and the Caucus offer a reasonable interpretation
not mention a signature-comparison requirement for returned
                                                                         of Section 3150.1 6(a) as it operates within the Election Code,
absentee and mail-in ballots.
                                                                         their interpretation restricts voters' rights, as opposed to
                                                                         the reasonable interpretation tendered by Petitioner and the
The Court concludes from this context that this is because the
                                                                         Secretary. The law, therefore, militates in favor of this Court
General Assembly did not intend for such a requirement. See,
                                                                         construing the Election Code in a manner consistent with the
e.g., Mishoe v. Erie Ins. Co., 573 Pa. 267, 824 A. 2d 1153,
1155 (2003) ("In arriving at our conclusion that the foregoing       .   view ofPetitioner and the Secretary, as this construction ofthe

language does not provide for the right to a jury trial, we relied       Code favors the fundamental right to vote and enfranchises,

on three criteria. First, we put substantial emphasis on the             rather than disenfranchises, the electorate."),

fact that the PHRA was silent regarding the right to ajury trial.
                                                                          *57 Here, imposing a signature-comparison requirement as
As we explained, 'the General Assembly is well aware of its
ability to grant a jury trial in its legislative pronouncements,'        to mail-in and absentee ballots runs the risk of restricting
                                                                         voters' rights. This is so because election officials, unstudied
and therefore, 'we can presume that the General Assembly's
                                                                         and untested in signature verification, would have to
express granting of trial by jury in some enactments means
                                                                         subjectively analyze and compare signatures, which as
that it did not intend to permit for ajury trial under the PHRA. '
" (cleaned up) (emphasis added)); Holland v. Marcy, 584                  discussed in greater detail below, is potentially problematic. 16
Pa. 195, 883 A.2d 449, 456, n.15 (2005) ("We additionally                 [ECF 549-2, p.     19, f 68]; [ECF 549-9, p. 20, f 64],

note that the legislature, in fact, did specify clearly when             And perhaps more importantly, even assuming an adequate,
 it intended the choice of one individual to bind others. In             universal standard is implemented, mail-in and absentee
 every other category addressed by Section 1705(a) other                  voters whose signatures were "rejected" would, unlike in-
 than (a)(5) which addressed uninsured owners, the General                person voters, be unable to cure the purported error. See
 Assembly specifically referenced the fact that the decision              25 P.S. § 3146.8(a) (stating that in-person and absentee
 of the named insured ... binds other household members....               ballots "shall [be safely kept] in sealed or locked containers
 Similar reference to the ability of the uninsured owner's                until they are to be canvassed by the county board of
 deemed choice to affect the rights of household members is               elections," which § 3146.8(g)(l.l)-(2) states is no earlier
 conspicuously missing from Section 1705(a)(5).").                        than election day); Boockvar,        A.3d at        -, 2020 WL

                                                                          5554644, at *20 ("[A]lthough the Election Code provides
 Accordingly, the Court finds that the General Assembly's                 the procedures for casting and counting a vote by mail, it
 decision not to expressly refer to signature comparisons for             does not provide for the 'notice and opportunity to cure'
 mail-in ballots, when it did so elsewhere, is significant.               procedure sought by Petitioner. To the extent that a voter is at
                                                                          risk for having his or her ballot injected due to minor errors
 Third, this Court is mindful that Pennsylvania's election                made in contravention of those requirements, we agree that
 statutes are to be construed in a manner that does not risk              the decision to provide a 'notice and opportunity to cure'
 disenfranchising voters. See, e.g., 1 Pa. C.S. § 1922(3) ("In            procedure to alleviate that risk is one best suited for the
 ascertaining the intention of the General Assembly in the                Legislature."). As discussed in more detail below, unlike in-
 enactment of a statute the following presumptions, among                 person voters, whose signatures are verified in their presence,

  others, may be used: ... That the General Assembly does not             mail-in and absentee voters' signatures would be verified at a
  intend to violate the Constitution of the United States or of           later date outside the presence of the voter. See generally 25
 this Commonwealth."); id. at § 1921(c)(6) (in interpreting                P.S. § 3146.8(a), (g) (requiring mail-in and absentee ballots
 a statute, the court may consider "[t]he consequences of a                to be kept secured in a sealed container until Election Day).
  particular interpretation").                                             Unbeknownst to the voter, then, and without an opportunity
                                                                           to remedy the purported error, these mail-in and absentee
   [39] As the Pennsylvania Supreme Court emphasized last                  voters may not have their votes counted. Based on this risk
  month, "[I]t is well-settled that, although election laws must           of disenfranchisement, which the Court must consider in
  be strictly construed to prevent fraud, they ordinarily will             interpreting the statute, the Court cannot conclude that this
  be construed liberally in favor of the right to vote. Indeed,            was the General Assembly's intention.
  our goal must be to enfranchise and not to disenfranchise
  the electorate." Boockvar,           A.3d at           2020 WL           The Court is not persuaded by Plaintiffs' arguments to the
  5554644, at *9 (cleaned up); see also id. ("[Ajlthough both              contrary.




                                                                                Works.                                                  52
    WS3TLAW        © 2020 Thomson Reuters, No claim to original U.S. Government
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 92 of 205
                                                               (2020)
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —



                                                                     The Court again finds Plaintiffs' arguments to the contrary

Plaintiffs argue that section 3146.8(g)(5)-(7) provides a            unavailing. Plaintiffs argue that "there is no other proof

voter, whose ballot-signature was rejected, notice and an            of identification required to be submitted with the ballot

opportunity to cure the signature deficiency. [ECF 509, pp.          applications," and thus, a signature comparison must be

13, 18, 50]. That section, however, refers to when a person          required. [ECF 509, p. 16],

raises a specific challenge to a specific ballot or application on
                                                                     But the Election Code expressly requires the applicant to
the grounds that the elector is not a "qualified elector." 25 P.S.
                                                                     include several pieces of identifying information, including
§ 3 146.8(g)(4) (stating that mail-in and absentee ballots shall
be counted unless they were challenged under §§ 3146.2b              their name, mailing address, and date of birth. 25 P.S. §§

or 3150.12b, which allow challenges on the grounds that              3146.2(b), 3150.12(b). And after receiving the applicant's

the elector applying for a mail-in or absentee ballot wasn't         application, the election official must "verify] ] the proof

qualified). Thus, the "challenges" referenced in § 3146.8(g)         of identification [a defined term as discussed above] and

(5)-(7) refer to a voter's qualifications to vote, not a signature   compar[e] the information provided on the application with
                                                                     the information contained on the applicant's permanent
verification.
                                                                     registration card."18 Id. at §§ 3146.2b(c), 3150.12b(a). Thus,
Plaintiffs similarly argue that section 3146.8(h) provides           contrary to Plaintiffs'   argument, the General Assembly

mail-in voters notice and opportunity to cure signature              provided for certain methods of identification as to ballot
deficiencies. [ECF 552, p. 60], But that section relates to          applications. Signature verification isn't one of them.
"those absentee ballots or mail-in ballots for which proof
of identification has not been received or could not be              For these reasons, the Court concludes that the Election
verified." 25 P.S. § 3146.8(h). As discussed above, "proof           Code does not impose a signature-comparison requirement
of identification" is a defined term, and includes the voter's        for absentee and mail-in ballots and applications. As such,
driver's license number, last four- digits oftheir Social Security    the Secretary's September 11, 2020, and September 28, 2020,
number, or a specifically approved form of identification.            guidance is consistent with the Election Code. Plaintiffs'
 25 P.S. § 2602(z,5)(3)(i)-(iv). Not included is the voter's          claims of vote dilution based on this guidance will therefore
              17                                                      be dismissed.
 signature.


  *58 At bottom, Plaintiffs request this Court to impose
                                                                        B. The lack of a signature comparison does not violate
 a requirement—signature comparison—that the General
                                                                        substantive due process.
 Assembly chose not to impose. Section 3 146.8(g)(3) does not
                                                                       [41]   In addition to alleging that the Secretary's guidance
 mention or require signature comparison. The Court will not
                                                                      violates the Election Code, Plaintiffs appear to also argue
 write it into the statute.
                                                                      that their right to vote is unconstitutionally burdened and
                                                                      diluted due to a risk of fraud. That is, regardless of what
  [40] For the same reasons that the Election Code does
                                                                      the Election Code requires, Plaintiffs assert that absent
 not impose a signature-comparison requirement for mail-in
                                                                      signature comparison, mail-in and absentee ballots will be
 and absentee ballots, the Election Code does not impose a
                                                                      prone to fraud, thereby diluting other lawful ballots. [ECF
 signature-comparison requirement for mail-in and absentee
                                                                      509, pp. 45-50; 504-19, pp. 10-15]. Plaintiffs argue that this
 ballot applications. While the General Assembly imposed
                                                                      significantly burdens their fundamental right to vote, resulting
 a requirement that the application be signed, there is no
                                                                      in a due-process violation, and thus strict scrutiny applies. The
 mention of a requirement that the signature be verified,
                                                                      Court disagrees.
 much less that the application be rejected based solely
 on such verification. 25 P.S. §§ 3146.2(d) (absentee-ballot
                                                                       *59   As discussed above in the context of Plaintiffs'
 application), 3150.12(c) (mail-in-ballot application). Again,
                                                                       drop-box claim, Plaintiffs' claim here simply does not rise
 finding no explicit instructions for signature comparison here
                                                                      to the high level for a substantive due process claim.
  (unlike elsewhere in the Code), the Court concludes that
                                                                      To violate substantive due process in the voting-rights
  the General Assembly chose not to include a signature-
                                                                       context, the infringements are much more severe. Only
  comparison requirement for ballot applications.
                                                                       in extraordinary circumstances will there be "patent and
                                                                       fundamental unfairness" that causes a constitutional harm.




                                                                                                                                   53
   WE5TLAW         © 2020 Thomson Reuters. Mo claim to original U.S. Government Works.
                 Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 93 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




See Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1st                      Plaintiffs relied on hypothetical, rather than actual events.

Cir. 2001); Shannon v. Jacobowitz, 394 F.3d 90, 94 (2d Cir.                      [ECF 509, p. 48]. Mr. Riddlemoser admits that failing to

2005).       :                                                                   verify signatures only creates "the potential" for fraud and
                                                                                 "invites" vote dilution. [ECF 504-19, pp. 14, 15]. Even

Here, Plaintiffs' signature-comparison claim does not meet                       assuming an absence of signature comparison does indeed

this high standard. This isn't a situation of malapportionment,                  invite the potential for fraud, the nondiscriminatory, uniform

disenffanchisement, or intentional discrimination. And the                       practice and guidance does not give rise to "patent and
risk of voter fraud generally without signature comparison                       fundamental unfairness" simply because of a "potential" for

—as a matter of fact and law—does not rise to "patent and                        fraud. Plaintiffs have not presented evidence to establish a

fundamental unfairness."                                                         sufficient burden on their constitutional right to vote.


Indeed, as discussed above, Plaintiffs' evidence of potential                     *60   Indeed, even if the Court assumed some "forged"

voter fraud here is insufficient to establish "patent and                        applications or ballots were approved or counted, this is

fundamental unfairness." In their summary-judgment brief,                        insufficient to establish substantial, widespread fraud that

Plaintiffs       argue     that   "the    Secretary's    September      2020     undermines the electoral process. Rather, limited instances of

guidance         memos      promote voter fraud."            [ECF    509,   p.   "forged" ballots—which according to Plaintiffs' definition,

48]. Plaintiffs then offer a hypothetical where a parent                         includes an individual signing for their spouse or child—

signs a ballot application on their child's behalf because                       amount to what the law refers to as "garden variety" disputes

the   child is       out-of-state.       [ECF   509, p.      48],   Plaintiffs   of limited harm. As has long been understood, federal courts

assert that without signature comparisons, such "fraud"                          should not intervene in such "garden variety" disputes.

could proceed unchecked. [Id.]. Plaintiffs continue, arguing                     Hutchinson, 797 F.2d at 1283 ("[C]ourts have uniformly

that the         "fraud"    would "snowball,"           so   that "spouses,      declined to endorse action under § 1983 with respect to
neighbors, acquaintances, strangers, and others" were signing                    garden variety election irregularities.") (cleaned up); Yoshina,

applications and ballots on others' behalf. [Id. at pp. 48-49].                  140 F.3d at 1226 ("In general, garden variety election

To prevent such fraud, Plaintiffs' expert, Mr. Riddlemoser,                      irregularities do not violate the Due Process Clause, even if

asserts that signature comparison is needed. [ECF 504-19, p.                     they control the outcome of the vote or election." (collecting

10 ("Not only does enforcing the Election Code's requirement                     cases)); Curry r>. Baker, 802 F.2d 1302, 1314-15 (11th Cir.

of a completed and signed declaration ensure uniformity,                         1986) ("[I]f the election process itself reaches the point of

which increases voter confidence, it also functions to reduce                    patent and fundamental unfairness, a violation of the due

fraud possibilities by allowing signature verification.") ].                     process clause may be indicated and relief under § 1983
                                                                                 therefore in order. Such a situation must go well beyond

Mr. Riddlemoser first highlights that in Philadelphia in the                     the ordinary dispute over the counting and marking of

primary, ballots were counted "that lacked a completed                           ballots." (cleaned up)).

declaration." [Id. at p. 11], Mr. Riddlemoser further opines
that the September 11, 2020, guidance and September 28,                          To be clear, the Court does not take Plaintiffs' allegations

2020, guidance, in instructing that signature comparison is                      and evidence lightly. Election fraud is serious and disruptive.

not required for mail-in and absentee ballots and applications,                  And Plaintiffs could be right that the safer course would

"encourage[s], rather than prevent[s], voter fraud." [Id. at pp.                 be to mandate signature comparison for all ballots. But

12-13]. Mr. Riddlemoser also notes that signature comparison                     what Plaintiffs essentially complain of here is whether the

is "the most common method" to verify ballots and that                           procedures employed by the Commonwealth are sufficient

the Secretary's guidance "leave the absentee/mail-in ballots                     to prevent that fraud. That is a decision left to the General

subject to the potential for unfettered fraud." [Id. at p.                       Assembly, not to the meddling of a federal judge. Crawford,

 14], He concludes that the guidance "invites the dilution of                     553 U.S. at 208, 128 S.Ct. 1610 (Scalia, J. concurring) ("It

legitimately cast votes." [Id.].                                                  is for state legislatures to weigh the costs and benefits of
                                                                                  possible changes to their election codes, and their judgment

Based on this evidentiary record, construed in Plaintiffs'                       must prevail unless it imposes a severe and unjustified overall

favor, the Court cannot conclude that there exists "patent and                    burden upon the right to vote, or is intended to disadvantage a

fundamental unfairness." Rather, Plaintiffs present only the                      particular class."). Griffin, 385 F,3d at 1 13 1-32 ("[Sjtriking of

possibility and potential for voter fraud. In their briefing,                     the balance between discouraging fraud and other abuses and




                                                                                                                                                54
  WiSTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 94 of 205
                                                               (2020)
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d —
____




encouraging turnout is quintessentially a legislative judgment      a signature-comparison requirement. That claim, though, is
                                                                    not before the Court, as Plaintiffs here do not assert that
with which we judges should not interfere unless strongly
                                                                    imposing a signature-comparison requirement violates the
convinced that the legislative judgment is grossly awry.").
                                                                    Constitution (they allege the opposite).


  C. Plaintiffs' federal equal-protection claims based on           In any event, to the extent there was uncertainty before,
  signature comparison fail.                                        this decision informs the . counties of the current state, of ,
Plaintiffs present two federal equal-protection claims. The         the law as it relates to signature comparison. If any county
Court will address each in turn.                                    still imposes a signature-comparison requirement in order
                                                                    to disallow ballots, it does so without support from the
                                                                    Secretary's guidance or the Election Code. Further, counties
                                                                    that impose this signature-comparison requirement to reject ,
1. County differences over signature comparison do not
                                                                    ballots may be creating a different potential constitutional
violate federal equal-protection rights.
                                                                    claim for voters whose ballots are rejected. Boockvar,

      Plaintiffs' first federal equal-protection claim is based     A.3d at           2020 WL 5554644, at *34, n.16 (Wecht, J.
 [42]
on some county boards of elections intending to verify the          concurring) (noting that courts around the country have found

signatures on mail-in and absentee ballots and applications,        due process issues with signature-comparison requirements;

while others do not intend to do so. To that end, Plaintiffs        and collecting cases).

have presented evidence that some, but not all, counties do
                                                                    For these reasons, Plaintiffs' equal-protection claim falls
intend to verify signatures. E.g., [ECF 504-1], 19 According
                                                                     short.
to Plaintiffs, this arbitrary and differential treatment of
mail-in and absentee ballots among counties—purportedly
 caused by the Secretary's September 11, 2020, and September
 28, 2020, guidance—violates the Equal-Protection Clause             2. Different treatment between in-person ballots and mail-
 because voters will be treated differently simply because of        in ballots also does not violate federal equal-protection
 the county in which they reside. The Court, however, finds no       rights.
 equal-protection violation in this context.
                                                                      [43]     Plaintiffs also assert a second federal equal-protection

 The Secretary's guidance about which Plaintiffs complain            claim on the grounds that the Election Code, by not requiring
                                                                     signature comparison for mail-in and absentee ballots, treats
 is uniform and nondiscriminatory. It was issued to all
                                                                     such ballots differently than in-person ballots (which require
 counties and applies equally to all counties, and by extension,
                                                                     signature comparisons). Plaintiffs argue that this is an
 voters. Because the uniform, nondiscriminatory guidance
 is rational, it is sound under the Equal-Protection Clause.         unconstitutionally arbitrary and unequal treatment. The Court
                                                                     disagrees.
 See Gamza, 619 F.2d at 453 (5th Cir. 1980) ("We must,
 therefore, recognize a distinction between state laws and
                                                                      [44]  It is well-settled that states may employ in-person
 patterns of state action that systematically deny equality in
 voting, and episodic events that, despite non-discriminatory        voting, absentee voting, and mail-in voting and each method
                                                                     need not be implemented in exactly the same way. See
 laws, may result in the dilution of an individual's vote.
                                                                     Hendon, 710 F.2d at 181 ("A state may employ diverse
 Unlike systematically discriminatory laws, isolated events
                                                                      methods of voting, and the methods by which a voter casts his
 that adversely affect individuals are not presumed to be a
                                                                      vote may vary throughout the state.")
  violation of the equal protection clause.") (citation omitted).
  Indeed, the guidance merely instructs counties to abide by the
  Election Code—an instruction to follow the law is certainly         "Absentee voting is a fundamentally different process from

  rational and related to an obviously rational government            in-person voting, and is governed by procedures entirely
                                                                      distinct from in-person voting procedures." ACLU of New
  interest.
                                                                      Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th Cir. 2008)
                                                                      (citations omitted). It is an "obvious fact that absentee
   *61 In fact, if there is any unequal application now, it is
  caused by those counties that are not following the guidance        voting is an inherently different procedure from in-person
                                                                      voting." Indiana Democratic Party v. Ro/dta, 458 F. Supp.
  and are going above and beyond the Election Code to impose



                                                                                                                                   55
    WEST LAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 95 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
                       ___




2d 775, 830-31 (S.D. Ind. 2006). Because in-person voting        a signature comparison when the elector is not physically

is "inherently different" from mail-in and absentee voting,      present.

the procedures for each need not be the same. See, e.g.,
Santillanes, 546 F.3d at 1320-21 ("[BJecause there are clear     For example, Secretary Boockvarnotes the concern with non-
differences between the two types of voting procedures, the      handwriting-expert election officials comparing signatures,

law's distinction is proper."); Rokita, 458 F. Supp. 2d at 831   without uniform standards. [ECF 549-2, pp. 19-20, ^ 68].

("[I]t is axiomatic that a state which allows for both in-       She also notes that people's signatures can change, over time,
person and absentee voting must therefore apply different        due to natural and unavoidable occurrences, like injuries,

requirements to these two groups of voters."); Billups, 439      arthritis, or the simple passage of time. [Id.~\. Such reasons

F. Supp. 2d at 1356-57 ("[A]bsentee voting and in-person         are valid and reasonable. See Booclrvar,          A. 3d at       ,

voting are inherently different processes, and both processes    2020 WL 5554644, at *34 (Wecht, J. concurring) ("Signature

use different standards, practices, and procedures.").           comparison is a process fraught with the risk of error and
                                                                 inconsistent application, especially when conducted by lay

Plaintiffs argue that while absentee and mail-in voting "is      people.").

a fundamentally different process from in-person voting,"
Defendants have "no justification in this instance to create     Secretary Boockvar further asserts that signature comparison

such an arbitrary and disparate rule between absentee/mail-in    is justified for in-person voting, but not mail-in or absentee

voters and in-person voters." [ECF 509, p. 51], Not so.          voting, because the in-person voter is notified of his or
                                                                 her signature deficiency, and afforded an opportunity to

 *62   Because of the "inherent" differences between in-         cure. [ECF 549-2, pp. 19-20,         66-68 (explaining that in-

person voting and mail-in and absentee voting, Pennsylvania's    person voters can be immediately notified of the signature

requirement for signature comparison for in-person ballots,      deficiency, but mail-in/absentee voters cannot) ]. Secretary

but not mail-in and absentee ballots, is not arbitrary. By       Booclcvar's justifications are consistent with the Election

way of example, Secretary Boockvar articulated several valid     Code's framework.

reasons why Pennsylvania implements different verification
procedures for mail-in and absentee voters versus in-person      When a voter votes in person, he or she signs the voter's

voters. [ECF 504-12; ECF 549-2],                                 certificate, and the election official immediately, in the voter's
                                                                 presence, verifies the signature. 25 P.S. § 3050(a.3)(l)-(2). If

In her deposition, Secretary Boockvar explained that for         the election official finds the signature to be problematic, the
in-person voters, the only possible verification is signature    in-person voter is told as such. Id. at § 3050(a.3)(2). Notably,

comparison and verification. [ECF 504-12, 55:19-56:19].          however, the in-person voter may still cast a ballot. Id. ("[I]f

This is because, unlike mail-in and absentee voters who must     the signature on the voter's certificate ... shall not be deemed
apply for a ballot, in-person voters may simply show up at       authentic by any of the election officers, such elector shall not

the polls on Election Day and vote. In contrast, for mail-       be denied the right to vote for that reason[.]"). The in-person

in and absentee voters, there are several verification steps     voter whose signature is questioned must, after casting the

implemented before the voter's mail-in/absentee ballot is        ballot, "produce at least one qualified elector of the election

counted, such as checking their application and their drivers'   district as a witness, who shall make affidavit ofhis identity or

license number or social security number. \Id. at 56:8-19].      continued residence in the election district." Id. at § 3050(d).

Thus, counties don't need to resort to a signature comparison    Thus, the in-person voter whose signature is not verified is
to identify and verify the mail-in or absentee voter.            immediately notified, is still allowed to cast a ballot, and is
                                                                 given the opportunity to remedy the signature-deficiency.

This is important, as Defendants and Intervenors present
valid concerns about the uniformity and equality of signature     *63   In contrast, a voter who casts a mail-in or absentee

comparisons, in part, due to the technical nature of signature   ballot cannot be afforded this opportunity. Absentee and mail-

analysis, the subjective underpinnings of signature analysis,     in ballots are kept in "sealed or locked containers" until they

and the variety ofreasons that signatures can naturally change    are "canvassed by the county board of elections." 25 P.S. §

over time. [ECF 549-2, pp. 19-20, % 68; ECF 549-9, p. 20,         3146.8(a). The pre-canvassing and canvassing cannot begin

    63-64], Such factors can reasonably justify not requiring     until Election Day. Id. at § 3146.8(g)(l.l)-(2). As such, the
                                                                  absentee and mail-in ballots cannot be verified until Election




  W6STLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            56
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 96 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

2020 WL 5997680


Day, regardless of when the voter mails the ballot. Further,        the state's interests and overall plan in preventing against

even if there were sufficient time, a voter cannot cure these       voter fraud, including with respect to forged mail-in ballots.

types of deficiencies on their mail-in or absentee ballot.
Boockvar,         A.3d at          2020 WL 5554644, at *20           [45]   Weighing these considerations compels a conclusion

("[Although the Election Code provides the procedures for           that there is no constitutional violation here. With respect

casting and counting a vote by mail, it does not provide for        to any burden on Plaintiffs' right to vote, that burden is

the "notice and opportunity to cure" procedure sought by            slight, at best. A failure .to engage in a signature comparison
                                                                    may, crediting Plaintiffs' evidence, increase the risk of voter      i
Petitioner.").
                                                                    fraud. But even then, this remains a largely speculative

Therefore, if mail-in and absentee ballots were subject to          concern. This burden too is lessened by the numerous other

signature comparison, an election official—who is unstudied         regulations imposed by the Election Code, including the

in the technical aspects of signature comparison—could deem         detailed verification procedure as to the information: on mail-

a voter's signature problematic and not count the ballot, which     in ballots (discussed above), and the deterrence furthered by

would effectively disenfranchise that voter. Unlike the in-         criminal sanctions for those engaging in such voter fraud.

person voter, the mail-in or absentee voter may not know that
his or her signature was deemed inauthentic, and thus may be        Against these burdens, the Commonwealth has precise and
unable to promptly cure the deficiency even if he or she were       weighty interests in verifying ballot applications and ballots

aware.
                                                                    in an appropriate manner to ensure that they are accurate.
                                                                    As discussed above, the Commonwealth determined that the

Accordingly, the Court concludes that the inherent differences      risk of disenfranchising mail-in and absentee voters, did not

and opportunities afforded to in-person voters compared to          justify signature comparison for those voters. [ECF 549-2,

mail-in and absentee voters provides sufficient reason to treat     pp. 19-20, UK 66-69], Unlike for in-person voters, there

such voters differently regarding signature comparison. The         are other means of identifying and verifying mail-in and

Court concludes that the lack of signature comparison for           absentee voters, such as having to specifically apply for a

mail-in and absentee ballots is neither arbitrary, nor burdens      mail-in or absentee ballot and provide various categories

Plaintiffs' equal-protection rights.                                of identifying information. [ECF 504-12, 55:19-56:19]; 25
                                                                    P.S. §§ 3146.2(b), 3150.12(b). And ultimately, due to the

For these reasons, the Court will dismiss Plaintiffs' federal       slight burden imposed on Plaintiffs, Pennsylvania's regulatory

equal-protection claims related to signature comparison.            interests in a uniform election pursuant to established
                                                                    procedures is sufficient to withstand scrutiny. Timmons, 520

                                                                    U.S. at 358, 117 S.Ct. 1364.


3. The Election Code provisions related to signature                                                                     to    require
                                                                     *64      The   General    Assembly   opted    not
 comparison satisfy Anderson-Burdick.
                                                                     signature comparisons for mail-in and absentee ballots
                                                                     and    applications.   And as previously     discussed,   absent
Finally, even assuming the Election Code's absence of
                                                                     extraordinary reasons to, the Court is not to second-guess the
 a signature-comparison requirement imposes some burden
                                                                     legislature.
 on Plaintiffs' constitutional rights, Plaintiffs' constitutional
 claims still fail.

                                                                     IV. Defendants and Intervenors are entitled to summary
 As discussed above with respect to Defendants' drop-box
                                                                     judgment on Plaintiffs' as-applied, federal constitutional
 implementation, Anderson-Burdick does not apply neatly to
                                                                     challenge to the county-residency requirement for poll
 this claim either. This is because Plaintiffs aren't challenging
                                                                     watchers.
 a specific regulation affecting their right to vote, but are
                                                                     Plaintiffs next take exception with the provision of the
 instead challenging the lack of a restriction on someone else's
                                                                     Election Code that restricts a registered voter from serving as
 right to vote. This makes both the burden difficult to assess
                                                                     a poll watcher outside the county of his or her residence. [ECF
 and also the state's interests in not doing something more
                                                                     461, f 217],
 abstract. As such, the Court finds that the proper application
 of the Anderson-Burdick framework here includes weighing
                                                                     Plaintiffs argue that "[a]s applied to the 2020 General
 the burden involving Plaintiffs' risk of vote dilution against
                                                                     Election, during the midst of the COVID-19 pandemic,



                                                                                                                                  57
   WESTLAW            © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 97 of 205                                                           I
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
_____




Pennsylvania's residency requirement for watchers violates
                                                                     A. The England doctrine does not bar Plaintiffs' federal
equal protection." [ECF 509, p. 58], That's because, according
                                                                     challenge to the county-residency requirement.
to Plaintiffs, the "current pandemic severely challenges the
                                                                   *65     [46]   [47]   In England, the Supreme Court established
ability of parties to staff watchers[.]" [Id. at p. 60], And
                                                                   that after a federal court abstains under Pullman, "if a party
not having enough poll watchers in place "puts into danger
                                                                   freely and without reservation submits his federal claims for
the constitutionally-guaranteed right to a transparent and
                                                                   decision by the state courts, litigates them there, and has them
undiluted vote," [id. at p. 68], by "fostering an environment
                                                                   decided there, then ... he has elected to forgo his right to
that encourages ballot fraud or tampering," [ECF 461, f
                                                                   return to the District Court." 375 U.S. at 419, 84 S.Ct. 461. To
256], As such, Plaintiffs believe that the county residency
                                                                   reserve those rights, a plaintiff forced into state court by way
requirement "is not rationally connected or reasonably related
                                                                   of abstention must inform the state court that he is exposing
to any interest presented by the Commonwealth." [ECF 509,
                                                                   the federal claims there only to provide the proper context for
p. 63],
                                                                   considering the state-law questions. Id. at 421, 84 S.Ct. 461.
                                                                   And that "he intends, should the state court[ ] hold against
Defendants and Intervenors have a markedly different view.
                                                                   him on the question of state law, to return to the District Court
                                                                   for disposition of his federal contentions." Id. Essentially, in
As an initial matter, the Democratic Intervenors argue that
                                                                   England, the Supreme Court created a special doctrine of res
Plaintiffs "are precluded from relitigating their claim that the
                                                                   judicata for Pullman abstention cases.
Commonwealth lacks a constitutionally recognized basis for
imposing a county-residence restriction for poll watchers"
                                                                    [48]    The Democratic Intervenors argue that because none
based on the doctrine articulated in England v. Louisiana
                                                                   of the three Plaintiffs who participated in the Pennsylvania
State Bd. of Med. Examiners, 375 U.S. 411, 84 S.Ct. 461,
                                                                   Supreme Court case as either intervenors or amici "reserved
11 L.Ed.2d 440 (1964). [ECF 529, p. 16]. That doctrine
                                                                   the right to relitigate [Plaintiffs' poll-watcher claim] in federal
requires that after a federal court has abstained under
                                                                   court," they are now "precluded" from doing so. [ECF 529,
 Pullman, the plaintiff must expressly reserve the right to
                                                                   p. 17]. The Court is not convinced that this doctrine bars
 litigate any federal claims in federal court while litigating
                                                                   Plaintiffs' claim for at least two reasons.
 state-law issues in state court. England, 375 U.S. at 419,
 421-22, 84 S.Ct. 461. Defendants and Intervenors contend
                                                                    First, in its original abstention decision, the Corn! noted that
 that Plaintiffs (specifically, the Trump Campaign, the RNC,
                                                                    "[n]one of Plaintiffs' poll-watching claims directly ask the
 and the Republican Party) failed to do so in the proceedings
                                                                    Court to construe an ambiguous state statute." [ECF 409, p.
 before the Pennsylvania Supreme Court.
                                                                    24]. Instead, these claims resided in a Pullman gray area,
                                                                    because they were only indirectly affected by other unsettled
 And ifthe England doctrine doesn't bar this claim, Defendants
                                                                    state-law issues. In light of that, the Court finds that the
 and Intervenors argue that "Plaintiffs' as-applied challenge
                                                                    England doctrine was not "triggered," such that Plaintiffs
 simply fails to state a constitutional claim." See, e.g.,
                                                                    needed to reserve their right to return to federal court to
 [ECF 547, p. 65], They believe that the county-residency
                                                                    litigate the specific as-applied claim at issue here.
 requirement does not infringe on a fundamental right or
 regulate a suspect classification (such as race, sex, or
                                                                    Second, even if it were triggered, not all of the Plaintiffs here
 national origin). [Id.]. As a result, the Commonwealth need
                                                                    were parties in the Pennsylvania Supreme Court case, and
 only provide a rational basis for the requirement, which
                                                                    only one (the Republican Party) was even given intervenor
 Defendants and Intervenors believe the Commonwealth has
                                                                    status. But even the Republican Party, acting as an intervenor,
 done. [Id.].
                                                                    did not have an opportunity to develop the record or present
                                                                    evidence relevant to its as-applied challenge. Thus, this claim
 After carefully reviewing the record and considering the
                                                                    wasn't "fully litigated" by any of the Plaintiffs, which is
 parties' arguments and evidence, the Court finds that the
                                                                    a necessary condition for the claim to be barred under the
 England doctrine does not bar Plaintiffs' ability to bring this
                                                                    England doctrine. Cf. Bradley v. Pittsburgh Bd. ofEduc., 913
 claim. Even so, after fully crediting Plaintiffs' evidence, the
                                                                    F.2d 1064, 1073 (3dCir. 1990) (explaining that a litigant "may
  Court agrees with Defendants and Intervenors that Plaintiffs'
                                                                    not relitigate an issue s/he fully and unreservedly litigated in
  as-applied challenge fails on the merits.
                                                                     state court").




                                                                                                                                   58
   WESTLA.W       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 98 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




Thus, Plaintiffs are not precluded by the England, doctrine         Or. v. Legal Sens. Corp., 608 F.3d 1084, 1096 (9th Cir.

from bringing their remaining as applied poll-watcher claim.        2010) ("The underlying constitutional standard, however, is

The Court will now address the claim on the merits.                 no different [in an as-applied challenge] th[a]n in a facial
                                                                    challenge.").


  B. The county-residency requirement, as applied to the            "In other words, how one must demonstrate the statute's
  facts presented and the upcoming general election, does           invalidity remains ,the same for both type of challenges,
  not violate the U.S. Constitution.                                namely, by showing that a specific rule of law, usually a
Originally, Plaintiffs raised a facial challenge to the county-     constitutional rule of law, invalidates the statute, whether in
residency requirement under 25 P.S.         §   2687. That is,      a personal application or to all." Brooklyn Legal Servs. Corp.
Plaintiffs first took the position that there was no conceivable    v. Legal Servs. Corp., 462 F.3d 219, 228 (2d Cir. 2006),
constitutional application ofthe requirement that an elector be     abrogated on other grounds by Bond v. United States, 564
a resident of the county in which he or she seeks to serve. But,    U.S. 211, 131 S.Ct. 2355, 180 L.Ed.2d 269 (2011).
as Plaintiffs' concede, that facial challenge is no longer viable
in light of the Pennsylvania Supreme Court's recent decision.        [49]    In determining whether a state election law violates
[ECF 448, p. 10], As a result, Plaintiffs now focus solely          the U.S. Constitution, the Court must "first examine whether
on raising an as-applied challenge to the county-residency          the challenged law burdens rights protected by the First and
requirement.                                                        Fourteenth Amendments." Patriot Party ofAllegheny Cnty.
                                                                    v. Allegheny Cnty. Dep't of Elections, 95 F.3d 253, 258 (3d
"[T]he distinction between facial and as-applied challenges is      Cir. 1996). "Where the right to vote is not burdened by a
not so well defined that it has some automatic effect or that       state's regulation on the election process, ... the state need
it must always control the pleadings and disposition in every       only provide a rational basis for the statute." Cortes, 218 F.
case involving a constitutional challenge." Citizens United r>.     Supp. 3d at 408. The same is true under an equal protection
Fed. Election Comm'n, 558 U.S. 310, 331, 130 S.Ct. 876, 175         analysis. "If a plaintiff alleges only that a state treated him
L.Ed.2d 753 (2010).                                                 or her differently than similarly situated voters, without a
                                                                    corresponding burden on the fundamental right to vote, a
At a fundamental level, a "facial attack tests a law's              straightforward rational basis standard of review should be
constitutionality based on its text alone and does not consider     used." Obama, 697 F.3d at 428 (6th Cir. 2012); see also
the facts or circumstances of a particular case. United States      Biener, 361 F.3d at 214-15 (applying rational basis where
v. Marcavage, 609 F.3d 264, 273 (3d Cir. 2010). By contrast,        there was no showing of an "infringement on the fundamental
 an "as-applied attack" on a statute "does not contend that a        right to vote."); Donatelli, 2 F.3d at 515 ("A legislative
law is unconstitutional as written but that its application to a     classification that does not affect a suspect category or
particular person under particular circumstances deprived that       infringe on a fundamental constitutional right must be upheld
 person of a constitutional right." Id. The distinction between      against equal protection challenge if there is any reasonably
 facial and an as-applied attack, then, "goes to the breadth of      conceivable state of facts that could provide a rational basis
 the remedy employed by the Court, not what must be pleaded          for the classification." (cleaned up)).
 in a complaint." Citizens United, 558 U.S. at 331, 130 S.Ct.
 876; see also Bruni v. City ofPittsburgh, 824 F.3d 353, 362         But where the law imposes at least some burden on protected
 (3d Cir. 201 6) ("The distinction between facial and as-applied     rights, the court "must gauge the character and magnitude of
 constitutional challenges, then, is of critical importance in       the burden on the plaintiff and weigh it against the importance
 determining the remedy to be provided).                             of the interests that the state proffers to justify the burden."
                                                                     Patriot Party, 95 F.3d at 258 (citations omitted).
  *66 Because the distinction is focused on the available
 remedies, not the substantive pleading requirements, "[t]he          [50]    Consistent with the Pennsylvania Supreme Court's
 substantive mle of law is the same for both challenges."            recent decision, but now based on a complete record,
 Edwards v. D.C., 755 F.3d 996, 1001 (D.C. Cir. 2014); see           this    Court finds that the county-residency requirement
 also Pursuing Am. s Greatness v. Fed. Election Comm 'n, 831         for poll watching does not, as applied to the particular
 F.3d 500, 509, n.5 (D.C. Cir. 2016) ("Indeed, the substantive       circumstances of this election, burden any of Plaintiffs'
 mle of law is the same for both as-applied and facial First         fundamental     constitutional rights,    and so   a deferential
 Amendment challenges.") (cleaned up); Legal Aid Servs. of


                                                                                                                                 59
   WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
                    Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 99 of 205
        Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




        standard of review should apply. See Boockvar,               A.3d      wish[.]" Id. And, as Plaintiffs admit, the county-residency
        at       -, 2020 WL 5554644, at *30. Under a rational-basis            requirement doesn't make the actual act of casting a vote

        review and considering all the relevant evidence before                any harder. See [ECF 524-24, 67:1-6], Indeed, at least one of

        the Court, the county-residency requirement is rational, and           the plaintiffs here, Representative Joyce, testified that he was

        thus constitutional. But even if the requirement burdened              unaware of anyone unable to cast Ms ballot because of the
        the right to vote, that burden is slight—and under the                 county-residency requirement for poll watchers [M],

.       Anderson-rBurdick test, the Commonwealth's interests in. a
    .   county-specific Voting system, viewed in the context of its            Finally, Plaintiffs' claim that Pennsylvania's "poll watching

        overall polling-place security measures, outweigh any slight           system" denies them "equal access" to the ability to observe
        burden imposed by the county-residency restriction.                    polling places in the upcoming election does not, on its own,
                                                                               require the Court to apply anything other than rational-basis
                                                                               scrutiny. [ECF 551, p. 75]. To the extent Plaintiffs are denied
                                                                               equal access (which discussed below, as a matter of evidence,
        1. The county-residency requirement neither burdens
                                                                               is very much in doubt), it isn't based on their membership in
        a fundamental right, including the right to vote, nor
                                                                               any suspect classification.
        discriminates based on a suspect classification.


                       At the outset, "there is no individual constitutional    [52]   For a state law to be subject to strict scrutiny, it must
         *67    [51]
                                                                  A.3d at      not only make a distinction among groups, but the distinction
        right to serve as a poll watcher[.]" Boockvar,
               , 2020 WL 5554644, at *30 (citing Cortes, 218 F. Supp.
                                                                               must be based on inherently suspect classes such as race,
                                                                               gender, alienage, or national origin. See City of Cleburne
        3d at 408); see also Dailey v. Hands, No. 14-423, 2015 WL
                                                                               v. Cleburne Living Ctr., 473 U.S. 432, 439-40, 105 S.Ct.
        1293188, at *5 (S.D. Ala. Mar. 23, 2015) ("[P]oll watching is
        not a fundamental right protected by the First Amendment.");
                                                                               3249, 87 L.Ed.2d 313 (1985). Political parties are not such a
                                                                               suspect class. Greenville Republican Party, 824 F. Supp. 2d
        Turner v. Cooper, 583 F. Supp. 1160, 1162 (N.D. III. 1983)
                                                                               at 669 ("[T]his court is unfamiliar with, and Plaintiffs have
        ("Plaintiffs have cited no authority ..., nor have we found any,
                                                                               not cited, any authority categorizing political parties as an
        that supports the proposition that [the plaintiff] had a first
                                                                               inherently suspect class.") Likewise, "[c]ounty ofresidence is
        amendment right to act as a poll watcher.").
                                                                               not a suspect classification warranting heightened scrutiny[.]"
                                                                               Short, 893 F.3d at 679.
        "State law, notthe Federal Constitution, grants individuals the
        ability to serve as poll watchers and parties and candidates
                                                                               Plaintiffs don't dispute this. [ECF 509, p. 65 ("To be clear,
        the authority to select those individuals. " Cortes, 2 1 8 F. Supp.
                                                A. 3d at        2020 WL        the right at issue here is the right of candidates and political
        3d at 414; see also Boockvar,
                                                                               parties to participate in an election where the process is
        5554644, at *30 (the right to serve as a poll watcher "is
                                                                               transparent and open to observation and the right ofthe voters
        conferred by statute"); Tiryak v. Jordan, 472 F. Supp. 822,
                                                                               to participate in such election." (emphasis in original)) ].
        824 (E.D. Pa. 1979) ("The number of poll-watchers allowed,
                                                                               Rather, Plaintiffs' theory as to how the county-residency
        the manner of their appointment, their location within the
                                                                               requirement burdens the right to vote is based on the same
        polling place, the activities permitted and the amount of
                                                                               threat of vote dilution by fraud that they have advanced with
        compensation allowed are all dictated by [25 P.S. § 2687].").
                                                                               their other claims. In other words, Plaintiffs' claim that the
        Given the nature of the right, "[i]t is at least arguable that
                                                                               county-residency requirement for poll watchers limits the
        the [Commonwealth of Pennsylvania] could eliminate the
                                                                               ability to find poll watchers, which, in turn, limits the ability
        position of poll watcher" without offending the constitution.
                                                                               for poll watchers to detect fraud and ballot tampering. [ECF
        Cotz v. Mastroeni, Alb F. Supp. 2d 332, 364 (S.D.N.Y.
                                                                               461, ^ 256-57]. The resulting fraudulent or destroyed ballots
        2007). In fact, one neighboring state—West Virginia—has
                                                                               cause the dilution of lawfully cast ballots. [ECF 509, pp.
        eliminated poll watchers. W. Va. Code Ann. § 3-1-37; W. Va.
                                                                               64-68].
        Code Ann. § 3-1-41.


                                                                                *68    Thus, based on this theory, to establish the burden
        Nor does the county-residency requirement hinder the
                                                                               flowing from the county-residency restriction, Plaintiffs must
        "exercise of the franchise." Cortes, 218 F. Supp. 3d at 408. It
                                                                               show (1) the county-residency requirement prevents them
         doesn't in any way limit voters ' "range of choices in the voting
                                                                               from recruiting enough registered Republican poll watchers
        booth"—voters can still "cast ballots for whomever they




             WESTLAW © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                    60
              Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 100 of 205
                                                                                                                                          I
    Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



    in every county, (2) the absence of these Republican poll         Representative Kelly stated that he was "likely to have

    watchers creates a material risk of increased fraud and ballot    difficulty getting enough poll watchers from within Erie

    tampering, and (3) this risk bf fraud and ballot tampering will   County to watch all polls within that county on election

    dilute the value of honestly cast votes.                          day." [ECF 504-5, Tf 16]. "Likely difficulty" isn't the same
                                                                      as an "actual inability." That aside, the declaration doesn't

    There are both factual and legal problems fatal to Plaintiffs'    provide any basis for Representative Kelly's assessment of

    vote-dilution theory in this context. Factually, Plaintiffs'      this "likely difficulty." Nowhere does he detail the efforts he
                                                                      took (e.g., the outreach he tried, prospective candidates he
:   evidence, accepted as true, fails to establish that they cannot
    find enough poll watchers because of the county-residency         unsuccessfully recruited, and the like), nor did he explain why

    requirement. But even if they made that factual showing,          those efforts aren't likely to succeed in the future.

    the inability to find poll watchers still does not burden any
                                                                      The same goes for Representative Thompson's declaration.
'   recognized constitutional right in a way that would necessitate
                                                                      Representative Thompson     stated that  during   some
    anything more than deferential review.
                                                                      unspecified    prior   elections,   unidentified   parties   and

                                                                      campaigns did not "always find enough volunteers to serve as
                                                                      poll watchers in each precinct." [ECF 504-4, f 20], But this
    2. Plaintiffs' evidence does not establish any factual
                                                                      undetailed statement doesn't help Plaintiffs' cause, because it
    predicate for their theory.
                                                                      doesn't identify the elections during which this was a problem,
                                                                      the parties and campaigns affected by a lack of poll watchers,
     [53]   Even accepting as true Plaintiffs' version of events,
                                                                      or the precincts for which no poll watcher could be found.
    Plaintiffs have not established that the county-residency
    requirement is responsible for an inability to find enough poll
                                                                        *69 Representative Joyce's declaration doesn't even express
     watchers for at least two reasons.
                                                                       a "concern" about "likely difficulty" in recruiting poll
                                                                       watchers. Fie simply stated his belief that "[p]oll watchers
     First, Plaintiffs' evidence stops short of demonstrating any
                                                                       play a very important role in terms of protecting the integrity
     actual shortfall of desired poll watchers.
                                                                       ofthe election process].]" [ECF 504-7, f 11]. While he may be
                                                                       right, it has no bearing on whether Plaintiffs can find enough
     For example, in his declaration, James J. Fitzpatrick, the
                                                                       people to play that "very important role."
     Pennsylvania Director for Election Day Operations for the
     Trump Campaign, stated only that the "Trump Campaign is
                                                                       Indeed, Plaintiffs' prediction that they will "likely" have
     concerned that due to the residency restriction, it will not
                                                                       difficulty finding poll watchers is belied by the uncontested
     have enough poll watchers in certain counties." [ECF 504-2,
                                                                       Pennsylvania voter registration statistics for 2019 that they
     f 25 (emphasis added) ]. Notably, however, Mr. Fitzpatrick,
                                                                       included as an exhibit to their summary-judgment brief. [ECF
     even when specifically asked during his deposition, never
                                                                       504-34], Those statistics suggest that there is no shortage of
     identified a single county where the Trump Campaign has
                                                                       registered Republican voters who are qualified to serve as
     actually tried and failed to recruit a poll watcher because
                                                                       poll watchers. [Id.]. Even in the three specific counties in
     of the county-residency requirement. See, e.g., [ECF 528-14,
                                                                       which Plaintiffs warn that "Democratic registered voters out
     261 :21-25] ("Q: Which counties does the Trump campaign or
                                                                       number ... their Republican counterparts" (i.e., Philadelphia,
     the RNC contend that they will not be able to obtain what you
                                                                       Delaware, and Centre), there are still significant numbers
     refer to as full coverage of poll watchers for the November
                                                                       of registered Republicans. See [ECF 504-34 (Philadelphia —
     2020 election? A: I'm not sure. I couldn't tell you a list.").
                                                                       118,003; Delaware - 156,867; and Centre - 42,903) ]. And
                                                                       only a very small percentage of the registered Republicans
     Nor do any of Plaintiffs' other witness declarations establish
                                                                       would be needed to fill all the necessary poll watcher
     an actual, inability to recruit poll watchers in any specific
                                                                       positions in those allegedly problematic counties. See, e.g.,
      county. Representative Reschenthaler stated only that he was
                                                                       Cortes, 218 F. Supp. 3d at 410 (noting that, in 2016,
      "concerned" that he "will not be able to recruit enough
                                                                        the Republican Party "could staff the entirety of the poll
      volunteers from Greene County to watch the necessary polls
                                                                        watcher allotment in Philadelphia county with just 4.1% of
      in Greene County." [ECF 504-6, ^ 12].
                                                                        the registered Republicans in the county."). While Plaintiffs
                                                                        argue that these statistics don't show the number of registered




                                                                                                                                    61
        WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 101 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




Republicans willing to serve as a poll watcher, the Court is           just about eveiy type of election rule and regulation. For

hard pressed to see, nor do Plaintiffs show, how among the             example, the effects of the ongoing pandemic coupled with

tens—6r hundreds—of thousands of registered Republicans                the requirement that the poll watcher be a registered voter

in these counties, Plaintiffs are unable to find enough poll           (a requirement that unquestionably narrows the pool of
                                                                       potential candidates) would also make it harder to recruit
workers.20
                                                                       poll watchers. There is no basis to find that the current
                                                                       public-health conditions, standing alone, render the county-         ,
Plaintiffs have not presented any evidence that would
                                                                       residency requirement irrational or unconstitutional.       !
explain how, despite these numbers, they will have a hard
time finding enough poll watchers. In fact, Plaintiffs' own
                                                                       To bolster their concerns over COVID-19, Plaintiffs point
expert, Professor Lockerbie, admits that "the Democratic and
                                                                       to Democratic Nat'l Committee v. Bostelmann, No. 20-249,
Republican parties might be able to meet the relevant criteria
                                                                             F.Supp.3d      , 2020 WL 5627186 (W.D. Wis. Sept. 21,
and recruit a sufficient population of qualified poll watchers
                                                                       2020), where the court there enjoined Wisconsin's statute that
who meet the residency requirements])]" [ECF 504-20, f 16].
                                                                       requires that each election official (i.e., poll worker) be an
                                                                       elector ofthe county in which the municipality is located. That
 [54]     [55]     Professor   Lockerbie's   report   makes   clear,
                                                                       case is distinguishable in at least two important ways.
and Plaintiffs appear to agree, that the county-residency
requirement only potentially burdens other, "minor" political
                                                                       First, Bostelmann concerned poll workers, not poll watchers.
parties' ability to recruit enough poll watchers. [ECF 509, p.
                                                                       Id.   at     -, 2020 WL 5627186, at *7. The difference
61 (citing ECF 504-20, ffl] 16-17) ]. Regardless, any burden
                                                                       between the two is significant. Poll workers are a more
on these third parties is not properly before the Court. They
                                                                       fundamental and essential aspect of the voting process.
are not parties to this litigation, and so the Court doesn't
                                                                       Without poll workers, counties cannot even open polling
know their precise identities, whether they have, in fact,
                                                                       sites, which creates the possibility that voters will be
experienced any difficulty in recruiting poll watchers, or,
                                                                       completely disenfranchised. In fact, in Bostelmann, the
more fundamentally, whether they even want to recruit poll
                   21
                                                                       plaintiffs presented evidence that Milwaukee was only able
watchers at all.
                                                                       to open 5 of its normal 180 polling places. Id. A failure to
                                                                       provide voters a place to vote is a much more direct and
 *70 Additionally, Plaintiffs failed to present evidence that
                                                                       established constitutional harm than the one Plaintiffs allege
connects the county-residency requirement to their inability
                                                                       here.
to find enough poll watchers. To succeed on their theory
Plaintiffs cannot just point to difficulty recruiting poll
                                                                        Second, the plaintiffs in Bostelmann actually presented
watchers, they need to also show that "Section 2687(b) is
                                                                        evidence that they were unable to find the poll workers they
responsible for their purported staffing woes." Cortes, 218 F.
                                                                       needed due to the confluence ofthe COVID- 1 9 pandemic and
Supp. 3d at 410. Plaintiffs fail to show this, too.
                                                                       the challenged restriction. Id. As discussed above, Plaintiffs
                                                                       here have presented no such evidence.
Plaintiffs argue that the ongoing COVID-19 pandemic greatly
reduces the number of people who would be willing to serve
                                                                        To succeed on summary judgment, Plaintiffs need to move
as a poll watcher, which further exacerbates the alleged
                                                                        beyond the speculative concerns they offer and into the realm
problem caused by the county-residency requirement. [ECF
                                                                        ofproven facts. But they haven't done so on two critical fronts
 509, p. 60], The primary problem with this argument, though,
                                                                        —they haven't shown an actual inability to find the necessary
 is that Plaintiffs have not presented any evidence to support
                                                                        poll watchers, or that such an inability is caused by the county-
it. Plaintiffs have not put forward a statement from a single
                                                                        residency requirement. Because Plaintiffs have not pointed
registered voter who says they are unwilling to serve as a poll
                                                                        to any specific "polling place that Section 2687(b) prevents
 watcher due to concerns about contracting COVID-19.
                                                                        [them] from staffing with poll watchers," Plaintiffs' theory of
                                                                        burden is doomed at launch. Cortes, 218 F. Supp. 3d at 409.
 Despite this shortcoming, the Court also acknowledges that
 COVID- 1 9 generally has made it more difficult to do anything
 in person, and it is entirely plausible that the current pandemic
 will limit Plaintiffs from recruiting poll watchers to man
 polling places on election day. But that is likely true for




  WESTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 62
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 102 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                        Boockvar,         A.3d at               2020 WL 5554644, at *30

                                                                        (citing Cortes, 218 F. Supp. 3d at 408); see also Voting
3. Even if Plaintiffs could establish a factual predicate for                                                                                           ,
                                                                        for Am., Inc. v. Andrade, 488 F. App'x 890, 899 (5th Cir.
their theory, it would fail as a matter of law.
                                                                         2012) (applying rational basis review as opposed to the
                                                                        Anderson-Burdick balancing test because state election law
*71   As the Pennsylvania Supreme Court concluded last
                                                                        did not implicate or burden specific constitutional rights);
month, Plaintiffs' "speculative claim that it is 'difficult' for
                                                                        McLaughlin v. North Carolina.Bd. ofElections, 65 F.3d 1215, ,                   >,
both parties to fill poll watcher positions in every precinct,
                                                                        1227 (4th Cir. 1995) (concluding that aballot access law ''fails                    :
even iftrue, is insufficient to transform the Commonwealth's
                                             requiring   that poll      the Anderson balancing test only if it also does in fact burden
uniform   and    reasonable    regulation
                                                                        protected rights").
watchers be residents of the counties they serve into a non-
rational policy choice." Boockvar,           A.3d at           2020
                                                                         *72     "Under        rational-basis     review,    the    challenged,
WL 5554644, at *30 (emphasis added).22 The fundamental
                                                                        classification must be upheld 'if there is any reasonably
constitutional principles undergirding this finding are sound.
                                                                        conceivable state of facts that could provide a rational basis
                                                                        for the classification.' " Donatelli, 2 F.3d at 513 (quoting
Plaintiffs' only alleged burden on the right to vote is
                                                                        FCC v. Beach Commc'ns, Inc., 508 U.S. 307, 313, 113 S.Ct.
that Defendants' lawful imposition of a county-residency
                                                                         2096, 124 L.Ed.2d 211 (1993)). "This standard of review is
requirement on poll watching will result in an increased risk
                                                                         a paradigm of judicial restraint." FCC, 508 U.S. at 314, 113
ofvoter irregularities (z. e. , ballot fraud or tampering) that will,
                                                                         S.Ct. 2096. It "is not a license for courts to judge the wisdom,
in turn, potentially cause voter dilution. While vote dilution
                                                                         fairness, or logic of legislative choices." Id. at 313, 113 S.Ct.
is a recognized burden on the right to vote in certain contexts,
                                                                         2096. Nor is it the Court's "place to determine whether the
such as when laws are crafted that structurally devalue one
                                                                         [General Assembly's decisions] were the best decisions or
community's or group of people's votes over another's, there
                                                                         even whether they were good ones." Donatelli, 2 F.3d at 5 1 8.
is no authority to support a finding of burden based solely
on a speculative, future possibility that election irregularities                                                            of    review,        the
                                                                         Applying     this      deferential     standard
might occur. See, e.g., Minnesota Voters, 720 F.3d at 1033
                                                                         Pennsylvania Supreme Court found that given Pennsylvania's
(affirming dismissal of claims "premised on potential harm in                                                                 elections,     it    is
                                                                         "county-based       scheme    for      conducting
the form of vote dilution caused by insufficient pre-election
                                                                         reasonable that the Legislature would require poll watchers,
verification of EDRs' voting eligibility and the absence of
                                                                         who serve within the various counties of the state, to be
post-election ballot rescission procedures"); Common Cause
                                                                         residents of the counties in which they serve." Boockvar,
Rhode Island v. Gorbea, 970 F.3d 11, 15 (1st Cir. 2020)
                                                                         A.3d at       -, 2020 WL 5554644, at *30 (citing Cortes, 218
 (rejecting the claim that a ballot witness signature requirement
                                                                         F. Supp. 3d at 409). The Court agrees.
 should not be enjoined during a pandemic because it would
 allegedly increase the risk of voter fraud and put Republican
                                                                         There are multiple reasons for this. As Secretary Boockvar
 candidates at risk); Cook Cnty. Rep. Party r'. Pritzker, No.
                                                                         advises, "[b]y restricting poll watchers ' service to the counties
 20-4676, 2020 WL 5573059, at *4 (N.D. 111. Sept. 17, 2020)
                                                                         in which they actually reside, the law ensures that poll
 (denying a motion to enjoin a law expanding the deadline to
                                                                         watchers should have some degree of familiarity with the
 cure votes because plaintiffs did not show how voter fraud
                                                                         voters they are observing in a given election district." [ECF
 would dilute the plaintiffs' votes).
                                                                         549-2, p. 22, f 78]. In a similar vein, Intervenors' expert,
                                                                         Dr. Barreto, in his report, states that, voters are more likely
 Without a recognized burden on the right to vote, Plaintiffs'
                                                                         to be comfortable with poll watchers that "they know and
 "argument that the defendants did not present an adequate
                                                                         they recognize from their area." [ECF 524-1, ^[40 ("Research
 justification is immaterial." Green Party of Tennessee r>.
                                                                         in political science suggests that voters are much more
 Hargett, No. 16-6299, 2017 WL 4011854, at *4 (6th Cir.
                                                                          comfortable and trusting of the process when they know or are
 May 11, 2017). That's because the Court need not apply the
                                                                         familiar with poll workers who are from their community.") ].
 Anderson-Burdickfr&mswork, and its intermediate standards,
                                                                         When poll watchers come from the community, "there is
 in this situation. See Donatelli, 2 F.3d at 514 & n.10.
                                                                          increased trust in government, faith in elections, and voter
 Instead, just as the Pennsylvania Supreme Court held, the
                                                                          turnout[.]" [Id.].
 Commonwealth here need only show "that a rational basis
 exists [for the county-residency requirement] to be upheld.



                                                                                                                                                  63
   WE5TLAW        © 2020 Thomson Reuters. Mo claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 103 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




At his deposition, Representative Kelly agreed with this             authority than poll watchers." Cortes, 218 F. Supp. 3d at 403

idea: "Yeah, I thinlc - again, depending how the districts           (citing 25 P.S. § 2685). "Election overseers have the right

are established, I think people are probably even more               to be present with the officers of an election 'within the

comfortable with people that they — that they know and they          enclosed space during the entire time the ... election is held."

recognize from their area." [ECF 524-23, 111:21-25],                 Id. "Poll watchers have no such right," they must "remain
                                                                     'outside the enclosed 1 space' where ballots are counted or

Whether requiring poll watchers to be residents of the county        voting machines canvassed." Id. (citing 2.5 P.S. § 2687(b)).

in which they will serve is the best or wisest rule is not           Election overseers can also challenge any person offering to

the issue before the Court. The issue is whether that rule is        vote, while poll watchers have no such authority. 25 P.S. §

reasonable and rationally advances Pennsylvania's legitimate         2687. For these reasons, concerns "over potential voter fraud

interests. This Court, like multiple courts before it, finds that    —whether perpetrated by putative electors or poll workers

it does.                                                             themselves—appear more effectively addressed by election
                                                                     overseers than poll watchers[.]" Id. at 406.


                                                                     Plaintiffs complain that poll watchers may not be present
4.    Plaintiffs'    poll-watcher    claim   fails   under   the
                                                                     during the pre-canvass and canvass meetings for absentee
A nderson-Burdick framework.
                                                                     and mail-in ballots. But the Election Code provides that
                                                                     "authorized representatives" of each party and each candidate
Even if rational-basis review did not apply and Plaintiffs
                                                                     can attend such canvassing. 25 P.S. § 3146.8(g)(l.l), (2).
had established a burden on their right to vote, their claim
                                                                     That means if, for example, 15 Republican candidates appear
nonetheless fails under the Anderson-Burdick framework.
                                                                     on ballots within a particular county (between both the state
                                                                     and federal elections), there could be up to 16 "authorized
Viewing Plaintiffs' evidence in the best possible light, at most,
                                                                     representatives" related to the Republican Party (one for each
the county-residency requirement for poll watching places
                                                                     candidate and one for the party as a whole) present during
only an indirect, ancillary burden on the right to vote through
                                                                     canvassing. Adding poll watchers to that mix would just be
an elevated lisk of vote dilution.                                                                                                 TO


                                                                     forcing unnecessary cooks into an already crowded kitchen.
Against this slight burden, the Commonwealth has sound               See [ECF 549-2, p. 23, f 83 ("If eveiy certified poll watcher

interests    in   imposing   a   county-residency    requirement,    within a county was permitted to attend the pre-canvass

including, as noted above, local familiarity with rules,             meeting, the elections staff could be overwhelmed by the vast

regulations, procedures, and the voters. Beyond this, in             numbers of poll watchers, and the pre-canvassing process
assessing the Commonwealth's interest in imposing the                could become chaotic and compromised.") ].

county-based restriction, that interest must be viewed in the
overall context of the Commonwealth's security measures               *74 Further, Secretary Boockvar testified that Pennsylvania
involving polling places that are designed to prevent against        has   adopted new voting systems that will provide an

fraud and vote dilution.                                             additional layer of security. [ECF 524-27, 237:21-238:11],
                                                                     That is, there will now be a paper trail in the form ofverifiable

As the court in Cortes recognized, "while poll watchers may          paper ballots that will allow voters to confirm their choice,

help guard the integrity of the vote, they are not the Election      and the state recently piloted a new program that will help
Code's only, or even best, means of doing so." 218 F. Supp.          ensure that votes can be properly verified. \Id.~\.

3d at 404.
                                                                     On balance, then, it is clear that to the extent any burden

 *73 Each county has the authority to investigate fraud and           on the right to vote exists, it is minimal. On the other hand,
report irregularities to the district attorney. 25 P.S. § 2642(i).   the Commonwealth's interest in a county-specific voting
Elections in each district are conducted by a multimember             system, including with county-resident poll watchers, is

 election board, which is comprised of an election judge, a           rational and weighty, particularly when viewed in the context

majority inspector, and a minor inspector. 25 P.S. § 2671.            of the measures that the Commonwealth has implemented
Each voting district may also use two overseers of election,         to prevent against election fraud at the polls. As such,

who are appointed from different political parties by the             under the flexible Anderson-Burdick standard, Plaintiffs have

Pennsylvania Courts of Common Pleas, and "carry greater




     WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           64
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 104 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
_____




failed to establish that the county-residency requirement is        dispositive, it does give the Court comfort that Plaintiffs will

unconstitutional.                                                   be able to seek timely resolution of these issues, which appeal*
                                                                    to be largely - matters of state law. See Barn v. Galvin, 626
                                                                    F.3d 99, 108 n.3 (1st Cir. 2010) ("Though the existence of a
                                                                    pending state court action is sometimes considered as a factor
5. The Court will continue to abstain from deciding where
                                                                    in favor of abstention, the lack of such pending proceedings
the Election Code permits poll watching to occur.
                                                                    does not necessarily prevent abstention by a federal court.").,

Plaintiffs also appear to challenge any attempts to limit
poll watching to "monitoring only in-person voting at the
                                                                    V. The Court will decline to exercise supplemental
polling place on Election Day." [ECF 461,           254], That
                                                                    jurisdiction over Plaintiffs' state-constitutional claims.
is, in their proposed order accompanying their Motion for                                                  federal-constitutional   claims
                                                                     *75    In     addition   to   the
Summary Judgement, Plaintiffs seek a declaration that they                                                   assert   violations    of   the
                                                                    addressed      above,     Plaintiffs
are "permitted to have watchers present at all locations where
                                                                    Pennsylvania Constitution in Counts III, V, VII, and IX of
voters are registering to vote, applying for absentee or mail-
                                                                    the Second Amended Complaint. Because the Court will be
in ballots, voting absentee or mail-in ballots, and/or returning
                                                                    dismissing all federal-constitutional claims in this case, it will
or collecting absentee or mail-in ballots, including without
                                                                    decline to exercise supplemental jurisdiction over these state-
limitation any satellite or early voting sites established by any                                                             .
                                                                    law claims.
county board of elections." [ECF 503-1, Tj 3],

                                                                     [56]   Under 28 U.S.C. § 1367(c)(3), a court "may decline
Plaintiffs also argue that Secretary Booclcvar's October 6,
                                                                    to exercise supplemental jurisdiction over state law claims
2020, guidance expressly, and unlawfully, prohibits poll
                                                                    if it has dismissed all claims over which it has original
watchers from being present at county election offices,
                                                                    jurisdiction[.]" Stone r>. Martin, 720 F. App'x 132, 136
satellite offices, and designated ballot-return sites. [ECF 571].
                                                                    (3d Cir. 2017) (cleaned up). "It 'must decline' to exercise
                                                                    supplemental jurisdiction in such circumstances 'unless
This challenge, however, is directly related to the unsettled
                                                                     considerations ofjudicial economy, convenience, and fairness
 state-law question of whether drop boxes and other satellite
                                                                     to the parties provide an affirmative justification for
 locations are "polling places" as envisioned under the
                                                                     [exercising supplemental jurisdiction].' "Id. (quoting Hedges
 Election Code. If they are, then Plaintiffs may be right in that
                                                                     v. Musco, 204 F.3d 109, 123 (3d Cir. 2000) (emphasis in
 poll watchers must be allowed to be present. However, the
                                                                     original)).
 Court previously abstained under Pullman in addressing this
 "location" claim due to the unsettled nature of the state-law
                                                                     Courts have specifically applied this principle in cases raising
 issues; and it will continue to do so. [ECF 459, p. 5 ("The
                                                                     federal and state constitutional challenges to provisions
 Court will continue to abstain under Pullman as to Plaintiffs'
                                                                     of the state's election code. See, e.g., Silberberg v. Bd.
 claim pertaining to the notice of drop box locations and, more
                                                                     of Elections of New York, 272 F. Supp. 3d 454, 480-
 generally, whether the 'polling place' requirements under the
                                                                     81 (S.D.N.Y. 2017) ("Having dismissed plaintiffs' First
 Election Code apply to drop-box locations. As discussed in
                                                                     and Fourteenth Amendment claims, the Court declines to
 the Court's prior opinion, this claim involves unsettled issues
                                                                     exercise supplemental jurisdiction over plaintiffs' state law
 of state law.") ].
                                                                     claims."); Bishop v. Bartlett, No. 06-462, 2007 WL 9718438,
                                                                     at *10 (E.D.N. C. Aug. 18, 2007) (declining "to exercise
 Moreover, Plaintiffs have filed a lawsuit in the Court of
                                                                     supplemental jurisdiction over the state constitutional claim"
 Common Pleas of Philadelphia to secure access to drop box
                                                                     following dismissal of all federal claims and recognizing
 locations for poll watchers. The state court held that satellite
                                                                     "the limited role of the federal judiciary in matters of state
 ballot-collection locations, such as drop-box locations, are
                                                                     elections" and that North Carolina's administrative, judicial,
 not "polling places," and therefore poll watchers are not
                                                                     and political processes provide a better forum for plaintiffs to
 authorized to be present in those places. [ECF 573-1, at
                                                                     seek vindication of their state constitutional claim), ajfd, 575
 p. 12], The Trump Campaign immediately filed a notice
                                                                     F.3d 419 (4th Cir. 2009).
 of appeal of that decision. Regardless of what happens on
 appeal, Plaintiffs appear to be on track to obtain resolution
 of that claim in state court. [ECF 549-22], Although this isn't



                                                                                                                                         65
   W6SHAW             © 2020 Thomson Reuters, No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 105 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)



                                                                      of the Pennsylvania Department of State, may be sued in his
Beyond    these   usual   reasons    to   decline     to   exercise
                                                                      individual and official capacities 'for prospective injunctive
supplemental jurisdiction over the state-constitutional claims,
                                                                      and declaratory relief to end continuing or ongoing violations
there are two additional reasons to do so here.
                                                                      of federal law.' "). But sovereign immunity may apply to the
                                                                      state-law claims, at least those against Secretary Boockvar.
First, the parties do not meaningfully address the state-
                                                                      The possibility of sovereign immunity potentially applying
constitutional claims in their cross-motions for summary
                                                                      here counsels in favor of declining supplemental jurisdiction
judgment, effectively treating' them as coextensive with
                                                                      to decide the state-law claims.
the federal-constitutional claims here. The Pennsylvania
Supreme Court, however, has held that Pennsylvania's "Free
                                                                       *76 As such, all state-constitutional claims will be dismissed
and Equal Elections" Clause is not necessarily coextensive
                                                                      without prejudice.
with the 14th Amendment. See League of Women Voters v.
Commonwealth, 645 Pa. 1, 178 A.3d 737, 812-813 (2018)
(referring to the Pennsylvania Free and Equal Elections
Clause as employing a "separate and distinct standard" than           CONCLUSION

that under the 14th Amendment to the U.S. Constitution).
                                                                      For the foregoing reasons, the Court will enter judgment
Given the lack of briefing on this issue and out of deference
                                                                      in favor of Defendants and against Plaintiffs on all federal-
to the state courts to interpret their own state constitution, the
                                                                      constitutional   claims,   decline   to   exercise   supplemental
Court declines to exercise supplemental jurisdiction.
                                                                      jurisdiction over the remaining state-law claims, and dismiss
                                                                      all claims in this case. Because there is no just reason for
Second, several Defendants have asserted a defense of
                                                                      delay, the Court will also direct entry of final judgment under
sovereign immunity in this case. That defense does not apply
                                                                      Federal Rule of Civil Procedure 54(b). An appropriate order
to Plaintiffs' federal-constitutional claims under the Ex parte
                                                                      follows.
Young doctrine. See Acosta v. Democratic City Comm., 288
F. Supp. 3d 597, 627 (E.D. Pa. 2018) ("Here, the doctrine
of Ex parte Young applies to Plaintiffs' constitutional claims
                                                                      All Citations
for prospective injunctive and declaratory relief, and therefore
the First and Fourteenth Amendment claims are not barred              — F. Supp. 3d —, 2020 WL 5997680
by the Eleventh Amendment. Secretary Cortes, as an officer



 Footnotes

 1       "Drop boxes" are receptacles similar to U.S. Postal Service mailboxes. They are made of metal, and have a locking
         mechanism, storage compartment, and an insert or slot into which a voter can insert a ballot. See generally [ECF 549-9].
2        Intervenors include the Pennsylvania State Democratic Party, the League of Women Voters, the NAACP Pennsylvania
         State Conference, Common Cause Pennsylvania, Citizens for Pennsylvania's Future, the Sierra Club, the Pennsylvania
         Alliance for Retired Americans, and several affiliated individuals of these organizations.

 3       As noted above, Plaintiffs and Mr. Riddlemoser use the term "voter fraud" to mean "illegal voting"—i.e., voter fraud is
         any practice that violates the Election Code. For purposes of the Court's decision and analysis of Plaintiffs' vote-dilution
         claims, the Court accepts this definition.

 4       The procedure for absentee ballots and applications largely resembles the procedure for mail-in ballots and applications,

 5       if the application is approved, the approval is "final and binding," subject only to challenges "on the grounds that the
         applicant was not a qualified elector." 25 P.S. §3150.12b(a)(2). An unqualified elector would be, for example, an individual
         who has not "been a citizen of the United States at least one month." Pa. Const. Art. 7, § 1; see also 25 P.S. § 2602(t)
         (defining "qualified elector" as "any person who shall possess all of the qualifications for voting now or hereafter prescribed
         by the Constitution of this Commonwealth , or who, being otherwise qualified by continued residence in his election district,
         shall obtain such qualifications before the next ensuing election").

 6       In her summary-judgment brief, Secretary Boockvar argues that Plaintiffs' as-applied challenge to Pennsylvania's county-
         residency requirement is unripe. [ECF 547, pp. 60-63], The Secretary reasons that Plaintiffs have not shown sufficient
         evidence that they are harmed by the county-residency requirement. This argument is directed more towards a lack of
         standing and a lack of evidence to support the claim on the merits. As the sufficiency of the evidence of harm is a separate
         issue from ripeness (which is more concerned with timing), the Court does not find Plaintiffs' as-applied challenge to the



                                                                                                                                    66
     W1STLAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.
        Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 106 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




      county-residency requirement unripe. See Progressive Mountain Ins. Co. v. Middlebrooks, 805 F. App'x 731, 734 (11th
      Cir. 2020) ("The question of ripeness frequently boils down to the same question as questions of Article III standing, but
      the distinction between the two is that standing focuses [on] whether the type of injury alleged is qualitatively sufficient to
      fulfill the requirements of Article III and whether the plaintiff has personally suffered that harm, whereas ripeness centers
      on whether that injury has occurred yet." (cleaned up) (citations omitted)).
7     In their briefing, the parties focused on the "capable of repetition yet evading review" exception to the mootness doctrine.
      The Court, however, does not find that it needs to rely on this exception. Nearing the eve of the election, it is clear that
      Defendants intend to engage in the conduct that Plaintiffs assert is illegal and unconstitutional. Thus, the claims are
      presently live, and are not "evading review" in this circumstance.

8     While Rule 65(d)(2)(C) states that an injunction binds "[non-parties] who are in active concert or participation" with the
      parties or the parties' agents, the Court does not find that Rule 65(d) helps the county boards. As discussed, the county
       boards manage the elections and implement the electoral procedures. While the Court could enjoin Secretary Boockvar,
       for example, from using unmanned drop boxes, each individual county election board could still use unmanned drop
       boxes on their own. Doing so would not result in the counties being in "active concert or participation" with Secretary
       Boockvar, as each county is independently managing the electoral process within their county lines. See Marshak v.
       Treadwell, 595 F.3d 478, 486 (3d Cir. 2009) ("[N]on-parties guilty of aiding or abetting or acting in concert with a named
       defendant or his privy in violating the injunction may be held in contempt." (cleaned up) (citations omitted)). In other
       words, each county elections board would not be "aiding or abetting" Secretary Boockvar in violating the injunction (which
       would implicate Rule 65(d)(2)(C)); rather, the counties would be utilizing their independent statutory authority to manage
       elections within their county lines.

9      As evidence of the county boards' Indispensability, one court recently found that the failure to join local election officials
       in an election case can make the harm alleged not "redressable." It would be a catch-22 to say that county boards
       cannot be joined to this case as necessary parties, but then dismiss the case for lack of standing due to the boards'
       absence. Cf. Jacobson v. Florida Secretary of States, 974 F.3d 1236,             •, 2020 WL 5289377, at *11-12 (11th

       Cir. Sept. 3, 2020) ("The problem for the [plaintiffs] is that Florida law tasks the [county] Supervisors, independently of the
       Secretary, with printing the names of candidates on ballots in the order prescribed by the ballot statute. ... The Secretary
       is responsible only for certifying to the supervisor of elections of each county the names of persons nominated ... Because
       the Secretary didn't do (or fail to do) anything that contributed to [plaintiffs'] harm, the voters and organizations cannot
       meet Article Ill's traceability requirement." (cleaned up)).

10     The organizational Plaintiffs also raise certain associational and organizational standing arguments, asserting that they
       represent their members' interests. The associational standing arguments are derivative of their members' interests. That
       is, because the Court has found no concrete injury suffered by the individual voters, which would include the members
       of the organizational Plaintiffs, there are no separate grounds to establish standing for these organizations. See United
       Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553, 116 S.Ct. 1529, 134 L.Ed. 2d 758
       (1997) (an organization only has standing to sue on behalf of its members when "its members would otherwise have
       standing to sue in their own right") (citation omitted).

11     See, also, e.g., Dudum v. Arntz, 640 F.3d 1098, 1117 (9th Cir. 2011) ("If the aspects of the City's restricted IRV scheme
       Dudum challenges impose any burdens on voters' constitutional rights to vote, they are minimal at best."); Common
       Cause/Georgia v. Biliups, 554 F.3d 1340, 1354-55 (11th Cir. 2009) ("The district court determined that the burden
       imposed on Georgia voters who lack photo identification was not undue or significant, and we agree.... The NAACP and
       voters are unable to direct this Court to any admissible and reliable evidence that quantifies the extent and scope of the
       burden imposed by the Georgia statute."); Soules v. Kauaians for Nukolii Campaign Comm., 849 F.2d 1176, 1183 (9th
       Cir. 1988) ("Appellants claim that Hawaii's absentee voting law fails to prohibit 'the solicitation, examination and delivery
       of absentee ballots by persons other than the voters' and that such activities occurred during the special election ... We
       agree with the district court that the Hawaii absentee ballot statute and the regulations adopted under it adequately protect
       the secrecy and integrity of the ballot. Although Hawaii has not adopted a regulation to prevent the delivery of ballots
       by persons other than the voter, the Hawaii regulations go into great detail in their elaboration of procedures to prevent
       tampering with the ballots."); McLain v. Meier, 637 F.2d 1 159, 1 167 (8th Cir. 1980) ("[Although ballot format has an effect
       on the fundamental right to vote, the effect is somewhat attenuated."); Nemes v. Bensinger,        F. Supp. 3d        ,     ,

       2020 WL 3402345, at *13 (W.D. Ky. June 18, 2020) ("The burden imposed by the contraction to one polling place is
       modest, and the identified groups are afforded various other means under the voting plans to easily and effectively avoid
       disenfranchisement. As already discussed, Defendants have offered evidence of the substantial government interest in
       implementing voting plans that provide for a free and fair election while attempting to minimize the spread of COVID-1 9.");




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               67
    W6STUAW
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 107 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)

2020"WL 5997680
                                                                                                                   2008) ("Plaintiff
      Paralyzed Veterans of Am. v. McPherson , No. 06-4670, 2008 WL 4183981, at *22 (N.D. Cal. Sept. 9,
      Bohlke's listed burdens rely on speculative risk or the ancillary effects of third party assistance, but not on evidence of
                                                                                                                       to
      any concrete harm. Such speculations or effects are insufficient under Supreme Court and Ninth Circuit precedent
      demonstrate a severe burden on the fundamental right to vote.").
                                                                                                                            a
12    The parties do not specifically brief the elements of an Elections-Clause claim. This is typically a claim brought by
                                                                                                                                549
      state legislature, and the Court has doubts that this is a viable theory for Plaintiffs to assert. See Lance v. Coffman,
      U.S. 437, 442, 127 S.Ct. 1194, 167   L.Ed.2d  29  (2007).  Regardless,  if state law  does  not require signature comparison,
                                                                                                                            e claim
      then there is no difference between the Secretary's guidance and the Election Code, and the Elections-Claus
       necessarily fails.
13     Several Defendants and Intervenors have asked this Court to abstain from deciding this issue on the basis of Pullman.
                                                                                                                             requires
       As this Court previously discussed, a court can abstain under Pullman if three factors are met: "(1) [the dispute]
                                    questions of state law,"; (2) permitting resolution of the unsettled state-law questions by state
       interpretation of "unsettled
                                                                                                                              and
       courts would "obviate the need for, or substantially narrow the scope of adjudication of the constitutional claims";
                                                                          important   state policies].]" " [ECF 409, p. 3 (quoting
       (3) an "erroneous construction of state law would be disruptive of
       Chez Sez, 945 F.2d at 631) ]. But if, on the other hand, the answer to the state law dispute is "clear and unmistakable,"
       abstention is not warranted. [Id. at p. 15 (citing Chez Sez, 945 F.2d at 632) ]. Here, the Court concludes (as discussed
                                                                                                                      competing
       below) that the Election Code is clear that signature comparison is not required and further, that Plaintiffs'
       interpretation is not plausible. As such, the Court cannot abstain under Pullman.
                                                                                                                           with the
       The Pullman analysis does not change simply because Secretary Boockvar has filed a "King's Bench" petition
                                                                                                 mandates  signature  comparison
       Pennsylvania Supreme Court, requesting that court to clarify whether the Election Code
                                                                                                                        filed does
       of mail-in and absentee ballots and applications. [ECF 556, p. 1 1 ; ECF 557], The fact that such a petition was
                                                                                                                           they are
       not change this Court's conclusion that the Election Code is clear. The Pullman factors remain the same. And
       not met here.

14     The Secretary's September 11, 2020, guidance, stated that the "Pennsylvania Election Code does not authorize the
                                                                                                                            by the
       county board of elections to set aside returned absentee or mail-in ballots based solely on signature analysis
                                                                                                                       stated that
       county board of elections." [ECF 504-24, p. 3, § 3]. Similarly, the Secretary's September 28, 2020, guidance
                                                                                                                     on signature
       "Election Code does not permit county election officials to reject applications or voted ballots based solely
                                                                                                                         [ECF
       analysis. ... No challenges may be made to mail-in and absentee ballots at any time based on signature analysis."
       504-25, p. 9, § 5.2],
 15    The Election Code's definition of "proof of identification" in full provides:
                                                                                                                                  ...:
          The words "proof of identification" shall mean ... For a qualified absentee elector ... or a qualified mail-in elector
                                                                                                                                number;
          i. in the case of an elector who has been issued a current and valid driver's license, the elector's driver's license
                                                                                                                           of the
          ii. in the case of an elector who has not been issued a current and valid driver's license, the last four digits
          elector's Social Security number;
          iii. in the case of an elector who has a religious objection to being photographed, a copy of a document that satisfies
                                                                                                                            by the
          paragraph (1) [/'.e., "a valid-without-photo driver's license or a valid-without-photo identification card issued
          Department of Transportation"]; or
                                                                                                                                  a
          iv. in the case of an elector who has not been issued a current and valid driver's license or Social Security number,
                                                           [i.e., "a document that shows the   name  of the individual to whom  the
          copy of a document that satisfies paragraph (2)
                                                                                                                            district
          document was issued and the name substantially conforms to the name of the individual as it appears in the
                                                                                                                        date and is
          register; shows a photograph of the individual to whom the document was issued; includes an expiration
          not expired, except (A) ... or (B) ...; and was issued by" the federal, state, or municipal government, or an "accredited
          Pennsylvania public or private institution of higher learning [or] "a Pennsylvania are facility."].
        25 P.S. § 2602(z.5)(3),
 16     While election officials must engage in signature comparison for in-person voters, that requirement is explicitly required
                                                                                                                            unlike
        by the Election Code, unlike for mail-in ballots. 25 P.S. § 3050(a.3)(2). And as discussed below, in-person voters,
        mail-in voters, are immediately notified if their signatures are deficient.
                                                                                                                         law. [ECF
 17     Plaintiffs also argue that signature comparison for mail-in and absentee ballots is supported by historical case
                                                                                                                       The first,
        552, pp. 58-59], Plaintiffs cite to two cases from the 1960s that the Court of Common Pleas decided. [Id.].
                                                                       election law, an absentee voter had to sign a declaration
        Appeal of Fogleman, concluded that under the then-applicable
                                                                                                                        (Pa. Ct.
        to show that he was a proper resident who had not already voted in that election. 36 Pa. D. & C.2d 426, 427
                                                                                                                                 his or
        Comm. PI. 1 964). Regarding the voter's signature, the court simply stated, "[i]f the elector fails or refuses to attach
        her signature, then such elector has not completed the declaration as required by law of all voters." Id. Thus, no signature



                                                                                                                                   68
  WiSTlAW © 2020 Thomson Reuters. Mo claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 108 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)




         comparison or verification was implicated there; rather, the court simply stated that the declaration must be signed (i.e.,
         completed). The second case Plaintiffs cite, In re Canvass of Absentee Ballots of Gen. Election [ECF 552, pp. 58-59],
         arose from individual, post-election challenges to 46 individual absentee ballots. 39 Pa. D. & C.2d 429, 430 (Pa. Ct.
         Comm. PI. 1965). Thus, a universal and mandatory signature-comparison requirement was not at issue there, unlike
         what Plaintiffs contest here. This Court finds neither case persuasive.

18       This identifying information on a ballot application includes much of the same information expressly listed for what a voter
     i   must provide in initially registering to vote. 25 Pa. C.S.A. § 1327(a) (stating that the "official voter registration application"
     c   shall request the applicant's: full name, address of residence (and mailing address if different), and date of birth).

19       The counties that intend to compare and verify signatures in the upcoming election include at least the following counties:
         Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan, Susquehanna, and Wyoming. [ECF 504-1].
20       Plus, these figures do not even tell the whole story because they do not take into account the hundreds of thousands of
         voters who are registered to other parties who could also conceivably serve as poll watchers for the Trump Campaign and
         the candidate Plaintiffs. [504-34]. While that may not be the ideal scenario for Plaintiffs, they concede there's nothing in the
         Election Code that limits them to recruiting only registered voters from the Republican Party. [ECF 528-14, 267:23-268:1
         (Q: And you don't have to be a registered Republican to serve as a poll watcher for the Trump campaign, do you? A:
         No.) ]. To that point, the Trump Campaign utilized at least two Democrats among the poll watchers it registered in the
         primary. [ECF 528-15, P001648],

21       To the extent that Plaintiffs are attempting to bring their claim on behalf of these third parties (which is unclear), they
         would lack standing to do so. Ordinarily, "a litigant must assert his or her own legal rights and interests and cannot rest
         a claim of relief on the legal rights or interests of third parties." Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1 364, 1 1 3
         L.Ed.2d 411 (1991). The only time a litigant can bring an action on behalf of a third party is when "three important criteria
         are satisfied." Id. "The litigant must have suffered an 'injury in fact,' thus giving him or her a 'sufficiently concrete interest'
         in the outcome of the issue in dispute; the litigant must have a close relation to the third party; and there must exist
         some hindrance to the third party's ability to protect his or her own interest." Id. at 410-1 1, 111 S.Ct. 1364 (cleaned up).
         Plaintiffs cannot satisfy the second or third criteria.
         Plaintiffs claim that they "have a close relationship with these minor parties such that it will act as an effective advocate
         for the minor parties." [ECF 551, p. 30], It is hard to see how Plaintiffs can be said to have a close relationship with rival
         political parties who are their direct adversaries in the upcoming election.
         Plaintiffs also argue that these "minor parties are hindered from protecting their own interests, particularly in this action
         when there are no minor party intervenors." [Id.]. But that doesn't hold water either. Just because these other parties
         have not asked to intervene, it does not mean they were incapable of intervening or seeking relief elsewhere. Indeed,
         these parties and their candidates have demonstrated time and again that they can raise their own challenges to election
         laws when they so desire, including by filing suit in federal district court. See, e.g., Stein v. Cortes, 223 F. Supp. 3d 423
         (E.D. Pa. 2016) (Green Party Presidential candidate Jill Stein seeking recount); Libertarian Party of Conn. v. Merrill, No.
         20-467, 2020 WL 3526922 (D. Conn. June 27, 2020) (seeking to enjoin Connecticut's ballot access rules that required
         minor party candidates to petition their way onto the ballot); Green Party of Ark. v. Martin, 649 F.3d 675 (8th Cir. 2011)
         (challenging Arkansas' ballot access laws).

22       The Sierra Club Intervenors argue this should end the analysis. [ECF 542, p. 14 ("Even 'as applied,' Plaintiffs' claim
         has already been rejected") ]. While the Court finds the Pennsylvania Supreme Court's apparent ruling on Plaintiffs' as-
         applied challenge instructive, it is not outcome determinative. That is because the Pennsylvania Supreme Court did not
         have the benefit of the full evidentiary record that the Court has here.
23       After the briefing on the cross-motions for summary judgment had closed, on October 6, 2020, Secretary Boockvar
         issued additional guidance, which Plaintiffs then raised with the Court the following day. [ECF 571]. This new guidance
         confirms that poll watchers cannot be present during the pre-canvassing and canvassing of mail-in ballots. It also makes
         clear that while the authorized representative can be present, the representative cannot make any challenges to the
         ballots. The Court finds that this new guidance has minimal relevance to the current disputes at issue here. The scope
         of duties of a representative is not before the Court. Of sole relevance here is whether this new guidance changes how
         this Court weighs the burdens and benefits of the county-residency restriction for poll watchers. The Court finds that the
         representative's inability to challenge mail-in ballots does appear to provide less protection to Plaintiffs; but in the grand
         election scheme, particularly in light of the role of the election overseers, the Court does not find the new guidance to
         materially upset the Commonwealth's interests in its overall election-monitoring plan.




                                                                                                                                        69
  WESTLAW         © 2020 Thomson [Reuters. Mo claim to original U.S. Government Works.
        Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 109 of 205
Donald J. Trump for President, Inc. v. Boockvar, — F.Supp.3d — (2020)
___




End of Document                                               © 2020 Thomson Reuters. No claim to original U.S.
                                                                                          Government Works.




  WESTtAW     © 2020 Thomson Reuters. No claim to original U.S. Government Works.                            70
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 110 of 205




                               5
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 111 of 205
Hotze v. Hollins, Slip Copy (2020)



                                                                     Due to the time constraints given the issue involved, this
                                                                     Court cannot issue the formal opinion that this matter
                       2020 WL 6437668
                                                                     deserves. Consequently, given those confines, this Order
      Only the Westlaw citation is currently available.
                                                                     must suffice. The Court first notes that it appreciates the
                  United States District Court,
                                                                     participation of all counsel involved and the attention each
                  S.D. Texas, Houston Division.
                                                                     gave to this important topic on such short notice.

           Steven HOTZE, M.Di, Wendell
                                                                     This Court's overall ruling is that the Plaintiffs do not have
             Champion, Hon. Steve Toth,                              standing (as explained below). While this ruling is supported

          and Sharon Hemphill, Plaintiffs,                           by general Equal Protection and Election Clause cases, it
                                                                     is somewhat without precedent with regard to the Plaintiffs
                                v.
                                                                     (or Intervenors) who are actual candidates for elected office.
      Chris HOLLINS, in his official capacity                        Therefore, the Court, in anticipation of an appeal or petition
         as Harris County Clerk, Defendant.                          for writ of mandamus and knowing that the appellate court
                                                                     could draw a distinction in that regard and hold that standing
                  Civil Action No. 4:20-^-03709                      exists, has gone further to indicate what its ruling would have
                                                                     been in that case.
                        Signed 11/02/2020


Attorneys and Law Firms
                                                                     n.

Jared Ryker Woodfill, Woodfill Law Firm P.C., Houston, TX,
                                                                     The Court finds that Plaintiffs lack standing to sue. Federal
for Plaintiffs.
                                                                     courts must determine whether they have jurisdiction before
Richard Warren Mithoff, Jr., Mithoff Law Firm, Kenneth               proceeding to the merits. Steel Co. v. Citizens for Better
Royce Barrett, KBRLaw, Houston, TX, Charles Stein Siegel,            Environment, 523 U.S. 83, 94-95 (1998). Article III of
Waters & Kraus, LLP, Dallas, TX, S. Nasim Ahmad, The                 the Constitution limits federal jurisdiction to "Cases" and
Ahmad Law Firm, The Woodlands, TX, for Defendant.                    "Controversies." One component of the case or controversy
                                                                     requirement is standing. Lujan v. Defenders of Wildlife,
                                                                     504 U.S. 555, 560-61 (1992). The Supreme Court has

ORDER                                                                repeatedly held that an individual plaintiff raising only a
                                                                     generalized grievance about government does not meet the
Andrew S. Hanen, United States District Judge                        Article III requirement of a case or controversy. Id. at 573
                                                                     74. This Court finds that the Plaintiffs here allege only a
 *1    The Court has before it the Motion for Preliminary
                                                                     "generalized grievance about the conduct of government."
Injunction (Doc. No. 3) filed by Plaintiffs Steven Hotze,
                                                                     Lance v. Coffinan , 549 U.S. 437, 442 (2007).
M.D., Wendell Champion, Hon. Steve Toth, and Sharon
Hemphill     (collectively,   "Plaintiffs"),   the   Response   in
                                                                     The Plaintiffs' lack of a particularized grievance is fatal to
Opposition (Doc. No. 22) filed by Defendant Chris Hollins
                                                                     their claim under the Equal Protection Clause. "The mle
in his official capacity as Harris County Clerk (hereinafter,
                                                                     against generalized grievances applies with as much force
"Defendant"), and various Motions to Intervene filed on
                                                                     in the equal protection context as in any other." U.S. v.
behalf of forty-eight individuals and/or entities. The Court
                                                                     Hays, 515 U.S. 737, 743 (1995). Plaintiffs' general claim that
also has before it amicus curiae briefs filed by the Texas
                                                                     Harris County's election is being administered differently than
Coalition of Black Democrats, The Lincoln Project, the
                                                                     Texas's other counties does not rise to the level of the sort
Libertarian Party of Texas, Joseph R. Straus, III, and election
                                                                     of particularized injury that the Supreme Court has required
law professor, Benjamin L. Ginsberg.
                                                                     for constitutional standing in elections cases. See id.; Gill v.
                                                                     Whitford, 138 S. Ct. 1916, 1933 (2018) (no standing in equal
                                                                     protection case when alleged injury involved "group political

I.                                                                   interests" and not "individual legal rights").




     WESTLAW       © 2020 "I homson Reuters. No claim to original U.S. Government Works.                                           1
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 112 of 205
    Hotze v. Hollins, Slip Copy (2020)




    *2     Further, it is unclear that individual plaintiffs have          "clearly earned the burden of persuasion" on all four factors.
    standing to assert claims under the Elections Clause at all.           Lake Charles Diesel, Inc. v. Gen. Motors Corp., 328 F.3d
    The Supreme Court has held that individual plaintiffs, like            192, 196 (5th Cir. 2003). The movant, however, "need not

    those here, whose only asserted injury was that the Elections          prove his case." Lakedreams v. Taylor, 932 F.2d 1103, 1109

    Clause had not been followed, did not have standing to assert          (5th Cir. 1991) (citing H & W Indus, v. Formosa Plastics
    such a claim. See Lance, 549 U.S. at 442. Conversely, the              Corp., 860 F.2d 172, 179 (5th Cir. 1988)). Before a court
    Court has held that the Arizona Legislature did have, standing . , .   will grant a preliminary injunction, the movants must clearly

,   to allege a violation of the Elections Clause as it was "an            ; show "(1) a substantial likelihood thatthey will prevail on the
    institutional plaintiff asserting an institutional injury." Ariz.      merits, (2) a substantial threat that they will suffer irreparable
    State Legislature v. Ariz. Indep. Redisricting Comm'n, 576             injury ifthe injunction is not granted, (3) that their substantial
    U.S. 787, 802 (2015). In addition, the Supreme Court has               injury outweighs the threatened harm to the party whom they
    also held plaintiffs had such standing when they were state            seek to enjoin, and (4) granting the preliminary injunction
    senators whose "votes had been completely nullified" by                will not disserve the public interest." City of El Cenizo v.
    executive action. Id. at 803 (citing Raines v. Byrd, 521 U.S.          Texas, 890 F.3d 164, 176 (5th Cir. 2018) (quoting Tex. Med.
    811, 822—23 (1997)). These cases appear to stand for the               Providers Performing Abortion Servs. v. Lakey, 667 F.3d 570,
    proposition that only the state legislature (or a majority of the      574 (5th Cir. 2012)); see also Winter v. NRDC, 555 U.S. 7,

    members thereof) have standing to assert a violation of the            20 (2008) ("A plaintiff seeking a preliminary injunction must
    Elections Clause.                                                      establish that he is likely to succeed on the merits, that he is
                                                                           likely to suffer irreparable harm in the absence of preliminary
    The Court finds that the Plaintiffs here are akin to those             relief, that the balance of equities tips in his favor, and that
    in Lance v. Coffman, in which the Supreme Court held                   an injunction is in the public interest."). "The purpose of a
    that private citizens, whose primary alleged injury was that           preliminary injunction is always to prevent irreparable injury
    the Elections Clause was not followed, lacked standing to              so as to preserve the court's ability to render a meaningful
    bring a claim under the Elections Clause. 549 U.S. at 442.             decision on the merits." Canal Auth. ofFla. v. Callaway, 489
    To summarize the Plaintiffs' primary argument, the alleged             F.2d 567, 576 (5th Cir. 1974).
    irreparable harm caused to Plaintiffs is that the Texas Election
    Code has been violated and that violation compromises the               *3   This Court finds that there is a difference between
    integrity of the voting process. This type of harm is a                the voting periods presented to it. The merits need to be
    quintessential generalized grievance: the harm is to every              analyzed separately by early voting and election day voting,
    citizen's interest in proper application of the law. Lujan, 504         With respect to the likelihood of success, the Court would
    U.S. at 573-74; Fairchild v. Hughes, 258 U.S. 126, 129                  find that the Plaintiffs do not prevail on the element of
    (1922) (holding that the right, possessed by every citizen, to          likelihood of success with respect to early voting. First, §
    require that the Government be administered according to the            85.062 of the Texas Election Code provides for "temporary
    law does not entitle a private citizen to institute a lawsuit           branch polling places" during early voting. Tex. Elec. Code. §
    in federal court). Every citizen, including the Plaintiff who           85.062. The statute authorizes county election officials to use
    is a candidate for federal office, has an interest in proper            "movable structure^]" as polling places. Id. § 85.062(b). The
    execution of voting procedure. Plaintiffs have not argued that          Code does not define "structure," but Black's Law Dictionary
    they have any specialized grievance beyond an interest in the           defines the term as: "Any construction, production, or piece
    integrity of the election process, which is "common to all              ofwork artificially built up or composed ofparts purposefully
    members ofthe public." United States v. Richardson, 41 8 U.S.          joined together." Black's Law Dictionary (11th ed. 2019).
                   1                                                        The Court finds, after reviewing the record, the briefing, and
    166, 176-77.
                                                                            considering the arguments of counsel, that the tents used
                                                                            for drive-thru voting qualify as "movable structures" for
                                                                            purposes of the Election Code. The Court is unpersuaded
    III.                                                                    by Plaintiffs' argument that the voters' vehicles, and not
                                                                            the tents, are the polling places under the drive-thru voting
    If the Court had plaintiffs with standing, it would have
                                                                            scheme. Consequently, the Court finds that drive-thru voting
    denied in part and granted in part the motion for preliminary
                                                                            was permissible during early voting. Moreover, the Plaintiffs
    injunction.   A preliminary injunction is an "extraordinary
                                                                            failed to demonstrate under the Texas Election Code that an
    remedy" that should only be granted if the movant has



      WISTLAW          © 2020 "l homson Reuters. No claim to original U.S. Government Works.                                               2
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 113 of 205
Hotze v. Hollins, Slip Copy (2020)




otherwise legal vote, cast pursuant to the instructions of local     from other concerned citizens. Plaintiffs have no evidence of
voting officials, becomes uncountable if cast in a voting place      individualized irreparable injuries.

that is subsequently- found to be non-compliant.
                                                                     The one element that the Court finds the Plaintiffs have
Additionally, the promptness with which one brings an                prevailed on is the harm to the party defendant. The Court
injunction action colors both the elements of likelihood of          finds that there would be no harm to Harris County. The only

success on the merits and. irreparable harm. See Petrella v.         suggested harm is that the County has spent millions of dollars
Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 685 (2014) ("In             to implement drive-thru voting. While these funds may have
extraordinary circumstances, however, the consequences of            been better spent, their loss does not prevail over tens of
a delay in commencing suit may be of sufficient magnitude            thousands of potentially illegal votes. Further, if granted,
to warrant, at the very outset of the litigation, curtailment        the injunction would only require the Defendant to conduct
of the relief equitably awardable."); Environmental Defense          elections as Harris County has conducted them in the past

Fund, Inc. v. Alexander, 614 F.2d474, 478 (1980) ("equitable         without drive-thru voting.

remedies are not available if granting the remedy would be
inequitable to the defendant because of the plaintiffs long           *4 The last element must, like the first, take on extraordinary

delay."). Here, the Court finds that the Plaintiffs did not          significance in this context. That element concerns the public
act with alacrity. There has been an increasing amount of            interest. Plaintiffs argue, correctly, that the public has an

conversation and action around the subject of implementing           interest in seeing that elections are carried out pursuant to
drive-thru voting since earlier this summer. The Defendant           the Election Code. This is no doubt true; however, this
has argued, and no one has refuted, that discussions were            generalized interest is offset by two somewhat stronger

held with leaders of both major political parties, and, using        factors. First, the drive-thru early voting as designed and
that input, a drive-thru voting plan was developed. The Harris       implemented is, to this Court's reading, legal as described

County Commissioners Court approved a budget for drive-              above. Second, there have been over 120,000 citizens who

thru voting in late September. Finally, actual drive-thru voting     have legally voted utilizing this process. While Plaintiffs
began October 13, 2020. At virtually any point, but certainly        have complained about anecdotal reports of irregularities,
by October 12, 2020, Plaintiffs could have filed this action.        the record reflects that the vast majority were legal voters,

Instead, they waited until October 28, 2020 at 9:08 p.m. to          voting as instructed by their local voting officials and voting

file their complaint and did not file their actual motion for        in an otherwise legal manner. The only claimed widespread
temporary relief until mid-day on October 30, 2020—the last          illegality is the place of voting—a tent outside the polling

day of early voting. The Court finds this delay is critical. It is   place instead of inside the actual building. To disenfranchise

especially important in this compact early voting timeframe,         over 120,000 voters who voted as instructed the day before

in a particularly tense election, where each day's voting tally      the scheduled election does not serve the public interest.

functionally equated to many days or even weeks of early
voting in different situations.                                      Therefore, if the Court had found standing existed, it would
                                                                     have denied an injunction as to the drive-thru early voting.
Therefore, this Court finds the Plaintiffs do not prevail on the
first element.                                                       The Court finds the issue as to Election Day to cut the opposite
                                                                     direction. On Election Day, as opposed to early voting, there is

With regard to the second element, "irreparable injury," this        no legislative authorization for movable structures as polling
point is covered more thoroughly in the standing discussion,         places. The Election Code makes clear that, on Election Day,
but suffice it to say, in response to the Court's question           "[ejach polling place shall be located inside a building."

during oral argument, Plaintiffs counsel described their             Tex. Elec. Code § 43.031(b). The term "building" is not
injuries as the concern for the voting law to be accurately          defined in the Code. Nevertheless, Black's Law Dictionary

enforced and voting to be legal. In response to the Court's          defines "building" as: "A structure with walls and a roof,
questions, Plaintiffs' Counsel said their irreparable injury         esp. a permanent structure." Black's Law Dictionary (11th
was that the election process was being compromised, and             ed. 2019). The Court finds, after reviewing the record and
that it prevents there being uniformity in the manner of             arguments of counsel, that the tents used for drive-thru

voting throughout Texas. While certainly valid concerns,             voting are not "buildings" within the meaning of the Election
those are not the kind of injuries that separate Plaintiffs          Code. Further, they are not inside, they are clearly outside.




  WESTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                3
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 114 of 205
Hotze v. Hollins, Slip Copy (2020)




                                                                      Plaintiffs. No one should want votes to be cast illegally or at
Accordingly, if the Plaintiffs had standing, the Court would
                                                                      an illegal polling place. No one has voted yet—so no one is
have found that the continuation of drive-thru voting on
                                                                      being disenfranchised. Moreover, for those who are injured or        :
Election Day violates the Texas Election Code.
                                                                      worried that their health would be compromised should they
                                                                      be compelled to enter the building to vote, curbside voting is
It also finds that, unlilce in early voting, the Plaintiffs prevail
when one weighs the various elements that underlie the                available under § 64.009 of the Texas Election Code. Lastly,
                                                                      there are very few citizens who would want their vote to be          t
issuance of an injunction. First, as stated above, the Court
does not find a tent to be a building. Therefore, under the           in jeopardy, so it is incumbent on election officials to conduct

Election Code it is not a legal voting location. Second, the          voting in a proper location—not one which the Attorney

Plaintiffs' request for injunctive relief is timely. While it         General has already said was inappropriate. Consequently,

could and should have been made earlier, it was made days             this Court, had it found that standing existed, would have

before the election. The Court would have found that the              granted the injunction prospectively and enjoined drive-thru

Plaintiffs had a likelihood of success. The analysis of the           voting on Election Day and denied all other relief.

second element remains the same. With regard to the loss
that the Defendant might suffer, the Court finds this to be            *5 Nevertheless, since it found standing does not exist, this

minimal. While it apparently spent millions in implementing           action is hereby dismissed.

the drive-thru voting system, it had over 120,000 voters use
it—so it is money well-spent. The fact it would not be used
                                                                      All Citations
on Election Day does not diminish its benefit. The analysis
of the last element, public interest, swings in favor of the           Slip Copy, 2020 WL 6437668




Footnotes

1        This Court finds the answer to this question to be particularly thorny, given that some of the Plaintiffs are actual candidates
         who have put in time, effort, and money into campaigning, to say nothing of the blood, sweat, and tears that a modern
         campaign for public office entails. This Court would readily understand if some appellate court finds that these Plaintiffs
         have standing despite the fact they cannot individualize their damage beyond their rightful feeling that an election should
         be conducted lawfully. Neither this Court's research nor the briefing of the parties have brought forth any precedent to
         support this concept under either of the two pleaded causes of action based upon claimed violations of Equal Protection
         or the "Elections Clause." Given the timing of this case and the impact that such a ruling might have, this Court finds it
         prudent to follow the existing precedent.

2        The Defendant and Intervenors suggested both in oral argument and in their written presentations that the Court should
         abstain under either Pullman, Colorado River, or Rooker-Feldman doctrine. Since standing is jurisdictional and since this
         Court is dismissing this action, it need not analyze these arguments. See Railroad Commission of Texas v. Pullman Co.,
         312 U.S. 496, 61 S. Ct. 643 (1941); Colorado River Water Conservation Dist. v. U.S., 424 U.S. 800 (1976); Rookerv.
          Fidelity Trust Co., 263 U.S. 413 (1923); and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
3        This Court is quite cognizant of the Texas Supreme Court ruling (in a slightly different context) that fear of contracting
          COVID-19 does not establish an exception. In re State, 602 S.W.3d 549 (Tex. 2020).



    End of Document                                                       ©2020 Thomson Reuters. No claim to original U.S.
                                                                                                     Government Works.




                                                                                                                          \




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works,                                                 4
    WiSTlAW
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 115 of 205




                               6
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 116 of 205
Nelson v. Warner, — F.Supp.3d — (2020)




                                                                      Holdings: The District Court, Robert C. Chambers, J., held
    KeyCite Blue Flag - Appeal Notification ,                     .
                                                                      that:
Appeal Filed by DAKOTA NELSON v. MAC WARNER, 4th Cfc, August
11,2020

                      2020 WL 4582414                                 [1] statute burdened First and Fourteenth Amendment rights;

    Only the Westlaw citation is currently available.
    United States District Court, S.B. West Virginia,                 [2] ' West Virginia's interests in effective administration of

                     Huntington Division.                             elections and voting efficiency were weak justifications for
                                                                      actual burden imposed on plaintiffs; and

          Dakota NELSON; Belinda Biafore,
                                                                      [3] West Virginia's interests were outweighed by substantial
     individually and as Chairperson of the
                                                                      burden.
  West Virginia Democratic Party; Elaine A.
    Harris, individually and as Chairperson
                                                                      Motion granted.
          of the Kanawha County Democratic
       Executive Committee; West Virginia
      Democratic Party; and West Virginia                               West Headnotes (40)

    House Legislative Committee, Plaintiffs,
                                  V.                                            Federal Civil Procedure ©= In general;
                                                                        [1]
      Mac WARNER in his official capacity                                       injury or interest

     as West Virginia Secretary of State; and                                   Federal Courts L-- Case or Controversy
                                                                                Requirement
    Vera McCormick, in her official capacity
                                                                                For a legal dispute to qualify as a genuine case or
          as Clerk of Kanawha County, West                                      controversy, as required for federal jurisdiction,
   Virginia, and all ballot commissioners for                                   at least one plaintiff must have standing to sue.
                                                                                U.S. Const, art. 3, § 2, cl. 1.
     the state of West Virginia, Defendants.

                 CIVIL ACTION NO. 3:19-0898
                                                                        [2]     Federal Civil Procedure ©=* In general;
                        Signed 08/10/2020                                       injury or interest

                                                                                Federal Civil Procedure <©= Causation;
Synopsis
                                                                                redressability
Background:        Democratic          candidate,   West   Virginia
                                                                                To prove standing, a plaintiff must present: (1)
Democratic party, legislative campaign committee, and party
                                                                                an injury that is concrete, particularized, and
members brought action against West Virginia Secretaiy of
                                                                                actual or imminent, (2) fairly traceable to the
 State, county clerk, and ballot commissioners, alleging West
                                                                                defendant's challenged behavior, and (3) likely to
Virginia statute, which required ballots for partisan offices
                                                                                be redressed by a favorable ruling. U.S. Const,
 list first the party whose presidential candidate received most
                                                                                art. 3, § 2, cl. 1.
 votes in last election, unconstitutionally burdened plaintiffs'
First and Fourteenth Amendment rights. Following a bench
 trial, plaintiffs filed motion seeking to permanently enjoin
 enforcement of statute and adoption ofballot ordering system           [3]     Federal Civil Procedure ©=• In general;

 that gave similarly situated major-party candidates equal                       injury or interest

 opportunity for ballot to list them first.                                     Concrete-injury element of standing requires an
                                                                                invasion of a legally protected interest which is
                                                                                both concrete and particularized and actual or




                                                                                                                                      1
  WiSTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.
                  Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 117 of 205
         Nelson v. Warner, — F.Supp.3d — (2020)

         2020 WL 4582414


                 imminent, not conjectural or hypothetical. U.S.                 Constitutional Law #= Elections

                 Const, art. 3, § 2, cl. 1.                                      Democratic       candidate       alleged    there    was
                                                                                 substantial risk that he would suffer harm to
                                                                                 electoral prospects due to West Virginia statute

          [4]    Federal Civil Procedure €=» In general;                         requiring ballots for paitisan offices list first

                 injury or interest                                              the party whose presidential candidate received
                                                                                 most votes in last election, as required for
;   ,!           An allegation of future injury may suffice fort
                                                                                 injury-in-fact element of standing in action
                 standing Inquiry if the threatened injury is
                                                                                 alleging statute unconstitutionally burdened First
                 certainly impending, or there is a substantial risk
                                                                                 and Fourteenth Amendment rights; advantage
                 that the harm will occur. U.S. Const, art. 3, § 2,
                                                                                 to first-listed candidates was 80 to 85 percent
                 cl. 1.
                                                                                 likely to manifest in each West Virginia election,
                                                                                 candidate had lost previous election in which he
                                                                                 was listed last, and candidate would be listed
          [5]    Federal Civil Procedure €-< Causation;
                                                                                 with other candidates in upcoming election. U.S.
                 redressability
                                                                                 Const, art. 3, § 2, cl. 1; U.S. Const. Amends. 1,
                 Traceability      element    of    standing   requires
                                                                                 14; W. Va. Code Ann. § 3-6-2(c)(3).
                 showing a causal connection between the injury
                 and the conduct complained of such that the
                 injury is not the result of the independent action
                                                                          [10]   Federal Civil Procedure                In general;
                 of some third party not before the court. U.S.
                                                                                  injury or interest
                 Const, art. 3, § 2, cl. 1.
                                                                                 Proving a substantial risk of injury is sufficient
                                                                                 for injury-in-fact element of standing.              U.S.

                                                                                 Const, art. 3, § 2, cl. 1.
          [6]    Federal Civil Procedure <§=* Causation;
                  redressability

                 Redressability element of standing requires it
                                                                          [11]   Constitutional Law ©= Particular
                 to be likely, as opposed to merely speculative,
                                                                                 Constitutional Provisions in General
                 that the injury will be redressed by a favorable
                                                                                 Constitutional Law #= Elections
                 decision. U.S. Const, art. 3, § 2, cl. 1.
                                                                                 West Virginia Democratic party and legislative
                                                                                 campaign        committee        alleged     there   was

                                                                                  substantial risk that Democratic candidate would
           [7]   Associations $=> Suits on organization's own
                                                                                  suffer harm to electoral prospects due to West
                  behalf; organizational standing in general
                                                                                  Virginia statute requiring ballots for partisan
                  Standing     inquiry   applies    to   organizational
                                                                                  offices list first the party whose presidential
                  plaintiffs as well as individuals. U.S. Const, art.
                                                                                  candidate received most votes in last election,
                  3, § 2, cl. 1.
                                                                                  as required for injury-in-fact element of standing
                                                                                  in   action   alleging      statute   unconstitutionally
                                                                                  burdened      First   and    Fourteenth     Amendment
           [8]    Federal Civil Procedure #=* In general;
                                                                                  rights; purpose of party and committee was to
                  injury or interest
                                                                                  elect Democratic candidates, advantage to first-
                  The party invoking a court's jurisdiction bears the             listed candidates was 80 to 85 percent lilcely
                  burden of establishing the elements of standing.                to manifest in each West Virginia election,
                  U.S. Const, art. 3, § 2, cl. 1.                                 candidate had lost previous election in which he
                                                                                  was listed last, and candidate would be listed
                                                                                  with other candidates in upcoming election. U.S.

           [9]    Constitutional Law #=> Particular                               Const, art. 3, § 2, cl. 1; U.S. Const. Amends. 1,

                  Constitutional Provisions in General                            14; W. Va. Code Ann. § 3-6-2(c)(3).




                                                                                                                                             2
           WEST t, AW © 2020 Thomson Reuters, No claim to original U.S. Government Works.
                Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 118 of 205
      Nelson v. Warner, — F.Supp.3d — (2020)

      2020W 458241
                                                                                          candidates equal oppoitunity for ballot to list
                                                                                          them first, as required for redressability element
                                                                                          of standing in action brought by candidate,
       [12]    Constitutional Law 0= Particular
                                                                                          West Virginia Democratic party* and legislative
               Constitutional Provisions in General
                                                                                          campaign committee alleging statute burdened
               Constitutional Law €» Elections
                                                                                          First and Fourteenth Amendment rights, seeking
               Democratic candidate, West Virginia Democratic                             permanent injunction enjoining enforcement of
'it            party,   and'1 legislative         Campaign committee                      statute, and requesting revised ballot system.
               alleged substantial risk that candidate would                              U.S. Const, art. 3, § 2, cl. 1; U.S. Const. Amends.
               suffer   harm     to    electoral        prospects     due   to
                                                                                          1, 14; W. Va. Code Ann. § 3-6-2(c)(3).
               West Virginia          statute     requiring    ballots      for

               partisan   offices      list     first   the   party   whose

               presidential candidate received most votes in
                                                                                  [15]    Constitutional Law <8=* Particular
               last election was traceable to West Virginia
                                                                                          Constitutional Provisions in General
               Secretary of State and ballot commissioners,
                                                                                          Constitutional Law ©=* Elections
               as required for traceability element of standing
               in action alleging statute unconstitutionally                              West Virginia Democratic party and legislative

               burdened      First     and Fourteenth          Amendment                  campaign had associational standing on behalf

               rights; commissioners had duty to prepare ballots                          of members who were candidates in contested

               necessary for elections, Secretary had direct                              races in upcoming election in action alleging
                                                                                          West Virginia        statute     requiring    ballots   for
               control over commissioners' compliance with
                                                                                          partisan   offices    list     first   the   party   whose
               election law, and Secretary had duty to prepare
               ballots for special elections. U.S. Const, art. 3,                         presidential candidate received most votes in

               § 2, cl. 1; U.S. Const. Amends. 1, 14; W. Va.                              last election unconstitutionally burdened First

               Code Ann. §§ 3-l-19(g), 3-1 -21(a), 3-1 -21 (b)(2),                         and Fourteenth Amendment rights; candidates

               3-lA-6(a), 3-6-2(c)(3).                                                    placement below Republican opposition created
                                                                                           substantial risk of harm to electoral prospects,
                                                                                           both organizations' missions included electing
                                                                                           Democratic candidates across West Virginia, and
        [13]   Federal Civil Procedure                    Causation;
                                                                                           claims did not require participation by individual
                redressability
                                                                                           members. U.S. Const, art. 3, § 2, cl. 1; U.S.
                Traceability element of standing requires the
                                                                                           Const. Amends. 1, 14; W. Va. Code Ann. §
                injury be fairly traceable to the challenged action
                                                                                           3-6-2(c)(3).
                of the defendant, and not the result of the
                independent action of some third party not before
                the court. U.S. Const, art. 3, § 2, cl. 1.
                                                                                   [16]    Associations @=» Suits on Behalf of Members;
                                                                                           Associational or Representational Standing

                                                                                           Associational standing for an organization exists
        [14]    Declaratory Judgment #= Subjects of relief
                                                                                           when: (1) its members would otheiwise have
                in general
                                                                                           standing to sue in their own right, (2) the
                Injunction #= Candidates and ballot access
                                                                                           interests it seeks to protect are germane to
                Risk that Democratic candidate would suffer                                the organization's purpose, and (3) neither the
                harm to electoral prospects due to West Virginia                           claim asserted nor the relief requested requires
                statute requiring ballots for partisan offices                             the participation of individual members in the
                list first the party whose presidential candidate                          lawsuit. U.S. Const, art. 3, § 2, cl. 1.
                received most votes in last election would
                likely be redressed by declaration that statute
                was     unconstitutional,          injunction       preventing
                                                                                   [17]     Constitutional Law <§=» Voting rights and
                enforcement of statute,                 and ballot ordering
                                                                                            suffrage in general
                system that gave similarly situated major-party


                                                                                                                                                        3
         WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 119 of 205
Nelson v. Warner, — F.Supp.3d — (2020)




        Voting is of the most fundamental significance
                                                                  [22]   Constitutional Law <§= Voting rights and
        under the United States' constitutional structure.
                                                                         suffrage in general                                        :

                                                                         Inquiry as to constitutionality of state laws
                                                                         regulating    voting       rights    under    First       and
 [18]   Constitutional Law €=» Elections in general
                                                                         Fourteenth Amendment is flexible and depends
        Constitutional Law ©=> Voting rights and
                                                                         upon the extent to which a challenged regulation
        suffrage in general
                                                                         burdens First and Fourteenth Amendment rights.
        Constitutional Law 0=* Elections, voting, or                     U.S. Const. Amends. 1, 14.
        ballot access in general

        Electoral regulations often implicate substantial
        voting,    associational,    and    expressive   rights   [23]   Constitutional Law ©=» Voting rights and
        protected     by   the      First   and    Fourteenth            suffrage in general
        Amendments. U.S. Const. Amends. 1, 14.
                                                                         State     laws     imposing          only     reasonable,
                                                                         nondiscriminatory          restrictions      or      modest
                                                                         burdens      on   voting    rights    under       First   and
 [19]   Constitutional Law            Equality of Voting                 Fourteenth Amendment are usually justified by a
        Power (One Person, One Vote)                                     state's important regulatory interests. U.S. Const.
        Voting regulations implicate the Equal Protection                Amends. 1, 14.
        Clause because having once granted the right
        to vote on equal terms, the State may not, by
        later arbitrary and disparate treatment, value one        [24]   Constitutional Law $=» Voting rights and
        person's vote over that of another. U.S. Const.                  suffrage in general
        Amend. 14.
                                                                         State laws imposing severe burdens on voting
                                                                         rights under First and Fourteenth Amendment
                                                                         are subject to       strict scrutiny and must be
 [20]   Constitutional Law »>« Elections, Voting, and
                                                                         narrowly drawn to advance a state interest of
        Political Rights                                                 compelling importance. U.S. Const. Amends. 1,
        The Equal Protection Clause protects the right                   14.
        to participate in elections on an equal basis with
        other citizens in the jurisdiction. U.S. Const.
        Amend. 14.                                                [25]   Constitutional Law              Voting rights and
                                                                         suffrage in general

                                                                         Under inquiry as to constitutionality of state
 [21]   Constitutional Law <6= Voting rights and
                                                                         laws regulating voting rights under First and
        suffrage in general                                              Fourteenth Amendment, the class of laws facing
        Constitutional Law <&= Elections, Voting, and                    strict scrutiny is limited because subjecting too
        Political Rights                                                 many laws to strict scrutiny would unnecessarily

        Voting and equal protection rights under the First               tie the hands of states seeking to assure that

        and Fourteenth Amendments are not absolute                       elections are operated equitably and efficiently.

        because all election laws, including perfectly                   U.S. Const. Amends. 1, 14.

        valid ones, inevitably affect, at least to some
        degree, the individual's right to vote and his right
        to associate with others for political ends. U.S.         [26]   Constitutional Law #= Similarly situated
        Const. Amends. 1, 14.                                            persons; like circumstances

                                                                         Dissimilar treatment of dissimilar groups does
                                                                         not violate the Equal Protection Clause. U.S.
                                                                         Const. Amend. 14.



                                                                                                                                         4
 W6STLAW          © 2020 Thomson Reuters, No claim to original U.S. Government Works.
                        Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 120 of 205
           Nelson v. Warner, — F.Supp.3d — (2020)




                                                                                                        vote   in    violation     of First         and      Fourteenth
                                                                                                        Amendments;       burden stemmed from statute
                                                                                                        assigning ballot order based on candidates'
            [27]       Constitutional Law ©=* Voting rights and
                                                                                                        partisan affiliation, asserted interests did not
                       suffrage in general
                                                                                                        support using statute's partisan criteria over any
                       Under inquiry as to constitutionality of state
                                                                                                        other, and interests would be just as well served
                       laws regulating voting rights under First and
                                                                                                        by determining order by lot or some other
.   O: ;               Fourteenth Amendment, a statute may still be
                                                                                                        nondiscriminatory criteria. U.S. Const. Amends.
                       unquestionably a partisan provision even if it
                                                                                                        1, 14; W. Va. Code Ann. § 3-6-2(c)(3).
                       is only a fair-weather friend whose inclination
                       may change depending on the prevailing political
                       breeze. U.S. Const. Amends. 1, 14.
                                                                                                 [30]   Constitutional Law #= Ballots and ballot
                                                                                                        access



                                                            Ballots and ballot                          Under inquiry as to constitutionality of state
            [28]       Constitutional Law
                                                                                                        laws regulating voting rights under First and
                       access
                                                                                                        Fourteenth Amendment, a state's interests must
                       Election Law #= Order and arrangement of
                                                                                                        justify the specific restriction at issue. U.S.
                       tickets and names
                                                                                                        Const. Amends. 1, 14.
                       West       Virginia         statute         requiring         ballots
                       for     partisan       offices       list     first     the     party

                       whose      presidential candidate                 received most
                                                                                                 [31]   Constitutional Law #= Ballots and ballot
                       votes      in   last   election burdened                First     and
                                                                                                        access
                       Fourteenth Amendment rights of Democratic
                                                                                                        Election Law              Order and arrangement of
                       candidate, West Virginia Democratic party, and
                                                                                                        tickets and names
                       legislative campaign committee, for purposes of
                   '   determining constitutionality of statute; statute                                West        Virginia's          interests       in      effective

                       systemically awarded highly beneficial                            first          administration of elections and voting efficiency

                       ballot position to candidates based solely on                                    were outweighed by substantial burden imposed

                       political party, and first ballot position received                              on     Democratic         candidate,         West         Virginia

                       approximately          2.94       point     advantage,        which              Democratic       party,    and       legislative       campaign

                       would be doubled to determine ultimate impact                                    committee       by     statute      requiring        ballots   for

                       on margin of victory in a race. U.S. Const.                                      partisan     offices     list     first   the     party    whose

                       Amends. 1, 14; W. Va. Code Ann. § 3-6-2(c)(3).                                   presidential candidate received most votes in
                                                                                                        last election, and thus statute unconstitutionally
                                                                                                        burdened right to vote in violation of First and
                                                                                                        Fourteenth Amendments; first ballot position
            [29]       Constitutional Law ©=* Ballots and ballot
                                                                                                        received approximately 2.94 point advantage,
                       access
                                                                                                        which was highly statistically significant and
                       Election Law €» Order and arrangement of
                                                                                                        frequently determined election outcomes in West
                       tickets and names
                                                                                                        Virginia, interests had no relationship to statute's
                       West        Virginia's            interests        in      effective
                                                                                                        use of partisan criteria to order on ballots,
                       administration of elections and voting efficiency                                 and nondiscriminatory and easy-to-implement
                       were       weak justifications              for   actual burden
                                                                                                         alternatives existed. U.S. Const. Amends. 1, 14;
                       imposed on Democratic candidate, West Virginia                                   W. Va. Code Ann. § 3-6-2(c)(3).
                       Democratic         party,     and      legislative        campaign
                       committee         by      statute     requiring         ballots    for
                       partisan        offices    list     first the         party   whose
                                                                                                 [32]    Constitutional Law V- Voting rights and
                       presidential candidate received most votes in last
                                                                                                         suffrage in general
                        election, for purposes of determining whether
                        statute    unconstitutionally              burdened right to



                                                                                                                                                                             5
             WBSTIAW              © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 121 of 205
Nelson v. Warner, — F.Supp.3d — (2020)




         Under inquiry as to constitutionality of state                         Virginia statute requiring ballots for partisan

         laws regulating voting rights under First and                          offices list first the party whose presidential

         Fourteenth Amendment, laws imposing severe                             candidate received most votes in last election,

         burdens are subject to strict scrutiny and must                        as required for permanent injunction prohibiting

         be narrowly drawn to advance a state interest of                       enforcement of statute. U.S. Const. Amends. 1,

         compelling importance. U.S. Const. Amends. 1,                          14; W. Va. Code Ann. § 3-6-2(c)(3).

         14.                                                                                                   11                                        n:




                                                                         [37]   Injunction           Candidates and ballot access

 [33]    Constitutional Law ©= Voting rights and                                Monetary damages were inadequate remedy at
         suffrage in general                                                    law for violations of voting rights under First

         Under inquiry as to constitutionality of state                         and Fourteenth Amendments                   of Democratic

         laws regulating voting rights under First and                          candidate,    West     Virginia        Democratic           party,

         Fourteenth Amendment, laws imposing only                               and legislative campaign committee by West

         reasonable,     nondiscriminatory restrictions             or          Virginia statute requiring ballots for partisan

         modest burdens        are usually justified by a                       offices list first the party whose presidential

         state's important regulatory interests. U.S. Const.                    candidate received most votes in last election,

         Amends. 1, 14.                                                         as required for permanent injunction prohibiting
                                                                                enforcement of statute. U.S. Const. Amends. 1,
                                                                                14; W. Va. Code Ann. § 3-6-2(c)(3).

 [34]    Constitutional Law #=* Voting rights and
         suffrage in general
                                                                         [38]   Injunction           Candidates and ballot access
         Under inquiry as to constitutionality of state
         laws regulating voting rights under First and                          Balance of hardships imposed by permanent

         Fourteenth      Amendment,          strict    scrutiny    and          injunction prohibiting          enforcement            of West

         rational basis scrutiny are only two markers                           Virginia statute requiring ballots for partisan

         under the flexible standard used to weigh the                          offices list first the party whose presidential

         burdens on the plaintiffs' rights against the                          candidate       received       most         votes      in     last

         defendants' asserted justifications. U.S. Const.                       election     weighed      in    favor       of Democratic

         Amends. 1, 14.                                                         candidate,      West    Virginia       Democratic           party,

                                                                                and    legislative      campaign         committee           over
                                                                                West      Virginia     Secretary       of     State,    county

                                                                                clerk, and ballot commissioners, as required
 [35]    Constitutional Law §=> Voting rights and
                                                                                for injunction; statute violated voting rights
         suffrage in general
                                                                                under First and Fourteenth Amendments, and
         The       rigorousness         of     inquiry        as    to
                                                                                 defendants were not harmed by issuance of
         constitutionality of state laws regulating voting
                                                                                 injunction that prevented West Virginia from
         rights under First and Fourteenth Amendment
                                                                                 enforcing      unconstitutional        restrictions.        U.S.
         ultimately depends upon the extent to which
                                                                                 Const. Amends. 1, 14; W. Va. Code Ann. §
          a    challenged   regulation        burdens     First    and
                                                                                 3-6-2(c)(3).
         Fourteenth      Amendment           rights.   U.S.    Const.

          Amends. 1, 14.


                                                                         [39]    Injunction          Candidates and ballot access

                                                                                 Public     interest would          not be     disserved by
  [36]    Injunction #= Candidates and ballot access
                                                                                 permanent injunction prohibiting enforcement
          Democratic candidate, West Virginia Democratic
                                                                                 of West Virginia statute requiring ballots for
          party,   and    legislative    campaign         committee
                                                                                 partisan    offices    list   first    the    party        whose
          suffered irreparable injury to voting rights under
                                                                                 presidential     candidate         received     most        votes
          First and Fourteenth Amendments from West



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                               6
  WESTLAW
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 122 of 205
Nelson v. Warner, — F.Supp,3d - — (2020)




          in last election,     as required for permanent              a constitutional ballot ordering system for future elections,
          injunction prohibiting enforcement of statute;               including the November 2020 general election.

          statute    violated   voting   rights   under   First
          and Fourteenth Amendments, and upholding
          constitutional rights was in the public interest.
                                                                       I. BACKGROUND
          U.S. Const. Amends. 1, 14; W. Va. Code Ann. §
          3-6-2(c)(3).                                .                The West Virginia legislature enacted the state's Bqllot Order
                                                                       Statute in 1991. Stips. f 22, ECF No. 106-2. The Statute
                                                                       provides:

 [40]     Injunction         Discretion as to scope of relief
                                                                         The party whose candidate for president received the
          A federal district court has wide discretion
                                                                         highest number of votes at the last preceding presidential
          to fashion appropriate injunctive relief in a
                                                                         election is to be placed in the left, or first column, row
          particular case.
                                                                         or page, as is appropriate to the voting system. The party
                                                                         which received the second highest vote is to be next and
                                                                         so on. Any groups or third parties which did not have
                                                                         a candidate for president on the ballot in the previous
                                                                         presidential election are to be placed in the sequence in
West Codenotes
                                                                         which the final certificates of nomination by petition were

Held Unconstitutional                                                    filed.

W. Va. Code Ann. § 3-6-2(c)(3)                                         W. Va. Code § 3-6-2(c)(3). Election officials have interpreted
                                                                       "highest number of votes" to refer to votes in West
Attorneys and Law Firms                                                Virginia, not nationwide. Therefore, ballots for the upcoming
                                                                       November    general   election will   list Republican    Party
Anthony J. Majestro, Powell & Majestro, Charleston, WV, for
                                                                       candidates first because most West Virginian voters supported
Plaintiffs.
                                                                       Donald Trump in 2016.

Curtis R. Capehart, John Mercer Masslon, II, Jessica Anne
                                                                       The plaintiffs, all of whom are affiliated with the Democratic
Lee, West Virginia Attorney General's Office, Charleston,
                                                                       Party, argue candidates listed first on a ballot benefit from
WV, for Defendant Mac Warner.
                                                                       a human tendency to choose the first candidate in a list

Michael W. Taylor, Samuel M. Bloom, Bailey & Wyant,                    of names. Am. Compl.         3, 25, ECF No. 7. Because of

Charleston, WV, for Defendant Vera McCormick.                          this "primacy effect," the plaintiffs argue the Ballot Order
                                                                       Statute gives certain candidates a significant advantage over

                                                                       others based solely on partisan affiliation.1 Am. Compl.
MEMORANDUM OPINION AND ORDER                                           1-3. Count One alleges the Ballot Order Statute is an undue
                                                                       burden on the right to vote in violation of the First and
ROBERT C. CHAMBERS, UNITED STATES DISTRICT                             Fourteenth Amendments because the Statute dilutes votes
JUDGE                                                                  for candidates whose political party is not favored by the
                                                                       Statute. Am. Compl. ffi] 36-42. Count Two alleges the Statute
 *1     This suit challenges the constitutionality of West
                                                                       constitutes disparate treatment in violation of the Fourteenth
Virginia's Ballot Order Statute, which mandates that ballots
                                                                       Amendment's Equal Protection Clause because the Statute
for partisan offices list first the party whose presidential
                                                                       treats one major political party (and its candidates, members,
candidate received the most votes in the last election.
                                                                       constituencies, and supportive voters and organizations)
Following the paities' bench trial, the Court must now weigh
                                                                       differently from the other major party by granting an electoral
the extent to which the Statute burdens the plaintiffs' First
                                                                       advantage based solely on the party's performance in the last
and Fourteenth Amendment rights against the state's asserted
                                                                       presidential election. Am. Compl. fflj 43-47. The essence of
interests. Finding the state's interests insufficient to justify the
                                                                       these claims is that, through the Statute, the state puts its
burdens created by the Statute, the Court now declares the
                                                                       thumb on the scale in partisan elections to benefit a favored
Ballot Order Statute unconstitutional, enjoins the defendants
                                                                       political party. Am. Compl. f 1 . The plaintiffs ask the Court
from enforcing it, and orders the defendants to implement



  WEST LAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 123 of 205
Nelson v. Warner, — F.Supp.3d — (2020)

2020 WL 4582414

to declare the Ballot Order Statute unconstitutional, enjoin         Stips. f 10. The Paily's mission is to elect Democratic

the defendants from enforcing it, and require die defendants         candidates across West Virginia, and it has nominated

to use a ballot ordering system that gives similarly situated        approximately one hundred candidates who will appear on

major-party candidates an equal opportunity for the ballot to        the ballot in November. Stips.          Iff Hj Tr. 70-71. The

list them first. Am. Compl. 17.                                      West Virginia Democratic House Legislative Committee
                                                                     is the West Virginia Democratic Party's caucus campaign

*2 The first individual plaintiff is Dakota Nelson, a^esjdent        committee for the House qf Delegates as defined by West
of Huntington, Cabell County, West Virginia. Stips.             1;   Virginia Code § 3-8-la(6). Stips. f 12. The Legislative
Trial Tr. 89, ECF Nos. 119-22. He is registered to vote as a         Committee     is   comprised   of the    forty-one Democratic

Democrat and is a member of the Democratic Party. Stips.             members of the House of Delegates. Stips. *\] 13; Tr. 52.

If 1; Tr. 89. Nelson was a Democratic candidate in the 2018          Its mission is to elect its members and other Democratic
general election for District 16 of the West Virginia House of       candidates to the House of Delegates. Stips.       13; Tr. 52.

Delegates, which is a three-delegate district.2 Tr. 92; Pis.' Ex.    Twenty-eight Legislative Committee members are running
8, at 4, ECF No. 104-9. The ballot listed him last out of six        for reelection in November against Republican challengers,

candidates, and he lost the election. Tr. 90; Pis.' Ex. 8, at 4.     Stips. If 13; Tr. 53-55.
Nelson ran again for District 16 in the June 2020 primary and
was nominated. Stips. If 2. He will appear on the November            *3   The Court has adjudicated this case on an expedited
2020 ballot with three Republicans and two other Democrats           schedule because the ballot order for the November election
who are also running for District 16. Stips. ^f 4; Tr. 89-90.        must be set on August 25. W. Va. Code § 3-6-2(d)(2);
                                                                     Stips. TCJ 21, 35. The plaintiffs filed their operative Amended
The second individual plaintiff is Belinda Biafore. She is           Complaint on January 6, 2020. On March 1 7, the Court denied

a registered Democrat and resident of Fairmont, Marion               defendant Clerk of Kanawha County Vera McCormiclc's

County, West Virginia. Stips.      6. She has been a member          motion to dismiss. Mem. Op. and Order, ECF No. 28.

of the Democratic Party in West Virginia for over forty-four         On June 30, the Court granted the plaintiffs' motion to

years and an active supporter of the Democratic Party for            certify the defendant class of all county ballot commissioners

over fifty years. Stips. f 6. She is the Chairperson of the          in West Virginia and designated McCormick as the class

West Virginia Democratic Party and previously served as Vice         representative. Mem. Op. and Order, ECF No. 75. The Court

Chairperson, as a member of the Executive Committee, and             denied McCormick's and defendant Secretary of State Mac
in several leadership roles for the West Virginia Federation of      Warner's motions for summary judgment on July 15. Mem.

Democratic Women. Stips. f 6; Tr. 70. She regularly supports         Op. and Order, ECF No. 87. The defendants argued the

Democratic candidates in state elections and intends to vote         plaintiffs lacked standing to bring this suit and that this

for Democrats in the upcoming November election. Stips. f 6.         case involves a nonjusticiable political question, but the
                                                                     Court rejected these arguments. The bench trial occurred in

Elaine Harris is the third individual plaintiff. She did not         Huntington on July 27 through 30. Because this proceeding

testify at trial, but the parties stipulated to the following. She   was a bench trial, the Court must weigh the evidence,

is a registered Democrat and resident of Kanawha County,             determine witnesses' credibility, and find the facts. United

West Virginia. Stips. f 7. She has been a member and active          States v. Bales, 813 F.2d 1289, 1293 (4th Cir. 1987).
supporter of the Democratic Party in West Virginia for many
years. Stips. f 7. She currently serves as Chairperson of the
Kanawha County Democratic Executive Committee. Stips. U
                                                                     II. STANDING
7. Harris regularly supports Democratic candidates in West
Virginia elections and intends to vote for Democratic Party          Before arriving at the case's merits, the Court must answer
candidates in the upcoming general election. Stips. f 7.             the defendants' contention that the plaintiffs lack standing
                                                                     to bring their claims. The defendants have unsuccessfully
The plaintiffs also include two organizations. The West              challenged the plaintiffs' standing at every stage of this
Virginia Democratic Party is a state political party as defined      litigation. In denying the defendants' motions for summary
by West Virginia Code §§ 3-1-8 and 3-8-la(30). Stips. f 9.           judgment, the Court held that Nelson, the Democratic Party,
Party members include all registered Democrats in the state,         and the Legislative Committee demonstrated direct standing
including those running in the upcoming general election.
                                                                     based on harm to their electoral prospects.4 Mem. Op. 4—


  WESTIAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 124 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
____




10, ECF No. 87. The Court also held the Democratic Party
demonstrated associational standing on behalf of Nelson.
                                                                         B. Nelson, the Democratic Party, and the Legislative
Id. at 14—15. Relying on the evidence at trial, the Court
                                                                         Committee have direct standing.
reaches the same conclusions here with the addition that the
Legislative Committee has associational standing on behalf
of its members who are running in contested races in the               1. Injury-in-Fact
November election.

                                                                       a. Nelson proved an injury based on his harmed electoral

  A. Legal Standard                                                    prospects.

 [1]   [2]     [3]    [4]    [5]     [6]    [7]      Article III of the
                                                     [8]
                                                                   *4 "The inability to compete on an equal footing due to the
United States Constitution limits the jurisdiction of federal
                                                                  application of allegedly biased criteria has been recognized
courts to "Cases" and "Controversies." U.S. Const, art. Ill,
                                                                       in many contexts as an injury in fact sufficient to support
§ 2, cl. 1. "For a legal dispute to qualify as a genuine case
                                                                       constitutional standing." Nat. Law Party of U.S. v. Fed. Elec.
or controversy, at least one plaintiff must have standing to
                                                                       Comm'n, 111 F. Supp. 2d 33, 44 (D.D.C. 2000) (collecting
sue." Dep't of Commerce v. New York,          U.S.         -, 139 S.
                                                                       cases); e.g. Ne. Fla. Chapter ofAssociated Gen. Contractors
Ct. 2551, 2565, 204 L.Ed.2d 978 (2019). To prove standing,
                                                                       of Am. v. City of Jacksonville, 508 U.S. 656, 666, 113
a plaintiff must "present [1] an injury that is concrete,
                                                                       S.Ct. 2297, 124 L.Ed.2d 586 (1993) (holding contractors
particularized, and actual or imminent; [2] fairly traceable
                                                                       had standing to challenge city ordinance based on "inability
to the defendant's challenged behavior; and [3] likely to be
                                                                       to compete on an equal footing in the bidding process");
redressed by a favorable ruling." Id. (citation omitted). The
                                                                       see also Fulani v. Brady, 935 F.2d 1324, 1327 (D.C. Cir.
first element requires "an invasion of a legally protected
                                                                       1991) (collecting cases and explaining that courts have
interest which is [both] concrete and particularized ... [and]
                                                                       recognized "competitor standing" in "circumstances where
actual or imminent, not conjectural or hypothetical." Lujan
                                                                       a defendant's actions benefitted a plaintiffs competitors,
v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119
                                                                       and thereby caused the plaintiffs subsequent disadvantage").
L.Ed.2d 351 (1992) (internal quotation marks and citations
                                                                       The D.C. Circuit explained so-called "competitive standing"
omitted). "An allegation of future injury may suffice if
                                                                       this way: "when regulations illegally structure a competitive
the threatened injury is 'certainly impending,' or there is a
                                                                       environment—whether an agency proceeding, a market, or
'substantial risk' that the harm will occur." Susan B. Anthony
                                                                       a reelection race—parties defending concrete interests (e.g.,
List v. Driehaus, 573 U.S. 149, 158, 134 S.Ct. 2334, 189
                                                                       retention of elected office) in that environment suffer legal
L.Ed.2d 246 (2014) (citing Clapper v. Amnesty Int'l USA,
                                                                       harm under Article III." Shaysv. Fed. Elec. Comm'n, 414F.3d
568 U.S. 398, 409, 414 n.5, 133 S.Ct. 1138, 185 L.Ed.2d
                                                                       76, 87 (D.C. Cir. 2005).
264 (2013)). The second element requires showing a "causal
connection between the injury and the conduct complained
                                                                       Several circuits have extended this competitive standing
of' such that the injury is "not ... the result of the independent
                                                                       theory to elections, holding that a candidate and his or
action of some third party not before the court." Lujan,
                                                                       her party can show an injury-in-fact if the defendant's
504 U.S. at 560-61, 112 S.Ct. 2130 (citation omitted). The
                                                                       actions harm the candidate's chances of winning. See, e.g.,
third element requires it to be "likely, as opposed to merely
                                                                       Pavek v. Donald J. Trump for President, Inc., No. 20-2410,
speculative, that the injury will be redressed by a favorable
                                                                            F.3d              -, 2020 WL 4381845, at *1 (8th Cir.
decision." Id. at 561, 112 S.Ct. 2130 (internal quotation
                                                                       July 31, 2020) (holding two Democratic Party committees
marks and citation omitted). This three-part inquiry applies to
                                                                       demonstrated standing to challenge a ballot order statute
organizational plaintiffs as well as individuals. Havens Realty
                                                                       based on the statute unequally favoring supporters of other
Corp. v. Coleman, 455 U.S. 363, 378-79, 102 S.Ct. 1114, 71
                                                                       political parties);   Green Party of Tenn. v. Hargett, 767
L.Ed.2d 214 (1982) (citations omitted). The party invoking
                                                                       F.3d 533, 538 (6th Cir. 2014) (holding Green Party and
a court's jurisdiction bears the burden of establishing the
                                                                       Constitution Party had standing to challenge state's ballot
elements of standing. Lujan, 504 U.S. at 561, 112 S.Ct. 2130
                                                                       access and ballot order statutes); Drake v. Obama, 664 F.3d
(citations omitted). If controverted by the opposing party,
                                                                       774, 783 (9th Cir. 2011) (explaining that the "potential loss
the facts forming the basis for standing must be "supported
                                                                       of an election" was an injury-in-fact sufficient to give a
adequately by the evidence adduced at trial." Id. (citation
                                                                       local candidate and party officials supporting that candidate
omitted).



  WE5TLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 125 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
____________




standing);   Tex. Democratic Party v. Benkiser, 459 F.3d          *5      Both the plaintiffs in Jacobson and here relied on
582, 587-88 (5th Cir. 2006) (holding party demonstrated           expert witness Dr. Jon A. Krosnick, one of the nation's
injury of "harm to its election prospects" and "threatened        foremost political psychologists. In both cases, Dr. Krosnick
loss of political power" and candidate demonstrated injury        submitted extensive statistical research and concluded that
because the opposing party's actions "threaten[edj his election   listing a candidate first "almost always" accords that person
prospects"); Fulani v. Hogsett, 917 F.2d 1028, 1030 (7th Cir.     an advantage. Pis.' Ex. 2, at 1, EOF No. 104-2; Sec'y's
1990) (holding third party and its candidates faced, the injury   Ex. 2, at 2, ECF No. 105-2. His research includes a meta
of "increased competition" when the defendants allegedly          analysis of over 1,000 primacy effect tests, of which 84
improperly placed major-party candidates on the ballot);          percent manifested differences in the direction of primacy—a
Schulz v. Williams, 44 F.3d 48, 53 (2d Cir. 1994) (holding        statistically significant pattern constituting "near unanimity."

the "well-established concept of competitors' standing" gave      Pis.' Ex. 2, at 21—23; Sec'y's Ex. 2, at 34—36. Due either to a

Conservative Party representative standing because the party      misunderstanding of the evidence or an unclear presentation

"stood to suffer a concrete, particularized, actual injury—       of it by the plaintiffs, the Eleventh Circuit failed to grasp
competition on the ballot from candidates that ... were able      that Dr. Krosnick's conclusions on the prevalence of the
to 'avoid complying with the Election Laws' and a resulting       primacy effect apply to all elections. To prevent this Court

loss of votes"); see also Hollander v. McCain, 566 F. Supp.       from maldng the same interpretative error, Dr. Krosnick

2d 63, 68 (D.N.H. 2008) ("[Cjourts have held that a candidate     repeatedly testified that his research establishes an 80 to 85
or his political party has standing to challenge the inclusion    percent probability of the primacy effect occurring in each
of an allegedly ineligible rival on the ballot, on the theory     and every election.5 Tr. 378, 384, 398, 401, 416, 428. He
that doing so hurts the candidate's or party's own chances of     explained that a phenomenon with this level of probability
prevailing in the election."); Mann v. Powell, 333 F. Supp.       is "nearly universal" and "almost a law of nature" because
1261, 1265 (N.D. 111. 1969) (holding candidates had standing      "[y]ou can't get a frequency that high in past studies unless
to challenge ballot order statute based on statute's possible     essentially every type of candidate in every type of race in
threat of discriminatory treatment).                              every year is experiencing those same phenomena in the
                                                                  minds ofvoters that produce that primacy effect." Tr. 123—24,
 [9]   Contrary to this overwhelming precedent, the defendants    192. Dr. Krosnick's conclusions and his underlying statistical
have relied on the recent Eleventh Circuit decision in            evidence thus provide an ample "basis to conclude that the
Jacobson v. Florida Secretary of State, 957 F.3d 1193 (11th       primacy effect will impact any particular- voter or candidate
Cir. 2020) to argue the asserted injury to Nelson's electoral     in any particular election." Jacobson, 957 F.3d at 1205.
prospects is too speculative. The plaintiffs in Jacobson
challenged Florida's ballot order statute, which required that     [10]    As explained below in the merits analysis, the Court
ballots list first candidates from the party that won the last    finds Dr. Krosnick's conclusion that the primacy effect
gubernatorial election. 957 F.3d at 1198. The district court      is   80 to 85 percent likely to manifest in each West
ruled based on the consequences of the primacy effect that        Virginia election, including multi-candidate elections, to be
the statute violated the First and Fourteenth Amendments. Id.     reasonable, reliable, and credible. Nelson therefore proved
at 1200. However, the Eleventh Circuit vacated that decision      harm to his      electoral prospects based on the extreme
on the grounds that none of the plaintiffs had standing. Id.      likelihood that the primacy effect manifested in his 20 1 8 race
at 1212. According to the Eleventh Circuit, the Democratic        and will manifest in his 2020 race. The 15 to 20 percent
National Committee's reliance "solely on an average measure       probability of the primacy effect not occurring in an election
of the primacy effect" gave the court "no basis to conclude       does not undermine Nelson's standing because standing does
that the primacy effect will impact any particular voter or       not "uniformly require plaintiffs to demonstrate that it is
candidate in any particular election." Id. at 1205 (citation      literally certain that the harms they identify will come about."
omitted). The Democratic National Committee therefore had         Clapper, 568 U.S. at414n.5, 133 S.Ct. 1138. Instead, proving
"not proved that at least one of its unidentified members 'is     a "substantial risk" of injury is sufficient. Id.\ Susan B.
certain to be injured by' the primacy effect" as required for     Anthony List, 573 U.S. at 158, 134 S.Ct. 2334. An 80 to
standing. Id. (citing Ga. Republican Party v. Sec. & Exch.        85 percent probability of the primacy effect benefiting a
Comm'n, 888 F.3d 1198, 1204 (11th Cir. 2018)).                    candidate's opposition is undoubtedly a "substantial risk" of

                                                                  injury.6 See also Pavek v. Simon, No. 19-CV-3000 (SRN/
                                                                  DTS),        F.Supp.3d            -, 2020 WL 3 183249, at* 13-




  WESTI.AW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
                 Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 126 of 205
    Nelson v. Warner, — F.Supp.3d — (2020)




    14 (D. Minn. June 15, 2020) (holding plaintiffs demonstrated         459 F.3d at 587 (citation omitted). Thus, the alleged harm

    an injury-in-fact to challenge Minnesota's ballot order statute      resulting from West Virginia's Ballot Order Statute is not

    based on a substantial risk that the primacy effect will             only a sufficient injuiy-in-fact for Nelson, but also for the

    occur in the 2020 general election), stayed on other grounds         Democratic Party and the Legislative Committee because

    pending appeal,         F.3d at          -, 2020 WL 4381845, at      their very purpose is to elect Democratic candidates across

    *1 (affirming the plaintiffs had standing). Nelson therefore         the state. Stips. ffl[ 10, 13; Tr. 52, 70-71.

.   proved a sufficient injury-in-fact for standing.
                                                                         Following the Supreme Court's recent decision in Gill v.
                                                                         Whitford, the Eleventh Circuit held in Jacobson that an
                                                                         organization's "general interest in its preferred candidates
    b. The Democratic Party and the Legislative Committee
                                                                         winning as many elections as possible" is only a "generalized
    also proved an injury based on harm to their candidates'
                                                                         partisan preference" that federal courts are "not responsible
    electoral prospects.
                                                                         for vindicating." Jacobson, 957 F.3d at 1206 (quoting Gill v.
                                                                         Whitford,          U.S.     -, 138 S. Ct. 1916, 1933, 201 L.Ed.2d
     [11]   As    noted   above,   the   unlawful   structuring   of a
                                                    a disadvantaged      313 (2018)). The organizational plaintiffs in Jacobson thus
    competitive    election not only injures
    candidate,    but also the political party supporting that           failed to establish standing because their claimed injury was

                                                -, 2020 WL 4381845,      a "systemic disadvantage to [their] party relative to other
    candidate. See Pavek,          F.3d at
                                                                         political parties" rather than harm to "a particular candidate's
    at *1 (holding two Democratic committees demonstrated
                                                                         prospects in a future election." Id. The Eleventh Circuit,
    standing to challenge ballot order statute based on the statute
                                                                         however, expressly declined to decide "whether a political
    unequally favoring supporters of other political parties);
                                                                         party would have standing to challenge an electoral practice
    Green Party of Tenn., 767 F.3d at 538 (holding third parties
                                                                         that harmed one of its candidate's electoral prospects in a
    had standing to challenge state's ballot access and ballot
                                                                         particular election." Id. (emphasis in original). Jacobson is
    order statutes); Drake, 664 F.3d at 783 (explaining that the
                                                                         therefore inapplicable here because the Democratic Party and
    "potential loss of an election" can be a sufficient injury-in-
                                                                         the Legislative Committee base their standing on the Ballot
    fact for party officials); Tex. Democratic Party, 459 F.3d
                                                                         Order Statute's harm to their candidates (Nelson and the
    at 587-88 (holding party demonstrated injury of "harm
                                                                         twenty-eight Committee members previously identified) in
    to its election prospects" and "threatened loss of political
                                                                         the upcoming November election. See Tex. Democratic Party,
    power"); Fulani, 917 F.2d at 1030 (holding third party faced
                                                                         459 F.3d at 586 (holding party had standing to challenge
    injury of "increased competition" when defendants allegedly
                                                                         an action that would reduce "its congressional candidate's
    improperly placed major-party candidates on the ballot);
                                                                         chances of victory" in an upcoming election); Pavek,
    Schulz, 44 F.3d at 53 (holding third-party representative had
                                                                         F.Supp.3d at              n.13, 2020 WL 3183249, at *14 n.13
    standing because the party stood to suffer from "competition
                                                                         (holding Jacobson did not apply to standing analysis for
    on the ballot from candidates that ... were able to 'avoid
                                                                         organizational plaintiffs because the plaintiffs' focused their
    complying with the Election Laws' and a resulting loss of
                                                                         injury on harm to the plaintiffs' candidates in the upcoming
    votes"); Hollander, 566 F. Supp. 2d at 68 (explaining that
                                                                         election), stayed on other grounds pending appeal,           F.3d
    a "political party has standing to challenge the inclusion
                                                                         at          2020 WL 4381845, at *1 (affirming the plaintiffs
    of an allegedly ineligible rival on the ballot, on the theory
                                                                         had standing). As already discussed, the plaintiffs proved
    that doing so hurts the ... party's own chances of prevailing
                                                                         through Dr. Krosnick that a "substantial risk" exists that the
    in the election"). The Fifth Circuit explained why in Texas
                                                                          Statute will harm each ofthese candidates ' electoral prospects
    Democratic Party v. Benldser.
                                                                         in November. This sufficiently proves an injury-in-fact for
        *6 [A] political party's interest in a candidate's success is    standing.

       not merely an ideological interest. Political victoiy accedes
       power to the winning party, enabling it to better direct
       the machinery of government toward the party's interests.
                                                                          2. Traceability
       While power may be less tangible than money, threatened
       loss of that power is still a concrete and particularized           [12]      [13]    Having concluded that Nelson, the Democratic
       injury sufficient for standing purposes.                          Party, and the Legislative Committee proved an injury-
                                                                          in-fact, the Court now turns to traceability. This element




      WIST LAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              11
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 127 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
______




of standing requires the injury be "fairly traceable to the        Secretary of State and ballot commissioners are responsible

challenged action of the defendant, and not the result of          under state law for enforcing the Statute, so declaratory

the independent action of some third party not before the          and injunctive relief against them would effectively stop

court." Lujan, 504 U.S. at 560, 112 S.Ct. 2130 (citation           implementation of the Statute across West Virginia. Cf.

omitted). As previously discussed, the plaintiffs showed           Jacobson, 957 F.3d at 1208 (explaining that enjoining the

through Dr. Krosnick that the Ballot Order Statute causes          Florida Secretaiy of State from following Florida's ballot

the primacy effect to disproportionately benefit Republican        order statute would not provide redress because the Secretary     ,   .i.j



candidates, which injures Democratic candidates' electoral         does not enforce the statute and the county supervisors who

prospects. This injury is fairly traceable to the defendant        do enforce it were not joined as parties). If the Court enjoins

class of ballot commissioners because their statutory duties       enforcement of the Statute, the primacy effect will no longer

include preparing the ballots "necessary for conducting            disproportionately harm candidates ' electoral prospects based

every election for public officers in which the voters of          on then party affiliation. And the parties have stipulated that

the county participate," including all "general, special, and      the kind of randomized or rotational ballot ordering that the

primary elections held in the county or any magisterial district   plaintiffs seek to cure the harm of the Ballot Order Statute

thereof." W. Va. Code §§ 3-l-21(a), 3-l-19(g). They must           is possible with West Virginia's current voting systems. Stip.

also provide the ballots "for any countywide special election      Regard. Voting Sys., ECF No. 106-1. The Court therefore

ordered by the county commission." W. Va. Code § 3-l-21(b)         finds that granting the requested relief would redress the

(2). The plaintiffs' injury is also traceable to the Secretary     plaintiffs' injury.

of State based on his statutory duties. The Eleventh Circuit
ruled in Jacobson that the alleged injury from Florida's ballot
                                                                      C.   The      Democratic   Party   and    the   Legislative
order statute was not traceable to the Secretary of State
                                                                      Committee also have associational standing.
because she had no role in ordering candidates' names on
                                                                    [15]     [16]    In addition to having standing on their own
ballots, but West Virginia requires its Secretaiy of State to
                                                                   behalf, the Democratic Party and the Legislative Committee
prepare the ballots "for any statewide special election ordered
                                                                   have associational standing on behalf of members who are
by the Legislature." W. Va. Code § 3-l-21(b)(l); 957 F.3d
                                                                   candidates in contested races in the November election. See
at 1207. And unlike in Jacobson where the Secretary had
                                                                   Tex. Democratic Party, 459 F.3d at 587-88 (holding the Texas
no control over county supervisors except through coercive
                                                                   Democratic Party had associational standing on behalf of its
judicial process, West Virginia binds its ballot commissioners
                                                                   candidate). Associational standing for an organization exists
to "any orders that may be issued and any legislative rules
                                                                   when "(a) its members would otherwise have standing to
that may be promulgated by the Secretary of State." W. Va.
                                                                   sue in their own right; (b) the interests it seeks to protect
Code § 3-lA-6(a); 957 F.3d at 1207-08. This direct control
                                                                   are germane to the organization's purpose; and (c) neither
over ballot commissioners' compliance with state election
                                                                   the claim asserted nor the relief requested requires the
law, along with the Secretary's own duty to prepare ballots for
                                                                   participation of individual members in the lawsuit." Hunt v.
special elections, make the plaintiffs' injury fairly traceable
                                                                    Wash. State Apple Advert. Comm'n, 432 U.S. 333, 343, 97
to him.
                                                                   S.Ct. 2434, 53 L.Ed.2d383 (1977). The Democratic Party and
                                                                   the Legislative Committee meet all three requirements.


3. Redressability                                                  First, the Court has already determined that Nelson, a
                                                                   Democratic Party member, has standing to sue based on his
 *7
       [14]   Lastly, the plaintiffs must show it is "likely,
                                                                   harmed electoral prospects in the 2018 general election and
as opposed to merely speculative, that the injury will be
                                                                   the upcoming November election. See Retail Indus. Leaders
redressed by a favorable decision." Lujan, 504 U.S. at
                                                                   Ass'n v. Fielder, 475 F.3d 180, 186 (4th Cir. 2007) (citation
561, 112 S.Ct. 2130 (citation and internal quotation marks
                                                                    omitted) ("Associational standing may exist even when just
omitted). The plaintiffs ask the Court to declare the Ballot
                                                                    one of the association's members would have standing."). For
Order Statute unconstitutional, enjoin the defendants from
                                                                   the same reasons, the twenty-eight Legislative Committee
enforcing it, and require the defendants to use a ballot
                                                                   members who are running for reelection in November against
ordering system that gives similarly situated major-party
                                                                    Republican challengers have standing. See Stips. ][ 13; Tr.
candidates an equal opportunity for the ballot to list them
                                                                    53-55. As with Nelson, the Statute's placement of these
first. Am. Compl. 17. As explained regarding traceability, the
                                                                    Democratic candidates below their Republican opposition



                                                                                                                               12
  WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 128 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
_____




creates a substantial risk of harm to the candidates' electoral
prospects because it is extremely likely that the primacy effect
                                                                    m. MERITS
will benefit the candidates listed first.
                                                                      A. Legal Standard
Second, both the Democratic Party and the Legislative               [17]     [18]     [19]     [20]     [21]   "[V]oting is of the most
Committee undoubtedly seek to protect their organizational          fundamental significance under our constitutional structure."
interests in this suit. Both organizations' missions include        Burdickv. Takushi, 504 U.S: 428, 433, 112 S.CL2059, 119
electing Democratic candidates across West Virginia. Stips.         L.Ed.2d 245 (1992) (citation omitted). And there "must be
   10, 13; Tr. 52, 70-71. In the words of the Supreme Court,        a substantial regulation of elections if they are to be fair
the goal of a state political party is to "to gain control of the   and honest and if some sort of order, rather than chaos, is
machinery of state government by electing its candidates to         to accompany the democratic processes." Storer v. Brown,
public office." Storer v. Brown, 415 U.S. 724, 745, 94 S.Ct.        415 U.S. 724, 730, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974).
1274, 39 L.Ed.2d 714 (1974). Both organizations seek here to        Electoral regulations often "implicate substantial voting,
invalidate a state law that frustrates this goal by diminishing     associational and expressive rights protected by the First          •
their candidates' competitiveness.                                  and Fourteenth Amendments." Libertarian Party of Va. v.
                                                                    Alcorn, 826 F.3d 708, 716 (4th Cir. 2016) (citation omitted).
Third, the claims asserted do not require participation by          Voting regulations also implicate the Equal Protection Clause
the organizations' individual members. Even though Nelson           because "[h]aving once granted the right to vote on equal
is a plaintiff and his candidacy is a basis for standing, the       terms, the State may not, by later arbitrary and disparate
Democratic Party's and the Legislative Committee's separate         treatment, value one person's vote over that of another." Bush
standing make Nelson's inclusion as a plaintiff unnecessary.        v. Gore, 531 U.S. 98, 104-05, 121 S.Ct. 525, 148 L.Ed.2d388
And nothing about the plaintiffs' claims or their requested         (2000) (citation omitted). In other words, the Equal Protection
relief make participation by the Legislative Committee's            Clause protects the right "to participate in elections on an
individual members necessary. "Unlike a suit for money              equal basis with other citizens in the jurisdiction." Dunn
damages, which would require examination of each member's           v. Blumstein, 405 U.S. 330, 336, 92 S.Ct. 995, 31 L.Ed.2d
unique injury, this action seeks a declaratory judgment and         274 (1972) (citations omitted). "These rights, however, are
injunctive relief, the type of relief for which associational       not absolute" because "all election laws, including perfectly
standing was originally recognized." Retail Indus. Leaders          valid ones, inevitably affect—at least to some degree—the
Ass'n, 475 F.3d at 187. Therefore, having met all three             individual's right to vote and his right to associate with others
requirements, the Democratic Party and the Legislative              for political ends." Alcorn, 826 F.3d at 716 (cleaned up)
Committee have associational standing to bring this suit.           (citing Anderson, 460 U.S. at 788, 103 S.Ct. 1564).


 *8 In sum, the Court concludes Nelson, the Democratic              Both of the plaintiffs' claims here are cognizable because the
Party, and the Legislative Committee have direct standing           Ballot Order Statute implicates the right to vote and the right
in this case based on harm to their electoral prospects. The        to equal protection. Regarding Count One, the Statute affects
Democratic Party also has associational standing on behalf          the individual plaintiffs' right to vote under the First and
of Nelson, and the Legislative Committee has associational          Fourteenth Amendments because, by awarding the benefit of
standing on behalf of the twenty-eight identified members           the primacy effect to one party's candidates based on partisan
seeking reelection. Having found standing on these grounds,         affiliation, the Statute dilutes votes for candidates whose party
the Court declines to address whether Biafore and Harris            the Statute disfavors. See, e.g., Pavek v. Donald J. Trump for
have individual standing as voters. See Bostic v. Schaefer,         President, Inc., No. 20-2410,       F.3d             -, 2020 WL
760 F.3d 352, 370 (4th Cir. 2014) ("[Tjhe presence of one           4381845, at *2 (8th Cir. July 31, 2020) (holding the plaintiffs'
party with standing is sufficient to satisfy Article Ill's case-    challenge to Minnesota's ballot order statute implicated the
or-controversy requirement.") (quoting Rumsfeld v. Forum            right to vote); McLain v. Meier, 637 F.2d 1159, 1167 (8th
for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2,        Cir.   1980) (holding incumbent-first statute "burdens the
 126 S.Ct. 1297, 164 L.Ed.2d 156 (2006)). The Court now             fundamental right to vote possessed by supporters of the last-
proceeds to the case's merits.                                      listed candidates, in violation of the fourteenth amendment"
                                                                    and collecting cases); Graves v. McElderry, 946 F. Supp.
                                                                     1569, 1578-79 (W.D. Okla. 1996) (holding statute placing




  WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             13
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 129 of 205
Nelson v. Warner, — F.Supp.Sd — (2020)




Democratic candidates first burdened "the right ... to cast a             compelling importance." Alcorn, 826 F.3d at 717 (citations

meaningful and fully weighted vote"). And as to Count Two,                omitted). The class of laws facing strict scrutiny is limited
the Statute implicates the Fourteenth Amendment right to                 because "subjecting too many laws to strict scrutiny would

equal protection because it treats one major political party              unnecessarily tie the hands of States seeking to assure that

(and its candidates, members, constituencies, and supportive              elections are operated equitably and efficiently." Id. (cleaned
voters and organizations) differently from the other major                up) (citing Burdick, 504 U.S. at 433, 112 S.Ct. 2059).

party by granting an electoral advantage based solely op
the party's performance in the last presidential election. See,            *10 The Fourth Circuit used the Anderson!Burdick standard
e.g., McLain, 637 F.2d at 1165-67 (holding incumbent-first                to evaluate Virginia's three-tiered ballot ordering system in

statute violated equal protection); Sangmeister v. Woodard,               Libertarian Party of Virginia v, Alcorn, 826 F.3d 708 (4tli Cm

565 F.2d 460, 467 (7th Cir. 1977) (affirming that county clerks           2016). For a first-tier position, a candidate's party must have

excluding plaintiffs from top ballot positions violated equal             received at least ten percent ofthe total votes for any statewide

protection); Mann v. Powell, 314 F. Supp. 677, 679 (N.D.                  office filled in either of the two preceding statewide general
111. 1 969) (holding the favoring of incumbents when breaking             elections. Id. at 712. Only the Republican and Democratic
ballot order ties was "a purposeful and unlawful invasion                 parties met this requirement. Id. The second tier listed other
of [the] plaintiffs' Fourteenth Amendment right to fair and               recognized political parties, including the Libertarian Party,
evenhanded treatment"), ajfd, 398 U.S. 955, 90 S.Ct. 2169,                and the third tier included independent candidates. Id. The

2170, 26 L.Ed.2d 539 (1970).                                              order of candidates in the first and second tiers was set by lot,
                                                                          and each political office on the ballot replicated that order.
 *9 The Court adjudicates both Counts One and Two using                   Id. Candidates in the third tier were listed alphabetically by
the standard established by the Supreme Court in Anderson                 surname. Id. The appellant, a figure in the Libertarian Party,

v. Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547               argued the statute conferred an unconstitutional advantage on
(1983), and Burdick v. Taicushi, 504 U.S. 428, 112 S.Ct. 2059,            Republican and Democratic candidates while disadvantaging

119 L.Ed.2d 245 (1992). To assess the Ballot Order Statute's              minor-party candidates. Id. at 714. The appellant conceded
constitutionality under the First and Fourteenth Amendments:              that the burden created by the law did not warrant strict
                                                                          scrutiny, and the court upheld it because the law only imposed
   [The   Court]    must    first    consider   the   character   and     a slight burden on the appellant's constitutional rights and
   magnitude of the asserted injury to the rights protected               the state articulated several important interests. Id. at 718,
   by the First and Fourteenth Amendments that the plaintiff              721. These interests included speeding the voting process
   seeks to vindicate. It then must identify and evaluate the             by reducing voter confusion, creating a symmetrical ballot
   precise interests put forward by the State as justifications           pattern, and maintaining a stable political system. Id. at 719-
   for the burden imposed by its rule. In passing judgment, the           20.
   Court must not only determine the legitimacy and strength
   of each of those interests; it also must consider the extent            [26]   While Alcorn is a helpful example for applying the
   to which those interests make it necessary to burden the               Anderson!Burdick standard, the Fourth Circuit addressed a
   plaintiffs rights. Only after weighing all these factors is            ballot statute significantly different than West Virginia's. The
   the reviewing court in a position to decide whether the                core issue in Alcorn was Virginia's privileging of major
   challenged provision is unconstitutional.                              parties over minor ones, and it is well-established that the
Anderson, 460 U.S. at 789, 103 S.Ct. 1564.                                "dissimilar treatment of ... dissimilar groups does not violate
                                                                           the Equal Protection Clause." Kolbe v. Hogan, 813 F.3d
 [22]     [23]       [24]     [25]     This inquiry is     flexible     andj ^           Qr 2016), on reh'g en banc, 849 F.3d 114

"depends upon the extent to which a challenged regulation                 (4th Cir. 2017). The court also held the statute's tiered
burdens First and Fourteenth Amendment rights." Burdick,                  structure was facially neutral and nondiscriminatory because
504 U.S. at 434,       112 S.Ct. 2059. Laws imposing only                 all parties were "subject to the same requirements" and had
"reasonable, nondiscriminatory restrictions" or "modest"                  "an evenhanded chance at achieving political party status and
burdens are usually justified by a state's "important regulatory          a first-tier ballot position." Id. at 717. The court determined
interests." Anderson, 460 U.S. at788, 103 S.Ct. 1564; Alcorn,             that the appellant exaggerated the difficulty of entering the
 826F.3dat716-17 (citation omitted). On the other hand, laws              first tier because first-tier status only required candidates
imposing "severe" burdens are subject to "strict scrutiny"                for any office to receive ten percent of the vote in either
and must be "narrowly drawn to advance a state interest of



  WISTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 14
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 130 of 205
Nelson v. Warner, — F.Supp.3d — (2020)




of the two preceding statewide general elections. Id. Once         90 S.Ct. 2169, 2170, 26 L.Ed.2d 539. The party benefiting

a party met this requirement, the statute determined its           from West Virginia's law may shift over time, but this does

position in the first tier by lot. Id. at 712. Therefore, no       not mean the Statute is nonpartisan. A statute may still be

party was "automatically elevated to the top of the ballot."       "unquestionably a partisan provision" even ifit is only a "fair-

Id. at 717. The Fourth Circuit made the broad observation          weather friend" whose "inclination may change depending on
                                                                                                      »7
that "[ajccess to a preferred position on the ballot so that       the prevailing political breeze,        Jacobson, 411 F. Supp. 3d
one has an equal chance of attracting the windfall vote            at 1276—77; see also Pavekv. Simon, No. 19-GV-3000 (SRN/
is not a constitutional concern." Id. at 719 (quoting New          DTS),:    F.Supp.3d             ,2020 WL 3183249, at *24
Alliance Party v. N.Y. State Bd. of Elections, 861 F. Supp.        (D. Minn. June 15, 2020) (explaining that Minnesota's ballot
282, 295 (S.D.N. Y. 1994)). But this observation must be           order statute is still partisan even though the party benefiting
understood in light of the court's finding that Virginia's law     may vary), stayed on other grounds pending appeal,
was politically neutral and nondiscriminatory, except for          F.3d           —, 2020 WL 4381845, at *3. Because West
making the legitimate distinction between dissimilar major         Virginia's Ballot Order Statute is politically discriminatory,
and minor parties. While the benefit of an advantageous            Alcorn does not provide a clear answer in this case.
ballot position is not necessarily a constitutional concern,
a discriminatory allocation of that benefit among similarly
situated political parties is.                                       B. Character and Magnitude of the Injury
                                                                    *11   [28]   The Court's first step under the Anderson!Burdick

 [27]   In contrast to the Virginia law at issue in Alcorn,        standard is to "consider the character and magnitude of

West Virginia's Ballot Order Statute is not facially neutral       the asserted injury to the rights protected by the First and

or nondiscriminatory. Virginia's statute determined major          Fourteenth Amendments that the plaintiff seeks to vindicate."

parties' position by lot, but West Virginia awards the             Anderson, 460 U.S. at 789, 103 S.Ct. 1564. As discussed

benefit of the primacy effect to candidates based on their         in the Court's review of Alcorn, the character of the injury

political affiliation with the last presidential candidate who     imposed by the Ballot Order Statute is discriminatory. The

received the most votes. See Fusaro v. Cogan, 930 F.3d             Statute selects one party for ballots to list first based

241, 259 (4th Cir. 2019) (explaining "facially neutral and         explicitly and exclusively on that party's performance in

nondiscriminatory" generally refers to a statute "that does        the last presidential election. Even though the direction

not favor one political party or viewpoint over another"). In      of the Statute's partisanship may change over time, the

doing so, the Statute "automatically elevate[s]" candidates        Statute discriminates by awarding the benefit of the top

"to the top of the ballot" based on their party affiliation.       ballot position to candidates based solely on their political

Alcorn, 826 F.3d at 717. In this sense, West Virginia's            affiliation. Consequently, the Statute places a politically

Statute is more akin to the unconstitutional Oklahoma law          discriminatory burden on the right to vote and the right

in Graves v. McElderry—a decision cited approvingly in             to participate in elections on an equal basis. The Statute

Alcorn—that automatically placed Democratic candidates             is in no way politically neutral, and this kind of state-

at the top of the ballot. 946 F. Supp. 1569, 1582 (W.D.            sanctioned favoritism in elections is of constitutional concern.

Olda. 1996); Alcorn, 826 F.3d at 718; see also McLain,             See McLain, 637 F.2d at 1 1 67 (holding incumbent-first statute

63 7 F.2d at 1 1 65-67 (holding incumbent-first statute violated   constituted "favoritism" that "burden[ed] the fundamental

equal protection); Sangmeister, 565 F.2d at 468 (holding           right to vote possessed by supporters of the last-listed

county clerks listing their own party's candidates first was       candidates, in violation of the fourteenth amendment").

unconstitutional); Jacobson v. Lee, 411 F. Supp. 3d 1249,
 1282-83 (N.D. Fla. 2019) (holding listing candidates from         As to the injury's magnitude, the plaintiffs presented Dr. Jon

the governor's political party first was discriminatory and        A. Krosniclc. Dr. Krosnick is a renowned political scientist

unconstitutional), vacated on other grounds and remanded            and professor at Stanford University, where he runs a research

sub nom. Jacobson v. Fla. Sec'y ofState, 957 F.3d 1193 (11th       institute that studies political psychology, especially through

 Cir. 2020); Netsch v. Lewis, 344 F. Supp. 1280, 1281 (N.D.        political surveys including ballots. Tr. 109, 113-14; Pis.'

 111. 1972) (holding state law ordering ballot by incumbency       Ex. 2, at 2. He runs a second research institute devoted

 and seniority violated equal protection); Mann, 314 F. Supp.       to improving scientific research methods across disciplines,

 at 679 (holding the favoring of incumbents when breaking           and he teaches courses on political psychology, statistics,

ballot order ties was unconstitutional), affd, 398 U.S. 955,        and quantitative research. Tr. 109-11; Pis.' Ex. 2, at 2. Dr.




                                                                                                                                 15
  WE5TLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 131 of 205
Nelson v. Warner, — F.Supp.3d — (2020)

2020 WL 4582414


Krosnick is also a research advisor to the Gallup Organization            Ex. 2, at 24—26. Second, voters may be ambivalent in their
and a research psychologist at the U.S. Census Bureau, where              choice between candidates. Even though these voters may be

he performs and teaches statistical analysis of survey data.              highly informed, their ambivalence makes them susceptible

Tr. 111-12; Pis.' Ex. 2, at 2. In addition to nine other books,           to the candidates' order nudging them toward the top choice.
he is the author of a forthcoming book that brings together a             Tr. 149-50; Pis.' Ex. 2, at 27-28. This explains why the
hundred years of scholarship on survey research methods. Tr.              primacy effect still manifests in high information races like
114, 117; Pis.' Ex. 1, at 33, ECF No. 104-1; Pis.' Ex. 2, at 3.           the 2016 presidential (election between Hillary Clinton and
He has published around 200 articles, including in top-ranked             Donald Trump, Tr. 1 49-50. The defendants did not dispute the
journals of social psychology, political science, and survey              literature supporting these two explanations for the primacy
research methods. Tr. 1 1 7; Pis. ' Ex. 1 , at 34-47 ; Pis. ' Ex. 2, at   effect.

3 . Dr. Krosniclc.has studied the primacy effect in elections for
30 years. Tr. 120; Pis.' Ex. 2, at 3. And his curriculum vitae            To assess the susceptibility of West Virginia voters to
and testimony demonstrate his substantial experience in using             the primacy effect, Dr. Krosnick compared voters in West
a diversity of quantitative analyses and statistical methods              Virginia to voters in Ohio, California, North Dakota, andNew
to analyze voter behavior, especially candidate name order                Hampshire. Tr. 155-57; Pis.' Ex. 2, at 33-35, 48-64. He chose

effects, in different electoral settings. Tr. 218—22; Pis.' Ex. 1.        these four states for comparison because they use rotational

While these qualifications do not automatically establish his             ballot ordering systems that allow researchers to produce the

credibility, they are strongly probative.                                 strongest evidence for the existence and size of the primacy
                                                                          effect. Tr. 156. Dr. Krosnick compared the states by looking

Dr. Krosnick presented a comprehensive review of decades of               at voters' sex, age, race, ethnicity, marital status, education,
peer-reviewed academic research on the primacy effect. He                 employment status, household income, household size, home

examined studies of name order effects in general, primary,               ownership, active duty service, metropolitan status, and

and presidential elections in the United States, as well as               whether a telephone is present in the home. Pis.' Ex. 2, at

studies from abroad. Tr. 124—37, 139-40; Pis.' Ex. 2, at 9-20.            35, 59-64. After comparing these variables, he concluded that
These studies examine many types of elections across many                 the similarity of voters in West Virginia to voters in these

years using a diversity of research methods and data sets.                other states, especially Ohio, shows that West Virginians are

Tr. 137, 140-42. Included were studies of elections in states             similarly susceptible to the primacy effect when voting. Tr.

that rotate candidates' names, which provide the strongest                156-57; Pis.' Ex. 2, at 35. The only noticeable difference
evidence for the primacy effect. Tr. 156. For example, Dr.                between voters in West Virginia and Ohio was that West
Krosnick reviewed his prior research on the 1992 election in              Virginians are more rural, but there is no evidence this factor
Ohio where candidates' names were rotated by precinct. Tr.                influences the primacy effect's magnitude. Tr. 157.

1 25-3 1 . Examining 1 1 8 races in Ohio's 3 largest counties, he
found a majority of races showed differences in the direction             Finally, Dr. Krosnick did a far-reaching statistical regression
                                                                                                                                             8
of primacy. Tr. 125—31; Pis.' Ex. 2, at 9. Taken together, the            analysis of West Virginia elections from 1960 to 2018.
studies in Dr. Krosniclc's literature review overwhelmingly               Tr.   159-77;   Pis.'   Ex.   4,   at   8-10,   ECF   No.   104-4.
reinforce the conclusion that candidates listed first receive an          His data included all general election partisan races for
increased number of votes. Tr. 137, 140-42. To summarize                  federal offices   (President,      Senator,   and Representative)
this body of research quantitatively, Dr. Krosnick conducted              and high-profile state offices (Governor, Attorney General,
a meta-analysis of 1 , 1 00 different tests of name order effects .       Treasurer, Secretary of State, State Auditor, Commissioner
Tr. 137-39; Pis.' Ex. 2, at 21-23. Eighty-four percent of                 of Agriculture, State Senator, State Delegate, Supreme Court
these tests manifested differences in the direction of primacy,           Justice, Circuit Court Judge, and Family Court Judge) that
a highly statistically significant result demonstrating near              included a Democrat and Republican. Tr. 159; Pis.' Ex. 2, at
unanimity. Tr. 138; Pis.' Ex. 2, at 22.                                   36; Pis. ' Ex. 4, at 4-5. Dr. Krosnick only excluded a relatively
                                                                          small number ofraces in which voters could choose more than
 *12    Dr. Krosnick offered two basic reasons for why                    one candidate from the same party because he was unable to
the primacy effect manifests in elections. First, voters                  determine the order of same-party candidates on the ballot. Tr.
often lack information about specific races. The order of                  161-62. This nearly 60-year collection of elections included
candidates' names can nudge these low-information voters                  21,196 vote totals, a massive number of data points allowing
toward choosing the top-listed candidate. Tr. 147-49; Pis.'               for a high degree of analytical accuracy. Tr. 175; Pis.' Ex. 3,




  W6STLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   16
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 132 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
___




ECF No. 104-3. To isolate the impact of the primacy effect,          new and sometimes contrary research emerges. Tr. 216-20.

Dr. Krosnick controlled for 33 different variables, including        Throughout the cross-examination, Dr. Krosnick frequently

political party, incumbency, gender, the unemployment rate,          had to explain why defense counsel's questions misinterpreted
and party affiliation with the governor. Tr. 166-74; Pis.' Ex.       his research. E.g. Tr. 220-21, 230-31, 234-36, 237-38, 245.

4, at 8-10. From his regression, Dr. Krosnick determined             And practically every time defense counsel pointed out an
the average benefit for a candidate listed first on the ballot       alleged weakness, such as the exclusion of some House

was 2.94 percentage points. Ill'- 166-67; Pis.' Ex. 4, at 6, .8.     of Delegates races or Dr. Krosnick's approach to clustering

He testified that, based on quantitative research standards,         standard errors, Dr. Krosnick had a compelling explanation

this conclusion is highly accurate and shows a more than 99          for his methodology. Tr. 232—33, 251—52.

percent likelihood that this primacy effect in West Virginia is
real. Tr. 167, 174-75; Pis.' Ex. 4, at 8, 10.                        To challenge Dr. Krosnick's conclusions, the defendants
                                                                     called Dr. Jason A. MacDonald as their expert witness. Dr.

 *13   Putting all of this research together, Dr. Krosnick           MacDonald earned his PhD in political science from George

testified to a reasonable degree of certainty that there is an 80    Washington University and is now an associate professor

to 85 percent probability of the primacy effect occurring in         of political science at West Virginia University. Tr. 432-

every West Virginia election, and the best scientific estimate       33; Sec'y's Ex. 30, at 1-2, ECF No. 105-42. His research

of that effect in each election is 2.94 percentage points. Tr.       focuses on American national political institutions, and he

122-24, 200-01, 378, 416, 428. Because one candidate gains           primarily uses quantitative methods, including those used by

votes at the expense of another, the 2.94 figure is doubled to       Dr. Krosnick to study the primacy effect. Sec'y's Ex. 30, at 1.

determine the primacy effect's ultimate impact on the margin         Dr. MacDonald has published his research in peer-reviewed

of victory in a race. Tr. 326-28; Pis.' Ex. 2, at 8-9. In other      academic journals, and he teaches quantitative political

words, the outcome of an election in which the first-listed          analysis to graduate students at West Virginia University. Tr.

candidate won by less than 5.88 percentage points would              433—37; Sec'y's Ex. 30, at 2-3. He does not, however, have

likely have been different if the other major candidate had          research experience with the primacy effect in elections. Tr.

been listed first. Pis.' Ex. 2, at 41^43. At trial, the defendants   440; Sec'y's Ex. 30, at 3.

challenged the applicability of Dr. Krosnick's conclusions
to Nelson's 2018 race because that race involved several             The scope of Dr. MacDonald's testimony was limited. He did
candidates from each party and was therefore excluded from           not evaluate Dr. Krosnick's literature review, meta-analysis,
Dr. Krosnick's data. See Tr. 161-62. However, Dr. Krosnick           or opinions on the psychological bases for the primacy effect.

testified that because his analysis includes such a vast range       Tr. 527. Nor did he evaluate Dr. Krosnick's analysis on

of elections, his conclusions can be confidently generalized to      the susceptibility of West Virginians to the primacy effect

all partisan races in West Virginia, including multi-candidate       compared to voters in other states. Tr. 527—28. Dr. MacDonald

district races. Tr. 162—63, 200. In fact, he testified that          also did not dispute the general existence ofthe primacy effect

the name order effects in multi-candidate district races are         in West Virginia. Instead, he criticized specific modeling

likely stronger because voters cannot use party affiliation to       decisions Dr. Krosnick made in his regression analysis of

distinguish between candidates of the same party. Tr. 162            West Virginia elections. Tr. 528—29. After creating what

63. Thus, Dr. Krosnick concluded that Nelson faced in 2018,          he believed to be a more accurate model, Dr. MacDonald

and will face in 2020, an 80 to 85 percent probability of the        computed a smaller 1.606 percentage point average primacy

primacy effect occurring with the best estimate of that effect       effect in West Virginia elections. Tr. 561; Sec'y's Ex. 32, at 7,

being 2.94 percentage points. Tr. 404-05, 425.                       24, ECF No. 105-44.



 On cross-examination, defense counsel repeatedly attempted          After listening to the expert witnesses, it is evident to the

to poke holes in Dr. Krosnick's testimony but only ended             Court that accurately measuring the primacy effect requires

up giving him more time to prove his masteiy over                    a high degree of skill and experience given that slight

the subject matter. For example, defense counsel cited a              changes in modeling can significantly alter results. It is

position Dr. Krosnick took in a 1998 article that differed            also evident that the more one studies a phenomenon, the

 from his current perspective. Tr. 215. But Dr. Krosnick's           more adept that person becomes at choosing the appropriate

response demonstrated how he has carefully refined his               method to draw conclusions from a large data set. The Court

 approach to studying elections over several decades as               does not assume Dr. Krosnick's credibility based on his




  WESTL.AW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              17
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 133 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
                           ________




qualifications, but his professional achievements demonstrate              of less than 5.88 percentage points would have been different

that his methods for studying the primacy effect have been                 if the other major party had been listed first instead. Pis. ' Ex.

subjected to the highest academic scrutiny. And while the                  2, at 41 —43. Dr. Krosnick identified 105 elections between

Court has no doubts regarding Dr. MacDonald's competency                   1960 and 2018 that would likely have changed if the order

in quantitative research methods, his inexperience in studying             of major-party candidates had been flipped. Tr. 197-99,

the primacy effect in elections seriously undermines the                   399^-01; Pis.' Ex. 2, at 43, 69-71. These elections include

reliability of his opinions in this case. Dr. MacDonald has                races for President, U.S. Senator, U.S. Representative, State

never stqdiedname order effects or published a research paper              Senator, State Delegate, Secretary of State, Attorney General,

on the topic. Tr. 526. He has not thoroughly reviewed the                  Commissioner of Agriculture, and Circuit Court Judge. Tr.

existing literature on the primacy effect in elections. Tr. 439,           198—99; Pis.' Ex. 2, at 43, 69-71. This total also understates

526. And the data set compiled by Dr. Krosnick for this case               the impact of the primacy effect because Dr. Krosnick used a

is the only data set related to the primacy effect and voter               lower 2.425 calculation of the primacy effect (a figure he later

behavior that Dr. MacDonald has ever looked at. Tr. 529.                   revised to 2.94) and the list does not include gubernatorial
                                                                           races or races excluded from Dr. Krosniclc's final data set. Tr.

 *14   Having      considered       the   criticisms   raised    by Dr.    198-99, 399-401; Pis.' Ex. 2, at 43. While the Couit finds the

MacDonald,     the    Court     concludes      that    none     of them    most accurate measure of the average primacy effect in West

convincingly call into question Dr. Krosnick's methodological              Virginia is 2.94 percentage points, aprimacy effect of 1 .606 as

judgments.    In     his   direct     examination,      Dr.     Krosnick   calculated by Dr. MacDonald would still significantly impact

anticipated and responded to many of these criticisms. For                 West Virginia elections. Of the 105 races identified by Dr.

example, in response to Dr. MacDonald's concerns about                     Krosnick, 64 have a margin of victory of less than 3.212

outliers, Dr. Krosnick explained how he checked the impact                 percentage points. Pis.' Ex. 2, at 69-71.

of individual observations on his regression and examined
possible races or election years that could be outliers. Tr.               In conclusion, the plaintiffs proved that West Virginia's

178-79. In regard to Dr. MacDonald's concerns about the                    Ballot Order Statute burdens their First and Fourteenth

data's temporal properties, Dr. Krosnick explained that he                 Amendment rights by systemically awarding the highly

controlled for a linear time trend, the interaction between time           beneficial first ballot position to candidates based solely

and political party, and for dummy variables for years. Tr.                on their political party. Although numerically small, a

186-88. Dr. MacDonald also softened some of his criticisms                 survey of West Virginia elections shows this advantage

when pressed on the stand by plaintiffs' counsel. For instance,            is frequently outcome-determinative and has a dramatic

Dr. MacDonald was originally critical of Dr. Krosnick's use                aggregate effect on West Virginia's political landscape. The

ofthe unemployment rate as an indicator for economic health,               Statute is undoubtedly politically discriminatory because it

but he walked back that criticism when plaintiffs' counsel                 selects which candidate to list first based exclusively on that

guided him through Dr. Krosnick's rationale for using the                  candidate's political party. In doing so, the Statute burdens

unemployment rate. Tr. 536-40.                                             the individual plaintiffs' right to vote by diluting votes
                                                                           for candidates whose party the Statute disfavors. And by

For these reasons, the Court finds Dr. Krosnick's methods                  systemically advantaging one major party over the other, the

and conclusions to be far more credible, reasonable, and                   Statute interferes with the plaintiffs' right to participate in

reliable than Dr. MacDonald's, and the Court confidently                    elections on an equal basis with other citizens. Given the

adopts Dr. Krosnick's conclusion that first-listed candidates              discriminatory character and considerable magnitude of the

in West Virginia are overwhelmingly likely to receive                      injury imposed by the Statute, weighty state interests are

an approximately 2.94 percentage point advantage.                     To   required to justify it.

appreciate the magnitude of the burden created by this effect,
the Court must look at its impact on election outcomes.
                                                                              C. State's Interests
The 2.94 figure is doubled to determine the primacy effect's
                                                                             *15    [29]      [30]   The   Court's   second   step   under      the
impact on the margin of victory in a race because the votes
                                                                           Anderson/Burdick standard is to "identify and evaluate the
gained by one candidate are necessarily lost from the other
                                                                            precise interests put forward by the State as justifications for
 candidate. Tr. 326-28; Pis.' Ex. 2, at 8—9. Therefore, the
                                                                            the burden imposed" by the Ballot Order Statute. Anderson,
 Court can reasonably conclude that the outcome of every
                                                                            460 U.S. at 789, 103 S.Ct. 1564. The Court must consider
 election in which the first-listed candidate won by a margin
                                                                            the legitimacy and strength of these interests and the extent to



                                                                                                                                          18
  WESTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 134 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
_________




which the interests make it necessary to impose the identified       general interests involving voting efficiency, the defendants
burdens on the plaintiffs' rights. Id. The state's interests must    in Alcorn articulated another state interest—the preservation

"justify the specific restriction ... at issue." Id. at 796, 103     of political stability—that specifically justified the division

S.Ct. 1564.                                                          between major and minor parties that gave rise to the alleged
                                                                     constitutional burden. Id. at 720. The court held this division
The Secretary of State's General Counsel Donald Kersey               served Virginia's interest in political stability because, by

articulated several state interests served by Ballot Order           enacting a regulation that favored the traditional two-party
Statute. Many of these interests overlap, and they can               system, Virginia could "temper the destabilizing effects of

be   grouped    into   two   basic   categories:   the   effective   party-splintering and excessive factionalism." Id. (citation

administration of elections and voting efficiency. First, the        omitted).
Statute serves the effective administration of elections by
creating a simple process for determining ballot order that           *16 The Eighth Circuit's recent decision in Pavek v. .Donald

can be easily implemented across the state. Tr. 265-66. In           J. Trump for President, Inc. is also a helpful example of

contrast, a rotational ballot ordering system would be more          a state articulating interests that justify the specific feature

complicated and expensive to administer, including in the            of the statute producing the constitutional burden.         F.3d

preparation of sample ballots. Tr. 276. Second, the Statute          at          2020 WL 4381845, at *2-3. At issue in Pavek

serves voting efficiency by creating party-symmetry on the           was Minnesota's ballot order statute that lists major-party

ballot. Tr. 266-67. Because many voters rely on candidates'          candidates in reverse order of the parties' average vote count

party affiliation when voting, a symmetrical ballot allows           in the last general election. Id. at        2020 WL 4381845

voters to quickly identify and mark their preferred candidates.      at *1. The district court granted a preliminary injunction

Tr. 266-67. Symmetrical ballots thus reduce confusion and            against the statute, but the Eighth Circuit stayed the injunction

errors and speed up the voting process. Tr. 266-67. According        pending appeal. Id. at        -, 2020 WL 4381845 at *3. The

to Kersey, these efficiencies ultimately increase voters'            court explained that the statute was likely constitutional

confidence in the integrity of elections. Tr. 265, 277—79.           because the state's interests of encouraging political diversity,
                                                                     countering the advantages of incumbency, and discouraging

The Fourth Circuit affirmed the importance of these interests        sustained single-party rule all reasonably supported listing
in Libertarian Party of Virginia v. Alcorn. 826 F.3d at 719—         candidates in reverse order of popularity. Id. Instead of
21. The court explained that ordering candidates by party            just generally supporting a party-symmetrical ballot, these

"makes the ballot more easily decipherable" and allows               interests justified the specific criteria used to determine
voters to "quickly find their preferred choice for a given           candidates' order.

office, especially when party loyalties influence many voters'
decisions." Id. Random ordering, on the other hand, can create       In contrast to both Alcorn and Pavek, the state's interests here

confusion and "risks requiring voters to decipher lengthy            do not justify the specific feature of the Ballot Order Statute
multi-office, multi-candidate ballots in order to find their         challenged by the plaintiffs. The burden on the plaintiffs'

preferred candidates." Id. at 7 1 9. And "[fjor each extra minute    constitutional rights stems from the Statute assigning ballot
that a voter spends deciphering his ballot in the voting booth,      order based on candidates' partisan affiliation with the

dozens or more voters may spend another minute in line."             presidential candidate who received the most votes in the
Id. at 720. Slowing the voting process thus creates a risk of        last election. While all of the state's asserted interests are

discouraging citizens from exercising their right to vote. Id.       important, none of them actually support using the Statute's
                                                                     partisan criteria over any other. The state's interests would be
While the defendants here assert these same interests, there         just as well served by determining candidates' order by lot

are two important differences between Alcorn and this case.          or by using some other nondiscriminatory criteria to create a
First, the Fourth Circuit held in Alcorn that Virginia's ballot      statewide and party-symmetrical ballot order. For this reason,

order statute imposed "only the most modest burdens" on              the state's asserted interests do not "make it necessaiy to

the appellant's constitutional rights, so the state faced a          burden the plaintiffs rights" in any sense of the phrase.
very low bar in justifying the statute. Id. at 717. The              Anderson, 460 U.S. at 789, 103 S.Ct. 1564. Therefore, while

constitutional burden imposed here by the Ballot Order               the state's interests are important and served generally by

Statute is far more significant and requires a weightier set         the statute, the Court finds them to be universally weak as

of justifications. Second, in addition to the state's more           justifications for the actual burden the Statute imposes.




  WEST LAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              19
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 135 of 205
    Nelson v. Warner, — F.Supp.3d — (2020)

    2020 WL 4582414

                                                                               plaintiffs' rights in a politically discriminatory way. And
                                                                               while a primacy effect of 2.94 percent is not a large share
      D. Weighing the Injury Against the State's Interests                     0f total votes, it has been outcome-determinative in dozens

     [31]      [32]       [33]      [34]      [35]     As its final step undgtjr e]ections, significantly shaping West Virginia politics. The
    the Anderson!Burdick standard, the Court must determine                    burden created by the primacy effect, therefore, cannot be

    which level of scrutiny to apply and weigh the burdens                     dismissed as merely "modest." Alcorn, 826 <F.3d at 716-17

    on the plaintiffs' rights against the defendants' asserted                 (citation omitted)                                                    L


    justifications. Anderson , 460 U.S. at 789, 103 S.Ct. 1564;
    Burdick,    504    U.S.      at 433-34,      112   S.Ct.   2059.   Laws            c0Uld        takes a more rigorous, less deferential

    imposing     severe     burdens aie subject to         stiict scrutiny     approach in determining whether the state's interests are

    and must be       narrowly drawn to advance a state interest of            "sufficiently weighty to justify the limitation" imposed by

    compelling importance.          Alcorn, 826 F.3d at 717 (citations         tde Statute. Crawford v. Marion Cty. Election Bd., 553 U.S. ,             -
;
    omitted). On the other hand, laws imposing only "reasonable,                lgl>       m s Ct 1610> 170 L.Ed.2d 574 (2008) (citation

    nondiscriminatory restrictions" or "modest" burdens axe                    omitted). At issue is a politically discriminatory burden

    usually justified by a state's "important regulatory interests."           on the plaintiffs' First and Fourteenth Amendment rights.

    Anderson, 460 U.S. at 788, 103 S.Ct. 1564; Alcorn, 826                     While this burden may seem attenuated, the Supreme Court

    F.3d at 716-17 (citation omitted). These two forms of                      das inspected courts to conduct a "realistic appraisal" of
    scrutiny, however, are only two markers under the "flexible"                a chalienged statute's effect. Anderson, 460 U.S. at 806,

    standard. Burdick, 504 U.S. at 434, 112 S.Ct. 2059. The                     103 S.Ct. 1564. The Fourth Circuit has likewise emphasized

    "rigorousness" of the inquiry ultimately "depends upon the                  loo]dng at a statute,s «practical operation." Fusaro, 930 F.3d at

    extent to which a challenged regulation burdens First and                   259 While the effect ofthe statute's discriminatory allocation
    Fourteenth Amendment rights.           Id.                                  0f daii0t order is numerically small, it is highly statistically

                                                                                significant and frequently determines election outcomes in
    Strict scrutiny does not apply here. As the Fourth Circuit                  West Virginia. As the Court found based on Dr. Krosniclc's

    explained, "the class of laws facing [strict scrutiny] is limited"          testimony, the results of at least 1 05 elections since i960
    because "[subjecting too many laws to strict scrutiny would                 would very likely have changed if the order of major-party
    unnecessarily tie the hands of States seeking to assure that                candidates had been reversed. Tr. 197—99, 399-401; Pis.' Ex.

    elections are operated equitably and efficiently." Alcom, 826               2, at 43, 69-7 1 . Forty-six of these elections occurred after the
    F.3d at 717 (cleaned up) (quoting Burdick, 504 U.S. at 433,                 s^e legislature enacted the Statute in 1991, and these races

    112 S.Ct. 2059). The Ballot Order Statute does not belong                   include significant offices like U.S. Representative, Secretary

    to this limited class because it denies "neither the right to               of State, and Attorney General. Pis.' Ex. 2, at 69-71. As
    vote, nor the right to appear on the ballot, nor the right                  Dr. Krosnick explained, this list of races is underinclusive
    to form or associate in a political organization." Id.: see                 because he based it on a lower average primacy effect and
    also Green Party of Tenn. v. Hargett, 767 F.3d 533, 547                     excluded races for certain offices, including Governor. Tr.
    (6th Cir. 2014) (citation omitted) (explaining a restriction                198—99, 399^401; Pis.' Ex. 2, at 43. The Statute therefore
    is typically not severe if it "does not 'affect a political                 has a major practical impact on elections and thereby imposes
    party's ability to perform its primary functions,' such as                  a substantial burden on the plaintiffs' right to vote and
    organizing, recruiting members, and choosing and promoting                  participate in elections on an equal basis with other citizens.
    a candidate"). The Statute does not create an insurmountable
    burden, and the state has legitimate interests in administering             While the state's asserted interests are important, they are
    orderly elections to which the Court owes deference.                        extremely weak justifications for the burden imposed by the
                                                                                Statute. The effective administration of elections and voting
     *17    At the same time, a low form of scrutiny akin to                    efficiency are served by a statewide and party-symmetrical
    rational basis is also inappropriate. As previously explained,              ballot order, but they have no relationship to the Statute's
    the Statute is not neutral. See Fusaro, 930 F.3d at 263                     specific use of partisan criteria to order the ballot. The state's
     ("[Wjhen a court evaluates an electoral regulation, political              interests therefore are not directly relevant to the feature of
    neutrality is a touchstone for assessing the burden imposed                 the Ballot Order Statute causing the constitutional burden.
    thereby."). It elevates candidates to the top of the ballot to              And because many nondiscriminatory and easy-to-implement
     receive the benefit of the primacy effect based solely on                  alternatives   exist, the state's interests in maintaining a
     partisan affiliation. By doing so, the Statute burdens the



      WiSTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    20
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 136 of 205
Nelson v. Warner, — F.Supp.3d — (2020)
___




statewide and party-symmetrical ballot order do not "make           can be no do-over and no redress." League of Women

it necessary to burden the plaintiffs rights" as the Statute        Voters of N.C. v. North Carolina, 769 F.3d 224, 247 (4th

currently does. Anderson, 460 U.S. at 789, 103 S.Ct. 1564.          Cir. 2014) (citations omitted). Second, monetary damages

At a minimum, the defendants can implement a constitutional         cannot remedy the violations of the plaintiffs' constitutional
ballot ordering scheme simply by determining the order of           rights. See Legend Night Club v. Miller, 637 F.3d 291, 302
major-party candidates by lot. See Koppell v. N. Y. State Bd.       (4th Cir. 2011) (citation omitted) ("[Mjonetary damages are

of Elections, 153 F.3d 95, 96 (2d Cir. 1998) (holding state's       inadequate to compensate for the loss of First Amendment

ordering of candidates by lottery was nondiscriminatory             freedoms."). Third, the balance of hardships weighs in the

and therefore constitutional); Mann, 314 F. Supp. at 679            plaintiffs' favor because the defendants are "in no way
(ordering the "drawing of candidates' names by lot or other         harmed by issuance of an injunction that prevents the state
nondiscriminatory means by which each of such candidates            from enforcing unconstitutional restrictions." Id. at 302

shall have an equal opportunity to be placed first on the           03 (citation omitted). And fourth, "upholding constitutional        !

ballot"), affd, 398 U.S. 955, 90 S.Ct. 2169, 2170, 26 L.Ed.2d       rights is in the public interest." Id. at 303 (citation omitted);
539. Doing so would alleviate the constitutional burden while       see also Newsom ex rel. Newsom v. Albemarle Cty. Sch.

preserving all of the efficiencies and benefits of the state's      Bd., 354 F.3d 249, 261 (4th Cir. 2003) ("Surely, upholding
current ballot ordering system. To award candidates from a          constitutional rights serves the public interest.").

favored political party an extra 2.94 percentage points in an
election would be blatantly unconstitutional. To do the same         [40]   The more complicated issue is deciding the injunction's

through the allocation of ballot position without a weighty         terms. "It is well established ... that a federal district court
justification is also unconstitutional. The Court therefore         has wide discretion to fashion appropriate injunctive relief

concludes after weighing the substantial burden imposed on          in a particular case." Richmond Tenants Org., Inc. v. Kemp,

the plaintiffs' constitutional rights against the state's weak      956 F.2d 1300,      1308 (4th Cir.    1992) (citing Lemon v.

justifications that West Virginia's Ballot Order Statute violates   Kurtzman, 411 U.S. 192, 200, 93 S.Ct. 1463, 36 L.Ed.2d

the First and Fourteenth Amendments.                                151 (1973)). Flere, however, the Court must consider both
                                                                    the need to remedy the plaintiffs' injuiy as well as the
                                                                    West Virginia legislature's authority to regulate elections.
                                                                    As the Fourth Circuit explained in Libertarian Party of
IV. PERMANENT INJUNCTION
                                                                    Virginia v. Alcorn, extensive debate among the Framers of the

 *18   [36]     [37]    [38]    [39] Having concluded the BalloPonstitution produced a federal system that grants each state's
Order Statute is unconstitutional, the Court now considers
                                                                    legislature the presumptive authority to regulate elections

the plaintiffs' request to permanently enjoin the defendants        within the state's sovereign territory. 826 F.3d 708, 714-16
                                                                    (4th Cir. 2016). This authority emanates from the text and
from enforcing it and to adopt a ballot ordering system
that gives similarly situated major-party candidates an equal       history of the Constitution, well-established Supreme Court
                                                                    precedent, and the structural principles inherent in American
opportunity for the ballot to list them first. Am. Compl.
                                                                    federalism. Id. The local administration of elections under
17. To obtain a permanent injunction, the plaintiffs must
                                                                    our federalist system vitalizes democracy by "allowing] for
demonstrate: (1) they suffered an irreparable injury; (2) their
                                                                    greater individual input and accountability" while avoiding
remedies at law are inadequate; (3) the balance of hardships
weighs in their favor; and (4) a permanent injunction would         control by "a distant bureaucracy" that appears "out of reach
                                                                    and out of touch." Id. at 716. Federal courts, therefore, must
not disserve the public interest. eBay, Inc. v. MercExchange,
                                                                    be cautious not to overstep their authority in reviewing and
L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837, 164 L.Ed.2d 641
(2006) (citations omitted).                                         remedying state election laws.9

These elements are easily satisfied. First, "[t]he loss of           *19 In light of these principles, the Court concludes that a
First Amendment freedoms, for even minimal periods of               permanent injunction prohibiting enforcement of the Ballot
time, unquestionably constitutes irreparable injury." Elrod v.      Order Statute is appropriate but requiring the defendants to
Burns, All U.S. 347, 373, 96 S.Ct. 2673, 49 L.Ed.2d 547             adopt a particular alternative is not. Many ballot ordering
(1976) (plurality opinion) (citation omitted). And "[c]ourts        schemes exist that would not systematically award the
routinely deem restrictions on fundamental voting rights            advantage of the primacy effect based on party affiliation
irreparable injury" because "once the election occurs, there        or impose significant burdens on the state. To mandate one




  WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             21
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 137 of 205
Nelson v. Warner, — F.Supp.3d — (2020)




of the many possibilities would be too great of an intrusion       order is the same everywhere."). McCormiclc similarly did

into the sovereignty of West Virginia's political branches. See    not dispute the technical feasibility of setting major parties'

Sangmeisterv. Woodard, 565 F.2d 460, 467-68 (7th Cir. 1977)        order by lot. McCormiclc's Resp. 3 ("The defendant makes               .

(holding the district court abused its discretion in ordering      no claim that there is a technical barrier to changing the

county clerks to adopt a specific rotational system for ballot     order of the ballots."). And the feasibility of this solution is
placement); Gould v. Grubb, 14 Cal.3d 661, 122 Cal.Rptr.           further supported by the fact the state already uses drawings
377, 536 P. 2d 1337, 1347 (1975) ("[W]e do not believe that ,      to determine the general election ballot order for candidates ...

it would be appropriate for this court to mandate a single         running in multi-candidate districts. W. Va. Code § 3-6-2(d)

form of procedure that must be followed in every election.").      (2). The Secretary's General Counsel testified he is not aware

The Court therefore limits its injunction to prohibiting the       of any problems that have arisen from this method. Tr. 291—

defendants from implementing the Ballot Order Statute.             92. The feasibility of setting major-party candidates' order

By virtue of its sovereignty, the state may implement any          by lot is therefore not seriously contested, and this ;solution

alternative that comports with the Constitution and other          would satisfy the First and Fourteenth Amendments while
applicable law.                                                    serving the state's asserted interests just as well as the current
                                                                   Statute. The Court does not order the defendants to implement

The Court must also decide whether to give the injunction          this specific alternative, but it demonstrates that at least one

immediate effect considering the imminency of the general          constitutional option that the defendants can implement by

election. See Reynolds v. Sims , 377 U.S. 533, 585, 84             August 25 exists. The Court cannot withhold injunctive relief
S.Ct. 1362, 12 L.Ed.2d 506 (1964) (explaining that "under          and permit an election to proceed under an unconstitutional
certain circumstances, such as where an impending election         law when the defendants can realistically bring the state's

is imminent and a State's election machinery is already in         ballots into constitutional compliance. Immediate injunctive
progress, equitable considerations might justify a court in        relief is therefore granted.

withholding the granting of immediately effective relief').
At trial, the Court expressed its inclination to withhold relief
until after the election because a short period of time remains
                                                                   V. CONCLUSION
before the ballot order is set on August 25. W. Va. Code
§ 3-6-2(d)(2); Stips.     21, 35. Upon further consideration,       *20    In accordance with the reasoning above, the Court
however, the Court finds immediate relief is appropriate.          DECLARES that West Virginia Code § 3-6-2(c)(3) violates
The Secretary's General Counsel testified that implementing        the    plaintiffs'   rights   under   the   First   and   Fourteenth
the rotational ballot ordering system sought by the plaintiffs     Amendments of the United States Constitution. Finding
would require several complex changes, including to sample         immediate relief appropriate,         the   Court GRANTS         the
ballot publication and the state's electronic voting machines.     plaintiffs' Motion for the Court to Enter an Unstayed Final
Tr. 271-76, 296, 310. The plaintiffs now argue that the state      Judgment, ECF No. 108. Effective immediately, the Court
can feasibly implement the technologically simple solution of      PERMANENTLY ENJOINS the defendants from issuing
setting a statewide party order by lot. Pis.' Mem. in Supp. 3      any ballots prepared following the protocol described in §
5, ECF No. 109. The defendants do not seriously dispute this       3-6-2(c)(3). In place of § 3-6-2(c)(3), the defendants must
conclusion. See McCormick's Resp., ECF No. 113; Sec'y of           implement a ballot ordering system that comports with the
State's Resp., ECF No. 1 14. In fact, the Secretaiy represented    United States Constitution and other applicable law until the
to the Court that the state's voting machines are programmed       West Virginia legislature adopts a permanent alternative.
to use a consistent statewide party order across all races, and
any ballot ordering system that produces a statewide party         Per the Court's authority to monitor the status of injunctive
order does not require an increase in the number of sample         relief, the Court ORDERS the defendants to file a notice
ballots. Mot. for Unstayed Final J. Ex. A, at 1, ECF No.           with the Court explaining the new ballot ordering system the
 108-1; see also Tr. 313 (explaining the voting machines'          defendants will use in the November 2020 general election
current firmware is "based on the partisan separation, the          once the defendants make this decision. The defendants must
partisan form of the ballot"); Sec'y of State's Resp. 15 ("The     notify the Court if they adopt a different ballot ordering
vendor confirmed that the current software ... is based on          system for subsequent elections. And the defendants must
consistent party order throughout the ballot and that multiple     notify the Court when the West Virginia legislature adopts a
sample ballots are not needed so long as candidate name            permanent alternative to § 3-6-2(c)(3). The defendants must




  WISH AW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              22
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 138 of 205
Nelson v. Warner, — F.Supp.3d — (2020)

2020llIlMMT4~—

append the text of the state's new ballot order statute to their       All Citations
notice.
                                                                       — F.Supp.3d —, 2020 WL 4582414




Footnotes
1         Other names for this phenomenon include "position bias, ".the "ballot order effect," the "candidate name order effect," the
          "windfall vote," and the "donkey vote."                        :      ,                                    .

2         The parties' stipulations wrongly identify Nelson as a 2016 candidate. Stips. ^ 5. Nelson's testimony and the 2018 ballot
          document the correct year. Tr. 92; Pis.' Ex. 8, at 4; see also November 6, 2018 General Election, West Virginia State,
          https://results.enr.clarityelections.eom/WV/92360/Web02-state.222648/#/ (last visited Aug. 4, 2020).

3         These members include Michael Angelucci, Jason Barrett, Mick Bates, Nathan Brown, Sammi Brown, Jeff Campbell,
          Phillip Diserio, John Doyle, Amanda Estep-Burton, Ed Evans, Barbara Evans Fleischauer, Shawn Fluharty, Evan Hansen,
          William Hartman, Sean Hornbuckle, Cindy Lavender-Bowe, Chad Lovejoy, Rodney Miller, David Pethtel, Rodney Pyles,
          Larry Rowe, Doug Skaff, Margaret Staggers, Cody Thompson, Tim Tomblin, Danielle Walker, John Williams, and Lisa
          Zukoff. Tr. 53-55; Pis.' Ex. 7, ECF No. 104-8. Brent Boggs and Mike Pushkin are also running for reelection, but they
          are unopposed. Tr. 55.

4         The plaintiffs also argued in response to the defendants' motions for summary judgment that the Democratic Party and
          the Legislative Committee had direct standing based on a diversion of resources, but the Court rejected this theory of
          injury for lack of evidence. Mem. Op. 10-12, ECF No. 87, The plaintiffs did not renew this argument for standing at trial,
          so the Court does not address it here.

5         At several points in the trial, the defendants misinterpreted Dr. Krosnick as concluding that the primacy effect occurs in
          80 to 85 percent of elections and does not occur in 15 to 20 percent of elections. E.g. Tr. 398, 401. This is an inaccurate
          extrapolation from the probability of the primacy effect occurring in an individual election.
6         For this reason, Nelson's candidacy in either the 2018 or the 2020 election is sufficient for his standing, but the Court also
          notes that Nelson's candidacy in both elections creates an even greater risk of injury. The probability of the primacy effect
          not manifesting in either election is a mere 4 percent when the higher 20 percent figure is used to calculate the odds.
7         In reality, this political breeze does not shift often in West Virginia. Voters have favored Republican presidential candidates
          since George W. Bush in 2000, so the Ballot Order Statute has kept Republican candidates at the top of ballots for the past
          twenty years without interruption. See Historical Timeline, 270 to Win, https://www.270towin.com/historical-presidential-
          elections/timeline/ (last visited Aug. 4, 2020).
8         Dr. Krosnick performed several regressions, but he bases his ultimate conclusions on the regression included as Table 1
          of his May 28, 2020 expert report. Tr. 164; Pis.' Ex. 4, at 8-10. The Court also notes that the expert witnesses in this case
          frequently used quantitative research terms like regression without giving a direct definition for the record. However, the
          Court is comfortable with its grasp of these concepts because their application to this case was explained in testimony,
          argument, and the parties' expert reports.

9         These concerns do not, however, make this case nonjusticiable. The Court rejected McCormick's argument that the
          political question doctrine bars this suit in its Memorandum Opinion and Order denying the defendants' motions for
          summary judgment. Mem. Op. 1 5-20, ECF No. 87; see also Pavek v. Donald J. Trump for President, Inc., No. 20-241 0,
             F.3d            2020 WL 4381845, at *1 (8th Cir. July 31, 2020) (explaining that judicially manageable standards
          exist to adjudicate a challenge to Minnesota's ballot order statute).



    End of Document                                                          © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                         Government Works.




    WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                23
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 139 of 205




                               7
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 140 of 205
Pennsylvania Democratic Party v, Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644


                                                                           Elections; Delaware County Board of
jps                                                                      Elections; Elk County Board of Elections;
       KeyCite Blue Flag - Appeal Notification
Petition for Certiorari Docketed by JOSEPH B. SCAENATI, III, ET AL. v.    Erie County Board of Elections; Fayette
PENNSYLVANIA DEMOCRATIC PARTY, ET AL., U.S., October 30, 2020
                                                                         County Board of Elections; Forest County
                             238 A.3d 345
                Supreme Court of Pennsylvania.                              Board of Elections; Franklin County
                                                                         Board of Elections; Fulton County Board
      PENNSYLVANIA DEMOCRATIC PARTY,
                                                                           of Elections; Greene County Board of
         Nilofer Nina Ahmad, Danilo Burgos,
                                                                           Elections; Huntingdon County Board
        Austin Davis, Dwight Evans, Isabella
                                                                            of Elections; Indiana County Board
       Fitzgerald, Edward Gainey, Manuel M.
                                                                           of Elections; Jefferson County Board
        Guzman, Jr., Jordan A. Harris, Arthur
                                                                           of Elections; Juniata County Board of
        Haywood, Malcolm Kenyatta, Patty H.
                                                                           Elections; Lackawanna County Board
        Kim, Stephen Kinsey, Peter Schweyer,
                                                                           of Elections; Lancaster County Board
       Sharif Street, and Anthony H. Williams
                                                                           of Elections; Lawrence County Board
                                    v.
                                                                            of Elections; Lebanon County Board
          Kathy BOOCKVAR, in her Capacity
                                                                           of Elections; Lehigh County Board of
         as Secretary of the Commonwealth of
                                                                            Elections; Luzerne County Board of
          Pennsylvania; Adams County Board
                                                                             Elections; Lycoming County Board
         of Elections; Allegheny County Board
                                                                            of Elections; Mckean County Board
        of Elections; Armstrong County Board
                                                                             of Elections; Mercer County Board
           of Elections; Beaver County Board
                                                                            of Elections; Mifflin County Board of
          of Elections; Bedford County Board
                                                                            Elections; Monroe County Board of
          of Elections; Berks County Board of
                                                                           Elections; Montgomery County Board
      Elections; Blair County Board of Elections;
                                                                            of Elections; Montour County Board
         Bradford County Board of Elections;
                                                                             of Elections; Northampton County
       Bucks County Board of Elections; Butler
                                                                            Board of Elections; Northumberland
          County Board of Elections; Cambria
                                                                          County Board of Elections; Perry County
         County Board of Elections; Cameron
                                                                          Board of Elections; Philadelphia County
      County Board of Elections; Carbon County
                                                                           Board of Elections; Pike County Board
       Board of Elections; Centre County Board
                                                                            of Elections; Potter County Board of
           of Elections; Chester County Board
                                                                             Elections; Schuylkill County Board
         of Elections; Clarion County Board of
                                                                            of Elections; Snyder County Board of
         Elections; Clearfield County Board of
                                                                            Elections; Somerset County Board of
           Elections; Clinton County Board of
                                                                            Elections; Sullivan County Board of
         Elections; Columbia County Board of
                                                                          Elections; Susquehanna County Board of
         Elections; Crawford County Board of
                                                                         Elections; Tioga County Board of Elections;
         Elections; Cumberland County Board
                                                                             Union County Board of Elections;
        of Elections; Dauphin County Board of
                                                                            Venango County Board of Elections;


  WESTLAW            © 2020 Thomson Reuters. No claim to original U.S. Government Works.                             1
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 141 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644

                                                                     [5] statute imposing residency requirement on being poll
        Warren County Board of Elections;
                                                                     watcher did not violate due process, equal protection, free
      Washington County Board of Elections;
                                                                     speech, and association rights.
         Wayne County Board of Elections;
     Westmoreland County Board of Elections;
                                                                     Relief granted in part and denied in part.
       Wyoming County Board of Elections;
        and York County Board of Elections                           Wecht, J., filed concurring opinion.

             Petition of: Kathy Boockvar, in
                                                                     Saylor, Chief Justice, filed concurring and dissenting opinion
          Her Capacity as Secretary of the                           in which Mundy, J., joined.
          Commonwealth of Pennsylvania
                                                                     Donohue, J., filed concurring and dissenting opinion in which
                      No. 133 MM 2020                                Saylor, Chief Justice, and Mundy, J., joined in part.


                Submitted: September 8, 2020                         Mundy, J., filed dissenting opinion.


                 Decided: September 17, 2020


Synopsis                                                              West Headnotes (22)

Background:      Democratic    party,   elected   officials,   and
congressional    candidates   petitioned   for review     against
                                                                      [1]     Appeal and Error <8» Plenary, free, or
Secretary of the Commonwealth and county election boards,
                                                                              independent review
seeking declaratory and injunctive relief regarding various
                                                                              Appeal and Error #= De novo review
aspects of mail-in voting and the poll watcher residency
requirement. Secretary's application for the Supreme Court                    The Supreme Court's standard of review over a

to    exercise extraordinary jurisdiction was granted,         and            pure question of law is de novo and the scope of

applications to intervene by Republican party and elected                     review is plenary.

officials were granted.


                                                                      [2]     Declaratory Judgment $=> Liberal or strict
                                                                              construction
Holdings: The Supreme Court, No. 133 MM 2020, Baer, J.,
held that:                                                                    The Declaratory Judgments Act is to be liberally
                                                                              construed and administered. 42 Pa. Cons. Stat.

[1] Election Code permits county boards to accept hand-                       Ann. § 7531 et seq.

delivered mail-in ballots at locations other than their office
addresses including drop-boxes;
                                                                      [3]     Election Law €-« Liberal or strict construction
[2] three-day extension of absentee and mail-in ballot                        The Election Code should be liberally construed
received-by deadline was warranted;                                           so as not to deprive, inter alia, electors of their
                                                                              right to elect a candidate of their choice. 25 Pa.
[3] county boards were not required to provide opportunity                    Stat. Ann. § 2601 et seq.
to cure mail-in and absentee ballots that were filled out
incompletely or incorrectly;                                                  1 Cases that cite this headnote


[4] an elector's failure to enclose mail-in ballot in the secrecy
                                                                       [4]    Injunction ©= Conduct of elections
envelope renders the ballot invalid; and
                                                                              Democratic party was not entitled to affirmative
                                                                              injunction requiring that county election boards
                                                                              evaluate particular facts and circumstances in




     WESTLAW     © 2020 I homson Reuters. No claim to original U.S. Government Works.                                               2
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 142 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644


       their jurisdictions and develop reasonable plan                      deadline     on   statewide basis     would prevent

       reflecting needs of citizens to ensure expedient                     disenfranchisement of voters and prevent chaos

       return of mail-in ballots, where clear right to                      and confusion. 25 Pa. Stat. Ann. § 3 1 50. 1 6(c).
       relief was required for injunction, and there
                                                                            7 Cases that cite this headnote
       was no legal authority that would have allowed
       Supreme Court to mandate that county boards
       take such action.                                             [i°]   Constitutional Law #= Elections in general                       M



                                                                            Constitutional Law €=> Voting rights and
                                                                            suffrage in general
 [5]   Election Law ©= Construction and Operation
                                                                            The   Free     and      Equal   Elections    Clause    of
       The    policy    in    the    Commonwealth,         when             the Pennsylvania Constitution requires that all
        construing election laws, is to protect the elective                aspects of the electoral process, to the greatest
        franchise.                                                          degree possible, be kept open and unrestricted
                                                                            to the voters of the Commonwealth, and, also,
                                                                            conducted in a manner which guarantees, to

 [6]    Election Law          Liberal or strict construction                the greatest degree possible, a voter's right to

                      election      laws   must     be    strictly          equal participation in the electoral process for
        Although
                                                                            the selection of his or her representatives in
        construed to prevent fraud, they ordinarily will
                                                                            government. Pa. Const, art. 1, § 5.
        be construed liberally in favor ofthe right to vote.

                                                                            1 Cases that cite this headnote
        1 Cases that cite this headnote



                                                                     [11]   Election Law ©=* Power to Restrict or Extend
 [7]    Election Law          Construction and Operation
                                                                            Suffrage
        The goal in construing election laws is to
                                      to   disenfranchise     the           The      state may      enact   substantial regulation
        enfranchise     and   not
                                                                            containing        reasonable,      non-discriminatory
        electorate.
                                                                            restrictions to ensure honest and fair elections
                                                                            that proceed in an orderly and efficient manner.

 [8]    Election Law ©= Application and delivery

        The Election Code permits county boards of
                                                                     [12]   Election Law             Scope of Inquiry and Powers
        election to accept hand-delivered mail-in ballots
                                                                            of Court or Board
        at locations other than their office addresses
                      drop-boxes.     25   Pa.    Stat.   Ann.   §          Courts of common pleas have the power, on the
        including
        3150.16(a).
                                                                            day of an election, to decide matters pertaining
                                                                            to the election as may be necessary to carry out
        3 Cases that cite this headnote                                     the intent of the Election Code, which includes
                                                                            providing an equal opportunity for all eligible
                                                                            electors to participate in the election process. 25
 [9]    Election Law €?= Application and delivery
                                                                            Pa. Stat. Ann. § 3046.
        Three-day extension          of absentee      and mail-
        in ballot received-by deadline, to allow for                         1 Cases that cite this headnote
        tabulation of ballots mailed by voters via United
        States Postal Service (USPS) and postmarked
                                                                     [13]   Election Law #=• Rejection of vote by election
        by 8:00 p.m. on election day, was warranted
                                                                             officers
        due to COVID-19 pandemic and USPS delays;
                                                                             County      election    boards    were     not   required
        pandemic equated to natural disaster, timeline
                                                                            to implement a "notice             and opportunity to
        built into Election Code could not be met
                                                                             cure"      procedure    for    mail-in   and     absentee
        by USPS's delivery standards, and extending




  WESTLAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                       3
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 143 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644

         ballots that voters had filled out incompletely                      scrutiny needed to examine the propriety of the

         or incorrectly; even though state constitution                       regulation.

         mandated elections be free and equal, Election
         Code did not provide for notice and opportunity
         to cure procedure, and decision to provide such           [18]       Election Law            Constitutionality and
         a procedure was best suited for legislature. Pa.                     validity
         Const, art. 1, § 5.
                                                                          1   Where a state election regulation imposes a
                                                                              severe burden on a plaintiffs right to vote, strict
         1 Cases that cite this headnote
                                                                              scrutiny applies and requires that the regulation
                                                                              is narrowly drawn to advance a state interest of
 [14]    Election Law ©=> Mode of voting in general                           compelling importance.

         Election Law V- Application and delivery

         The secrecy provision language in the Election
         Code is mandatory and the mail-in elector's               [19]       Constitutional Law <&= Voting rights and

         failure     to   comply   with   such    requisite   by              suffrage in general

         enclosing the ballot in the secrecy envelope                         When       a   state   election   law   imposes     only
         renders the ballot invalid. 25 Pa. Stat. Ann. §                      reasonable, nondiscriminatory restrictions upon
         3150.16(a).                                                          the    constitutional      rights   of    voters,    an
                                                                              intermediate      level   of scrutiny    applies,   and
         1 Cases that cite this headnote
                                                                              the state's important regulatory interests are
                                                                              generally sufficient to justify the restrictions.

 [15]    Constitutional Law #= Intent of and
         Considerations Influencing Legislature

         Legislative enactments enjoy the presumption              [20]       Election Law #=* Constitutionality and

         that the General Assembly did not intend to                          validity

         violate constitutional norms, in part because                        Where a state election law does not regulate
         there exists a judicial presumption that the sister                  a suspect classification, such as race, alienage,
         branches take seriously their constitutional oaths.                  or national origin, or burden a fundamental
         1 Pa. Cons. Stat. Ann. § 1922(3).                                    constitutional right, such as the right to vote, the
                                                                              state need only provide a rational basis for its
                                                                              imposition.

 [16]    Constitutional Law #= Presumptions and
         Construction as to Constitutionality

         A statute is presumed to be valid, and will be            [21]       Constitutional Law #= Elections in general

         declared unconstitutional only if it is shown to                      Constitutional Law <&= Polling places
         be clearly, palpably, and plainly violative of the                    Constitutional Law <&= Elections, Voting, and
          Constitution.                                                       Political Rights

                                                                               Constitutional Law ©=» Voters, candidates,
                                                                               and elections
  [17]   Election Law <&=* Constitutionality and
                                                                               Election Law <©=» Presence of representatives
          validity
                                                                               of candidates or parties
          In analyzing whether a state election law violates
                                                                               Statute imposing residency requirement on being
          the constitution, courts must first examine the
                                                                               poll watcher imposed no burden on one's
          extent to which a challenged regulation burdens
                                                                               constitutional right to vote, and thus required
          one's constitutional rights; upon determining
                                                                               only a showing that rational basis existed to
          the   extent     to   which   rights   are   burdened,
                                                                               validate law on claim that requirement violated
          courts can then apply the appropriate level of
                                                                               due process, equal protection, free speech, and



                                                                                                                                         4
  WESTtAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 144 of 205
Pennsylvania Democratic Party v, Boockvar, 238 A.3d 345 (2020)




        association rights; right to serve as poll watcher    Donna Ann Walsh, Myers, Brier & Kelly, LLP, Scranton,
        was conferred by statute rather than constitution,    Susan M. Davies, Daniel T. Donovan, Michael A. Gliclc,

        poll watching was not incidental to right of free     Kirkland & Ellis LLP, Washington, DC, Daniel Barrett

        association, and poll watching did not implicate      Mullen, Pennsylvania Office ofAttorney General, Pittsburgh,
        core political speech. U.S. Const. Amends. 1, 14;     for Petitioner Kathy Boockvar.

        25 Pa. Stat. Ann. § 2687(b).
                                                              Richard P. Limburg, Obermayer, Rebmann, Maxwell &
                                                         't   Hippel,   LLP,    Philadelphia,   Jonathan     Lienhard,   Shawn
        1 Cases that cite this headnote
                                                              Sheehy, Jason Torchinslcy, Holtzman Vogel Josefiak and
                                                              Torchinslcy, LLP, Haymarket, VA, for Intervenors - Appellees
 [22]   Constitutional Law C- Elections in general
                                                              Jake Corman, Joseph Scarnati.
        Constitutional Law #= Polling places

        Constitutional Law         Elections, Voting, and     Mark Alan Aronchick, Hangley, Aronchick, Segal, Pudlin

        Political Rights                                      & Schiller, Michele D. Hangley, John Brent Hill, Hangley,
                                                              Aronchick, Robert Andrew Wiygul, Segal, Pudlin & Schiller,
        Constitutional Law #=> Voters, candidates,
                                                              Philadelphia,    for Respondents Bucks County Board of
        and elections
                                                              Elections, Chester County Board of Elections, Montgomery
        Election Law i™ Presence of representatives
                                                              County Board of Elections, Philadelphia County Board of
        of candidates or parties
                                                              Elections.
        Statute imposing residency requirement on being
        poll watcher did not violate due process, equal       William      Gleason   Barbin,    Ebensburg,    for   Respondent

        protection, free speech, and association rights,      Cambria County Board of Elections.

        despite contention that poll watchers were vital
                                                              Thomas M. Caffrey, Lehigh County Department of Law,
        to protect against voter fraud and residency
                                                              Coplay, Sarah Mae Murray, Allentown, for Respondent
        requirement made it difficult to identify poll
                                                              Lehigh County Board of Elections.
        watchers in all precincts; General Assembly
        chose   county-based    scheme    for   conducting
                                                              Larry E. Coploff, Coploffi Ryan, Welch & Houser Lock
        elections, making it reasonable to require poll       Haven, for Respondent Clinton County Board of Elections.
        watchers, who served within various counties of
        state, to be residents of counties in which they      Jonathan Lee DeWald, McNerney, Allen P. Page, IV, Page,
        served, and there was no indication that there        Vanderlin & Hall, Williamsport, for Respondent Union
        was heightened election fraud involving mail-in       County Board of Elections.
        voting. U.S. Const. Amends. 1, 14; 25 Pa. Stat.
                                                              Elizabeth A. Dupuis, Babst Calland Clements and Zomnir PC,
        Ami. § 2687(b).
                                                              State College, for Respondents Armstrong County Board of
        1 Cases that cite this headnote                       Elections, Bedford County Board of Elections, Blair County
                                                              Board of Elections, Centre County Board of Elections,
                                                              Columbia County Board of Elections, Dauphin County
                                                              Board of Elections, Fayette County Board of Elections,

Attorneys and Law Firms                                       Huntingdon County Board of Elections, Indiana County
                                                              Board of Elections, Lackawanna County Board of Elections,
 *349   Kathleen Marie Kotula, Nicole Jeanne Boland,          Lawrence County Board ofElections, Lebanon County Board
Pennsylvania Department of State, John Bartley Delone,        of Elections, Mercer County Board of Elections, Montour
Timothy Eugene Gates, Maiy Abbegael Giunta, Pennsylvania      County Board of Elections, Northampton County Board
Governor's Office, Howard Greeley Hopkirk, Sean Andrew        of Elections, Northumberland County Board of Elections,
Kirkpatrick, Karen Mascio Romano, Pennsylvania Office of      Venango County Board of Elections, and York County Board
Attorney General, Stephen Moniak, Josh Shapiro, Attorney      of Elections.
General of the Commonwealth of Pennsylvania, Kenneth
Lawson Joel, Harrisburg, Richard Louis Armezzani, Myers,
Brier & Kelly, LLP, Daniel Thomas Brier, John B. Dempsey,




  WEST LAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         5
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 145 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



                                                              Elections, Bedford County Board of Elections, Blair County
Christopher P. Gabriel, Cafardi Ferguson Wyrick Weis &        Board of Elections, Centre County Board of Elections,
Gabriel LLC, for Respondents Clarion County Board of          Columbia County Board of Elections, Dauphin County
Elections and Tioga County Board of Elections.                Board of Elections, Fayette County Board of Elections,
                                                              Huntingdon County Board of Elections, Indiana County
Gerard Joseph Geiger, Newman Williams, P.C., Stroudsburg,
                                                              Board of Elections, Lackawanna County Board of Elections,
for Respondents Carbon County Board of Elections, Monroe
                                                              Lawrence County Board of Elections, Mercer County Board
County Board of Elections, Pike County Board of Elections,
                                                              of Elections, Montour County Board of Elections, Venango
Snyder County Board of Elections, Wayne County Board of
                                                              County Board of Elections, and York County Board of
Elections.
                                                              Elections.

Kevin Michael Greenberg, Anthony Michael Pratt, Adam
                                                              Stephen      S.   Snook,      BMZ   Law,   PC,   Lewistown,      for
R. Roseman, Greenberg Traurig, LLP, Philadelphia, Alex
                                                              Respondent Mifflin County Board of Elections.
Michael Lacey, Clifford B. Levine, Dentons Cohen &
Grigsby P.C.,   Pittsburgh,   for Respondent Pennsylvania     Gregory Dale Sobol, Zwick & Zwiclc LLP, Broolcville, Carl
Democratic Party, et al.                                      John Zwick, Zwick & Zwick LLP, Dubois, for Respondent
                                                              Jefferson County Board of Elections.
Robert Eugene Grimm, Law Office of Robert Eugene
Grimm, Smithfield, for Respondent Greene County Board of      Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,
Elections.                                                    Media, for Respondent Berks County Board of Elections.

Robert J. Grimm, for Swartz Campbell, LLC, Pittsburgh, for    Andrew Francis Szefi, George M. Janocsko, Allan Joseph
Respondent Washington County Board of Elections.              Opsitnick, Allegheny County Law Department, Pittsburgh,
                                                              for Respondent Allegheny County Board of Elections.
Christina Lee Hausner, Lancaster County Solicitor's Office,
Lancaster, for Lancaster County Board of Elections.           Thomas       S.   Talarico,   Talarico   & Associates,   Erie,   for

                                                              Respondent Erie County Board of Elections.
Frank J. Lavery, Jr., Stephen Bradley Edwards, Andrew
W. Norfleet, Lavery Law PC, Harrisburg, for Respondents       Thomas George Wagner, Meyer Wagner Brown & Kraus,
Franklin County Board of Elections and Perry County Board     Saint Marys, for Respondent Elk County Board of Elections.
of Elections.
                                                              H. William White, III, Butler County Solicitor's Office,
Lawrence John Moran, Jr., Joyce, Carmody & Moran, P.C.,       Butler, for Respondent Butler County Board of Elections.
Pittston, for Respondent Luzeme County Board of Elections.
                                                              Regina Marie Blewitt, Joyce, Carmody & Moran, P.C.,
Sean Alexander Mott, Adams County Solicitor's Office,         Pittston, for Respondent Luzeme County Board of Elections.
Molly Ruth Mudd, Gettysburg, for Respondent Adams
County Board of Elections.                                    Timothy Patrick Brennan, Richard Eugene Santee, Brian J.
                                                              Taylor, Easton, for Respondent Northampton County Board
David Allen Regoli, Westmoreland County Sheriffs Office,      of Elections.
Greensburg, for Respondent Westmoreland County Board of
Elections.                                                    Robert Lawrence Gawlas, Rosenn, Jenkins & Greenwald,
                                                              LLP, Wilkes-Barre, for Respondent Susquehanna County
Edward David Rogers, Terence Martin Grugan, Elizabeth         Board of Elections.
Victoria Wingfield, Ballard Spahr LLP, Philadelphia, for
Respondent Delaware County Board of Elections.                William J. Madden, William J. Madden PC, Sharon, for
                                                              Respondent Mercer County Board of Elections.
Robert D. Schaub, Rosenn, Jenkins & Greenwald, LLP,
Wilkes-Barre, for Respondent Susquehanna County Board of      Ryan Michael Joyce, Swartz Campbell, LLC, Pittsburgh, for

Elections.                                                    Respondent Washington County Board of Elections.


Steven B. Silverman, Babst Calland Clements and Zomnir        Nathan W. Karn, Hollidaysburg, for Respondent Blair County

PC, Pittsburgh, for Respondents Armstrong County Board of     Board of Elections.




  WEST LAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 146 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)




Sean Robert Keegan, Babst Calland Clements and Zomnir              Claude    Joseph    Hafner,   II,   Pennsylvania   State   Senate,

PC, Pittsburgh, for Respondents Armstrong County Board of          Harrisburg, for Senate Democratic Leader, State Senator Jay

Elections, Bedford County Board of Elections, Blair County         Costa, et al., Possible Intervenor.

Board of Elections, Centre County Board of Elections,
                                                                   SAYLOR,         C.J.,     BAER,         TODD,       DONOHUE,
Columbia County Board of Elections, Dauphin County
                                                                   DOUGHERTY, WECHT, MUNDY, JJ.
Board of Elections, Fayette County Board of Elections,
Huntingdon County Board of Elections, Indiana County
Board of Elections, Lackawanna County Board of Elections,
Lawrence County Board ofElections, Lebanon County Board            OPINION

of Elections, Mercer County Board of Elections, Montour
                                                                   JUSTICE BAER
County Board of Elections, Northumberland County Board
of Elections, Venango County Board of Elections, and York          **1 *352       In October 2019, the General Assembly of
County Board of Elections.
                                                                   the Commonwealth of Pennsylvania enacted Act 77 of
                                                                   2019, which,       inter alia, created for the first time in
Krista Ann M. Staley, Babst, Calland, Clements and Zomnir,
                                                                   Pennsylvania the opportunity for all qualified electors to
P.C., Pittsburgh, for Respondents Armstrong County Board of
                                                                   vote by mail, without requiring the electors to demonstrate
Elections, Bedford County Board of Elections, Blair County
                                                                   their absence from the voting district on Election Day, 25
Board of Elections, Centre County Board of Elections,
                                                                   P.S. §§ 3150.11-3150.17. The Pennsylvania Democratic Party
Columbia County Board of Elections, Dauphin County
                                                                   and several Democratic elected officials and congressional
Board of Elections, Fayette County Board of Elections,
                                                                   candidates, some in their official capacity and/or as private
Huntingdon County Board of Elections, Indiana County
                                                                   citizens (collectively, "Petitioner"), filed the instant action,
Board of Elections, Lackawanna County Board of Elections,
                                                                   initially in the Commonwealth Court, in the form of a petition
Lawrence County Board of Elections, Lebanon County
                                                                   for review seeking declaratory and injunctive relief relating
Board of Elections, Montour County Board of Elections,
                                                                   primarily to five issues of statutory interpretation involving
Northumberland County Board ofElections, Venango County
                                                                                                                               1
                                                                   Act 77 and the Election Code, 25 P.S. §§ 2600-3591.             This
Board of Elections, and York County Board of Elections.
                                                                   Court exercised Extraordinary Jurisdiction to address these
Kathleen A. Gallagher, Russell David Giancola, Devin Arlie         issues and to clarify the law of this Commonwealth in time
Winlclosky, Porter Wright Morris & Arthur LLP, Pittsburgh,
                                                                   for the 2020 General Election.2
for Intervenor — Appellee Republican Party of Pennsylvania,
Possible Intervenors Donald J. Trump for President, Inc.,
Republican National Committee.
                                                                   I. FACTS AND PROCEDURAL HISTORY
Tara    Lynn       Hazelwood,       Pennsylvania      House   of
Representatives,     Harrisburg,     Pennsylvania     House   of   On July 10, 2020, Petitioner filed its petition for review
                                                                   in the     Commonwealth Court against           Secretary of the
Representatives Democratic Caucus, Amicus Curiae.
                                                                   Commonwealth Kathy Boockvar ("Secretary") and all 67
Lori A. Martin, Wilmer Cutler Pickering Hale and Don-                                                     3
                                                                   county election boards ("Boards"). In its petition, Petitioner
LLP, New York, Common Cause Pennsylvania, Patricia M.              requested that the Commonwealth Court issue declaratory
Demarco, League of Women Voters of Pennsylvania, Make              and injunctive relief "so as to protect the franchise of
the Road Pennsylvania, Robinson, Danielle Graham, The              absentee and mail-in voters." Petition for Review ("Petition"),
Black Political Empoweiment Project, Kathleen Wise, Amici
                                                                   7/10/2020, at 5 4
Curiae, Common Cause Pennsylvania, Patricia M. DeMarco,
League of Women Voters             of Pennsylvania,    Make the
                                                                    **2     Specifically, Petitioner raised several discrete issues
Road Pennsylvania, Danielle Graham Robinson, The Black
                                                                   for the Commonwealth Court's consideration, which are
Political Empowerment Project, Kathleen Wise, Possible
                                                                   discussed in more detail infra. Briefly, in Count 1, Petitioner
Intervenors.
                                                                   requested declaratory relief to       *353   confirm that Act 77

Ralph J. Teti, Willig, John R. Bielski, Williams & Davidson,       permits Boards "to provide secure, easily accessible locations

Philadelphia, Pennsylvania AFL-CIO, et al, Amicus Curiae.          as the Board deems appropriate, including, where appropriate,



                                                                                                                                     7

  W6STLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
                 Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 147 of 205
      Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



      mobile or temporary collection sites, and/or drop-boxes              filed answers with new matter, fourteen of the Boards filed
                                                                                                                                              7
      for the collection of mail-in ballots." Id. at 47, K 165.            answers, and nine ofthe Boards filed preliminary objections.
      Additionally, Petitioner sought an injunction requiring the          Requests *354 to intervene were filed by Donald J. Tramp
      Boards to "evaluate the particular facts and circumstances in        for President, Inc., the Republican Party of Pennsylvania,
      their jurisdictions and develop a reasonable plan ... to ensure      and the RNC, as well as Joseph B. Scarnati III, President
      the expedient return of mail-in ballots." Id. at 1 166.              Pro Tempore, and Jake Corman, Majority Leader of the
                                                                           Pennsylvania Senate, in opposition to the petition. The
ST)
      In Count 2, Petitioner sought an injunction to "lift the deadline    Common Cause Pennsylvania, The League of Women Voters
      in the Election Code across the state to allow any ballot            of Pennsylvania, The Black Political Empowerment Project
      postmarked by 8:00 p.m. on Election Night to be counted              ("B-PEP"), Make the Road Pennsylvania, a project of Make
      if it is received by the Boards" by 5:00 p.m. on Tuesday,            the Road States ("Make the Road PA"), Patricia M. DeMarco,
      November 10, which is the deadline for ballots to be received        Danielle Graham Robinson, and Kathleen Wise filed a joint
      under the Federal Uniformed and Overseas Citizens Absentee           application to intervene as co-petitioners.
                                  5
      Voting Act ("UOCAVA"). id. at 50, f 178. In the alternative,
      Petitioner posited that the Commonwealth Court could, with            **3 On August 16, 2020, the Secretary filed an application
      a few caveats, "enjoin the Counties to extend a more tailored        asking this Court to exercise extraordinary jurisdiction over
                                                                                                               8
      ballot extension deadline to the date that is 21 days after the      Petitioner's petition for review.       Highlighting, inter alia, the
      particular voter's ballot is mailed by the county [.]"Id. at^ 179.   two major political parties' "diametric positions" on the
                                                                           interpretation of several Act 77 provisions and the fast-
      In Count 3, Petitioner highlighted that the "procedure for           approaching 2020 General Election, the Secretary asserted
      mail-in ballots often leads to minor errors, which result in         that "[t]he exercise of extraordinary jurisdiction by this
      many ballots being rejected and disenfranchising voters who          Court is the only means available to resolve these disputes
      believe they have exercised their right to vote. "Id. at 51, ^       without disrupting the election." Secretary's Application
      1 86. In anticipation of these expected errors, Petitioner again     for Extraordinary Relief, 8/16/2020, at 14-16. On August
      sought an injunction requiring Boards that have knowledge of         19, 2020, Petitioner filed an Answer to the Secretary's
      an incomplete or incorrectly filled out ballot and the elector's     application, noting that it had no objection to this Court
      contact information to contact the elector and provide them
                                                                           exercising its extraordinary jurisdiction.9
      "the opportunity to cure the facial defect until the UOCAVA
      deadline." Id. at 52, f 187.
                                                                           Faced with a national election scheduled to occur on
                                                                           November 3, 2020 and substantial legal issues that required
      In Count 4, Petitioner requested a declaration that there is no
                                                                           the highest court of Pennsylvania's analysis and response
      statutory authority to set aside an absentee or mail-in ballot
                                                                           to ensure a free and fan election, on September 1, 2020,
      solely for failure to place it into the official election ballot
                                                                           this Court granted the Secretary's Application and set forth
      envelope (hereinafter referred to as the "secrecy envelope"),
                                                                           a schedule for supplemental briefing and filings.10 Later,
      as well as an injunction prohibiting any "naked ballots,"
                                                                           on September 3, 2020, this              *355   Court filed an order
      which are otherwise without error, from being invalidated,6/d.       granting the motions to intervene filed by the Republican
      at 54, f 198-199. A "naked ballot" refers to an official mail-                                                                        and
                                                                           Party   of Pennsylvania       (hereinafter,     "Respondent")
      in ballot that is not placed in the secrecy envelope before                                                             Senate   President
                                                                           Joseph B.     Scarnati III,    Pennsylvania
      mailing.
                                                                           Pro Tempore, and Jake Corman, Senate Majority Leader,
                                                                           representing the Republican Senate Caucus (hereinafter,
      Finally, in Count 5, Petitioner sought a declaration that
                                                                           "Caucus"). Applications to intervene filed by Donald J.
      the "Election Code's poll watcher residency requirement
                                                                           Tramp for President, Inc., and the RNC; Common Cause of
      does not violate the United States Constitution's First and
                                                                           Pennsylvania, the League of Women Voters of Pennsylvania,
      Fourteenth Amendments, its Equal Protection Clause, or the
                                                                           B-PEP, Make the Road PA, Patricia M. DeMarco, Danielle
      Equal Protection and Free and Equal Elections Clauses of the
                                                                           Graham Robinson, and Kathleen Wise were denied without
      Pennsylvania Constitution." Id. at 55,      207.
                                                                           prejudice to the parties' ability to file briefs as amicus curiae

                                                                           pursuant to Pa.R.A.P. 531. 11 The parties have submitted
       On August 13, 2020, the Secretary filed an Answer and New
                                                                           supplemental filings in support df their respective positions,
      Matter to the petition. In addition, twenty ofthe named Boards



        W1STLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    8
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 148 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644


and this matter is now ripe for disposition of the discrete five           circumstances of its enactment; the object it seeks to attain;

legal issues before us.                                                    the mischief to be remedied; former laws; consequences
                                                                           of a particular interpretation; contemporaneous legislative
                                                                           history; and legislative and administrative interpretations").

H. RELEVANT           OVERARCHING PRINCIPLES                       OF
                                                                           Moreover,    we   recognize     that   in   this   Commonwealth,
LAW
                                                                           "[ejections shall be free and equal; and no power, civil or

             Generally    speaking,     each    of the     five   issues   military, shall at any time interfere to prevent the free exercise
**4 [1]
presented by Petitioner presents a pure question of law, over              of the right of suffrage." Pa. Const, art. I, § 5 (hereinafter

which our standard of review is de novo and our scope of                   referred to as the "Free and Equal Elections Clause"). The

review is plenary. In re Vencil, 638 Pa. 1, 152 A.3d 235, 241              broad text of this specific provision "mandates clearly and

(2017). Specifically, in large part, Petitioner requests relief            unambiguously, and in the broadest possible terms, that all

in the form of declarations of law regarding Act 77 pursuant               elections conducted in this Commonwealth must be 'free

to the Declaratory Judgments Act, 42 Pa.C.S. §§ 7531-7541.                 and equal.' " League of Women Voters v. Commonwealth,

Accordingly, we address the issues presented mindful of the                645 Pa. 1, 178 A.3d 737, 804 (2018) (emphasis in original).

following.                                                                 Stated another way, this clause was "specifically intended to
                                                                           equalize the power of voters in our Commonwealth's election

 [2]   The Declaratory Judgments Act, which is to be liberally             process[.]"/ii. at 812.

construed and administered, was promulgated to "settle and
to afford relief from uncertainty and insecurity with respect               **5 [3]    Finally, this Court has previously observed that the

to rights, status, and other legal relations[.]" 42 Pa.C.S. §              purpose and objective of the Election Code, which contains

7541(a). Pertinent to the instant matter, this Act provides, in            Act 77, is "[t]o obtain freedom of choice, a fair election and an
                                                                           honest election return[.]" Perles v. Hoffman , 419 Pa. 400, 213
relevant part, that "[a]ny person ... whose rights, status, or
other legal relations are affected by a statute ... may have               A.2d 781, 783 (1965). To that end, the Election Code should

determined any question of construction or validity arising                be liberally construed so as not to deprive, inter alia, electors

under the . . . statute . . . and obtain a declaration ofrights, status,   of their right to elect a candidate of then choice. Id. at 784.
                                                                           With these general principles in mind, this Court will address
or other legal relations thereunder." 42 Pa.C.S. § 7533. 12
                                                                           in turn each ofthe five discrete issues presented by Petitioner.

When presented with matters of statutory construction, this
Court is guided by Pennsylvania's Statutory Construction Act,
1 Pa.C.S. § 1501-1991. Under this *356 Act, "the object                    III. ISSUES

of all statutory construction is to ascertain and effectuate
                                                                           A. COUNT I OF THE PETITION FOR REVIEW
the General Assembly's intention." Sternlicht v. Sternlicht,
                                                                           Section3150. 16(a) ofthe Election Code, 25 P.S. § 3150.16(a),
583 Pa. 149, 876 A.2d 904, 909 (2005) (citing 1 Pa.C.S. §
                                                                           is part of Act 77 and pertinent to several issues in this matter.
1921(a) ("The object of all interpretation and construction
                                                                           That statutory provision, which is entitled "Voting by mail-in
of statutes is to ascertain and effectuate the intention of the
                                                                           electors," states as follows:
General Assembly")). When the words of a statute are clear
and unambiguous, "the letter of it is not to be disregarded
                                                                              (a) General rule.~At any time after receiving an official
under the pretext of pursuing its spirit." 1 Pa.C.S. § 1921(b);
                                                                              mail-in ballot, but on or before eight o'clock P.M. the day
see also Sternlicht, supra. However, when the words of
                                                                              of the primary or election, the mail-in elector shall, in
a statute are not explicit, the General Assembly's intent
                                                                              secret, proceed to mark the ballot only in black lead pencil,
is to be ascertained by consulting a comprehensive list of
                                                                              indelible pencil or blue, black or blue-black ink, in fountain
specific factors set forth in 1 Pa.C.S. § 1921(c). See also
                                                                              pen or ball point pen, and then fold the ballot, enclose
Pennsylvania Associated Builders & Contractors, Inc. r>.
                                                                              and securely seal the same in the envelope on which is
Commonwealth Dep't of Gen. Servs., 593 Pa. 580, 932 A.2d
                                                                              printed, stamped or endorsed "Official Election Ballot."
1271, 1278 (2007) (recognizing that when the "words of the
                                                                              This envelope shall then be placed in the second one, on
statute are not explicit, the General Assembly's intent is to
                                                                              which is printed the form of declaration ofthe elector, and
be ascertained by considering matters other than statutory
                                                                              the address of the elector's county board of election and the
language, like the occasion and necessity for the statute; the




  WESTIAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      9
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 149 of 205
Pennsylvania Democratic Party v, Boockvar, 238 A.3d 345 (2020)
_____




  local election district of *357 the elector. The elector shall     designated by county boards of election, other than their

  then fill out, date and sign the declaration printed on such       respective office addresses.

  envelope. Such envelope shall then be securely sealed and
  the elector shall send same by mail, postage prepaid, except       In further support of this position, the Secretary asserts that

  where franked, or deliver it in person to said county board        the Election Code contemplates that county boards of election
  of election.                                                       will operate out of multiple locations. See25 P.S. § 2645(b)
25 P.S. § 3150.16(a). The last sentence of this provision is the     (stating, inter a/zh,,that the "county commissioners or other

primary focus of the first question of law that we will address.     appropriating authorities of the county shall provide the

The plain language of this sentence allows an elector to mail        county board with suitable and adequate offices at the county

her securely sealed envelope containing the elector's "Official      seat, property furnished for keeping its records, holding its

Election Ballot" to her "county board of election" or, more          public sessions and otherwise performing its public duties,
relevant to this issue, "deliver it in person to said county board   and shall also provide, such branch offices for the board
of election." Id.                                                    in cities other than the county seat, as may be necessary").
                                                                     Echoing Petitioner's argument, the Secretary further suggests
 [4]   In Count I of its petition for review, Petitioner seeks       that the Election Code anticipates that "ballot boxes and

a declaration that a reasonable inteipretation of Section            returns" may be received "in the office of the county elections

3150.16(a) of the Election Code permits county boards                board, or received in such other places as has been designated
of election to provide electors with as many secure and              by the board." 25 P.S. § 3151.

easily accessible locations to deliver personally their mail-in
                                                                     The Secretary insists that the Election Code is devoid
                                           m      t   #


ballots as each board deems appropriate.       Petitioner suggests
                                                                     of any language limiting county boards of election from
that these locations can consist of mobile or temporary
                                                                     accepting delivery of mail-in votes solely at their primary
collection sites and that county boards of election may utilize
                                                                     office addresses. In fact, the Secretary takes the position that
secure drop-boxes for the collection of hand-delivered mail-
                                                                     to hold otherwise would contravene the plain language of
in ballots.
                                                                     the Election Code. However, assuming arguendo that this
                                                                     Court deems the Election Code ambiguous on this point,
 **6 Indeed, Petitioner contends that, by enacting Section
                                                                     the Secretary advocates that a reasonable interpretation of
3150.16(a) of the Election Code, the General Assembly
                                                                     the Code nonetheless authorizes county boards of election to
clearly and unambiguously intended to provide the various
                                                                     utilize multiple drop-off sites to accept hand-delivered mail-
county boards of election with the option of accepting hand-
                                                                     in ballots.
delivered mail-in ballots at any location controlled by the
boards, not just at the boards' central offices. In support of
                                                                     In this regard, the Secretary focuses        on the statutory
this position, Petitioner points out, inter alia, that pursuant
                                                                     considerations to which this Court may refer when construing
to Section 3151 of the Election Code, the General Assembly
                                                                     an ambiguous statute, 1 Pa.C.S. § 1921(c), as described
empowered each county board of election to receive "ballot
                                                                     supra. More specifically, the Secretaiy posits that the General
boxes and returns" in their offices or "in any such other place
                                                                     Assembly enacted Act 77 with the object of increasing the
as has been designated by the board."1425 P.S. §3151.
                                                                     electorate's participation in the electoral process by making
                                                                     it easier and more convenient to vote, providing all electors
The Secretary builds on Petitioner's argument. In so doing,
                                                                     with the option to mail in their ballots. The Secretary opines
the Secretary highlights that, in construing Section 3150.1 6(a)
                                                                     that, consistent with this objective, the General Assembly
of the Election Code, the Court should consider that the
                                                                     intended to allow county boards of election to accept hand-
General Assembly defined "county board" or "board" as
                                                                     delivered mail-in ballots at locations besides the boards'
meaning "the county board of elections of any county herein
                                                                     central office addresses. The Secretary takes the position that,
provided for." 25 P.S. § 2602. According to the Secretary,
                                                                     if this Court deems reasonable the various parties' competing
this   *358 definition clarifies that, for purposes of Section
                                                                     interpretations of the Election Code, then the Court should
3150.16(a), "county board of election" refers to a municipal
                                                                     construe the Code in favor of the right to vote.
body, not a physical office or address. In other words, the
Secretary believes that, when this definition is used for
                                                                      **7    Contrary to the contentions of the Secretary and
purposes of Section 3150.16(a), that Section unambiguously
                                                                     Petitioner,   Respondent   submits   that the   Election Code
permits voters to deliver mail-in ballots in person to places




  WE5TLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    10
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 150 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



prohibits county boards of election from designating locations            of Elections, 324 F.Supp.2d 684, 697 (W.D. Pa. 2003), for

other than their established county offices for hand delivery             the proposition that "[a] state must impose uniform statewide

of mail-in ballots. Rather, according to Respondent, Section              standards in each county in order to protect the legality

3150.16(a) of the Election Code unambiguously mandates                    of a citizen's vote. Anything less implicates constitutional

that an elector must either mail her mail-in ballot to the                problems under the equal protection clause of the Fourteenth

office address of the county board of election or deliver that            Amendment." For these reasons, Respondent contends that

ballot in person to the same office address. Stated differently,    ; >
                                                                          the interpretation of the Election Code posited by Petitioner

Respondent takes the position that the Election Code requires             and the Secretary must fail.

electors either to place their mail-in ballots, addressed to
their county boards of election, into the United States Postal             **8   The primary argument of the Caucus largely tracks

Service's ["USPS"] system or personally to deliver their mail-            that of Respondent, particularly the contention that the relief

in ballot to that office.                                            ,    proposed by Petitioner and the Secretary would create an
                                                                          equal protection problem. According to die Caucus, pursuant

In further support of this position, Respondent highlights                to the solution offered by Petitioner and the Secretary, some

the Election Code's *359 use of the word "office" in the                  counties will provide more locations for voters to deliver

"deadline" provision for mail-in votes, Section 3150.16(c),               their mail-in ballots, while other counties will allow voters

which states that "a completed mail-in ballot must be received            to convey their mail-in ballots solely to the office addresses

in the office of the county board of elections no later than              of the county boards of election. The Caucus views this

eight o'clock P.M. on the day of the primary or election."                possibility as a violation of equal protection.

25 P.S. § 3150.16(c). Respondent also points out that the
Election Code requires that a secure envelope containing a                Notably, in an apparent break from Respondent's position,

mail-in ballot have printed upon it "the address ofthe elector's          subject to its equal protection argument, the Caucus seems

 county board of election," so that "the elector shall send same          to concede that Pennsylvania law allows county boards of

by mail, postage prepaid, except where franked, or deliver                election to provide for in person delivery of mail-in ballots at

it in person to said county board of election." 25 P.S. §                 more than one county election board office located within the

 3150.16(a). Thus, Respondent believes that, in sum, these                 county's borders. However, the Caucus insists that additional

 statutory directives clearly indicate that the General Assembly           offices must comply with various requirements, including

 intended that electors either mail or personally deliver mail-in          those outlined in Section 2645(b) of the Election Code. See25

 ballots to the established office addresses ofthe county boards           P.S. § 2645(b) (explaining that "[t]he county commissioners

 of election.                                                              or other appropriating authorities of the county shall provide
                                                                           the county board with suitable and adequate offices at the

 Next, Respondent reminds us that the Secretary and Petitioner             county seat, property furnished for keeping its records,

 are asking this Court to interpret the Election Code to allow             holding its public sessions and otherwise performing its

 voters to deliver their mail-in ballots to locations that will            public duties, and shall also provide, such branch offices

 include unmanned drop-boxes. Respondent contends that                      *360 for the board in cities other than the county seat, as may

 Petitioner and the Secretary fail to articulate where the                 be necessary"). In closing, the Caucus submits that unstaffed

 Election Code mentions "drop-boxes" or "satellite locations."             drop-boxes would not constitute a branch office of a county

 Respondent then asserts that, if this Court were to interpret             board of election and are otherwise not authorized by the

 the Election Code as Petitioner and the Secretary propose, the            Election Code as a method for collecting hand-delivered mail-

 Court would invalidate an alleged requirement of Act 77, i. e. ,          in ballots.

 the need to deliver mail-in ballots to the established offices of
 county boards of election.                                                Turning to our analysis, we observe that the question before
                                                                           us consists of the following two-part query regarding the

 In   addition,   Respondent    suggests    that   the   preferred         Election Code: Does the Election Code allow a Pennsylvania

 interpretation ofthe Election Code advocated by the Secretary             voter to deliver her mail-in ballot in person to a location

 and Petitioner permits the individual counties to implement               other than the established office address of her county's

 differing ballot-return regimes. Respondent avers that this               board of election, and if so, what means can county boards

 outcome would violate principles of equal protection. In                  of election utilize to accept hand-delivered mail-in ballots?

 suppoit, Respondent quotes Pierce v. Allegheny County Bd.                 For the reasons that follow, we find that the parties'




                                                                                                                                       11
   W1STLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 151 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644

competing interpretations of the Election Code on this issue          the various arguments, lead us to conclude that the parties'
are reasonable, rendering the Code ambiguous as it relates            competing interpretations are reasonable.

to this query. See A.S. v. Pennsylvania State Police, 636
Pa. 403, 143 A.3d 896, 905-06 (2016) (explaining that a                [5]   [6]     [7]     Accordingly, we turn to interpretive principles
"statute is ambiguous when there are at least two reasonable          that govern ambiguous statutes generally and election matters
interpretations of the text").                                        specifically. In so doing, we are mindful of the "longstanding
                                                                      and overriding policy in this *361 Commonwealth to protect

In reaching      this   conclusion,   we   observe   that   Section   the elective franchise." Shambach v. Bickhart, 577 Pa. 384,
3150.16(a) of the Election Code explicitly allows an elector          845 A.2d 793, 798 (2004) (citations omitted). Moreover, it
to deliver in person her securely sealed envelope containing          is well-settled that, "although election laws must be strictly
her mail-in ballot "to said county board of election." 25             construed to prevent fraud, they ordinarily will be construed
P.S. § 3150.16(a), The Election Code simply defines "county           liberally in favor of the right to vote."iId. (internal quotation
board" or "board" to mean "the county board of elections              marks omitted). Indeed, "[o]ur goal must be to enfranchise

of any county herein provided for." 25 P.S. § 2602(c).                and not to disenfranchise [the electorate]." In re Luzerne Cty.
Thus, the language used by the Legislature regarding where            Return Bd., 447 Pa. 418, 290 A.2d 108, 109 (1972). Lastly,
a mail-in ballot may be delivered in person is not solely             in resolving statutory ambiguity, we may consider, inter alia,

limited to the official central office of the county board of         the occasion and necessity for, the mischief to be remedied
election, and other sections of the Election Code permit a            by, and the object to be obtained by the statute. 1 Pa.C.S. §
board of election to operate outside of its principal office.         1921(c)(1), (3), and (4), respectively.
See, e.g., 25 P.S. § 2645(b) (stating, inter alia, that the
"county commissioners or other appropriating authorities of           With all of that said, we need not belabor our ultimate
the county shall provide the county board with suitable and           conclusion that the Election Code should be interpreted to
adequate offices at the county seat, property furnished for           allow county boards of election to accept hand-delivered
keeping its records, holding its public sessions and otherwise        mail-in ballots at locations other than their office addresses
performing its public duties, and shall also provide, such            including drop-boxes. This conclusion is largely the result of
branch offices for the board in cities other than the county          the clear legislative intent underlying Act 77, which animates
seat, as may be necessary"). Therefore, on the one hand,              much of this case, to provide electors with options to vote
these provisions tend to favor the view of Petitioner and the         outside oftraditional polling places. Section3150. 16(a) ofthe

Secretary that the General Assembly did not intend to limit           Election Code undeniably exemplifies this intent by granting
voters to delivering personally their mail-in ballots solely          the Pennsylvania electorate the right to vote by way of a mail-
to the established office addresses of their county boards of         in ballot beyond the circumstances that ordinarily allow this
election. Rather, as these parties rationally contend, when           alternative, such as voter absenteeism.
this definition is utilized for purposes of construing Section
3150.16(a), that exercise suggests that a voter can hand              Accordingly, although both Respondent and the Caucus
deliver her mail-in ballot to any location designated by the          offer a reasonable interpretation of Section 3150.16(a) as

county board of election as a place where the board will accept       it operates within the Election Code, their interpretation
these ballots.                                                        restricts    voters'     rights,   as   opposed   to   the   reasonable
                                                                      interpretation tendered by Petitioner and the Secretary. The

 **9   Alternatively, we recognize that Section 3150.16(a)            law, therefore, militates in favor of this Court construing
of the Election Code directs that an elector may deliver              the Election Code in a manner consistent with the view of
her mail-in ballot in person only to "the county board of             Petitioner and the Secretary, as this construction of the Code

election." 25 P.S. § 3150.16(a). As Respondent in particular          favors the fundamental right to vote and enfranchises, rather
understandably emphasizes, neither this statutory language            than disenfranchises, the electorate.
nor any other provision of the Election Code explicitly
empowers a county board of election to establish satellite            In light of this conclusion, we will briefly address the
mail-in ballot collection facilities or to utilize secure drop-       equal protection argument of Respondent and the Caucus.
boxes for purposes of accepting hand-delivered mail-in                The premise of that argument, as detailed supra, is that, if
ballots. These observations, when viewed in the totality of           this Court interprets the Election Code in a manner that is
                                                                      consistent with the position of Petitioner and the Secretary,




  WESTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    12
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 152 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



which we have, then the county boards of election will employ           massive disparities in the distribution and return of mail-in

myriad systems to accept hand-delivered mail-in ballots,                ballots." Petition at 24, f 70.

which allegedly will be unconstitutionally disparate from one
another in so much as some systems will offer more legal                It explains that, while some Boards were able to process the

protections to voters than others will provide. However, the            requests within the statutory requirements established by Act

exact manner in which each county board of election will                77, 16 other boards, especially those in areas hard-hit by the
accept these votes is entirely unknown at this point;, thus, we         pandemic, were unable to provide electors with ballots in
have no metric by which to measure whether any one system               time for the electors to return their ballot in accord with the
offers more legal protection than another, making an equal              statutory deadline. Petition at 23, *J 66. Indeed, it avers that
protection analysis impossible at this time. Accordingly, the           in Delaware County, thousands of ballots were "not mailed
equal protection argument ofRespondent and the Caucus does              out until the night" of the Primary, making timely return
not alter our conclusion in this matter.                                impossible. Petition at 26, ^ 77. Bucks County apparently
                                                                        experienced similar delays.
 **10 [8]    Thus, for these reasons, this Court declares that
the Election Code permits county boards of election to accept                    To remedy this       situation, the Election Boards
hand-delivered mail-in ballots at locations other than their            of Bucks and Delaware Counties sought relief in their
                                                                                       17
office addresses including drop-boxes.15                                county courts. ' ' *363 Recognizing that the Election Code
                                                                        "implicitly granted [the courts the] authority to provide relief
                                                                        when there is a natural disaster or emergency" that threatens
 *362 B. COUNT H OF THE PETITION FOR REVIEW                             to deprive electors of the opportunity to participate in the
In its second count, Petitioner presents this Court with an              electoral process, the Courts of Common Pleas of Bucks
as-applied challenge to the Election Code's deadline for                 and Delaware Counties extended the deadline for the return
receiving ballots ("received-by deadline"), which requires
                                                                         of mail-in ballots for seven days, so long as the ballot was
mail-in and absentee ballots to be returned to Boards no                 postmarked by the date of the Primary. In re: Extension
 later than 8:00 p.m. on Election Day, 25 P.S. §§ 3146.6(c),             of Time for Absentee and Mail-In Ballots to be Received
 3150.16(c). It contends that strict enforcement of this                 By Mail and Counted in the 2020 Primary Election, No.
 deadline, in light of the current COVID-19 pandemic and
                                                                         2020-02322-37 (C.P. Bucks) (McMaster, J.); see also In re:
 alleged delays in mail delivery by the USPS, will result                Extension of Time for Absentee and Mail-In Ballots to be
 in extensive voter disenfranchisement in violation of the               Received By Mail and Counted in the 2020 Primary Election,
 Pennsylvania Constitution's Free and Equal Elections Clause.
                                                                         No.-CV 2020-003416 (C.P. Delaware).


 As noted above, the Free and Equal Elections Clause provides            Petitioner also observes that voters in six counties received
 that "[ejections shall be free and equal; and no power, civil           an extension to the return deadline pursuant to an executive
 or military, shall at any time interfere to prevent the free            order issued by Governor Wolf, invoking the Emergency
 exercise of the right to suffrage." Pa. Const, art. I, § 5.
                                                                         Management Services Code, 35 Pa.C.S. § 7301(c).18 In
 Petitioner interprets this provision as forbidding the Boards
                                                                         Executive Order No. 2020-02, Governor Wolf addressed
 from interfering with the right to vote by failing to act in a
                                                                         impediments to timely ballot return arising from the pandemic
 timely manner so as to allow electors to participate in the
                                                                         as well as civil unrest that had arisen immediately before
 election through mail-in voting. Petition at 49, f 176.
                                                                         the Primary in the specified counties following the killing
                                                                         of George Floyd by police officers. The impediments
 In   support   of its    as-applied   challenge    in   regard   to
                                                                         included road closures, public transportation disruptions,
 the upcoming General Election, Petitioner recounts this
                                                                         and curfews. To combat the potential disenfranchisement of
 Commonwealth's recent experience during the June Primary.
                                                                         voters, especially in light of the "unprecedented number" of
 It emphasizes that, during the Primary, the Boards were
                                                                         mail-in ballots due to the pandemic, the Governor extended
 inundated with over 1.8 million requests for mail-in ballots,
                                                                          the received-by deadline for seven days, so long as the ballots
 rather than the expected 80,000 - 100,000, due in large part
                                                                          were postmarked by the date of the Primary. Governor Wolf,
 to the COVID-19 pandemic, which caused many voters to be
                                                                          Executive Order No. 2020-02 (June 1, 2020).
 wary of congregating in polling places. Petitioner's Brief at 2,
  5 1 . Petitioner asserts that "[t]his crush of applications created



                                                                                                                                      13
   WEST LAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
                Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 153 of 205
     Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



     While voters in specified counties benefitted from extensions         presumed that a document placed in a mail collection box
     of time to return their ballots, Petitioner emphasizes that           would be delivered within three days ofplacement, rather than
     the Commonwealth Court rejected a request for a statewide             the current two to five day delivery expectation of the USPS.

     extension of the ballot received-by deadline in Delisle v.            Id. at 50. Petitioner avers that substantial delivery delays have
     Boockvar, 319 M.D. 2020 (Pa. Cmwlth. June 2, 2020)                    resulted from a combination of recent operational changes
     (Memorandum Opinion),          favoring instead a county-by-          at the USPS and decreased staffing caused by the pandemic.

    , county remedy. Indeed,, while not mentioned, by Petitioner,          Id. at .20-21. It emphasizes that the USPS recently warned

     this Court additionally denied relief to a petitioner seeking a       that there is a "significant risk" that Pennsylvania voters who

     statewide extension of the ballot received-by deadline weeks          submit timely ballot requests will not have sufficient time to
     before the June Primaiy, where the petitioner similarly argued        complete and return their ballot to meet the Election Code's

     for the extension based upon the overwhelming number of               received-by deadline. Id. at 2-3 (quoting USPS General

,    mail-in ballot applications and delays in the USPS system;            Counsel and Executive Vice President Thomas Marshall's
     Disability Rights Pa. v. Boockvar, No. 83 MM 2020,             Pa.    July 29, 2020 letter to the Secretary (hereinafter "USPS

              2020 WL 2820467 (May 15, 2020).                              General Counsel's Letter"), discussed in detail infra).


      In light of the lessons learned from the June Primaiy,               Petitioner avers that this Court has the authority to act

      Petitioner asserts that a statewide remedy is now necessary          to protect electors' right to cast their ballot, as protected

      for the General Election. It suggests that the lack of a             by Pennsylvania's Free and Equal Elections Clause. It

      statewide remedy risks an equal protection challenge as only         emphasizes that " '[c]ourt[s] possess broad authority to craft
      some voters would benefit from the extended deadline based           meaningful remedies' when 'regulations of law ... impair the

      on their county court's determination. Petition at 32-33, f          right of suffrage.' " Id. at 48-49 (quoting League of Women

      105. Moreover, it emphasizes that a statewide order from             Voters ofPa., 178 A.3d at 809, 822) (alterations in original).
      this Court early in the election process would reduce voter          It observes that courts have exercised that authority to

      confusion, as compared to the last-minute county-by-county           provide equitable relief to voters faced with natural disasters
      relief granted during the Primaiy to address emergency               that impede their right to vote. As an example, Petitioner

      situations. Petitioner's Brief at 26-27 n.9.                         highlights the Commonwealth Court's actions in In re General
                                                                           Election- 1985, 109 Pa.Cmwlth. 604, 531 A.2d 836, 838-39

       **12    Petitioner avers that the difficulties encountered          (1987), in which the court affirmed a two-week suspension
      by Boards processing the ballot applications prior to the            in an election where severe flooding prevented electors from
      June Primaiy will only be exacerbated in the November                safely voting due to "circumstances beyond their control."

      General Election. It emphasizes the continued grip of the            Petitioner asserts that Pennsylvania electors in the November

      pandemic, and a potential second *364 wave of infections,            General Election similarly face a threat to their ability to vote
      which will result in more electors seeking to exercise               due to no fault of their own, but instead due to a perfect storm

      their right to vote by mail. Petition at 49, f 173-175.              combining the dramatic increase in requested ballots due to
      Additionally, it recognizes the undisputed fact that heavily         the COVID-19 pandemic and the inability of the USPS to

      contested Presidential elections involve substantially greater       meet the delivery standards required by the Election Code.
      voter participation than largely uncontested primaries, further
      observing that "[i]t is normal in elections with significant         Accordingly, Petitioner asks this Court to grant an injunction

      public attention for there to be a flood ofregistrations received    ordering the Respondent to "lift the deadline in the Election
      right before deadlines." Petition at 26, '[ 79. It highlights that   Code across the state in a uniform standard to allow any

      the Secretary estimates that 3 million electors will seek mail-      ballot postmarked by 8 p.m. on Election Night to be counted

      in or absentee ballots for the General Election in contrast to       if it is received by the deadline for ballots to be received"

      the 1.5 million votes cast by mail at the Primaiy, and the pre-      under the UOCAVA, specifically by 5:00 p.m. on Tuesday,

      pandemic assumption of 80,000 - 100,000 absentee and mail-           November 10. 19 Petition at 50, f 178. Recognizing *365
      in ballots. Petitioner's Brief at 51.                                that the Secretary recommends a three-day extension, as
                                                                           detailed below, Petitioner counters that "[a] 7-day extension
      Petitioner asserts that the overwhelming demand on the               to the ballot receipt deadline is consistent with the USPS's
      Boards will be exacerbated by delays in the USPS mail                recommendation to the Secretary that voters should mail their
      delivery system. Petitioner observes that historically the law       ballots to Boards no later than October 27, 2020," which




       WESTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              14
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 154 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL~5554644

is seven days prior to Election Day. Petitioner's Brief at 53        necessaiy for the upcoming General Election to ensure a free

(referencing USPS General Coxxnsel's Letter at 2). While it          and equal election as protected by Article I, Section 5 of the

acknowledges that a seven-day extension could impact other           Pennsylvania Constitution. Secretary's Application at 27. The

post-election deadlines as discussed infra, it asserts that this     Secretary specifically asks that this Court order an extension

Court has the authority to alter those deadlines to be consistent    of the deadline to allow the counting of any ballot postmarked

with the relief granted in this case. Id. at 55.                     by Election Day and received on or before the third day after

                                                                     Election Day, which is November 6, 2020?°Id. at 27-28. The
 **13    As1' noted,    the   Secretary   sought   extraordinary     Secretary *366 deems a three-day extension of the deadline,
jurisdiction to allow this Coxnt to resolve the various              rather than the seven-day extension sought by Petitioner, to
 challenges to the mail-in ballot process in an orderly and          be sufficient to address the potential delay in mailing while
timely fashion before the impending General Election, where          also not disrupting other elements of election administration.
she estimates more than three million; Pennsylvanians will           Id. at 29.
exercise their right to vote by mail. Secretary's Brief at 1 . The
Secretary observbs that she previously advocated against a            **14    The Secretary emphasizes that the remedy sought
similar request for an extension of the received-by deadline         here is not the invalidation of the Election Code's received-
for mail-in and absentee ballots in the Crossey case. She,           by deadline, but rather the grant of equitable relief to
however, reassessed her position following receipt of the            extend temporarily the deadline to address "mail-delivery
USPS General Counsel's Letter, which she attaches to her             delays during an on-going public health disaster." Secretary's
Application. Secretary's Application at 10, Exhibit A.               Brief at 18. As no party is seeking the invalidation of the
                                                                     received-by deadline, the Secretary rejects the suggestion of
Significantly, the USPS General Counsel's Letter opined              Respondent and the Caucus that the remedy would trigger the
that "certain deadlines for requesting and casting mail-in           nonseverability provision of Act 77, reasoning that the Court
ballots are incongruous with the Postal Service's delivery           would be granting "a temporary short extension to address the
standards," providing for 2-5 day delivery for domestic First        exigencies of a natural disaster" rather than "the invalidation
 Class Mail and 3-10 day delivery for domestic Marketing              of a statutory deadline." Id. at 21 (referencing Section 11
Mail. USPS General Counsel's Letter at 1. As the parties              of Act 77 set forth infra). She emphasizes that the statutory
recognize, the Election Code designates October 27, 2020,             deadline would remain unchanged for future elections.
as the last day for electors to request a mail-in ballot. 25
P.S. § 3150.12a(a) ("Applications for mail-in ballots shall be        The Secretary observes that courts have previously granted
processed if received not later than five o'clock P.M. of the         temporary equitable relief to address natural disasters, given
 first Tuesday prior to the day of any primary or election.").        that neither the Election Code nor the Constitution "provides
 Even if a county board were to process and mail a ballot the         any procedure to follow when a natinal disaster creates an
 next day by First Class Mail on Wednesday, October 28th,             emergency situation that interferes with an election." Id. at 19
 according to the delivery standards of the USPS, the voter           (citing In re General EJection-1985, 531 A.2d at 83 9).21 She
 might not receive the ballot until five days later on Monday,        argues that the current pandemic is equivalent to other natural
 November 2nd, resulting in the impossibility of returning            disasters and that it necessitates the requested extension of the
 the ballot by mail before Election Day, Tuesday November             Election Code's received-by deadline for mail-in ballots.
 3rd. The USPS General Counsel's Letter, instead, advised that
 voters should mail their ballots no later than October 27,           In contrast, Respondent contends that Petitioner asks this
 2020 in order to meet the received-by deadline. USPS General         Court to rewrite the plain language of Act 77 and to substitute
 Counsel's Letter at 2. "This mismatch [between the USPS's            its preferred ballot deadline for the statutory deadline that
 delivery standards and the Election Code deadlines] creates          resulted from the legislative compromise during the bi
 a risk that ballots requested near the deadline under state law      partisan enactment of Act 77. It emphasizes that this Couxt
 will not be returned by mail in time to be counted under             "recently reaffirmed [that] the judiciary 'may not usurp
 [Pennsylvania's Election Code]." Id. at 1 .                          the province of the legislature by rewriting [statutes].' "
                                                                      Respondent's Supplemental Brief at 16 (quoting fix re Fortieth
 In light of the information contained in the USPS General            Statewide Investigating Grand duty, 649 Pa. 574, 197 A.3d
 Counsel's Letter, the Secretary concludes that a temporary           712, 721 (2018)).
 extension of the Election Code's received-by deadline is



                                                                                                                                   15
   WiSTLAW        © 2020 Thomson Reuters. Mo claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 155 of 205
 Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
__




 Judicial restraint, according to Respondent, is especially           Secretary's Application at 21. It emphasizes that numerous

necessary in regard to election law, where this Court has             courts, including this Court during the June Primary, have

 long recognized that "[t]he power to regulate elections is           upheld the application of mail-in deadlines during the
 a legislative one, and has been exercised by the General             COVID-19 pandemic. Respondent's Supplemental Brief at 24

 Assembly since the foundation of the government." Id. at             (citing, inter alia, Disability Rights Pa. v. Booclcvar, No. 83

 17 (quoting Winston v. Moore, 244 Pa. 447, 91 A. 520,                MM 2020,        Pa.      -, 2020 WL 2820467 (May 15, 2020)).

 522 (1914)), Indeed, it observes that the United States
 Constitution dictates that "[t]he Times, Places, and Marnier of      Respondent additionally rejects the Secretaiy's assertion that

. holding Elections for Senators and Representatives, shall be        the deadline should be extended based upon the threat ofmail

 prescribed in each state by the Legislature thereof," subject        delays. It avers that these concerns are "speculative at best."
 to directives of Congress,    *367 U.S. Const, art. I, § 4, cl.      Id. at 25. Moreover, it contends that "given Pennsylvania's

 1, and that "[ejach State shall appoint, in such Manner as           unparalleled and generous absentee and mail-in voting period,

 the Legislature thereof may direct," electors for President and      any voter's inability to cast a timely ballot is not caused by the
                                                    22
                                                         Respondent
                                                                      Election Day received-by deadline but instead by their own
 Vice President. U.S. Const, art. II, § 1, cl. 2.
                                                                      failure to take timely steps to effect completion and return
 highlights special concerns relevant to Presidential elections,
                                                                      of their ballot." Id. at 26-27 (internal citation and quotation
 emphasizing that " '[wjith respect to a Presidential election,'
                                                                      marks omitted).
 state courts must 'be mindful of the legislature's role under
 Article II in choosing the manner of appointing electors.' "
                                                                      Respondent further supports its argument by attaching to its
 Respondent's Supplemental Brief at 20 (quoting Bush v. Gore,
                                                                      Supplemental Brief a declaration of USPS Vice President
 531 U.S. 98, 114, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000)
                                                                      Angela Curtis, which in turn attaches the statement provided
 (Rehnquist, C.J., concurring)).
                                                                      by Postmaster General Louis DeJoy to the Senate Committee
                                                                      on Homeland Security and Governmental Affairs on August
 Respondent additionally warns that if this Court were
                                                                      21, 2020 and his statement of August 24, 2020, to the
 to deem application of the deadline unconstitutional and
                                                                      House Committee on Oversight and Reform. In his statement,
 substitute a judicially-determined deadline, it would trigger
                                                                       *368     Postmaster General Louis DeJoy addressed public
 the nonseverability provision of Act 77, which would
                                                                      accusations that the implementation of various cost-saving
 invalidate the entirety of the Act, including all provisions
                                                                      reforms had allegedly resulted in delays in mail delivery that
 creating universal mail-in voting. Specifically, Section 11
                                                                      threatened the timely delivery of election mail.
 provides: "Sections 1, 2, 3, 3.2, 4, 5, 5.1, 6, 7, 8, 9 and 12
 of this act are nonseverable. If any provision of this act or its
                                                                      While disputing the validity ofthe accusations, the Postmaster
 application to any person or circumstances is held invalid, the
                                                                      General provided the following commitments relating to the
 remaining provisions or applications ofthis act are void." Act
                                                                      delivery of election mail:
 77, § 1 1 . It emphasizes that this Court has previously deemed
 nonseverability provisions to be constitutionally proper and
                                                                         [Rjetail hours at Post Offices won't be changed, and mail
 additionally recognized that nonseverability provisions are
                                                                         processing equipment and blue collection boxes won't be
 crucial to the legislative process as they "may be essential
                                                                         removed during this period. No mail processing facilities
 to securing the support necessary to enact the legislation in
                                                                         will be closed and we have terminated the pilot program
 the first place." Respondent's Supplemental Brief at 1 8 (citing
                                                                         that began in July that expedited carrier departures to their
 Stilp v. Commonwealth, 588 Pa. 539, 905 A.2d 918, 978
                                                                         delivery routes, without plans to extend or expand it. To
 (2006)). Respondent asserts that it is clear that the severability
                                                                         clear up any confusion, overtime has, and will continue
 provision in Act 77 "was intended to preserve the compromise
                                                                         to be, approved as needed. Finally, effective October 1,
 struck" in the bipartisan enactment. Id. at 19.
                                                                         2020, we will engage standby resources in all areas of
                                                                         our operations, including transportation, to satisfy any
  **15   On the merits, Respondent asserts that the plain
                                                                         unforeseen demand for the election.
 language of the Election Code setting the deadline for
                                                                      Statement of Postmaster General Louis DeJoy provided to
 submission of ballots by 8:00 p.m. on Election Day does
                                                                      Senate Committee on Homeland Security and Governmental
 not violate the Free and Equal Elections Clause but instead
                                                                      Affairs    Hearing    of Aug.   21,   2020,   at   14;   Statement
 provides "a neutral, evenhanded rule that applies to all
                                                                      of Postmaster General Louis DeJoy provided to House
 Pennsylvania voters equally." Respondent's Answer to the
                                                                      Committee on Oversight and Reform of Aug. 24, 2020, at



   WEST LAW      © 2020 Thomson Reuters. No claim to original U.S. Government VA/orks,                                              16
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 156 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



14. Respondent emphasizes that Postmaster General DeJoy              Election Day, citing 25 P.S. § 2642(k). It additionally asserts

also asserted that the "USPS has not changed [its] delivery          that federal law requires all state recounts and challenges to
                                                                     be "resolved at least 6 days prior to the meeting of electors,"
standards, [its] processing, [its] rules, or [its] prices for
Election Mail[,]" and that it "can, and will, handle the volume      which it asserts this year is December 14. Caucus's Brief at

of Election Mail [it] receive[s]." Respondent's Supplemental         28 n.17 (citing 3 U.S.C. §§ 1, 5). The Caucus therefore urges

Brief at 10.                                                         this Court to refrain from altering the received-by deadline for
                                                                     mail-in ballots, asserting that the "requested injunction would           ,

                                                                     override the election deadlines which were lully debated'
Finally, Respondent argues that moving the received-by
deadline until after Election Day would undermine the federal        and properly enacted by the peoples' representatives in the

designation of a uniform Election Day, as set forth in three         Pennsylvania General Assembly." Id. at 29.

federal statutes, specifically 3 U.S.C. § 1 ("The electors of
                                                                      [9] Unlike other provisions of Act 77 currently before this          ,
President and Vice President shall be appointed, in each State,
on the Tuesday next after the first Monday in November,              Court, we are not asked to inteipret the statutory language
                                                                     establishing the received-by deadline for mail-in ballots.
every fourth year succeeding every election of a President and
Vice President"); 2 U.S.C. § 7 ("The Tuesday next after the          Indeed, there is no ambiguity regarding the deadline set by

1st Monday in November, in every even numbered year, is              the General Assembly:

established as the day for the election, in each of the States
and Territories of the United States, of Representatives and
                                                                        Deadline.—Except as provided under 25 Pa.C.S. § 3511'-24-'
                                                                        (relating to receipt of voted ballot), a completed mail-in
Delegates to the Congress commencing on the 3d day of
                                                                        ballot must be received in the office of the county board of
January next thereafter."); and 2 U.S.C. § 1 ("At the regular
                                                                        elections no later than eight o'clock P.M. on the day of the
election held in any State next preceding the expiration of
                                                                        primary or election.
the term for which any Senator was elected to represent such
                                                                      25 P.S. § 3150.16(c). Moreover, we are not asked to declare
 State in Congress is regularly by law to be chosen, a United
                                                                      the language facially unconstitutional as there is nothing
 States Senator from said State shall be elected by the people
                                                                      constitutionally infirm about a deadline of 8:00 p.m. on
 thereof for a term commencing on the 3d day of January next
                                                                      Election Day for the receipt of ballots. The parties, instead,
 thereafter.").23
                                                                      question whether the application of the statutory language to
                                                                      the facts of the current unprecedented situation results in an
  **16 The Caucus also files a brief with this Court arguing
                                                                      as-applied infringement of electors' right to vote.
 against the extension of the deadline for mail-in votes. It
 asserts that "[t]here is no constitutional right to vote by mail"
                                                                       **17 [10]     [11]   In considering this issue, we reiterate that
 and that states have broad authority to enact regulations to
                                                                      the Free and Equal Elections Clause of the Pennsylvania
 ensure the integrity of its elections, including mail-in ballots,
                                                                      Constitution requires that "all aspects of the electoral process,
 as was done in Act 77, including by setting a deadline for the
                                                                      to the greatest degree possible, be kept open and unrestricted
 receipt of ballots. Caucus's Brief at 19.
                                                                      to the voters of our Commonwealth, and, also, conducted in
                                                                      a manner which guarantees, to the greatest degree possible,
 The Caucus warns that granting an extension of the mail-
                                                                      a voter's right to equal participation in the electoral process
 in ballot received-by deadline in this case "would have a
                                                                      for the selection of his or her representatives in government."
 cascading effect on other election code deadlines, *369
                                                                      League of Women Voters, 178 A.3d at 804. Nevertheless, we
 thereby causing chaos for election officials and confusion for
                                                                      also recognize that "the state may enact substantial regulation
 voters." Id. at 26. It observes that the Election Code requires
                                                                      containing reasonable, non-discriminatory *370 restrictions
 that Boards begin canvassing absentee and mail-in ballots
                                                                      to ensure honest and fair elections that proceed in an orderly
 within three days of Election Day and shall continue through
                                                                       and efficient manner."Banfield v. Cortes, 631 Pa. 229, 110
 the eighth day following the Election. Id. at 28 (citing 25
                                                                       A.3d 155, 176-77 (2015) (internal citation and quotation
 P.S. § 3146.8(g)(2)). Additionally, the Boards shall submitthe
                                                                       marks omitted).
 unofficial returns to the Secretary on the Tuesday following
  the Election, and the Secretary must determine whether a
                                                                       As we have recently seen, an orderly and efficient election
  recount is required within nine days of Election Day, citing
                                                                       process can be crucial to the protection of a voter's
  25 P.S. § 3154(f), (g)(2), and the Boards must certify the
                                                                       participation in that process. Indeed, the struggles of our
  final results to the Secretary no later than twenty days after



                                                                                                                                    17
    WiSTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 157 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
_________




most populous counties to avoid disenfranchising voters           at 15, K 77 (aclcnowledging that it "mailed out thousands
while processing the overwhelming number of pandemic-             of ballots in the twenty-four hour period preceding the

fueled mail-in ballot applications during the 2020 Primary        election"). It is beyond cavil that the numbers ofmail-in ballot ! ,   ,   ,i,

demonstrates that orderly and efficient election processes are    requests for the Primary will be dwarfed by those applications
essential to safeguarding the right to vote. An elector cannot    filed during the upcoming highly-contested Presidential
exercise the franchise while her ballot application is awaiting   Election in the midst of the pandemic where many voters

processing in a county election board nor when her ballot is      are still wary of congregating in crowded locations such                     ,

sitting in a USPS facility after the deadline for ballots to be   as polling places. We acknowledge that the Secretaiy has

received.                                                         estimated that nearly three million Pennsylvanians will apply
                                                                  for mail-in applications, in contrast to the 1.5 million cast

We are fully cognizant that a balance must be struck between      during the Primary. Secretary's Brief at 1.

providing voters ample time to request mail-in ballots, while
also building enough flexibility into the election timeline to     **18 *371     In light of these unprecedented numbers and
guarantee that ballot has time to travel through the USPS         the near-certain delays that will occur in Boards processing

delivery system to ensure that the completed ballot can be        the mail-in applications, we conclude that the timeline built

counted in the election. Moreover, we recognize that the          into the Election Code cannot be met by the USPS's current

determination of that balance is fully enshrined within the       delivery standards, regardless of whether those delivery
authority granted to the Legislature under the United States      standards are due to recent changes in the USPS's logistical
and Pennsylvania Constitutions. SeeU.S. Const, art. I, § 4, cl.   procedures or whether the standards are consistent with

1; id. art. II, § 1, cl. 2.   .                                   what the General Assembly expected when it enacted Act
                                                                  77. In this regard, we place stock in the USPS's General

 [12]   Nevertheless, we find the Commonwealth Court's            Counsel's expression that his client could be unable to meet

rationale in In re General Election-1985 germane to the           Pennsylvania's statutory election calendar. General Counsel's

current challenge to the application of the ballot received-      Letter at 2. The Legislature enacted an extremely condensed
by deadline. In that case, the court recognized that, while       timeline, providing only seven days between the last date

neither the Constitution nor the Election Code specified          to request a mail-in ballot and the last day to return a

"any procedure to follow when a natural disaster creates an       completed ballot. While it may be feasible under normal
emergency situation that interferes with an election," courts     conditions, it will unquestionably fail under the strain of
could look to the direction of 25 P. S. § 3046. In re General     COVID-19 and the 2020 Presidential Election, resulting in

Election-1985, 531 A.2d at 839. As noted, Section 3046            the disenffanchisement of voters.

provides courts of common pleas the power, on the day of
an election, to decide "matters pertaining to the election as     Under our Extraordinary Jurisdiction, this Court can and
may be necessary to cany out the intent" of the Election          should act to extend the received-by deadline for mail-in
Code, which the Commonwealth Court properly deemed                ballots to prevent the disenfranchisement of voters. We have

to include providing "an equal opportunity for all eligible       previously recognized that, in enforcing the Free and Equal

electors to participate in the election process," which in that   Elections Clause, this "Court possesses broad authority to

case necessitated delaying the election during a flood. Id.       craft meaningful remedies when required." League of Women
                                                                  Voters, 178 A.3d at 822 (citing Pa. Const., art. V, §§ 1,
We have no hesitation in concluding that the ongoing              2, 10; 42 Pa.C.S. § 726 (granting power to "enter a final

COVID-19 pandemic equates to a natural disaster. See              order or otherwise cause right and justice to be done")). We

Friends of Devito v. Wolf,        Pa.      227 A.3d 872, 888      additionally conclude that voters' rights are better protected

(2020) (agreeing "that the COVID-19 pandemic qualifies as         by addressing the impending crisis at this point in the election

a 'natural disaster' under the Emergency Code"). Moreover,        cycle on a statewide basis rather than allowing the chaos to
the effects ofthe pandemic threatened the disenfranchisement      brew, creating voter confusion regarding whether extensions
of thousands of Pennsylvanians during the 2020 Primary,           will be granted, for how long, and in what counties.     Instead,
when several of the Commonwealth's county election boards         we act now to allow the Secretary, the county election boards,
struggled to process the flow of mail-in ballot applications      and most importantly, the voters in Pennsylvania to have
for voters who sought to avoid exposure to the viras. See,        clarity as to the timeline for the 2020 General Election mail-
e.g., Delaware County Board of Elections' Answer to Petition      in ballot process.




  WESTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         18
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 158 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644

                                                                   Petitioner, these minor oversights result in many ballots being

After consideration, we adopt the Secretary's        informed      rejected and disenfranchising voters who believe they have

recommendation of a three-day extension of the absentee and        exercised their right to vote.

mail-in ballot received-by deadline to allow for the tabulation
of ballots mailed by voters via the USPS and postmarked by         Petitioner submits that voters should not be disenfranchised

8 :00 p.m. on Election Day to reduce voter disenfranchisement      by technical errors or incomplete ballots, and that the "notice

resulting from the conflict between the Election Code and the     , and opportunity to cure" procedure ensures that .all electors

current USPS delivery standards, given the expected number          who desire to cast a ballot have the opportunity to do so,

of Pennsylvanians opting to use mail-in ballots during the          and for their ballot to be counted. Petitioner further claims
                                                                    there is no governmental interest in either: (1) requiring the
pandemic.    We observe that this extension *372 provides
                                                                    formalities for the completion of the outside of the mailing
more time for the delivery of ballots while also not requiring
                                                                    envelope to be finalized prior to mailing as opposed to prior
alteration of the subsequent canvassing and reporting dates
                                                                    to counting, or (2) rejecting the counting of a ballot so long
necessary for the Secretary's final reporting of the election
                                                                    as ballots continue to arrive under federal law, which is the
results. In so doing, we emphasize that the Pennsylvania's
                                                                    UOCAVA deadline of seven days after Election Day.
election laws currently accommodate the receipt of certain
ballots after Election Day, as it allows the tabulation of
                                                                    As legal support for its position, Petitioner relies upon the
military and overseas ballots received up to seven days after
                                                                    Free and Equal Elections Clause. Pa. Const, art. I, § 5
Election Day. 25 Pa.C.S. § 3511. We conclude that this
                                                                    ("Elections shall be free and equal; and no power, civil
extension of the received-by deadline protects voters' rights
                                                                    or military, shall at any time interfere to prevent the free
while being least at variance with Pennsylvania's permanent
                                                                    exercise of the right of suffrage."); see also Winston, 91 A.
election calendar, which we respect and do not alter lightly,
                                                                    at 523 (explaining that elections are "free and equal" for
even temporarily.                 .
                                                                    constitutional purposes when, inter alia, "the regulation of
                                                                    the right to exercise the franchise does not deny the franchise

C. COUNT III OF THE PETITION FOR REVIEW                             itself, or make it so difficult as to amount to a denial; and

 **19 In Count III of its petition, Petitioner seeks to require     when *373 no constitutional right of the qualified elector is

that the Boards contact qualified electors whose mail-in or         subverted or denied him"). It further emphasizes that election

absentee ballots contain minor facial defects resulting from        laws should be construed liberally in favor of voters, and that

their failure to comply with the statutory requirements for         "[tjechnicalities should not be used to make the right of the

voting by mail, and provide them with an opportunity to cure        voter insecure." Appeal ofJames, 377 Pa. 405, 105 A.2d 64,

those defects. More specifically, Petitioner submits that when      65-66 (1954). Petitioner also asserts that ballots with minor

the Boards have knowledge of an incomplete or incorrectly           irregularities should not be rejected, except for compelling

completed ballot as well as the elector's contact information,      reasons and in rare circumstances. Id. at 66. Based on these

the Boards should be required to notify the elector using the       legal principles, as well as this Court's "broad authority
most expeditious means possible and provide the elector a           to craft meaningful remedies" when necessary, League of

 chance to cure the facial defectup until the UOCAVA deadline        Women Voters, 178 A.3d at 822, Petitioner claims that the

 of November 10, 2020, discussed supra.                             Pennsylvania Constitution and spirit of the Election Code
                                                                    require the Boards to provide a "notice and opportunity to

 Petitioner bases this claim on its assertion that the multi-        cure" procedure, and that this Court has the authority to afford

 stepped process for voting by mail-in or absentee ballot            the relief it seeks.

 inevitably leads to what it describes as minor errors, such
 as not completing the voter declaration or using an incorrect       Unlike the other claims asserted herein, the Secretary opposes

 ink color to complete the ballot. See25 P.S. § 3146.6(a)            Petitioner's request for relief in this regard. She counters that

 (explaining the process for voting by absentee ballot, which        there is no statutory or constitutional basis for requiring the

 requires, inter alia, an elector to mark the ballot using only      Boards to contact voters when faced with a defective ballot

 certain writing implements and ink; and to fill out, date,          and afford them an opportunity to cure defects. The Secretary

 and sign the declaration printed on the outer envelope); id.        further notes that, while Petitioner relies upon the Free and

 § 3150.16(a) (explaining the process for voting by mail-in          Equal Elections Clause, that Clause cannot create statutory

 ballot, which imposes the same requirements). According to          language that the General Assembly chose not to provide. See




                                                                                                                                  19
  WSSTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 159 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



Winston, 91 A. at 522 (noting that "[t]he power to regulate                filled out incompletely or incorrectly. Put simply, as argued

elections is legislative").                                                by the parties in opposition to the requested relief, Petitioner
                                                                           has cited no constitutional or statutory basis that would

**20 The Secretary submits that so long as a voter follows                 countenance imposing the procedure Petitioner seeks to

the requisite voting procedures, he or she "will have an                   require (i.e., having the Boards contact those individuals

equally effective power to select the representative of his                whose ballots the Boards have reviewed and identified as

or her choice." League of Women .Voters, 178 A.3d at 809.                  including "minor" or "facial" defects—and for whom the

Emphasizing that Petitioner presents no explanation: as to '               Boards have contact information—and then afford those

how the Boards would notify voters or how the voters would                 individuals the opportunity to cure defects until the UOCAVA

correct the errors, the Secretary further claims that, while it            deadline).

may be good policy to implement a procedure that entails
notice of defective ballots and an opportunity to cure them,               While the Pennsylvania Constitution mandates that elections

logistical policy decisions like the ones implicated herein are            be "free and equal," it leaves the task of effectuating that

more properly addressed by the Legislature, not the courts.                mandate to the Legislature. Winston, 91 A. at 522. As noted
                                                                           herein, although the Election Code provides the procedures

Respondent echoes the Secretary's opposition to Petitioner's               for casting and counting a vote by mail, it does not provide
                      97                                                   for the "notice and opportunity to cure" procedure sought by
request for relief.        Specifically, it reiterates that Petitioner
                                                                           Petitioner. To the extent that a voter is at risk for having his or
has failed to assert a legal basis to support imposing a "notice
                                                                           her ballot rejected due to minor errors made in contravention
and opportunity to cure" procedure, noting that the Free and
                                                                           of those requirements, we agree that the decision to provide
Equal Elections Clause does not enable courts to rewrite the
                                                                           a "notice and opportunity to cure" procedure to alleviate that
Election Code to align with a litigant's notion of good election
                                                                           risk is one best suited for the Legislature. We express this
policy. Respondent emphasizes that "ballot and election laws
                                                                           agreement particularly in light of the open policy questions
have always been regarded as peculiarly within the province
                                                                           attendant to that decision, including what the precise contours
of the legislative branch of government," Winston, 91 A. at
                                                                           of the procedure would be, how the concomitant burdens
522, and that to the extent restrictions are burdensome, relief
                                                                           would be addressed, and how the procedure would impact the
should be sought in the Legislature. Id. at 525.
                                                                           confidentiality and counting of ballots, all of which are best
                                                                           left to the legislative branch of Pennsylvania's government.
Respondent also discusses the practical implications of
                                                        concern     that   Thus, for the reasons stated, the Petitioner is not entitled to
granting    Petitioner's      request,     expressing
                                                                           the relief it seeks in Count III of its petition.
implementing a "notice and opportunity to cure" procedure
would      be   a   monumental           undertaking    requiring   the
expenditure of significant resources, particularly on the eve
                                                                           D. COUNT IV OF THE PETITION FOR REVIEW
of an election. Respondent thus reiterates that the Legislature,
                                                                            **21 In Count IV, Petitioner seeks a declaration that under
not this Court, is the entity best suited to address the procedure
                                                                           Act 77, the Boards must "clothe and count naked ballots," i. e. ,
proposed by Petitioner.
                                                                           place ballots that were returned without the secrecy envelope
                                                                           into a proper envelope and count them, rather than invalidate
Respondent adds that the tardiness of Petitioner's request is
                                                                            them. It further seeks a preliminary injunction prohibiting the
 alone a sufficient basis to deny it and that, in any event,
                                                                           Boards from excluding such ballots from the canvass.
Petitioner cannot show a "plain, palpable and clear abuse
 of the [legislative] power which actually infringes on the
                                                                            To understand the nature of a "naked ballot," as well as
rights of the electors" with respect to this claim. Patterson
                                                                            Petitioner's claim that such ballots are valid and should be
 v. Barlow, 60 Pa. 54, 75 (1869). Respondent notes that, to
                                                                            counted, we examine the relevant provisions of Act 77. The
 the contrary, a      *374     requirement that voters follow the
                                                                            Act directs Boards to send to the qualified mail-in elector an
 appropriate procedures when filling out their ballots easily
                                                                            official mail-in ballot, the list of candidates when authorized,
 passes constitutional muster.
                                                                            the uniform instructions as prescribed by the Secretary, and
                                                                            two envelopes to be returned to the Boards, as described in
  [13]   Upon review, we conclude that the Boards are not
                                                                            detail infra. IS PS. § 3150.14(c).
 required to implement a "notice and opportunity to cure"
 procedure for mail-in and absentee ballots that voters have




                                                                                                                                          20
  WESTtAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 160 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



Section 3150.14(a) ("Envelopes for official mail-in ballots")        of the elector, the elector's political affiliation or the elector's

explains the nature of the envelopes sent to the mail-in voter.      candidate preference, the envelopes and the ballots contained

This provision directs the Boards to "provide two additional         thereiii shall be set aside and declared void." Id.§ 3146.8(g)

envelopes for each official mail-in ballot of a size and shape as    (4)(ii).
prescribed by the Secretary of the Commonwealth, in order to
permit the placing of one within the other and both within the        **22 The crux of Petitioner's position is that although Act

mailing envelope" addressed to the elector. Id. §>3 150. 14(a).      77 directs a mail-in voter to utilize the secrecy envelope in

On the smaller of the two envelopes to be returned to the            submitting the mail-in ballot, there is no provision in the

Boards shall be printed only the words "Official Election            Election Code authorizing the Boards to discard a ballot on

Ballot." Id. On the larger envelope shall be printed: (1) "the       grounds that the voter failed to insert the ballot into the

form of the declaration of the elector;" (2) the "name and           secrecy envelope before returning it to the Boards. Rather,

address of the county board of election of the proper county;"       Petitioner asserts, the statute directs the Boards to reject mail-

and (3) "information      *375    indicating the local election      in ballots only if the mail-in elector died prior to Election

district of the mail-in voter." Id.                                  Day, z<f.§ 3146.8(d), the ballot is unverified or challenged
                                                                     on grounds that the mail-in voter was unqualified to vote,

As noted, Section 3150.16(a) directs the mail-in elector to          zi£§ 3146.8(g)(4), or the ballot is returned in an "Official

mark the ballot in secret with the enumerated ink or lead            Election Ballot" envelope that contains "any text, mark or

pencil and then fold the ballot, enclose it, and secure it in        symbol which reveals the identity of the elector, the elector's

the smaller envelope on which is printed "Official Election          political affiliation or the elector's candidate preference."

Ballot." 25 P.S. § 3150.16(a). The statute further directs the       M§ 3146.8(g)(4)(ii). Petitioner concludes that the failure to

mail-in elector to place the smaller envelope into the second        place the ballot in a secrecy envelope does not fall within

envelope on which is printed tire form of declaration of the         these enumerated statutory grounds which would result in an

elector, the elector's local election district, and the address      invalid mail-in ballot.

of the elector's county board of election. Id. The statute
next directs the mail-in elector to fill out, date, and sign         Moreover, Petitioner emphasizes that the General Assembly

the declaration printed on the second envelope, and secure           was aware of how to invalidate ballots for lack of a secrecy

the ballot and send it by mail or deliver it in person to            envelope, as it expressly did so in another provision of

his or her county board of election. Id. A ballot is "naked"         the Election Code regarding provisional ballots. See id. §

for purposes of this action if the mail-in elector fails to          3050(a.4)(5)(ii)(C) (providing that a "provisional ballot shall

utilize the smaller envelope on which is printed "Official           not be counted if: ... a provisional ballot envelope does
                                                                                                            19
Election Ballot," and, instead, places the official election          not contain a secrecy envelope").          Had the General *376
ballot directly into the second envelope, upon which is printed       Assembly intended to invalidate mail-in ballots on this basis,
the form of declaration of the elector and the address of the         Petitioner submits, the Legislature would have included a
elector's county board of election.                                   similar provision in Act 77, but chose not to do so.


Act 77 additionally sets forth the procedure by which mail-in         Absent statutory authority directing the Boards to invalidate
 ballots are canvassed. See id. § 3 146.8(a) (providing that mail-    a ballot based exclusively on the lack of a secrecy envelope,
 in ballots "shall be canvassed in accordance with subsection         Petitioner contends that the refusal to canvass and count
 (g)"). Relevant thereto, the Act directs that mail-in ballots        ballots cast without a secrecy envelope violates the Election
 cast by electors who died prior to Election Day shall be             Code, as well as the rights of electors to have their vote
 rejected and not counted. Id.§ 3146.8(d). Additionally, the          counted under the Free and Equal Elections Clause. It posits
 Act provides that mail-in ballots shall be counted as long           that rather than disenfranchising the voter in contravention
 as: (1) election officials verify the ballots by comparing           of these edicts, the Boards could take corrective measures
 the voter's declaration with the official voting list; and (2)       to protect privacy, such as placing the naked ballot inside a
 the ballots are not challenged on the ground that the voter          replacement secrecy envelope before canvassing.
 is unqualified to vote. Id.§§ 3146.8(g)(4); 3150.12b(a)(2).
 Notably, Section 3146.8(g)(4)(h) provides that if any of the         Accordingly, Petitioner requests a declaration that naked
 envelopes on which are printed "Official Election Ballot"            ballots must be counted, as well as injunctive relief requiring
 "contain any text, mark or symbol which reveals the identity




                                                                                                                                      21
   WBSTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 161 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



Boards to undertake reasonable measures to protect the              the mandatory statutory requisite of enclosing the ballot in a

privacy of naked ballots cast by mail-in electors.                  secrecy envelope is ignored.


The Secretary's position aligns with Petitioner on this issue       Respondent observes that the Election Code further directs
as she agrees that the counting of naked ballots is permitted       election officials to "set aside and declare[ ] void" a ballot

by the Election Code and furthers the right to vote under the       whose secrecy envelope contains "any text, mark, or symbol

Free and Equal Elections Clause and the First and Fourteenth        which reveals the identity of the elector, the elector's political
                     '        '           •       7Q                affiliation or the elector's candidate preference." 25 RS. §
Amendments to the United States Constitution.
                                                                    3146.8 (g) (4) (ii) . Citing Appeal ofWeiskerger, supra, it argues
                                                                    that the purpose of this provision is to prevent the disclosure
The Secretary contends that the secrecy envelope procedure
                                                                    of the elector's identity. Respondent posits that a ballot
set forth in Section 3150.16(a) is merely directory, and that
                                                                    unclothed by a secrecy envelope and placed directly in the
this Court's longstanding precedents establish that ballots
                                                                    outer envelope also discloses the elector's identity because the
should not be disqualified based upon the failure to follow
                                                                    outer envelope contains the elector's signed declaration. Thus,
directory provisions. See Bickhart, 845 A.2d at 803 (holding
                                                                    it concludes, Section 3 146.8 (g)(4)(ii) requires invalidation of
that although the Election Code provides that an elector may
                                                                    any ballot contained in an envelope that reveals the identity
cast a write-in vote for any person not printed on the ballot, a
                                                                    of the voter, regardless of whether that envelope is a secrecy
write-in vote for a candidate whose name, in fact, appears on
                                                                    envelope or an outer envelope. To hold to the contrary,
the ballot is not invalid where there is no evidence of fraud and
                                                                    Respondent argues, would violate Article VII, Section 4 ofthe
the voter's intent is clear); Weiskerger Appeal, 447 Pa. 418,
                                                                    Pennsylvania Constitution, which provides, in relevant part,
290 A.2d 108, 109 (1972) (holding that the elector's failure to
                                                                    that "secrecy in voting shall be preserved." Pa. Const, art. VII,
mark the ballot with the statutorily enumerated ink color does
not render the ballot invalid unless there is a clear showing       § 4.30
that the ink was used for the purpose of making the ballot
identifiable or otherwise indicating fraud).                        Respondent discounts the Secretary's suggestion that because
                                                                    there is no fraud involved in the submission of a naked ballot,

 **23 The Secretary further opines that no fraud arises from        the ballot should be counted. The secrecy envelope provision

counting naked ballots, considering that the naked ballot           of the statute, in Respondent's view, advances the distinct

remains sealed in an envelope and the sealed ballot is certified    constitutional interest of protecting the sanctity of the ballot

by the elector. Accordingly, the Secretary concludes that no        by preventing the ballot from disclosing the elector's identity.

voter should be disenfranchised for failing to place his or her     The significance of this interest, it submits, distinguishes
mail-in ballot in the secrecy envelope before returning it to       this matter from cases involving noncompliance with minor

the Boards.                                                         procedural demands set forth in the Election Code, such as
                                                                    the color of ink used to mark a ballot or the listing of a

In response, Respondent argues that the statutory language of       write-in candidate whose name already appears on the ballot.

Section 3150.16(a), providing that the mail-in elector "shall       Accordingly, Respondent requests that we deny Petitioner's

 *377 ... enclose and securely seal the [ballot] in the envelope    request for declaratory and injunctive relief.

on which is printed, stamped or endorsed 'Official Election
Ballot,' " is clear and constitutes a mandatory requisite to         **24 The Caucus reiterates all of the arguments expressed

casting a mail-in ballot, and having that ballot counted. It        by Respondent. It contends that in addition to violating voter

relies on In re Canvass of Absentee Ballots of Nov. 4, 2003         secrecy, the counting of naked ballots raises the concern of

Gen. Election, 577 Pa. 23 1, 843 A.2d 1223 (2004) ("Appeal of       voter fraud. It contends that when a ballot arrives at the

Pierce "), where this Court held that the use ofthe term "shall"    county election board without the protective shield of a sealed

in Section 3 146.6(a) of the Election Code, providing that the      privacy envelope, the election official cannot guarantee that

elector "shall" send an absentee ballot or deliver the ballot       the ballot travelled from the voter's hand to the county election

in person, carries a mandatory meaning, thereby precluding          board without compromise. It argues that there is no way

third parties from hand-delivering absentee ballots to county       for the election official to verify that the vote was accurately

election boards, and invalidating those ballots that were hand-     recorded, because the mere act of ascertaining the voter's

delivered by a third party. Respondent submits that Section         identity from the elector's declaration may violate the secrecy

3150.16(a) requires the same invalidation of ballots where          protections of     *378 Article VII, Section 4. The Caucus




  WiSTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     22
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 162 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
____




                                                                       These   provisions   make   clear the   General    Assembly's
concludes that the only way to be certain that no fraud has
taken place is to reject all naked ballots.                            intention that, during the collection and canvassing processes,
                                                                       when the outer envelope in which the ballot arrived is

Turning now to our analysis, we observe that, in determining           unsealed and the sealed ballot removed, it should not be

the propriety of naked ballots, we must ascertain the General          readily apparent who the elector is, with what party he or

Assembly's intention by examining the statutory text of                she affiliates, or for whom the elector has voted. The secrecy

the secrecy envelope provision , to determine whether it is            envelope properly unmarked and sealed ensures that result,

mandatory or directory, as that will govern the consequences           unless it is marked with identifying information, in which

for non-compliance. See JPay, Inc. v. Dep't of Corr. &                 case that goal is compromised. Whatever the wisdom of the

Governor's Office ofAdmin., 89 A.3d 756, 763 (Pa. Cmwlth.              requirement, the command that the mail-in elector utilize the

2014) (internal citation omitted) (observing that "[wjhile both        secrecy envelope and leave it unblemished by identifying

mandatory and directoiy provisions; of the Legislature are             information is neither ambiguous nor unreasonable.

meant to be followed, the difference between a mandatory and
directory provision is the consequence for non-compliance:              **25   As noted cogently by Respondent, this case is

a failure to strictly adhere to the requirements of a directory        distinguishable from those cases *379 relied upon by

statute will not nullify the validity of the action involved").        the Secretary, which deemed mandatory language merely
                                                                       directoiy and without consequence. For example, in Bickhart,

Upon careful examination of the statutory text, we conclude            845 A. 2d at 795, the Court declined to invalidate a write-

that the Legislature intended for the secrecy envelope                 in vote cast for a candidate who was named on the ballot

provision to be mandatory. We respectfully reject the                  proper. In reaching that conclusion, the Court observed that

contentions of Petitioner and the Secretary that because the           "ballots containing mere minor irregularities should only be

General Assembly did not delineate a remedy narrowly linked            stricken for compelling reasons," noting that marking a ballot

 to the mail-in elector's failure to utilize a secrecy envelope,       is an imprecise process, the focus of which is upon the

 the language of the Election Code is directory, and an elector's      "unmistakable registration of the voter's will in substantial

 violation of the command inconsequential.                              conformity to the statutory requirements." Bickhart, 845 A.2d
                                                                        at 798-99 (internal quotation marks and citations omitted).

 As noted, Section 3150.16(a) provides:
                                                                        Similarly, in Appeal of'Weiskerger, supra, this Court declined
    [The mail-in elector] shall, in secret, ... enclose and             to invalidate a ballot based upon the "minor irregularity" that
    securely seal the [ballot] in the envelope on which is              it was completed in the wrong color of ink. The statute at
   printed, stamped or endorsed "Official Election Ballot."             issue provided: "Any ballot that is marked in blue, black or
    This envelope shall then be placed in the second one, on            blue-black ink . . . shall be valid and counted." 290A.2datl09
    which is printed the form of declaration of the elector, and        (citing 25 P.S. § 3063). Thus, the only mandatory direction
       the address of the elector's county board of election and the    it provided was for the canvassers who receive the ballots,
       local election district of the elector.                          not the electors who prepared them. In providing that ballots
 Id.                                                                    completed in the right color must be counted, the Legislature
                                                                        neither stated nor implied that ballots completed in a different
                                                            0 1   ,


 This statutory text must be read in pari materia      with             color must not be counted. Neither statutory provision at issue

 Subsection 3146.8(g)(4 )(h), which also speaks directly to             in Bickhart nor Weiskerger contained anything analogous to

 secrecy envelopes, providing:                                          the directive at issue in this case, which involves secrecy in
                                                                        voting protected expressly by Article VII, Section 4 of this
       If any of the envelopes on which are printed, stamped            Court's state charter.
       or endorsed the words 'Official Election Ballot' contain
       any text, mark or symbol which reveals the identity              As posited by Respondent, most analogous to the instant
       of the elector, the elector's political affiliation or the       case is our decision in Appeal ofPierce. There, we held that
       elector's candidate preference, the envelopes and the ballots    the Election Code's "in-person" ballot delivery requirement,
       contained therein shall be set aside and declared void.          see25 P.S. § 3146.6, was mandatory, and that votes delivered
  25 P.S. § 3146.8(g)(4)(h).                                            by third persons must not be counted. The provision in
                                                                        question unambiguously provided that "the elector shall send




                                                                                                                                    23
   WESTtAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 163 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644


[the absentee ballot] by mail, postage [prepaid], except where        be invalidated sub silentio for want of a detailed enumeration

franked, or deliver it in person to [said county] board of            of consequences.

election." Appeal of Pierce, 843 A.2d at 1231 (quoting 25
P.S. § 3146.6(a)). The parties seeking to ensure that votes           We must in all instances assume that the General Assembly

delivered by third parties would be counted cited Weiskerger          does not intend a statute to be interpreted in a way that leads

and its flexibility with respect to "minor irregularities."           to an absurd or unreasonable result. See 1 Pa.C.S. § 1922(1)
                                                                      ("In ascertaining the intention of the General Assembly in the ,

This Court, however, was unpersuaded and declined the                 enactment of a statute the following presumptions ... may be

invitation to interpret "shall" as anything less than mandatory.      used: (1) That the General Assembly does not intend a result

Moreover, the Court rejected precisely the same reasoning             that is absurd, impossible of execution or unreasonable.").

for interpreting "shall" as directory that Petitioner and             The result proffered by Petitioner and the Secretary is no

the Secretary, offer in this case. As in the instant case,            more reasonable than that which the Court in Appeal ofPierce

the provision of the Election Code at issue in Appeal                 found untenable. The Court in Appeal of Pierce viewed a

of Pierce did not expressly provide for voiding a ballot              textual mandate pertaining to fraud prevention and ballot

delivered by someone other than the voter. Nevertheless,              secrecy as signaling the Legislature's intent that its violation

we held that to construe the in-person requirement "as                would require voiding the ballot, notwithstanding no statutory

merely directory would render its limitation meaningless              provision to that effect. To avoid an absurd result, it inferred

and, ultimately, absurd." Id. at 1232. The Court further              that intent from nothing more than the provision itself.

distinguished Weiskerger and its safe harbor for "minor
irregularities," noting that the in-person requirement served         We reach the same result here. It is clear that the Legislature

the salutary purpose of "limit[ing] the number ofthird persons        believed that an orderly canvass of mail-in ballots required

who unnecessarily come in contact with the ballot[,] ...              the completion oftwo discrete steps before critical identifying

provid[ing] some safeguard that the ballot was filled out by          information on the ballot could be revealed. The omission

the actual voter, . . . and that once the ballot has been marked by   of a secrecy envelope defeats this intention. Moreover, in

the actual voter in secret, no other person has the opportunity       providing for the disqualification of mail-in ballots that

to tamper with it." Id. The provision thus seived the spirit of       arrive in secrecy envelopes that bear markings identifying the

the Code, "which requires that a voter cast his ballot alone,          elector, the elector's party affiliation, or the elector's vote, all

and that it remain secret and inviolate." Id.                         categories of information that appear on the ballot itself, the
                                                                       Legislature signaled beyond cavil that ballot confidentiality

Petitioner and the Secretary attempt to distinguish Appeal            up to a certain point in the process is so essential as to require

of Pierce by emphasizing that there was no statutory                   disqualification. Thus, we find that our holding in Appeal

provision in that case that was inconsistent with the judicially       ofPierce leads to the inescapable conclusion that a mail-in

inferred remedy, such as the provisional *380 ballot secrecy           ballot that is not enclosed in the statutorily-mandated secrecy

envelope provision in this case. They assert that here, by             envelope must be disqualified.

contrast, the Legislature has directed the disqualification of
                                                                        [14]   Accordingly,    we hold that the        secrecy provision
provisional ballots not enclosed in the secrecy envelope,
 and of mail-in ballots with certain markings on the secrecy           language in Section 3150.16(a) is mandatory and the mail-in

 envelope, rendering its silence with regard to omitted secrecy        elector's failure to comply with such requisite by enclosing

 envelopes for mail-in ballots all the more conspicuous.               the ballot in the secrecy envelope renders the ballot invalid.



 **26    The clear thrust of Appeal of Pierce, however, is
                                                                       E. COUNT V OF THE PETITION FOR REVIEW
 that, even absent an express sanction, where legislative
                                                                       In Count V of its petition, Petitioner seeks a declaration
 intent is clear and supported by a weighty interest like
                                                                       specifying that the poll watcher residency requirement, found
 fraud prevention, it would be unreasonable to render such
                                                                       in Section 2687(b) of the Election Code, 25 P.S. § 2687(b),
 a concrete provision ineffective for want of deterrent or
                                                                                                                                         32
 enforcement mechanism. What we learn from that decision               does not violate state or federal constitutional rights.
                                                                       Petition at   *381     55, If 207. The Secretary concurs with
 is that violations of the mandatory statutory provisions that
 pertain to integral aspects of the election process should not        Petitioner in this regard.




                                                                                                                                       24
  WISTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.
               Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 164 of 205
    Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

    2020VC"5554644

    The Election Code permits candidates and political parties to      Petitioner observes that the General Assembly enacted the

    appoint "poll watchers" to monitor the integrity of the voting     current poll watcher residency requirement in 2004 and
                                                                       that no changes were made to this requirement in Act 77:
    process.   "Each watcher so appointed must be a qualified
                                                                       Petitioner asserts that this provision does not suffer from any
    registered elector of the county in which the election district
                                                                       constitutional infirmities and notes that the provision has been
    for which the watcher was appointed is located." 25 P.S. §
                                                                       upheld as constitutional by the federal District Court for the
    2687(b). This provision, in full, specifies:
                                                                       Eastern District *382 of Pennsylvania in Republican Party.,            .it



       **27 Each watcher so appointed must be a qualified              of Pennsylvania v. Cortes, 218 F. Supp. 3d 396 (E.D. Pa;

      registered elector ofthe county in which the election distinct   2016), discussed further below.

      for which the watcher was appointed is located. Each
      watcher so appointed shall be authorized to serve in the         The Secretary likewise maintains that the poll watcher

;     election district for which the watcher was appointed and,       residency requirement is constitutional. The Secretary notes

      when the watcher is not serving in the election district for     that the United States      Supreme Court in Anderson v.

      which the watcher was appointed, in any other election           Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547

      district in the county in which the watcher is a qualified       (1983), recognized the importance of States in regulating

      registered elector: Provided, That only one watcher for          elections. There, the Court stated,

       each candidate at primaries, or for each party or political
                                                                         We have recognized that, 'as a practical matter, there must
       body at general, municipal or special elections, shall be
                                                                          be a substantial regulation of elections if they are to be fair
      present in the polling place at any one time from the
                                                                          and honest and if some sort of order, rather than chaos, is
       time that the election officers meet prior to the opening
                                                                          to accompany the democratic processes.'
       of the polls under section 1208 until the time that the
                                                                       Id. at 788, 103 S.Ct. 1564 (citing Storer v. Brown, 415
       counting of votes is complete and the district register and
                                                                       U.S. 724, 730, 94 S.Ct. 1274, 39 L.Ed.2d 714 (1974)). In
       voting check list is locked and sealed, and all watchers
                                                                       this regard, the Secretary observes that the Election Code
       in the room shall remain outside the enclosed space. It
                                                                       provides a comprehensive scheme of regulations for voting
       shall not be a requirement that a watcher be a resident of
                                                                       and elections in the Commonwealth. The Secretary maintains
       the election district for which the watcher is appointed.
                                                                       that these regulatory interests are generally considered
       After the close of the polls and while the ballots are being
                                                                       sufficient to justify reasonable, nondiscriminatory restrictions
       counted or voting machine canvassed, all the watchers
                                                                       on elections. Id.; see also Timmons v. Twin Cities Area New
       shall be permitted to be in the polling place outside the
                                                                       Party, 520 U.S. 351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589
       enclosed space. Each watcher shall be provided with a
                                                                       (1997) (specifying that "[sjtates may, and inevitably must,
       certificate from the county board of elections, stating his
                                                                       enact reasonable regulations of parties, elections, and ballots
       name and the name of the candidate, party or political body
                                                                       to reduce election- and campaign-related disorder").
       he represents. Watchers shall be required to show their
       certificates when requested to do so. Watchers allowed in
                                                                       Regarding the provisions in the Election Code requiring that
       the polling place under the provisions of this act, shall be
                                                                       poll watchers be qualified registered electors from the county
       permitted to keep a list of voters and shall be entitled to
                                                                        in which they serve, like Petitioner, the Secretary observes
       challenge any person making application to vote and to
                                                                        that although this Court has not previously addressed the
       require proof of his qualifications, as provided by this act.
                                                                        question of whether this requirement is constitutional, the
       During those intervals when voters are not present in the
                                                                        federal District Court for the Eastern District of Pennsylvania
       polling place either voting or waiting to vote, the judge of
                                                                        has done so and rejected a constitutional challenge to the poll
       elections shall permit watchers, upon request, to inspect the
                                                                        watcher residency requirement in Cortes, supra.
       voting check list and either of the two numbered lists of
       voters maintained by the county board: Provided, That the
                                                                        Specifically,   there,   the   District   Court   considered      a
       watcher shall not mark upon or alter these official election
                                                                        constitutional challenge to Section 2687(b) of the Election
       records. The judge of elections shall supervise or delegate
                                                                        Code by the respondent here. Respondent claimed that the
       the inspection of any requested documents.
                                                                        poll watcher residency requirement found at Section 2687(b),
     25 P.S. § 2687(b) (footnote omitted).
                                                                        requiring poll watchers to reside in the county in which they
                                                                        serve, is violative of its Fourteenth Amendment rights to due




                                                                                                                                       25
      WE5TLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 165 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
2020 WL 5554644


process and equal protection and their rights to free speech       first noted that courts have found that "poll watching is

and association under the First Amendment.                         not incidental to" the right of free association and has "no
                                                                   distinct First Amendment protection." Id. at 414 (citing Cotz         :

**28 The District Court rejected these claims, noting first,       v. Mastroeni, 476 F.Supp.2d 332, 364 (S.D. N.Y. 2007);

that the regulation does not violate due process or equal          and Dailey v. Hands, No. 14-00423, 2015 WL 1293188,

protection. The court observed that serving as a poll watcher      at *5 (S.D. Ala. Mar. 23,' 2015) ("[Pjoll watching is not

does not implicate a fundamental constitutional right, like        a fundamental right protected by the First Amendment,")).

the right to vote, but rather, is a right conferred by statute.    Moreover, the court found that poll watchers do not engage

Id. at 408. Additionally, the court found that because the         in core political speech while completing their duties. Id. at

state's regulation of the qualifications of who may serve as       415. Rather, the court observed that "when a poll watcher

a poll watcher does not burden one's voting rights or any          reports incidents of violations, he is performing a public

other constitutional right, the state imposing the regulation      function delegated by the state." Id. (citing F.lagg Bros., Inc.

need only cite a rational basis for the regulation to be upheld.   v. Brooks, 436 U.S. 149, 158, 98 S.Ct. 1729, 56 L.Ed.2d

Id. (citing Donatelli v. Mitchell, 2 F.3d 508, 514 & n.10          185 (1978) (stating that "[wjhile the Constitution protects

(3d Circ. 1993) (declining to apply intermediate scrutiny          private rights of association and advocacy with regard to

standards because the plaintiffs' fundamental rights were not      the election of public officials, [the Supreme Court] cases

burdened by state law)); and Votingfor Am., Inc. v. Andrade,       make it clear that the conduct of the elections themselves

488 Fed.Appx. 890, 899 (5th Cir. 2012) (applying rational          is an [exclusively public function.")). Thus, the District

basis review as opposed to an intermediate balancing test          Court found that the Commonwealth's county poll watcher

because state election law did not implicate or burden specific    residency requirement did not implicate poll watchers ' private

constitutional rights). In this regard, the court concluded as     rights of association or advocacy and, therefore, did not

follows:                                                           violate the First Amendment.


   There is a rational basis for Section 267 8(b) 's requirement   Respondent     again       maintains   that    the   poll   watcher
   that poll watchers be qualified electors in the county          residency requirement set forth in the Election Code is
   in which they work. The Secretary notes that in 1937,                               34
                                                                   unconstitutional.        First, Respondent maintains that Cortes
   the General Assembly enacted a county-based scheme to
                                                                   is distinguishable from this matter because of the procedural
   manage    *383   elections within the state, and consistent
                                                                   posture and the timing of that case. Specifically, Respondent
   with that scheme the legislature endeavored to allow
                                                                   emphasizes the fact that in Cortes it sought a preliminary
   county election officials to oversee a manageable portion
                                                                   injunction eighteen days before the general election and
   of the state in all aspects of the process, including in
                                                                   that on this basis the court found the request for relief
   credentialing poll watchers. In short, Pennsylvania opted
                                                                   to be untimely. Thus, it contends that the court's further
   to design a county-by-county system of elections; in doing                                                    of the poll watcher
                                                                    discussion of the constitutionality
   so it ensured as much coherency in this patchwork system
                                                                   residency requirement was dicta.
   as possible. To that end it ensured that participants in the
   election—voters and watchers alike—were qualified electors
                                                                    **29    Additionally, Respondent argues that the court in
   in the relevant county. The legislature's decision to allow
                                                                    Cortes, like die Secretary here, gave short shrift to the
   county election officials to credential only poll watchers
                                                                    Commonwealth's obligation to safeguard the electorate from
   from their own county is rationally related to the state's
                                                                    voter fraud, noting that "every voter in a federal ... election,
   interest in maintaining its county-run election system;
                                                                    whether he votes for a candidate with little chance ofwinning
   each county election official is tasked with managing
                                                                    or for one with little chance of losing, has a right under the
   credentials for a discrete part of the state's population. As
                                                                    Constitution to have his vote fairly counted, *384 without
   the Secretary's counsel noted at the hearing, the legislature
                                                                    its being distorted by fraudulently cast votes." Respondent's
   chose to 'draw the lines' at the county level, something
                                                                    Brief at 45 (citing Aiiderson v. United States, 417 U.S. 211,
   entirely rational in fashioning a scheme for a state as large
                                                                    227, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)). Respondent
   as Pennsylvania.
                                                                    maintains that due to the distribution of voters throughout
 Cortes, 218 F.Supp. 3d at 409.
                                                                    the Commonwealth, the county residency requirement makes
                                                                    it difficult for both political parties to identify poll watchers
 The District Court, likewise, rejected Respondent's claims
                                                                    in all precincts. Thus, it asserts that, in the absence of
 that Section 2687 violates the First Amendment. The court


                                                                                                                                   26
  WESTLAW © 2.020 Thomson Reuters, No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 166 of 205
Pennsylvania Democratic Party v, Boockvar, 238 A.3d 345 (2020)
___




poll watchers, "fraud can flourish." Id. at 46. Respondent
further argues that with Pennsylvania moving to an entirely                  [17]    In analyzing whether a state election law violates the
new election regime under Act 77, with alleged increased                    constitution, courts must first examine the extent to which

opportunities for ballot fraud and tampering, the need for poll             a challenged regulation burdens one's constitutional rights.
watchers is heightened.                                                     Burdickv. Takushi, 504 U.S. 428, 434, 112 S.Ct. 2059s 119
                                                                            L.Ed.2d 245 (1992). Upon determining the extent to which

Turning to the merits, initially, regarding Respondent's                   , rights, are burdened, courts can then apply the appropriate
assertion   that   the   District   Court's   discussion      of the        level of scrutiny needed to examine the propriety of the              .

constitutionality of the poll watcher residency requirement                 regulation. See id. (indicating that "the rigorousness of our
constitutes dicta because the court found the claims there                  inquiry into the propriety of a state election law depends upon
to be untimely, we note that although that court pointed out                the extent to which a challenged regulation *385 burdens
that the emergent nature of Respondent's claims amounted                    First and Fourteenth Amendment rights").                   ;

to a "judicial fire drill" based on their late filing, the court
opined further that the relief sought "would be inappropriate                **30 [18]      [19]    [20]   Where a state election regulation
for a number of reasons, not the least of which is that                      imposes a "severe" burden on a plaintiffs right to vote, strict
at this late hour courts should not disrupt an impending                     scrutiny applies and requires that the regulation is "narrowly

election 'absent a powerful reason for doing so.' " Cortes,                  drawn to advance a state interest of compelling importance."
218 F.Supp.3d. at 405 (citation omitted). The court then went               Id. When a state election law imposes only "reasonable,

on to analyze the merits of the constitutional claims asserted               nondiscriminatory restrictions," upon the constitutional rights
and denied relief. Accordingly, it appears the court made its                of voters, an intermediate level of scrutiny applies, and "the
decision on multiple bases, including the merits as well as                  State's important regulatory interests are generally sufficient

the timing of the claims. Moreover, regardless of the status of              to justify" the restrictions. See Id. (upholding Hawaii's ban
the District Court's determination of the constitutional issues              on write-in voting in the primary where doing so places

presented there, we find its analysis persuasive and agree with              a minimal burden on one's voting right and supports the
its reasoning in upholding the constitutionality of the poll                 state's interest in supporting its ballot access scheme). Where,

watcher residency requirement.                                               however, the law does not regulate a suspect classification
                                                                             (race, alienage, or national origin) or burden a fundamental

The "times, places and manner" of conducting elections                       constitutional right, such as the right to vote, the state need

generally falls to the states. U.S.           Const,   art.   I,   §   4     only provide a rational basis for its imposition. See Donatelli,
(providing that "the Times, Places and Manner of holding                     2 F.3d at 510 & 515.

Elections., .shall be prescribed in each State by the Legislature
thereof'). Pennsylvania has enacted a comprehensive code of                   [21]   In examining the constitutionality of the poll watcher
election laws pursuant to its authority to regulate its elections.           residency provision at issue here, we conclude, as the District
The General Assembly, in enacting its comprehensive                          Court in Cortes concluded, that it imposes no burden on one's

scheme, has required that any person serving as a poll watcher               constitutional right to vote and, accordingly, requires only

for a particular candidate or party be a resident of the county              a showing that a rational basis exists to be upheld. In this
in which she serves in her position. 25 P.S. § 2687(b).                      regard, as the District Court aptly noted, there is no individual
                                                                             constitutional right to serve as a poll watcher; rather, the right

 [15]   [16]   This provision is a legislative enactment which               to do so is conferred by statute. Cortes, 218 F.Supp.3dat 408.
enjoys the presumption that the General Assembly did not                     Additionally, courts have indicated that "poll watching is not
intend to violate constitutional norms, "in part because there               incidental to" the right of free association and, thus, "has no
exists a judicial presumption that our sister branches take                  distinct First Amendment protection." Cotz, 476 F.Supp.2d at
seriously their constitutional oaths." Stilp v. Commonwealth,                364. Finally, poll watching does not implicate core political
588 Pa. 539, 905 A.2d 918, 938-39 (2006); see alsol                          speech. Cortes, 218 F.Supp. 3d at 415.
Pa.C.S. § 1922(3). Accordingly, a statute is presumed to
be valid, and will be declared unconstitutional only if it is                 [22]   As the poll watcher county residency requirement does
shown to be "clearly, palpably, and plainly [violative of] the               not burden one's constitutional voting rights, the regulation
ConstitationCWestMifflinAreaSchoolDistrictv. Zahorchak,                      need only be shown to satisfy a rational basis for its
607 Pa. 153, 4 A.3d 1042, 1048 (2010).                                       imposition. Again, as the District Court aptly recounted, from




  WESTtAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     27
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 167 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2l^o^^*555464^— ~~~~_""™~~~~~™~

its inception, Pennsylvania has envisioned a county-based           2687(b) of the Election Code, 25 P.S. § 2687(b), to be

scheme for managing elections within the Commonwealth.              constitutional.

Consistent therewith, the Legislature has endeavored to
allow county election officials to oversee and manage
their portion of the state in all aspects of the election
                                                                    IV. CONCLUSION
process, including credentialing poll watchers. Given that
Pennsylvania's General Assembly, chose a county-based               Based on our disposition of all of the claims set forth above,
scheme for conducting elections, it is reasonable that the          we grant relief on the claims set forth in Counts I, II, and
Legislature would require poll watchers, who serve within the       V of the Democratic Party's petition for review as follows
various counties of the state, to be residents of the counties      and hold that: (Count I) the Election Code permits county
in which they serve. Thus, there is a clear rational basis          boards of election to collect hand-delivered mail-in ballots
for the county poll watcher residency requirement, and we '         at locations other than their office addresses including drop-
determine, therefore, that this requirement should be upheld.       boxes as indicated herein, see supra, at          n. 15; (Count

                                                                    II) a three-day extension of the absentee and mail-in ballot
Respondent does not claim that poll watching involves a             received-by deadline is adopted such that ballots mailed by
fundamental constitutional right or that a level of scrutiny        voters via the United States Postal Service and postmarked
other than rational basis needs to be shown regarding the           by 8:00 p.m. on Election Day, November 3, 2020, shall be
regulation ofpoll watcher qualifications. Instead, Respondent       counted if they are otherwise valid and received by the county
claims that poll watchers are vital to protect against voter        boards of election on or before 5:00 p.m. on November 6,
fraud and that because ofthe distribution of voters throughout      2020; ballots received within this period that lack a postmark
Pennsylvania, the residency requirement makes it difficult          or other proof of mailing, or for which the postmark or
to identify poll watchers in all precincts. While Respondent        other proof of mailing is illegible, will be presumed to have
asserts the greater need for poll watchers because of               been mailed by Election Day unless a preponderance of the
heightened election fraud involving mail-in voting, these           evidence demonstrates that it was mailed after Election Day;
claims are unsubstantiated and are specifically belied by the       (Count V) the poll watcher residency requirement set forth in
Act 35 report issued by the Secretary on August 1, 2020,            Section 2687(b) of the Election Code, 25 P.S. § 2687(b), is
concerning mail in voting in the Primary Election, finding:         constitutional. Also, for the reasons set forth herein, we deny
                                                                    the relief sought in Count III and IV of the petition for review.
   [DJata provided by the counties reinforces numerous
  independent studies that conclude that mail ballot fraud is
   *386 exceedingly rare, and it demonstrates that the errors
  that occurred [in the Primary Election] accounted for a very      Justices Todd, Dougherty, and Wecht join the opinion.

   small fraction of the nearly 1.5 million absentee and mail-
                                                                    Chief Justice Saylor and Justice Mundy join Parts I, II, and
   in ballots requested and cast by voters.
                                                                    III(C), (D) and (E) of the opinion.
Pennsylvania 2020 Primary Election Act 35 of 2020 Report
at 39; Appendix to Petitioner's Brief, Exhibit F. Moreover,         Justice Donohue joins Parts I, II, and 111(A), III(C), 111(D) and
Respondent's speculative claim that it is "difficult" for both      111(E) of the opinion.
parties to fill poll watcher positions in every precinct, even if
true, is insufficient to transform the Commonwealth's uniform       Justice Wecht files a concurring opinion.
and reasonable regulation requiring that poll watchers be
                                                                    Chief Justice Saylor files a concurring and dissenting opinion
residents of the counties they serve into a non-rational policy
                                                                    in which Justice Mundy joins.
choice.

                                                                    Justice Donohue files a concurring and dissenting opinion in
 **31     Based on the foregoing, we conclude that the poll
                                                                    which Chief Justice Saylor and Justice Mundy join Part II.
watcher residency requirement does not violate the state
                            oc

or federal constitutions.        Accordingly, we grant the relief    JUSTICE WECHT, concurring

sought by Petitioner in their petition for review and declare        I join the learned Majority's Opinion in full. "No right is more

the poll watcher residency requirement set forth in Section         precious in a free country than that of having a voice in the
                                                                     election of those who make the laws under which, as good




  WESTIAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             28
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 168 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



citizens, we must live. Other       *387 rights, even the most       like mail delivery—upon which the machinery of our
                                                                     election system relies more than ever with the advent
basic, are illusory if the right to vote is undermined."1 As
                                                                     of broad mail-in voting—can be demonstrated or                *388
the Supreme Court Of the United States has explained, the
right to vote comprises not just "the right of qualified voters      reasonably anticipated.10 Indeed, the "adverse consequences"
within a state to cast their ballots," but also the right "to have   occasioned by a dysfunctional electoral process that threatens
                                                                     to   disenfranchise     a broad swath of the electorate are
their ballots counted."2 In our Commonwealth, the franchise
is guaranteed "by the Free and Equal Flections Clause of ' no less pemicious than those of partisan gerrymandering,
the Pennsylvania Constitution, winch commands: "Elections  Left abated, each threatens to "discouragfe] voters from
                                                                     participating in the electoral process because they have come
shall be free and equal; and no power, civil or military, shall
                                                                     to believe" that their vote will not count through no fault of
at any time interfere to prevent the free exercise of the right
                •3
                                                                     their own.11
of suffrage." The history of that clause, which predates the
United States Constitution and has no federal counterpart,
                                                                     In    determining     whether    present    systemic     disruptions
evinces the intent of its framers that it be given "the broadest
                                                                     in    government      services   are   well-documented      in   this
interpretation, one which governs all aspects of the electoral
                                                                     Commonwealth, we need look no further than the recent
           »4
process.
                                                                     Congressional testimony of Postmaster General Louis DeJoy.
                                                                     Appearing before committees of the United States House and
 **32   Expounding upon the contours of the guarantee of
                                                                     Senate, DeJoy acknowledged that "[a] substantial portion of
free and equal suffrage contained within the Constitution of
                                                                     [mail] delays are related to COVID."        Highlighting the acute
Kentucky, which was modeled on our own organic charter,
                                                                     effects of the pandemic on mail delays within Pennsylvania,
the Kentucky Supreme Court observed that, "when any
                                                                     DeJoy explained:
substantial number of legal voters are, from any cause, denied
the right to vote, the election is not free and equal, in the
                                                                          **33   As the coronavirus cases throughout the country
                               „5
meaning of the Constitution.                                              have expanded it has had an impact on our employee
                                                                          availability. And in the urban areas that are hotspots—
   [Tjhis constitutional provision admits of no evasions or
                                                                          the averages don't play out what the real picture is like
   exceptions. No amount of good intention or good faith can
                                                                          in areas like Philadelphia, where employee availability is
   be allowed to defeat its purpose or its meaning. When the
                                                                          significantly below normal run rates.13
   question arises, the single inquiry will be: Was the election
                                                                     Lacldng any materially contradictory evidence, we have no
   free and equal, in the sense that no substantial number
                                                                     reason to doubt the accuracy of DeJoy's testimony on these
   of persons entitled to vote and who offered to vote were
                                                                     points. While the Postal Service may be able to prioritize
   denied the privilege?6                                            election mail to mitigate these concerns, they cannot alter the
Although the conditions that might infringe the franchise
                                                                     laws of time and space.
are too manifold to enumerate, when we are satisfied that a
violation of the right has occurred or is likely to occur, "our
                                                                     The extraordinary circumstances under which this year's
 Court possesses broad authority to craft meaningful remedies
                                                                     quadrennial      presidential    election    must   be     contested
                     «7
when required.                                                       manifestly justify       an   equitable    remedy modifying       the

                                                                     received-by deadline for absentee and mail-in ballots to
 "Confidence in the integrity of our electoral processes is           account for these exigencies and to ensure that no unnecessary
                                                                „8
 essential to the functioning of our participatory democracy.         impediments to each citizen's exercise of the franchise

 To that end, we recognized in League of Women Voters that            be interposed that reasonably can be avoided. Having

 "[a] broad and robust interpretation" of the Free and Equal          determined that the convergence of a once-in-a-century

 Elections Clause could restore the public's confidence in            pandemic and unprecedented operational delays in United

 the redistricting process by "guarding] against the risk of          States Postal Service delivery capacity threatens to undermine
                                                                      the integrity of our general election, this force majeure
 unfairly rendering votes nugatory."9 The same easily could
                                                                      necessitates relief.
 be said of an election scheduled in the wake—or midst
 —of a natural disaster, civil unrest, or other emergency,
                                                                      I endorse the Majority's narrowly-tailored remedy, which
 where systemic disruptions in basic government services
                                                                      extends the received-by deadline by just three days to



                                                                                                                                      29
  WfSTlAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 169 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



compensate for projected mail-delivery delays of similar              arbitrariness that may implicate constitutional guarantees

duration.   Extrapolating from the Department of State's              not raised in this case, including due process and equal

primaiy election data, that timeframe should1 capture the vast        protection principles. Signature comparison is a process

majority of late-arriving ballots that were deposited with the        fraught with the risk of error and inconsistent application,

Postal Service on or in the few days before Election Day, That        especially when conducted by lay people.15 While this case
approach also will minimize the number of voters denied the           offers no challenge to such inherently subjective bases for
franchise simply *389 ftMymailing their, votes based upon             disqualifying ballots, I do not view today's Opinion as
long-trusted,, but presently unrealistic expectations about the       foreclosing the possibility ofrelief in a future case seeldng the
speed of the post, while minimizing any subsequent delay in           opportunity to address circumstances in which a subjective,
the tallying of votes and avoiding any material disruption to         lay assessment of voter requirements as to which reasonable
the sequence of events that follow in the weeks following a           minds might differ stands between the elector and the
national election.         ,                              ,   ,       tabulating machine.


While I join the Majority's resolution of Count III, I do so           *390 We would not write on a blank slate in this regard.
subject to the belief that it is limited to the particular concerns   These concerns have been recognized by numerous tribunals
litigated and the lack of any proposal regarding a practicable        in recent years, and various courts have granted relief
manner of relieving the problem alleged. In my view, today's          on similar grounds, including three federal courts in the
ruling should be understood to extend no farther than to ballot
                                                                      last few weeks alone.16 Those courts have found that
defects that are capable of objective assessment pursuant to
                                                                      the administrative burden of a notice-and-cure remedy is
uniform standards14—a qualification that captures all of the          outweighed by the threat to the fundamental rights of voters
defects Petitioners seek the opportunity to cure in this case.        whose ballots otherwise would not be counted.


 **34 For example, the failure to "fill out, date and sign             **35   While one might hope that the General Assembly
the declaration printed on" the ballot return envelope, as            would revisit the issue and consider furnishing such a
required by 25 P.S. § 3150.16(a), is a deficiency that can be         procedure on its own initiative, this Court has the prerogative
readily observed. Absent some proof that the enforcement              to address this problem if it proves worthy upon closer
of such a uniform, neutrally applicable election regulation           examination. As a "state court with the power to assure
will result in a constitutionally intolerable ratio of rejected       uniformity," we have the authority, and indeed the obligation,
ballots, I detect no offense to the Free and Equal Elections          to direct the canvassing of absentee and mail-in ballots in
Clause. Moreover, Petitioners propose only an amorphous               a manner that satisfies "the rudimentary requirements of
 standard that would pexmit electors to cure "minor" defects          equal treatment and fundamental fairness" when we find a
 and omissions; they supply no judicially manageable criteria                                                                        17
                                                                      palpable failure to meet those constitutional thresholds.
 for distinguishing "minor" defects from "major" ones that
                                                                       Regardless, Petitioners do not bring a discrete challenge to
 could be adopted on a statewide basis, nor do they propose            the Commonwealth's prescribed processes for examining the
 a process to facilitate the opportunity to cure that they
                                                                       validity of signatures on ballot envelopes, so resolution ofthat
 seek that can be implemented and fairly administered in                                 •   1 &
                                                                       question must wait.
 every voting district in the Commonwealth in the weeks
 between now and the general election. So long as the
                                                                       Turning finally to Count IV, I agree wholeheartedly with
 Secretary and the county boards of elections provide electors
                                                                       the Majority's analysis. I write separately to underscore that
 with adequate instructions for completing the declaration of
                                                                       this case illustrates most consequentially the potential for
 the elector—including conspicuous warnings regarding the
                                                                       mischief, albeit well-meaning, when we are called upon
 consequences for failing strictly to adhere—pre-deprivation
                                                                       to question the "true" meaning of the General Assembly's
 notice is unnecessary.
                                                                       contextually ambiguous use of *391 the word "shall." In my
                                                                       view, there are times when this Court has done so gratuitously.
 But I view these issues as distinct from circumstances in
                                                                       But far more frequently, this unfortunate circumstance is
 which a ballot's validity turns on subjective assessments, such
                                                                       foisted upon us by the choices made by the General Assembly
 as signature mismatches assessed by poll workers with no
                                                                       during the often tortuous drafting process,
 framing or expertise in matching signatures. The enforcement
 of such requirements presents risks of inconsistency and



                                                                                                                                    30
   WESTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.
                  Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 170 of 205
        Pennsylvania Democratic Party v. Boockvar, 238 A,3d 345 (2020)

        2020 WL 5554644


        The difficulty inherent in that enterprise, and concomitantly        their intended effect, it leaves courts with no choice but to

        the risk that we will misconstrue legislative intent, is clear.      sharpen what the drafters made dull.

        In searching for methods to remove the guesswork from
        such situations, Pennsylvania courts have labored mightily           For this Court's part, if we are to maintain a principled

        but in vain to fashion a coherent organizing principle for           approach to statutory interpretation that comports with the

        determining when the legislature meant "you may" when it             mandate of our Statutory Construction Act, if we are to

        said '.'you must."                                                   maximize the likelihood that we interpret statutes faithfully
i


                                                                             to the drafters' intended effect, we must read mandatory

        For example, the Superior Court once suggested that the              language as it appears, and we must recognize that a mandate

        distinction inheres in "the effect of non-compliance .... A          without consequence is no mandate at all. If the result, at
                                                                             times, is that the Court imposes a more doctrinaire        *392
        provision is mandatory when failure to follow it renders
    1   the proceedings to which it relates illegal and void; it is          result than the legislature intended, that body has the tools at

        directory when the failure to follow it does not invalidate          its disposal to ensure that the same mistake does not recur.
                             5)19
        the proceedings,            But where the   court considers the

        consequences of a failure to perform a task stated in
        mandatory language, this distinction is nonsensical: we              CHIEF JUSTICE SAYLOR, concurring and dissenting
        cannot gauge the effect of non-compliance simply by asking           I join Parts I, II, and III(C), (D) and (E) of the majority
        what the effect of non-compliance is. In Bell v. Powell, we          opinion, and I respectfully dissent relative to Parts III(A) and
        proposed an equally confounding alternative:                         (B), concerning the approval ofunmanned drop boxes and the
                                                                             extension of the deadline for receiving mail-in ballots.
           [Shall] may be construed to mean 'may' when no right or
           benefit to any one depends on its imperative use, when
                                                                             With regard to drop boxes, I agree with Respondent and
           no advantage is lost, when no right is destroyed, when
                                                                             the Caucus that the statutory option for a voter to deliver a
           no benefit is sacrificed, either to the public or to any
                                                                             mail-in ballot "in person to said county board of election"
           individual, by giving it that construction, or when it is
                                                                             contemplates in-person delivery to a manned, office location.
           absolutely necessary to prevent irreparable mischief, or to
                                                                             25 P.S. § 3150.16(a). Although another provision of the
           construe a direction so that it shall not interfere with vested
                                                                             Election Code contemplates receipt of "ballot boxes and
           rights, or conflict with the proper exercise of power by
                                                                             returns ... in such other place as has been designated by
                                                                    20
           either of the fundamental branches of government                  the board" on Election Day, id.        § 3151, no analogous
        This impenetrable passage suggests nothing to me so much as          provision applies to the submission by voters of individual
        that we are free to do whatever we want only when what we            ballots. Moreover, the legislative policy to restrain aggregated
         do does not matter.                                                 handling of mail-in ballots by thud parties is manifest, see,
                                                                              e.g., id. § 3150.16(a) (requiring the elector to mail or deliver
         **36 To be sure, there may be value in legislating in both           a ballot), and the enforceability of this policy is weakened
        mandatory and directory terms. But no benefit is served               by the use of non-statutory, unmanned drop boxes. This, to
         by, nor is there any excuse for, rendering the distinction           me, this suggests against a permissive interpretation of the
         opaque with critical omissions,       such as the failure to         Election Code.
         specify a specific consequence for failing to adhere to a
         particular mandate—especially where, as in the case of               Relative to the deadline for receiving mail-in ballots, I
         naked ballots, the legislature did so for closely related, if        join Part II of Justice Donohue's concurring and dissenting
         not constructively identical, correlative statutory provisions.      opinion, as this most closely hews to the express legislative
         The General Assembly must endeavor always to distinguish             intent that the election be concluded by 8:00 p.m. on election
         between what it intends to be mandatory and what directory,          night.
         in its words or by clear and necessary inference. When it fails
         to do so, courts are left to bend unclear texts toward whatever      Finally, although the majority decision appears to be designed
         ends that they believe to be consonant with legislative              to accommodate only ballots actually mailed on Election
         intent, but with little or no contemporaneous insight into           Day or before, the majority does not so much as require
         whether they have done so successfully. When the General             a postmark. Particularly in combination with the allowance
         Assembly does not choose its words carefully according to            of drop boxes, this substantially increases the likelihood of



                                                                                                                                            31
           WESTlftW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 171 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



confusion, as well as the possibility that votes will be cast          matters.     Because they are inherently political, elections
after 8:00 p.m. on Election Day, thus greatly undermining a            are appropriately regulated by the political branch. In re
pervading objective of the General Assembly.                           Guzzardi, 627 Pa. 1, 99 A.3d 381, 385 (2014). As such, out
                                                                       of respect for legislatures and for the sake of regularity and
                                                                       orderliness in the election process, the supreme courts of our
                                                                       sister states have routinely held that courts cannot exercise
Justice Mundy joins this concurring and dissenting opinion.
                                                                       equitable powers to mitigate harsh results in derogation of
                                                                       legislative requirements for strict compliance with election-
JUSTICE DONOHUE, concurring and dissenting                             related deadlines. Butts v. Bysiewicz, 298 Conn. 665, 5 A.3d
                                                                       932, 947 (2010) ("Equity only applies in the absence of a

I.                                                                     specific statutory mandate."); see also Martin v. Secretaiy of
                                                                       State, 482 Mich. 956, 755 N.W.2d 153, 154 (2008); Smith v.
I join the Majority's opinion as to Parts I, II, and III(A), III(C),   Kiffmeyer, 721 N.W.2d 912, 914-15 (Minn. 2006); Andrews
111(D) and III(E).                                                     v. Secretary ofState, 235 Md. 106, 200 A.2d 650, 651 (1964).
                                                                       Following the leads of these courts, in 2014, this Court denied
                                                                       equitable relief to a litigant in an election case, holding as
                                                                       follows:
II.

                                                                          [T]he judiciary should act with restraint, in the election
With respect to Part 111(B), I agree that Petitioners are entitled
                                                                         arena, subordinate to express statutory directives. Subject
to relief, but I distance myself from the Majority's analysis
                                                                         to constitutional limitations, the Pennsylvania General
to reach this conclusion as well as the specific relief granted.
                                                                         Assembly may require such practices and procedures as
Petitioners base their request for relief on the infringement of
                                                                          it may deem necessary to the orderly, fair, and efficient
the rights afforded by Article 1, Section 5 of the Pennsylvania
                                                           1
                                                                          administration of public elections in Pennsylvania. At least
Constitution, our Free and Equal Elections Clause.             In my
                                                                         where the Legislature has attached specific consequences
mind, the issue must be framed as an as-applied challenge,
                                                                         to particular actions or omissions, Pennsylvania courts may
during the duration of the COVID-19 public health crisis
                                                                          not mitigate the legislatively prescribed outcome through
and current USPS service standards, to the constitutionality
                                                                          recourse to equity.
of Sections 3150.12a(a) and 3150.16(c) of Act 77, which
                                                                       Guzzardi, 99 A.3d at 385. The Court recently reaffirmed our
respectively set the last date on which voters may request
                                                                       decision in Guzzardi. Reuther v. Delaware Cty. Bureau of
mail-in ballots and the deadline for when ballots must be
                                                                       Elections,       Pa.      , 205 A.3d 302, 308-09 (2019).
received by county boards *393 of elections. With deference
to my learned colleagues, I believe that this issue should have
                                                                       Without the availability of equitable relief, it is my view that
been decided in a case in this Court's original jurisdiction
                                                                       Petitioners are entitled to relief only in the context of an *394
under Act 77, Michael Crossey et al, v. Kathy Bookckvar,
                                                                       as-applied constitutional challenge. Specifically, Petitioners
et al., No. 108 MM 2020, where the claims likewise were
                                                                       must prove that in light of the existing circumstances,
based on the Free and Equal Elections clause and in which
                                                                       the short seven-day timeframe established by Sections
this Court ordered the creation of a complete evidentiary
                                                                       3150.12a(a) and 3150.16(c) of Act 77 provides insufficient
record to determine whether the petitioners there had met their
                                                                       time for a voter to request a mail-in ballot (by October 27,
high burden to prove the existence of a constitutional injury
                                                                       2020) and return it to a county board of elections by the
entitling them to relief.
                                                                       statutorily set received-by date (8:00 p.m. on Election Day,
                                                                       November 3, 2020), so that the vote is counted. Such a
     **37   Despite   invoking    an   as-applied    constitutional
                                                                       constitutional challenge requires a plain showing of injury.
challenge in the present case, Petitioners and the Secretary
                                                                       "There is a presumption that lawfully enacted legislation
(as in Crossey) seek equitable relief in the form of an order
                                                                       is constitutional. Should the constitutionality of legislation
permitting non-compliance with the received-by provision in
                                                                       be challenged, the challenger must meet the burden of
Act 77 (Section 3150.1 6(c)) during the COVID- 1 9 pandemic.
                                                                       rebutting the presumption of constitutionality by a clear,
I am not as comfortable as the Majority with the ability
                                                                       palpable and plain demonstration that the statute violates a
 of this Court to exercise equitable powers in election




     WESTLAW      © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                32
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 172 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)




                                                                      Boockvar dated My 29, 2020 advising that the current service
constitutional provision." Yocum v. Commw. ofPennsylvania
                                                                      standards for delivery of First Class Mail is two to five days,
Gaming Control Bd., 639 Pa. 521, 161 A.3d 228, 238 (2017).
                                                                      and cautioning that Pennsylvania's application and return
                                                                      deadlines for mail-in ballots are such that despite prompt
**38    In    Crossey,   the petitioners   produced   sufficient
                                                                      actions by voters, the ballots may "not be returned in time to
evidence to meet this high "clear, palpable and plain" burden
                                                                      be counted." The letter was accepted into evidence in Crossey
of proof. Given the deadlines set for the request of and
                                                                      and was further supported by the testimony of the Deputy.           , <
subsequent return of ballots, considered in light of the
                                                                      Postmaster at the time the correspondence was crafted.
pandemic and current lagging USPS service standards (which
are highly unlikely to improve significantly before Election
                                                                      The existence ofthe constitutional injury suffered by virtue of
Day), the evidence in Crossey established that there is a
                                                                      adherence to the statutory deadlines for request and return of
strong likelihood that voters who wait until the last day to
                                                                      ballots is illustrated in the following chart, which incorporates
apply for a mail-in or absentee ballot will be disenfranchised,
                                                                      the fact of receipt by the board of elections of an application
as their mail-in ballots will not be delivered by Election
                                                                      on the statutory deadline of October 27, 2020. It also assumes
Day and thus will not be counted. Thus, the short seven-
                                                                      that the application is immediately processed and a ballot
day window set forth in Sections 3150. 12a(a) and 3150.16(c)
                                                                      mailed to the voter within forty-eight hours of receipt of the
of Act 77 constitutes an interference with the free exercise                      o



of the right to vote as guaranteed by our Free and Equal              application. I further take into account that mail is processed

Elections Clause. The evidentiary linchpin for establishing           by USPS but not delivered on Sundays. All computations are

the unconstitutionality of the seven-day time frame was               based on the use of First-Class Mail:

correspondence from Thomas J. Marshall, General Counsel                *395

and Executive Vice President for the USPS, to Secretary
 DATE BALLOT        DELIVERY           DATE BALLOT        DATE BALLOT         DELIVERY           DATE BALLOT         BALLOT

 MAILED BY          TIME (in days)     IS RECEIVED        IS MAILED           TIME (in days)     IS RECEIVED         RECEIVED IN

 BOARD                                 BY VOTER           BACK BY                                BY BOARD            TIME TO BE
                                                          VOTER                                                      COUNTED?


 Thursday,          2                                     Saturday,           2                  Monday,             YES
                                                                                                  11/2/2020


 10/29/2020                                               10/31/2020          3                  Tuesday,            YES
                                                                                                  11/3/2020


                                       Saturday,                              4                  Wednesday,          NO
                                                                                                  11/4/2020


                                       10/31/2020                             5                  Thursday,           NO
                                                                                                  11/5/2020


                                                                              2                  Wednesday,          NO
                                                                                                  11/4/2020


                                       Saturday,          Monday,             3                   Thursday,          NO
                                                                                                  11/5/2020


                                       10/31/2020         11/2/2020           4                   Friday,            NO
                                                                                                  11/6/2020


                                                                              5                   Saturday,          NO
                                                                                                  11/7/2020


                                       Monday,                                2                   Wednesday,         NO
                                       11/2/2020                                                  11/4/2020




  W1STLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                      33
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 173 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
_____________




                   3-4                Monday,           Monday,             3                  Thursday,          NO

                                      11/2/2020                                                11/5/2020


                                      Monday,           11/2/2020           4                  Friday,            NO
                                      11/2/2020                                                 11/6/2020


                                                                            5                  Saturday           NO
                                                                                                11/7/2020


                                                        Tuesday,            2-5                 (After Election   NO
                                                                                                Day)



                   5                  Tuesday,           11/3/2020          2-5                 (After Election   NO
                                                                                                Day)


                                      1 1/3/2020        Wednesday,          2-5                 (After Election    NO
                                                         11/4/2020                              Day)


                                                                     received-by day forward by three days is sufficient, and that

The only way the current statutory framework works is                Petitioners' longer time period would in fact interfere with

if the ballot is delivered by USPS in two days, the voter            other important functions that must take place after Election

immediately returns the ballot, and it is received by the            Day. In crafting a remedy for an as-applied constitutional

board of elections within three days. All other voters who           violation, a court's duty is to effectuate the intent of the

comply with the statutory framework are disenfranchised,             General Assembly to the extent possible and to otherwise not

even though they complied with the statute.                          disrupt the statutory scheme. In light of these principles, I do
                                                                     not believe that either of the parties' recommended remedies

The role of the judiciary when a meritorious constitutional          provide the appropriate solution.

challenge is brought "includes the obligation to vindicate"
the constitutional rights at issue, and in doing so courts have      There is no reasonable reading of the statute that would lead

wide latitude to craft an appropriate remedy." Robinson Twp.         to the conclusion that the Tuesday before Election Day was

v. Commonwealth, 623 Pa. 564, 83 A.3d 901, 953 (2013); see           of any institutional importance. Instead, the clear legislative

also League of Women Voters ofPa. v. Commonwealth, 645               intent was that all ballots were to be cast by 8:00 p.m. on

Pa. 1, 178 A.3d 737, 793 (2018) ("The Court possesses broad          Election Day, the termination of the balloting process. It

authority to craft meaningful remedies [for constitutional           cannot be viewed as a coincidence that the closing of the

violations] when required."). Where, as here, "a legislatively       polls terminating in-person voting and the receipt of mail-in

unforeseen constitutional problem requires modification of a         ballots were designated by the statute to be the same. The last

statutory provision as applied," the United States Supreme           date on which applications for ballots would be accepted was

Court has admonished courts to look to legislative intent when       tied to an assumption that a timely vote could be cast before

devising a remedy. See United States v. Booker, 543 U.S.             the only meaningful milestone, Election Day. As a result,

220, 246-47, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) (after            the remedy to best effectuate the legislative intent before the

ruling that federal sentencing statute that made guidelines          intervening circumstances is to move back, i.e., make earlier,

mandatory was unconstitutional, the Court made an effort to          the final date on which applications for mail-in ballots may

determine what " 'Congress would have intended' in light of          be submitted to the county boards of elections. I would accept

the Court's constitutional holding.") Id. at 246-47, 125 S.Ct.       Secretary Booclcvar's opinion that three additional days will

738.                                                                 substantially correct the problem. However, moving back by
                                                                     three days the deadline for the receipt of applications by

 **39   In Crossey (and in the present case), Petitioners            the boards of elections would result in that deadline falling

recommend that the "received by" date be moved from                  on Saturday. Instead, to reflect normal business days, the

Election Day to seven days after Election Day, so long as            deadline for receipt ofthe application by the boards of election

 *396 the mailing is postmarked by Election Day. In Crossey          should be moved to Friday, October 23, 2020. The received-

(and here), Secretary Boockvar believes that moving the




 WE5TLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              34
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 174 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



                                                                    For comparison, the following chart illustrates the new
by date for the ballot by the boards of elections, Election Day
                                                                    deadlines interfaced with current USPS delivery standards:
by 8:00 p.m., should remain unchanged.
                                                                     *397



 DATE BALLOT        DELIVERY          DATE BALLOT        DATE BALLOT        DELIVERY         DATE BALLOT       BALLOT

 MAILED BY         TIME (in days)     RECEIVED BY        MAILED BY          TIME (in days)   RECEIVED BY       RECEIVED IN

                                      VOTER              VOTER                               BOARD             TIME TO BE
 BOARD
                                                                                                               COUNTED?          1


                                                                            2                Friday,           YES
                                                                                             10/30/2020


                                      Wednesday,         Wednesday,         3                Saturday,         YES :
                                                                                             10/31/2020


                                       10/28/2020        10/28/2020         4                Monday            YES
                                                                                             11/2/2020


                                                                            5                Monday            YES
                                                                                              11/2/2020


                                      Wednesday,                            2                Saturday,         YES
                                                                                              10/31/2020


 Monday,                               10/28/2020        Thursday,          3                 Monday,          YES
                                                                                              11/2/2020


 10/26/2020                            Thursday,         10/29/2020         4                 Monday,          YES
                                                                                              11/2/2020


                                       10/29/2020                           5                 Tuesday,         YES
                                                                                              11/3/2020


                    3                  Thursday,          Friday,           2                 Monday,           YES

                                       10/29/2020         10/30/2020                          11/2/2020


                                                                            3                 Monday,           YES
                                                                                              11/2/2020


                    Friday,                                                 4                 Tuesday,          YES
                                                                                              11/3/2020


                     10/30/2020                                             5                 Wednesday,        NO
                                                                                              11/4/2020


  4                  Friday,                                                2                 Monday,           YES
                                                                                              11/2/2020


                     10/30/2020        Saturday,                            3                 Tuesday,          YES
                                                                                              11/3/2020


                     Saturday,         10/31/2020                            4                Wednesday,        NO
                                                                                              11/4/2020


  5                  10/31/2020                                              5                Thursday,         NO
                                                                                              11/5/2020




                                                                                                                             35
  WESTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.
             Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 175 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
____




                                      Saturday,          Monday,              2-5                 (After Election      NO

                                      10/31/2020         11/2/2020,                               Day)




                                                                       JUSTICE MUNDY, dissenting
As with the previous illustration, I assume that county
boards of elections will process and send out the ballots                                         1
                                                                   1   In my view, Interveners        make a substantial case on the
within forty-eight hours of receipt. Whether this is possible,
                                                                       merits that this Court should stay the portion of our opinion
likely or impossible is apparently immaterial, since Secretary
                                                                       extending the deadline for receipt of mail-in ballots past 8:00
Booclcvar, with knowledge of the capacities of the county
                                                                       p.m. on November 3, 2020, Election Day.         In Pennsylvania
boards of elections, recommended a three-day extension, so I
                                                                       Democratic Party v. Boockvar,             Pa.              A.3d
assume that it accounted for this factor.
                                                                           -, 2020 WL 5554644 (2020), a majority of this Court
                                                                       held that all mail-in ballots postmarked by 8:00 on Election
As required when remedying an as-applied constitutional
                                                                       Day, and received by 5:00 p.m. November 6, 2020, even
defect, this remedy is the least disruptive to the enacted
                                                                       those lacking a postmark or bearing an illegible postmark,
statutory scheme. The problem to be remedied here is that
                                                                       would be counted. Id. at          -, 2020 WL 5554644, at *37.
the seven-day period to complete the mail-in vote process
                                                                       Without further explanation, the majority qualified that such
has been rendered unworkable by the current extraordinary
                                                                       ballots "will be presumed to have been mailed by Election
circumstances. I have no doubt that the statute was intended
                                                                       Day unless a preponderance of the evidence demonstrates
to accommodate the realities as they existed when Act 77
                                                                       that it was mailed after Election Day." Id. The Republican
was enacted. It is unconstitutional as applied to the November
                                                                       Party of Pennsylvania Intervenors argue that virtually no
2020 general election because of current realities.
                                                                       evidence exists to overcome such a presumption, and "the
                                                                       Court's presumption opens the door to illegally and untimely
 **40 For these reasons, in connection with the November
                                                                       cast or mailed ballots being counted in, and tainting the
2020 general election only, the deadline for requesting a ballot
                                                                       results of, the imminent general election in which millions of
should be moved to Friday, October 23, 2020.4 *398 The
                                                                       Pennsylvanians will exercise their right to vote." Republican
legislative choice of Election Day at 8:00 p.m. should remain
                                                                       Party of *399 Pennsylvania Application for Partial Stay at 4.
intact.

                                                                        **41 Intervenors assert that there is a substantial likelihood
In summary, I agree with the Majority that the received-
                                                                       that they will be successful on the merits of the stay
by date for ballot applications in light of the deadline for
                                                                       application and writ of certiorari to be filed in the United
submission of ballots to the county boards of election is
                                                                       States Supreme Court. Citing to Republican Nat'l Comm. v.
unworkable under current circumstances. I dissent from the
                                                                       Democratic Nat'l Comm.,           U.S.       -, 140S.Ct. 1205,206
invocation of equitable powers to craft a remedy. In my view,
                                                                       L.Ed.2d 452 (2020), Intervenors note that the United States
this issue should have been decided on the evidentiary record
                                                                        Supreme Court stayed a judgment of a federal district Court
developed in Crossey based on the analytical framework
                                                                       in Wisconsin and held that "[ejxtending the date by which
for an as-applied challenge to the constitutionality of the
                                                                       ballots may be cast by voters after the scheduled election day
 statutory provisions as violative of Article 1, Section 5 of
                                                                        fundamentally alters the nature of the election." Id. at 1207. It
 our Constitution, with the remedy crafted based upon the
                                                                        is reasonable that the United States Supreme Court may view
 legislative intent in enacting the circumstantially defective
                                                                        this Court's presumption regarding ballots lacking a postmark
 statutes.
                                                                        or bearing an illegible postmark in the same light. As a result,
                                                                        I would grant a stay to preserve the public confidence in the
                                                                        integrity of the upcoming election.
 Chief Justice Saylor and Justice Mundy join Part II of this
 concurring and dissenting opinion.
                                                                        All Citations


                                                                        238 A.3d 345, 2020 WL 5554644
 Emergency Applications to Stay




                                                                                                                                     36
   WISTLAW       © 2.020 Thomson Reuters. No claim to original U.S. Government Works.
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 176 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)




Footnotes
1      The caption reflects the Secretary of the Commonwealth Kathy Boockvar as filing the petition before the Court based upon
       her application for extraordinary review, which this Court granted. Regardless, as noted, we now refer to the plaintiffs in
       the underlying lawsuit as "Petitioner" and, as noted infra, Secretary Boockvar as "Secretary."
2      Pursuant to 42 Pa.C.S. § 726, this Court
        ' may, on its own motion or upon petition of any party, in any matter pending<before any court or magisterial district judge
         of the1 Commonwealth involving an issue of immediate public importance, assume plenary jurisdiction of such matter
         at any stage thereof and enter a final order or otherwise cause right and justice to be done.

3      At the time Petitioner filed its petition, an action filed by Donald J. Trump for President, Inc., the Republican National
       Committee ("RNC"), and several Republican congressional candidates and electors (collectively, "Republican Party")
       against the Secretary and the Boards was pending in the U.S. District Court for the Western District of Pennsylvania.
       In that case, the Republican Party alleged federal and state constitutional violations stemming from the recent
       implementation of no excuse maii-in voting under Act 77. The specific issues raised by the Republican Party in the federal
       action are, to some extent, the mirror image of the issues raised by Petitioner in the case sub judice.

4      Concurrently, Petitioner filed both an Application for Special Relief in the Nature of an Expedited Motion for Alternative
       Service and an Application for an Expedited Discovery Schedule and Evidentiary Hearing, to which several responses
       were filed. On July 15, 2020, the Commonwealth Court denied Petitioner's request for alternative service. On July 30,
       2020, the Commonwealth Court, inter alia, granted in part and denied in part Petitioner's application for an expedited
       discovery schedule and evidentiary hearing. In this order, the Commonwealth Court set forth specific deadlines for
       responsive pleadings.

5      The UOCAVA delineates, inter alia, the process and procedure in which overseas voters and voters in the uniformed
       services receive absentee ballots for federal elections. See generally52 U.S.C. §§ 20301 -2031 1 .
6      As explained more fully below, upon receipt of an official mail-in ballot, the mail-in elector is to mark the ballot in secret,
       and then fold the ballot, enclose, and securely seal the same in the secrecy envelope provided. 25 P.S. § 3150.16(a).
       The secrecy envelope "shall then be placed in the second one, on which is printed the form of declaration of the elector,
       and the address of the elector's county board of election and the local election district of the elector." Id.

7      On August 27, 2020, Petitioner filed its: (1 ) Answer to the Secretary's New Matter; (2) Answer to the new matter filed by
       various Boards; and (3) an omnibus memorandum of law opposing the preliminary objections filed by several Boards.
8      In her application, the Secretary informed this Court that she had filed a motion in the aforementioned federal action
       urging the District Court to abstain from rendering a decision pursuant to R.R. Comm'n of Tex. v. Pullman, 312 U.S. 496,
       61 S.Ct 643, 85 L.Ed. 971 (1941) (explaining that, where appropriate, a federal court may abstain from deciding a case
       to permit a state court the opportunity to resolve a state law question). Secretary's Application for Extraordinary Relief,
       8/16/2020, at 17. This motion was later granted. See Trump for President, Inc. v. Boockvar,            F.Supp.3d        ,        ,
       2020 WL 4920952, at *21 (W.D. Pa. 2020).

9      In addition, on August 1 8, 2020, Bucks, Chester, Montgomery, and Philadelphia County Boards of Election filed an Answer
       in Support of the Secretary's application. Likewise, on August 19, 2020, Armstrong, Bedford, Blair, Centre, Columbia,
       Dauphin, Fayette, Huntingdon, Indiana, Lackawanna, Lawrence, Lebanon, Montour, Northumberland, Venango, and
       York County Boards of Election also filed an answer joining the Secretary's application. Several of the remaining 67
       counties filed no answer letters. On August 20, 2020, answers were filed by the Republican proposed intervenors, as
       well as proposed co-petitioners, The Common Cause Pennsylvania, The League of Women Voters of Pennsylvania, B-
       PEP, Make the Road PA, Patricia M. DeMarco, Danielle Graham Robinson, and Kathleen Wise.
10     The Secretary highlighted in her application for extraordinary relief to this Court that there was insufficient time to engage
       in full pre-trial proceedings and discovery before applications for summary relief could be filed. See Secretary's Application
       for Extraordinary Relief, 8/16/2020, at 13-14. In fact, the Secretary explained that because of all the uncertainties
       surrounding the case, it was unclear "whether discovery, dispositive motions, and a hearing were even necessary." Id.
       at 14 n.3. She maintained that Petitioner's application to expedite discovery and a hearing in Commonwealth Court was
       premature. Thus, the Secretary sought extraordinary review of the discrete legal claims alleged in the lawsuit as if at the
       summary relief stage of the case. Cognizant of our authority when exercising extraordinary jurisdiction, this Court granted
       the Secretary's request. See Order dated 9/1/2020. Accordingly, because of the intense time pressure confronting this
       Court, we do not address the various procedural filings in the case and, rather, address only the five discrete legal claims
       before us. See42 Pa.C.S. § 726 (this Court may "assume plenary jurisdiction of [any matter pending before any court] at
       any stage thereof and enter a final order or otherwise cause right and justice to be done").



    WESTLAW    © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 57
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 177 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)




11    After this Court granted the Secretary's application and set a schedule for supplemental filings, Bryan Cutler and Kerry
      Bennighoff, Speaker and Majority Leader of the Pennsylvania House of Representatives, respectively, filed an Application
      to Intervene, while State Senator Jay Costa, on behalf of the Senate Democratic Caucus filed an Application to Intervene,
      which was later amended to include State Representative Frank Dermody, on behalf of the House Democratic Caucus.
      Because of the necessary expediency of reaching a decision in this case, and given that adequate advocacy has been
      provided, these applications, submitted close to this Court's deadline for supplemental filings, are denied. In any case,
      the requests are moot given the issuance of our decision.
12     Notably, while Petitioner has styled its 'requested relief'as "injunctive" in reality it seeks declaratory relief. We will treat
       its prayers for relief accordingly. In this regard, as noted, essentially, we are treating the matter as if it is at the summary
       relief stage. See Hosp. & Healthsystem Ass'n of Pa. v. Com., 621 Pa. 260, 77 A.3d 587, 602 (2013) ("An application for
      summary relief may be granted if a party's right to judgment is clear and no material issues of fact are in dispute.") (citation
      omitted). See a/soPa.R.A.P. 1 532(b) (providing that "[ajt any time after the filing of a petition for review In an appellate or
       original jurisdiction matter, the court may on application enter judgment if the right of the applicant thereto is clear.").
13     Under Count I, Petitioner also sought relief "in the form of an affirmative injunction requiring that county Boards are
       required to evaluate the particular facts and circumstances in their jurisdictions and develop a reasonable plan reflecting
       the needs of the citizens of the county to ensure the expedient return of mail-in ballots." Petition at 47, f 166. Petitioner
       accurately concedes that it must establish a clear right to this relief. Id. at   167; see Roberts v. Bd. of Directors ofSch.
       Dist. of City of Scranton, 462 Pa. 464, 341 A.2d 475, 478 (1975) (explaining that, "for a mandatory injunction to issue,
       it is essential that a clear right to relief in the plaintiff be established"). To the extent that Petitioner continues to seek
       injunctive relief in this form, we summarily decline the request, as there simply is no legal authority that would allow this
       Court to mandate that the county boards of election "evaluate the particular facts and circumstances in their jurisdictions
       and develop a reasonable plan reflecting the needs of the citizens of the county to ensure the expedient return of mail-
       in ballots." In other words, Petitioner cannot establish a clear right to relief with regard to their request for a mandatory
       injunction.

14     Section 3151 of the Election Code states, in full, as follows:
         Each county board of elections shall cause its office to remain open, in charge of one or more members of the board,
         during the entire duration of each primary and election, and after the close of the polls, until all the ballot boxes and
         returns have been received in the office of the county elections board, or received in such other place as has been
         designated by the board.
       25 P.S. §3151.

15     We note that the Secretary has issued guidelines in this regard specifying that the Boards "may provide voters with access
       to a secure ballot return receptacle." See Secretary's Post-Submission Communication dated 8/24/2020, setting forth the
       Secretary's Absentee and Mail-in Ballot Return Guidance at 1.1. Additionally, and consistent with the requirement that
       all votes must be cast by Election Day, these guidelines specify that: "Authorized personnel should be present at ballot
       return sites immediately prior to 8:00 p.m. or at the time the polls should otherwise be closed"; "At 8:00 p.m. on election
       night, or later if the polling place hours have been extended, all ballot sites, and drop-boxes must be closed and locked";
       and "Staff must ensure that no ballots are returned to ballot return sites after the close of the polls." Id. at 3.3.
16     Act 77, inter alia, requires Boards to verify an applicant's submitted information to determine whether the applicant is
       "qualified to receive an official mail-in ballot." 25 P.S. § 3150,12b(a). After approving an application, the Election Code,
       as amended by Act 77, instructs that "the board shall deliver or mail official mail-in ballots to the additional electors within
       48 hours." 25 P.S. § 3150.15.

17     The Election Code grants courts of common pleas the authority to address situations which arise on the day of a primary
       or general election, 25 P.S. § 3046. Section 3046 entitled "Duties of common pleas court on days of primaries and
       elections," provides:
          During such period said court shall act as a committing magistrate for any violation of the election laws; shall settle
          summarily controversies that may arise with respect to the conduct of the election; shall issue process, if necessary,
          to enforce and secure compliance with the election laws; and shall decide such other matters pertaining to the election
          as may be necessary to carry out the intent of this act.
       25 P.S. § 3046.

 18    The affected counties were Allegheny, Dauphin, Delaware, Erie, Montgomery, and Philadelphia.

 19    As adopted in Pennsylvania, the UOCAVA provides that military and overseas ballots will be counted if received by the
       county board by "5:00 p.m. on the seventh day following the election," which this year will be November 10, 2020. 25
       Pa.C.S. §3511.




  WBSTtAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                38
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 178 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)




      As an alternative remedy, Petitioner proposes that each ballot could have an individualized deadline twenty-one days
      after the specific ballot is mailed by the county, so long as it is received before the UOCAVA deadline. Petition at 50,
      If 108, 179.

20    She specifically recommends that the Court "order that ballots mailed by voters by 8:00 p.m. on Election Day be counted
      if they are otherwise valid and received by the county boards of election by November 6, 2020. Ballots received within
      this period that lack a postmark or other proof of mailing, or for which the postmark or other proof of mailing is illegible,
      should enjoy a presumption that they were mailed by Election Day." Secretary's Application at 29. We observe that this
      proposal therefore' reqdifes that hi! votes be cast by Election Day but does not disenfranchise a voter based upon the
      absence or illegibility of a USPS postmark that is beyond the control of the voter once she places her ballot in the USPS
      delivery system.

21    The Secretary observes that other jurisdictions have likewise granted temporary extensions when faced with natural
      disasters, such as hurricanes. Secretary's Application at 28 (citing Fla. Democratic Party v. Scott, 215 F. Supp. 3d 1250,
      1259 (N.D. Fla. 2016); Georgia Coalition for the Peoples' Agenda, Inc. v. Deal, 214 F. Supp. 3d 1344, 1345 (S.D. Ga.
      2016)).

22    Respondent further observes that the Pennsylvania Constitution specifically directs the Legislature to "provide a manner
      in which, and the time and place at which" a qualified elector can submit an absentee ballot. Pa. Const, art. VII, § 14(a).
23    In so arguing, Respondent seemingly ignores the fact that allowing the tabulation of ballots received after Election Day
      does not undermine the existence of a federal Election Day, where the proposal requires that ballots be cast by Election
      Day, similar to the procedure under federal and state law allowing for the tabulation of military and overseas ballots
      received after Election Day.

24    Section 351 1 addresses the timeline for the return of ballots of uniform military and oversees voters and provides for the
      counting of such votes if delivered to the county board by 5 p.m. on the seventh day after Election Day:
         § 351 1 . Receipt of voted ballot
         (a) Delivery governs.-A valid military-overseas ballot cast under section 3509 (relating to timely casting of ballot)
         shall be counted if it is delivered by 5 p.m. on the seventh day following the election to the address that the appropriate
         county election board has specified.
         (b) Rule regarding postmarks.-lf, at the time of completing a military-overseas ballot and balloting materials, the
         voter has declared under penalty of perjury that the ballot was timely submitted, the ballot may not be rejected on the
         basis that it has a late postmark, an unreadable postmark or no postmark.
      25 Pa.C.S. §3511.

25    We recognize that we rejected a very similar argument presented in Disability Rights Pennsylvania on May 15, 2020,
      weeks prior to the Primary. Disability Rights Pa. v. Boockvar, No. 83 MM 2020,             Pa.      •, 2020 WL 2820467 (May
       1 5, 2020). At that time, the potential of voter disenfranchisement was speculative as many unknowns existed relating to
      the magnitude of the pandemic, the extent to which voters would seek mail-in applications, and the ability of Boards to
       handle the increase. Those uncertainties no longer exist in light of our experience in the 2020 Primary where thousands of
      voters would have been disenfranchised but for the emergency actions of the courts of common pleas and the Governor.
26    We likewise incorporate the Secretary's recommendation addressing ballots received within this period that lack a
       postmark or other proof of mailing, or for which the postmark or other proof of mailing is illegible. Accordingly, in such
      cases, we conclude that a ballot received on or before 5:00 p.m. on November 6, 2020, will be presumed to have been
       mailed by Election Day unless a preponderance of the evidence demonstrates that it was mailed after Election Day.
      We emphasize that voters utilizing the USPS must cast their ballots prior to 8:00 p.m. on Election Day, like all voters,
       including those utilizing drop boxes, as set forth supra. We refuse, however, to disenfranchise voters for the lack or
       illegibility of a postmark resulting from the USPS processing system, which is undeniably outside the control of the
       individual voter.

27     The Caucus does not advance argument on the merits of this issue.

28    A provisional ballot is a ballot cast by an individual who claims to be properly registered and eligible to vote at the election
       district, but whose name does not appear on the district register and whose registration cannot be determined. 25 P.S.
       § 3050(a.4)(1).

29     The Secretary's position herein is consistent with the directive that the Department of State distributed to the counties on
       May 28, 2020, indicating that there is no statutory requirement nor any authority for setting aside an absentee or mail-in
       ballot exclusively because the voter forgot to insert it into the official election ballot envelope. See Exhibit B to Petition,
       Directive of Deputy Secretary for Elections and Commissions Jonathan M. Marks to the county election directors, May 28,
       2020. The directive further indicated that "[tjo preserve the secrecy of such ballots, the board of elections in its discretion




 WESTLAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                               39
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 179 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)



          may develop a process by which the members of the pre-canvass or canvass boards insert these ballots into empty
          official ballot envelopes or privacy sleeves until such time as they are ready to be tabulated." Id. See also Exhibit J to
          Petition, Guidance for Missing Official Election Ballot Envelopes.

30        Article VII, Section 4 ("Method of elections; secrecy in voting") states, in full, that "[a]ll elections by the citizens shall be
          by ballot or by such other method as may be prescribed by law: Provided, That secrecy in voting be preserved." Pa
          Const, art. VII, § 4.
31        Section 1932 of our Statutory Construction Act, "Statutes in pari materia," provides:
      '     (a) Statutes or parts of statutes are in pari materia when they relate to the same persons or things or to the same '
            class of persons or things.
            (b) Statutes in pari materia shall be construed together, if possible, as one statute.
          1 Pa.C.S. § 1932.

32        Specifically, Petitioner maintains that the poll watcher residency requirement does not violate the United States
          Constitution's First Amendment, the Fourteenth Amendment, the Equal Protection Clause, or the Equal Protection and
          Free and Equal Elections Clauses of the Pennsylvania Constitution.

33        Section 2687(a) provides:
            Each candidate for nomination or election at any election shall be entitled to appoint two watchers for each election
            district in which such candidate is voted for. Each political party and each political body which had nominated candidates
            in accordance with the provisions of this act, shall be entitled to appoint three watchers at any general, municipal or
            special election for each election district in which the candidates of such party or political body are to be voted for.
            Such watchers shall serve without expense to the county.
          25 P.S. § 2687(a).

34        The Caucus does not advocate in favor of finding the poll watcher residency requirement unconstitutional.
35        Respondent has not asserted that the Pennsylvania Constitution offers greater protection under the circumstances
          presented. Thus, for purposes of our review, we treat them as co-extensive.
1         Wesberry v. Sanders, 376 U.S. 1, 17, 84 S.Ct. 526, 11 L.Ed.2d 481 (1964).
2         United States v. Classic, 313 U.S. 299, 314, 315, 61 S.Ct. 1031, 85 L.Ed. 1368 (1941); accord United States v. Mosley,
          238 U.S. 383, 386, 35 S.Ct. 904, 59 L.Ed. 1355 (1915).

3         Pa. Const, art. I, § V.
4         League of Women Voters of Pa. v. Pa., 645 Pa. 1, 178 A.3d 737, 809 (2018); see Winston v. Moore, 244 Pa. 447, 91
          A. 520, 523 (1914).
5         Wallbrecht v. Ingram, 1 64 Ky. 463, 1 75 S.W. 1 022, 1 026 (1 91 5).

6         Id. at 1027.
7         League of Women Voters, 178 A.3d at 822 (citing Pa. Const, art. V, §§ 1, 2, 10); see Reynolds v. Sims, 377 U.S. 533,
          566, 84 S.Ct. 1362, 12 L,Ed.2d 506 (1964) ("[A] denial of constitutionally protected rights demands judicial protection;
          our oath and our office require no less of us.").
8         Purcellv. Gonzalez, 549 U.S. 1, 4, 127 S.Ct. 5, 166 L.Ed.2d 1 (2006) (per curiam).
9         League of Women Voters, 178 A.3d at 814.
10        See In re General Election-1 985, 109 Pa.CmwIth. 604, 531 A.2d 836, 839 (1987) ("To permit an election to be conducted
          where members of the electorate could be deprived of their opportunity to participate because of circumstances beyond
          their control ... would be inconsistent with the purpose of the election laws.").
1 1       League of Women Voters, 178 A.3d at 814; cf. Working Families Party v. Commonwealth,                   Pa.       , 209 A.3d 270,
          306-07 (2019) (Wecht, J., concurring and dissenting) ("The Free and Equal Elections Clause is compromised where the
          regulatory approach adopted by the legislature has the well-documented effect of ... depressing voter enthusiasm and
          participation.").
12        Examining the Finances and Operations of the United States Postal Service During COVID-19 and Upcoming Elections:
          Hearing Before the S. Homeland Security Comm., 116th Cong. (Aug. 21, 2020).
13        Protecting the Timely Delivery of Mail, Medicine, and Mail-in Ballots: Hearing Before the H. Oversight & Gov't Reform
          Comm., 116th Cong. (Aug. 24, 2020).

14        SeePa. Const, art. VII, § 6 ("All laws regulating the holding of elections by the citizens ... shall be uniform throughout
          the State."); Kuznik v. Westmoreland Cty. Bd. of Comm'rs, 588 Pa. 95, 902 A.2d 476, 490 (2006) ("We have held that
          'to be uniform in the constitutional sense ... a law [regulating the holding of elections] must treat all persons in the same
          circumstances alike.' ") (quoting Kerns v. Kane, 363 Pa. 276, 69 A.2d 388, 393 (1949)).




    WESTIAW        © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                 40
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 180 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)

2020 WL 5554644


15    Cf. United States v. Starzecpyzel, 880 F.Supp, 1027, 1046 (S.D.N.Y. 1995) (noting the risk of "natural variations" in
      handwriting and citing factors such as "disease, intoxication and the passage of time," and citing a putative handwriting
      expert as observing that "[s]ome people have a lot of individuality present in their writing and other people do not").
      See, e.g., Ariz. Dem. Party v. Hobbs, CV-20-01143-PHX-DLR,            F.Supp.3d          , 2020 WL 5423898 (D. Ariz. Sept.
16
       10, 2020); Richardson v. Tex. Sec. of State, SA-19-cv-00963-OLG,                F.Supp.3d         , 2020 WL 5367216 (W.D.

      Tex. Sept. 8, 2020); Frederick v. Lawson, 1:19-cv-01959-SEB-MDJ,                 F. Supp. 3d       -, 2020 WL 4882696 (S.D.

       Ind. Aug. 20, 2020); see also League of Un. Latin Am. Citizens of Iowa v. Pate, Polk Cty. CVCV056403, 2018 WL
       3946147, at *1 (Iowa Aug. 10, 2018) (enjoining use of signature-matching provisions in Iowa's Electidn Code); Martin V. A
       Kemp, 341 F. Supp. 3d 1326 (N.D. Ga. 2018) (enjoining enforcement of Georgia statute permitting rejection of absentee
       ballots and ballot applications due to alleged signature mismatch), emergency motion for stay of injunction pending
       appeal denied, Georgia Muslim Voter Project v. Kemp, 918 F.3d 1262 (11th Cir. 2019); Saucedo v. Gardner, 335 F.
       Supp. 3d 202, 222 (D. N.H. 2018) (holding that New Hampshire's signature-match requirement for absentee ballots was
       facially unconstitutional under the Fourteenth Amendment); Florida Dem. Party v. Detzner, 4:16cv6Q7-MW/CAS, 2016
       WL 6090943, at *9 (N.D. Fla. Oct. 16, 2016) (striking down Florida's mail-in ballot signature match law as violative of the
       Fourteenth Amendment); Zessarv. Helander, 05 C 1917, 2006 WL 642646, at *10 (N.D. III. 2006) (finding that the Illinois
       Election Code provisions requiring signature comparisons on absentee ballots violated voters' due process rights); La
       Follette v. Padilla, CPF-1 7-51 5931 , 201 8 WL 3953766, at *3 (Cal. Super. Ct. Mar. 5, 201 8) (holding that California Election
       Code ballot signature-mismatch provision facially violates due process); cf. Susie Armitage, Handwriting Disputes Cause
       Headaches for Some Absentee Voters, ProPublica (Nov. 5, 2018), www.propublica.org/articie/handwriting-disputes-
       cause-headaches-for-some-absentee-voters (discussing legal challenges to signature-match laws).

17     Bush v. Gore, 531 U.S. 98, 109, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000) (per curiam).

18     During the pendency of this appeal, Secretary Boockvar issued a guidance document that, in furtherance of "consistency
       across the 67 counties," instructs election officials that "[tjhe Pennsylvania Election Code does not authorize the county
       board of elections to set aside returned absentee or mail-in ballots based solely on signature analysis by the county
       board of elections." Guidance Concerning Examination of Absentee and Mail-In Ballot Return Envelopes at 3 (Sept.
       1 1 , 2020) www.dos.pa.gov/VotingElections/OtherServicesEvents/Documents/Examination%20of%20Absentee%20and
       %20Mail-ln%20Ballot%20Return%20Envelopes.pdf.

19     Borough of Pleasant Hills v. Carroll, 182 Pa.Super. 102, 125 A.2d 466, 469 (1956) (en banc) (emphasis in original).

20     Commonwealth exrel. Bell v. Poweil, 249 Pa. 144, 94 A. 746, 748 (1915) (cleaned up).

1      Article I, Section 5 of the Pennsylvania Constitution provides as follows:
         Elections shall be free and equal; and no power, civil or military, shall at any time interfere to prevent the free exercise
         of the right of suffrage.
       Pa. Const., art. 1, § 5.

2      Section 3046 of the Election Code provides courts of common pleas with authority, with some latitude, to make rulings
       on Election Day to secure compliance with the election laws. 25 P.S. § 6046. Specifically, a judge or judges from each
       county will remain in session on Election Day to "act as a committing magistrate for any violation of the election laws;
       shall settle summarily controversies that may arise with respect to the conduct of the election; shall issue process, if
       necessary, to enforce and secure compliance with the election laws; and shall decide such other matters pertaining to the
       election as may be necessary to carry out the intent of this act." Id. The Commonwealth Court relied on Section 3046 in
       deciding In re General Election-1 985, 109 Pa.Cmwith. 604, 531 A.2d 836 (1987) (in light of a flood occurring on election
       day, the court of common pleas had the authority to suspend voting in certain districts until the emergency was over),
       appeal denied, 518 Pa. 653, 544 A.2d 963 (1988).
       The Majority relies on In re General Election-1 985 to support our broad equitable powers to act in this case despite the
       limitations in Section 3046.

3      In this regard, we note that 25 P.S. § 3150.15 provides that county boards of elections must deliver the ballots to the
       voters within forty-eight hours after approval of the application. See25 P.S. § 3150.15 ("As additional applications are
       received and approved, the board shall deliver or mail official mail-in ballots to the additional electors within 48 hours.").

4      To the extent that the non-severability clause in Section 11 of Act 77, 1 Pa.C.S. § 1925 is enforceable, I do not view
       the election specific remedies at issue here as-applied constitutional violation as triggering the draconian consequence.
       In the context of the COVID-19 pandemic, applying the non-severability provision to void Act 77 in its entirety would
        itself be unconstitutional, as it would disenfranchise a massive number of Pennsylvanians from the right to vote in the
        upcoming election.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                41
    WESTLAW
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 181 of 205
Pennsylvania Democratic Party v. Boockvar, 238 A.3d 345 (2020)
_____




         More broadly, in Stilp v. Commonwealth , [588 Pa. 539], 905 A.2d 918, 978 ([Pa.] 2006), this Court declined to apply an
         identically worded non-severability provision, id. at 973, refusing to allow the General Assembly to "dictate the effect of
         a judicial finding that a provision in an act is 'invalid.' " Id. at 976. Here, as in Stilp, Act 77's boilerplate non-severability
         provision "sets forth no standard for measuring non-severability, but instead simply purports to dictate to the courts how
         they must decide severability." Id. at 973.

1        Intervenors refers to the Republican Party of Pennsylvania and Joseph B. Scarnati III, President Pro Tempore,
         Jake Corman, Majority Leader of the Pennsylvania Senate, Bryan Cutler, Speaker of the Pennsylvania House of
         Representatives, and Kerry Benninghoff, Majority Leader of the Pehnsylvania House of Representatives.               ;
2        A stay may be granted where Petitioners, "make a substantial case on the merits and show that without the stay,
         irreparable injury will be suffered. Additionally, before granting a request for a stay, the court must be satisfied the issuance
         of the stay will not substantially harm other interested parties in the proceedings and will not adversely affect the public
         interest." Maritrans G.P., Inc. v. Pepper, Hamilton & Scheetz, 573 A.2d 1001, 1003 (1990).



    End of Document                                                        © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                                 Government Works.




                                                                                                                                        42
     WESTIAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 182 of 205




                               8
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 183 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)
_______




                                                               *1   Plaintiffs filed this civil rights action to enjoin Centre
                                                               County, Delaware County, and the City of Philadelphia
p
    KeyCite Blue Flag - Appeal Notification                    (collectively "Defendants") from receiving election grants
Appeal Filed by PENNSYLVANIA VOTERS ALLIANCE, ET AL v.
COUNTY OF CENTRE, ET AL, 3rd Cir., October 23, 2020
                                                               from the Center of Tech and Civic Life ("CTCL"). 1 Plaintiffs
                                                               argue that these grants violate the Election and Equal
                      2020 WL 6158309
                                                                                                                             .       «       9
    Only the Westlaw citation is currently available.          Protection Clauses ofthe United States Constitution, and that

    United States District Court, M.D. Pennsylvania.           they are preempted by both the Constitution and federal law.3

             PENNSYLVANIA VOTERS
                                                                 A. Plaintiffs
            ALLIANCE, et al., Plaintiffs,
                                                               Plaintiffs       consist   of the    Pennsylvania Voters                          Alliance
                                 V.                            organization ("PVA") and fourteen individual registered

     CENTRE COUNTY, et al., Defendants.                        voters who reside in Pennsylvania.4 These fourteen
                                                               individuals are residents of Centre County, Delaware County,
                        No. 4:20-CV-oi76l
                                                               and the City of Philadelphia.5 They all generally oppose the
                                                               election of"progressive" candidates in local, state, and federal
                         Filed 10/21/2020
                                                               elections.6
Attorneys and Law Firms


Jordan P. Shuber, Ronald T. Elliott, Thomas Eric Breth,           B. CTCL and the CTCL Grants

Dillon McCandless King Coulter & Graham, LLP, Butler,          CTCL,        a    non-party   to    this   action,    is          a       nonpartisan,

PA, Erick G. Kaardal, Pro Hac Vice, Mohrman, Kaardal           nonprofit organization formed in 2012 by a "team of civic

& Erickson, P.A., Minneapolis, MN, Thomas W. King, III,        technologists, trainers, researchers, election administration

Dillon McCandless King Coulter & Graham LLP, Buter, PA,        and data experts" to "foster a more informed and engaged
                                                                                                           •             •               7
for Plaintiffs.                                                democracy" and to help "modernize elections."                                 CTCL has
                                                               designated $250,000,000 in grant money to be paid to election
Elizabeth A. Dupuis, Babst Calland, State College, PA, Molly
                                                               offices across the country "to help ensure that [these offices]
E. Meacham, Babst, Calland, Clements and Zomnir, P.C.,
                                                               have the staffing, training, and equipment necessary so this
Pittsburgh, PA, for Defendant Centre County.
                                                               November every eligible voter can participate in a safe and
                                                                                                                    „8
Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro       timely way and have their vote counted.

Hac Vice, Terence M. Gragan, Pro Hac Vice, Timothy D.
Katsiff, Ballard Spahr LLP, Philadelphia, PA, for Defendant    These funds may be used for election-related expenses,

Delaware County.                                               including to: maintain in-person polling on election day;
                                                               obtain personal protective equipment for election officials
Claire Ann Blewitt, Jerry R. Desiderata, Timothy James Ford,   and voters; support drive-thru voting; publish reminders to
Dilworth Paxson LLP, Philadelphia, PA, for Defendant the       voters to update their voter registration information; educate
City of Philadelphia.                                          voters on election policies and procedure; recruit and hire
                                                               poll workers; provide increased cleaning and sanitation at poll
Michele D. Hangley, Robert A. Wiygul, Hangley Aronchick
                                                               sites; train poll workers; expand in-person early voting sites;
Segal Pudlin& Schiller, Philadelphia, PA, Stephen Moniak,
                                                               and deploy additional staff or technology to improve mail
Pa Office of Attorney General, Harrisburg, PA, for Defendant
Kathy Boockvar.
                                                               ballot processing.9

                                                                CTCL provides grant funds to any local election office that
                                                               applies, and the final grant is calculated using nonpartisan
MEMORANDUM OPINION
                                                               criteria.10 CTCL reports that over 1,100 local election
Matthew W. Brann, United States District Judge                  administrators across the country have applied for CTCL
                                                                grants, including eighteen counties within Pennsylvania, as
 I. BACKGROUND




  WESTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                                  1
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 184 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)




well as the Pennsylvania Department of State.11 Of these
                                                                               Plaintiffs have filed a motion for a temporary restraining order
eighteen counties, eleven voted for Donald Tramp over
                                                                               and preliminary injunction.              They contend that: they are
Hillary Clinton in the 20 16 election, "and five did so by more
                                  12                                           likely to succeed on the merits of their claims; they will be
than a two-to-one margin."
                                                                               irreparably harmed absent an injunction; there will be little
                                                                               to no harm to Defendants should an injunction issue; and the
 *2    Nevertheless, Plaintiffs claim that CTCL provides
                                                                                                                                         24
funds only to regions that contain "demographics with                          public interest weighs in favor of an injunction.
                                                   1 3         .
overwhelmingly            progressive   voters."         Plaintiffs   count
                                                                               Plaintiffs make sweeping constitutional claims. But there
Defendants among such regions, and note that for the 2016
                                                                               is less to this case than meets the eye. That is because,
presidential election, Hillary Clinton received 84.3% of the
                                                                               despite their assertions, Plaintiffs cannot satisfy the threshold
votes in Philadelphia, 61.58% of the votes in Delaware
                                                                               standing requirement of Article III. The Court thus concludes
County, and 50.93% of the votes in Centre County.14                            that it cannot reach the merits of Plaintiffs' motion because
                                                                               they lack standing. Accordingly, the complaint will be
                                                                                                                   25
   C. Procedural Posture                                                       dismissed without prejudice.

The genesis of this action stems from Defendants' decision
to accept funding from CTCL, allegedly without the consent
                                                                               n. DISCUSSION
of the United States Congress or the Commonwealth of
                                                                                *3 "Article III of the United States Constitution limits the
Pennsylvania.15 Each Defendant has accepted grant money                        power of the federal judiciary to 'cases' and 'controversies.'
from CTCL to varying degrees.16 This money has been                            ,,26 (
                                                                                        'For a federal court to exercise jurisdiction under Article
used to fund various election-related initiatives and to defray
                                                                               III, plaintiffs must allege—and eventually prove—that they
certain election-related expenses. For example, Defendants                                                                          97
                                                                               hav[e] 'standing' to pursue their claims."                "The [United
have used CTCL moneys to: purchase processing equipment
                                                                                States] Supreme Court has repeatedly described the question
for mail-in and absentee voting; create satellite election                                                                                1R
                                                                                of Article III standing as a 'threshold' issue."               "It is an
offices; install secure drop-boxes; pay for in-person voting
                                                                         1 7    'irreducible constitutional minimum,' without which a court
 expenses; and cover the cost of printing and postage.
                                                                                would not have jurisdiction to pass on the merits of the
All three counties have also received election grants under                                9Q
                                                                                                                                                  4




the Help America Vote Act ("HAVA") and the Coronavirus                          action."        "As a result, federal courts 'have an obligation to

 Aid, Relief, and Economic Securities Act, both of which                        assure themselves of litigants' standing under Article 111. '

 are distributed by the Secretary of the Commonwealth of                        "30 As the United States Court of Appeals for the Third
 Pennsylvania.
                   1 8
                                                                                Circuit has explained, the "continuing obligation to assure
                                                                                that [courts] have jurisdiction requires that [they] raise the
                                                                                                                     31
 Plaintiffs allege that Defendants' acceptance of the CTCL                      issue of standing sua sponte."
 grants is unlawful for two reasons. First, they argue that any
 authority granted to the Defendants to receive these CTCL                      "The plaintiff, 'as the party invoking federal jurisdiction,'
 grants is preempted by the Elections Clause, the Supremacy                     bears the burden of establishing the minimal requirements

 Clause, HAVA, and the National Voters Registration Act.19                      of Article III standing: '(1) an injury in fact, (2) that is

 And second, Plaintiffs claim that the grants directly violate                  fairly traceable to the challenged conduct of the defendant,

 the Pennsylvania Election Code, the Election Clause of the                     and (3) that is likely to be redressed by a favorable judicial
                                                                                                „32 «
 United States Constitution, and the Equal Protection Clause                    decision.'              In assessing whether a plaintiff has carried
                                        90
 ofthe Fourteenth Amendment.                 Specifically, Plaintiffs argue     this burden, [courts must] separate [the] standing inquiry
                                                                                                                                                  •   33
 that the CTCL grants violate the Equal Protection Clause                       from any assessment of the merits of the plaintiffs claim."
 because only some counties chose to apply for them; thus                       "To maintain this fundamental separation between standing
 resulting in those counties with CTCL funding having more                      and merits at the dismissal stage, [courts] assume for the
 money to spend on elections than those who chose to forgo                      purposes of [the] standing inquiry that a plaintiff has stated
             91
 applying.        It is this resultant inequity that Plaintiffs argue is        valid legal claims."34 "While [the Court's] standing inquiry
 unconstitutional.
                          22
                                                                                may necessarily reference the nature and source of the claims



                                                                                                                                                      2
      WESTIAW            © 2.020 Thomson Reuters. No claim to original U.S. Government Works.
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 185 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)




asserted, [the Court's] focus remains on whether the plaintiff              In the voting rights context, the Supreme Court has "long
                                              If
                                                                            recognized that a person's right to vote is individual and
is the proper party to bring those claims."
                                                                            personal in nature."45 But this right does not give plaintiffs
                                                                            carte blanche to challenge any action that conceivably
                                                •5 zr


Plaintiffs assert three theories of standing.           First, they argue
                                                                            infringes upon that right. For example, a mere violation
that the CTCL grants disadvantage the Plaintiffs because they
                                                                            of the Elections Clause, on its own, will not support
provide an advantage to progressive and Democrat candidates

in the counties where Plaintiffs live and vote.37 Second, they
                                                                            standing because! it constitutes 1 a generalized grievance.46
                                                                            Nor will "statewide harm" to a voter's interest in "collective
argue that, without injunctive relief, the CTCL grants will
                                                                            representation in the legislature" or in "influencing the
delegitimize and thus invalidate the elections, consequently
                                                                                                                                        „47
resulting in Plaintiffs lacking political representation until              legislature's overall 'composition and policymaking.'
                                                                            To the extent that the latter interest is recognized, it is
                                  OO                       t


the election can be re-done.           Third, Plaintiffs offer the
                                                                            "embodied in [an individual's] right to vote for [his or her]
novel theory that they have suffered an injury as a third-
                                                                                              „48
party beneficiary to the "social contract" between the federal              representative.

government and the individual States.
                                                                            In asserting their first theory of standing, Plaintiffs argue
                                                                            that Defendants, by accepting and using CTCL funding, have
None of these theories are persuasive. Plaintiffs have not
                                                                            disadvantaged and wasted Plaintiffs' votes in the upcoming
shown that they can satisfy any of the three elements of
                                                                                                           49
standing. That is, Plaintiffs have not shown that they will                 state and federal elections.        They claim that Defendants

suffer an injury in fact, that any injury is fairly traceable               accepted CTCL funding "for the specific purpose to maintain,

to Defendants, or that any purported injury is likely to be                 promote, or favor a historic specific demographic group that

redressable. Consequently, their complaint is dismissed.                    can influence the outcome of federal elections within the

                                                                            boundaries of those counties and city."50 The general crux
                                                                            of this argument seems to be that Defendants' use of CTCL
   A. Injury in Fact
                                                                            funding will improve voter turnout which in turn will make
 *4 Plaintiffs have not alleged an injury in fact sufficient to
                                                                            it more likely that progressive candidates will succeed in the
support standing. "To establish Article III standing, an injury
                                                                            upcoming election.
                                                                      „40
must be ' concrete, particularized, and actual or imminent. '
Plaintiffs' injuries lack particularity and imminence, and the              Importantly, however, Plaintiffs try to dodge the burden
Court accordingly dismisses this action for lack of standing.               of articulating precisely which of their interests have been
                                                                            purportedly infringed. Despite citing their "right to vote,"
                                                                            Plaintiffs do not allege that CTCL funding has actually been
                                                                            used to restrict that right. They do not argue that Defendants
1. Particularity
                                                                            have used the CTCL funding to impede Plaintiffs' ability
All three of Plaintiffs' alleged injuries constitute generalized            to vote or deny them the ability to effectively participate
grievances        and are thus insufficiently particularized to             in the upcoming election. Moreover, Plaintiffs remain free
support standing. Limiting jurisdiction to those cases which                to advocate on behalf of then preferred candidates and

are "personal and individual" to the party "ensures that                    encourage others to vote.51 Thus, Plaintiffs' appear to allege
courts exercise power that is judicial in nature."41 Thus, the               only that their right to vote has been infringed because it
 Supreme Court has made clear that "[a] federal court is not                now might be more difficult for them to elect their preferred
                                                                             candidate.
 'a forum for generalized grievances.' "42 The Supreme Court
 defines generalized grievances as those "predicated upon an
 interest ... which is held in common by all members of the                  *5 Plaintiffs' argument is unavailing because, at core, their
                                                                             claim is merely a generalized grievance. Though Plaintiffs
public."43 As a result, the Supreme Court has repeatedly
                                                                             have done a valiant job of disguising it, the only interest
 rejected challenges to government action premised solely on
                                                                             they have identified is of a general nature: that Plaintiffs
 an individual's general interest in ensuring that the law is
                                                                             ability to influence state and federal elections will be diluted
             44
 followed.                                                                   if Defendants take steps that might result in increased
                                                                             voter turnout. This is not a legally cognizable injury under



  WESTtAW           © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   3
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 186 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)



                                                                                                   „57
Article III. And it is "precisely the kind of undifferentiated,             certainly impending.         Standing thus cannot be predicated
generalized grievance about the conduct of government that                                                                               And
                                                                            on   a "highly attenuated chain of possibilities."
[the Supreme Court has] refused to countenance in the
                                                                            courts should exercise caution when determining whether to
past."      The Court therefore finds Plaintiffs' first theory              "endorse standing theories that rest on speculation about the
insufficient to support standing.
                                                                            decisions of independent actors."59

Plaintiffs' second theory of standing also fails because
                                                                            *6 Plaintiffs' theories of standing fail to show that any
it constitutes    a generalized grievance.         Plaintiffs     argue
                                                                            alleged injury is certainly impending because they rely on a
that     maintaining   CTCL's   grants   to   Defendants          would
                                                                            highly attenuated causal chain of events. For example, both
result in Plaintiffs losing representation in their individual
                                                                            theories require the Court to assume that: (1) CTCL funding
districts (because the election results would be subsequently
                                                                            will result in higher voter turnout; (2) any higher voter turnout
invalidated). But the Court is not aware of any cases holding
                                                                            will be in support of progressive candidates; (3) the higher
that the right to be politically represented is a legally
                                                                            voter turnout will be significant enough to impact the outcome
cognizable interest under Article III. And the Court declines
                                                                            of the election; (4) this turnout will impact the election in
to expand standing doctrine in such a manner, especially given
                                                                            favor of progressive candidates; and (5) regarding Plaintiffs'
that any right to political representation would be one "held in
                                              CO
                                                                            second theory, that a party will challenge the election if this
common by all members" of the county.              This injury is not       Court does not grant Plaintiffs' motion and that challenge will
sufficiently particularized, and thus does not satisfy standing.            result in the invalidation of the election results.


Finally, Plaintiffs' third theory of injury also constitutes                None of these assumptions are supported by the record.
a   generalized    grievance.   They     claim     that   there    is   a   Defendants have used CTCL funding in a nonpartisan way to
social contract between the federal government and the                      facilitate the upcoming election; they have spent the CTCL
individual States, and that Plaintiffs, as citizens, are third-             money to set up satellite election offices, offer dropboxes, and
party beneficiaries to this contract.         The general thrust            pay for various election-related expenses. Defendants have
of this argument is that Plaintiffs' interest as third-party                notably not attempted to use the CTCL funds to increase
beneficiaries are harmed whenever the government violates                   voter turnout by, for example, implementing get-out-the-vote
the Constitution, and that this injury is particularized enough             efforts. There simply is no indication in the record that CTCL
to predicate standing.                                                      funds will increase voter turnout at all, which Plaintiffs allege

                                                                            is the root cause of their purported harm.60
The Court cannot accept this argument. To adopt Plaintiffs'
conception of standing would be to reject the entirety of
                                                                            Further, nothing in the record suggests that, if Defendants'
standing doctrine as it exists today. Under Plaintiffs' theory,
                                                                            use of the CTCL funding does increase voter turnout, it will
any citizen of the United States would have standing to
                                                                            necessarily benefit progressive candidates. The implication
challenge any constitutional violation for any reason. This
                                                                            that increased voter turnout is inherently beneficial to
is simply not supported by precedent or doctrine.54 And the                 progressive candidates is dubious at best.61 And the Court
Court declines to take such an expansive approach in this case.
                                                                            finds this assumption far too dependent on the actions of tens,
                                                                            if not hundreds, of thousands of voters to premise standing.
                                                                            As a result, the Court finds that Plaintiffs' injuries are too
2. Imminence                                                                speculative and not sufficiently imminent to support standing.


Even if Plaintiffs could establish that their first two theories
 state a particularized and concrete injury, the alleged injuries                B. Causation

                                                                            Plaintiffs also fail to establish that any alleged injury "is fairly
 are far too speculative to support standing.55 To show                                                                                   f\ 9
 standing for an alleged future injury, a party must show that              traceable to the challenged conduct of the defendant."               In

                                                                            Allen v. Wright, the Supreme Court concluded that standing
 the injury is imminent.56 "Although imminence is concededly
                                                                            was absent where "[t]he links in the chain of causation
 a somewhat elastic concept, it cannot be stretched beyond
                                                                            between the challenged Government conduct and the asserted
 its purpose, which is to ensure the alleged injury is not
                                                                             injury [we]re far too weak for the chain as a whole to sustain
 too speculative for Article III purposes—that the injury is



                                                                                                                                                 4
    WiSTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 187 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)
___




                                                                              grants because they are targeted to counties and cities with
respondents' standing."             There, the plaintiffs challenged
                                                                              progressive voter patterns."69 Because Plaintiffs' injuries are
the Internal Revenue Service's grant of tax-exempt status to
                                                                              not fairly traceable to Defendants' actions but, instead, to the
certain racially discriminatory schools, arguing that such tax-
                                                                              actions of a non-defendant (CTCL), Plaintiffs do not have
exempt status aided the schools in maintaining segregation
                                                                                                                                70
and, accordingly, in harming their children by forcing them to                standing to pursue their claims in this action.

                                 64
attend segregated schools.

                                                                                C. Redressability
Such   alleged       harm     was     "not   fairly    traceable   to   the
                                                                              Lastly, the Court finds that standing is absent because
Government conduct respondents challenge as unlawful"                         Plaintiffs have not demonstrated that any purported harm is
because there was no evidence that "there were enough                                                                                71
                                                                              likely to be redressed by a favorable decision.             At bottom,
racially        discriminatory   private     schools      receiving     tax
                                                                              Plaintiffs claim rests on supposition—their conclusion that
exemptions in respondents' communities for withdrawal
                                                                              safer and more efficient voting as            a result of CTCL
of those exemptions to make an appreciable difference in
                                                                              funds will necessarily lead to increased progressive voter
public school integration."65 The Supreme Court noted that                    turnout, thereby harming Plaintiffs' preferred conservative
it was unclear "how many racially discriminatory private                      candidates.
schools [wejre in fact receiving tax exemptions," whether
the withdrawal of tax-exempt status "from any particular                      However, as discussed above, there is no evidence that CTCL
school would lead the school to change its policies," "whether                funds will result in an increase in voter participation. Indeed,
any given parent of a child attending such a private school                   a majority of the funding appears to be dedicated to assisting
would decide to transfer the child to public school as a                      with the processing of mail-in voting and, thus, would appear
result of any changes in educational or financial policy made                 likely to have no discernable effect on voter turnout. It appears
by the private school once it was threatened with loss of                     then that the harm alleged by Plaintiffs would instead be
tax-exempt status," or "whether, in a particular community,                   caused by the number of progressive voters who may turn
a large enough number of the numerous relevant school                         out to vote, not by additional funding that increases the safety
officials and parents would reach decisions that collectively                 and efficiency of the election in the Defendant comities.
would have a significant impact on the racial composition of                  Consequently, simply forcing Defendants to return all CTCL
                        »66
the public schools.                                                           funding is not likely to stem the harm of which Plaintiffs
                                                                              complain, as those voters may still turn out regardless of
 *7 Ultimately, any alleged harm "involve[d] numerous third                   whether or not Defendants keep or return the CTCL grant.
parties (officials of racially discriminatory schools receiving
tax exemptions and the parents of children attending such                     It is therefore "entirely conj ectural whether the . . . activity that
schools) who may not even exist in respondents ' communities                  affects respondents will be altered or affected by" the Court
                                                                                                                                          77
and whose independent decisions may not collectively have                     blocking Defendants from using CTCL funding.                     Because
a significant effect on the ability of public school students                 Plaintiffs' alleged injuries stem from the actions of voters,
to receive a desegregated education."                 Given that the harm     not Defendants, their claims are not redressable and the Court
was not directly traceable to the IRS, the Supreme Court                      finds that they lack standing.
concluded that plaintiffs did not have standing to pursue their
           68
claims.
                                                                              m. CONCLUSION
                                                                              In accordance with the above discussion, Plaintiffs' complaint
Here too, Plaintiffs' alleged harms result from a third-
                                                                              will be dismissed without prejudice for lack of standing.
party and, thus, their alleged injuries are not fairly traceable
to Defendants. The purported injuries here arise not from
                                                                               *8 An appropriate Order follows.
Defendants' acceptance of CTCL funds, but from CTCL's
 decision to allegedly direct those funds to comities with
higher rates of progressive voters. Indeed, Plaintiffs make                    All Citations
 clear in their amended complaint that they are not harmed by
 the use of funds to secure a safer and more efficient election,               — F.Supp.3d —, 2020 WL 6158309
but instead "are injured by CTCL's private federal election



  WESTLAW            © 2020 Thomson Reuters. Mo claim to original U.S. Government Works.                                                            5
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 188 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)
____




Footnotes
1      Doc. 1 1 Plaintiffs have since amended their complaint and added Kathy Boockvar, in her capacity as Secretary of the
       Commonwealth of Pennsylvania, as a Defendant. Doc. 38 at If 196.

2      Id. at TJU 102-76.

       Id. at Ulf 177-216. Specifically, Plaintiffs argue that these grants are preempted by the Elections Clause, the Supremacy        ,
3
       Clause, the Help America Vote Act, and the National Voters Registration Act. Id.                          .

4      Id. at Tflf 4-18.

5      Id. at fflf 5-18.

6      Id. Several Plaintiffs are members of the Pennsylvania House of Representatives and several are Republican candidates
       in the upcoming election. Id. at fflf 5, 9-18. But because neither group asserts claims based on these statuses, they will
       be treated the sarnie as the other individual Plaintiffs.

7      Id. at If 44; Doc. 37 at 5.

8      Doc. 38 at If 55.

9      Id. at Tf 59.

10     Doc. 37 at 6.

11     Id.

12     Id.

13     Id. at 17. Specifically, Plaintiffs contend that CTCL is "a progressive organization [that] targets urban counties and cities
       for its private federal election grants to turn out the progressive vote so [that] progressive candidates win." Doc. 38 at 53.
14     Id. at     72-74.

15     Id. at     79-83.

16     Philadelphia received $10,012,000, Delaware County received $2,200,000, and Centre County received $863,838. Id.]
       see Doc. 37 at 15-16.

17     Doc. 38-3.

18     Doc. 38 at fflf 87-97.

19     Id. at 1111 102-76.

20     Id. at Iflf 176-217.

21     Id. at 1f11 21 1,21 3.

22     Id. Plaintiffs' claims against Defendant Boockvar are premised on the alleged illegality of the CTCL grants. Plaintiffs argue
       that Boockvar is culpable because she permitted Defendants to accept the grants.
23     Doc. 4.

24     Doc. 5.

25     See Cottrell v. Alcon Labs., 874 F.3d 154, 164 n.7 (3d Cir. 2017) ("Because the absence of standing leaves the court
       without subject matter jurisdiction to reach a decision on the merits, dismissals 'with prejudice' for lack of standing are
       generally improper").

26     Id. at 161-62 (quoting U.S. Const, art. III).

27     Id.

28     Wayne Land & Mineral Grp., LLC v. Delaware River Basin Comm'n, 959 F.3d 569, 573-74 (3d Cir. 2020) (quoting Va.
       House of Delegates v. Bethune-Hill,  U.S.       139 S. Ct. 1945, 1951, 204 L.Ed.2d 305 (2019)).

29     Id. at 574 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119L.Ed.2d 351 (1992)).
30     Id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006) (brackets
       omitted)).

31      Id. (brackets and ellipsis omitted).
        Cottrell, 874 F.3d at 162 (quoting Spokeo, Inc. v. Robins,        U.S.      136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016)
32
        (ellipsis omitted)).

33      Id.

34      Id.

 35     Id. (brackets, citation, and internal quotation marks omitted).
 36     Plaintiff PVA premises its associations! standing on the standing of its members, the individual named Plaintiffs in this
        case. Doc. 39 at 4. Accordingly, the Court will analyze Plaintiffs' standing together. Similarly, because Plaintiffs base



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
    WESTLAW
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 189 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)

2020 WL 6158309

       their theories of standing against all Defendants on the same injuries, the Court will analyze Plaintiffs' standing against
       the Defendants as a whole.

37     Id. at 5-7.
38     Id. at 7.
39     Id. at 9-10.
40     Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013) (quoting Monsanto Co. v.
       Geertson Seed Farms, 561 U.S. 139, 149, 130 S.Ct. 2743, 177 L.Ed.2d 461 (2010)).                         <:

41 ' ' Lance v: Coffman, 549 U.S. 437, 441, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007).
42     Gill v. Whitford,       U.S.       183 S. Ct. 1916, 1929, 201 L.Ed.2d 313 (2018).

43     Lance, 549 U.S. at 441, 127 S.Ct. 1194.

44     E.g., id. at 442; United States v. Richardson, 418 U.S. 166, 176-77, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974); Schlesinger
       v. Reservists Comm. to Stop the War, 418 U.S. 208, 220-21, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974).
45     Lance, 549 U.S. at 442, 127 S.Ct. 1 194.

46     Id.

47     Gill,         U.S. at     138 S. Ct. at 1931.

48     Id.

49     Doc. 39 at 6.

50     Id.

51     Their efforts may even be more easily rewarded now that Defendants have taken additional steps to facilitate early and
       in-person voting.

52     Lance, 549 U.S. at 442, 127 S.Ct. 1194.

53     Schlesinger, 41 8 U.S. at 220, 94 S.Ct. 2925.

54     Lance, 549 U.S. at 441, 127 S.Ct. 1194 (asserting only that the law has not been followed is insufficient to establish
       standing); Richardson, 418 U.S. at 176-77, 94 S.Ct. 2940 (holding that a federal taxpayer does not have standing to
       challenge certain CIA expenditures as a violation of the Constitution's Accounts Clause absent a showing that he suffered
       a particular injury); Schlesinger, 41 8 U.S. at 220, 94 S.Ct. 2925 ("[Sjtanding to sue may not be predicated upon an interest
       of the kind alleged here which is held in common by all members of the public, because of the necessarily abstract nature
       of the injury all citizens share.").

55     it is clear that Plaintiffs' "social contract" theory is too generalized to establish standing.

56      Clapper, 568 U.S. at 409, 133 S.Ct. 1 138.

57     Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 565, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)) (emphasis in
       original).

58      Id. at 410, 133 S.Ct. 1138.

59      Id. at 414, 133 S.Ct. 1138.

60      It could be argued that safer, more efficient funding will increase voter turnout in these areas. However, it is equally
        likely that even without safe and efficient funding, voters in a presidential election—especially one that is viewed as
        highly consequential to both Republican and Democratic voters—will still be motivated to turn out in the same numbers
        regardless of any risks associated with voting during a pandemic.

61      As the adage goes, "a rising tide lifts all boats." Missouri v. Jenkins, 515 U.S. 70, 102, 115 S.Ct. 2038, 132 L.Ed.2d
        63 (1995).

62      Cottrell, 874 F.3d at 162.

63      Allen v. Wright, 468 U.S. 737, 759, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds by Lexmark Int'l,
        Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.Ct. 1377, 188 L,Ed.2d 392 (2014).
 64     Id. at 743-45, 104 S.Ct. 3315

 65     Id. at 757-58, 104 S.Ct. 3315.

 66     Id. at 758, 104 S.Ct. 3315.

 67     Id. at 759, 104 S.Ct. 3315.

 68     Id. at 759-60, 104 S.Ct. 3315.

 69     Doc. 38 at 2.

 70     See Leeke v. Timmerman, 454 U.S. 83, 86-87, 102 S.Ct. 69, 70 L.Ed.2d 65 (1981) (injury indirect insufficient to support
        standing because injury turned on the action of a prosecutor who was not a party not before the court); Linda R.S. v.




                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
  WESTLAW
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 190 of 205
Pennsylvania Voters Alliance v. Centre County, — F.Supp.3d — (2020)

2020 WL 6158309

       Richard D., 410 U.S. 614, 617-18, 93 S.Ct. 1 146, 35 L.Ed.2d 536 (1973) (injury too indirect to support standing where
       injury turned on the action of non-party actor).
71     Cottrell, 874 F,3d at 1 62.                                                                                              :

72     Lujan, 504 U.S. at 571, 112 S.Ct. 2130.


 End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S.
                                                                                ?              Government Works.




                                                                                                                            8
     WESTLAW     © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 191 of 205




                               9
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 192 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
___________




                                                               of 1 6 1 votes—less than one—tenth of one percent ofthe votes
                                                               cast-in the election for Arizona's second district. [Hamilton
                     2014 WL 6694451
                                                               Decl. | 6] Each county's Board of Supervisors must meet to          '
      Only the Westlaw citation is currently available.
                                                               canvass the returns and report those returns to the Secretary
         United States District Court, D. Arizona.
                                                               of State by November 24, 2014. The Secretary of State must
                                                               certify the election results to the Governor on December 1,
                   RON BARBER fOR
                                                               2014, pursuant to A.R.S. § 16-648.
            CONGRESS, et al., Plaintiffs,
                             V.                                Plaintiffs assert that 133 contested ballots have not been
                                                               counted and they ask that the Secretary of State, who
         Ken BENNETT, et al, Defendants.
                                                               must certify the results of the general election or the need
                                                               for a recount of the votes for the United States House
                 No. CV-14-02489-TUC-CKJ.
                                                               of Representatives second congressional district seat, be
                                                               restrained from certifying the results until after the ballots
                    Signed Nov. 27, 2014.
                                                               have been counted. The Preliminary Injunction asks that the
                                                               other defendants count the votes. (Doc. 2 at 1.) If the Court
                                                               does not both enjoin the certifying and order Defendants
ORDER
                                                               Pima County and Cochise County to count some or all of the
                                                               problematic votes, then those votes are forever lost and even
CINDY K. JORGENSON, District Judge.
                                                               in a recount will not be considered. No party disputes this,

 *1    On November 24, 2014, the Plaintiffs filed a Verified   nor is there statutory authority to count the votes after the

Complaint and Application for Temporaiy Restraining Order      Secretary of State certifies the result.

(TRO), Preliminary Injunction and Declaratory Relief. The
Plaintiffs are Ron Barber for Congress and three residents     According to the Plaintiffs, both the Pima County and
of Pima County, Lea Goodwine-Cesarec, Laura Alessandra         Cochise County Board of Supervisors refused to count several

Breckenridge, and Josh Adam Cohen. The Defendants are          categories of ballots. Specifically, they allege:
Ken Bennett, Secretaiy of State; the Pima County Board of
Supervisors, and Board members Ally Miller, Ramon Valdez,      1. Voters who moved within Pima County and who cast

Sharon Bronson, Ray Carroll, and Richard Elias; and the        provisional ballots (3 contested ballots);
Cochise County Board of Supervisors and Board members
Patrick Call, Ann English, and Richard Searle. Martha          2. County official wrongly believed that the signature on the

McSally for Congress and Martha McSally (collectively,         affidavit for the early ballot did not match the signature on the
"McSally") have moved to intervene, filed an opposition,       voter registration form (27 contested ballots);

and a Motion to Dismiss. (Docs. 11, 12, 13.) Defendant
Bennett has joined in the Opposition to the Motion for a        *2 3. Early ballots were not signed (8 contested ballots);

Preliminary Injunction and the Motion to Dismiss. (Docs. 18,
19.) Plaintiffs have filed a Reply. (Doc. 22.)                 4. Provisional ballots were not signed (8 contested ballots);


This Order addresses the Application for a Temporary            5. Voters who moved were not directed to the proper precinct
Restraining Order (TRO). Oral argument was heard on this       by election officials (3 1 contested ballots);
matter on November 26, 2014. The Court having considered
the pleadings and arguments presented will deny Plaintiffs'     6. Election officials made misleading or erroneous statements

request for a Temporary Restraining Order for the reasons      regarding voting in the proper precinct (11 contested ballots);
stated herein.                                                  and


                                                                7. Voters were not told they were in the wrong precinct (45
I. Background                                                   contested ballots).
The general election was held on November 4, 2014.
 The initial returns indicate that Martha McSally leads the
incumbent, Congressman Ron Barber, by a very small margin



  WESTLAW         © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 193 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)

201 4 WC 669445 T

Plaintiffs raise claims under the Equal Protection and Due             bond. Connecticut General Life Ins. Co. v. New Images of

Process Clauses of the Federal Constitution; the State                 Beverly Hills, 321 F.3d 878, 882 (9th Cir.2003). In fact, the
Constitution Art. II, 21 providing that "elections shall be            amount may be set at zero if there is no evidence the party

free and equal" and no power shall interfere to prevent free           will suffer damages from the injunction. Id .
exercise of suffrage; federal statute, Help America Vote Act
(52 USC § 21082(a)(4)); and state statutes (A.R.S. §§ 16579,
                                                                       III. Jurisdiction
583, 584). (Doc. 1.)
                                                                        *3 The Supreme Court has recognized that federal courts" 1
                                                                       have jurisdiction to entertain suits regarding the seating

II. Legal Standard for TRO                                             of a member of Congress in some situations. Powell v.

The test for a TRO is the same as for a preliminary injunction;        McCormack,       395 U.S. 486 (1969). However, not every

a preliminary injunction is "an extraordinary and drastic              election contest is appropriately reviewed by a federal

remedy, one that should not be granted unless the movant,              court. See e.g. Curiy v. Baker, 802 F.2d 1302, 1313 n. 6

by a clear showing, carries the burden of persuasion."                 (11th Cir.1986) (permitting "any voter [to] invoke federal

Mazurekv. Armstrong, 520 U.S. 968, 972 (1997) (per curiam)             jurisdiction to review the resolution of any vote tabulation

(citation omitted) (emphasis in original). The Ninth Circuit           or election contest with which he is dissatisfied [ ] would

has adopted two tests a district court must use when deciding          effectively federalize contests of state and local elections").

whether to grant a preliminary injunction. See Alliancefor the
Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.2011)           Indeed, "with only a few narrow and well-defined exceptions,

(finding District Court "made an error of law" by employing            federal courts are not authorized to meddle in local elections."

only one test when denying preliminary injunction). First, a           Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1st

plaintiff can attempt to satisfy the four-part test adopted by         Cir.2001).     Instances where federal jurisdiction over an

the Supreme Court in Winter v. Natural Resources Defense               election contest may be invoked include where a discrete

Council, Inc., 555 U.S. 7 (2008). Under the Winter test, a             group of voters suffer a denial of equal protection or where

plaintiff "must establish that he is likely to succeed on the          a denial of substantive due process occurs (i.e., the election

merits, that he is likely to suffer irreparable harm in the            process is patently and fundamentally unfair). Id.; see also 29

absence of preliminary relief, that the balance of equities tips       C.J.S. Election § 422 (Nov.2014).

in his favor, and that an injunction is in the public interest." Id.
at 20. If a plaintiff cannot meet the Winter test, he may attempt      Nonetheless,      "if   aggrieved   parties,   without   adequate

to satisfy the second test by showing there are "serious               explanation, do not come forward before the election, they

questions going to the merits," the balance of hardships tips          will be barred from the equitable relief of overturning the
sharply in his favor, there is a likelihood of irreparable injury,     results of the election." Soules v. Kauaians for Nukolii

and the injunction is in the public interest. Cottrell, 632 F.3d       Campaign Committee, 849 F.2d 1176, 1180 (9th Cir.1988);

at 1135. This latter "sliding scale approach" allows a plaintiff       see also Hart v. King, 470 F .Supp. 1195 (D.C.Haw.1979).

to make a lesser showing of likelihood of success provided
he will suffer substantial harm in the absence of relief. Id. at       Indeed, Defendants and McSally argue that Plaintiffs' claims

1133.                                                                  are brought too early or too late. The statutory basis for
                                                                       an elector to contest a claim is set forth in Count VI—a

Temporary restraining orders are governed by Rule 65(b). A             contest of the election on the bases set forth in A.R.S. § 16

TRO lasts for only 14 days and may only be extended an                 672 is to be brought after the secretaiy of state or governor

additional 14 days for good cause shown or upon consent                has canvassed the election and declared the result. A.R.S.

of the opposing party. Rule 65(b), Fed.R.Civ.P. If a TRO is             § 16-673. That has not happened in this case. Additionally,

granted, the motion for a preliminary injunction must be heard         Defendants argue other bases for contesting the election must

at the earliest possible time and takes precedence over all            have been brought before the County Boards of Supervisors

matters except older matters of the same character. Id.                 canvassed the official results. A.R.S. § 16-642 and 16
                                                                        672. However, Plaintiffs' claim based on Arizona statutes is

Under the Rule, a temporary injunction/TRO may not be                  not based on those Arizona statutes. Rather, they base their

issued without imposition of a bond or other security upon              claims on other procedural Arizona statutes and constitutional
the applicant. Rule 65(c), Fed.R.Civ.P. The district court,             violations.

however, has wide discretion in setting the amount of the



  WEST LAW       © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                  2
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 194 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
_______




Further, some of the claims brought by Plaintiffs do not appear    County applied to determine a mismatch and whether the
to be reasonably foreseeable. For example, if an elector knew      cure process is arbitrary. Pima County arbitrarily asserted that
his precinct had changed, that elector would have gone to the      the deadline for curing signature-mismatch ballots was noon

correct precinct; similarly, it is not likely an elector would     on November 8th and then changed the deadline to close

have reason to suspect that a person reviewing signatures may      of business on November 9th, while Cochise County used

not believe the signatures match. There is no basis to conclude    Election Day as the deadline for curing signature-mismatch

that the electors knew of the basis of the claims in advance       ballots. [Declaration of Kurt Bagley ^ 6 ("Bagley Decl.");
of the election.                                                   Decl. Van Nuys III f 3]. Plaintiffs also claim this unduly
                                                                   burdens a fundamental right because the lack of standards

Because there is an adequate explanation for not bringing          ensures arbitrary and disparate treatment, citing Bush v.. Gore,

some ofthe claims earlier, the Court preliminarily finds that it   531 U.S. 98, 104-06 (2000). In assessing whether an electoral

has jurisdiction in this case to resolve whether or not to grant   practice imposes such a burden, a court must "weigh the

a TRO. Further, the Court declines to abstain from exercising      character and magnitude of the asserted injury to the rights

jurisdiction pursuant to the Younger and Burford doctrines.        protected by the First and Fourteenth Amendments that the

See Youngerv. Harris, 401 U.S. 37 (1971); Burford v. Sun Oil       plaintiff seeks to vindicate against the precise interests put

Co., 319 U.S. 315, 334(1943).                                      forward by the State as justifications for the burden imposed
                                                                   by its rule, talcing into consideration the extent to which those
                                                                   interests make it necessary to burden the plaintiffs rights."
IV. Discussion                                                     Burdickv. Takushi, 504 U.S. 428, 434 (1992). Plaintiffs argue
                                                                   that failing to count the ballots imposes a severe burden and
   A. No Likelihood of Success on the Merits ofthe Federal
                                                                   refusing to count serves no legitimate state interest.
            1
   Claims
 *4 The Court finds that Plaintiffs have not met their burden      They assert a due process violation because the state can
to show either likelihood of success on the merits or serious      regulate absentee voting but it cannot disqualify ballots
questions going to the merits. They have the burden and have       without affording appropriate due process. Raetzel v. Parks/
not shown a pervasive error that undermines the integrity of       Bellemont Absentee Election Bd., 762 F.Supp. 1354, 1358
the vote.                                                          (D.Ariz. 1990).


As to the second, third, fourth, fifth, and sixth categories of    As to unsigned early ballots, Plaintiffs argue that until
alleged errors—voters who signed both their registration form      approximately the Thursday before Election Day, Pima
and their ballot affidavit and still had then ballot rejected      County mailed ballots back to early voters who failed to
for signature mismatch issues (27 ballots); unsigned early (8      sign their ballot affidavit to provide an opportunity to correct
ballots): unsigned provisional ballots (8 ballots); failure by     the issue. Cochise County called at least some such voters
election officials to direct voters who had moved to the proper    prior to Election Day to inform them of the oversight and/
precinct (3 1 ballots); misleading or erroneous statements by      or sent an affidavit for the voters to return by Election
election officials regarding proper precinct—Plaintiffs raise      Day. Neither county took any action to cure unsigned early
both federal and state claims.                                     ballots after Election Day. [Quinn-Quesada Decl.           3-4].
                                                                   Plaintiffs appear to argue an equal protection violation based
The federal claims are for violations of equal protection and      on arbitrary and inconsistent rules and lack of a rational basis
due process.                                                       to distinguish between permitting a post-election cure for a
                                                                   mismatched signature but not to permit such a cure where a
Regarding the signature mismatch issues, Plaintiffs cite to        ballot has not been signed.
the State Elections Procedure Manual, which they allege
has the force of law. It permits a voter to explain that            *5 Regarding unsigned provisional ballots, Plaintiffs argue
he or she did vote and why the signatures do not match.            that because poll workers are required by the Elections
 They argue that the attached declarations constitute such         Procedure Manual to sign the provisional ballot form that
 explanations. They argue an equal protection violation based       is attached to the provisional ballot envelope, casting of an
 on a lack of state-wide standards for determining when            unsigned provisional ballot necessarily reflects either that a
 signatures do not match and how determinations can be             poll worker looked at the unsigned ballot yet failed to inform
 cured. It is unclear what standards either Pima or Cochise



  WISTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
            Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 195 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)



the voter that it had not been signed or that the poll worker     In addition,   a rational basis    standard applies to     state

failed to sign the provisional ballot. [See, e.g., Hamilton       regulations that do not burden the fundamental right to
Decl., Ex. E, Tab E (Troutman Decl.'fflf 3—5).] The unsigned      votp; strict scrutiny applies when a state's restriction imposes

provisional ballots would have been signed if the State had       "severe" burdens. Dudum v. Arntz, 640 F.3d 1098, 1106 (9th

ensured that poll workers took the straight-forward step of       Cir.2011), citing BUrdick, 504 U.S. at 434; NEOCH, 696 F.3d
ensuring that voters had signed their provisional ballots.        580, at 592 (6th Ck.2012), citing McDonald v. Bd. ofElection
                                                                  Comm. 'rs, 394 U.S. 802, (1969) and Burdick, 504 U.S. at
Regarding erroneous statements as to voting in the proper         434. For the majority. of cases falling between these extremes,

precinct, Plaintiffs assert equal protection and due process      courts apply the "flexible" Anderson/ Burdick balancing test.

claims based on poll workers failure to direct voters to the      NEOCH, 696 F .3d at 592.

proper polling place.
                                                                   *6 In NEOCH, the court of appeals found that the plaintiffs

Plaintiffs cite primarily to Bush v. Gore, 531 U.S. 98, 104—      "demonstrated that their right to vote is ... burdened by"

06 (2000), to argue disparate treatment based on allegedly        Ohio's law that rejects wrong-precinct ballots regardless of

arbitrary procedures and to Northeast Ohio Coalition for          poll-worker error, and therefore the "[t]he Anderson-Burdick
the Homeless v. Husted (NEOCH), 696 F.3d 580, 598 (6th            standard ... applies." 696 F.3d at 592, citing Obama for
Cir.2012). But the present case is distinguishable from both      America v. Husted, 697 F.3d 423, 430 (6th Cir.2012). But in
Bush v. Gore and NEOCH.                                           NEOCH, the record showed a " 'systemic' disqualification of
                                                                  thousands of wrong-precinct provisional ballots and a strong

Bush v. Gore involved the 2000 presidential election and the      likelihood that the majority of these miscast votes result from

failure of Florida voting machines to fully punch out the         poll-worker error." Id. at 593. The court noted that although
chads that represented the vote for a particular candidate;       the number and frequency of disqualifications varied from

chads were left hanging by corners or were merely indented.       "county to county, the problem as a whole is systemic and

531 U.S. at 102, 105. As a result, thousands of votes were        statewide." Id . at 586. In addition, the challenge by the voters
not counted. After a flurry of legal actions, the Florida         was a pre-election challenge, not post-election as here.

Supreme Court ordered that when recounting votes, the intent
of the voter be determined from the ballot. As the United         In Crawford v. Marion County Election Board, 533 U.S. 181

States Supreme Court noted, this was not problematic as           (2008), voters challenged as an equal protection violation the

an abstract proposition; the problem was the absence of           state law requiring government issued photo identification to
specific standards to ensure equal application. Id. at 106. The   vote. The Court noted that it had not identified any litmus test
evidence showed that "the standards for accepting or rejecting    for measuring the severity of a burden that a state law imposes

contested ballots might vary not only from county to county       on a political party, an individual voter, or a discrete class of

but indeed within a single county from one recount team to        voters. Id. at 191. "However slight that burden may appear,

another." Id.                                                     it must be justified by relevant and legitimate state interests
                                                                  "sufficiently weighty to justify the limitation." Plaintiffs note
In addition, the Supreme Court specifically noted that            the language regarding the burden on an individual voter. But
                                                                  plainly the issue in Crawford involved potentially thousands
   [t]he question before the Court is not whether local           of voters, and Plaintiffs cite no cases finding constitutional
   entities, in the exercise of their expertise, may develop      violations where only small numbers of voters were affected
   different systems for implementing elections. Instead, we      by polling place or counting error.
   are presented with a situation where a state court with the
  power to assure uniformity has ordered a statewide recount      The Ninth Circuit draws a distinction between "garden
   with minimal procedural safeguards. When a court orders        variety" election irregularities and a pervasive error that
   a statewide remedy, there must be at least some assurance      undermines the integrity of the vote. Bennett v. Yoshima, 140
   that the rudimentary requirements of equal treatment and       F.3d 1218, 1226 (9th Cir.1998). Bennett is not inconsistent
   fundamental fairness are satisfied.                            with Burdick or Crawford. In general, garden variety election
Id. at 109. In other words, the Court did not invalidate          irregularities do not violate the Due Process Clause, even
different   county   systems   regarding   implementation    of   if they control the outcome of the vote or election. Gold
election procedures.                                              v. Feinberg, 101 F.3d 796, 801 (2d Cir.1996) (human error




                                                                                                                                4
  WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 196 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)
2014 WL 6694451


resulting in miscounting of votes, presence of ineligible
                                                                      While there is no single bright line to distinguish [the
candidates on ballot, and delay in arrival of voting machines);
                                                                      two cases] from the cases ... in which federal courts have
Curry v.   Baker,     802 F.2d    1302,   13,16 (11th Cir.1986)
                                                                      declined to intervene, it is apparent that in both cases the
(allegedly inadequate state response to illegal cross-over
                                                                      attack was, broadly, upon the fairness of the official terms
voting); Bodine v. Elkhart County Elec. Bd., 788 F.2d 1270,
                                                                      and procedures under which the election was conducted.
1 272 (7th Cir. 1 986) (mechanical and human error in counting
                                                                      The federal courts were not asked to count and validate
votes); Hendon v. North Carolina State Bd. of Elections,
                                                                      ballots and enter into the details of the administration
710 F.2d 177, 182 (4th Cir. 1983) (technical deficiencies in
                                                                      of the election. Rather they were confronted with an
printing ballots); Gamza v. Aguirre, 619 F.2d 449, 454 (5th
                                                                      officially-sponsored election procedure which, in its basic
Cir. 1980) (negligent vote counting); Hennings v. Grafton,
                                                                      aspect, was flawed. Due process, "representing a profound
523 F.2d 861, 864-65 (7th Cir.1975) (malfunctioning of
                                                                      attitude of fairness between ... individual and government,
voting machines); Pettengill v. Putnam County R-l School
                                                                      is implicated in such a situation".
Dist., 472 F.2d 121, 122 (8th Cir.1973) (counting some votes
                                                                    Id. at 1078 (internal citation omitted). Here, Plaintiffs' claims
that were illegally cast); Powell v. Power, 436 F.2d 84 (2d
                                                                    are not based broadly on the fairness of the terms and
Cir.1970) (non-party members mistakenly allowed to vote in
                                                                    procedures of the election; rather they focus on individual
congressional primary); Johnson v. Hood, 430 F.2d 610, 613
                                                                    and infrequent polling-place irregularities and verification
(5th Cir.1970) (arbitrary rejection of 10 ballots).
                                                                    procedures. Moreover, they are asking the Court to validate
                                                                    ballots.
 *7   To illustrate election problems warranting federal
intervention, the Bennett court pointed to Griffin v. Burns, 570
                                                                    As noted, Plaintiffs point to no case where scattered election-
F.2d 1065 (1st Cir.1978). 140 F.3d at 1220. There, absentee
                                                                    procedure violations regarding a small number of voters
and shut-in voters were allowed to use mail-in ballots to
                                                                    was found to raise a constitutional violation warranting a
vote in a primary election for a city council seat but after
                                                                    federal court's entry into the details of the administration
the election, the Rhode Island Supreme Court found "no
                                                                    of an election. Certainly, they point to no cases where a
constitutional or statutory basis for allowing absentee and
                                                                    court enjoined further action by state electoral officials after
shut-in voters to cast their votes in a primary election," and
                                                                    the election. Thus, while the Court is not unsympathetic to
invalidated the ballots. Id. at 1068. Disenfranchised voters
                                                                    the plight of individual voters whose ballots may have been
sued in federal court, arguing that their constitutional rights
                                                                    improperly rejected, the Court finds that Plaintiffs have not
had been violated. Griffin allowed the claims to proceed
                                                                    met their burden to show pervasive error that undermines the
because "Rhode Island could not, constitutionally, invalidate
                                                                    integrity of the election.
the absentee and shut-in ballots that state officials had offered
to the voters in this primary, whex-e the effect of the state's
                                                                     *8 As to violations of the Help America Vote Act, HAVA
action had been to induce the voters to vote by this means
                                                                    is clear that an eligible voter's "provisional ballot shall be
rather than in person." Id. at 1074. "If the election process
                                                                    counted as a vote in that election in accordance with State
itself reaches the point of patent and fundamental unfairness,
                                                                    law." 52 U.S.C. § 21082(a)(4). To refuse to count all eligible
a violation of the due process clause may be indicated and
                                                                    voters' ballots for those elections in which they may legally
relief under § 1983 therefore in order. Such a situation must
                                                                    vote is a violation of federal law.
go well beyond the ordinary dispute over the counting and
marking of ballots." Id. at 1077.
                                                                    HAVA provides that provisional votes shall be counted "[i]f
                                                                    the appropriate State or local election official ... determines
In    Krieger   v.    City   of Peoria,    2014     WL   4187500
                                                                    that the individual is eligible under State law to vote,
 (D.Ariz.2014),      the   district com! recently   considered a
                                                                    the individual's provisional ballot shall be counted as a
 challenge by a candidate whose name was omitted from
                                                                    vote in that election in accordance with State law. " 52
 early voting ballots. The court cited to Bennett and noted
                                                                    U.S.C. § 21082(a) (4) (emphasis added). There has been
 that Griffin v. Burns, 570 F.2d 1065 (1st Cir.1978), provides
                                                                    no determination that these voters were not eligible to vote.
 helpful guidance on the dividing line between garden variety
                                                                     On the other hand, HAVA does not contain language that
 irregularities and a pervasive error that undermines the
                                                                    requires that the provisional votes be counted; it is directed
 integrity of the vote:
                                                                     to providing provisional votes. As the Sixth Circuit noted,
                                                                     the Help America Vote Act's (HAVA) provisional voting



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
  WESTLAW
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 197 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)




section is designed to recognize, and compensate for, the            reviewing again the 133 ballots and whether this would be
improbability of "perfect knowledge" on the part of local            unfair to other voters whose ballots were already rejected for
election officials. Sandusky County Democratic Party v.              similar reasons. In other words, a different review process
Blackwell, 387 F.3d 565 (6th Cir.2004).                              would take place implicating the fairness of the election as a
                                                                     whole.
Thus, the Court finds that Plaintiffs have not met their burden
to .show a likelihood of success on the merits of equal              The Secretary of State asserts that his Office has been taking
protection or due process claims or a claim under the HAVA           action to prepare for the eventual recount under A.R.S. § 1 6
or Serious questions going to the merits.                            661 et seq. and for the possible filing of an election contest
                                                                     under A.R.S. § 16-672 et seq. To that end, the Secretary
                                                                     of State has been working constantly since Election Day to
  B. Irreparable Harm            .                                   finalize the results with the Official Canvass, to anticipate and
The Supreme Court has stated that "[n]o right is more                plan for the recount, and to anticipate and plan for a contest.
precious in a free country than that of having a voice in            These state procedures require numerous actions being taken
the election of those who make the laws under which, as              by the Secretary of State's staff, the county election personnel,
good citizens, we must live." Wesberry v. Sanders, 376 U.S.          and legal counsel. This lawsuit, however, was unanticipated
1, 17 (1964); see also Mitchell v. Cuomo, 748 F.2d 804,              and, for the reasons set forth in McSally's Response and
806 (2nd Cir.1984) ( "When an alleged deprivation of a               Motion to Dismiss, is inappropriate and disruptive to those
constitutional right is involved, most courts hold that no           state processes that exist.
further showing of irreparable injury is necessary."); Cardona
v. Oakland Unified School Dist., California, 758 F.Supp. 837         The Secretary of State also asserts that he has no discretion
(N.D.Cal. 1992) (citations omitted) ("Abridgement or dilution        to delay the Official Canvass. A.R.S. § 16-648(A) provides
of a right so fundamental as the right to vote constitutes           that "On the fourth Monday following a general election,
irreparable injury."). The Court finds that, because the votes       the secretary of state, in the presence of the governor and
of the three individual voter Plaintiffs will not count if           the attorney general, shall canvass all offices for which the
a TRO is not issued, Plaintiffs have met their burden of             nominees filed nominating petitions and papers with the
showing irreparable harm. However, Plaintiff Ron Barber for          secretary of state pursuant to § 16-311, subsection E." The
Congress' allegation of irreparable harm is speculative at this      Secretary of State may delay the Canvass only if the Secretary
juncture. Even if all 133 votes are counted, it is undisputed        of State has not yet received all ofthe county canvasses by that
that Martha McSally wins the election because she leads by a         first Monday after the general election. A .R.S. § 16-648(C).
margin of 161 votes at this time.                                    As ofNovember 24, 2014, the Secretary of State has received
                                                                     all of the county canvasses. Delaying the canvass delays the
                                                                     state processes from occurring, which will delay resolution of
  C. Balance of the Equities and Public Interest
                                                                     this election with respect to this office.
Plaintiffs argue that the Defendants will suffer no harm if the
requested relief is granted and that the Secretary of State will
                                                                     The Court finds that the hardship to Defendants and the
merely need to update the vote totals for the 2014 election to
                                                                     electorate of the Second Congressional District outweighs the
include the votes in the contested ballots. They assert that any
                                                                     hardship to Plaintiffs. Like the voter challenge in Southwest
nominal burden from counting ballots that should have been
                                                                     Voter Registration Education Project v. Shelley, 344 F.3d
counted in the first place is outweighed by the interests of the
                                                                     914, 919 (9th Cir.2003), hardship falls not only on the
three individual Plaintiffs who were denied the right to vote.
                                                                     Secretary of State but on all citizens of the district. "The
They also contend that it is always in the public interest to
                                                                     public interest is significantly affected. For this reason our
prevent the violation of a party's constitutional rights.
                                                                     law recognizes that election cases are different from ordinary
                                                                     injunction cases.... Interference with impending elections is
 *9 Defendants argue that they will suffer significant harm.
                                                                     extraordinary, and interference with an election after voting
McSally asserts that harm to her and all other state and local
                                                                     has begun is unprecedented." Id. (internal citations omitted.)
candidates will result from the entering of a restraining order
and preliminary injunction, creating an unwarranted ripple
                                                                     Thus, the Court finds that Plaintiffs have not met their burden
effect through all other races. Further, local and state officials
at oral argument expressed concern about the logistics of            for the TRO they request, and the Application is denied.




 WSSTLAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 198 of 205
Ron Barber for Congress v. Bennett, Not Reported in F.Supp.3d (2014)




*10 IT IS ORDERED that the Application for a Temporary
                                                                     All Citations
Restraining Order (Doc. 2) is denied. The Clerk of Court is
directed that the docket should reflect that the Motion for a        Not Reported in F.Supp.3d, 2014 WL 669445 1
Preliminary Injunction (Doc. 2) remains pending.



Footnotes
1        The Supreme Court of Arizona has stated that " 'election contests are purely statutory, unknown to the common law, and
         are neither actions at law nor suits in equity, but are special proceedings.' " Griffin v. Buzard, 86 Ariz. 166, 342 P.2d 201
         (Ariz.1959); Fish v. Redeker, 2 Ariz.App. 602, 411 P.2d 40 (1966). Arizona permits contests of elections as set forth in
         A.R.S. § 16-671 et seq. Plaintiffs acknowledge that their state law claims are not included in A.R.S. § 16-672, which
         sets forth the grounds for contesting an election. In light of Griffin, it appears that statutory contests not based on the
         delineated claims do not state a claim and, therefore, are not valid grounds for injunctive relief.
2        It was not discussed at the November 26 hearing whether Plaintiff will continue to seek a preliminary injunction if a TRO
         is denied.




    End of Document                                                      ©2020 Thomson Reuters. No claim to original U.S.
                                                                                                    Government Works.




    WESTLAW      © 2020 Thomson Reuters, No claim to original U.S. Government Works.                                                7
Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 199 of 205




                             10
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 200 of 205
Texas Democratic Party v. Williams, Not Reported in Fed. Supp. (2007)
2ootvv|7^                           —


                                                                 to "emphasize" their votes when voting a straight party
                                                                 ticket, which causes no votes to be recorded in a race when
                    2007 WL 9710211
                                                                  a voter chooses to vote a straight party ticket and also
    Only the Westlaw citation is currently available.                                                                             1
                                                                  to "emphasize vote" for a candidate of the same party.
              United States District Court,
              W.D. Texas, Austin Division.                        According to Plaintiffs, "emphasis voting" occurs when a
                                                                  voter selects the straight party option, and then continues
                                                                  down the ballot to select one or more of his chosen party's
   TEXAS DEMOCRATIC PARTY and Boyd
                                                                 1 individual candidates. These voters, Plaintiffs allege, "do not
    L. Richie, in his capacity as Chairman of                     have complete confidence that then straight-party vote will
     the Texas Democratic Party, Plaintiffs,                      give a vote to every party candidate." Orig. Compl. at 2,

                             v.                                   Tf4. Plaintiffs allege these voters want to "make sure" their
                                                                  votes count for these candidates, and that the practice is "not
        Roger WILLIAMS, in his capacity
                                                                  unusual, especially among elderly voters or where voters are
            as Secretary of State for the                         distrustful of the voting system or of the election officials."

             State of Texas, Defendant.                           Id. at 2, ^[5. They argue that by emphasis voting, the voter has
                                                                  made his or her choice clear.

                 Case No. A-07-CA-115-SS
                                                                  Plaintiffs complain that the eSlate voting systems do not

                     Signed 08/16/2007                            allow emphasis voting because when a voter chooses the
                                                                  straight party ticket, and then manually selects the same
Attorneys and Law Firms                                           party's candidate in an individual race, the voting machine de

                                                                  selects the voter's choice in the individual race and records
Chad W. Dunn, Brazil & Dunn, K. Scott Brazil, Brazil &
                                                                  no vote in that race. Plaintiffs claim this de-selection process
Dunn, Houston, TX, Randall Buck Wood, Ray, Wood &
                                                                  fails to record a voter's intent in instances where the voter has
Bonilla LLP, Austin, TX, for Plaintiffs.
                                                                  made his or her intent especially clear.

Kathlyn C. Wilson, Attorney General of Texas, Austin, TX,
for Defendant.                                                    Defendant and Plaintiffs do not disagree regarding how the
                                                                  eSlate voting machines work. When a voter begins the voting
                                                                  process, the first screen he or she is shown contains the
                                                                  straight party choice. Def.'s Mot. Summ. J., Ex. 1 at 1;
ORDER
                                                                  see also Ex. 7. The instructions for straight party voting
SAM SPARKS, UNITED STATES DISTRICT JUDGE                          read as follows: "To cast a straight-party vote, choose the
                                                                  option to the left of the name of that party- Selecting a party
 *1 BE IT REMEMBERED on the 10th day of August 2007,              automatically selects all candidates associated with that party.
the Court called the above-styled cause for a hearing and         If you select a candidate associated with a party other than the
the parties appeared through counsel. Before the Court were        straight-party selection, your vote for that candidate will be
Defendant Roger Williams's Motion for Summary Judgment             counted in that particular contest." Id., Ex. 1 at 2. The eSlate
 [#4], Plaintiffs' Response thereto [#26, 27], and Defendant's     machines record straight party votes in the following way: A
Reply thereto [#35], Having considered the motion, the             voter who wishes to utilize the straight party option scrolls
 response, and the reply, the arguments of counsel at the          down to his or her party choice. Id. at 3 . After pressing enter,
hearing, the relevant law, and the case file as a whole, the       the box beside the party choice, for example, the Democratic
 Court enters the following opinion and order.                     Party, is marked in red. Id. at 4. At the same time, all of the
                                                                   races in which there is a Democratic candidate on the ballot
                                                                   are also marked in red. Id. at 4-9. The voter can therefore see

 Background                                                        by scrolling down the ballot that all of the Democratic Party
                                                                   choices have been automatically marked in red and selected.
 Plaintiffs have sued claiming that the eSlate voting systems,
 manufactured by Hart Intercivic and first certified for use        *2 When a voter scrolls down to an individual race, such as
 in Texas elections in the year 2000, do not allow voters          the race for U.S. Senator shown on page 4 of Exhibit 1, the




                 © 2020 Thomson Reuters, Mo claim to original U.S. Government Works.                                              1
  WESTLAW
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 201 of 205
Texas Democratic Party v. Williams, Not Reported in Fed. Supp. (2007)

2007 WL 9710211


voter's choice of the Democratic candidate in that particular            Cir. 1996). The standard for determining whether to grant
race is already marked and the name of the Democratic Party              summary judgment "is not merely whether there is a sufficient
candidate is displayed in red. Id. at 1 3 . If at this point the voter   factual dispute to permit the case to go forward, but whether a

decides to vote again for the already-selected Democratic                rational trier of fact could find for the nonmoving party based
Party candidate, the voter's pressing of the enter button will           upon the record evidence before the court." James v. Sadler,

de-select the choice. Before the eSlate voting machine will              909 F.2d 834, 837 (5th Cir. 1990).
allow a voter to deselect a straight party candidate, it warns
the voter that he is making a change to a straight party choice          Both parties bear burdens of production in the summary

by displaying a warning screen. Id., Ex. 2. That screen says,            judgment process. Celotex Corp. v. Catrett, 477 U.S. 317
                                                                         (1986). The moving party has the initial burden of showing
"Be aware that you are changing a straight-party choice." Id.
                                                                         there is no genuine issue of any material fact and judgment
When the voter proceeds past this warning, the screen then
                                                                         should be entered as a matter of law. Fed. R. Civ. P.
displays, for example, the U.S. Senator's race and shows that
                                                                         56(c); Celotex, All U.S. at 322-23; Anderson v. Liberty
the voter now has made no selection in the race because the
                                                                         Lobby, Inc., All U.S. 242, 247^-8 (1986). The nonmoving
red mark beside the Democratic candidate's name is no longer
                                                                         party must then come forward with competent evidentiary
there and the Democratic candidate's name is no longer in red.
                                                                         materials establishing a genuine fact issue for trial and
Id. , Ex. 3 . The voter at this time has an opportunity to re-select
                                                                         may not rest upon the mere allegations or denials of its
the Democratic candidate or any other candidate for the race.
                                                                         pleadings. Anderson, All U.S. at 256-57; Matsushita Elec.
Finally, before casting the vote, the voter is shown a screen
                                                                         Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-
summarizing his or her choices. On that screen, beside the
                                                                         87 (1986). However, "[njeither 'conclusory allegations' nor
race for U.S. Senator, the message, "No selections," is written
                                                                         'unsubstantiated assertions' will satisfy the non-movant's
in red. Id., Ex. 4. The Ballot Summary Page states at the top
                                                                         burden." Wallace v. Tex. Tech Univ., 80 F.3d 1042, 1047 (5th
"To change a vote, highlight the contest to change and press
                                                                         Cir. 1996).
ENTER." Id.



Plaintiffs seek a declaratory judgment and injunctive relief to
                                                                         n. Defendant's Motion for Summary Judgment
enforce rights guaranteed under the Fourteenth Amendment
                                                                         Defendant moves for summary judgment claiming Plaintiffs
"under section 1983. Orig. Compl. at 4. Specifically, Plaintiffs
                                                                         have failed to demonstrate any violation of the United States
claim the eSlate voting machines burden the fundamental
                                                                         Constitution, the Texas Election Code, or the Help America
right to vote under the Due Process Clause of the Fourteenth
                                                                         Vote Act.
Amendment to        the United States        Constitution by      de
selecting votes lawfully cast for particular candidates. Id.
at 10. Plaintiffs also claim the voting machines burden                    A. Due Process and Equal Protection
the fundamental right to vote under the Equal Protection                 Plaintiffs allege their access to the ballot is impacted by the
Clause of the Fourteenth Amendment because the machines                  eSlate's process of de-selecting votes. They claim that this
treat voter selections differently than other voting systems             process violates due process by disenfranchising voters, and
throughout the state. Finally, Plaintiffs claim the eSlate voting        that the voting system violates equal protection because there
machines violate the Texas Election Code and the Help                    are no uniform rules to determine intent where a voter chooses
America Vote Act.                                                        to emphasize individual candidate selections after casting a
                                                                         straight party vote.


                                                                          *3 The right to vote in both state and federal elections is
Analysis
                                                                         protected by the Federal Constitution. Reynolds v. Sims, 377

I. Summary Judgment Standard                                             U.S. 533, 554 (1964); Gamza v. Aguirre, 619 F.2d 449, 452
Summaryjudgment may be granted ifthe moving party shows                  (5th Cir. 1980). The constitutional protections afforded the
there is no genuine issue of material fact, and it is entitled           right to vote do not end the moment the ballot is cast; they

to judgment as a matter of law. Fed. R. Civ. P. 56(c). In                continue, to ensure the vote is tallied accurately after it has

deciding summary judgment, the Court construes all facts and             been cast. Reynolds, 377 U.S. at 554.

inferences in the light most favorable to the nonmoving party.
Richter v. Merchs. Fast Motor Lines, Lie., 83 F.3d 96, 98 (5th




  WEST LAW        © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 202 of 205
Texas Democratic Party v. Williams, Not Reported in Fed. Supp. (2007)



The Court evaluates Plaintiffs' claims under the Anderson          alleged the eSlate voting system disenfranchises "emphasis
and Burdick framework. Anderson v. Celebrezze, 460 U.S.            voters" and that it treats voters in different Texas counties
780, 103 S.Ct. 1564 (1982); Burdick v. Takashi, 504 U.S.           differently with respect to the tabulation of votes. Plaintiffs
428, 112 S.Ct. 245 (1992); see Wexler v. Anderson, 452             have offered voting records they claim show instances in

F.3d 1226, 1232—33 (11th Cir. 2006) (analyzing challenge to        which the eSlate system failed to record "emphasized" votes;
use of touchscreen ballots lacking paper verification under        however, a facial review of these records does not show the
"important regulatory interests" standard of Burdick)', Weber      eSlate voting system impacts a voters' constitutional rights
v. Shelley, 347 F.3d 1101, 1105-06 (9th Cir. 2003) (analyzing      because it is impossible to know whether or not the voters
challenge to lack of voter-verified paper frail in touchscreen     intended to both vote a straight party ticket and to make no

voting system under equal protection and due process clauses       selection in certain races. See Orig. Compl., Ex. B. Plaintiffs
under Anderson and Burdick). The Corn! rejects Plaintiffs'         seek to have this Court assume that anytime a voting record
argument that Bush v. Gore, 531 U.S. 98, 104—05 (2000)             .shows no selection beside a race in which the straight party
                                                                   selected has a candidate on the ballot that this resulted from a
requires the use of a different framework.4
                                                                   straight party voter attempting to emphasize his or her vote.5
In Anderson v. Celebrezze, the Supreme Court required that
lower courts analyzing a ballot access case must first consider    The assumptions Plaintiffs are making are speculative to

the character and magnitude ofthe asserted injury to the rights    say the least. Reaching the conclusion that eveiy time a

protected by the First and Fourteenth Amendments. Then the         straight party voter failed to make a selection in a race

courts must identify and evaluate the precise interests put        involving one of that party's candidates indicates an attempt

forth by the state as justifications for the voting regulation.    to emphasis vote requires the following: (1) an assumption

In making this evaluation, the court is to determine the           that the voter did not see or did not understand the fact that all

legitimacy and strength of each of these interests and consider    of his Democratic choices were automatically marked when

the extent to which these interests make it necessary to burden    he chose the straight party Democratic ticket option; (2) an

plaintiffs' rights. At that point, the court must weigh all        assumption that the voter did not see or did not understand
factors. Anderson at 789, 103 S.Ct. at 1570.                       the screen that told him to be aware that he was changing a
                                                                   straight party choice; (3) an assumption that the voter did not

In Burdick v. Takushi, the Supreme Court added that the            understand that he had de-selected his party choice when he

rigorousness of the inquiiy depends upon the extent of             was shown the screen showing the individual race in which
the burden on First and Fourteenth Amendment rights.               the Democratic candidate's box, that had been marked in red,

When state statutes impose "severe" restrictions, the statute      was no longer marked in red; and (4) the assumption that the
must be narrowly drawn to advance a compelling interest.           voter did not see or understand the summary screen, which

However, when a state law imposes             only "reasonable,    told him that he had made no selection in the particular race(s)
nondiscriminatory restrictions" on those rights, the state's       in which he attempted to emphasize his vote. See Def.'s Mot.

important regulatory interests are generally sufficient to         Summ. J., Exs. 1-4. If a voter works his way through each

uphold the statute. Burdick, 504 U.S. at 434. The Fifth Circuit    of these warnings and still leaves a particular race with no

recognized and applied this standard in Texas Independent          selection, it is equally if not more plausible that the voter-

Party v. Kirk, 84 F.3d 178, 182 (5th Cir. 1996). The Supreme       intended to make no selection for that race. The Court is not

Court explicitly rejected a standard under which every voting      impressed by Plaintiffs' argument that the summary screen

case would be subject to strict scrutiny: "to subject every        indicating that a straight party selection has been made and

voting regulation to strict scrutiny and to require that the       also indicating that no selection has been made for some or
regulation be narrowly tailored to advance a compelling state      all races is so confusing or misleading as to violate voters'

interest ... would tie the hands of States seeking to assure        constitutional rights.

that elections are operated equitably and efficiently." Burdick,
504 U.S. at 433. "Election laws will invariably impose some        Assuming arguendo that the eSlate impacts the constitutional

burden upon individual voters." Id.                                rights of "emphasis voters," any such impact is too slight
                                                                   to violate the Constitution under the Anderson-Burdick

 *4 In applying the Anderson-Burdick analysis, one must first       framework. The first step in this analysis is to examine the

examine the extent to which a challenged provision burdens          extent to which the Texas statute allowing the certification

First and Fourteenth Amendment rights. Plaintiffs have              of the eSlate voting system in 2000 burdens voters' First




  WSSTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
          Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 203 of 205
Texas Democratic Party v. Williams, Not Reported in Fed. Supp. (2007)
_____




and Fourteenth Amendment rights. The Texas Election Code          Here, the Secretary of State of Texas made a reasonable,
                                                                                         o
governs systems certified for use in Texas counties as a result   politically neutral,       and non-discriminatory choice to certify
of an approval process providing standards to be applied to all   the eSlate voting machines for use in elections, and nothing in
voting systems and giving the Secretary of State the ultimate     the Constitution forbids this choice. The standards delineated
authority to determine whether a particular voting system         in Section 122.001 of the Election Code are reasonable,

meets these standards. See Tex. Elec. Code §§ 122.001,6           nondiscriminatory, and they do not impose any severe burden
122.031 et sety. All1 voting systems in Texas must maintain       on voters who wish to emphasize their vote by allowing

these standards, but the standards allow for differences in the   certification of the eSlate voting system. "Emphasis voters"

operation of systems for counties with differing needs. There     have the same right as any voter to read the instructions in
is no requirement in Section 122.001 that voting systems          front of them and to follow them to ensure their intended vote
record "emphasis votes" in any particular way, nor is there       is recorded. Plaintiffs have failed to allege a burden on their
any Constitutionally guaranteed right to "emphasis vote." The     rights so severe as to violate the Constitution; therefore, the
only burden the eSlate machine arguably places on the First       Court grants summary judgment in favor of Defendants.

and Fourth Amendment rights of voters is to notice that the
box beside his chosen candidate's name is marked in red after     Plaintiffs have brought forth no evidence to show the eSlate
selecting the straight party ticket option. The machine warns     voting system violates the constitutional rights of emphasis

the voter several times, as discussed above, should the voter     voters. Plaintiffs have proffered the affidavits of three
seek to emphasize his straight party candidate by de-selecting    Madison County voters who voted on the eSlate and who

that candidate. This burden is slight and requires only the       state that they "emphasis voted." PL's Response, Exs. B, C, D.

amount of engagement necessary to read the computer screen        All three voters attest they never saw any warning screen or
            ^      n
                                                                  sign; however, Plaintiffs' attorney conceded at the hearing that
in front of him.
                                                                  the eSlate machine does in fact generate the warning screen
                                                                  and on paper that the description of the system is assumed
 *5 In a case such as this in which the burden on First and
                                                                  accurate. Id. at 6, Exs. B, C, D. Therefore, it is entirely unclear
Fourteenth Amendment rights is slight, the state's important
                                                                  whether or not these voters actually claim then votes were
regulatory interests are generally sufficient to uphold the
                                                                  de-selected and/or not properly counted because they selected
statute. Burdick, 504 U.S. at 434. "[Sjtates are entitled to
                                                                  the straight party choice and also emphasis voted. These
broad leeway in enacting reasonable, even-handed legislation
                                                                  affidavits are not evidence that any constitutional violation
to ensure that elections are carried out in a fair and orderly
                                                                  occurred because it is unclear whether or not the affiants
manner." Weber, 347 F.3d at 1105 (citing Storer v. Brown,
                                                                  de-selected their candidates of choice and/or did not have
415 U.S. 724, 730 (1974)). "No balloting system is perfect.
                                                                  their intended selections counted. Plaintiffs have provided no
Traditional paper ballots, as became evident during the 2000
                                                                  evidence of a single voter who testifies that he was confused
presidential election, are prone to overvotes, undervotes,
                                                                  by the warning screens or the process for selecting or de
'hanging chads,' and other mechanical and human errors that
                                                                  selecting candidates. As explained above, there will always
may thwart voter intent." Weber, 347F.3datll06 (citing Bush
                                                                  be certain voters whose intended votes are not counted by any
v. Gore, 531 U.S. 98 (2000)). Touchscreen voting systems
                                                                  voting method because the votes are not recorded properly or
like the eSlate remedy a number of these problems, albeit
                                                                  unambiguously by the voters themselves.
at the hypothetical price of susceptibility to not recording
emphasis votes where a voter does not follow the directions
                                                                  Plaintiffs also present the affidavit of Robert Parten, the
ofthe machine and/or does not understand the warnings given
                                                                  former Tarrant County Election Administrator, who opines
by the machine when he attempts to emphasis vote for a
                                                                  that emphasis     voting        occurs,   and states   "The   eSlate's
candidate already selected. "The unfortunate reality is that
                                                                  operation concerning straight-party and emphasis voters is
the possibility of electoral fraud [and undervotes] can never
                                                                  likely to explain some or all of the undervote observed
be completely eliminated, no matter what type of ballot is
                                                                  when comparing paper and eSlate voting systems." Pl.'s
used." Weber, 347 F.3d at 1106. "However, it is the job of
                                                                  Response, Ex. A. However, Parten's opinions are inadmissible
democratically-elected representatives to weigh the pros and
                                                                  under Federal Rule of Evidence 702 because Parten has not
cons of various balloting systems. So long as their choice
                                                                  collected data on undervotes or emphasis voters, his opinion is
is reasonable and neutral, it is free from judicial second-
                                                                  not the product of reliable principles and methods, and he has
guessing." Id. at 1107.
                                                                  not applied any principles or methods to the facts of the case.




                                                                                                                                     4
  WESTLAW          © 2020 Thomson Reuters. No claim to original U.S. Government Works.
           Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 204 of 205
Texas Democratic Party v. Williams, Not Reported in Fed. Supp. (2007)

2007 WL 9710211


See Fed. R. Civ. P. 702. Therefore, the Court places little, if
any, importance on his opinions from the summary judgment            Conclusion
evidence. Mr. Patten's unsupported statement simply does not
tie undervotes to emphasis voters any more than to other
                                                                     In accordance with the foregoing:

possible explanations—e.g., a voter intentionally choosing
not to Vote in every race.
                                                                     IT IS ORDERED that Defendant Roger Williams's Motion

                  I    > l        !r   .                             for Summary Judgment [#4] is GRANTED;

 *6 For the reasons set forth above, the Court finds there is
                                                                      IT   IS   FURTHER      ORDERED        that   Non-Party    Dana
no genuine issue of material fact with regard to any violation
                                                                     DeBeauvoir's Motion to Quash and for Protection From
of the equal protection and due process rights of Texas voters
                                                                      Subpoena Duces Tecum [#22], Non-Party Diana Barrera's
based on the eSlate voting system's tabulation of "emphasis
                        l                                             Motion to Quash and for Protection from Plaintiffs Notice
votes."
                                                                      of Deposition and Written Questions and Subpoena Duces
                                                                      Tecum [#25], and Plaintiffs' Motion to Compel [#32] are
III. Texas Election Code and Help America Vote Act                    DISMISSED AS MOOT.

("HAVA") Claims
The Court also finds as a matter of law that Plaintiffs are not
                                                                      All Citations
entitled to reliefon their claims ofviolations ofTexas Election
Code § 65.009 or 42 U.S.C. § 15481 (Section 301 of HAVA).
                                                                      Not Reported in Fed. Supp., 2007 WL 971021 1




Footnotes
1         The Court is somewhat puzzled by the motivation behind "emphasis voting," given that who a person votes for is privileged
          and private information. Thus, "emphasis voters" are really only emphasizing their fervor or lack of fervor for a particular
          candidate to a machine or a piece of paper.
2         Choosing the straight party option automatically highlights and selects the party's candidate in all races in which the
          party has a candidate on the ballot. When an emphasis voter clicks on a party candidate's name in a particular race,
          this click de-selects and removes the color highlighting from that candidate's name, leaving no candidate selected. See
          Def.'s Mot. Summ. J., Exs. 1, 3.

3         Before the hearing Plaintiffs had contested that such a warning screen in fact appeared; however, Plaintiffs' counsel
          conceded to the existence of the warning screen during the hearing.

4         In Bush v. Gore, the Supreme Court specifically noted: "The question before the Court is not whether local entities, in the
          exercise of their expertise, may develop different systems for implementing elections." 531 U.S. at 1 09.
          Plaintiffs claim Bush v. Gore implicitly requires strict scrutiny review; however, the Supreme Court explicitly states that
          a state cannot by "arbitrary and disparate treatment, value one person's vote over that of another." Id. at 104-05. This
          does not clearly require the use of strict scrutiny and instead implies that rational basis review is the standard where a
          state uses differing rules for measuring the intent of voters on the same punch card technology. Even applying Bush v.
          Gore here, the Court finds the eSlate machines to not treat voters arbitrarily or disparately compared to Texas voters
          using other voting technologies.

5         There are certainly other possible explanations for this phenomenon, including that some straight party voters simply
          do not want to vote in every race, for example because they do not like any of the candidates in certain races, and de
          selecting the party candidate is the most efficient and accurate way for them to achieve this result.
6         This section, entitled "Voting system standards" provides as follows:
            (a) A voting system may not be used in an election unless the system:
               (1) preserves the secrecy of the ballot;
               (2) is suitable for the purpose for which it is intended;
               (3) operates safely, efficiently, and accurately and complies with the error rate standards of the voting system
              standards adopted by the Federal Election Commission;
               (4) is safe from fraudulent or unauthorized manipulation;
               (5) permits voting on all offices and measures to be voted on at the election;
               (6) prevents counting votes on offices and measures on which the voter is not entitled to vote;




    WESTLAW       © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
         Case 4:20-cv-02078-MWB Document 176-1 Filed 11/19/20 Page 205 of 205
Texas Democratic Party v. Williams, Not Reported in Fed, Supp. (2007)



           (7) prevents counting votes by the same voter for more than one candidate for the same office or, in elections in
           which a voter is entitled to vote for more than one candidate for the same office, prevents counting votes for more
           than the number of candidates for which the voter is entitled to vote;
           (8) prevents counting a vote on the same office or measure more than once;
           (9) permits write-in voting;
           (1 0) is capable of permitting straight-party voting; and
             (1 1 ) is capable of providing records from which the operation of the voting system may be audited.
        ! (b) A voting system may not be used in an election in which straight-party voting is permitted unless the system permits
         or prevents, as applicable, counting votes in accordance with Sections 65.007(c) and (d).                            1
         (c) The secretary of state may prescribe additional standards for voting systems consistent with this title. The standards
         may apply to particular kinds of voting systems, to particular elements comprising a voting system, including operation
         procedures, or to voting systems generally.
         (d) Effective January 1, 2006, a voting system may not be used in an election if the system uses:
           (1) mechanical voting machines; or
           (2) a punch-card ballot or similar form of tabulating card.
         (e) For an election for federal office in which a state or federal court order has extended the time for voting beyond
         the time allowed by Subchapter B, Chapter 41 , a voting system must provide a separate count of the votes cast after
         the time allowed by that subchapter.
       Tex. Elec. Code § 122.001.

7      It is hard to imagine the voter who is so unsophisticated that he cannot read the screen in front of him, cannot tell the
       difference between a color-highlighted box and an empty box, and does not read or cannot understand the several
       warnings provided by the eSlate system when he attempts to "emphasize vote" for a the straight-party candidate already
       selected. Would the election process be improved if whistles and bells and flashing lights were generated by the voting
       machine anytime a straight party choice was de-selected? A hypothetical voter using any type of voting system will always
       have problems voting in the context of a lawsuit filed by a political party for political purposes.
8      Plaintiffs admit that the statistics they have at present establish that more Republican voters vote a straight party ticket
       and therefore more Republican voters are allegedly disenfranchised through emphasis voting than Democratic voters.
       See PL's Response Summ. J. at 1 1.



 End of Document                                                         © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                     Government Works.




    WESTIAW    © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
